Exhibit 10.2

 

 

 

$1,250,000,000

 

CREDIT AGREEMENT

 

Dated as of October 30, 2013

 

among

 

PENN NATIONAL GAMING, INC.,
as Borrower,

 

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

THE L/C LENDERS PARTY HERETO

 

and

 

Bank of America, N.A.,

as Administrative Agent,

 

and

 

Bank of America, N.A.,

as Collateral Agent

 

--------------------------------------------------------------------------------

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
J.P. Morgan Securities LLC

and

Fifth Third Bank,
as Joint Physical Bookrunners for the Revolving Facility and the Term A
Facility,

 

and

 

J.P. Morgan Securities LLC,

Wells Fargo Securities, LLC and

UBS Securities LLC,

as Joint Physical Bookrunners for the Term B Facility

 

and

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated, J.P. Morgan Securities LLC,
Fifth Third Bank, Wells Fargo Securities, LLC, UBS Securities LLC,
Credit Agricole Corporate and Investment Bank, Goldman Sachs Bank USA,
Manufacturers & Traders Trust Company, Nomura Securities International, Inc.,
RBS Securities Inc. and SunTrust Robinson Humphrey, Inc.,

 

as Joint Lead Arrangers

 

and

 

U.S. BANK N.A.,
as Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I.

 

 

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Accounting Terms and Determinations

54

SECTION 1.03.

Classes and Types of Loans

54

SECTION 1.04.

Rules of Construction

54

SECTION 1.05.

Exchange Rates; Currency Equivalents

55

SECTION 1.06.

Pro Forma Calculations

55

SECTION 1.07.

Letter of Credit Amounts

57

 

 

ARTICLE II.

 

 

 

CREDITS

 

 

 

 

SECTION 2.01.

Loans

57

SECTION 2.02.

Borrowings

59

SECTION 2.03.

Letters of Credit

60

SECTION 2.04.

Termination and Reductions of Commitment

67

SECTION 2.05.

Fees

67

SECTION 2.06.

Lending Offices

68

SECTION 2.07.

Several Obligations of Lenders

68

SECTION 2.08.

Notes; Register

68

SECTION 2.09.

Optional Prepayments and Conversions or Continuations of Loans

69

SECTION 2.10.

Mandatory Prepayments

70

SECTION 2.11.

Replacement of Lenders

75

SECTION 2.12.

Incremental Loan Commitments

76

SECTION 2.13.

Extensions of Loans and Commitments

80

SECTION 2.14.

Defaulting Lender Provisions

82

SECTION 2.15.

Refinancing Amendments

84

SECTION 2.16.

Cash Collateral

86

 

 

ARTICLE III.

 

 

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

 

 

 

SECTION 3.01.

Repayment of Loans

87

SECTION 3.02.

Interest

88

 

 

ARTICLE IV.

 

 

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

 

 

 

SECTION 4.01.

Payments

88

SECTION 4.02.

Pro Rata Treatment

89

SECTION 4.03.

Computations

89

SECTION 4.04.

Minimum Amounts

89

SECTION 4.05.

Certain Notices

90

SECTION 4.06.

Non-Receipt of Funds by Administrative Agent

90

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 4.07.

Right of Setoff, Sharing of Payments; Etc.

91

 

 

ARTICLE V.

 

 

 

YIELD PROTECTION, ETC.

 

 

 

 

SECTION 5.01.

Additional Costs

92

SECTION 5.02.

Inability To Determine Interest Rate

93

SECTION 5.03.

Illegality

94

SECTION 5.04.

Treatment of Affected Loans

94

SECTION 5.05.

Compensation

94

SECTION 5.06.

Net Payments

95

 

 

ARTICLE VI.

 

 

 

GUARANTEES

 

 

 

 

SECTION 6.01.

The Guarantees

97

SECTION 6.02.

Obligations Unconditional

97

SECTION 6.03.

Reinstatement

99

SECTION 6.04.

Subrogation; Subordination

99

SECTION 6.05.

Remedies

100

SECTION 6.06.

Continuing Guarantee

100

SECTION 6.07.

General Limitation on Guarantee Obligations

100

SECTION 6.08.

Release of Guarantors

100

SECTION 6.09.

Keepwell

100

SECTION 6.10.

Right of Contribution

100

 

 

ARTICLE VII.

 

 

 

CONDITIONS PRECEDENT

 

 

 

 

SECTION 7.01.

Conditions to Initial Extensions of Credit

101

SECTION 7.02.

Conditions to All Extensions of Credit

104

 

 

ARTICLE VIII.

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 8.01.

Corporate Existence; Compliance with Law

105

SECTION 8.02.

Financial Condition; Etc.

105

SECTION 8.03.

Litigation

106

SECTION 8.04.

No Breach; No Default

106

SECTION 8.05.

Action

106

SECTION 8.06.

Approvals

106

SECTION 8.07.

ERISA and Foreign Employee Benefit Matters

107

SECTION 8.08.

Taxes and Tax Treatment of Spin-Off Transaction

108

SECTION 8.09.

Investment Company Act; Other Restrictions

108

SECTION 8.10.

Environmental Matters

108

SECTION 8.11.

Use of Proceeds

109

SECTION 8.12.

Subsidiaries

109

SECTION 8.13.

Ownership of Property; Liens

110

SECTION 8.14.

Security Interest; Absence of Financing Statements; Etc.

110

SECTION 8.15.

Licenses and Permits

110

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 8.16.

Disclosure

111

SECTION 8.17.

Solvency

111

SECTION 8.18.

[Reserved]

111

SECTION 8.19.

Intellectual Property

111

SECTION 8.20.

[Reserved]

111

SECTION 8.21.

Regulation H

111

SECTION 8.22.

Insurance

111

SECTION 8.23.

Real Estate

112

SECTION 8.24.

Leases

112

SECTION 8.25.

Mortgaged Real Property

113

SECTION 8.26.

Material Adverse Effect

113

SECTION 8.27.

Anti-Terrorism Law

113

 

 

ARTICLE IX.

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

SECTION 9.01.

Existence; Business Properties

114

SECTION 9.02.

Insurance

115

SECTION 9.03.

Taxes

116

SECTION 9.04.

Financial Statements, Etc.

116

SECTION 9.05.

Maintaining Records; Access to Properties and Inspections

119

SECTION 9.06.

Use of Proceeds

119

SECTION 9.07.

Compliance with Environmental Law

119

SECTION 9.08.

Pledge or Mortgage of Real Property and Vessels

120

SECTION 9.09.

Security Interests; Further Assurances

122

SECTION 9.10.

Master Lease

123

SECTION 9.11.

Additional Credit Parties

123

SECTION 9.12.

Limitation on Designations of Unrestricted Subsidiaries

124

SECTION 9.13.

Limitation on Designation of Immaterial Subsidiaries

125

SECTION 9.14.

Post-Closing Matters

126

 

 

ARTICLE X.

 

 

 

NEGATIVE COVENANTS

 

 

 

 

SECTION 10.01.

Indebtedness

127

SECTION 10.02.

Liens

129

SECTION 10.03.

Master Lease

132

SECTION 10.04.

Investments, Loans and Advances

133

SECTION 10.05.

Mergers, Consolidations and Sales of Assets

134

SECTION 10.06.

Restricted Payments

137

SECTION 10.07.

Transactions with Affiliates

137

SECTION 10.08.

Financial Covenants

138

SECTION 10.09.

Certain Payments of Indebtedness

138

SECTION 10.10.

Limitation on Certain Restrictions Affecting Subsidiaries

138

SECTION 10.11.

Limitation on Lines of Business

139

SECTION 10.12.

Limitation on Changes to Fiscal Year

139

SECTION 10.13.

Sanctions

140

 

 

 

ARTICLE XI.

 

 

 

EVENTS OF DEFAULT

 

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

SECTION 11.01.

Events of Default

140

SECTION 11.02.

Application of Proceeds

143

 

 

ARTICLE XII.

 

 

 

AGENTS

 

 

 

 

SECTION 12.01.

Appointment

144

SECTION 12.02.

Rights

144

SECTION 12.03.

Exculpatory Provisions

144

SECTION 12.04.

Reliance by Agents

145

SECTION 12.05.

Delegation of Duties

145

SECTION 12.06.

Resignation of Administrative Agent

146

SECTION 12.07.

Nonreliance on Agents and Other Lenders

147

SECTION 12.08.

Indemnification

147

SECTION 12.09.

No Other Duties

148

SECTION 12.10.

Holders

148

SECTION 12.11.

Administrative Agent May File Proofs of Claim

148

SECTION 12.12.

Collateral Matters

148

SECTION 12.13.

Withholding Tax

149

SECTION 12.14.

Secured Cash Management Agreements and Swap Contracts

149

 

 

ARTICLE XIII.

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 13.01.

Waiver

149

SECTION 13.02.

Notices

150

SECTION 13.03.

Expenses, Indemnification, Etc.

151

SECTION 13.04.

Amendments and Waiver

153

SECTION 13.05.

Benefit of Agreement; Assignments; Participations

159

SECTION 13.06.

Survival

161

SECTION 13.07.

Captions

162

SECTION 13.08.

Counterparts; Interpretation; Effectiveness

162

SECTION 13.09.

Governing Law; Submission to Jurisdiction; Waivers; Etc.

162

SECTION 13.10.

Confidentiality

163

SECTION 13.11.

Independence of Representations, Warranties and Covenants

164

SECTION 13.12.

Severability

164

SECTION 13.13.

Gaming Laws

164

SECTION 13.14.

USA Patriot Act

164

SECTION 13.15.

Judgment Currency

165

SECTION 13.16.

Waiver of Claims

165

SECTION 13.17.

No Advisory or Fiduciary Responsibility

165

SECTION 13.18.

Lender Action

166

SECTION 13.19.

Interest Rate Limitation

166

SECTION 13.20.

Payments Set Aside

167

 

iv

--------------------------------------------------------------------------------


 

ANNEXES:

 

 

 

 

 

ANNEX A-1

-

Revolving Commitments

ANNEX A-2

-

Term A Facility Commitments

ANNEX A-3

-

Term B Facility Commitments

ANNEX B

-

Applicable Margin for Revolving Loans, Swingline Loans and Term A Facility Loans
and Applicable Fee Percentage

ANNEX C

-

Amortization Payments - Term A Facility Loans

 

 

 

SCHEDULES:

 

 

 

 

 

SCHEDULE 1.01(A)

-

Excluded Subsidiary Agreements

SCHEDULE 1.01(B)

-

Existing Investment Returns

SCHEDULE 1.01(C)

-

Ground Leases

SCHEDULE 1.01(D)

-

Guarantors

SCHEDULE 1.01(E)

-

Initial Mortgaged Real Property

SCHEDULE 2.03(n)

-

Existing Letters of Credit

SCHEDULE 7.01

-

Jurisdictions of Local Counsel Opinions

SCHEDULE 7.01(j)

-

Closing Date Environmental Assessment Reports

SCHEDULE 8.03

-

Litigation

SCHEDULE 8.07

-

ERISA

SCHEDULE 8.08

-

Taxes

SCHEDULE 8.10

-

Environmental Matters

SCHEDULE 8.12(a)

-

Subsidiaries

SCHEDULE 8.12(b)

-

Immaterial Subsidiaries

SCHEDULE 8.12(c)

-

Unrestricted Subsidiaries

SCHEDULE 8.13(a)

-

Ownership

SCHEDULE 8.13(b)

-

Vessels

SCHEDULE 8.15

-

Licenses and Permits

SCHEDULE 8.19

-

Intellectual Property

SCHEDULE 8.21

-

Regulation H

SCHEDULE 8.23(a)

-

Real Property

SCHEDULE 8.23(b)

-

Real Property Takings, Etc.

SCHEDULE 8.25(a)

-

No Certificates of Occupancy; Violations, Etc.

SCHEDULE 8.25(b)

-

Encroachment, Boundary, Location, Possession Disputes

SCHEDULE 9.12

-

Designated Unrestricted Subsidiaries

SCHEDULE 9.14

-

Post-Closing Matters

SCHEDULE 10.01

-

Existing Indebtedness

SCHEDULE 10.02

-

Certain Existing Liens

SCHEDULE 10.04

-

Investments

 

 

 

EXHIBITS:

 

 

 

 

 

EXHIBIT A-1

-

Form of Revolving Note

EXHIBIT A-2

-

Form of Term A Facility Note

EXHIBIT A-3

-

Form of Term B Facility Note

EXHIBIT A-4

-

Form of Swingline Note

EXHIBIT B

-

Form of Notice of Borrowing

EXHIBIT C

-

Form of Notice of Continuation/Conversion

EXHIBIT D

-

Forms of U.S. Tax Compliance Certificate

EXHIBIT E

-

Form of Foreign Lender Certificate

EXHIBIT F

-

Form of Master Lease

 

v

--------------------------------------------------------------------------------


 

EXHIBIT G

-

Form of Solvency Certificate

EXHIBIT H

-

Form of Security Agreement

EXHIBIT I

-

Form of Mortgage

EXHIBIT J

-

Form of Ship Mortgage

EXHIBIT K

-

Form of Assignment and Assumption Agreement

EXHIBIT L

-

Form of Letter of Credit Request

EXHIBIT M

-

Form of Joinder Agreement

EXHIBIT N

-

Form of Perfection Certificate

EXHIBIT O

-

Form of Auction Procedures

EXHIBIT P

-

Form of Open Market Assignment and Assumption Agreement

EXHIBIT Q

-

Form of Term Loan Extension Amendment

EXHIBIT R

-

Form of Revolving Extension Amendment

EXHIBIT S

-

Form of Pari Passu Intercreditor Agreement

EXHIBIT T

-

Form of Second Lien Intercreditor Agreement

EXHIBIT U

-

Form of Master Lease Landlord Acknowledgement

EXHIBIT V

-

Form of Compliance Certificate

EXHIBIT W

-

Form of Employee Matters Agreement

EXHIBIT X

-

Form of Separation and Distribution Agreement

EXHIBIT Y

-

Form of Tax Matters Agreement

EXHIBIT Z

-

Form of Transition Services Agreement

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 30, 2013 (this “Agreement”), among PENN
NATIONAL GAMING, INC., a Pennsylvania corporation (“Borrower”); the SUBSIDIARY
GUARANTORS party hereto from time to time; the LENDERS from time to time party
hereto; the L/C LENDERS party hereto; BANK OF AMERICA, N.A., as swingline lender
(in such capacity, together with its successors in such capacity, “Swingline
Lender”); BANK OF AMERICA, N.A., as administrative agent (in such capacity,
together with its successors in such capacity, “Administrative Agent”); and BANK
OF AMERICA, N.A., as collateral agent (in such capacity, together with its
successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.       Certain Defined Terms.  As used herein, the following terms
shall have the following meanings:

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person.  As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided,
however, that, on and after the consummation of the Spin-Off, neither GLPI nor
any of its Subsidiaries shall constitute an Affiliate of Borrower or any of its
Subsidiaries.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Pro Rata Facility Bookrunners, Term B Facility Bookrunners, Lead
Arrangers and/or Documentation Agent, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

--------------------------------------------------------------------------------


 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates, directors, officers, employees, agents and
advisors.

 

“Aggregate Existing Investment Reductions” shall mean, as of any date of
determination, the sum of all Existing Investment Reductions received on or
prior to such date to the extent that, on the date any such Existing Investment
Reduction was received, such Existing Investment Reduction was larger than the
Outstanding Investment Amount as of such date (and before giving effect to the
receipt of such Existing Investment Reduction).

 

“Aggregate Payments” has the meaning set forth in Section 6.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders) or other fees not paid generally to all lenders of
such Indebtedness.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (ii) the Federal Funds Rate plus 0.50% per annum
and (iii) the LIBO Rate for an Interest Period of one (1) month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that, with respect to the Term B
Facility Loans only, the Alternate Base Rate shall not be less than 1.75%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Alternate Currency” shall mean Canadian dollars.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c) and 3.01(d).

 

“Anti-Terrorism Laws” has the meaning set forth in Section 8.27(a).

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2014, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 2.25 to 1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.00 and equal to or
greater than 2.00 to 1.00 and (c) 0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.00 to 1.00.

 

“Applicable Fee Percentage” shall mean:  with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, (a) prior to the
Initial Financial Statement Delivery Date, 0.35% (or the percentage per annum
set forth in the applicable Incremental Joinder Agreement); and (b) on and after
the Initial Financial Statement Delivery Date, the applicable percentage per
annum set forth on Annex B (or the applicable Incremental Joinder Agreement) set
forth opposite the relevant Consolidated Total Net Leverage Ratio in Annex B (or
the applicable Incremental Joinder Agreement) determined as of the most recent
Calculation Date.  After the

 

2

--------------------------------------------------------------------------------


 

Initial Financial Statement Delivery Date, any change in the Consolidated Total
Net Leverage Ratio shall be effective to adjust the Applicable Fee Percentage on
and as of the date of receipt by Administrative Agent of the Section 9.04
Financials resulting in such change until the date immediately preceding the
next date of delivery of Section 9.04 Financials resulting in another such
change.  If Borrower fails to deliver the Section 9.04 Financials within the
times specified in Section 9.04(a) or 9.04(b), as applicable, such ratio shall
be deemed to be at Level I as set forth in Annex B (or the applicable
Incremental Joinder Agreement) from the date of any such failure to deliver
until Borrower delivers such Section 9.04 Financials.  In the event that any
financial statement or certification delivered pursuant to Section 9.04 is shown
to be inaccurate (an “Inaccuracy Determination”), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Fee
Percentage for any period (an “Inaccurate Applicable Fee Percentage Period”)
than the Applicable Fee Percentage applied for such Inaccurate Applicable Fee
Percentage Period, then Borrower shall promptly (i) deliver to the
Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Fee Percentage Period, (ii) determine the Applicable Fee Percentage
for such Inaccurate Applicable Fee Percentage Period based upon the corrected
Section 9.04 Financials and (iii) pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Fee
Percentage for such Inaccurate Applicable Fee Percentage Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 4.01.  It is acknowledged and agreed that nothing contained herein shall
limit the rights of the Administrative Agent and the Lenders under the Credit
Documents, including their rights under Section 3.02 and Article XI and their
other respective rights under this Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (c) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (d) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” shall mean:

 

(a)         for each Type and Class of Loan, other than any Term B Facility
Loan, (i) prior to the Initial Financial Statement Delivery Date, the respective
percentage per annum set forth at Level III as set forth on Annex B (or the
applicable Incremental Joinder Agreement) for such Type and Class of Loan; and
(ii) on and after the Initial Financial Statement Delivery Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement) for such Type and Class of Loan, set forth opposite the
relevant Consolidated Total Net Leverage Ratio in Annex B (or the applicable
Incremental Joinder Agreement) determined as of the most recent Calculation
Date.  After the Initial Financial Statement Delivery Date, any change in the
Consolidated Total Net Leverage Ratio shall be effective to adjust the
Applicable Margin on and as of the date of receipt by Administrative Agent of
the Section 9.04 Financials resulting in such change until the date immediately
preceding the next date of delivery of Section 9.04 Financials resulting in
another such change.  If Borrower fails to deliver the Section 9.04 Financials
within the times specified in Section 9.04(a) or 9.04(b), as applicable, such
ratio shall be deemed to be at Level I as set forth in Annex B (or the
applicable Incremental Joinder Agreement) from the date of any such failure to
deliver until Borrower delivers such Section 9.04 Financials.  In the event of
an Inaccuracy Determination, and such inaccuracy, if corrected, would have led
to the application of a higher Applicable Margin for any period (an “Inaccurate
Applicable Margin Period”) than the Applicable Margin applied for such
Inaccurate Applicable Margin Period, then Borrower shall promptly (i) deliver to
the Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Margin Period, (ii) determine the Applicable Margin for such
Inaccurate Applicable Margin Period based upon the corrected Section 9.04
Financials and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Inaccurate Applicable Margin Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 4.01.  It is acknowledged
and agreed that nothing contained herein shall limit the rights of the
Administrative Agent

 

3

--------------------------------------------------------------------------------


 

and the Lenders under the Credit Documents, including their rights under
Section 3.02 and Article XI and their other respective rights under this
Agreement; and

 

(b)         for each Term B Facility Loan, (i) 2.50% per annum, with respect to
LIBOR Loans and (ii) 1.50% per annum, with respect to ABR Loans.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any Property (including accounts receivable and
Equity Interests of any Person owned by Borrower or any of its Restricted
Subsidiaries but not any Equity Issuance) (whether owned on the Closing Date or
thereafter acquired) by Borrower or any of its Restricted Subsidiaries to any
Person (other than (i) with respect to any Credit Party, to any Credit Party,
and (ii) with respect to any other Company, to any Company) to the extent that
the aggregate value of such Property sold in any single transaction or related
series of transactions is greater than or equal to $10.0 million and (b) any
issuance or sale by any Restricted Subsidiary of its Equity Interests to any
Person (other than to any Company); provided that the following shall not
constitute an “Asset Sale”: (x) any conveyance, sale, lease, transfer or other
disposition of obsolete or worn out assets or assets no longer useful in the
business of the Credit Parties, (y) licenses of Intellectual Property entered
into in the ordinary course of business and (z) any conveyance, sale, transfer
or other disposition of cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto.

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

“Auction Manager” shall mean Bank of America, or another financial institution
as shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form as is reasonably acceptable to
Auction Manager and Borrower so long as the same are consistent with the
provisions hereof; provided, however, Auction Manager, with the prior written
consent of Borrower, may amend or modify the procedures, notices, bids and
Borrower Assignment Agreement in connection with any Borrower Loan Purchase (but
excluding economic terms of a particular auction after any Lender has validly
tendered Term Loans requested in an offer relating to such auction, other than
to increase the Auction Amount or raise the Discount Range applicable to such
auction); provided, further, that no such amendments or modifications may be
implemented after 24 hours prior to the date and time return bids are due in
such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by
Section 2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)         the aggregate amount of Excess Cash Flow for all fiscal years ending
after the Closing Date (not less than zero) (commencing with the fiscal year
ending December 31, 2014) and prior to such date minus the portion of such
Excess Cash Flow that has been (or is, or previously was, required to be)
applied to prepay the Loans pursuant to Section 2.10(a)(iv) (except for the
portion thereof constituting Declined Amounts) minus, without duplication, any
voluntary prepayments of Loans referenced in Section 2.10(a)(iv)(y), minus,
without duplication, any voluntary prepayments of the Other First Lien
Indebtedness referenced in Section 2.10(a)(iv)(y), minus, without duplication,
any reduction in the amount of Excess Cash Flow required to be prepaid pursuant
to Section 2.10(a)(iv) by reason of Section 2.10(a)(vi), in each case, in the
aggregate for all fiscal years ending after the Closing Date (commencing with
the fiscal year ending December 31, 2014) and prior to such date; plus

 

(b)         in the event of (i) the Revocation of a Subsidiary that was
Designated as an Unrestricted Subsidiary, (ii) the merger, consolidation or
amalgamation of an Unrestricted Subsidiary with or into Borrower

 

4

--------------------------------------------------------------------------------


 

or a Restricted Subsidiary (where the surviving entity is Borrower or a
Restricted Subsidiary) or (iii) the transfer or other conveyance of assets of an
Unrestricted Subsidiary to, or liquidation of an Unrestricted Subsidiary into,
Borrower or a Restricted Subsidiary, an amount equal to the sum of (x) the fair
market value of the Investments deemed made by Borrower and its Restricted
Subsidiaries in such Unrestricted Subsidiary at the time such Subsidiary was
designated as an Unrestricted Subsidiary, plus (y) the amount of the Investments
of Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary made
after such designation and prior to the time of such Revocation, merger,
consolidation, amalgamation, conveyance or transfer (or of the assets
transferred or conveyed, as applicable), other than, in the case of this clause
(y), to the extent such Investments funded Investments by such Unrestricted
Subsidiary into a Person that, after giving effect to the transaction described
in clauses (i), (ii) or (iii) above, will be an Unrestricted Subsidiary;
provided, that clauses (x) and (y) shall not be duplicative of any reductions in
the amount of such Investments pursuant to the proviso to the definition of
“Investments”; plus

 

(c)          the aggregate amount of any returns, received since the Closing
Date and on or prior to such date (including with respect to contracts related
to such Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus

 

(d)         the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from or in
exchange for the issuance of Equity Interests (other than Disqualified Capital
Stock) after the Closing Date and on or prior to such date; plus

 

(e)          the aggregate fair market value of assets or Property acquired in
exchange for Equity Interests (other than Disqualified Capital Stock) of
Borrower after the Closing Date and on or prior to such date; minus

 

(f)           the aggregate amount of any (i) Investments made pursuant to
Section 10.04(l), (ii) Restricted Payments made pursuant to
Section 10.06(i)(ii), (iii) Junior Prepayments pursuant to
Section 10.09(a)(ii) (in each case, in reliance on the then-outstanding
Available Amount) made since the Closing Date and on or prior to such date and
(iv) amounts designated by Borrower as New Investment Returns to the extent
included in Consolidated Net Income.

 

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.  The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Bookrunners” shall mean, collectively, the Pro Rata Facility Bookrunners and
the Term B Facility Bookrunners.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower 2019 Notes” shall mean the outstanding 8 3/4% Senior Subordinated
Notes of Borrower due 2019 in the original aggregate principal amount of $325.0
million.

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

5

--------------------------------------------------------------------------------


 

“Borrower Loan Purchase” shall mean any purchase of Term Loans or Revolving
Loans by Borrower or one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” means the last day of the most recent Test Period.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

“Capital Expenditures” shall mean, for any period any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation (or transfers in lieu thereof) of the assets being replaced;
(b) the purchase price of assets purchased simultaneously with the trade-in of
existing assets solely to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets for the
asset being traded in at such time; (c) the purchase of property or equipment to
the extent financed with the proceeds of asset sales or other dispositions
outside the ordinary course of business that are not required to be applied to
prepay the Term Loans pursuant to Section 2.10(a)(iii); (d) expenditures that
constitute Permitted Acquisitions or other Acquisitions not prohibited
hereunder; (e) any capitalized interest expense reflected as additions to
property in the consolidated balance sheet of Borrower and its Restricted
Subsidiaries (including in connection with sale-leaseback transactions not
prohibited hereunder); (f) any non-cash compensation or other non-cash costs
reflected as additions to property in the consolidated balance sheet of Borrower
and its Restricted Subsidiaries; and (g) capital expenditures relating to the
construction or acquisition of any property or equipment which has been
transferred to a Person other than Borrower or any of its Restricted
Subsidiaries pursuant to a sale-leaseback transaction not prohibited hereunder
and capital expenditures arising pursuant to sale-leaseback transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease; and provided, further, that, for the avoidance of doubt, the
Master Lease will be accounted for as an operating lease and not as a Capital
Lease.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as

 

6

--------------------------------------------------------------------------------


 

an operating lease and not as a Capital Lease; and provided, further, that, for
the avoidance of doubt, the Master Lease will be accounted for as an operating
lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to
(a) Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral” and “Cash Collateralization”
have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person:  (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof or by any foreign government, and rated at least “A”
by S&P or “A” by Moody’s (in each case, at the time of acquisition);
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); or (h) solely with respect to any Foreign Subsidiary, (i) marketable
direct obligations issued by, or unconditionally guaranteed by, the country in
which such Foreign Subsidiary maintains its chief executive office or principal
place of business, or issued by any agency of such country and backed by the
full faith and credit of such country is rated at least “A” or the equivalent
thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each case, at
the time of acquisition), (ii) time deposits, certificates of deposit or
bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, or payable
to a Company promptly following demand and maturing within one year of the date
of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender, and such Person
executes and delivers to Administrative Agent a letter agreement in form and
substance reasonably acceptable to Administrative Agent pursuant to which such
Person (a) appoints Collateral Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.03.

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $10.0 million.  “Casualty
Event” shall include, but not be limited to, any

 

7

--------------------------------------------------------------------------------


 

taking of all or any part of any Real Property of Borrower or any of its
Restricted Subsidiaries or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Law (or settlement in lieu thereof),
or by reason of the temporary requisition of the use or occupancy of all or any
part of any Real Property of Borrower or any of its Restricted Subsidiaries or
any part thereof by any Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall be deemed to have occurred if:  (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower, (b) at any time a change of control occurs under and as
defined in any documentation relating to any Material Indebtedness of Borrower
or any of its Restricted Subsidiaries that is then outstanding (excluding any
change of control under any Material Indebtedness of an Acquisition target that
occurs as a result of the consummation of such Acquisition) or (c) the tenant
under the Master Lease shall cease to be a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is October 30, 2013.

 

“Closing Date Refinancing” shall mean the repayment and replacement of all loans
and commitments under the Existing Credit Agreement and the purchase, redemption
or other acquisition for value of, or retirement, defeasance or discharge of,
Borrower 2019 Notes or the acceptance for payment of a majority of Borrower 2019
Notes pursuant to a tender offer.

 

“Closing Date Revolving Commitment” means a Revolving Commitment established on
the Closing Date.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.14, and all other Property of a Credit Party, whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document.  “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Collateral

 

8

--------------------------------------------------------------------------------


 

Documents, unless and until such time as such assets or Property are required by
the Credit Documents to again become subject to a Lien in favor of the
Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitment Letter” shall mean the Commitment Letter among the Commitment
Parties and Borrower, dated October 11, 2013.

 

“Commitment Parties” shall mean Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, Bank of America, N.A., J.P. Morgan Securities LLC, JPMorgan
Chase Bank, N.A., Fifth Third Bank, Wells Fargo Securities, LLC, Wells Fargo
Bank, National Association, UBS Securities LLC, UBS Finance, LLC, Credit
Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, Manufacturers &
Traders Trust Company, Nomura Securities International, Inc., Nomura Corporate
Funding Americas, LLC, RBS Securities Inc., The Royal Bank of Scotland plc,
SunTrust Robinson Humphrey, Inc. and SunTrust Bank, each in its individual
capacity, and any successor thereto by merger, consolidation or otherwise.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments and any New Term Loan
Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a casino or
“racino” or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a casino or “racino”; provided
that the foregoing shall not include (i) commercial or corporate banks and
(ii) any funds which principally hold passive investments in commercial loans or
debt securities for investment purposes in the ordinary course of business.

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a)  payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period,
(c) interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder, and (e) fees and expenses associated
with the consummation of the Transactions.  Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Net Indebtedness by reason of clause (ii), (iii) or (iv) of
the proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $500.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any

 

9

--------------------------------------------------------------------------------


 

Test Period that includes any period ending prior to the first anniversary of
the Closing Date, Consolidated Cash Interest Expense shall be an amount equal to
actual Consolidated Cash Interest Expense from the Closing Date through the date
of determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.

 

“Consolidated Current Assets” means, with respect to any Person at any date, the
total consolidated current assets of such Person and its Subsidiaries (other
than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)         in each case to the extent deducted in calculating such Consolidated
Net Income:

 

(i)                   provisions for taxes based on income or profits or capital
gains, plus franchise or similar taxes, of Borrower and its Restricted
Subsidiaries for such Test Period;

 

(ii)                    Consolidated Interest Expense (net of interest income
(other than interest income in respect of notes receivable and similar items))
of Borrower and its Restricted Subsidiaries for such Test Period, whether paid
or accrued and whether or not capitalized;

 

(iii)                 any cost, charge, fee or expense (including discounts and
commissions and including fees and charges incurred in respect of letters of
credit or bankers acceptance financings) (or any amortization of any of the
foregoing) associated with any issuance (or proposed issuance) of debt, or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification of any debt instrument;

 

(iv)                depreciation, amortization (including amortization of
goodwill and other intangibles but excluding amortization of prepaid cash
expenses that were paid in a prior Test Period) and any other non-cash charges
or expenses, including any write off or write downs, reducing Consolidated Net
Income (excluding (x) any amortization of a prepaid cash expense that was paid
in a prior Test Period and (y) any non-cash charges and expenses that result in
an accrual of a reserve for cash charges in any future Test Period that Borrower
elects not to add back in the current Test Period; provided that Borrower shall
treat similar types of charges and expenses on a consistent basis from year to
year (it being understood that reserves may be charged in the current Test
Period or when paid, as reasonably determined by Borrower)) of Borrower and its
Restricted Subsidiaries for such Test Period; provided that if any such non-cash
charges or expenses represent an accrual of a reserve for potential cash items
in any future Test Period, the cash payment in respect thereof in such future
Test Period shall be subtracted from Consolidated EBITDA to the extent Borrower
elected to previously add back such amounts to Consolidated EBITDA;

 

(v)                   any Pre-Opening Expenses;

 

10

--------------------------------------------------------------------------------


 

(vi)                the amount of any restructuring charges or reserve
(including those relating to severance, relocation costs and one-time
compensation charges), costs incurred in connection with any non-recurring
strategic initiatives, other business optimization expenses (including incentive
costs and expenses relating to business optimization programs and signing,
retention and completion bonuses) and any unusual or non-recurring charges or
items of loss or expense (including, without limitation, losses on asset sales
(other than asset sales in the ordinary course of business));

 

(vii)             any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful; and

 

(viii)          any losses resulting from mark to market accounting of Swap
Contracts or other derivative instruments; minus

 

(b)         in each case to the extent included in calculating such Consolidated
Net Income:

 

(i)    non-cash items increasing such Consolidated Net Income for such Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued;

 

(ii)   the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments;

 

(iii)  any unusual or non-recurring items of income or gain to the extent
increasing Consolidated Net Income for such Test Period; plus

 

(c)          the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated (in
the good faith determination of Borrower) during such Test Period (or with
respect to (x) the Transactions, are reasonably expected to be initiated within
twelve (12) months of the Closing Date, or (y) Specified Transactions, are
reasonably expected to be initiated within twelve (12) months of the closing
date of the Specified Transaction), including in connection with the
Transactions or any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized during the entirety of such Test Period), net of the amount of actual
benefits realized during such Test Period from such actions; provided that (i) a
duly completed Officer’s Certificate of Borrower shall be delivered to
Administrative Agent together with the applicable Section 9.04 Financials,
providing reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certifying that such savings, operating expense
reductions and synergies are reasonably expected to be realized within twelve
(12) months of the taking of such specified actions and are factually
supportable in the good faith judgment of Borrower, (ii) such actions are to be
taken within (A) in the case of any such cost savings, operating expense
reductions and synergies in connection with the Transactions, twelve (12) months
after the Closing Date and (B) in all other cases, within twelve (12) months
after the consummation of such Specified Transaction, restructuring or
implementation of an initiative that is expected to result in such cost savings,
expense reductions or synergies, (iii) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (c) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such Test
Period, and (iv) projected amounts (and not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (c) to the extent
more than twelve (12) months have elapsed after the specified action taken in
order to realize such projected cost savings, operating expense reductions and
synergies; provided, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and Section 1.06(c) shall
not (i) exceed

 

11

--------------------------------------------------------------------------------


 

15.0% of Consolidated EBITDA for such Test Period (after giving effect to this
clause (c) and Section 1.06(c)) or (ii) be duplicative of one another; plus

 

(d)         to the extent not included in Consolidated Net Income or, if
otherwise excluded from Consolidated EBITDA due to the operation of clause
(b)(iii) above, the amount of insurance proceeds received during such Test
Period or after such Test Period and on or prior to the date the calculation is
made with respect to such Test Period, attributable to any property which has
been closed or had operations curtailed for such Test Period; provided that such
amount of insurance proceeds shall only be included pursuant to this clause
(d) to the extent of the amount of insurance proceeds plus Consolidated EBITDA
attributable to such property for such Test Period (without giving effect to
this clause (d)) does not exceed Consolidated EBITDA attributable to such
property during the most recently completed four fiscal quarters for which
financial results are available that such property was fully operational (or if
such property has not been fully operational for four consecutive fiscal
quarters for which financial results are available prior to such closure or
curtailment, the Consolidated EBITDA attributable to such property during the
Test Period prior to such closure or curtailment (for which financial results
are available) annualized over four fiscal quarters); plus

 

(e)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not representing Consolidated EBITDA or Consolidated Net
Income in any Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) above for any previous Test Period and not added back.

 

Consolidated EBITDA shall be further adjusted:

 

(A)       to include the Consolidated EBITDA of (i) any Person, property,
business or asset (including a management agreement or similar agreement) (other
than an Unrestricted Subsidiary) acquired by Borrower or any Restricted
Subsidiary during such Test Period and (ii) any Unrestricted Subsidiary that is
revoked and converted into a Restricted Subsidiary during such Test Period, in
each case, based on the Consolidated EBITDA of such Person (or attributable to
such property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(B)       to exclude the Consolidated EBITDA of (i) any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by
Borrower or any Restricted Subsidiary during such Test Period and (ii) any
Restricted Subsidiary that is designated as an Unrestricted Subsidiary during
such Test Period, in each case based on the actual Consolidated EBITDA of such
Person for such period (including the portion thereof occurring prior to such
sale, transfer, disposition, closing, classification or conversion), determined
as if references to Borrower and its Restricted Subsidiaries in Consolidated Net
Income and other defined terms therein were to such Person and its Subsidiaries;

 

(C)       in the event of any Expansion Capital Expenditures that were opened
for business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

 

(D)       in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such

 

12

--------------------------------------------------------------------------------


 

quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Development Project during the quarter in which such Development Project opened
(unless such business opened on the first day of a fiscal quarter);

 

(E)        in any fiscal quarter during which a purchase of property that prior
to such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two
(2) (in the case of the second quarter following such purchase) and (d) one
(1) (in the case of the third quarter following such purchase), all as
determined on a consolidated basis for Borrower and its Restricted Subsidiaries;
and

 

(F)         to exclude the Consolidated EBITDA attributable to Restricted
Subsidiaries that are not Guarantors, to the extent the Consolidated EBITDA
attributable to such Persons exceeds 20% of Consolidated EBITDA for Borrower and
its Restricted Subsidiaries for such Test Period (calculated after giving effect
to such limitation); provided that, with respect to any Restricted Subsidiary
that is not required to become a Guarantor pursuant to this Agreement solely as
a result of any applicable Gaming Laws or Gaming Approvals, such limitation
shall not apply until the date that is ninety (90) days after the date such
Restricted Subsidiary would have otherwise been required to become a Guarantor.

 

For purposes of determining Consolidated EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Consolidated EBITDA for
each fiscal quarter ending after June 30, 2013 shall be calculated on a Pro
Forma Basis giving effect to the Transactions, including giving effect to the
Master Lease as if it had been in effect during such period and cost savings
relating to the Transactions in accordance with clause (c) above (all as
reasonably determined by a Responsible Officer of Borrower).

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $117.5 million for the fiscal quarter ended on
September 30, 2012; $89.3 million for the fiscal quarter ended on December 31,
2012; $111.6 million for the fiscal quarter ended on March 31, 2013; and $101.1
million for the fiscal quarter ended on June 30, 2013, it being understood that
each of such amounts include $1.6 million of cost savings in connection with the
Transactions, and such amounts, to the extent included in any Test Period, shall
reduce the amount that may be added back pursuant to clause (c) above in
connection with the Transactions in such Test Period.

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

13

--------------------------------------------------------------------------------


 

(a)         any gain or loss (together with any related provision for taxes
thereon) realized in connection with (i) any asset sale or (ii) any disposition
of any securities by such Person or any of its Restricted Subsidiaries shall be
excluded;

 

(b)         any extraordinary gain or loss (together with any related provision
for taxes thereon) shall be excluded;

 

(c)          the net income of any Person that (i) is not a Restricted
Subsidiary, (ii) is accounted for by the equity method of accounting, (iii) is
an Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former
Restricted Subsidiary) with respect to which a Trigger Event has occurred
following the occurrence and during the continuance of such Trigger Event shall
be excluded; provided that Consolidated Net Income of Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments (including management fees) that are actually
paid or are payable in cash to Borrower or a Restricted Subsidiary thereof in
respect of such period by such Persons (or to the extent converted into cash);

 

(d)         the undistributed earnings of any Subsidiary of Borrower that is not
a Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash);

 

(e)          any goodwill or other asset impairment charges or other asset
write-offs or write downs, including any resulting from the application of
Accounting Standards Codification Nos. 350 and No. 360, and any expenses or
charges relating to the amortization of intangibles as a result of the
application of Accounting Standards Codification No. 805, shall be excluded;

 

(f)           any non-cash charges or expenses related to the repurchase of
stock options to the extent not prohibited by this Agreement, and any non-cash
charges or expenses related to the grant, issuance or repricing of, or any
amendment or substitution with respect to, stock appreciation or similar rights,
stock options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;

 

(g)          the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)         any expenses or reserves for liabilities shall be excluded to the
extent that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)             losses, to the extent covered by insurance and actually
reimbursed, or, so long as Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded;

 

14

--------------------------------------------------------------------------------


 

(j)            gains and losses resulting solely from fluctuations in currency
values and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)         the net income (or loss) of a Restricted Subsidiary that is not a
Wholly Owned Subsidiary shall be included in an amount proportional to
Borrower’s economic ownership interest therein.

 

“Consolidated Net Indebtedness” shall mean, as at any date of determination,
(a) the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on such
date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness”, Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (iii) below)
minus (b) Unrestricted Cash minus (c) Development Expenses (excluding
Development Expenses that consist of Unrestricted Cash that was deducted from
Consolidated Net Indebtedness pursuant to clause (b) above, if any); provided
that (i) Consolidated Net Indebtedness shall not include (A) Indebtedness in
respect of letters of credit (including Letters of Credit), except to the extent
of unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated Net
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) (A) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries or (B) pursuant to clause
(F) of the definition of Consolidated EBITDA (provided that in the case of this
clause (ii)(B), such Indebtedness is not guaranteed by any Credit Party),
(iii) Consolidated Net Indebtedness shall not include Contingent Obligations,
provided, however, that if and when any such Contingent Obligation is demanded
for payment from Borrower or any of its Restricted Subsidiaries, then the
amounts of such Contingent Obligation shall be included in such calculations,
and (iv) the amount of Consolidated Net Indebtedness, in the case of
Indebtedness of a Subsidiary of Borrower that is not a Guarantor and which
Indebtedness is not guaranteed by any Credit Party, shall be reduced by an
amount directly proportional to the amount by which Consolidated EBITDA was
reduced due to the undistributed earnings of such Subsidiary being excluded from
Consolidated Net Income pursuant to clause (d) thereof.

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a)  Consolidated Net Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement) to (b) Consolidated EBITDA
for the Test Period most recently ended prior to such date; provided, however
that for purposes of Sections 2.09(b)(ii), 10.04(m), 10.06(i) and 10.09(a),
Consolidated Net Indebtedness as used in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of (i) determining whether Borrower is
in compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 10.06(i) and 10.09(a), and (ii) determining the Applicable
ECF Percentage for any fiscal year, the amount described in clause (a) above
shall be calculated without giving effect to clause (c) of the definition of
Consolidated Net Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary

 

15

--------------------------------------------------------------------------------


 

obligation of the ability of the primary obligor to make payment of such primary
obligation; or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and any lease
guarantees executed by any Company in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Conversion” shall mean the conversion, in connection with the Spin-Off, of all
outstanding awards granted under Borrower’s long-term incentive compensation
plans prior to the Closing Date into options to purchase shares of common stock
of Borrower and/or GLPI.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a). Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including, without limitation, Other Term Loans and Other
Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such Indebtedness is subordinated to the Obligations or secured by a junior lien
on the Collateral or is unsecured, then its maturity shall be no earlier than
the 91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments shall be reduced and/or terminated, as
applicable, such that the Total Revolving Commitments (after giving effect to
such Credit Agreement Refinancing Indebtedness and such reduction or
termination) shall not exceed the Total Revolving Commitments immediately prior
to the incurrence of such Credit Agreement Refinancing Indebtedness, plus,
accrued interest, fees and premiums (if any) thereon, plus, other fees and
expenses associated with the refinancing (including any upfront fees and
original issue discount), (v) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of such
Indebtedness are (as determined by Borrower in good faith), taken as a whole, no
more restrictive in any material respect than the terms set forth in this
Agreement, (vi) Borrower shall be the sole borrower thereunder and no Subsidiary
of Borrower shall guaranty such Indebtedness unless such Subsidiary is also a
Guarantor hereunder, and (vii) such Indebtedness shall not be secured by any
Liens, except Liens on the Collateral.

 

16

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment and (i) each other agreement
entered into by any Credit Party with Administrative Agent, Collateral Agent
and/or any Lender, in connection herewith or therewith evidencing or governing
the Obligations (other than the Fee Letter), all as amended from time to time,
but shall not include a Swap Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Creditor” shall mean each of (a) each Agent, (b) each L/C Lender and (c) each
Lender.

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01).  The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that
(i) has failed to (A) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender has notified Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding has not been satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing), or (B) comply with its obligations
under this Agreement to make a payment to the L/C Lender in respect of a L/C
Liability, make a payment to Swingline Lender in respect of a Swingline Loan,
and/or make a payment to a Lender of any amount required to be paid to it
hereunder, in each case within two (2) Business Days of the date when due,
(ii) has notified Borrower, Administrative Agent, a L/C Lender or the Swingline
Lender in writing, or has stated publicly, that it will not comply with any such
funding obligation hereunder, unless such writing or statement states that such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), or has defaulted generally (excluding bona
fide disputes) on its funding obligations under other loan agreements or credit
agreements or other similar agreements, (iii) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or its Parent Company or
(iv) any Lender that has, for three or more Business Days after written request
of Administrative Agent or Borrower, failed to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon Administrative Agent’s and
Borrower’s receipt of such written confirmation).  Any

 

17

--------------------------------------------------------------------------------


 

determination of a Defaulting Lender under clauses (i) through (iv) above will
be conclusive and binding absent manifest error.

 

“Designated Jurisdiction” means any county or territory to the extent that such
country or territory is in the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” means, without duplication, the aggregate principal
amount, not to exceed $500 million at any time, of (a) outstanding Indebtedness
incurred after the Closing Date, the proceeds of which, at the time of
determination, as certified by a Responsible Officer of the Borrower, are
pending application and are required or intended to be used to fund and
(b) amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund, in each case, (i) Expansion
Capital Expenditures of Borrower or any Restricted Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or
other Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure project or a Development
Project from and after the end of the first full fiscal quarter after the
earlier of (x) opening for business, and (y) completion of construction of the
applicable Expansion Capital Expenditure project or Development Project and
(C) in order to avoid duplication, it is acknowledged that to the extent that
the proceeds of any Indebtedness referred to in clause (a) above have been
applied (whether for the purposes described in clauses (i), (ii) or (iii) above
or any other purpose), such Indebtedness shall no longer constitute Development
Expenses (it being understood, however, that any such application in accordance
with clauses (i), (ii) or (iii) above shall, subject to the other requirements
and limitations of this definition, constitute Development Expenses under clause
(b) above).

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures in which Borrower or any of its Restricted Subsidiaries, directly
or indirectly, has control or with whom it has a management or similar contract
and in which Borrower or any of its Restricted Subsidiaries owns (directly or
indirectly) at least 25% of the Equity Interest of such Joint Venture, or
(b) in, or expenditures with respect to, casinos and “racinos” or Persons that
own casinos or “racinos” (including casinos and “racinos” in development or
under construction that are not presently opening or operating with respect to
which Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management or similar contract and such
contract remains in full force and effect at the time of such Investment), in
each case, used to finance, or made for the purpose of allowing such Joint
Venture, casino or “racino”, as the case may be, to finance, the purchase or
other acquisition of any fixed or capital assets or the refurbishment of
existing assets or properties that develops, adds to or significantly improves
the property of such Joint Venture, casino or “racino” and assets ancillary or
related thereto, or the construction and development of a casino, “racino” or
assets ancillary or related thereto and including Pre-Opening Expenses with
respect to such Joint Venture, casino or “racino”.

 

18

--------------------------------------------------------------------------------


 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely (x) for Qualified
Capital Stock or upon a sale of assets, casualty event or a change of control,
in each case, subject to the prior payment in full of the Obligations, (y) as a
result of a redemption required by Gaming Law or (z) as a result of a redemption
that by the terms of such Equity Interest is contingent upon such redemption not
being prohibited by this Agreement), pursuant to a sinking fund obligation or
otherwise (other than solely for Qualified Capital Stock) or exchangeable or
convertible into debt securities of the issuer thereof at the sole option of the
holder thereof, in whole or in part, on or prior to the date that is 181 days
after the Final Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” means such Persons that have been specified in writing to
the Administrative Agent (it being understood that the Administrative Agent will
distribute the list of such Persons to the Lenders) at least 10 Business Days
prior to the Closing Date as being “Disqualified Lenders”.

 

“Documentation Agent” means U.S. Bank N.A., in its capacity as documentation
agent hereunder.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable L/C Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternate Currency.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries; provided, however, that (x) other than as set forth in clause
(ii) of this definition, neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Competitor unless consented to in writing by
Borrower and (z) Eligible Assignee shall not include any Person who is a
Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Employee Matters Agreement” shall mean the employee matters agreement between
Borrower and GLPI in substantially the form of Exhibit W hereto.

 

19

--------------------------------------------------------------------------------


 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution). 
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Equity Issuance net of all investment banking fees, discounts
and commissions, legal fees, consulting fees, accountants’ fees, underwriting
discounts and commissions and other fees and expenses actually incurred in
connection therewith; provided that, with respect to any Equity Interests issued
upon exercise of any Equity Rights, the Equity Issuance Proceeds with respect
thereto shall be determined without duplication of any Equity Issuance Proceeds
received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

20

--------------------------------------------------------------------------------


 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security; (j) the withdrawal of any ERISA Entity from a Pension Plan subject to
Section 4063 if ERISA during a plan year in which such ERISA Entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; or (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under
Section 414(b) or (c) of the Code.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)         Consolidated Net Income; plus

 

(b)         an amount equal to the amount of all non-cash charges or losses
(including write-offs or write-downs, depreciation expense and amortization
expense including amortization of goodwill and other intangibles) to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-cash expense to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period and that did not reduce Excess Cash Flow
at the time paid); plus

 

(c)          the decrease, if any, in Working Capital from the beginning of such
period to the end of such period (for the avoidance of doubt, an increase in
negative Working Capital is a decrease in Working Capital); minus

 

(d)         all payments with respect to restricted stock units upon the Person
to whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

21

--------------------------------------------------------------------------------


 

(e)          any amounts received from the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(f)           the increase, if any, of Working Capital from the beginning of
such period to the end of such period; minus

 

(g)          any amounts paid in connection with the early extinguishment of
Swap Contracts that are not included in Consolidated Net Income; minus

 

(h)         the amount of Capital Expenditures made in cash during such period,
except to the extent financed with the proceeds of Indebtedness, Asset Sales or
Casualty Events (to the extent such proceeds did not increase Consolidated Net
Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)             the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vi)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i) or
Section 2.10(a)(iii), except to the extent the Net Available Proceeds from such
Casualty Event or Asset Sale, as applicable, used to make such mandatory
prepayments were included in the calculation of Consolidated Net Income), in
each case, except to the extent financed with the proceeds of Indebtedness,
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

(j)            without duplication of amounts deducted pursuant to clause
(l) below in prior periods, the amount of Investments made during such period
pursuant to Section 10.04 (other than Sections 10.04(a), (b), (c), (d) (except
clause (iv) thereof), (e), (f) (except to the extent such amount increased
Consolidated Net Income), (g), (h) (to the extent not taken into account in
arriving at Consolidated Net Income), (j), (l), (o), and (r)), except to the
extent financed with the proceeds of Indebtedness (other than Revolving Loans),
Asset Sales or Casualty Events (to the extent such proceeds did not increase
Consolidated Net Income) of Borrower or its Restricted Subsidiaries; minus

 

(k)         the amount of all non-cash gains to the extent included in arriving
at such Consolidated Net Income (excluding any such non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)             the amount of all Restricted Payments made during such period
pursuant to Section 10.06(i)(i); minus

 

(m)     the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i); minus

 

(n)         any expenses or reserves for liabilities to the extent that Borrower
or any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Designation” has the meaning set forth in Section 9.13(a).

 

22

--------------------------------------------------------------------------------


 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests in one or more Subsidiaries described in clause (a) of this definition
or (c) any Subsidiary the Equity Interests of which are directly or indirectly
owned by any Subsidiary described in clause (a) of this definition.

 

“Excluded Immaterial Subsidiaries” has the meaning set forth in Section 9.13(a).

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (e) any Subsidiary with respect to
which guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license or authorization
has been received and is in effect and (f) any other Subsidiary with respect to
which, in the reasonable judgment of Administrative Agent (which shall be
confirmed in writing by notice to Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. 
Notwithstanding the foregoing, in no event shall the tenant under the Master
Lease be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder, (a) income or franchise Taxes imposed on (or measured
by) net income or net profits (however denominated), in each case, imposed by
the jurisdiction under the laws of which such recipient is organized, in which
its principal office is located or in which it is otherwise doing business
(other than a business deemed to arise solely by virtue of the transactions
contemplated by this Agreement) or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States under Section 884(a) of the Code or any similar Tax imposed by
any other jurisdiction described in clause (a) above, (c) in the case of any
Lender, other than an assignee pursuant to a request by Borrower under
Section 2.11(a), any U.S. federal withholding tax that is imposed on amounts
payable to such Person under the laws in effect at the time such Person becomes
a party to this Agreement (or designates a new Applicable Lending Office),
except to the extent that such Person (or its assignor, if any) was entitled, at
the time of designation of a new Applicable Lending Office (or assignment), to
receive additional amounts from Borrower with

 

23

--------------------------------------------------------------------------------


 

respect to such withholding Tax pursuant to Section 5.06(a), (d) Taxes
attributable to such Person’s failure to comply with Section 5.06(b) or
5.06(c) and (e) any United States federal withholding tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 8.27(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
July 14, 2011 (as amended and otherwise modified prior to the date hereof),
among Borrower, the subsidiary guarantors party thereto, Wells Fargo Bank,
National Association, as administrative agent, the lenders party thereto and the
other agents party thereto.

 

“Existing Investment Reductions” shall mean all amounts received by Borrower and
its Restricted Subsidiaries in respect of Investments listed on Schedule
1.01(B) to the extent such amounts constitute a return of invested capital
thereby reducing the amount of such Investment on the balance sheet of Borrower
or Restricted Subsidiary, as applicable (and, for the avoidance of doubt, not
amounts constituting income or returns on invested capital).

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” means any capital expenditure by Borrower or
any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

24

--------------------------------------------------------------------------------


 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of  the same tranche that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“Fair Share Shortfall” has the meaning set forth in Section 6.10.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations thereunder
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent.

 

“Fee Letter” shall mean the fee letter agreement dated October 11, 2013, among
Borrower and the Commitment Parties.

 

“Final Maturity Date” shall mean the latest of the latest R/C Maturity Date, the
Term A Facility Maturity Date, the Term B Facility Maturity Date, the latest New
Term Loan Maturity Date, the latest final maturity date applicable to any
Extended Term Loans, the latest final maturity date applicable to any Extended
Revolving Commitments, the latest final maturity date applicable to any Other
Term Loans and the latest final maturity date applicable to any Other Revolving
Loans.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender Certificate” has the meaning set forth in Section 5.06(b).

 

25

--------------------------------------------------------------------------------


 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date (after giving effect to the Transactions),
(b) required by any Gaming Law or (c) necessary as is contemplated on the
Closing Date (after giving effect to the Transactions), to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date:  the
Alcohol and Gaming Commission of Ontario, the Florida Division of Pari-Mutuel
Wagering, the Illinois Gaming Board, Indiana Gaming Commission, the Iowa Racing
and Gaming Commission, Kansas Lottery, Kansas Racing and Gaming Commission, the
Maine State Harness Racing Commission, the Maine Gambling Control Board, the
Maryland State Lottery Commission, the Maryland Racing Commission, the Maryland
Video Lottery Facility Location Commission, the Mississippi Gaming Commission,
the Mississippi Department of Revenue, the Missouri Gaming Commission, the
Nevada State Gaming Control Board, the Nevada Gaming Commission, the New Jersey
Racing Commission, the New Jersey Casino Control Commission, the New Jersey
Division of Gaming Enforcement, the New Mexico Gaming Control Board, the New
Mexico Racing Commission, the Ohio Casino Control Commission, the Ohio Lottery
Commission, the Ohio State Racing Commission, the Ontario Lottery and Gaming
Corporation, the Pennsylvania Gaming Control Board, the Pennsylvania State Horse
Racing Commission, Texas Racing Commission, the West Virginia Racing Commission
and the West Virginia Lottery Commission), or with regulatory, licensing or
permitting authority or jurisdiction over any gaming or racing operation (or
proposed gaming or racing operation) owned, managed, leased or operated by
Borrower or any of its Restricted Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
theaters, parking facilities, recreational vehicle parks, timeshare operations,
retail shops, restaurants, other buildings, land, golf courses and other
recreation and entertainment facilities, marinas, vessels, barges, ships and
related equipment.

 

“Gaming Laws” shall mean all applicable provisions of all:  (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,

 

26

--------------------------------------------------------------------------------


 

regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“GLPI” shall mean Gaming and Leisure Properties, Inc., a Pennsylvania
corporation.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Ground Leases” shall mean, collectively, each ground lease set forth on
Schedule 1.01(C) attached hereto as each may be supplemented, replaced,
terminated or modified from time to time.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(D) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, (a) Guarantors shall not include
any Person that has been released as a Guarantor in accordance with the terms of
the Credit Documents and (b) at all times, Tenant (or its successor as tenant
under the Master Lease) shall be a Guarantor.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the most recent Calculation Date; provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

27

--------------------------------------------------------------------------------


 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Existing Tranche Revolving Commitment” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 

“Incremental Loan Amount” shall mean (a) $400.0 million, plus, (b) any
additional or other amount, so long as, solely in this case of this clause (b),
the Consolidated Senior Secured Net Leverage Ratio does not exceed 1.50 to 1.00,
determined on a Pro Forma Basis as of the most recent Calculation Date (it being
understood that Borrower may elect whether any Incremental Loan Amount is made
in reliance on clause (a) or (b)); provided that, for such purpose,
(x) Consolidated Net Indebtedness shall not take into account any cash or cash
equivalents constituting proceeds of any Loans made under any Incremental
Commitments to be provided on such date and any Incremental Equivalent Debt to
be incurred or issued on such date that may otherwise reduce the amount of
Consolidated Net Indebtedness, (y) Consolidated Senior Secured Net Leverage
Ratio for such purpose shall treat any Incremental Equivalent Debt as senior
secured indebtedness, even if such Incremental Equivalent Debt was issued or
incurred on an unsecured basis or on a junior basis to the Obligations, and
(z) in the case of any Incremental Revolving Commitments and Incremental
Equivalent Debt consisting of revolving credit facilities, pro forma effect
shall be given to any Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” means any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term A Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loans” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments and the New Term Loan
Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans and any New Term Loans.

 

28

--------------------------------------------------------------------------------


 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet of such Person in accordance with GAAP
(excluding disclosure on the notes and footnotes thereto); provided that any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person shall be excluded, to the extent (x) such Person is indemnified
for the payment thereof or (y) amounts to be applied to the payment therefor are
in escrow); (e) all Indebtedness (excluding prepaid interest thereon) of others
secured by any Lien on property owned or acquired by such Person, whether or not
the obligations secured thereby have been assumed; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured; (f) with respect to any Capital Lease Obligations of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP (it being understood that any
obligations of such Person under the Master Lease shall not constitute
Indebtedness); (g) all net obligations of such Person in respect of Swap
Contracts; (h) all obligations of such Person as an account party in respect of
letters of credit and bankers’ acceptances, except obligations in respect of
letters of credit issued in support of obligations not otherwise constituting
Indebtedness shall not constitute Indebtedness except to the extent such letter
of credit is drawn and not reimbursed within three (3) Business Days of such
drawing; (i) all obligations of such Person in respect of Disqualified Capital
Stock; and (j) all Contingent Obligations of such Person in respect of
Indebtedness of others of the kinds referred to in clauses (a) through
(i) above. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor).  The amount of
Indebtedness of the type described in clause (d) shall be calculated based on
the net present value thereof. The amount of Indebtedness of the type referred
to in clause (g) above of any Person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the then termination payment due thereunder by such Person.  For the
avoidance of doubt, it is understood and agreed that (x) casino “chips” and
gaming winnings of customers, (y) any obligations of such Person in respect of
Cash Management Agreements and (z) any obligations of such Person in respect of
employee deferred compensation and benefit plans shall not constitute
Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.04 Financials are delivered to Administrative Agent under
Section 9.04(a) or (b), as applicable, for the first full fiscal quarter ending
after the Closing Date.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six

 

29

--------------------------------------------------------------------------------


 

months thereafter, as selected by Borrower in its Notice of Borrowing or Notice
of Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Loan, such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                               no Interest Period for a Class shall extend
beyond the maturity date for such Class.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Interim Access Agreement” shall mean the interim access agreement between GLPI
and Tenant, dated on or about October 28, 2013.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness or other obligation of any other Person
(provided that upon termination of any such Contingent Obligation, no Investment
in respect thereof shall be deemed outstanding, except as contemplated in clause
(e) below), (c) any purchase or other acquisition of any Equity Interests or
indebtedness or other securities of any other Person, (d) any capital
contribution by such Person to any other Person, (e) without duplication of any
amounts included under clause (b) above, any payment under any Contingent
Obligation by such Person in respect of the Indebtedness or other obligation of
any other Person or (f) the purchase or other acquisition (in one transaction or
a series of transaction) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of the definition of
“Unrestricted Subsidiary” and Section 10.04, “Investment” shall include the
portion (proportionate to Borrower’s Equity Interest in such Subsidiary) of the
fair market value of the net assets of any Subsidiary of Borrower at the time of
Designation of such Subsidiary as an Unrestricted Subsidiary pursuant to
Section 9.12 (excluding any Subsidiaries designated as Unrestricted Subsidiaries
on the Closing Date and set forth on Schedule 9.12); provided, however, that
upon the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary after the Closing Date, the amount of outstanding Investments in
Unrestricted Subsidiaries shall be deemed to be reduced by the lesser of (x) the
fair market value of such Subsidiary at the time of such Revocation and (y) the
amount of Investments in such Subsidiary deemed to have been made (directly or
indirectly) at the time of, and made (directly or indirectly) since, the
Designation of such Subsidiary as an Unrestricted Subsidiary, to the extent that
such amount constitutes an outstanding Investment under clauses (d), (i), (k),
(l), (m), (q) or (s) of Section 10.04 at the time of such Revocation.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an

 

30

--------------------------------------------------------------------------------


 

ownership interest (whether by way of capital stock, partnership or limited
liability company interest, or other evidence of ownership).

 

“Judgment Currency Conversion Date” has the meaning set forth in
Section 13.15(a).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, no more restrictive
in any material respect than the terms set forth in this Agreement (other than,
in the case of any bridge facility, covenants, defaults and remedy provisions
customary for bridge financings).

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean the commitments of the L/C Lender to issue Letters
of Credit pursuant to Section 2.03.  The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 

“L/C Interest” shall mean, for each Revolving Lender, such Lender’s
participation interest (or, in the case of each L/C Lender, such L/C Lender’s
retained interest) in each L/C Lender’s liability under Letters of Credit and
such Lender’s rights and interests in Reimbursement Obligations and fees,
interest and other amounts payable in connection with Letters of Credit and
Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require:  (a) with respect to each
Existing Letter of Credit, Wells Fargo Bank, National Association, in its
capacity as issuer of the Existing Letters of Credit, together with its
successors and assigns in such capacity and (b) with respect to all other
Letters of Credit, (i) Bank of America or any of its Affiliates, in its capacity
as issuer of Letters of Credit issued by it hereunder, together with its
successors and assigns in such capacity; (ii) Wells Fargo Bank, National
Association or any of its Affiliates, in its capacity as issuer of Letters of
Credit issued by it hereunder, together with its successors and assigns in such
capacity; and/or (iii) any other Revolving Lender or Revolving Lenders selected
by Borrower and reasonably acceptable to Administrative Agent (such approval not
to be unreasonably withheld or delayed) that agrees to become an L/C Lender, in
each case under this clause (ii) in its capacity as issuer of Letters of Credit
issued by such Lender hereunder, together with its successors and assigns in
such capacity.

 

31

--------------------------------------------------------------------------------


 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters of Credit.  The L/C Liability of
any Revolving Lender at any time shall mean such Revolving Lender’s
participations and obligations in respect of outstanding Letters of Credit at
such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $150.0 million
and (b) the Total Revolving Commitments then in effect.  The L/C Sublimit is
part of, and not in addition to, the Total Revolving Commitments.

 

“Landlord” shall mean GLP Capital, L.P., a Pennsylvania limited partnership, in
its capacity as landlord under the Master Lease, and its successors in such
capacity.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lead Arrangers” shall mean, collectively, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, J.P. Morgan Securities LLC, Fifth Third Bank, Wells Fargo
Securities, LLC, UBS Securities LLC, Credit Agricole Corporate and Investment
Bank, Goldman Sachs Bank USA, Manufacturers & Traders Trust Company, Nomura
Securities International, Inc., RBS Securities Inc. and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers hereunder.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Leased Property” shall mean all “Leased Property” (as defined in the Master
Lease from time to time).

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment; provided,
however, that a Lender Insolvency Event shall not be deemed to exist solely as
the result of the acquisition or maintenance of an ownership interest in such
Lender or its Parent Company by a Governmental Authority or an instrumentality
thereof so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” shall mean (a) each Person listed on Annexes A-1, A-2 and A-3, (b) any
Lender providing an Incremental Commitment pursuant to Section 2.12 and any
Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (c) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment
Agreement.  Unless the context requires otherwise, the term “Lenders” shall
include the Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning set forth in Section 2.03(b).

 

32

--------------------------------------------------------------------------------


 

“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit.

 

“LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period therefor, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published in the applicable Reuters screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be consistent with market
practice for LIBOR-based loans (and the application of such rate shall also be
in accordance with market practice); provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

“LIBO Rate” shall mean, for any LIBOR Loan for any Interest Period therefor, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%)
determined by Administrative Agent to be equal to the LIBO Base Rate for such
Loan for such Interest Period divided by 1 minus the Reserve Requirement (if
any) for such Loan for such Interest Period.  Notwithstanding the foregoing,
(a) for purposes of clause (c) of the definition of Alternate Base Rate, the
rates referred to above shall be the rates as of 11:00 a.m., London, England
time, on the date of determination (rather than the second Business Day
preceding the date of determination) and (b) the LIBO Rate for Term B Facility
Loans shall not be less than 0.75%.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction  (and solely in the case of an actual or perceived
conflict of interest, where the Persons

 

33

--------------------------------------------------------------------------------


 

affected by such conflict inform Borrower in writing of the existence of an
actual or perceived conflict of interest prior to retaining additional counsel,
one additional of each such counsel for each group of similarly situated Secured
Parties), in connection with any Proceeding commenced or threatened in writing,
whether or not such Person shall be designated a party thereto) at any time
(including following the payment of the Obligations) incurred by, imposed on or
asserted against such Person.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Lease” shall mean the Master Lease, to be entered into promptly
following the Spin-Off by and among Landlord and Tenant, in substantially the
form attached hereto as Exhibit F.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions (including, without limitation, the Spin-Off), (b) a material
adverse effect on the ability of the Credit Parties (taken as a whole) to
satisfy their material payment Obligations under the Credit Documents or (c) a
material adverse effect on the legality, binding effect or enforceability
against any material Credit Party of the Credit Documents to which it is a party
or any of the material rights and remedies of any Secured Party thereunder or
the legality, priority or enforceability of the Liens on a material portion of
the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $50.0 million.

 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(e),
2.03, 2.10(c), 2.10(e), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount equal to
103% of the aggregate L/C Liability, and (iii) otherwise, an amount determined
by the Administrative Agent and the L/C Lenders in their reasonable discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I or such other form as is reasonably
acceptable to Administrative Agent, with such schedules and including such
provisions as shall be necessary to conform such document to applicable or local
law or as shall be customary under local law, as the same may at any time be
amended in accordance with the terms thereof and hereof and such changes thereto
as shall be reasonably acceptable to Administrative Agent.

 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(E) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08, 9.11 or 9.14
(in each case, unless and until such Real Property is no longer subject to a
Mortgage).

 

“Mortgaged Vessel” shall mean (a) each Vessel, if any, listed on Schedule
8.13(b) as a “Mortgaged Vessel,” and (b) each Vessel or Replacement Vessel, if
any, which shall be subject to a Ship Mortgage after the Closing Date pursuant
to Section 9.08 or 9.11 (in each case, unless and until such Vessel or
Replacement Vessel is no longer subject to a Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which

 

34

--------------------------------------------------------------------------------


 

any ERISA Entity has within the preceding five plan years made contributions,
including any Person which ceased to be an ERISA Entity during such five year
period or (c) with respect to which any Company is reasonably likely to incur
liability under Title IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)                                     in the case of any Asset Sale pursuant
to Section 10.05(c) or pursuant to Section 10.05(p), the aggregate amount of all
cash payments (including any cash payments received by way of deferred payment
of principal pursuant to a note or otherwise, but only as and when received)
received by Borrower or any Restricted Subsidiary directly or indirectly in
connection with such Asset Sale, net (without duplication) of (A) the amount of
all reasonable fees and expenses and transaction costs paid by or on behalf of
Borrower or any Restricted Subsidiary in connection with such Asset Sale
(including, without limitation, any underwriting, brokerage or other customary
selling commissions and legal, advisory and other fees and expenses, including
survey, title and recording expenses, transfer taxes and expenses incurred for
preparing such assets for sale, associated therewith); (B) any Taxes paid or
estimated in good faith to be payable by or on behalf of any Company as a result
of such Asset Sale (after application of all credits and other offsets that
arise from such Asset Sale); (C) any repayments by or on behalf of any Company
of Indebtedness (other than the Obligations) to the extent that such
Indebtedness is secured by a Permitted Lien on the subject Property required to
be repaid as a condition to the purchase or sale of such Property; (D) amounts
required to be paid to any Person (other than any Company) owning a beneficial
interest in the subject Property; and (E) amounts reserved, in accordance with
GAAP, against any liabilities associated with such Asset Sale and retained by
Borrower or any of its Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities, purchase price
adjustments, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale, all as
reflected in an Officer’s Certificate delivered to Administrative Agent;
provided, that Net Available Proceeds shall include any cash payments received
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (E) of this
clause (i) or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within eighteen (18) months after such Asset Sale, the
amount of such reserve;

 

(ii)                                  in the case of any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation (excluding proceeds constituting business interruption insurance or
other similar compensation for loss of revenue, but including the proceeds of
any disposition of Property pursuant to Section 10.05(l)) received by the Person
whose Property was subject to such Casualty Event in respect of such Casualty
Event net of (A) fees and expenses incurred by or on behalf of Borrower or any
Restricted Subsidiary in connection with recovery thereof, (B) repayments of
Indebtedness (other than Indebtedness hereunder) to the extent secured by a Lien
on such Property that is permitted by the Credit Documents and that is not
junior to the Lien thereon securing the Obligations, and (C) any Taxes paid or
payable by or on behalf of Borrower or any Restricted Subsidiary in respect of
the amount so recovered (after application of all credits and other offsets
arising from such Casualty Event) and amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
provided that, in the case of a Casualty Event with respect to property that is
subject to the Master Lease or a similar lease entered into for the purpose of,
or with respect to, operating or managing gaming facilities and related assets,
such cash proceeds shall not constitute Net Available Proceeds to the extent,
and for so long as, such cash proceeds are required, by the terms of such lease,
(x) to be paid to the holder of any mortgage, deed of trust or other security
agreement securing indebtedness of the lessor or (y) to be paid to, or for the
account of, the lessor or deposited in an escrow account to fund rent and other
amounts due with respect to such property and costs to preserve, stabilize,
repair, replace or restore such property (in accordance with the provisions of
the applicable lease); and

 

35

--------------------------------------------------------------------------------


 

(iii)                               in the case of any Debt Issuance, the
aggregate amount of all cash received in respect thereof by the Person
consummating such Debt Issuance in respect thereof net of all investment banking
fees, discounts and commissions, legal fees, consulting fees, accountants’ fees,
underwriting discounts and commissions and other fees and expenses, actually
incurred in connection therewith.

 

“New Investment Returns” shall mean the aggregate of all amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) on or after the Closing Date (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts) that are designated by Borrower
as “New Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“New Revolving Commitment” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Loan” shall have the meaning set forth in Section 2.12(a).

 

“New Term Loan Commitments” has the meaning set forth in Section  2.12(a).

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Non-U.S. Lender” has the meaning set forth in Section 5.06(b).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent.

 

“Obligation Currency” has the meaning set forth in Section 13.15(a).

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal,

 

36

--------------------------------------------------------------------------------


 

equitable, secured or unsecured and whether or not such claim is discharged,
stayed or otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.

 

“OFAC” has the meaning set forth in Section 8.27(b)(v).

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form as is reasonably acceptable to
Administrative Agent.

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” means the Other Term Loan Commitments and Other Revolving
Commitments.

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(p), Indebtedness incurred pursuant to Section 10.01(q) or
Incremental Equivalent Debt that is secured by a Lien on Collateral junior to
the Liens securing the Obligations or that is unsecured.

 

“Other Revolving Commitments” means one or more Tranches of revolving credit
commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” means one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

 

“Outstanding Investment Amount” shall mean, as of any date of determination, the
aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) on or after the Closing Date, in each case, valued at fair
market value at the time each such Investment was made, minus (x) New Investment
Returns received

 

37

--------------------------------------------------------------------------------


 

on or prior to such date of determination, minus (y) all Existing Investment
Reductions received on or prior to such date (but only to the extent that on the
date any such Existing Investment Reduction was received, such Existing
Investment Reduction was not larger than the Outstanding Investment Amount as of
such date (without giving effect to such Existing Investment Reduction)), minus
(z) reductions in the amount of such Investments as provided in the definition
of “Investment”

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any), and the discharge or Cash Collateralization of all Letters
of Credit outstanding in an amount equal to 103% of the greatest amount for
which such Letters of Credit may be drawn (or receipt of backstop letters of
credit reasonably satisfactory to the applicable L/C Lender and the
Administrative Agent).  For purposes of this definition, “Unasserted
Obligations” means, at any time, contingent indemnity obligations in respect of
which no claim or demand for payment has been made at such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Patriot Act” has the meaning set forth in Section 8.27(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean any acquisition, whether by purchase, merger,
consolidation or otherwise, by Borrower or any of its Restricted Subsidiaries of
all or substantially all of the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person so long
as (a) immediately after a binding contract with respect thereto is entered into
between Borrower or one of its Restricted Subsidiaries and the seller with
respect thereto and after giving pro forma effect to such acquisition and
related transactions, no Event of Default has occurred and is continuing or
would result therefrom and Borrower and its Restricted Subsidiaries shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, (b) immediately after giving effect thereto,
Borrower shall be in compliance with Section 10.11, and (c) with respect to a
Permitted Acquisition in excess of $50.0 million, Borrower has delivered to

 

38

--------------------------------------------------------------------------------


 

Administrative Agent an Officer’s Certificate to the effect set forth in clauses
(a) through (c) above, together with all relevant financial information for the
Person or assets to be acquired.

 

“Permitted Business” means any business of the type in which Borrower and its
Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business reasonably related, incidental or ancillary
thereto (including assets or businesses complementary thereto).

 

“Permitted Business Assets” means (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses, (c) assets that are used or useful in a Permitted
Business or (d) any combination of the preceding clauses (a), (b) and (c), in
each case, as determined by Borrower’s Board of Directors or a Responsible
Officer or other management of Borrower or the Restricted Subsidiary acquiring
such assets, in each case, in its good faith judgment.

 

“Permitted First Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, no more
restrictive in any material respect than the terms set forth in this Agreement
(other than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings) and (f) other than in the case of a
revolving credit facility, does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms at least to such Final
Maturity Date).

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” means that such applicable debt (i) does not
have a scheduled maturity date prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date), (ii) does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms to at least ninety-one (91)
days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in

 

39

--------------------------------------------------------------------------------


 

good faith), taken as a whole, no more restrictive in any material respect than
the terms set forth in this Agreement (other than, in the case of any bridge
facility, covenants, defaults and remedy provisions customary for bridge
financings).  For the avoidance of doubt, the usual and customary terms of
convertible or exchangeable debt instruments issued in a registered offering or
under Rule 144A of the Securities Act shall be deemed to be no more restrictive
in an material respect than the terms set forth in this Agreement.

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that:  (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; and (c) the obligors
on such refinancing Indebtedness shall be the obligors on such Indebtedness
being refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” means any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and any Permitted First Lien Indebtedness and is
not secured by any property or assets of Borrower or any Restricted Subsidiary
other than the Collateral, (b) meets the Permitted Junior Debt Conditions and
(c) the holders of such Indebtedness (or their representative) shall be party to
the Second Lien Intercreditor Agreement (as “Second Priority Debt Parties”) with
the Administrative Agent.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and Contingent Obligations of the Guarantors in respect thereof) in
the form of one or more series of second lien (or other junior lien) secured
notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Indebtedness” means any unsecured Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that meets the
Permitted Junior Debt Conditions or is Junior Financing.  For the avoidance of
doubt, Disqualified Capital Stock shall not constitute Permitted Unsecured
Indebtedness.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower or its Restricted Subsidiaries in the form of one or more series of
senior unsecured notes or loans; provided that (a) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (b) meets the Permitted Junior
Debt Conditions.

 

40

--------------------------------------------------------------------------------


 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Post-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Pre-Refinancing Revolving Lenders” has the meaning set forth in
Section 2.15(f).

 

“Principal Asset” shall mean the Companies’ gaming properties commonly known as:
(i) Hollywood Casino at Charles Town Races, (ii) Hollywood Casino Toledo,
(iii) Hollywood Casino Columbus, (iv) Hollywood Casino Lawrenceburg,
(v) Hollywood Casino at Penn National Race Course and (vi) Hollywood Casino St.
Louis.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 901 Main Street, 14th Floor, Dallas, Texas
75202-3714, or such other office as may be designated in writing by
Administrative Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.06.

 

“Pro Rata Facility Bookrunners” shall mean, collectively, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, J.P. Morgan Securities LLC and Fifth Third Bank, in
their capacities as joint physical bookrunners for the Revolving Facility and
the Term A Facility.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

41

--------------------------------------------------------------------------------


 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto) with respect
to which Borrower or any of its Restricted Subsidiaries has (directly or
indirectly through Subsidiaries) entered into a management or similar contract
and such contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date and (b) with respect to any other Tranche of
Revolving Commitments and Revolving Loans, the maturity date set forth therefor
in the applicable Incremental Joinder Agreement, Extension Amendment or
Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Revolving Lender at such time and the denominator of which is the Total
Revolving Commitments at such time; provided, however, that if the R/C
Percentage of any Revolving Lender is to be determined after the Total Revolving
Commitments have been terminated, then the R/C Percentage of such Revolving
Lender shall be determined immediately prior (and without giving effect) to such
termination but after giving effect to any assignments after termination of the
Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 

“Redesignation” has the meaning set forth in Section 9.13(a).

 

42

--------------------------------------------------------------------------------


 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans into any such new tranche of replacement
term loans) (x) having an effective interest rate margin for the respective Type
of such replacement

 

43

--------------------------------------------------------------------------------


 

term loan that is less than the Applicable Margin for Term B Facility Loans of
the respective Type (with the comparative determinations of such margins to be
made by Administrative Agent (consistent with generally acceptable financial
practices) and to be made after taking into account all upfront or similar fees
or original issue discount (amortized assuming a 4-year life to maturity (or, if
less, the stated life to maturity at the time of incurrence of the applicable
Indebtedness) of such tranche of replacement term loans or Term B Facility
Loans, as the case may be) payable to all Lenders holding such replacement term
loans or Term B Facility Loans, as the case may be, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders (in their capacity as such) holding such tranche of
replacement term loans or Term B Facility Loans, as the case may be, after
giving effect to the syndication thereof) (excluding any such loans incurred in
connection with a Change of Control or an Acquisition and any such loan is not
made for the primary purposes of reducing overall yield) and (y) the proceeds of
which are used to repay, in whole or in part, principal of outstanding Term B
Facility Loans (it being understood that a conversion of Term B Facility Loans
into any such new tranche of replacement term loans shall constitute a repayment
of principal of outstanding Term B Facility Loans), (ii) any amendment, waiver
or other modification to this Agreement which would have the effect of reducing
the Applicable Margin for Term B Facility Loans (with the determination of such
effective reduction to be made in accordance with the applicable provisions set
forth in the parenthetical appearing in preceding clause (i)(x)), excluding any
such amendment, waiver or modification entered into in connection with a Change
of Control or an Acquisition and/or (iii) the incurrence by Borrower or any of
its Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans
(which, for the avoidance of doubt, does not include bonds) other than under
this Agreement or (z) any other bank debt other than under this Agreement (such
other term loans referred to in clause (y) above in this clause (iii) and such
other bank debt referred to in clause (z) above in this clause (iii) are
individually referred to as “Other Debt”), the proceeds of which are used in
whole or in part to prepay outstanding Term B Facility Loans (except to the
extent any such Incremental Term Loans or Other Debt is incurred in connection
with a Change of Control or an Acquisition) if such Incremental Term Loans or
Other Debt has an effective interest rate margin for the respective Type of such
replacement term loan that is less than the Applicable Margin for Term B
Facility Loans at the time of the prepayment thereof (with the comparative
determination of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) taking into account all upfront
or similar fees or original issue discount (amortized assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness) of such Incremental Term Loans or Other Debt)
payable to all lenders holding such Incremental Term Loans or Other Debt, as the
case may be, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Lenders (in their capacity
as such) holding such Incremental Term Loans or Other Debt, as the case may be,
after giving effect to the syndication thereof).  Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii) and
(iii) shall be conclusive and binding on all Lenders holding Term B Facility
Loans.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication)
(i) the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean:  (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in

 

44

--------------------------------------------------------------------------------


 

respect of such Tranche and then outstanding; (b) with respect to Lenders having
Term A Facility Loans, Term A Facility Commitments or Incremental Term A Loan
Commitments, Lenders having more than 50% of the aggregate sum of the Term A
Facility Loans, unutilized Term A Facility Commitments, unutilized Incremental
Term A Loans and Incremental Term A Loan Commitments then outstanding; (c) with
respect to Lenders having Term B Facility Loans, Term B Facility Commitments or
Incremental Term B Loan Commitments, Lenders having more than 50% of the
aggregate sum of the Term B Facility Loans, unutilized Term B Facility
Commitments and unutilized Incremental Term B Loan Commitments then outstanding;
(d) for each New Term Loan Facility, if applicable, with respect to Lenders
having New Term Loans or New Term Loan Commitments, in each case, in respect of
such New Term Loan Facility, Lenders having more than 50% of the aggregate sum
of such New Term Loans and unutilized New Term Loan Commitments then
outstanding; (e) for each Extension Tranche, if applicable, with respect to
Lenders having Extended Revolving Loans or Extended Revolving Commitments or
Extended Term Loans or commitments in respect of Extended Term Loans, in each
case, in respect of such Extension Tranche, Lenders having more than 50% of the
aggregate sum of such Extended Revolving Loans and Extended Revolving
Commitments or Extended Term Loans and commitments in respect thereof, as
applicable, then outstanding; and (f) for each Tranche of Other Term Loans,
Lenders having more than 50% of the aggregate sum of such Other Term Loans and
unutilized Other Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Reserve Requirement” shall mean, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to LIBOR funding by member banks (currently referred
to as “Eurocurrency liabilities”).  The LIBO Rate for each outstanding LIBOR
Loan shall be adjusted automatically as of the effective date of any change in
the Reserve Requirement.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to:  (i) clean up, remove, treat, abate or
in any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, the chief financial officer, the chief
accounting officer or treasurer of Borrower or, with respect to financial
matters, the chief financial officer, the chief accounting officer, senior
financial officer or treasurer of Borrower.

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than (a) any
payment made relating to any Transfer Agreement and (b) any dividends, payments,
distributions or other transfers in connection with the Transactions or pursuant
to the Transaction Agreements, the Spin-Off and the Conversion) in Borrower or
any of its Restricted Subsidiaries, but excluding dividends, payments or
distributions paid through the issuance of additional shares of Qualified
Capital Stock and any redemption, retirement or exchange of any Qualified
Capital Stock in Borrower or such Restricted Subsidiary through, or with the
proceeds of, the issuance of Qualified Capital Stock in Borrower or any of its
Restricted Subsidiaries.

 

45

--------------------------------------------------------------------------------


 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

“Revaluation Date” shall mean,  with respect to any Letter of Credit, each of
the following:  (i) each date of issuance of a Letter of Credit denominated in
an Alternate Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by an L/C Lender under any Letter of Credit denominated in an
Alternate Currency, and (iv) such additional dates as the Administrative Agent
or the applicable L/C Lender shall reasonably determine or the Required Lenders
shall require.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(ii) with respect to any other Tranche of Revolving Commitments, the period from
and including the date such Tranche of Revolving Commitments is established to
but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments.  Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment,” or in the
Assignment Agreement pursuant to which such Lender assumed its Revolving
Commitment or in any Incremental Joinder Agreement or Refinancing Amendment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b),
(b) reduced or terminated from time to time pursuant to Sections 2.04 and/or
11.01, as applicable, or (c) increased or otherwise adjusted from time to time
in accordance with this Agreement, including pursuant to Section 2.12 and
Section 2.15; it being understood that a Revolving Lender’s Revolving Commitment
shall include any Incremental Revolving Commitments, Extended Revolving
Commitments and Other Revolving Commitments of such Revolving Lender.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in
Section 2.13(b).

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1 hereof and (b) thereafter, the Lenders from
time to time holding Revolving Loans and/or a Revolving Commitment as in effect
from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

46

--------------------------------------------------------------------------------


 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral (or perfect any Lien
thereon) for the Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 5 7/8% senior unsecured
notes due 2021 of Borrower in the original aggregate principal amount of $300.0
million.

 

“Separation and Distribution Agreement” shall mean the separation and
distribution agreement between Borrower and GLPI in substantially the form of
Exhibit X hereto.

 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J or such other form as is reasonably acceptable to Administrative Agent
made by the applicable Credit Parties in favor of Collateral Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof, or such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable Requirements of
Law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage on the Mortgaged Vessel covered
thereby, subject only to Permitted Liens.

 

47

--------------------------------------------------------------------------------


 

“SNDAs” shall have meaning provided in Section 8.24(e).

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable.  For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified Sale Leaseback Transaction” means, with respect to Borrower or any of
its Restricted Subsidiaries, an arrangement whereby, directly or indirectly,
(a) Borrower or such Restricted Subsidiary shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred and (b) (i) such property is sold to, and leased from,
GLPI or one of its Subsidiaries or (ii) the acquisition of such property was not
funded with Indebtedness (other than Revolving Loans or other revolving credit
loans) or with the proceeds of Equity Issuances by Borrower.

 

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a Revolving Facility),
(b) Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other Acquisition,
(d) any Asset Sale, designation or redesignation of a Restricted Subsidiary that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of
Borrower, (e) any Acquisition or Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person and (f) any amendment, modification or waiver to any provision of the
Master Lease.

 

“Spin-Off” shall mean, collectively, (a) the contribution of substantially all
of assets and liabilities associated with the real property and real estate
development business of Borrower (as in effect prior to the Closing Date) to
GLPI, (b) the distribution of the assets and liabilities associated with the TRS
Properties to GLPI, (c) the distribution of all of the outstanding shares of
common stock of GLPI to Borrower’s shareholders and (d) the series of corporate
restructurings and other transactions entered into in connection with the
foregoing.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Lender, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Lender
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Lender may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternate Currency.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or

 

48

--------------------------------------------------------------------------------


 

other entity in which such Person and/or one or more Subsidiaries of such Person
has more than a 50% equity interest at the time.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement).  For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(e).  The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its R/C Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(e).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) $50.0 million and (b) the
Total Revolving Commitments then in effect.  The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Matters Agreement” shall mean the tax matters agreement between Borrower
and GLPI in substantially the form of Exhibit Y hereto.

 

49

--------------------------------------------------------------------------------


 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Tenant” shall mean Penn Tenant, LLC, a Pennsylvania limited liability company,
in its capacity as tenant under the Master Lease, and its successors in such
capacity.

 

“Term A Facility” shall mean the credit facility comprising the Term A Facility
Commitments, any Incremental Term A Loan Commitments and the Term A Facility
Loans.

 

“Term A Facility Commitment” shall mean, for each Term A Facility Lender, the
obligation of such Lender to make a Term A Facility Loan in a principal amount
not to exceed the amount set forth opposite the name of such Lender on Annex A-2
under the caption “Term A Facility Commitment,” or in the Assignment Agreement
pursuant to which such Lender assumed its Term A Facility Commitment, as
applicable, as the same may be (a) changed pursuant to Section 13.05(b) or
(b) reduced or terminated from time to time pursuant to Section 2.04 or
Section 11.01.  The aggregate principal amount of the Term A Facility
Commitments of all Term A Facility Lenders on the Closing Date is $500.0
million.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term A Facility Commitments on Annex A-2 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean (a) collectively, term loans made pursuant to
Section 2.01(b) and (b) term loans made pursuant to any Incremental Term A Loan
Commitments.

 

“Term A Facility Maturity Date” shall mean the date that is the fifth
anniversary of the Closing Date.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Bookrunners” means, collectively, J.P. Morgan Securities LLC,
Wells Fargo Securities LLC and UBS Securities LLC, in their capacities as joint
physical bookrunners for the Term B Facility hereunder.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01.  The aggregate principal amount of
the Term B Facility Commitments of all Term B Facility Lenders on the Closing
Date is $250.0 million.

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

50

--------------------------------------------------------------------------------


 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c) and (b) term loans made pursuant to any Incremental Term B Loan
Commitments.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, any New Term Loan Facilities, the credit
facilities comprising the Extended Term Loans, if any, and the credit facilities
comprising Other Term Loans, if any.

 

“Term Loan Commitments” shall mean, collectively, (a) the Term A Facility
Commitments, (b) the Term B Facility Commitments, (c) any Incremental Term Loan
Commitments and (d) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in
Section 2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes and any New Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, any Extended Term Loans, any Other Term Loans and any New Term
Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $500.0 million.

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders:  (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment or Incremental
Joinder Agreement, (c) Lenders having Term A Facility Loans or Term A Facility
Commitments and Incremental Term A Loan Commitments, (d) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments and (e) Lenders having such other Tranche of Term Loans or Term Loan
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, and (ii) when used with respect to Loans or
Commitments, each of the following classes of Loans or Commitments: 
(a) Revolving Loans incurred pursuant to the Closing Date Revolving Commitment
or any Incremental Existing Tranche Revolving Commitments of the same Tranche or
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche, (b) such other Tranche of Revolving
Loans or Revolving Commitments created pursuant to an Extension Amendment or
Incremental Joinder Agreement, (c) Term A Facility Loans or Term A Facility
Commitments and Incremental Term A Loan Commitments, (d) Term B Facility Loans
or Term B Facility Commitments and Incremental Term B Loan Commitments and
(e) such other Tranche of Term Loans or Term Loan Commitments created pursuant
to an Extension Amendment, Incremental Joinder Agreement or Refinancing
Amendment.

 

“Transaction Agreements” shall mean the Separation and Distribution Agreement,
the Master Lease, the Transition Services Agreement, the Tax Matters Agreement,
the Employee Matters Agreement and the Interim Access Agreement.

 

51

--------------------------------------------------------------------------------


 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing,
(b) the Spin-Off and the other transactions contemplated thereby, including,
without limitation, the entering into of the Master Lease and the other
Transaction Agreements, (c) the issuance of the Senior Unsecured Notes, (d) the
Conversion, (e) the entering into of this Agreement and the other Credit
Documents and the borrowings hereunder on the Closing Date and (f) the payment
of fees and expenses in connection with the foregoing.

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transition Services Agreement” shall mean the transition services agreement
between Borrower and GLPI in substantially the form of Exhibit Z hereto.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

“TRS Properties” shall mean GLP Holdings, Inc., Louisiana Casino Cruises, Inc.,
and Penn Cecil Maryland, Inc., which, directly or indirectly, operate Hollywood
Casino Baton Rouge and Hollywood Casino Perryville.

 

“Type” has the meaning set forth in Section 1.03.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its
Subsidiaries)).  No Subsidiary of Borrower shall be an Unaffiliated Joint
Venture.

 

“United States” shall mean the United States of America.

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 

“Unrestricted Cash” means the aggregate amount of unrestricted cash and cash
equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed the greater of
(x) $300.0 million and (y) the product of $15.0 million and the number of Gaming
Facilities operated by Borrower and its Restricted Subsidiaries on such date of
determination and which are owned by Borrower or its Restricted Subsidiaries or
with respect to which Borrower or its Restricted Subsidiaries are required to
provide working capital for the operation thereof.

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no

 

52

--------------------------------------------------------------------------------


 

longer a Subsidiary of Borrower or is subsequently designated as a Restricted
Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender, at any time,
the excess of such Revolving Lender’s Revolving Commitment at such time over the
sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender, (ii) such Revolving Lender’s L/C Liability at
such time and (iii) such Revolving Lender’s Swingline Exposure at such time.

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of Schedule
8.13(b), Borrower shall not be required to describe such fixtures and equipment
in such Schedule 8.13(b)).

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary.  Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Working Capital” means, for any Person at any date, the amount (which may be a
negative number) of the Consolidated Current Assets of such Person minus the
Consolidated Current Liabilities of such Person at such date; provided that, for
purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities.  For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of

 

53

--------------------------------------------------------------------------------


 

any Person, property, business or asset so sold, transferred or otherwise
disposed of, closed or classified as discontinued operations or Restricted
Subsidiary so designated, as the case may be (determined on a basis consistent
with the corresponding definitions herein, with appropriate reference changes)
shall be excluded.

 

SECTION 1.02.                      Accounting Terms and Determinations.  Except
as otherwise provided in this Agreement, all computations and determinations as
to accounting or financial matters (including financial covenants) shall be made
in accordance with GAAP as in effect on the Closing Date consistently applied
for all applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).

 

SECTION 1.03.                      Classes and Types of Loans.  Loans hereunder
are distinguished by “Class” and by “Type.”  The “Class” of a Loan (or of a
Commitment to make a Loan) refers to whether such Loan is a Revolving Loan of
any particular Tranche, a Term A Facility Loan, a Term B Facility Loan, a New
Term Loan of any particular Tranche, or a Term Loan of any particular Tranche of
Term Loans created pursuant to an Extension Amendment or a Refinancing Amendment
or a Swingline Loan, each of which constitutes a Class.  The “Type” of a Loan
refers to whether such Loan is an ABR Loan or a LIBOR Loan, each of which
constitutes a Type.  Loans may be identified by both Class and Type.

 

SECTION 1.04.                      Rules of Construction.

 

(a)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), references to (i) the plural include the singular, the singular
include the plural and the part include the whole; (ii) Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons;
(iii) statutes and regulations include any amendments, supplements or
modifications of the same from time to time and any successor statutes and
regulations; (iv) unless otherwise expressly provided, any reference to any
action of any Secured Party by way of consent, approval or waiver shall be
deemed modified by the phrase “in its/their reasonable discretion”; (v) time
shall be a reference to time of day New York, New York; (vi) Obligations (other
than L/C Liabilities) shall not be deemed “outstanding” if such Obligations have
been Paid in Full; and (vii) except as expressly provided in any Credit Document
any item required to be delivered or performed on a day that is not a Business
Day shall not be required until the next succeeding Business Day.

 

(b)                                 In each Credit Document, unless the context
clearly requires otherwise (or such other Credit Document clearly provides
otherwise), (i) “amend” shall mean “amend, restate, amend and restate,
supplement or modify”; and “amended,” “amending” and “amendment” shall have
meanings correlative to the foregoing; (ii) in the computation of periods of
time from a specified date to a later specified date, “from” shall mean “from
and including”; “to” and “until” shall mean “to but excluding”; and “through”
shall mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and
similar terms) in any Credit Document refer to such Credit Document as a whole
and not to any particular provision of such Credit Document; (iv) “including”
(and similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all tangible and intangible

 

54

--------------------------------------------------------------------------------


 

assets and property, whether real, personal or mixed and of every type and
description; and (viii) a “fiscal year” or a “fiscal quarter” is a reference to
a fiscal year or fiscal quarter of Borrower.

 

(c)                                  In this Agreement unless the context
clearly requires otherwise, any reference to (i) an Annex, Exhibit or Schedule
is to an Annex, Exhibit or Schedule, as the case may be, attached to this
Agreement and constituting a part hereof, and (ii) a Section or other
subdivision is to a Section or such other subdivision of this Agreement.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to Organizational Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, extensions,
supplements, reaffirmations and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications are permitted by
the Credit Documents; and (ii) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law.

 

(e)                                  This Agreement and the other Credit
Documents are the result of negotiations among and have been reviewed by counsel
to Agents, Borrower and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or Agents merely
because of Agents’ or the Lenders’ involvement in their preparation.

 

SECTION 1.05.                      Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the applicable
L/C Lender, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of extensions of
credit hereunder and Obligations denominated in Alternate Currencies.  Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants or
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of
calculating the Dollar Equivalent of the amount of extensions of credit
hereunder and of Obligations denominated in the Alternate Currency under the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Lender, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, LIBOR Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the applicable L/C Lender, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.06.                      Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.06; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.06, when
calculating the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with any covenant pursuant to Section 10.08, the events described in this
Section 1.06 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

55

--------------------------------------------------------------------------------


 

(b)                                 For purposes of calculating the Consolidated
Total Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and
the Interest Coverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period and (ii) subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period.  If, since the beginning of any applicable Test Period, any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Borrower or any of its Restricted Subsidiaries since
the beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this Section 1.06, then the
Consolidated Total Net Leverage Ratio, the Consolidated Senior Secured Net
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06.

 

(c)                                  Whenever pro forma effect is to be given to
the Transactions or a Specified Transaction, the pro forma calculations shall be
made in good faith by a Responsible Officer of Borrower and include, for the
avoidance of doubt, the amount of cost savings, operating expense reductions and
synergies projected by Borrower in good faith to be realized as a result of
specified actions taken or with respect to which steps have been initiated, or
are reasonably expected to be initiated, within twelve (12) months of the
Closing Date, in the case of the Transactions, and in the case of any other
Specified Transaction, within twelve (12) months of the closing date of such
Specified Transaction (in the good faith determination of Borrower) (calculated
on a pro forma basis as though such cost savings, operating expense reductions
and synergies had been realized during the entirety of the applicable period),
net of the amount of actual benefits realized during such period from such
actions; provided that, with respect to any such cost savings, operating expense
reductions and synergies, the limitations and requirements set forth in clause
(c) of the definitions of Consolidated EBITDA (other than the requirement set
forth in clause (c) of Consolidated EBITDA that steps have been initiated or
taken) shall apply; provided, further, that the aggregate amount of additions
made to Consolidated EBITDA for any Test Period pursuant to this clause (c) and
clause (c) of the definition of “Consolidated EBITDA” shall not (i) exceed 15.0%
of Consolidated EBITDA for such Test Period (after giving effect to this clause
(c) and clause (c) of the definition of “Consolidated EBITDA”) or (ii) be
duplicative of one another.

 

(d)                                 In the event that Borrower or any Restricted
Subsidiary incurs (including by assumption or guarantees) or repays (including
by redemption, repayment, prepayment, retirement, exchange or extinguishment)
any Indebtedness included in the calculations of the Consolidated Total Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio and the
Interest Coverage Ratio, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period and/or (ii) subsequent to the end of the applicable
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then the Consolidated Total Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the
Consolidated Total Net Leverage Ratio or the Consolidated Senior Secured Net
Leverage Ratio and (B) the first day of the applicable Test Period in the case
of the Interest Coverage Ratio. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Interest Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided that, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capital Lease
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of Borrower to be the rate of
interest implicit in such Capital Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as Borrower may designate.

 

56

--------------------------------------------------------------------------------


 

SECTION 1.07.                      Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.                      Loans.

 

(a)                                 Revolving Loans.  Each Revolving Lender
agrees, severally and not jointly, on the terms and conditions of this
Agreement, to make revolving loans (the “Revolving Loans”) to Borrower in
Dollars from time to time, on any Business Day during, with respect to any
Revolving Commitment of such Revolving Lender, the Revolving Availability Period
applicable to such Revolving Commitment, in an aggregate principal amount at any
one time outstanding not exceeding the amount of the Revolving Commitment of
such Revolving Lender as in effect from time to time; provided, however, that,
after giving effect to any Borrowing of Revolving Loans, (i) the sum of the
aggregate principal amount of (without duplication) all Revolving Loans and
Swingline Loans then outstanding plus the aggregate amount of all L/C
Liabilities shall not exceed the Total Revolving Commitments as in effect at
such time, (ii) the Revolving Exposure of such Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitments in effect at such time, (iii) the
Revolving Tranche Exposure of such Revolving Lender in respect of any Tranche of
Revolving Commitments shall not exceed such Revolving Lender’s Revolving
Commitment of such Tranche in effect at such time and (iv) the Revolving Tranche
Exposure of all Revolving Lenders in respect of any Tranche of Revolving
Commitments shall not exceed the aggregate Revolving Commitments of such Tranche
in effect at such time;  provided, further, that Borrower may not borrow
Revolving Loans in excess of $100.0 million on the Closing Date.  Subject to the
terms and conditions of this Agreement, during the applicable Revolving
Availability Period, Borrower may borrow, repay and re-borrow the amount of the
Revolving Commitments by means of ABR Loans and LIBOR Loans.

 

(b)                                 Term A Facility Loans.  Each Lender with a
Term A Facility Commitment agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make a Term A Facility Loan to Borrower in
Dollars on the Closing Date in an aggregate principal amount equal to the Term A
Facility Commitment of such Lender.  Term A Facility Loans that are repaid or
prepaid may not be reborrowed.

 

(c)                                  Term B Facility Loans.  Each Lender with a
Term B Facility Commitment agrees, severally and not jointly, on the terms and
conditions of this Agreement, to make a Term B Facility Loan to Borrower in
Dollars on the Closing Date in an aggregate principal amount equal to the Term B
Facility Commitment of such Lender.  Term B Facility Loans that are repaid or
prepaid may not be reborrowed.

 

(d)                                 Limit on LIBOR Loans.  No more than twelve
(12) separate Interest Periods in respect of LIBOR Loans may be outstanding at
any one time in the aggregate under all of the facilities.

 

(e)                                  Swingline Loans.

 

(i)                           Swingline Commitment.  Subject to the terms and
conditions set forth herein and in reliance upon the agreements of the other
Lenders set forth in this Section 2.01(e), the Swingline Lender at the request
of Borrower may, in the Swingline Lender’s sole discretion, make Swingline Loans
to Borrower in Dollars from time to time during any Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (x) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Sublimit or (y) (1) the sum of the total Revolving
Exposures exceeding the Total Revolving Commitments or (2) the Revolving
Exposure of any Revolving Lender exceeding the Revolving Commitments of such
Lender then in effect; provided, however, that the Swingline Lender shall

 

57

--------------------------------------------------------------------------------


 

not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, Borrower may borrow, repay and re-borrow Swingline Loans. 
Notwithstanding anything to the contrary contained in this Section 2.01(e) or
elsewhere in this Agreement, the Swingline Lender shall not be obligated to make
any Swingline Loan at a time when a Revolving Lender is a Defaulting Lender if
such Defaulting Lender’s participation in Swingline Loans cannot be reallocated
to Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the Swingline Lender and Borrower have been made to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by Cash
Collateralizing in an amount equal to the Minimum Collateral Amount, or
obtaining a backstop letter of credit from an issuer reasonably satisfactory to
the Swingline Lender to support, such Defaulting Lender’s or Defaulting Lenders’
Commitment percentage of outstanding Swingline Loans.

 

(ii)                        Swingline Loans.  To request a Swingline Loan,
Borrower shall notify Administrative Agent of such request by telephone
(promptly confirmed in writing in the form of a Notice of Borrowing by facsimile
or electronic mail), not later than 1:00 p.m., New York time, on the day of a
proposed Swingline Loan (which day shall be a Business Day).  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  Administrative Agent
will promptly advise the Swingline Lender of any such notice received from
Borrower.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Loan (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the first sentence of Section 2.01(e)(i) or (B) that one or more of
the applicable conditions specified in Article VII is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender shall make each
Swingline Loan available to Borrower by depositing the same by wire transfer of
immediately available funds in (or, in the case of an account of Borrower
maintained with the Swingline Lender, by crediting the same to) the account of
Borrower as directed by Borrower in the applicable Notice of Borrowing for such
Swingline Loan by 4:00 p.m., New York time, on the requested date of such
Swingline Loan.  Swingline Loans shall only be incurred and maintained as ABR
Loans.  Borrower shall not request a Swingline Loan if at the time of or
immediately after giving effect to such request a Default or an Event of Default
has occurred and is continuing.  Swingline Loans shall be made in minimum
amounts of $500,000 and integral multiples of $250,000 above such amount. 
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s R/C Percentage of such Swingline Loan.

 

(iii)                     Prepayment.  Borrower shall have the right at any time
and from time to time to repay any Swingline Loan, in whole or in part, and
without any penalty or premium, upon giving written or telecopy notice (or
telephone notice promptly confirmed by written, or telecopy notice) to the
Swingline Lender and to Administrative Agent before 12:00 p.m. (Noon), New York
time, on the date of repayment at the Swingline Lender’s office as the Swingline
Lender may from time to time specify to Borrower and Administrative Agent.

 

(iv)                    Refinancing; Participations.

 

(A)                               The Swingline Lender at any time in its sole
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each
Revolving Lender make a ABR Loan in an amount equal to such Lender’s R/C
Percentage of the amount of Swingline Loans then outstanding.  Such request
shall be made in writing and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified in this
Agreement for the principal amount of ABR Loans, but subject to the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 7.02.  The Swingline Lender shall furnish Borrower with a copy of the
applicable notice promptly after

 

58

--------------------------------------------------------------------------------


 

delivering such notice to the Administrative Agent.  Each Revolving Lender shall
make an amount equal to its R/C Percentage of the amount specified in such
notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such notice, whereupon, subject to
Section 2.01(e)(iv)(B), each Revolving Lender that so makes funds available
shall be deemed to have made a ABR Loan to Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(B)                               If for any reason any Swingline Loan cannot be
refinanced by such a Borrowing in accordance with Section 2.01(e)(iv)(A), the
request for ABR Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.01(e)(iv)(A) shall be deemed payment
in respect of such participation.

 

(C)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Revolving Lender pursuant to
Section 2.01(e)(iv)(A) by the time specified in such Section, the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender, at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid (other
than any such interest or fees) shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

 

(D)                               Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.01(e)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the Swingline Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.01(e)(iv) is subject to the conditions set
forth in Section 7.02.  No such funding of risk participations shall relieve or
otherwise impair the obligation of Borrower to repay Swingline Loans, together
with interest as provided herein.

 

(E)                                The Swingline Lender shall be responsible for
invoicing Borrower for interest on the Swingline Loans.  Until each Revolving
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.01(e) to refinance such Revolving Lender’s R/C Percentage of any
Swingline Loan, interest in respect of such R/C Percentage shall be solely for
the account of the Swingline Lender.

 

SECTION 2.02.                      Borrowings.  Borrower shall give
Administrative Agent notice of each borrowing hereunder as provided in
Section 4.05 in the form of a Notice of Borrowing.  Unless otherwise agreed to
by Administrative Agent in its sole discretion, not later than 12:00 p.m.
(Noon), New York time, on the date specified for each borrowing in Section 4.05,
each Lender shall make available the amount of the Loan or Loans to be made

 

59

--------------------------------------------------------------------------------


 

by it on such date to Administrative Agent, at an account specified by
Administrative Agent maintained at the Principal Office, in immediately
available funds, for the account of Borrower.  Each borrowing of Revolving Loans
shall be made by each Revolving Lender pro rata based on its R/C Percentage. 
The amounts so received by Administrative Agent shall, subject to the terms and
conditions of this Agreement, be made available to Borrower not later than
4:00 p.m., New York time, on the actual applicable Funding Date, by depositing
the same by wire transfer of immediately available funds in (or, in the case of
an account of Borrower maintained with Administrative Agent at the Principal
Office, by crediting the same to) the account or accounts of Borrower or any
other account or accounts in each case as directed by Borrower in the applicable
Notice of Borrowing.

 

SECTION 2.03.                      Letters of Credit.

 

(a)                                 Subject to the terms and conditions hereof,
the Revolving Commitments may be utilized, upon the request of Borrower, in
addition to the Revolving Loans provided for by Section 2.01(a), for standby and
commercial documentary letters of credit (herein collectively called “Letters of
Credit”) issued by the applicable L/C Lender (which L/C Lenders agree to the
terms and provisions of this Section 2.03 in reliance upon the agreements of the
other Lenders set forth herein) for the account of Borrower or its Subsidiaries;
provided, however, that in no event shall

 

(i)                                     the aggregate amount of all L/C
Liabilities, plus the aggregate principal amount of all the Revolving Loans and
Swingline Loans then outstanding, exceed at any time the Total Revolving
Commitments as in effect at such time,

 

(ii)                                  the sum of the aggregate principal amount
of all Revolving Loans of any Revolving Lender then outstanding, plus such
Revolving Lender’s L/C Liability plus such Revolving Lender’s Swingline Exposure
exceed at any time such Revolving Lender’s Revolving Commitment as in effect at
such time,

 

(iii)                               the outstanding aggregate amount of all L/C
Liabilities exceed the L/C Sublimit,

 

(iv)                              the Dollar Equivalent of the Stated Amount of
any Letter of Credit be less than $100,000 or such lesser amount as is
acceptable to the L/C Lender,

 

(v)                                 the expiration date of any Letter of Credit
extend beyond the earlier of (x) the third Business Day preceding the latest R/C
Maturity Date then in effect and (y) the date twelve (12) months following the
date of such issuance, unless in the case of this clause (y) the Required
Revolving Lenders have approved such expiry date in writing (but never beyond
the third Business Day prior to the latest R/C Maturity Date then in effect),
except for any Letter of Credit that Borrower has agreed to Cash Collateralize
in an amount equal to the Minimum Collateral Amount or otherwise backstop (with
a letter of credit on customary terms) to the applicable L/C Lender’s and the
Administrative Agent’s reasonable satisfaction, on or prior to the third
Business Day preceding the latest R/C Maturity Date then in effect, subject to
the ability of Borrower to request Auto-Extension Letters of Credit in
accordance with Section 2.03(b),

 

(vi)                              any L/C Lender issue any Letter of Credit
after it has received notice from Borrower or the Required Revolving Lenders
stating that a Default exists until such time as such L/C Lender shall have
received written notice of (x) rescission of such notice from the Required
Revolving Lenders, (y) waiver or cure of such Default in accordance with this
Agreement or (z) Administrative Agent’s good faith determination that such
Default has ceased to exist,

 

(vii)                           any Letter of Credit be issued in a currency
other than Dollars or the Alternate Currency nor at a tenor other than sight; or

 

(viii)                        the L/C Lender be obligated to issue any Letter of
Credit, amend or modify any outstanding Letter of Credit or extend the expiry
date of any outstanding Letter of Credit at any time when a Revolving Lender is
a Defaulting Lender if such Defaulting Lender’s L/C Liability cannot be
reallocated

 

60

--------------------------------------------------------------------------------


 

to Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the L/C Lender and Borrower have been made to
eliminate the L/C Lender’s risk with respect to the participation in Letters of
Credit by all such Defaulting Lenders, including by Cash Collateralizing in an
amount equal to the Minimum Collateral Amount, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the L/C Lender to support, each
such Defaulting Lender’s L/C Liability.

 

(b)                                 Whenever Borrower requires the issuance of a
Letter of Credit it shall give the applicable L/C Lender and Administrative
Agent at least three (3) Business Days written notice (or such shorter period of
notice acceptable to the L/C Lender).  Such Letter of Credit application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system agreed to by the applicable L/C Lender, by
personal delivery or by any other means acceptable to the applicable L/C
Lender.  Each notice shall be in the form of Exhibit L or such other form as is
reasonably acceptable to the applicable L/C Lender appropriately completed (each
a “Letter of Credit Request”) and shall specify a date of issuance not beyond
the fifth Business Day prior to latest R/C Maturity Date then in effect.  Each
Letter of Credit Request must be accompanied by documentation describing in
reasonable detail the proposed terms, conditions and format of the Letter of
Credit to be issued, and if so requested by any L/C Lender each Letter of Credit
Request shall be accompanied by such L/C Lender’s form of application but which
application shall not contain any operating or financial covenants or any
provisions inconsistent with this Agreement.  If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a Letter of Credit, Borrower shall not be
required to make a specific request to the L/C Lender for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the third Business Day preceding the latest R/C Maturity Date then in effect
(provided, that such three (3) Business Day limitation shall not apply to any
Letter of Credit that Borrower has agreed to Cash Collateralize in an amount
equal to the Minimum Collateral Amount or otherwise backstop (with a letter of
credit on customary terms) to the applicable L/C Lender’s and the Administrative
Agent’s reasonable satisfaction); provided, however, that the L/C Lender shall
not permit any such extension if (A) the L/C Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or Borrower that one or more of
the applicable conditions specified in Section 7.02 is not then satisfied, and
in each such case directing the L/C Lender not to permit such extension. If
there is any conflict between the terms and conditions of this Agreement and the
terms and condition of any application, the terms and conditions of this
Agreement shall govern.  Each Lender hereby authorizes each L/C Lender to issue
and perform its obligations with respect to Letters of Credit and each Letter of
Credit shall be issued in accordance with the customary procedures of such L/C
Lender.  Borrower acknowledges and agrees that the failure of any L/C Lender to
require an application at any time and from time to time shall not restrict or
impair such L/C Lender’s right to require such an application or agreement as a
condition to the issuance of any subsequent Letter of Credit.

 

(c)                                  On each day during the period commencing
with the issuance by the applicable L/C Lender of any Letter of Credit and until
such Letter of Credit shall have expired or been terminated, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes hereof in an amount equal to such Lender’s R/C Percentage of the Dollar
Equivalent of the then Stated Amount of such Letter of Credit plus the amount of
any unreimbursed drawings thereunder (the amount of such unreimbursed drawings
shall be expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternate Currency).  Each
Revolving Lender (other than the applicable L/C Lender) severally agrees that,
upon the issuance of any Letter of Credit hereunder, it shall automatically
acquire from the L/C Lender that issued such Letter of Credit, without recourse,
a participation in such L/C Lender’s obligation to fund drawings and rights
under such Letter of Credit in

 

61

--------------------------------------------------------------------------------


 

an amount equal to such Lender’s R/C Percentage of such obligation (such
obligation to fund drawings shall be expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) and rights, and each Revolving Lender (other than such L/C
Lender) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such L/C Lender to pay and discharge when due, its R/C Percentage of such L/C
Lender’s obligation to fund drawings (such obligation to fund drawings shall be
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) under such Letter
of Credit.  Such L/C Lender shall be deemed to hold an L/C Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to such acquisition by the Revolving Lenders other than such L/C
Lender of their participation interests.

 

(d)                                 In the event that any L/C Lender has
determined to honor a drawing under a Letter of Credit, such L/C Lender shall
promptly notify (the “L/C Payment Notice”) Administrative Agent and Borrower of
the amount paid by such L/C Lender and the date on which payment is to be made
to such beneficiary.  In the case of a Letter of Credit denominated in the
Alternate Currency, Borrower shall reimburse the L/C Lender that issued such
Letter of Credit in Dollars.  In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in the Alternate Currency, the
applicable L/C Lender shall notify Administrative Agent and Borrower of the
Dollar Equivalent of the amount of the drawing following the determination
thereof in accordance with Section 1.05.  Borrower hereby unconditionally agrees
to pay and reimburse such L/C Lender, through the Administrative Agent, for the
amount of payment under such Letter of Credit in Dollars, together with interest
thereon at a rate per annum equal to the Alternate Base Rate in effect from time
to time plus the Applicable Margin applicable to Revolving Loans that are
maintained as ABR Loans as are in effect from time to time (determined based on
a weighted average if multiple Tranches of Revolving Commitments are then
outstanding) from the date payment was made to such beneficiary to the date on
which payment is due, such payment to be made not later than the second Business
Day after the date on which Borrower receives the applicable L/C Payment Notice
(or the third Business Day thereafter if such L/C Payment Notice is received on
a date that is not a Business Day or after 1:00 p.m., New York time, on a
Business Day).  Any such payment due from Borrower and not paid on the required
date shall thereafter bear interest at rates specified in Section 3.02(b) until
paid.  Promptly upon receipt of the amount paid by Borrower pursuant to the
immediately prior sentence, the applicable L/C Lender shall notify
Administrative Agent of such payment and whether or not such payment constitutes
payment in full of the Reimbursement Obligation under the applicable Letter of
Credit.

 

(e)                                  Promptly upon its receipt of a L/C Payment
Notice referred to in Section 2.03(d), Borrower shall advise the applicable L/C
Lender and Administrative Agent whether or not Borrower intends to borrow
hereunder to finance its obligation to reimburse such L/C Lender for the amount
of the related demand for payment under the applicable Letter of Credit and, if
it does so intend, submit a Notice of Borrowing for such borrowing to
Administrative Agent as provided in Section 4.05.  In the event that Borrower
fails to reimburse any L/C Lender, through the Administrative Agent, for a
demand for payment under a Letter of Credit by the second Business Day after the
date of the applicable L/C Payment Notice (or the third Business Day thereafter
if such L/C Payment Notice is received on a date that is not a Business Day or
after 1:00 p.m., New York time on a Business Day), such L/C Lender shall
promptly notify Administrative Agent of such failure by Borrower to so reimburse
and of the amount of the demand for payment (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in the Alternate Currency).  In the event that Borrower fails to either submit a
Notice of Borrowing to Administrative Agent as provided above or reimburse such
L/C Lender, through the Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time, on a Business Day), Administrative Agent shall give each Revolving Lender
prompt notice of the amount of the demand for payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in the Alternate Currency) including the interest therein owed by
Borrower (the “Unreimbursed Amount”), specifying such Lender’s R/C Percentage
thereof and requesting payment of such amount.

 

(f)                                   Each Revolving Lender (other than the
applicable L/C Lender) shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an

 

62

--------------------------------------------------------------------------------


 

amount equal to such Revolving Lender’s R/C Percentage of the Unreimbursed
Amount upon not less than one Business Day’s actual notice by Administrative
Agent as described in Section 2.03(e) to such Revolving Lender requesting such
payment and specifying such amount.  Administrative Agent will promptly remit
the funds so received to the applicable L/C Lender in Dollars.  Each such
Revolving Lender’s obligation to make such payments to Administrative Agent for
the account of L/C Lender under this Section 2.03(f), and the applicable L/C
Lender’s right to receive the same, shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including (i) the failure
of any other Revolving Lender to make its payment under this Section 2.03(f),
(ii) the financial condition of Borrower or the existence of any Default or
(iii) the termination of the Commitments.  Each such payment to any L/C Lender
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(g)                                  Upon the making of each payment by a
Revolving Lender, through the Administrative Agent, to an L/C Lender pursuant to
Section 2.03(f) in respect of any Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of Administrative
Agent, such L/C Lender or such Revolving Lender, acquire (i) a participation in
an amount equal to such payment in the Reimbursement Obligation owing to such
L/C Lender by Borrower hereunder and under the L/C Documents relating to such
Letter of Credit and (ii) a participation equal to such Revolving Lender’s R/C
Percentage in any interest or other amounts (such interest and other amounts
expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) (other than cost
reimbursements) payable by Borrower hereunder and under such L/C Documents in
respect of such Reimbursement Obligation.  If any L/C Lender receives directly
from or for the account of Borrower any payment in respect of any Reimbursement
Obligation or any such interest or other amounts (including by way of setoff or
application of proceeds of any collateral security), such L/C Lender shall
promptly pay to Administrative Agent for the account of each Revolving Lender
which has satisfied its obligations under Section 2.03(f), such Revolving
Lender’s R/C Percentage of the Dollar Equivalent of such payment, each such
payment by such L/C Lender to be made in Dollars.  In the event any payment
received by such L/C Lender and so paid to the Revolving Lenders hereunder is
rescinded or must otherwise be returned by such L/C Lender, each Revolving
Lender shall, upon the request of such L/C Lender (through Administrative
Agent), repay to such L/C Lender (through Administrative Agent) the amount of
such payment paid to such Revolving Lender, with interest at the rate specified
in Section 2.03(j).

 

(h)                                 Borrower shall pay to Administrative Agent,
for the account of each Revolving Lender, and with respect to each Tranche of
Revolving Commitments, in respect of each Letter of Credit and each Tranche of
Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Dollar Equivalent of the Stated Amount of such Letter of Credit allocable
to such Revolving Lender’s Revolving Commitments of such Tranche (such Dollar
Equivalent to be determined in accordance with Section 1.05) for the period from
and including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit which expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit which is drawn
in full or is otherwise terminated other than on the stated expiration date of
such Letter of Credit, to and excluding the date such Letter of Credit is drawn
in full or is terminated.  Such commission will be non-refundable and is to be
paid (1) quarterly in arrears on each Quarterly Date and (2) on each R/C
Maturity Date.  In addition, Borrower shall pay to each L/C Lender, for such L/C
Lender’s account a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate separately agreed to with such L/C Lender, computed on the
Dollar Equivalent of the amount of such Letter of Credit, and payable upon the
issuance thereof, (ii) with respect to any amendment of a commercial Letter of
Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07.  In addition Borrower agrees to
pay to each L/C Lender all charges, costs and expenses in the amounts
customarily charged by

 

63

--------------------------------------------------------------------------------


 

such L/C Lender, from time to time in like circumstances, with respect to the
issuance, amendment, transfer, payment of drawings, and other transactions
relating thereto.

 

(i)                                     Upon the issuance of or amendment or
modification to a Letter of Credit, the applicable L/C Lender shall promptly
deliver to Administrative Agent and Borrower a written notice of such issuance,
amendment or modification and such notice shall be accompanied by a copy of such
Letter of Credit or the respective amendment or modification thereto, as the
case may be.  Promptly upon receipt of such notice, Administrative Agent shall
deliver to each Revolving Lender a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender, Administrative Agent shall deliver to such Revolving Lender a
copy of such Letter of Credit or amendment or modification, as the case may be.

 

(j)                                    If and to the extent that any Revolving
Lender fails to pay an amount required to be paid pursuant to Section 2.03(f) or
2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender (through Administrative Agent) interest on such amount
with respect to each Tranche of Revolving Commitments held by such Revolving
Lender for each day from and including such due date to but excluding the date
such payment is made at a rate per annum equal to the Federal Funds Rate (as in
effect from time to time) for the first three days and at the interest rate (in
effect from time to time) applicable to Revolving Loans under such Tranche made
by such Revolving Lender that are maintained as ABR Loans for each date
thereafter.  If any Revolving Lender holds Revolving Commitments of more than
one Tranche and such Revolving Lender makes a partial payment of amounts due by
it under Section 2.03(f) or 2.03(g), such partial payment shall be allocated pro
rata to each Tranche based on the amount of Revolving Commitments of each
Tranche held by such Revolving Lender.

 

(k)                                 The issuance by any L/C Lender of any
amendment or modification to any Letter of Credit hereunder that would extend
the expiry date or increase the Stated Amount thereof shall be subject to the
same conditions applicable under this Section 2.03 to the issuance of new
Letters of Credit, and no such amendment or modification shall be issued
hereunder (i) unless either (x) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such amended or modified form or (y) the Required Revolving Lenders (or other
specified Revolving Lenders to the extent required by Section 13.04) shall have
consented thereto or (ii) if the beneficiary of the Letter of Credit does not
accept the proposed terms of the Letter of Credit.

 

(l)                                     Notwithstanding the foregoing, no L/C
Lender shall be under any obligation to issue any Letter of Credit if at the
time of such issuance, (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
L/C Lender from issuing the Letter of Credit, or any Law applicable to such L/C
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such L/C Lender shall
prohibit, or request that such L/C Lender refrain from, the issuance of letters
of credit generally or the Letter of Credit in particular or shall impose upon
such L/C Lender with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such L/C Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Lender in good faith deems material to it or
(ii) the issuance of the Letter of Credit would violate one or more policies of
such L/C Lender applicable to letters of credit generally.

 

(m)                             The obligations of Borrower under this Agreement
and any L/C Document to reimburse any L/C Lender for a drawing under a Letter of
Credit, and to repay any drawing under a Letter of Credit converted into
Revolving Loans or Swingline Loans, shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement and each
such other L/C Document under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement, any Credit Document or any L/C Document;

 

(ii)                                  the existence of any claim, setoff,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such

 

64

--------------------------------------------------------------------------------


 

beneficiary or any such transferee may be acting), any L/C Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by the L/C Documents or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under any Letter of Credit;
or any defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing;

 

(iv)                              waiver by a L/C Lender of any requirement that
exists for the L/C Lender’s protection and not the protection of Borrower or any
waiver by the L/C Lender which does not in fact materially prejudice Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by a L/C Lender in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)                           any payment by a L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by a L/C
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of,
Borrower or a Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)                                 Borrower, Administrative Agent and Revolving
Lenders hereby agree that, as of the Closing Date, each letter of credit
identified on Schedule 2.03(n) (each, an “Existing Letter of Credit”) shall be a
Letter of Credit as if originally issued under this Agreement, and that the fees
and other provisions set forth in this Section 2.03 shall be applicable to each
Existing Letter of Credit as of the Closing Date.

 

(o)                                 On the last Business Day of each month,
Borrower and each L/C Lender shall provide to Administrative Agent such
information regarding the outstanding Letters of Credit as Administrative Agent
shall reasonably request, in form and substance reasonably satisfactory to
Administrative Agent (and in such standard electronic format as Administrative
Agent shall reasonably specify), for purposes of Administrative Agent’s ongoing
tracking and reporting of outstanding Letters of Credit.  Administrative Agent
shall maintain a record of all outstanding Letters of Credit based upon
information provided by Borrower and the L/C Lenders pursuant to this
Section 2.03(o), and such record of Administrative Agent shall, absent manifest
error, be deemed a correct and conclusive record of all Letters of Credit
outstanding from time to time hereunder.  Notwithstanding the foregoing, if and
to the extent Administrative Agent determines that there are one or more
discrepancies between information provided by Borrower and any L/C Lender
hereunder, Administrative Agent will notify Borrower and such L/C Lender thereof
and Borrower and such L/C Lender shall endeavor to reconcile any such
discrepancy.  In addition to and without limiting the foregoing, with respect to
commercial documentary Letters of Credit, on the first Business

 

65

--------------------------------------------------------------------------------


 

Day of each week the applicable L/C Lender shall deliver to Administrative
Agent, by facsimile or electronic mail, a report detailing the daily outstanding
commercial documentary Letters of Credit for the previous week for such Letters
of Credit issued in Dollars and for such Letters of Credit issued in the
Alternate Currency.

 

(p)                                 Each Lender and Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Lenders,
the Administrative Agent, any of their respective Affiliates, directors,
officers, employees, agents and advisors nor any correspondent, participant or
assignee of any L/C Lender shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, bad faith or willful misconduct or
material breach of any Credit Document; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit.  Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Lenders, the Administrative Agent, any of their respective
Affiliates, directors, officers, employees, agents and advisors nor any
correspondent, participant or assignee of the L/C Lenders shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(m); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against a L/C Lender, and a
L/C Lender may be liable to Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by such L/C Lender’s willful
misconduct, bad faith or gross negligence or material breach of any Credit
Document or such L/C Lender’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Lenders
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Lenders shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Lenders may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)                                 Unless otherwise expressly agreed by the
applicable L/C Lender and Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit.  Notwithstanding the
foregoing, the L/C Lenders shall not be responsible to Borrower for, and the L/C
Lenders’ rights and remedies against Borrower shall not be impaired by, any
action or inaction of the L/C Lenders required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(r)                                    Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, Borrower shall be obligated to reimburse the
applicable L/C Lender hereunder for any and all drawings under such Letter of
Credit.  Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of Subsidiaries inures to the benefit of Borrower, and that
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

(s)                                   A Revolving Lender may become an
additional L/C Lender hereunder with the approval of the Administrative Agent
(such approval not to be unreasonably withheld or delayed), Borrower and such
Revolving

 

66

--------------------------------------------------------------------------------


 

Lender, pursuant to an agreement with, and in form and substance reasonably
satisfactory to, the Administrative Agent, Borrower and such Revolving Lender. 
The Administrative Agent shall notify the Revolving Lenders of any such
additional L/C Lender.

 

SECTION 2.04.                      Termination and Reductions of Commitment.

 

(a)                                 (i)  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term A Facility Commitments shall be automatically and permanently reduced to
zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term A Facility Loans on such date).

 

(ii)                                  In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of the
Term B Facility Commitments shall be automatically and permanently reduced to
zero at 5:00 p.m., New York time, on the Closing Date (after giving effect to
the making of the Term B Facility Loans on such date).

 

(iii)                               In addition to any other mandatory
commitment reductions pursuant to this Section 2.04, the aggregate amount of any
Incremental Term Loan Commitments shall be automatically and permanently reduced
by the amount of Incremental Term Loans made in respect hereof from time to
time.

 

(iv)                              The aggregate amount of the Revolving
Commitments of any Tranche shall be automatically and permanently reduced to
zero on the R/C Maturity Date applicable to such Tranche, and the L/C
Commitments and the Swingline Commitment shall be automatically and permanently
reduced to zero on the last R/C Maturity Date.

 

(b)                                 Borrower shall have the right at any time or
from time to time (without premium or penalty except breakage costs (if any)
pursuant to Section 5.05) (i) so long as no Revolving Loans, Swingline Loans or
L/C Liabilities will be outstanding as of the date specified for termination
(after giving effect to all transactions occurring on such date), to terminate
the Revolving Commitments in their entirety, (ii) to reduce the aggregate amount
of the Unutilized R/C Commitments (which shall be pro rata among the Revolving
Lenders) and (iii) so long as the remaining Total Revolving Commitments will
equal or exceed the aggregate amount of outstanding Revolving Loans, Swingline
Exposure and L/C Liabilities, to reduce the aggregate amount of the Revolving
Commitments (which shall be pro rata among the Revolving Lenders); provided,
however, that (x) Borrower shall give notice of each such termination or
reduction as provided in Section 4.05, and (y) each partial reduction shall be
in an aggregate amount at least equal to $5.0 million (or any whole multiple of
$1.0 million in excess thereof) or, if less, the remaining Unutilized R/C
Commitments.

 

(c)                                  Any Commitment once terminated or reduced
may not be reinstated.

 

(d)                                 Each reduction or termination of any of the
Commitments applicable to any Tranche pursuant to this Section 2.04 shall be
applied ratably among the Lenders with such a Commitment, as the case may be, in
accordance with their respective Commitment, as applicable.

 

SECTION 2.05.                      Fees.

 

(a)                                 Borrower shall pay to Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender), with
respect to such Revolving Lender’s Revolving Commitments of each Tranche, a
commitment fee for the period from and including the Closing Date (or, following
the conversion of such Revolving Commitment into another Tranche, the applicable
Extension Date) to but not including the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment,
in each case, computed at a rate per annum equal to the Applicable Fee
Percentage in respect of such Tranche in effect from time to time during such
period on the actual daily amount of such Revolving Lender’s Unutilized R/C
Commitment in respect of such Tranche.  Notwithstanding anything to the contrary
in the definition of “Unutilized R/C Commitments,” for purposes of determining
Unutilized

 

67

--------------------------------------------------------------------------------


 

R/C Commitments in connection with computing commitment fees with respect to
Revolving Commitments, a Revolving Commitment of a Revolving Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and L/C
Liability of such Revolving Lender (and the Swingline Exposure of such Revolving
Lender shall be disregarded for such purpose).  Any accrued commitment fee under
this Section 2.05(a) in respect of any Revolving Commitment shall be payable in
arrears on each Quarterly Date and on the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment.

 

(b)                                 Borrower shall pay to Administrative Agent
for its own account the administrative fee separately agreed to.

 

(c)                                  At the time of the effectiveness of a
Repricing Transaction prior to the date that is six (6) months after the Closing
Date, Borrower agrees to pay to Administrative Agent, for the ratable account of
each Lender with outstanding Term B Facility Loans (including each Lender that
withholds its consent to such Repricing Transaction and is replaced or is
removed as a Lender or is repaid under Section 2.11 or 13.04(b), as the case may
be), a fee in an amount equal to 1.0% of the aggregate principal amount of Term
B Facility Loans that are refinanced, converted, replaced, amended, modified or
otherwise repriced in such Repricing Transaction.  Such fee shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.

 

(d)                                 Borrower shall pay to Auction Manager for
its own account, in connection with any Borrower Loan Purchase, such fees as may
be agreed between Borrower and Auction Manager.

 

(e)                                  Borrower shall pay to each Term B Facility
Lender, on the Closing Date, upfront fees equal to 0.50% of such Term B Facility
Lender’s Term B Facility Loan funded on the Closing Date.

 

SECTION 2.06.                      Lending Offices.  The Loans of each Type made
by each Lender shall be made and maintained at such Lender’s Applicable Lending
Office for Loans of such Type.

 

SECTION 2.07.                      Several Obligations of Lenders.  The failure
of any Lender to make any Loan to be made by it on the date specified therefor
shall not relieve any other Lender of its obligation to make its Loan on such
date, but neither any Lender nor Administrative Agent shall be responsible for
the failure of any other Lender to make a Loan to be made by such other Lender,
and no Lender shall have any obligation to Administrative Agent or any other
Lender for the failure by such Lender to make any Loan required to be made by
such Lender.  No Revolving Lender will be responsible for failure of any other
Lender to fund its participation in Letters of Credit.

 

SECTION 2.08.                      Notes; Register.

 

(a)                                 At the request of any Lender, its Loans of a
particular Class shall be evidenced by a promissory note, payable to such Lender
(or its nominee) and otherwise duly completed, substantially in the form of
Exhibits A-1, A-2, A-3 and A-4 of such Lender’s Revolving Loans, Term A Facility
Loans, Term B Facility Loans and Swingline Loans, respectively; and in the case
of any New Term Loans, such form of promissory note provided pursuant to the
applicable Incremental Joinder Agreement; provided that any promissory notes
issued in respect of New Term Loans, Other Term Loans, Extended Term Loans or
Extended Revolving Loans shall be in such form as mutually agreed by Borrower
and Administrative Agent.

 

(b)                                 The date, amount, Type, interest rate and
duration of the Interest Period (if applicable) of each Loan of each Class made
by each Lender to Borrower and each payment made on account of the principal
thereof, shall be recorded by such Lender (or its nominee) on its books and,
prior to any transfer of any Note evidencing the Loans of such Class held by it,
endorsed by such Lender (or its nominee) on the schedule attached to such Note
or any continuation thereof; provided, however, that the failure of such Lender
(or its nominee) to make any such recordation or endorsement or any error in
such recordation or endorsement shall not affect the obligations of Borrower to
make a payment when due of any amount owing hereunder or under such Note.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Borrower hereby designates Administrative
Agent to serve as its nonfiduciary agent, solely for purposes of this Section
2.08, to maintain a register (the “Register”) on which it will record the name
and address of each Lender, the Commitment from time to time of each of the
Lenders, the principal amount of the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation or any error in such recordation shall not
affect Borrower’s obligations in respect of such Loans.  The entries in the
Register shall be prima facie evidence of the information noted therein (absent
manifest error), and the parties hereto shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of the Credit Documents, notwithstanding any
notice to the contrary.  The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  No assignment shall be effective unless recorded in
the Register; provided that Administrative Agent agrees to record in the
Register any assignment entered into pursuant to the term hereof promptly after
the effectiveness of such assignment.

 

SECTION 2.09.                      Optional Prepayments and Conversions or
Continuations of Loans.

 

(a)                                 Subject to Section 4.04, Borrower shall have
the right to prepay Loans (without premium or penalty, except as provided in
Section 2.09(c)), or to convert Loans of one Type into Loans of another Type or
to continue Loans of one Type as Loans of the same Type, at any time or from
time to time.  Borrower shall give Administrative Agent notice of each such
prepayment, conversion or continuation as provided in Section 4.05 (and, upon
the date specified in any such notice of prepayment, the amount to be prepaid
shall become due and payable hereunder; provided that Borrower may make any such
notice conditional upon the occurrence of a Person’s acquisition or sale or any
incurrence of indebtedness or issuance of Equity Interests).  Each Notice of
Continuation/Conversion shall be substantially in the form of Exhibit C.  If
LIBOR Loans are prepaid or converted other than on the last day of an Interest
Period therefor, Borrower shall at such time pay all expenses and costs required
by Section 5.05.  Notwithstanding the foregoing, and without limiting the rights
and remedies of the Lenders under Article XI, in the event that any Event of
Default shall have occurred and be continuing, Administrative Agent may (and, at
the request of the Required Lenders, shall), upon written notice to Borrower,
have the right to suspend the right of Borrower to convert any Loan into a LIBOR
Loan, or to continue any Loan as a LIBOR Loan, in which event all Loans shall be
converted (on the last day(s) of the respective Interest Periods therefor) or
continued, as the case may be, as ABR Loans.  Swingline Loans may not be
converted or continued.

 

(b)                                 Application.

 

(i)                           The amount of any optional prepayments described
in Section 2.09(a) shall be applied to prepay Loans outstanding in order of
amortization, in amounts and to Tranches, all as determined by Borrower.

 

(ii)                        In addition to the foregoing, and provided that the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to 1.50 to
1.00, Borrower shall have the right to elect to offer to prepay the Loans pro
rata to the Term A Facility Loans, the Term B Facility Loans, the New Term
Loans, the Extended Term Loans and the Other Term Loans then outstanding and
apply any amounts rejected for such prepayment to repurchase, prepay, redeem,
retire, acquire, defease or cancel Indebtedness or make Restricted Payments
notwithstanding any then applicable limitations set forth in Section 10.09 or
10.06, respectively.  If Borrower makes such an election, it shall provide
notice thereof to Administrative Agent, who shall promptly, and in any event
within one Business Day of receipt, provide such notice to the holders of the
Term Loans.  Any such notice shall specify the aggregate amount offered to
prepay the Term Loans.  Each holder of a Term A Facility Loan, a Term B Facility
Loan, a New Term Loan, an Other Term Loan or an Extended Term Loan may elect, in
its sole discretion, to reject such prepayment offer with respect to an amount
equal to or less than (v) with respect to holders of Term A Facility Loans, an
amount equal to the aggregate amount so offered to prepay Term A Facility Loans
times a fraction, the numerator of which is the principal amount of Term A
Facility Loans owed to such holder and the denominator of which is the principal
amount of Term A Facility Loans outstanding, (w) with respect to holders of Term
B Facility Loans, an amount equal to the aggregate amount so offered to prepay
Term B Facility Loans times a fraction, the numerator of which is the principal
amount of Term B Facility Loans owed to such holder and

 

69

--------------------------------------------------------------------------------


 

the denominator of which is the principal amount of Term B Facility Loans
outstanding, (x) with respect to holders of New Term Loans, an amount equal to
the aggregate amount so offered to prepay New Term Loans times a fraction, the
numerator of which is the principal amount of New Term Loans owed to such holder
and the denominator of which is the principal amount of New Term Loans
outstanding, (y) with respect to holders of Other Term Loans, an amount equal to
the aggregate amount so offered to prepay Other Term Loans times a fraction, the
numerator of which is the principal amount of Other Term Loans owed to such
holder and the denominator of which is the principal amount of Other Term Loans
outstanding and (z) with respect to holders of Extended Term Loans, an amount
equal to the aggregate amount so offered to prepay Extended Term Loans times a
fraction, the numerator of which is the principal amount of Extended Term Loans
owed to such holder and the denominator of which is the principal amount of
Extended Term Loans outstanding.  Any rejection of such offer must be evidenced
by written notice delivered to Administrative Agent within five Business Days of
receipt of the offer for prepayment, specifying an amount of such prepayment
offer rejected by such holder, if any.  Failure to give such notice will
constitute an election to accept such offer.  Any portion of such prepayment
offer so accepted will be used to prepay the Term Loans held by the applicable
holders within ten Business Days of the date of receipt of the offer to prepay. 
Any portion of such prepayment rejected may be used by Borrower and its
Restricted Subsidiaries to repurchase, prepay, redeem, retire, acquire, defease
or cancel Indebtedness or make Restricted Payments notwithstanding any then
applicable limitations set forth in Section 10.09 or 10.06, respectively.

 

(c)                                  Any prepayment of Term B Facility Loans
pursuant to this Section 2.09 or Section 13.04(b) made prior to the date that is
six months after the Closing Date in connection with any Repricing Transaction
shall be subject to the fee described in Section 2.05(c).

 

SECTION 2.10.                      Mandatory Prepayments.

 

(a)                                 Borrower shall prepay the Loans as follows
(each such prepayment to be effected in each case in the manner, order and to
the extent specified in Section 2.10(b) below):

 

(i)                           Casualty Events.  Within five (5) Business Days
after Borrower or any Restricted Subsidiary receives any Net Available Proceeds
from any Casualty Event or any disposition pursuant to Section 10.05(l) (or
notice of collection by Administrative Agent of the same), in an aggregate
principal amount equal to 100% of such Net Available Proceeds (it being
understood that applications pursuant to this Section 2.10(a)(i) shall not be
duplicative of Section 2.10(a)(iii) below); provided, however, that:

 

(x)                                 if no Event of Default then exists or would
arise therefrom, the Net Available Proceeds thereof shall not be required to be
so applied on such date to the extent that Borrower delivers an Officer’s
Certificate to Administrative Agent stating that an amount equal to such
proceeds is intended to be used to fund the acquisition of Property used or
usable in the business of any Credit Party or repair, replace or restore the
Property or other Property used or usable in the business of any Credit Party
(in accordance with the provisions of the applicable Security Document in
respect of which such Casualty Event has occurred, to the extent applicable, and
if the Property is subject to the Master Lease, in accordance with the Master
Lease (it being understood that such Property so repaired, replaced, restored or
otherwise acquired may be owned by GLPI or a Subsidiary of GLPI and leased to
Borrower or a Wholly Owned Subsidiary of Borrower under the Master Lease)), in
each case within (A) twelve (12) months following receipt of such Net Available
Proceeds or (B) if Borrower or the relevant Restricted Subsidiary enters into a
legally binding commitment to reinvest such Net Available Proceeds within twelve
(12) months following receipt thereof, within the later of (1) one hundred and
eighty (180) days following the date of such legally binding commitment and (2)
twelve (12) months following receipt of such Net Available Proceeds, and

 

(y)                                 if all or any portion of such Net Available
Proceeds not required to be applied to the prepayment of Loans pursuant to this
Section 2.10(a)(i) is not so used within the period

 

70

--------------------------------------------------------------------------------


 

specified by clause (x) above, such remaining portion shall be applied on the
last day of such period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(i) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this Section
2.10(a)(i) in such fiscal year shall exceed $10 million (and thereafter only Net
Available Proceeds in excess of such amount shall be required to be applied as
mandatory prepayments pursuant to this Section 2.10(a)(i)).

 

(ii)                                  Debt Issuance.  Within five (5) Business
Days after any Debt Issuance on or after the Closing Date, in an aggregate
principal amount equal to 100% of the Net Available Proceeds of such Debt
Issuance.

 

(iii)                               Asset Sales.  Within five (5) Business Days
after receipt by Borrower or any of its Restricted Subsidiaries of any Net
Available Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant
to Section 10.05(p) (other than any such Asset Sale or disposition constituting
a Specified Sale Leaseback Transaction), in an aggregate principal amount equal
to 100% of the Net Available Proceeds from such Asset Sale or other disposition
(it being understood that applications pursuant to this Section 2.10(a)(iii)
shall not be duplicative of Section 2.10(a)(i) or Section 2.10(c)(ii) below
above); provided, however, that:

 

(x)                                 an amount equal to the Net Available
Proceeds from any Asset Sale pursuant to Section 10.05(c) or pursuant to
10.05(p) (other than any Asset Sale constituting a Specified Sale Leaseback
Transaction) shall not be required to be applied as provided above on such date
if (1) no Event of Default then exists or would arise therefrom and (2) Borrower
delivers an Officer’s Certificate to Administrative Agent stating that an amount
equal to such Net Available Proceeds is intended to be reinvested, directly or
indirectly, in assets (which may be pursuant to an acquisition of Equity
Interests of a Person that directly or indirectly owns such assets) otherwise
permitted under this Agreement of (A) if such Asset Sale was effected by any
Credit Party, any Credit Party, and (B) if such Asset Sale was effected by any
other Company, any Company, in each case within (x) twelve (12) months following
receipt of such Net Available Proceeds or (y) if Borrower or the relevant
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Available Proceeds within twelve (12) months following receipt thereof,
within the later of (A) one hundred and eighty (180) days following the date of
such legally binding commitment and (B) twelve (12) months following receipt of
such Net Available Proceeds (which certificate shall set forth the estimates of
the proceeds to be so expended); and

 

(y)                                 if all or any portion of such Net Available
Proceeds is not reinvested in assets in accordance with the Officer’s
Certificate referred to in clause (x) above (and, in the case of any Net
Available Proceeds from an Asset Sale of Collateral, in compliance with clause
(y) above) within the period specified by clause (x) above, such remaining
portion shall be applied on the last day of such period as specified in Section
2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(iii) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this Section
2.10(a)(iii) in such fiscal year shall exceed $10 million (and thereafter only
Net Available Proceeds in excess of such amount shall be required be applied as
mandatory prepayments pursuant to this Section 2.10(a)(iii)).

 

(iv)                              Excess Cash Flow.  For each fiscal year
(commencing with the fiscal year ending December 31, 2014), not later than five
(5) Business Days after the date on which the financial statements of Borrower
referred to in Section 9.04(b) for such fiscal year are required to be delivered
to

 

71

--------------------------------------------------------------------------------


 

Administrative Agent, Borrower shall prepay, in accordance with subsection (b)
below, the principal amount of the Loans in an amount equal to (x) Applicable
ECF Percentage of Excess Cash Flow for such fiscal year, minus (y) the principal
amount of (i) Term Loans voluntarily prepaid pursuant to Section 2.09 during
such fiscal year plus (ii) Revolving Loans voluntarily prepaid pursuant to
Section 2.09 to the extent accompanied by an equivalent permanent reduction of
the Total Revolving Commitments during such fiscal year, plus (iii) Other First
Lien Indebtedness voluntarily prepaid (and, to the extent consisting of
revolving loans, so long as accompanied by a permanent reduction of the
underlying commitments) during such fiscal year to the extent the amount of such
Other First Lien Indebtedness so prepaid is not proportionally larger than the
amount of Term Loans so prepaid according to the respective principal amounts of
Other First Lien Indebtedness and Term Loans as of the beginning of the
applicable fiscal year plus the principal amount of any additional Other First
Lien Indebtedness or Term Loans incurred during the applicable fiscal year, in
each case, except to the extent financed with the proceeds of Indebtedness of
Borrower or its Restricted Subsidiaries.

 

(v)                                 Prepayments Not Required.  Notwithstanding
any other provisions of this Section 2.10(a), to the extent that any of or all
the Net Available Proceeds of any Asset Sale or Casualty Event with respect to
any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries, are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Available Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10(a) but
may be retained by the applicable Foreign Subsidiary so long as applicable local
law does not permit repatriation to the United States (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all commercially
reasonable actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Available
Proceeds or Excess Cash Flow is permitted under the applicable local law, (x)
any such Net Available Proceeds shall be reinvested pursuant to Section
2.10(a)(i) or (iii), as applicable, or applied pursuant to Section 2.10(b)
within five (5) Business Days of such repatriation, and (y) any such Excess Cash
Flow shall be applied pursuant to Section 2.10(b) within five (5) Business Days
of such repatriation.  To the extent Borrower determines in good faith that
repatriation of any of or all the Net Available Proceeds of any Asset Sale or
Casualty Event with respect to any property or assets of Foreign Subsidiaries or
any Excess Cash Flow attributable to Foreign Subsidiaries would have a material
adverse tax cost consequences on Borrower or any of its Subsidiaries, such Net
Available Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, on or before the date on which the
Net Available Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii),
as applicable (or, in the case of Excess Cash Flow, a date on or before the date
that is twelve (12) months after the date such Excess Cash Flow would have so
required to be applied to prepayments pursuant to Section 2.10(a)(iv)), unless
previously repatriated (in which case, (x) any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) any such Excess Cash Flow shall be applied pursuant to Section 2.10(b)
within five (5) Business Days of such repatriation), (A) Borrower shall apply an
amount equal to such Net Available Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Available Proceeds or Excess Cash
Flow had been received by Borrower rather than such Foreign Subsidiary, minus,
the amount of additional taxes that would have been payable or reserved against
if such Net Available Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Available Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) pursuant to Section 2.10(b) or (B) such Net
Available Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of an Foreign Subsidiary.

 

(vi)                              Prepayments of Other First Lien Indebtedness. 
Notwithstanding the foregoing provisions of Section 2.10(a)(i), (ii), (iii),
(iv) or otherwise, any Net Available Proceeds from any such Casualty Event, Debt
Issuance or Asset Sale and any such Excess Cash Flow otherwise required to be
applied to prepay the Loans may, at Borrower’s option, be applied to prepay the
principal amount of Other First Lien Indebtedness only to (and not in excess of)
the extent to which a mandatory prepayment in respect of such Casualty Event,
Debt Issuance, Asset Sale or Excess Cash Flow is required under the terms of
such Other First Lien Indebtedness (with any remaining Net Available Proceeds or
Excess Cash Flow, as

 

72

--------------------------------------------------------------------------------


 

applicable, applied to prepay outstanding Loans in accordance with the terms
hereof), unless such application would result in the holders of Other First Lien
Indebtedness receiving in excess of their pro rata share (determined on the
basis of the aggregate outstanding principal amount of Term Loans and Other
First Lien Indebtedness at such time) of such Net Available Proceeds or Excess
Cash Flow, as applicable, relative to Lenders, in which case such Net Available
Proceeds or Excess Cash Flow, as applicable, may only be applied to prepay the
principal amount of Other First Lien Indebtedness on a pro rata basis with
outstanding Term Loans.  To the extent the holders of Other First Lien
Indebtedness decline to have such indebtedness repurchased, repaid or prepaid
with any such Net Available Proceeds or Excess Cash Flow, as applicable, the
declined amount of such Net Available Proceeds or Excess Cash Flow, as
applicable, shall promptly (and, in any event, within ten (10) Business Days
after the date of such rejection) be applied to prepay Loans in accordance with
the terms hereof (to the extent such Net Available Proceeds or Excess Cash Flow,
as applicable, would otherwise have been required to be applied if such Other
First Lien Indebtedness was not then outstanding).  Any such application to
Other First Lien Indebtedness shall reduce any prepayments otherwise required
hereunder by an equivalent amount.

 

(b)                                 Application.  The amount of any required
prepayments described in Section 2.10(a) shall be applied to prepay Loans as
follows:

 

(i)                           First, to the reduction of Amortization Payments
on the Term Loans required by Sections 3.01(b), 3.01(c) and 3.01(d) and, in the
case of the Term Facilities, to the remaining principal installments with
respect thereto in direct order of maturity over the next succeeding four (4)
quarterly installments and, thereafter, on a pro rata basis; provided that, each
such prepayment shall, subject to the last paragraph of this Section 2.10(b), be
applied to such Term Loans that are ABR Loans to the fullest extent thereof
before application to Loans that are LIBOR Loans, and such prepayments of LIBOR
Loans shall be applied in a manner that minimizes the amount of any payments
required to be made by Borrower pursuant to Section 5.05;

 

(ii)                        Second, after such time as no Term Loans or
Permitted First Priority Refinancing Debt remain outstanding, (x) to repay all
outstanding Swingline Loans, and (y) after such time as no Swingline Loans are
outstanding, to prepay all outstanding Revolving Loans (in each case, without
any reduction in Revolving Commitments); and

 

(iii)                     Third, after application of prepayments in accordance
with clauses (i) and (ii) above, Borrower shall be permitted to retain any such
remaining excess.

 

Notwithstanding the foregoing, any Term Loan Lender may elect, by written notice
to Administrative Agent at least one (1) Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans,
pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Term Loan Lender that initially
accepted such prepayment.  Any such re-offered amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or (ii)
prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05.  Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 

73

--------------------------------------------------------------------------------


 

(c)                                  Revolving Credit Extension Reductions.

 

(i)                           Until the final R/C Maturity Date, Borrower shall
from time to time immediately prepay the Revolving Loans (and/or provide Cash
Collateral in an amount equal to the Minimum Collateral Amount for, or otherwise
backstop (with a letter of credit on customary terms reasonably acceptable to
the applicable L/C Lender and the Administrative Agent), outstanding L/C
Liabilities) in such amounts as shall be necessary so that at all times (a) the
aggregate outstanding amount of the Revolving Loans and the Swingline Loans,
plus, the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time and (b) the aggregate
outstanding amount of the Revolving Loans of any Tranche and Swingline Loans
allocable to such Tranche, plus the aggregate outstanding L/C Liabilities under
such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

 

(ii)                        Specified Sale Leaseback Transactions. Within five
(5) Business Days after receipt by Borrower or any of its Restricted
Subsidiaries of any Net Available Proceeds from any Asset Sale permitted by
Section 10.05(c) or Section 10.05(p) that constitutes a Specified Sale Leaseback
Transaction, Borrower shall prepay the Revolving Loans and the Swingline Loans
in an aggregate principal amount equal to 100% of the Net Available Proceeds
from such Asset Sale (it being understood that applications pursuant to this
Section 2.10(c)(ii) shall not be duplicative of Section 2.10(a)(i) or Section
2.10(a)(iii) above); provided, however, that (x) there shall be no reduction in
the Total Revolving Commitments unless otherwise elected by Borrower; (y) if the
aggregate amount of Net Available Proceeds from any Specified Sale Leaseback
Transaction exceeds the aggregate amount of Revolving Loans and Swingline Loans
then outstanding, Borrower shall be entitled to retain such excess.  For the
avoidance of doubt, Borrower shall not be required to prepay the Term Loans with
the Net Available Proceeds of any Specified Sale Leaseback Transaction.

 

(d)                                 Prepayment of Term B Facility Loans.  Any
prepayment of Term B Facility Loans pursuant to Section 2.10(a)(ii) made prior
to the date that is six months after the Closing Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).

 

(e)                                  Outstanding Letters of Credit.  If any
Letter of Credit is outstanding on the 30th day prior to the next succeeding R/C
Maturity Date which has an expiry date later than the third Business Day
preceding such R/C Maturity Date (or which, pursuant to its terms, may be
extended to a date later than the third Business Day preceding such R/C Maturity
Date), then (i) if one or more Tranches of Revolving Commitments with a R/C
Maturity Date after such R/C Maturity Date are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders with Revolving Commitments to purchase
participations therein and to make Revolving Loans and payments in respect
thereof and the commissions applicable thereto), effective as of such R/C
Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
Tranches of Revolving Commitments, if any, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time, and (ii) to the extent not capable of being reallocated
pursuant to clause (i) above, Borrower shall, on such 30th day (or on such later
day as such Letters of Credit become incapable of being reallocated pursuant to
clause (i) above due to the termination, reduction or utilization of any
relevant Revolving Commitments), either (x) Cash Collateralize all such Letters
of Credit in an amount not less than the Minimum Collateral Amount with respect
to such Letters of Credit (it being understood that such Cash Collateral shall
be released to the extent that the aggregate Stated Amount of such Letters of
Credit is reduced upon the expiration or termination of such Letters of Credit,
so that the Cash Collateral shall not exceed the Minimum Collateral Amount with
respect to such Letters of Credit outstanding at any particular time) or (y)
deliver to the applicable L/C Lender a standby letter of credit (other than a
Letter of Credit) in favor of such L/C Lender in a stated amount not less than
the Minimum Collateral Amount with respect to such Letters of Credit, which
standby letter of credit shall be in form and substance, and issued by a
financially sound financial institution, reasonably acceptable to such L/C
Lender and the Administrative Agent.  Except to the extent of reallocations of
participations pursuant to clause (i) above, the occurrence of a R/C Maturity
Date shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders of the relevant Tranche in any Letter of
Credit issued before such R/C Maturity Date.  For the avoidance of doubt, the
parties hereto agree that upon the occurrence of any reallocations of
participations pursuant to clause (i) above and, if necessary, the taking of the
actions in

 

74

--------------------------------------------------------------------------------


 

described clause (ii) above, all participations in Letters of Credit under the
terminated Revolving Commitments shall terminate.

 

SECTION 2.11.                      Replacement of Lenders.

 

(a)                                 Borrower shall have the right to replace any
Lender (the “Replaced Lender”) with one or more other Eligible Assignees
(collectively, the “Replacement Lender”), if (x) such Lender is charging
Borrower increased costs pursuant to Section 5.01 or 5.06 or such Lender becomes
incapable of making LIBOR Loans as provided in Section 5.03 when other Lenders
are generally able to do so, (y) such Lender is a Defaulting Lender or (z)
Borrower receives a notice from any applicable Gaming Authority that any lender
is not qualified to make or hold Loans to, or owed by, Borrower under applicable
Gaming Laws (and such Lender is notified by Borrower and Administrative Agent in
writing of such disqualification); provided, however, that (i) at the time of
any such replacement, the Replacement Lender shall enter into one or more
Assignment Agreements (and with all fees payable pursuant to Section 13.05(b) to
be paid by the Replacement Lender or Borrower) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, and in
each case L/C Interests of, the Replaced Lender (or if the Replaced Lender is
being replaced as a result of being a Defaulting Lender, then the Replacement
Lender shall acquire all Revolving Commitments, Revolving Loans and L/C
Interests of such Replaced Lender under one or more Tranches of Revolving
Commitments or, at the option of Borrower and such Replacement Lender, all other
Loans and Commitments held by such Defaulting Lender), (ii) at the time of any
such replacement, the Replaced Lender shall receive an amount equal to the sum
of (A) the principal of, and all accrued interest on, all outstanding Loans of
such Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) owing to such Lender, together with all then unpaid interest
with respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being assigned, as the
case may be and (iii) all obligations of Borrower owing to such Replaced Lender
(other than those specifically described in clause (i) above in respect of
Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be.  Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three (3)
Business Days after Borrower’s request, execution of such Assignment Agreement
by the Replaced Lender shall not be required to effect such assignment.

 

(b)                                 If Borrower receives a notice from any
applicable Gaming Authority that any Lender is not qualified to make or hold
Loans to, or owed by, Borrower under applicable Gaming Laws (and such Lender is
notified by Borrower and Administrative Agent in writing of such
disqualification), Borrower shall have the right to replace such Lender with a
Replacement Lender in accordance with Section 2.11(a) or prepay the Loans held
by such Lender, in each case, in accordance with any applicable provisions of
Section 2.11(a), even if a Default or an Event of Default exists
(notwithstanding anything contained in such Section 2.11(a) to the contrary). 
Any such prepayment shall be deemed an optional prepayment, as set forth in
Section 2.09 and shall not be required to be made on a pro rata basis with
respect to Loans of the same Tranche as the Loans held by such Lender (and in
any event shall not be deemed to be a Repricing Transaction).  Notice to such
Lender shall be given at least ten (10) days before the required date of
transfer or prepayment (unless a shorter period is required by any Requirement
of Law), as the case may be, and shall be accompanied by evidence demonstrating
that such transfer or redemption is required pursuant to Gaming Laws.  Upon
receipt of a notice in accordance with the foregoing, the Replaced Lender shall

 

75

--------------------------------------------------------------------------------


 

cooperate with Borrower in effectuating the required transfer or prepayment
within the time period set forth in such notice, not to be less than the minimum
notice period set forth in the foregoing sentence (unless a shorter period is
required under any Requirement of Law).  Further, if the transfer or prepayment
is triggered by notice from the Gaming Authority that the Lender is
disqualified, commencing on the date the Gaming Authority serves the
disqualification notice upon Borrower, to the extent prohibited by law: 
(i) such Lender shall no longer receive any interest on the Loans; (ii) such
Lender shall no longer exercise, directly or through any trustee or nominee, any
right conferred by the Loans; and (iii) such Lender shall not receive any
remuneration in any form from Borrower for services or otherwise in respect of
the Loans.

 

SECTION 2.12.                      Incremental Loan Commitments.

 

(a)                                 Borrower Request.  Borrower may, at any
time, by written notice to Administrative Agent, request (i) the establishment
of one or more new Tranches of Revolving Commitments (“New Revolving
Commitments” and the related Revolving Loans, “New Revolving Loans”), (ii) an
increase to any existing Tranche of Revolving Commitments (“Incremental Existing
Tranche Revolving Commitments”), (iii) the establishment of additional Term A
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term A Facility Loans hereunder (“Incremental Term A Loans” and the
related commitments, “Incremental Term A Loan Commitments”), provided, however,
that, upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term A Loan Commitments, (iv) the establishment of additional
Term B Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B Facility Loans hereunder (“Incremental Term B
Loans” and the related commitments, “Incremental Term B Loan Commitments”);
provided, however, that, upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term B Loan Commitments, and/or (v) the
establishment of one or more new Tranches of term loans (“New Term Loans” and
the related commitments, “New Term Loan Commitments”); provided, however, that
(x) the aggregate amount of all Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans, Incremental Term B Loans and Incremental
Equivalent Debt issued or incurred on or prior to such date shall not exceed the
Incremental Loan Amount and (y) any such request for Incremental Commitments
shall be in a minimum amount of $25.0 million and integral multiples of $1.0
million above such amount.  Borrower may request Incremental Commitments from
existing Lenders and from Eligible Assignees; provided, however, that (A) any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide all or any
portion of such Incremental Commitments offered to it and (B) any potential
Lender that is not an existing Lender and agrees to make available an
Incremental Commitment shall be required to be an Eligible Assignee and shall
require approval by Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

(b)                                 Incremental Effective Date.  The Incremental
Commitments shall be effected by a joinder agreement to this Agreement (the
“Incremental Joinder Agreement”) executed by Borrower, Administrative Agent and
each Lender making or providing such Incremental Commitment, in form and
substance reasonably satisfactory to each of them, subject, however, to the
satisfaction of the conditions precedent set forth in this Section 2.12.  The
Incremental Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provisions of this Section 2.12.  Administrative Agent and Borrower shall
determine the effective date (each, an “Incremental Effective Date”) of any
Incremental Commitments and the final allocation of such Incremental
Commitments.  The effectiveness of any such Incremental Commitments shall be
subject solely to the satisfaction of the following conditions to the reasonable
satisfaction of Administrative Agent:

 

(i)                                     Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such Incremental Commitments;

 

(ii)                                  an Incremental Joinder Agreement shall
have been duly executed and delivered by Borrower, Administrative Agent and each
Lender making or providing such Incremental Commitment;

 

76

--------------------------------------------------------------------------------


 

(iii)                               no Event of Default shall have occurred and
be continuing or would exist immediately after giving effect to such incurrence
or issuance; provided that, with respect to any Incremental Equivalent Debt and
Incremental Term Loans the proceeds of which are used primarily to fund a
Permitted Acquisition or other Acquisition not prohibited hereunder
substantially concurrently upon the receipt thereof, the absence of an Event of
Default (other than an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower) shall not constitute a condition to the issuance or
incurrence of such Incremental Equivalent Debt;

 

(iv)                              the representations and warranties set forth
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of such Incremental Effective Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such dates; and provided, further, that, with respect
to any Incremental Equivalent Debt and Incremental Term Loans the proceeds of
which are used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the making of such Incremental Commitments shall be (x) the
representations and warranties set forth in Sections 8.01(a) (but only with
respect to Credit Parties), 8.04(a)(i), 8.05 (but only as it relates to the
Credit Documents), 8.09, 8.11(b), 8.14 (but only as it relates to security
interests that may be perfected solely through the filing of UCC financing
statements, filing of intellectual property security agreements with the United
States Patent and Trademark Office and United States Copyright Office and
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17, 8.21 and 8.27 and (y) the representations and
warranties contained in the acquisition agreement relating to such Permitted
Acquisition or other Acquisition as are material to the interests of the
Lenders, but only to the extent that Borrower or any of its Affiliates have the
right to terminate its or their obligations under such acquisition agreement as
a result of a breach of such representations and warranties in such acquisition
agreement;

 

(v)                                 in the case of any Incremental Revolving
Commitments, Incremental Equivalent Debt, New Term Loans, Incremental Term A
Loans and Incremental Term B Loans, Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (provided that, for such purpose, (x) Consolidated Net
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Loans made under any Incremental Commitments to be
provided on such date and any Incremental Equivalent Debt to be incurred or
issued on such date that may otherwise reduce the amount of Consolidated Net
Indebtedness, (y) Consolidated Net Indebtedness shall treat any Incremental
Equivalent Debt as senior indebtedness, even if such Incremental Equivalent Debt
was issued or incurred on a junior basis to the Obligations, and (z) in the case
of any Incremental Revolving Commitments and Incremental Equivalent Debt
consisting of revolving credit facilities, pro forma effect shall be given to
any New Revolving Loans, Incremental Revolving Loans and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt consisting of a revolving
credit facility shall not otherwise be treated as drawn);

 

(vi)                              in order to receive an initial extension of
credit under any Incremental Revolving Commitment, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date;

 

(vii)                           without the written consent of the Required
Tranche Lenders with respect to any Tranches of then-existing Revolving
Commitments that have a maturity date after the proposed maturity date of any
New Revolving Commitments, the final stated maturity of any New Revolving
Commitments

 

77

--------------------------------------------------------------------------------


 

shall not be earlier than the then-existing Final Maturity Date with respect to
the then-existing Tranches of Revolving Commitments;

 

(viii)              without the written consent of (x) the Required Tranche
Lenders with respect to any Tranches of then-existing Term Loans that have a
maturity date after the proposed maturity date of any New Term Loans, the final
stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-exiting Tranche of
Term Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided that (A) Borrower may
establish one or more Tranches of New Term Loans such that the Weighted Average
Life to Maturity of such Tranche of New Term Loans may be shorter than the
Weighted Average Life to Maturity of the then-existing Term B Facility Loans
(but, for the avoidance of doubt, not any other Term Loans) (without giving
effect to the effect of prepayments made under any existing Tranche of Term
Loans on amortization) and (B) the maturity date of such Tranche of New Term
Loans may be earlier than the maturity date of the then-existing Term B Facility
Loans (but, for the avoidance of doubt, not any other Term Loans); it being
understood that, subject to the foregoing, the amortization schedule applicable
to such New Term Loans shall be determined by Borrower and the lenders of such
New Term Loans with appropriate adjustments to the amortization schedules set
forth on Annex C to address such Incremental Term A Loans and with appropriate
adjustments to the amortization schedule set forth in Section 3.01(c) to address
such Incremental Term B Loans;

 

(ix)                    the yields and interest rate margins and, except as set
forth in clauses (vii) and (viii) of this Section 2.12(b), amortization
schedule, applicable to any New Revolving Commitments and New Term Loans shall
be as determined by Borrower and the holders of such Indebtedness;

 

(x)                       except as set forth in Section 2.12(a) and in clauses
(i) — (ix) of this Section 2.12(b), the terms applicable to any New Revolving
Commitments and New Term Loans shall be consistent with those applicable to any
then-existing Revolving Commitments or Term Loans, as applicable; provided that,
any applicable Incremental Joinder Agreement may provide for (x) any additional
or more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

 

(xi)                    any Incremental Term A Loans and Incremental Term B
Loans (and the corresponding Incremental Term Loan Commitments) shall have terms
identical to the terms of the existing Term Loans (and the existing Term Loan
Commitments) of the relevant Tranche hereunder; provided, however, that upfront
fees or original issue discount may be paid to Lenders providing such
Incremental Term A Loans or Incremental Term B Loans as agreed by such Lenders
and Borrower, and the conditions applicable to the incurrence of such
Incremental Term A Loans and Incremental Term B Loans (and the corresponding
Incremental Term Loan Commitments) shall be as provided in this Section 2.12;
and

 

(xii)                 any Incremental Existing Tranche Revolving Commitments
shall have terms identical to the terms of the existing Revolving Commitments of
the relevant Tranche hereunder; provided, however, that upfront fees may be paid
to Lenders providing such Incremental Existing Tranche Revolving Commitments as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Existing Tranche Revolving Commitments shall be
as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this Section
2.12, any Person providing an Incremental Commitment that was not a Lender
hereunder immediately prior to such time shall become a Lender hereunder. 
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental

 

78

--------------------------------------------------------------------------------


 

Revolving Commitments, (ii) any New Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder, (v) any Incremental Term B Loans (to the extent funded) shall be
deemed to be Term B Facility Loans hereunder and (vi) any New Term Loans shall
be deemed to be additional Term Loans hereunder.  Notwithstanding anything to
the contrary contained herein, Borrower, Collateral Agent and Administrative
Agent may (and each of Collateral Agent and Administrative Agent are authorized
by each other Secured Party to) execute such amendments and/or amendments and
restatements of any Credit Documents as may be necessary or advisable to
effectuate the provisions of this Section 2.12.  Such amendments may include
provisions allowing any Incremental Term B Loans or New Term Loans to be treated
on the same basis as Term B Facility Loans in connection with declining
prepayments.

 

(c)                                  Terms of Incremental Commitments and
Loans.  The yield applicable to the Incremental Revolving Commitments and
Incremental Term Loans shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Incremental Joinder Agreement;
provided, however, that in the case of any Incremental Term B Loans or New Term
Loans issued within 18 months after the Closing Date, if the All-In Yield
applicable to such Incremental Term B Loans or New Term Loans having a final
maturity date no earlier than the Term B Facility Maturity Date and a Weighted
Average Life to Maturity no shorter than the Term B Facility Loans is greater
than the All-In Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Term B Facility Loans, plus
50 basis points per annum, then the interest rate with respect to the Term B
Facility Loans shall be increased (pursuant to the applicable Incremental
Joinder Agreement) so as to cause the then applicable All-In Yield under this
Agreement on the Term B Facility Loans to equal the All-In Yield then applicable
to the Incremental Term B Loans or New Term Loans having a final maturity date
no earlier than the Term B Facility Maturity Date and Weighted Average Life to
Maturity no shorter than the Term B Facility Loans, minus 50 basis points.

 

(d)                                 Adjustment of Revolving Loans.  To the
extent the Revolving Commitments are being increased on the relevant Incremental
Effective Date (whether through New Revolving Commitments or through Incremental
Existing Tranche Revolving Commitments), then each of the Revolving Lenders
having a Revolving Commitment prior to such Incremental Effective Date (such
Revolving Lenders the “Pre-Increase Revolving Lenders”) shall assign or transfer
to any Revolving Lender which is acquiring a new or additional Revolving
Commitment on the Incremental Effective Date (the “Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
such Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on such Incremental Effective Date as shall be
necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such Incremental Revolving Commitments (and
after giving effect to any Revolving Loans made on the relevant Incremental
Effective Date).  Such assignments or transfers and purchases shall be made
pursuant to such procedures as may be designated by Administrative Agent and
shall not be required to be effectuated in accordance with Section 13.05.  For
the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased (or
re-allocated) pursuant to this Section 2.12(d) shall, upon receipt thereof by
the relevant Post-Increase Revolving Lenders, be deemed to be Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans in respect of
the relevant new or additional Revolving Commitments acquired by such
Post-Increase Revolving Lenders on the relevant Incremental Effective Date and
the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly.  In addition, the L/C Sublimit may be increased by an
amount not to exceed the amount of any increase in Revolving Commitments with
the consent of the applicable L/C Lenders that agreed to provide Letters of
Credit under such increase in the L/C Sublimit and the holders of New Revolving
Commitments or Incremental Existing Tranche Revolving Commitments providing such
increase in Revolving Commitments.

 

79

--------------------------------------------------------------------------------


 

(e)                                  Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this Section 2.12 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder, including, without limitation,
the procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent.

 

(f)                                   Incremental Joinder Agreements.  An
Incremental Joinder Agreement may, subject to Section 2.12(b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or advisable, in the reasonable
opinion of Administrative Agent and Borrower, to effect the provisions of this
Section 2.12 (including, without limitation, (A) amendments to Section
2.04(b)(iii) and Section 2.09(b)(i) to permit reductions of Tranches of
Revolving Commitments (and prepayments of the related Revolving Loans) with an
R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of New
Revolving Commitments without a concurrent reduction of such Tranche of New
Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Incremental
Commitments (and any Loans made in respect thereof)).

 

(g)                                  Supersede.  This Section 2.12 shall
supersede any provisions in Section 13.04 to the contrary.

 

SECTION 2.13.                      Extensions of Loans and Commitments.

 

(a)                                 Borrower may, at any time request that all
or a portion of the Term Loans of any Tranche (an “Existing Term Loan Tranche”)
be modified to constitute another Tranche of Term Loans in order to extend the
scheduled final maturity date thereof (any such Term Loans which have been so
modified, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.13.  In order to establish any Extended Term Loans, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or (B)
additional fees (including prepayment or termination premiums) may be payable to
the Lenders providing such Extended Term Loans in addition to or in lieu of any
increased Applicable Margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder in each case as specified in
the respective Term Loan Extension Request, (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of such
Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 4.02, 4.07(b) or 13.04).  Except as
provided above, each Lender holding Extended Term Loans shall be entitled to all
the

 

80

--------------------------------------------------------------------------------


 

benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.09(b) and 2.10(b) applicable to Term Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents.  The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans, including, without limitation, the
procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche modified
to constitute Extended Term Loans pursuant to any Term Loan Extension Request. 
Any Extended Term Loans of any Extension Tranche shall constitute a separate
Tranche and Class of Term Loans from the Existing Term Loan Tranche from which
they were modified.

 

(b)                                 Borrower may, at any time request that all
or a portion of the Revolving Commitments of any Tranche (an “Existing Revolving
Tranche” and any related Revolving Loans thereunder, “Existing Revolving Loans”)
be modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof (any such Revolving Commitments which have
been so modified, “Extended Revolving Commitments” and any related Revolving
Loans, “Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.13.  In order to establish any Extended Revolving
Commitments, Borrower shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth in the applicable Extension Amendment, (ii) (A) the Applicable
Margins with respect to the Extended Revolving Loans may be higher or lower than
the Applicable Margins for the Revolving Loans of such Existing Revolving
Tranche and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any increased
Applicable Margins contemplated by the preceding clause (A), in each case, to
the extent provided in the applicable Extension Amendment, (iii) the Applicable
Fee Percentage with respect to the Extended Revolving Commitments may be higher
or lower than the Applicable Fee Percentage for the Revolving Commitments of
such Existing Revolving Tranche and (iv) the covenants set forth in Section
10.08 may be modified in a manner acceptable to Borrower, Administrative Agent
and the Lenders party to the applicable Extension Amendment, such modifications
to become effective only after the Final Maturity Date in effect immediately
prior to giving effect to such Extension Amendment (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 4.02, 4.07(b) or 13.04).  Except as provided
above, each Lender holding Extended Revolving Commitments shall be entitled to
all the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Sections 2.09(b) and 2.10(b) applicable to existing
Revolving Loans) and the other Credit Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents.  The Credit Parties shall take any
actions reasonably required by Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to secure all the Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Revolving Commitments,
including, without limitation, the procurement of title insurance endorsements
reasonably requested by and satisfactory to the Administrative Agent.  No Lender
shall have any obligation to agree to have any of its Revolving Commitments of
any Existing Revolving Tranche modified to constitute Extended Revolving
Commitments pursuant to any Revolving Extension Request.  Any Extended Revolving
Commitments of any Extension Tranche shall constitute a separate Tranche and
Class of Revolving Commitments from the Existing Revolving Tranche from which
they were modified.  If, on any Extension Date, any Revolving Loans of any
Extending Lender are outstanding under the applicable Existing Revolving
Tranche, such Revolving Loans (and any related participations) shall be deemed
to be allocated as Extended Revolving Loans (and related participations) and
Existing Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Tranche.

 

(c)                                  Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Tranche are requested to respond (or such shorter
period as is agreed

 

81

--------------------------------------------------------------------------------


 

to by Administrative Agent in its sole discretion).  Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans or Revolving
Commitments of the Existing Tranche subject to such Extension Request modified
to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, shall notify Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the Existing Tranche that it has elected to
modify to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable.  In the event that the aggregate amount of Term Loans or Revolving
Commitments of the Existing Tranche subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to the Extension Request, Term Loans or Revolving Commitments
subject to such Extension Elections shall be modified to constitute Extended
Term Loans or Extended Revolving Commitments, as applicable, on a pro rata basis
based on the amount of Term Loans or Revolving Commitments included in such
Extension Elections.  Borrower shall have the right to withdraw any Extension
Request upon written notice to Administrative Agent in the event that the
aggregate amount of Term Loans or Revolving Commitments of the Existing Tranche
subject to such Extension Request is less than the amount of Extended Term Loans
or Extended Revolving Commitments, as applicable, requested pursuant to such
Election Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each
case, such other form as is reasonably acceptable to Administrative Agent). 
Each Extension Amendment shall be executed by Borrower, Administrative Agent and
the Extending Lenders (it being understood that such Extension Amendment shall
not require the consent of any Lender other than (A) the Extending Lenders with
respect to the Extended Term Loans or Extended Revolving Commitments, as
applicable, established thereby, (B) with respect to any extension of the
Revolving Commitments that results in an extension of an L/C Lender’s
obligations with respect to Letters of Credit, the consent of such L/C Lender
and (C) with respect to any extension of the Revolving Commitments that results
in an extension of the Swingline Lender’s obligations with respect to Swingline
Loans, the Swingline Lender).  An Extension Amendment may, subject to
Sections 2.13(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.13 (including, without limitation, (A)
amendments to Section 2.04(b)(iii) and Section 2.09(b)(i) to permit reductions
of Tranches of Revolving Commitments (and prepayments of the related Revolving
Loans) with an R/C Maturity Date prior to the R/C Maturity Date applicable to a
Tranche of Extended Revolving Commitments without a concurrent reduction of such
Tranche of Extended Revolving Commitments and (B) such other technical
amendments as may be necessary or advisable, in the reasonable opinion of
Administrative Agent and Borrower, to give effect to the terms and provisions of
any Extended Term Loans or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.                      Defaulting Lender Provisions.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply:

 

(i)                           the L/C Liabilities and the participations in
outstanding Swingline Loan of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments;
provided that (i) the sum of each Non-Defaulting Lender’s total Revolving
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation, (ii)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim Borrower,
Administrative Agent, any L/C Lender, the Swingline Lender or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender and (iii) the conditions set forth in Section 7.02(a) are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified the Administrative Agent at such time, Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time);

 

82

--------------------------------------------------------------------------------


 

(ii)                        to the extent that any portion (the “un-reallocated
portion”) of the Defaulting Lender’s L/C Liabilities and participations in
outstanding Swingline Loan cannot be so reallocated, whether by reason of the
first proviso in clause (a) above or otherwise, Borrower will, not later than
three (3) Business Days after demand by Administrative Agent (at the direction
of any L/C Lender and/or the Swingline Lender, as the case may be), (i) Cash
Collateralize the obligations of Borrower to the L/C Lender and the Swingline
Lender in respect of such L/C Liabilities or participations in outstanding
Swingline Loans, as the case may be, in an amount at least equal to the
aggregate amount of the un-reallocated portion of such L/C Liabilities or
participations in any outstanding Swingline Loans, or (ii) in the case of such
participations in any outstanding Swingline Loans, prepay (subject to clause (c)
below) and/or Cash Collateralize in full the un-reallocated portion thereof, or
(iii) make other arrangements satisfactory to Administrative Agent, and to the
applicable L/C Lender and the Swingline Lender, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

(iii)                     Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

(iv)                    any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lender or Swingline Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Lender or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Liabilities in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Liabilities owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)                                 Cure.  If Borrower, Administrative Agent,
each L/C Lender and the Swingline Lender agree in writing in their discretion
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.14(a)), (x) such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as Administrative Agent may determine to be

 

83

--------------------------------------------------------------------------------


 

necessary to cause the Revolving Exposure, L/C Liabilities and participations in
any outstanding Swingline Loans of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing); provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while such
Lender was a Defaulting Lender; and provided, further, that no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender, and (y) all Cash Collateral provided pursuant to
Section 2.14(a)(ii) shall thereafter be promptly returned to Borrower.

 

(c)                                  Certain Fees.  Anything herein to the
contrary notwithstanding, during such period as a Lender is a Defaulting Lender,
such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees), provided that (i)
to the extent that all or a portion of the L/C Liability or the participations
in outstanding Swingline Loans of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.14, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such L/C Liability or participations in any outstanding Swingline
Loans cannot be so reallocated, such fees will instead accrue for the benefit of
and be payable to the L/C Lender and the Swingline Lender, as applicable, except
to the extent of any un-reallocated portion that is Cash Collateralized (and the
pro rata payment provisions of Section 4.02 will automatically be deemed
adjusted to reflect the provisions of this Section 2.14(c)).

 

SECTION 2.15.                      Refinancing Amendments.

 

(a)                                 At any time after the Closing Date, Borrower
may obtain Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Revolving Loans (or unused Revolving
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term Loans,
Incremental Term Loans, Other Revolving Loans or Incremental Revolving Loans),
in the form of Other Term Loans, Other Term Loan Commitments, Other Revolving
Loans or Other Revolving Commitments pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.15 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments or any other Tranche of Revolving Commitments and (C)
repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments (subject to clauses (3) and (4) below), (2) to the extent dealing
with Swingline Loans and Letters of Credit which mature or expire after a
maturity date when there exists New Revolving Commitments with a longer maturity
date, all Swingline Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Commitments, (3) the permanent repayment of Revolving Loans
with respect to, and termination of, Other Revolving Commitments after the date
of obtaining any Other Revolving Commitments shall be made on a pro rata basis
with all other Revolving Commitments, except that Borrower shall be permitted to
permanently repay and terminate commitments of any Class with an earlier
maturity date on a better than a pro rata basis as compared to any other Class
with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Commitments and Other Revolving Loans shall be
governed by the same assignment and participation provisions applicable to other
Revolving Commitments and Revolving Loans.  Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.15(a) shall be in an aggregate
principal amount that is (x) not less than $5.0 million and (y) an integral
multiple of $1.0 million in excess thereof.

 

(b)                                 The effectiveness of any such Credit
Agreement Refinancing Indebtedness shall be subject solely to the satisfaction
of the following conditions to the reasonable satisfaction of Administrative
Agent: (i) any Credit Agreement Refinancing Indebtedness in respect of Revolving
Commitments or Other Revolving Commitments will have a maturity date that is not
prior to the maturity date of the Revolving Loans (or unused Revolving

 

84

--------------------------------------------------------------------------------


 

Commitments) being refinanced; (ii) any Credit Agreement Refinancing
Indebtedness in respect of Term Loans will have a maturity date that is not
prior to the maturity date of, and a Weighted Average Life to Maturity that is
not shorter than the Weighted Average Life to Maturity of, the Term Loans being
refinanced (determined without giving effect to the impact of prepayments on
amortization of Term Loans being refinanced); (iii) the aggregate principal
amount of any Credit Agreement Refinancing Indebtedness shall not exceed the
principal amount so refinanced, plus, accrued interest, plus, any premium or
other payment required to be paid in connection with such refinancing, plus, the
amount of reasonable and customary fees and expenses of Borrower or any of its
Restricted Subsidiaries incurred in connection with such refinancing, plus, any
unutilized commitments thereunder; (iv) to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent and the Lenders of
customary legal opinions and other documents; (v) to the extent reasonably
requested by the Administrative Agent, execution of amendments to the Mortgages
by the applicable Credit Parties and Collateral Agent, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
(vi) to the extent reasonably requested by the Administrative Agent, delivery to
the Administrative Agent of title insurance endorsements reasonably satisfactory
to the Administrative Agent; and (vii) execution of a Refinancing Amendment by
the Credit Parties, Administrative Agent and Lenders providing such Credit
Agreement Refinancing Indebtedness.

 

(c)                                  The Loans and Commitments established
pursuant to this Section 2.15 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Credit Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Credit Parties shall take any actions reasonably required by
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the applicable Refinancing Amendment.

 

(d)                                 Upon the effectiveness of any Refinancing
Amendment pursuant to this Section 2.15, any Person providing the corresponding
Credit Agreement Refinancing Indebtedness that was not a Lender hereunder
immediately prior to such time shall become a Lender hereunder.  Administrative
Agent shall promptly notify each Lender as to the effectiveness of such
Refinancing Amendment, and (i) in the case any Other Revolving Commitments
resulting from such Refinancing Amendment, the Total Revolving Commitments
under, and for all purpose of this Agreement, shall be increased by the
aggregate amount of such Other Revolving Commitments (net of any existing
Revolving Commitments being refinanced by such Refinancing Amendment), (ii) any
Other Revolving Loans resulting from such Refinancing Amendment shall be deemed
to be additional Revolving Loans hereunder, (iii) any Other Term Loans resulting
from such Refinancing Amendment shall be deemed to be Term Loans hereunder (to
the extent funded) and (iv) any Other Term Loan Commitments resulting from such
Refinancing Amendment shall be deemed to be Term Loan Commitments hereunder. 
Notwithstanding anything to the contrary contained herein, Borrower, Collateral
Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.15.  Such
amendments may include provisions allowing any Other Term Loans to be treated on
the same basis as Term B Facility Loans in connection with declining
prepayments.

 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any Refinancing Amendment, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Loan
Commitments, Other Revolving Loans and/or Other Revolving Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of Administrative Agent and Borrower,
to effect the provisions of this Section 2.15.  This Section 2.15 shall
supersede any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

(f)                                   To the extent the Revolving Commitments
are being refinanced on the effective date of any Refinancing Amendment, then
each of the Revolving Lenders having a Revolving Commitment prior to the
effective date of such Refinancing Amendment (such Revolving Lenders the
“Pre-Refinancing Revolving

 

85

--------------------------------------------------------------------------------


 

Lenders”) shall assign or transfer to any Revolving Lender which is acquiring an
Other Revolving Commitment on the effective date of such amendment (the
“Post-Refinancing Revolving Lenders”), and such Post-Refinancing Revolving
Lenders shall purchase from each such Pre-Refinancing Revolving Lender, at the
principal amount thereof, such interests in Revolving Loans and participation
interests in L/C Liabilities and Swingline Loans (but not, for the avoidance of
doubt, the related Revolving Commitments) outstanding on the effective date of
such Refinancing Amendment as shall be necessary in order that, after giving
effect to all such assignments or transfers and purchases, such Revolving Loans
and participation interests in L/C Liabilities and Swingline Loans will be held
by Pre-Refinancing Revolving Lenders and Post-Refinancing Revolving Lenders
ratably in accordance with their Revolving Commitments and Other Revolving
Commitments, as applicable, after giving effect to such Refinancing Amendment
(and after giving effect to any Revolving Loans made on the effective date of
such Refinancing Amendment).  Such assignments or transfers and purchases shall
be made pursuant to such procedures as may be designated by Administrative Agent
and shall not be required to be effectuated in accordance with Section 13.05. 
For the avoidance of doubt, Revolving Loans and participation interests in L/C
Liabilities and Swingline Loans assigned or transferred and purchased pursuant
to this Section 2.15(f) shall, upon receipt thereof by the relevant
Post-Increase Revolving Lenders, be deemed to be Other Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans in respect of the
relevant Other Revolving Commitments acquired by such Post-Increase Revolving
Lenders on the relevant amendment effective date and the terms of such Revolving
Loans and participation interests (including, without limitation, the interest
rate and maturity applicable thereto) shall be adjusted accordingly.

 

SECTION 2.16.                      Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Without
limiting any other requirements herein to provide Cash Collateral, if (i) any
L/C Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an extension of credit hereunder which
has not been refinanced as a Revolving Loan or reimbursed, in each case, in
accordance with Section 2.03(d) or (ii) Borrower shall be required to provide
Cash Collateral pursuant to Section 11.01, Borrower shall, within one (1)
Business Day (in the case of clause (i) above) or immediately (in the case of
clause (ii) above) following any request by the Administrative Agent or the
applicable L/C Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                 Grant of Security Interest.  Borrower, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Lenders and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as Cash
Collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral (including Cash
Collateral provided in accordance with Sections 2.01(e), 2.03, 2.10(c), 2.10(e),
2.14, 2.16 or 11.01) may be applied pursuant to Section 2.16(c).  If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person prior to the right or claim of the Administrative Agent
or the L/C Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by any
Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent.  Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.01(e), 2.03, 2.10(c), 2.10(e), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

86

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce un-reallocated portions or to
secure other obligations shall, so long as no Event of Default then exists, be
released promptly following (i) the elimination of the applicable un-reallocated
portion or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, the
assignment of such Defaulting Lender’s Loans and Commitments to a Replacement
Lender)) or (ii) the determination by the Administrative Agent and the L/C
Lenders that there exists excess Cash Collateral (which, in any event, shall
exist at any time that the aggregate amount of Cash Collateral exceeds the
Minimum Collateral Amount); provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Credit
Documents and the other applicable provisions of the Credit Documents, and (y)
Borrower and the L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated un-reallocated portions or other
obligations.

 

ARTICLE III.

 

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.                      Repayment of Loans.

 

(a)                                 Revolving Loans and Swingline Loans. 
Borrower hereby promises to pay (i) to Administrative Agent for the account of
each applicable Revolving Lender on each R/C Maturity Date, the entire
outstanding principal amount of such Revolving Lender’s Revolving Loans of the
applicable Tranche, and each such Revolving Loan shall mature on the R/C
Maturity Date applicable to such Tranche and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of first R/C
Maturity Date after such Swingline Loan is made and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided, however,
that on each date that a Revolving Borrowing is made, Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

 

(b)                                 Term A Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
A Facility Loans in repayment of the principal of the Term A Facility Loans, on
each date set forth on Annex C, that principal amount of Term A Facility Loans,
to the extent then outstanding, as is set forth opposite such date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15), and the remaining principal amount of Term A
Facility Loans on the Term A Facility Maturity Date.

 

(c)                                  Term B Facility Loans.  Borrower hereby
promises to pay to Administrative Agent for the account of the Lenders with Term
B Facility Loans in repayment of the principal of such Term B Facility Loans,
(i) on the last Business Day of each fiscal quarter (commencing with the first
full fiscal quarter following the Closing Date), an aggregate amount equal to
0.25% of the aggregate principal amount of all Term B Facility Loans outstanding
on the Closing Date (subject to adjustment for any prepayments made under
Section 2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as
provided in Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the
remaining principal amount of Term B Facility Loans on the Term B Facility
Maturity Date.

 

(d)                                 New Term Loans; Extended Term Loans; Other
Term Loans.  New Term Loans shall mature in installments as specified in the
related Incremental Joinder Agreement pursuant to which such New Term Loans were
made, subject, however, to Section 2.12(b).  Extended Term Loans shall mature in
installments as specified in the applicable Extension Amendment pursuant to
which such Extended Term Loans were established, subject, however, to Section
2.13(a).  Other Term Loans shall mature in installments as specified in the
applicable Refinancing Amendment pursuant to which such Other Term Loans were
established, subject, however, to Section 2.15(a).

 

87

--------------------------------------------------------------------------------


 

SECTION 3.02.                      Interest.

 

(a)                                 Borrower hereby promises to pay to
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made or maintained by such Lender to Borrower for
the period from and including the date of such Loan to but excluding the date
such Loan shall be paid in full at the following rates per annum:

 

(i)                  during such periods as such Loan (including each Swingline
Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time to time),
plus the Applicable Margin applicable to such Loan, and

 

(ii)               during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin applicable to such Loan.

 

(b)                                 To the extent permitted by Law, (i) upon the
occurrence and during the continuance of an Event of Default (other than Events
of Default under Sections 11.01(g) or 11.01(h)), overdue principal and overdue
interest in respect of each Loan and all other Obligations not paid when due and
(ii) upon the occurrence and during the continuance of an Event of Default under
Section 11.01(g) or Section 11.01(h), all Obligations shall, in each case,
automatically and without any action by any Person, bear interest at the Default
Rate. Interest which accrues under this paragraph shall be payable on demand.

 

(c)                                  Accrued interest on each Loan shall be
payable (i) in the case of each ABR Loan (including Swingline Loans),
(x) quarterly in arrears on each Quarterly Date, (y) on the date of any
repayment or prepayment in full of all outstanding ABR Loans of any Tranche of
Loans (or of any Swingline Loan) (but only on the principal amount so repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in the case of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, if such Interest Period
is longer than three months, on each date occurring at three-month intervals
after the first day of such Interest Period, (y) on the date of any repayment or
prepayment thereof or the conversion of such Loan to a Loan of another Type (but
only on the principal amount so paid, prepaid or converted) and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand. 
Promptly after the determination of any interest rate provided for herein or any
change therein, Administrative Agent shall give notice thereof to the Lenders to
which such interest is payable and to Borrower.

 

ARTICLE IV.

 

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.                      Payments.

 

(a)                                 All payments of principal, interest,
Reimbursement Obligations and other amounts to be made by Borrower under this
Agreement and the Notes, and, except to the extent otherwise provided therein,
all payments to be made by the Credit Parties under any other Credit Document,
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Administrative Agent at its account at the Principal
Office, not later than 2:00 p.m., New York time, on the date on which such
payment shall become due (each such payment made after such time on such due
date may, at the discretion of Administrative Agent, be deemed to have been made
on the next succeeding Business Day).  Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.

 

(b)                                 Borrower shall, at the time of making each
payment under this Agreement or any Note for the account of any Lender, specify
(in accordance with Sections 2.09 and 2.10, if applicable) to Administrative
Agent (which shall so notify the intended recipient(s) thereof) or, in the case
of Swingline Loans, to the Swingline Lender, the Class and Type of Loans,
Reimbursement Obligations or other amounts payable by Borrower hereunder to
which such payment is to be applied.

 

88

--------------------------------------------------------------------------------


 

(c)                                  Except to the extent otherwise provided in
the third sentence of Section 2.03(h), each payment received by Administrative
Agent or by any L/C Lender (directly or through Administrative Agent) under this
Agreement or any Note for the account of any Lender shall be paid by
Administrative Agent or by such L/C Lender (through Administrative Agent), as
the case may be, to such Lender, in immediately available funds, (x) if the
payment was actually received by Administrative Agent or by such L/C Lender
(directly or through Administrative Agent), as the case may be, prior to
12:00 p.m. (Noon), New York time on any day, on such day and (y) if the payment
was actually received by Administrative Agent or by such L/C Lender (directly or
through Administrative Agent), as the case may be, after 12:00 p.m. (Noon), New
York time, on any day, by 1:00 p.m., New York time, on the following Business
Day (it being understood that to the extent that any such payment is not made in
full by Administrative Agent or by such L/C Lender (through Administrative
Agent), as the case may be, Administrative Agent or such Lender (through
Administrative Agent), as applicable, shall pay to such Lender, upon demand,
interest at the Federal Funds Rate from the date such amount was required to be
paid to such Lender pursuant to the foregoing clauses until the date
Administrative Agent or such L/C Lender (through Administrative Agent), as
applicable, pays such Lender the full amount).

 

(d)                                 If the due date of any payment under this
Agreement or any Note would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and interest
shall be payable for any principal so extended for the period of such extension
at the rate then borne by such principal.

 

SECTION 4.02.                      Pro Rata Treatment.  Except to the extent
otherwise provided herein:  (a) each borrowing of Loans of a particular
Class from the Lenders under Section 2.01 shall be made from the relevant
Lenders, each payment of commitment fees under Section 2.05 in respect of
Commitments of a particular Class shall be made for account of the relevant
Lenders, and each termination or reduction of the amount of the Commitments of a
particular Class under Section 2.04 shall be applied to the respective
Commitments of such Class of the relevant Lenders pro rata according to the
amounts of their respective Commitments of such Class; (b) except as otherwise
provided in Section 5.04, LIBOR Loans of any Class having the same Interest
Period shall be allocated pro rata among the relevant Lenders according to the
amounts of their respective Revolving Commitments and Term Loan Commitments (in
the case of the making of Loans) or their respective Revolving Loans and Term
Loans (in the case of conversions and continuations of Loans); (c) except as
otherwise provided in Section 2.09(b), Section 2.10(b), Section 2.12,
Section 2.13, Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d),
each payment or prepayment of principal of any Class of Revolving Loans or of
any particular Class of Term Loans shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid outstanding principal
amounts of the Loans of such Class held by them; and (d) except as otherwise
provided in Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13,
Section 2.14, Section 2.15, Section 13.04 or Section 13.05(d), each payment of
interest on Revolving Loans and Term Loans shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.

 

SECTION 4.03.                      Computations.  Interest on LIBOR Loans,
commitment fees and Letter of Credit fees shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which such amounts are payable and
interest on ABR Loans and Reimbursement Obligations shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which such amounts are payable.

 

SECTION 4.04.                      Minimum Amounts.  Except for mandatory
prepayments made pursuant to Section 2.10 and conversions or prepayments made
pursuant to Section 5.04, and Borrowings made to pay Reimbursement Obligations,
each Borrowing, conversion and partial prepayment of principal of Loans shall be
in an amount at least equal to (a) in the case of Term Loans, $5.0 million with
respect to ABR Loans and $5.0 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof or, if less, the remaining Term Loans
and (b) in the case of Revolving Loans and Swingline Loans, $2.5 million with
respect to ABR Loans and $2.5 million with respect to LIBOR Loans and in
multiples of $100,000 in excess thereof (borrowings, conversions or prepayments
of or into Loans of different Types or, in the case of LIBOR Loans, having
different Interest Periods at the same time hereunder to be deemed separate
borrowings, conversions and prepayments for purposes of the foregoing, one for
each Type or Interest Period) or, if less, the remaining Revolving Loans. 
Anything in this Agreement to the contrary

 

89

--------------------------------------------------------------------------------


 

notwithstanding, the aggregate principal amount of LIBOR Loans having the same
Interest Period shall be in an amount at least equal to $1.0 million and in
multiples of $100,000 in excess thereof and, if any LIBOR Loans or portions
thereof would otherwise be in a lesser principal amount for any period, such
Loans or portions, as the case may be, shall be ABR Loans during such period.

 

SECTION 4.05.                      Certain Notices.  Notices by Borrower to
Administrative Agent (or, in the case of repayment of the Swingline Loans, to
the Swingline Lender) of terminations or reductions of the Commitments, of
Borrowings, conversions, continuations and optional prepayments of Loans and of
Classes of Loans, of Types of Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by Administrative
Agent (or, in the case of Swingline Loans, the Swingline Lender) by telephone
not later than 1:00 p.m., New York time (promptly followed by written notice via
facsimile or electronic mail), on at least the number of Business Days prior to
the date of the relevant termination, reduction, Borrowing, conversion,
continuation or prepayment or the first day of such Interest Period specified in
the table below (unless otherwise agreed to by Administrative Agent in its sole
discretion), provided that Borrower may make any such notice conditional upon
the occurrence of a Person’s acquisition or sale or any incurrence of
indebtedness or issuance of Equity Interests.

 

NOTICE PERIODS

 

Notice

 

Number of
Business Days Prior

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

Borrowing or optional prepayment of, or conversions into, ABR Loans

 

1

 

 

 

Borrowing or optional prepayment of, conversions into, continuations as, or
duration of Interest Periods for, LIBOR Loans

 

3

 

 

 

Borrowing or repayment of Swingline Loans

 

same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced.  Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day).  Each such notice of the duration of an Interest
Period shall specify the Loans to which such Interest Period is to relate. 
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice.  In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan.  In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 

SECTION 4.06.                      Non-Receipt of Funds by Administrative Agent.

 

(a)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
LIBOR Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of ABR Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such

 

90

--------------------------------------------------------------------------------


 

assumption, make available to Borrower a corresponding amount.  In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to ABR Loans.  If
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to Borrower the amount of such interest paid by Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders or the L/C Lenders
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Lenders, as the case may be, the amount due.  In such event, if Borrower has not
in fact made such payment, then each of the Lenders or the L/C Lenders, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.                      Right of Setoff, Sharing of Payments; Etc.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of the
Administrative Agent to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)                                 Each of the Lenders agrees that, if it
should receive (other than pursuant to Section 2.09(b), Section 2.10(b),
Section 2.11, Section 2.12, Section 2.13, Section 2.15, Article V, Section 13.04
or Section 13.05(d) or as otherwise specifically provided herein or in the Fee
Letter) any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents (including any guarantee), or otherwise) which is applicable to the
payment of the principal of, or interest on, the Loans, Reimbursement
Obligations or fees, the sum of which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
amounts then owed and due to such Lender bears to the total of such amounts then
owed and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount; provided, however, that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  Borrower consents to the
foregoing arrangements.

 

91

--------------------------------------------------------------------------------


 

(c)                                  Borrower agrees that any Lender so
purchasing such a participation may exercise all rights of setoff, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender were a direct holder of Loans or other amounts (as the case
may be) owing to such Lender in the amount of such participation.

 

(d)                                 Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other Indebtedness or obligation of any Credit Party.  If, under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 4.07 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.07 to share in the benefits of any recovery on such secured
claim.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 4.07, in the event that any Defaulting Lender
exercises any right of setoff, (i) all amounts so set off will be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.14 and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, each L/C Lender, the Swingline Lender and the
Lenders and (ii) the Defaulting Lender will provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.                      Additional Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit or any Lender’s
participation therein, any L/C Document or any Loan made by it or change the
basis of taxation of payments to such Lender in respect thereof by any
Governmental Authority (except for any reserve requirement reflected in the LIBO
Rate, Covered Taxes or Excluded Taxes);

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender, in each case, that is not otherwise included in the
determination of the LIBO Rate hereunder; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost.  If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

92

--------------------------------------------------------------------------------


 

(b)                                 A certificate as to any additional amounts
setting forth the calculation of such additional amounts pursuant to this
Section 5.01 submitted by such Lender or L/C Lender, through Administrative
Agent, to Borrower shall be conclusive in the absence of clearly demonstrable
error.  Without limiting the survival of any other covenant hereunder, this
Section 5.01 shall survive the termination of this Agreement and the payment of
the Notes and all other Obligations payable hereunder.

 

(c)                                  In the event that any Lender shall have
determined that any Change in Law affecting such Lender or any Lending Office of
such Lender or the Lender’s holding company with regard to capital or liquidity
requirements, does or shall have the effect of reducing the rate of return on
such Lender’s or such holding company’s capital as a consequence of its
obligations hereunder, the Commitments of such Lender, the Loans made by, or
participations in Letters of Credit and Swingline Loans held by such Lender, or
the Letters of Credit issued by such L/C Lender, to a level below that which
such Lender or such holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time, after submission by such Lender or Borrower (with a copy to Administrative
Agent) of a written request therefor (setting forth in reasonable detail the
amount payable to the affected Lender and the basis for such request), Borrower
shall promptly pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 5.01 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, however,
that Borrower shall not be required to compensate a Lender pursuant to this
Section 5.01 for any increased costs or reductions incurred more than ninety
(90) days prior to the date that such Lender notifies Borrower of the change in
law giving rise to such increased costs incurred or reductions suffered and of
such Lender’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 5.02.                      Inability To Determine Interest Rate.  If
prior to the first day of any Interest Period:  (a) Administrative Agent shall
have determined (which determination shall be conclusive and binding upon
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Base Rate
for such Interest Period or (b) Administrative Agent shall have received notice
from the Required Lenders that Dollar deposits are not available in the relevant
amount and for the relevant Interest Period available to the Required Lenders in
the London interbank market or (c) the Required Lenders determine that the LIBO
Rate for any requested Interest Period with respect to a proposed LIBOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof.  If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and
(z) any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans.  Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed

 

93

--------------------------------------------------------------------------------


 

material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and Borrower written notice thereof.

 

SECTION 5.03.                      Illegality.  Notwithstanding any other
provision of this Agreement, in the event that any change after the date hereof
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain LIBOR Loans or issue Letters of Credit hereunder
(and, in the sole opinion of such Lender, the designation of a different
Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender’s obligation to
make or continue, or to convert Loans of any other Type into, LIBOR Loans or
issue Letters of Credit shall be suspended until such time as such Lender or L/C
Lender may again make and maintain LIBOR Loans or issue Letters of Credit (in
which case the provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.                      Treatment of Affected Loans.  If the
obligation of any Lender to make LIBOR Loans or to continue, or to convert ABR
Loans into, LIBOR Loans shall be suspended pursuant to Section 5.03, such
Lender’s LIBOR Loans shall be automatically converted into ABR Loans on the last
day(s) of the then current Interest Period(s) for such LIBOR Loans (or on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent as is required by law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 5.03
which gave rise to such conversion no longer exist:

 

(i)                  to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)               all Loans which would otherwise be made or continued by such
Lender as LIBOR Loans shall be made or continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

SECTION 5.05.                      Compensation.

 

(a)                                 Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense (excluding any loss of
profits or margin) which such Lender may sustain or incur as a consequence of
(1) default by Borrower in payment when due of the principal amount of or
interest on any LIBOR Loan, (2) default by Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(3) Borrower making any prepayment other than on the date specified in the
relevant prepayment notice, or (4) the conversion or the making of a payment or
a prepayment (including any repayments or prepayments made pursuant to
Sections 2.09 or 2.10 or as a result of an acceleration of Loans pursuant to
Section 11.01 or as a result of the replacement of a Lender pursuant to
Section 2.11 or 13.04(b)) of LIBOR Loans on a day which is not the last day of
an Interest Period with respect thereto, including in each case, any such loss
(excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained.

 

(b)                                 For the purpose of calculation of all
amounts payable to a Lender under this Section 5.05 each Lender shall be deemed
to have actually funded its relevant LIBOR Loan through the purchase of a
deposit bearing interest at the LIBO Base Rate in an amount equal to the amount
of the LIBOR Loan and having a maturity

 

94

--------------------------------------------------------------------------------


 

comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.  Any Lender requesting compensation pursuant to this
Section 5.05 will furnish to Administrative Agent and Borrower a certificate
setting forth the basis and amount of such request and such certificate, absent
manifest error, shall be conclusive.  Without limiting the survival of any other
covenant hereunder, this covenant shall survive the termination of this
Agreement and the payment of the Obligations and all other amounts payable
hereunder.

 

SECTION 5.06.                      Net Payments.

 

(a)                                 Except as provided in this Section 5.06(a),
all payments made by any Credit Party hereunder or under any Note or any
Guarantee will be made without setoff, counterclaim or other defense.  Except as
required by law, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes now or hereafter
imposed by any Governmental Authority or taxing authority with respect to such
payments (including Taxes imposed or asserted on amounts payable under this
Section).  If any Covered Taxes are so deducted or withheld, then the applicable
Credit Party agrees to increase the sum payable by such Credit Party so that,
after such deduction or withholding (including such deduction or withholding on
account of Covered Taxes applicable to additional sums payable under this
Section) will not be less than the amount provided for herein or in such other
Credit Document.  The applicable withholding agent shall timely pay the amount
of any Taxes deducted or withheld from a payment made by a Credit Party
hereunder or under any note or any Guarantee to the relevant Governmental
Authority in accordance with applicable law.  Borrower shall furnish to
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law documentation reasonably satisfactory to such
Lender evidencing such payment by the applicable Credit Party.  The Credit
Parties agree to jointly and severally indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse such Lender upon its written
request, for the amount of any Covered Taxes so levied or imposed and paid by
such Lender (including Taxes (other than Excluded Taxes) imposed or asserted on
amounts payable under this Section) and for any other reasonable expenses
arising therefrom in each case, whether or not such Covered Taxes were correctly
or legally imposed.  Such written request shall include a certificate of such
Lender setting forth in reasonable detail the basis of such request and such
certificate, absent manifest error, shall be conclusive.

 

(b)                                 (i)                                     Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Credit Document shall deliver to
Borrower and the Administrative Agent, at the time or times reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.06(b)(ii), (c), and (d) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Each Lender that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Lender”) agrees to the extent it is legally entitled to do so to
deliver to Borrower and Administrative Agent on or prior to the Closing Date or,
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 13.05 (unless the assigned or transferee
Lender was already a Lender hereunder immediately prior to such assignment or
transfer and was in compliance with this Section 5.06(b) as of the date of such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of the applicable
Internal Revenue Service Form W-8 together with any applicable attachments
certifying to such Lender’s entitlement to exemption from or reduction in the
rate of United States withholding tax with respect to payments to be made under
this Agreement, any other Credit Document or any Guarantee, or (ii) if the
Lender is not a “bank” within the meaning of Section 881(c)(3)(A)

 

95

--------------------------------------------------------------------------------


 

of the Code, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Foreign Lender Certificate”) and (y) two accurate and complete
original signed copies of the applicable Internal Revenue Service Form W-8
certifying to such Lender’s entitlement to the benefits of the exemption for
portfolio interest under Section 881(c) of the Code.  Each Non-U.S. Lender, to
the extent it is not the beneficial owner, shall deliver to Administrative Agent
and to Borrower, on or prior to the Closing Date (in the case of each Lender
listed on the signature pages hereof), on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), or on such later date when such Lender ceases to act for its own
account with respect to any portion of such sums paid or payable, and at such
other times as may be necessary in the determination of Borrower or
Administrative Agent, (i) two original copies of the forms or statements
required to be provided by such Lender under this Section 5.06(b), properly
completed and duly executed by such Lender, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
and is not subject to United States withholding tax, and (ii) two original
copies of Internal Revenue Service Form W-8IMY (or any successor forms) properly
completed and duly executed by such Lender, together with the applicable
Internal Revenue Service Form W-8, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-1, D-2 or D-3, as applicable, and/or any
other certification documents from each beneficial owner.  In addition, each
Lender agrees that from time to time after the Closing Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to Borrower and
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form W-8 and, as applicable, a Foreign
Lender Certificate, as the case may be, and such other forms as may be required
in order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments under this Agreement and any Note or any Guarantee.  Notwithstanding
the foregoing, no Lender shall be required to deliver any such form or
certificate if a change in treaty, law or regulation has occurred prior to the
date on which such delivery would otherwise be required that renders any such
form or certificate inapplicable or would prevent the Lender from duly
completing and delivering any such form or certificate with respect to it and
such Lender so advises Borrower.

 

(c)                                  Each Lender and Administrative Agent that
is a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver at the time(s) and in the manner(s) prescribed by
applicable law, to Borrower and Administrative Agent (as applicable), a properly
completed and duly executed Internal Revenue Service Form W-9, or any successor
form, certifying that such Person is exempt from United States backup
withholding Tax on payments made hereunder.

 

(d)                                 If a payment made to a Lender under any
Credit Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this Section 5.06(d), FATCA shall include any amendments made to
FATCA after the date of this Agreement.

 

(e)                                  In addition, Borrower agrees to (and shall
timely) pay any present or future stamp or documentary taxes or any other
charges or similar levies which arise from any payment made hereunder or under
the Notes or from the execution, delivery, filing, recordation or registration
of, or otherwise with respect to, this Agreement or the Notes (hereinafter
referred to as “Other Taxes”).

 

(f)                                   Any Lender claiming any additional amounts
payable pursuant to this Section 5.06 agrees to use (at the Credit Parties’
expense) reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such change would avoid the need for, or in the opinion
of such Lender, materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the sole judgment of such Lender,
be otherwise disadvantageous to such Lender.

 

96

--------------------------------------------------------------------------------


 

(g)                                  If (i) Administrative Agent or any Lender
receives a cash refund in respect of an overpayment of Taxes from a Governmental
Authority with respect to, and actually resulting from, an amount of Taxes
actually paid to or on behalf of Administrative Agent or such Lender by Borrower
(a “Tax Benefit”) and (ii) Administrative Agent or such Lender determines in its
good faith sole discretion that such Tax Benefit has been correctly paid by such
Governmental Authority, and will not be required to be repaid to such
Governmental Authority, then Administrative Agent or such Lender shall notify
Borrower of such Tax Benefit and forward the proceeds of such Tax Benefit (or
relevant portion thereof) to Borrower as reduced by any reasonable expense or
liability incurred by Administrative Agent or such Lender in connection with
obtaining such Tax Benefit; provided, however, that Borrower, upon the request
of Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.06(g) shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.  Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Taxes had never been paid.

 

(h)                                 For purposes of this Section 5.06, the term
“applicable law” includes FATCA.

 

ARTICLE VI.

 

GUARANTEES

 

SECTION 6.01.                      The Guarantees.  Each (a) Guarantor, jointly
and severally with each other Guarantor, hereby guarantees as primary obligor
and not as surety to each Secured Party and its successors and assigns the
prompt payment and performance in full when due (whether at stated maturity, by
acceleration, demand or otherwise) of the principal of and interest (including
any interest, fees, costs or charges that would accrue but for the provisions of
the Bankruptcy Code after any bankruptcy or insolvency petition under the
Bankruptcy Code) on the Loans made by the Lenders to, and the Notes held by each
Lender of, Borrower, and (b) Credit Party, jointly and severally with each other
Credit Party, hereby guarantees as primary obligor and not as surety to each
Secured Party and its successors and assigns the prompt payment and performance
in full when due (whether at stated maturity, by acceleration or otherwise) of
the principal of and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code) of all other
Obligations from time to time owing to the Secured Parties by any other Credit
Party under any Credit Document, any Swap Contract entered into with a Swap
Provider or any Cash Management Agreement entered into with a Cash Management
Bank, in each case now or hereinafter created, incurred or made, whether
absolute or contingent, liquidated or unliquidated and strictly in accordance
with the terms thereof; provided, that (i) the obligations guaranteed shall
exclude obligations under any Swap Contract or Cash Management Agreements with
respect to which the applicable Swap Provider or Cash Management Bank, as
applicable, provides notice to Borrower that it does not want such Swap Contract
or Cash Management Agreement, as applicable, to be secured, and (ii) as to each
Guarantor the obligations guaranteed by such Guarantor hereunder shall not
include any Excluded Swap Obligations in respect of such Guarantor (such
obligations being guaranteed pursuant to clauses (a) and (b) above being herein
collectively called the “Guaranteed Obligations” (it being understood that the
Guaranteed Obligations of Borrower shall be limited to those referred to in
clause (b) above)).  Each Credit Party, jointly and severally with each other
Credit Party, hereby agrees that if any other Credit Party shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, such Credit Party will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

SECTION 6.02.                      Obligations Unconditional.  The obligations
of the Credit Parties under Section 6.01 shall constitute a guaranty of payment
(and not of collection) and are absolute, irrevocable and unconditional, joint

 

97

--------------------------------------------------------------------------------


 

and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations under this Agreement, the Notes or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of any of the Credit Parties with
respect to its respective guaranty of the Guaranteed Obligations which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

 

(i)                                  at any time or from time to time, without
notice to the Credit Parties, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
amended in any respect, or any right under the Credit Documents or any other
agreement or instrument referred to herein or therein shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)                            the release of any other Credit Party pursuant
to Section 6.08;

 

(iv)                           any renewal, extension or acceleration of, or any
increase in the amount of the Guaranteed Obligations, or any amendment,
supplement, modification or waiver of, or any consent to departure from, the
Credit Documents;

 

(v)                              any failure or omission to assert or enforce or
agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Credit Documents, at law, in equity or otherwise)
with respect to the Guaranteed Obligations or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the
Guaranteed Obligations;

 

(vi)                           any settlement, compromise, release, or discharge
of, or acceptance or refusal of any offer of payment or performance with respect
to, or any substitutions for, the Guaranteed Obligations or any subordination of
the Guaranteed Obligations to any other obligations;

 

(vii)                        the validity, perfection, non-perfection or lapse
in perfection, priority or avoidance of any security interest or lien, the
release of any or all collateral securing, or purporting to secure, the
Guaranteed Obligations or any other impairment of such collateral;

 

(viii)                     any exercise of remedies with respect to any security
for the Guaranteed Obligations (including, without limitation, any collateral,
including the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing or any other provisions hereof, each Credit Party hereby
expressly waives any and all benefits which might otherwise be available to such
Credit Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

 

(ix)                           any other circumstance whatsoever which may or
might in any manner or to any extent vary the risk of any Credit Party as a
guarantor in respect of the Guaranteed Obligations or which

 

98

--------------------------------------------------------------------------------


 

constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party as a guarantor of the Guaranteed Obligations, or
of such Credit Party under the guarantee contained in this Article 6 or of any
security interest granted by any Credit Party in its capacity as a guarantor of
the Guaranteed Obligations, whether in a proceeding under the Bankruptcy Code or
under any other federal, state or foreign bankruptcy, insolvency, receivership,
or similar law, or in any other instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.  The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee.  This guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto.  This guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.                      Reinstatement.  The obligations of the Credit
Parties under this Article VI shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Credit Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.  The Credit Parties
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of, or material breach by, such Secured Party.

 

SECTION 6.04.                      Subrogation; Subordination.  Each Credit
Party hereby agrees that until the payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 6.01,
whether by subrogation, contribution or otherwise, against any Credit Party of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.  The payment of any amounts due with respect to any indebtedness of
any Credit Party now or hereafter owing to any Credit Party by reason of any
payment by such Credit Party under the Guarantee in this Article VI is hereby
subordinated to the prior payment in full in cash of the Guaranteed
Obligations.  Upon the occurrence and during the continuance of an Event of
Default, each Credit Party agrees that it will not demand, sue for or otherwise
attempt to collect any such indebtedness of any other Credit Party to such
Credit Party until the Obligations shall have been paid in full in cash.  If an
Event of Default has occurred and is continuing, and any amounts are paid to the
Credit Parties in violation of the foregoing limitation, such amounts shall be
collected, enforced and received by such Credit Party as trustee for

 

99

--------------------------------------------------------------------------------


 

the Secured Parties and be paid over to Administrative Agent on account of the
Guaranteed Obligations without affecting in any manner the liability of such
Credit Party under the other provisions of the guaranty contained herein.

 

SECTION 6.05.                      Remedies.  The Credit Parties jointly and
severally agree that, as between the Credit Parties and the Lenders, the
obligations of any Credit Party under this Agreement and the Notes may be
declared to be forthwith due and payable as provided in Article XI (and shall be
deemed to have become automatically due and payable in the circumstances
provided in said Article XI) for purposes of Section 6.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable arising under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency or other
law providing for protection from creditors) as against such other Credit
Parties and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by Borrower) shall forthwith become due and payable by
the other Credit Parties for purposes of Section 6.01.

 

SECTION 6.06.                      Continuing Guarantee.  The guarantee in this
Article VI is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 6.07.                      General Limitation on Guarantee Obligations. 
In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Credit Party under
Section 6.01 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 6.01, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Credit Party, any Secured Party or any other Person,
be automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.                      Release of Guarantors.  If, in compliance
with the terms and provisions of the Credit Documents, (i) the Equity Interests
of any Guarantor are directly or indirectly sold or otherwise transferred such
that such Guarantor no longer constitutes a Restricted Subsidiary (a
“Transferred Guarantor”) to a Person or Persons, none of which is Borrower or a
Restricted Subsidiary, or (ii) any Restricted Subsidiary is designated as or
becomes an Unrestricted Subsidiary, Transferred Guarantor, upon the consummation
of such sale or transfer, and such Person so designated or which becomes such an
Unrestricted Subsidiary, shall be automatically released from its obligations
under this Agreement (including under Section 13.03 hereof) and the other Credit
Documents, and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Document, and the pledge of Equity Interests in any
Transferred Guarantor or any Unrestricted Subsidiary to Collateral Agent
pursuant to the Security Documents shall be automatically released, and, so long
as Borrower shall have provided the Agents such certifications or documents as
any Agent shall reasonably request, Collateral Agent shall take such actions as
are necessary to effect and evidence each release described in this Section 6.08
in accordance with the relevant provisions of the Security Documents and this
Agreement.

 

SECTION 6.09.                      Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under the
Guarantee in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 6.09 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 6.09, or otherwise under the Guarantee, as it
relates to such Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until a discharge of Guaranteed Obligations.  Each
Qualified ECP Guarantor intends that this Section 6.09 constitute, and this
Section 6.09 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 6.10.                      Right of Contribution.  Each Credit Party
hereby agrees that to the extent that a Credit Party (a “Funding Credit Party”)
shall have paid more than its Fair Share (as defined below) of any

 

100

--------------------------------------------------------------------------------


 

payment made hereunder, such Credit Party shall be entitled to seek and receive
contribution from and against any other Credit Party hereunder which has not
paid its Fair Share of such payment.  Each Credit Party’s right of contribution
shall be subject to the terms and conditions of Section 6.04.  The provisions of
this Section 6.10 shall in no respect limit the obligations and liabilities of
any Credit Party to the Secured Parties, and each Credit Party shall remain
liable to the Secured Parties for the full amount guaranteed by such Credit
Party hereunder.  “Fair Share” means, with respect to a Credit Party as of any
date of determination, an amount equal to (i) the ratio of (A) the Adjusted
Maximum Amount (as defined below) with respect to such Credit Party to (B) the
aggregate of the Adjusted Maximum Amounts with respect to all Credit Parties
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Credit Parties under this Article VI in respect of the
Guaranteed Obligations.  “Fair Share Shortfall” means, with respect to a Credit
Party as of any date of determination, the excess, if any, of the Fair Share of
such Credit Party over the Aggregate Payments of such Credit Party.  “Adjusted
Maximum Amount” means, with respect to a Credit Party as of any date of
determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party.  “Aggregate Payments” means, with
respect to a Credit Party as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Credit party in respect of this Article VI (including in
respect of this Section 6.10) minus (ii) the aggregate amount of all payments
received on or before such date by such Credit Party from the other Credit
Parties as contributions under this Section 6.10.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

 

CONDITIONS PRECEDENT

 

SECTION 7.01.                      Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)                                 Corporate Documents.  Administrative Agent
shall have received copies of the Organizational Documents of each Credit Party
and evidence of all corporate or other applicable authority for each Credit
Party (including resolutions or written consents and incumbency certificates)
with respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party is intended to be a party as of the
Closing Date, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary of each such Credit Party (or
the member or manager or general partner of such Credit Party, as applicable).

 

(b)                                 Officer’s Certificate.  Administrative Agent
shall have received an Officer’s Certificate of Borrower, dated the Closing
Date, certifying that the conditions set forth in Sections 7.02(a)(i) and
7.02(a)(ii) (giving effect to the provisions contained therein) have been
satisfied.

 

(c)                                  Opinions of Counsel.  Administrative Agent
shall have received the following opinions, each of which shall be addressed to
the Administrative Agent, the Collateral Agent and the Lenders, dated the
Closing Date and covering such matters as the Administrative Agent shall
reasonably request in a manner customary for transactions of this type:

 

(i)                  an opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel to the Credit Parties; and

 

(ii)               opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01.

 

101

--------------------------------------------------------------------------------


 

(d)                                 Notes.  Administrative Agent shall have
received copies of the Notes, duly completed and executed, for each Lender that
requested a Note at least three (3) Business Days prior to the Closing Date.

 

(e)                                  Credit Agreement.  Administrative Agent
shall have received this Agreement (a) executed and delivered by a duly
authorized officer of each Credit Party and (b) executed and delivered by a duly
authorized officer of each Person that is a Lender on the Closing Date.

 

(f)                                   Filings and Lien Searches.  Administrative
Agent shall have received (i) UCC financing statements in form appropriate for
filing in the jurisdiction of organization of each Credit Party, (ii) results of
lien searches conducted in the jurisdictions in which Borrower and its
Restricted Subsidiaries are organized, (iii) security agreements or other
agreements in appropriate form for filing in the United States Patent and
Trademark Office and United States Copyright Office with respect to intellectual
property of Borrower to the extent required pursuant to the Security Agreement,
and (iv) certificates of ownership with respect to each Mortgaged Vessel
identified as owned by Borrower or a Restricted Subsidiary on Schedule 8.13(b),
if any.

 

(g)                                  Security Agreement.  (i) Administrative
Agent shall have received the Security Agreement and the Initial Perfection
Certificate, in each case duly authorized, executed and delivered by the
applicable Credit Parties, and (ii) Collateral Agent shall have received, to the
extent required pursuant to the Security Agreement and not prohibited by
applicable Requirements of Law (including, without limitation, any Gaming Laws),
(1) original certificates representing the certificated Pledged Securities (as
defined in the Security Agreement) required to be delivered to Collateral Agent
pursuant to the Security Agreement, accompanied by original undated stock powers
executed in blank (except as set forth on Schedule 9.14), and (2) the promissory
notes, intercompany notes, instruments, and chattel paper identified under the
name of such Credit Parties in Schedule 7 to the Initial Perfection Certificate
(other than such certificates, promissory notes, intercompany notes, instruments
and chattel paper that constitute “Excluded Property” (as such term is defined
in the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance (in each case to the
extent required to be delivered to Collateral Agent pursuant to the terms of the
Security Agreement).

 

(h)                                 [Reserved].

 

(i)                                     Financial Statements.  Administrative
Agent shall have received (i) the audited consolidated balance sheets of
Borrower and its Subsidiaries (before giving effect to the Transactions) as of
December 31, 2010, 2011 and 2012, and the related statements of earnings,
changes in stockholders’ equity and cash flows for the fiscal years ended on
those dates, together with reports thereon by Ernst & Young LLP, certified
public accountants; provided, that the Administrative Agent acknowledges that it
has received such balance sheets and related statements of earnings, changes in
stockholders’ equity and cash flows and reports thereon, (ii) the unaudited
interim consolidated balance sheet of Borrower and its Subsidiaries (before
giving effect to the Transactions) and the related statements of earnings,
changes in stockholders’ equity and cash flows for each fiscal quarter (other
than the fourth fiscal quarter of a fiscal year) ending after December 31, 2012,
and at least 45 days prior to the Closing Date and (iii) the unaudited pro forma
consolidated balance sheet of Borrower and its Subsidiaries (giving effect to
the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2012
and for each fiscal quarter (other than the fourth fiscal quarter of a fiscal
year) ended after December 31, 2012 and at least 45 days prior to the Closing
Date, in each case which financial statements have been prepared in accordance
with GAAP.

 

(j)                                    Environmental Assessments. 
Administrative Agent shall have received a Phase I environmental assessment
report with respect to each of the Mortgaged Real Properties identified on
Schedule 7.01(j) from an environmental consulting firm of nationally recognized
standing, which report shall identify existing and potential environmental
concerns and shall quantify related costs and liabilities, associated with such
Mortgaged Real Properties, and such Phase 1 environmental assessment reports
shall not indicate environmental conditions that would reasonably be expected to
result in a material liability to the Borrower or the Secured Parties.

 

(k)                                 [Reserved].

 

102

--------------------------------------------------------------------------------


 

(l)                                     Insurance.  Administrative Agent shall
have received evidence of insurance complying with the requirements of
Section 9.02 and certificates naming Collateral Agent as an additional insured
and/or loss payee to the extent required pursuant to such Section 9.02.

 

(m)                             Credit Documents in Full Force and Effect; Fee
Letter.  The Credit Documents required to be executed and delivered on or prior
to the Closing Date shall be in full force and effect.  Borrower shall have
complied, or shall comply substantially concurrently with the funding of the
Loans hereunder, in all respects with its payment obligations under the Fee
Letter required to be performed on the Closing Date.

 

(n)                                 Repayment of Indebtedness.

 

(i)                  Borrower and its Restricted Subsidiaries shall have
effected (or will, on the Closing Date, effect) the repayment in full of all
obligations and indebtedness of Borrower and its Restricted Subsidiaries in
respect of the Existing Credit Agreement, including, without limitation, the
termination of all outstanding commitments in effect under the Existing Credit
Agreement (with the exception of obligations relating to each applicable
Existing Letter of Credit issued thereunder), on customary terms and conditions
and pursuant to documentation reasonably satisfactory to Administrative Agent. 
All Liens and guarantees in respect of such obligations shall have been
terminated or released (or arrangements for such termination or release
reasonably satisfactory to Administrative Agent shall have been made) (with the
exception of obligations relating to each applicable Existing Letter of Credit
issued thereunder), and Administrative Agent shall have received (or will, on
the Closing Date, receive) evidence thereof reasonably satisfactory to
Administrative Agent and a “pay-off” letter or letters reasonably satisfactory
to Administrative Agent with respect to such obligations and such UCC
termination statements, mortgage releases and other instruments, in each case in
proper form for recording, as Administrative Agent shall have reasonably
requested to release and terminate of record the Liens securing such obligations
(or arrangements for such termination or release reasonably satisfactory to
Administrative Agent shall have been made).

 

(ii)               Administrative Agent shall have received evidence that the
Borrower 2019 Notes have been, or concurrently with the Closing Date will be,
discharged or defeased in accordance with the terms thereof or a majority of the
Borrower 2019 Notes have been accepted for payment pursuant to a tender offer
and, in connection therewith, substantially all of the covenants relating to the
Borrower 2019 Notes will be terminated and the remaining Borrower 2019 Notes
have been called for redemption;

 

(o)                                 Consummation of Transactions.

 

(i)                  The Transactions and the consummation thereof shall be in
compliance in all material respects with all applicable Laws (including Gaming
Laws and Regulation T, Regulation U and Regulation X) and all applicable Gaming
Approvals and other applicable regulatory approvals.  After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) entered into pursuant to the
Transactions and (ii) in respect of Senior Unsecured Notes) (except as
Administrative Agent shall otherwise agree)).

 

(ii)               Administrative Agent shall have received evidence that Senior
Unsecured Notes have been, or on the Closing Date will be, issued by Borrower
having an aggregate principal amount of (x) $550.0 million minus (y) the amount
of Term B Facility Loans to be made on the Closing Date.

 

(iii)            Administrative Agent shall have received a copy of the Interim
Access Agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the parties thereto, and an Officer’s
Certificate of Borrower, certifying that the Interim Access Agreement is in full
force and effect as of the Closing Date.

 

(iv)           Administrative Agent shall have received evidence that Borrower
has declared the dividend constituting the Spin-Off.

 

103

--------------------------------------------------------------------------------


 

(p)                                 Approvals.  Other than as set forth in
Section 8.06, Section 8.15 and on Schedule 9.14, all necessary Gaming Approvals
and Governmental Authority and third party approvals and/or consents in
connection with the Transactions, including without limitation, the transactions
contemplated by the Credit Documents (excluding consents from third parties
pertaining to collateral and security for the Loans which are addressed
elsewhere in this Article VII) shall have been obtained and shall remain in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken by any competent authority which restrains, enjoins,
prevents or imposes materially adverse conditions upon the consummation of the
Transactions.  In addition, there shall not exist any judgment, order,
injunction or other restraint, and there shall be no pending litigation or
proceeding by any Governmental Authority, prohibiting, enjoining or imposing
materially adverse conditions upon the Transactions, or on the consummation
thereof.

 

(q)                                 Solvency.  Administrative Agent shall have
received a certificate in the form of Exhibit G from a Responsible Officer of
Borrower with respect to the Solvency of Borrower (on a consolidated basis with
its Restricted Subsidiaries), immediately after giving effect to the
consummation of the Transactions.

 

(r)                                    Payment of Fees and Expenses.  To the
extent invoiced at least three (3) Business Days prior to the closing date, all
costs, fees, expenses (including, without limitation, reasonable legal fees and
expenses of Latham & Watkins LLP, and of local counsel in any applicable
jurisdiction, if any) of Administrative Agent, Lead Arrangers and (in the case
of fees only) the Lenders required to be paid by this Agreement or by the Fee
Letter, in each case, payable to Administrative Agent, Lead Arrangers and/or
Lenders in respect of the Transactions, shall have been paid to the extent due.

 

(s)                                   Patriot Act.  On or prior to the Closing
Date, Administrative Agent shall have received at least five (5) days prior to
the Closing Date all documentation and other information reasonably requested in
writing at least ten (10) days prior to the Closing Date by Administrative Agent
that Administrative Agent reasonably determines is required by regulatory
authorities from the Credit Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

(t)                                    Material Adverse Changes. Since
December 31, 2012, there has been no event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 7.02.                      Conditions to All Extensions of Credit. 
Subject to the limitations set forth in Section 2.12 and the applicable
Incremental Joinder Agreement, the obligations of the Lenders to make any Loan
or otherwise extend any credit to Borrower upon the occasion of each Borrowing
or other extension of credit (whether by making a Loan or issuing a Letter of
Credit) hereunder (including the initial borrowing) is subject to the further
conditions precedent that:

 

(a)                                 No Default or Event of Default;
Representations and Warranties True.  Both immediately prior to the making of
such Loan or other extension of credit and also after giving effect thereto and
to the intended use thereof:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in
Section 2.12 and the applicable Incremental Joinder Agreement);

 

(ii)               each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit

 

104

--------------------------------------------------------------------------------


 

pursuant to an Incremental Term Loan to the extent provided in Section 2.12 and
the applicable Incremental Joinder Agreement); and

 

(iii)            the sum of the aggregate amount of the outstanding Revolving
Loans, plus the aggregate amount of the outstanding Swingline Loans plus the
aggregate outstanding L/C Liabilities shall not exceed the Total Revolving
Commitments then in effect.

 

(b)                                 Notice of Borrowing.  Administrative Agent
shall have received a Notice of Borrowing and/or Letter of Credit Request, as
applicable, duly completed and complying with Section 4.05.  Each Notice of
Borrowing or Letter of Credit Request delivered by Borrower hereunder shall
constitute a representation and warranty by Borrower that on and as of the date
of such notice and on and as of the relevant borrowing date or date of issuance
of a Letter of Credit (both immediately before and after giving effect to such
borrowing or issuance and the application of the proceeds thereof) that the
applicable conditions in Sections 7.01 or 7.02, as the case may be, have been
satisfied.

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.                      Corporate Existence; Compliance with Law.

 

(a)                                 Borrower and each Restricted Subsidiary
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses
(b)(ii) and (c) where the failure thereof individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither Borrower nor any Restricted
Subsidiary nor any of its Property is in violation of, nor will the continued
operation of Borrower’s or such Restricted Subsidiary’s Property as currently
conducted violate, any Requirement of Law (including, without limitation, any
zoning or building ordinance, code or approval or permits or any restrictions of
record or agreements affecting the Real Property) or is in default with respect
to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violations or defaults would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 8.02.                      Financial Condition; Etc.  Borrower has
delivered to the Administrative Agent or made publically available (a) the
audited consolidated balance sheets of Borrower and its Subsidiaries (before
giving effect to the Transactions) as of December 31, 2012, and the related
statements of earnings, changes in stockholders’ equity and cash flows for the
fiscal years ended on those dates, together with reports thereon by Ernst &
Young LLP, certified public accountants, (b) the unaudited interim consolidated
balance sheet of Borrower and its Subsidiaries (before giving effect to the
Transactions) and the related statements of earnings, changes in stockholders’
equity and cash flows for the most recent fiscal quarter ending after
December 31, 2012 (other than the fourth fiscal quarter of any fiscal year) and
at least 45 days prior to the Closing Date and (c) the unaudited pro forma
consolidated balance sheet of Borrower and its Subsidiaries (giving effect to
the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2012
and for the most recent fiscal quarter ending after December 31, 2012 (other
than the fourth fiscal quarter of any fiscal year) and at least 45 days prior to
the Closing Date.  All of said financial statements, including in each case the
related schedules and notes, are true, complete and correct in all material
respects and have been prepared in

 

105

--------------------------------------------------------------------------------


 

accordance with GAAP consistently applied and present fairly in all material
respects the financial position of Borrower and its Subsidiaries as of the
respective dates of said balance sheets and the results of their operations for
the respective periods covered thereby, subject (in the case of interim
statements) to normal period-end audit adjustments and the absence of footnotes.

 

SECTION 8.03.                      Litigation.  Except as set forth on Schedule
8.03, there is no Proceeding (other than any (a) qui tam Proceeding, to which
this Section 8.03 is limited to knowledge of any Responsible Officer of
Borrower, and (b) normal overseeing reviews of the Gaming Authorities) pending
against, or to the knowledge of any Responsible Officer of Borrower, threatened
in writing against, Borrower or any of its Restricted Subsidiaries or any of
their respective Properties before any Governmental Authority or private
arbitrator that (i) either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect or (ii) as of the Closing Date only,
challenges the validity or enforceability of any of the Credit Documents.

 

SECTION 8.04.                      No Breach; No Default.

 

(a)                                 None of the execution, delivery and
performance by any Credit Party of any Credit Document or Transaction Agreement
to which it is a party nor the consummation of the transactions herein and
therein contemplated (including the Transactions) do or will (i) conflict with
or result in a breach of, or require any consent (which has not been obtained
and is in full force and effect) under (x) any Organizational Document of any
Credit Party or (y) any applicable Requirement of Law (including, without
limitation, any Gaming Law) or (z) any order, writ, injunction or decree of any
Governmental Authority binding on any Credit Party, or tortiously interfere
with, result in a breach of, or require termination of, any term or provision of
any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

SECTION 8.05.                      Action.  Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under each
Credit Document or Transaction Agreement to which it is (or in the case of the
Transaction Agreements, will be) a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower and each Restricted Subsidiary of each Credit Document or Transaction
Agreement to which it is (or in the case of the Transaction Agreements, will be)
a party and the consummation of the transactions herein and therein contemplated
have been duly authorized by all necessary corporate, partnership or other
organizational action on its part; and this Agreement has been duly and validly
executed and delivered by each Credit Party and constitutes, and each of the
Credit Documents or Transaction Agreements to which it is (or in the case of the
Transaction Agreements, will be) a party when executed and delivered by such
Credit Party (and, in the case of any Transaction Agreement, for so long as such
Transaction Agreement is in effect) will constitute, its legal, valid and
binding obligation, enforceable against each Credit Party in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws of
general applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 8.06.                      Approvals.  No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority or
any securities exchange are necessary for the execution, delivery or performance
by Borrower or any Restricted Subsidiary of the Credit Documents or Transaction
Agreements to which it is (or in the case of the Transaction Agreements, will
be) a party or for the legality, validity or enforceability hereof or thereof or
for the consummation of the Transactions, except for: (i) authorizations,
approvals or consents of, and filings or registrations with any Governmental
Authority or any securities exchange previously obtained, made, received or
issued and filings or registrations with any Governmental Authority or any

 

106

--------------------------------------------------------------------------------


 

securities exchange in connection with the Spin-Off, (ii) filings and recordings
in respect of the Liens created pursuant to the Security Documents, (iii) the
filing of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Mississippi Gaming Commission within
thirty (30) days after the Closing Date, (iv) the filing of executed copies of
this Agreement, the Security Agreement and the Notes executed on the Closing
Date with the Pennsylvania Gaming Control Board within ten (10) days after the
Closing Date and with the Pennsylvania Horse Racing Commission promptly after
the Closing Date, (v) the notification to the Iowa Racing and Gaming Commission
of the consummation of the debt transaction and providing executed copies of the
documents evidencing the transactions as requested within ten (10) days
following the Closing Date, (vi) the delivery of executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date to
the Indiana Gaming Commission, (vii) the filing of the executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date
with the Illinois Gaming Board promptly upon their availability, (viii) the
delivery to the Ohio Casino Control Commission of (x) executed copies of this
Agreement, the Security Agreement and the Notes executed on the Closing Date
within ten (10) days of the Closing Date and (y) a list of Persons who are
Lenders and/or holders of the Senior Unsecured Notes as of the Closing Date
within fifteen (15) days of the Closing Date, (ix) the filings referred to in
Section 8.14, (x) waiver by the Gaming Authorities of any qualification
requirement on the part of the Lenders who do not otherwise qualify and are not
banks or licensed lending institutions, (xi) prior approval of the Transactions
by the Gaming Authorities, which approval has been obtained on or prior to the
Closing Date, (xii) consents, authorizations and filings that have been obtained
or made and are in full force and effect or the failure of which to obtain would
not reasonably be expected to have a Material Adverse Effect, (xiii) any
required approvals (including prior approvals) of the requisite Gaming
Authorities that any Agent, Lender or participant is required to obtain from, or
any required filings with, requisite Gaming Authorities to exercise their
respective rights and remedies under this Agreement and the other Credit
Documents (as set forth in Section 13.13), (xiv) prior approval from the Nevada
Gaming Commission of the Security Agreement and the pledge of any Pledged Nevada
Gaming Interests (as defined in the Security Agreement), (xv) the delivery of
executed copies of this Agreement, the Security Agreement and the Notes executed
on the Closing Date to the West Virginia Lottery Commission and (xvi) filings of
Credit Documents with other Governmental Authorities, including Gaming
Authorities.

 

SECTION 8.07.                      ERISA and Foreign Employee Benefit Matters.

 

(a)                                 Except as set forth on Schedule 8.07, no
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.  Except as set forth on Schedule 8.07, as of the Closing Date, no member
of the ERISA Group maintains or contributes to any Pension Plan.  Except as set
forth on Schedule 8.07, each ERISA Entity is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan (other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect).  Except as disclosed
on Schedule 8.07, using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of any
ERISA Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan that precedes the Closing Date, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each Foreign Plan is in compliance with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such Foreign Plan (other than to the extent such
failure to comply would not reasonably be expected to have a Material Adverse
Effect).  The aggregate of the liabilities to provide all of the accrued
benefits under any funded Foreign Plan (based on reasonable assumptions used by
such Foreign Plan) does not as of the most recent valuation report (or as of the
end of the most recent plan year if there is no recent valuation report) exceed
the current fair market value of the assets held in the trust or other funding
vehicle for such Foreign Plan by an amount that would reasonably be expected to
have a Material Adverse Effect.  Other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect, with respect
to any unfunded Foreign Plan, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained.  There are no actions, suits or claims (other than routine claims
for benefits) pending or to the knowledge of any Responsible Officer of
Borrower, threatened against Borrower or any of its Restricted

 

107

--------------------------------------------------------------------------------


 

Subsidiaries or any ERISA Entity with respect to any Foreign Plan that would
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 8.08.                      Taxes and Tax Treatment of Spin-Off
Transaction.  (a) Except as set forth on Schedule 8.08 or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower
and each of its Restricted Subsidiaries have been timely filed in accordance
with all applicable laws; (ii) Borrower and each of its Restricted Subsidiaries
has timely paid or made provision for payment of all Taxes shown as due and
payable on Tax Returns that have been so filed or that are otherwise due and
payable (other than Taxes which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP and such proceedings operate to suspend collection of the contested
Taxes and enforcement of a Lien in respect thereof) and each Tax Return is
accurate and complete in all material respects; and (iii) Borrower and each of
its Restricted Subsidiaries has made adequate provision in accordance with GAAP
for all Taxes payable by Borrower or such Restricted Subsidiary for which no Tax
Return has yet been filed.  Neither Borrower nor any of its Restricted
Subsidiaries has received written notice of any proposed or pending tax
assessment, audit or deficiency against Borrower or such Restricted Subsidiary
that would in the aggregate reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, there are no material Tax sharing agreements or
similar arrangements (including Tax indemnity arrangements) with respect to or
involving Borrower or any of its Restricted Subsidiaries other than between or
among Borrower and its Restricted Subsidiaries.

 

(b)                                 The Spin-Off will constitute a distribution
under Section 355 of the Code and a reorganization under Section 368(a)(1)(D) of
the Code in which no gain or loss is recognized by GLPI, Borrower or the
shareholders of Borrower.

 

SECTION 8.09.                      Investment Company Act; Other Restrictions. 
Neither Borrower nor any of its Restricted Subsidiaries is an “investment
company,” or a company “controlled” by an “investment company” required to be
regulated under the Investment Company Act of 1940, as amended.  Neither
Borrower nor any of its Restricted Subsidiaries is subject to regulation under
any law or regulation which limits its ability to incur Indebtedness, other than
Regulation X and the Gaming Laws.

 

SECTION 8.10.                      Environmental Matters.  Except as set forth
on Schedule 8.10 or as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect:  (i) each of Borrower and
its Restricted Subsidiaries and each of their businesses, operations and Real
Property is and in the last five years has been in material compliance with, and
each has no liability under any Environmental Law; (ii) each of Borrower and its
Restricted Subsidiaries has obtained all Permits material to, and required for,
the conduct of their businesses and operations, and the ownership, operation and
use of their assets, all as currently conducted, under any Environmental Law,
all such Permits are valid and in good standing and, under the currently
effective business plans of Borrower and its Restricted Subsidiaries, no
material expenditures or operational adjustments would reasonably be expected to
be required during the next five years in order to renew or modify such Permits;
(iii) there has been no Release or threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or formerly owned,
leased, operated or, to the knowledge of any Responsible Officer of Borrower or
any of its Restricted Subsidiaries, used for waste disposal by Borrower or any
of its Restricted Subsidiaries, or any of their respective predecessors in
interest that would reasonably be expected to result in liability to Borrower or
any of its Restricted Subsidiaries under any Environmental Law; (iv) there is no
Environmental Action pending or, to the knowledge of any Responsible Officer of
Borrower or any of its Restricted Subsidiaries, threatened, against Borrower or
any of its Restricted Subsidiaries or, relating to real property currently or
formerly owned, leased, operated or, to the knowledge of any Responsible Officer
of Borrower or any of its Restricted Subsidiaries, used for waste disposal, by
Borrower or any of its Restricted Subsidiaries or relating to the operations of
Borrower or its Restricted Subsidiaries; (v) none of Borrower or any of its
Restricted Subsidiaries is obligated to perform any action or otherwise incur
any expense under any Environmental Law pursuant to any legally binding order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of Borrower or any of its Restricted Subsidiaries is
conducting or financing any Response Action pursuant to any Environmental Law

 

108

--------------------------------------------------------------------------------


 

with respect to any location; (vi) no circumstances exist that would reasonably
be expected to (a) form the basis of an Environmental Action against Borrower or
any of its Restricted Subsidiaries, or any of their Real Property, facilities or
assets or (b) cause any such Real Property, facilities or assets to be subject
to any restriction on ownership, occupancy, use or transferability under any
Environmental Law; (vii) no real property or facility presently or formerly
owned, operated or leased by Borrower or any of its Restricted Subsidiaries and,
to the knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, no real property or facility presently or formerly used for waste
disposal by Borrower or any of its Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower or any of its Restricted
Subsidiaries and, to the knowledge of any Responsible Officer of Borrower or any
of its Restricted Subsidiaries, no real property or facility formerly leased or
operated by Borrower or any of its Restricted Subsidiaries is listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated pursuant to CERCLA as potentially requiring future Response
Action; (ix) no Lien has been recorded or, to the knowledge of any Responsible
Officer of Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any Real Property or other assets of Borrower
or any of its Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by Borrower or any of its Restricted Subsidiaries under any
Environmental Law, and will not require any notification, registration, filing,
reporting, disclosure, investigation, remediation or cleanup pursuant to any
Governmental Real Property Disclosure Requirements with respect to each of
Borrower and its Restricted Subsidiaries or any of their respective predecessors
in interest.

 

SECTION 8.11.                      Use of Proceeds.

 

(a)                                 Borrower will use the proceeds of:

 

(i)                  Term A Facility Loans, Term B Facility Loans and Revolving
Loans made on the Closing Date to finance the Transactions and for general
corporate purposes, and

 

(ii)               Revolving Loans and Term Loans made after the Closing Date
for working capital, capital expenditures, Permitted Acquisitions (and other
Acquisitions not prohibited hereunder) and general corporate purposes and for
any other purposes not prohibited by this Agreement.

 

(b)                                 Neither Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit (including any Loans and Letters of Credit) hereunder will
be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation
X.  The pledge of any Equity Interests by any Credit Party pursuant to the
Security Agreement does not violate such regulations.

 

SECTION 8.12.                      Subsidiaries.

 

(a)                                 Schedule 8.12(a) sets forth a true and
complete list of the following:  (i) all the Subsidiaries of Borrower as of the
Closing Date; (ii) the name and jurisdiction of incorporation or organization of
each such Subsidiary as of the Closing Date; and (iii) as to each such
Subsidiary, the percentage and number of each class of Equity Interests of such
Subsidiary owned by Borrower and its Subsidiaries as of the Closing Date.

 

(b)                                 Schedule 8.12(b) sets forth a true and
complete list of all the Immaterial Subsidiaries as of the Closing Date.

 

109

--------------------------------------------------------------------------------


 

(c)                                  Schedule 8.12(c) sets forth a true and
complete list of all the Unrestricted Subsidiaries as of the Closing Date.

 

SECTION 8.13.                      Ownership of Property; Liens.

 

(a)                                 Except as set forth on Schedule 8.13(a),
(a) Borrower and each of its Restricted Subsidiaries has good and valid title
to, or a valid (with respect to Real Property and Vessels) leasehold interest in
(or subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens.  All of the assets and Property owned by, leased to or used by
Borrower and each of its Restricted Subsidiaries in its respective businesses
are in good operating condition and repair in all material respects (ordinary
wear and tear and casualty and force majeure excepted) except in each case where
the failure of such asset to meet such requirements would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Schedule 8.13(b) sets forth a true, complete
and correct list of each of the Vessels owned, leased, used or occupied by
Borrower or a Restricted Subsidiary as of the Closing Date, including the owner
of the Vessel, the name of the Vessel, the official number (if any) of the
Vessel and the location where such Vessel is docked or stored.

 

SECTION 8.14.                      Security Interest; Absence of Financing
Statements; Etc.

 

(a)                                 The Security Documents, once executed and
delivered, will create, in favor of Collateral Agent for the benefit of the
Secured Parties, as security for the obligations purported to be secured
thereby, a valid and enforceable security interest in and Lien upon all of the
Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein),
and upon (i) filing, recording, registering or taking such other actions as may
be necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by Collateral Agent of the Pledged Collateral with respect to which a security
interest may be perfected only by possession or control which possession or
control shall be given to Collateral Agent to the extent possession or control
by Collateral Agent is required by the Security Agreement and (iii) delivery of
the applicable documents to Collateral Agent in accordance with the provisions
of the applicable Security Documents, for the benefit of the Secured Parties,
such security interest shall be a perfected security interest in and Lien upon
all of the Collateral (subject to any applicable provisions set forth in the
Security Documents with respect to limitations or exclusions from the
requirement to perfect the security interests and Liens on the collateral
described therein) superior to and prior to the rights of all third Persons and
subject to no Liens other than Permitted Liens.

 

(b)                                 Each Ship Mortgage, once executed and
delivered, will create, upon filing and recording in the National Vessel
Documentation Center of the United States Coast Guard, in favor of Collateral
Agent for the benefit of the Secured Parties a legal, valid and enforceable
preferred mortgage upon the applicable Mortgaged Vessel or a leasehold interest
in the Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code,
subject to no Liens other than Permitted Liens.

 

SECTION 8.15.                      Licenses and Permits.  Except as set forth on
Schedule 8.15, Borrower and each of its Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
necessary for Borrower and its Restricted Subsidiaries to own, lease, and
operate their respective Properties and to operate their respective businesses
as now being conducted (collectively, the “Permits”), except for Permits the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect.  None of the Permits has been modified in any way since the
Closing Date that would reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 8.15, all Permits are in full force and
effect except where the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 8.15, neither Borrower nor any of its Restricted Subsidiaries has
received written notice that any Gaming

 

110

--------------------------------------------------------------------------------


 

Authority has commenced proceedings to suspend, revoke or not renew any such
Permits where such suspensions, revocations or failure to renew would reasonably
be expected to have a Material Adverse Effect.

 

SECTION 8.16.                      Disclosure.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of any Credit Party to any Secured Party in connection with this
Agreement and the other Credit Documents or included or delivered pursuant
thereto, but in each case excluding all projections and general industry or
economic data, whether prior to or after the date of this Agreement, when taken
as a whole and giving effect to all supplements and updates, do not contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading.  The projections and pro
forma financial information furnished at any time by any Credit Party to any
Secured Party pursuant to this Agreement have been prepared in good faith based
on assumptions believed by Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount and no Credit Party,
however, makes any representation as to the ability of any Company to achieve
the results set forth in any such projections.

 

SECTION 8.17.                      Solvency.  As of each Funding Date,
immediately prior to and immediately following (i) with respect to
representations made as of the Closing Date, the consummation of the
Transactions and (ii) with respect to all representations (including on the
Closing Date), the extensions of credit to occur on such Funding Date, Borrower
(on a consolidated basis with its Restricted Subsidiaries) is and will be
Solvent (after giving effect to Section 6.07).

 

SECTION 8.18.                      [Reserved].

 

SECTION 8.19.                      Intellectual Property.  Except as set forth
on Schedule 8.19, Borrower and each of its Restricted Subsidiaries owns or
possesses adequate licenses or otherwise has the right to use all of the
patents, patent applications, trademarks, trademark applications, service marks,
service mark applications, trade names, copyrights, trade secrets, know-how and
processes (collectively, “Intellectual Property”) (including, as of the Closing
Date, all Intellectual Property listed in Schedules 9(a), 9(b) and 9(c) to the
Initial Perfection Certificate) that are necessary for the operation of its
business as presently conducted except where failure to own or have such right
would not reasonably be expected to have a Material Adverse Effect and, as of
the Closing Date, all registrations listed in Schedules 9(a), 9(b) and 9(c) to
the Initial Perfection Certificate are valid and in full force and effect,
except where the invalidity of such registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 8.19, as of the Closing Date, no claim is pending or,
to the knowledge of any Responsible Officer of Borrower, threatened to the
effect that Borrower or any of its Restricted Subsidiaries infringes or
conflicts with the asserted rights of any other Person under any material
Intellectual Property, except for such claims that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 8.19, as of the Closing Date, no claim is pending or,
to the knowledge of any Responsible Officer of Borrower, threatened to the
effect that any such material Intellectual Property owned or licensed by
Borrower or any of its Restricted Subsidiaries or which Borrower or any of its
Restricted Subsidiaries otherwise has the right to use is invalid or
unenforceable, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.20.                      [Reserved].

 

SECTION 8.21.                      Regulation H.  Except for the Real Property
listed on Schedule 8.21 attached hereto, as of the Closing Date, no Mortgage
encumbers improved real property which is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968.

 

SECTION 8.22.                      Insurance.  Borrower and each of its
Restricted Subsidiaries are insured by insurers of recognized financial
responsibility (determined as of the date such insurance was obtained) against
such losses and risks (other than wind and flood damage) and in such amounts as
are prudent and customary in the businesses in

 

111

--------------------------------------------------------------------------------


 

which it is engaged, except to the extent that such insurance is not available
on commercially reasonable terms.  Borrower and each of its Restricted
Subsidiaries maintain all insurance required by Flood Insurance Laws (but shall
not, for the avoidance of doubt, be required to obtain insurance with respect to
wind and flood damage unless and to the extent required by such Flood Insurance
Laws).

 

SECTION 8.23.                      Real Estate.

 

(a)                                 Schedule 8.23(a) sets forth a true, complete
and correct list of all material Real Property owned and all material Real
Property leased by Borrower or any of its Restricted Subsidiaries as of the
Closing Date and after giving effect to the Master Lease, including a brief
description thereof, including, in the case of leases, the street address (to
the extent available) and landlord name.  Borrower has delivered to Collateral
Agent true, complete and correct copies of all such leases other than the Master
Lease.

 

(b)                                 Except as set forth on Schedule 8.23(b), as
of the Closing Date and after giving effect to the Master Lease, to the best of
knowledge of any Responsible Officer of Borrower no Taking has been commenced or
is contemplated with respect to all or any portion of the Real Property or for
the relocation of roadways providing access to such Real Property that either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.24.                      Leases.

 

(a)                                 Borrower has delivered to Administrative
Agent a true, complete and correct copy of the Master Lease, which Tenant will
enter into promptly following the Spin-Off, and in no event later than twenty
(20) Business Days after the Closing Date.

 

(b)                                 So long as the Master Lease is then in
effect, Borrower and its Restricted Subsidiaries have paid all material payments
required to be made by it under (i) the Master Lease and (ii) all other leases
of Real Property where any of the Collateral is or may be located from time to
time (other than any amount the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Borrower or such
Restricted Subsidiary, as the case may be, and any amounts that are due but not
yet delinquent), except where failure to make such payments would not reasonably
be expected to have a Material Adverse Effect.

 

(c)                                  As of (i) the initial effective date
thereof and thereafter, the Master Lease will be, and (ii) the Closing Date and
thereafter, each of the other leases of Real Property listed on Schedule
8.23(a) (as amended, restated, replaced, supplemented or otherwise modified by
Schedule 6(b) to the Perfection Certificates that have been delivered pursuant
to Section 9.04(h)(ii)) is, in full force and effect and will be or is, as
applicable, legal, valid, binding and enforceable against the Credit Party party
thereto, in accordance with its terms, in each case, except as such
enforceability may be limited by (x) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general applicability
from time to time in effect affecting the enforcement of creditors’ rights and
remedies and (y) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
except in the case of clause (ii) as would not reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 None of the leases of Real Property set
forth on Schedule 8.23(a) (other than the Master Lease and as amended, restated,
replaced, supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) have been
amended, modified or assigned in any manner that would reasonably be expected to
result in a Material Adverse Effect.  Borrower has not received written notice
from Landlord of any existing breach, default, event of default or, to the best
of knowledge of any Responsible Officer of Borrower, event that, with or without
notice or lapse of time or both, would constitute a breach, default or an event
of default by any Credit Party party to any of the leases of Real Property set
forth on Schedule 8.23(a) (other than the Master Lease and as amended, restated,
replaced, supplemented or otherwise modified by Schedule 6(b) to each of the
Perfection Certificates that have been delivered pursuant to
Section 9.04(h)(ii)) that would reasonably be expected to have a Material
Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

(e)                                  As of the effective date of the Master
Lease, the interest of the tenant under the ground leases forming part of the
Leased Property is vested in the Landlord, in each case as set forth on Schedule
1.01(C).  Borrower will, and will cause each applicable Restricted Subsidiary
to, use its commercially reasonable efforts (which shall not include the payment
of consideration (other than reasonable attorneys’ fees and other expenses
reasonably incidental thereto)) to (x) obtain duly executed and delivered
subordination, non-disturbance and attornment agreements (“SNDAs”) in form and
substance reasonably satisfactory to Administrative Agent by the “lessors” (such
term to include, with respect to Property subject to the Master Lease, Landlord
and any Person who leases any of the Property subject to the Master Lease to
Landlord) and the “fee mortgagees” (such term to include, with respect to
Property subject to the Master Lease, mortgagees of Landlord and of any Person
who leases any of the Property subject to the Master Lease to Landlord), in each
case, under each lease as to which Borrower or any Restricted Subsidiary has
granted or is required to grant a Mortgage on its interest thereunder (or under
any sublease thereof) and (y) obtain the agreement of the lessors (as defined
above in this Section 8.24(e)) under each lease as to which Borrower or any
Restricted Subsidiary has granted or is required to grant a Mortgage on its
interest thereunder (or under any sublease thereof) that such lessor (as defined
above in this Section 8.24(e)) will use commercially reasonable efforts to
obtain SNDAs from any future fee mortgagees (as defined above) and cause any
existing or future fee mortgagee (as defined above in this Section 8.24(e)) on
all or any part of the ground lessor’s interest in any Real Property under a
lease then in effect with respect to which Borrower or a Restricted Subsidiary
has granted a Mortgage on its leasehold interest thereunder to be at all times
subject and subordinate to, and not attach to or encumber or otherwise affect,
the lien of the applicable Mortgages.  If, at any time after the Closing Date,
Borrower or any Restricted Subsidiary enters into a lease of real property as
tenant which is required to be subject to a Mortgage or obtains knowledge of or
receives written notice from a lessor under a lease with respect to which
Borrower or any Restricted Subsidiary has granted a Mortgage on its interest
thereunder that a fee mortgage is encumbering the fee interest underlying such
lease, Borrower will, and will cause each applicable Restricted Subsidiary to,
use its commercially reasonable efforts (which shall not include the payment of
consideration (other than attorneys’ fees and other expenses reasonably
incidental thereto)) to obtain a duly executed and delivered SNDA by the lessor
and/or fee mortgagee, as applicable.

 

SECTION 8.25.                      Mortgaged Real Property.  Except as set forth
on Schedule 8.25(a) or as would not reasonably be expected to have a Material
Adverse Effect, with respect to each Mortgaged Real Property, as of the Closing
Date (a) there has been issued a valid and proper certificate of occupancy or
other local equivalent, if any, for the use then being made of such Mortgaged
Real Property to the extent required by applicable Requirements of Law and there
is no outstanding citation, notice of violation or similar notice indicating
that the Mortgaged Real Property contains conditions which are not in compliance
with local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 

SECTION 8.26.                      Material Adverse Effect.  Since December 31,
2012, there shall not have occurred any event or circumstance that has had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 8.27.                      Anti-Terrorism Law.

 

(a)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, none of its Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

 

113

--------------------------------------------------------------------------------


 

(b)                                 No Credit Party and, to the knowledge of any
Responsible Officer of Borrower, no Affiliate or broker or other agent of any
Credit Party acting or benefiting in any capacity in connection with the Loans
is any of the following:

 

(i)                  a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)               a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)            a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)              a Person that is named as a “specially designated national and
blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)                                  No Credit Party and, to the knowledge of
any Responsible Officer of Borrower, no broker or other agent of any Credit
Party acting in any capacity in connection with the Loans (excluding any Secured
Party or any Affiliate thereof) (i) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person (to its knowledge, with respect to customers and patrons of, and
visitors to, any Gaming Facility) described in Section 8.27(b), (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

(d)                                 Neither Borrower, nor any of its
Subsidiaries, nor, to the knowledge of Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is Borrower or
any Subsidiary located, organized or resident in a Designated Jurisdiction.

 

ARTICLE IX.

 

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full, (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.                      Existence; Business Properties.

 

(a)                                 Borrower and each of its Restricted
Subsidiaries shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence, except in a
transaction permitted by Section 10.05 or, in the case of any Restricted
Subsidiary, where the failure to perform such obligations, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material

 

114

--------------------------------------------------------------------------------


 

Adverse Effect; comply with all applicable Requirements of Law (including any
and all Gaming Laws and any and all zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Real Property) and decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
to comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect and at all times maintain and preserve all
of its property and keep such property in good repair, working order and
condition (ordinary wear and tear and casualty and force majeure excepted)
except where the failure to do so individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights, permits,
authorizations, copyrights, trademarks, trade names, franchises, licenses and
patents that such Company reasonably determines are not useful to its business.

 

SECTION 9.02.                      Insurance.

 

(a)                                 Borrower and its Restricted Subsidiaries
shall maintain with insurers of recognized financial responsibility (determined
at the time such insurance is obtained) not Affiliates of Borrower insurance on
its Property in at least such amounts and against at least such risks as are
customarily insured against by companies engaged in the same or a similar
business and operating similar properties in localities where Borrower or the
applicable Restricted Subsidiary operates; and furnish to Administrative Agent,
upon written request, information as to the insurance carried; provided that
Borrower and its Restricted Subsidiaries shall not be required to maintain
insurance with respect to wind and flood damage on any property for any
insurance coverage period unless, and to the extent, such insurance is required
by an applicable Requirement of Law.  Subject to Section 9.14, Collateral Agent
shall be named as an additional insured on all third-party liability insurance
policies of Borrower and each of its Restricted Subsidiaries (other than
directors and officers liability insurance, insurance policies relating to
employment practices liability, crime or fiduciary duties, kidnap and ransom
insurance policies, and insurance as to fraud, errors and omissions), and
Collateral Agent shall be named as mortgagee/loss payee on all property
insurance policies of each such Person.

 

(b)                                 Borrower and each of its Restricted
Subsidiaries shall deliver to Administrative Agent on behalf of the Secured
Parties, (i) on or prior to the Closing Date, a certificate dated on or prior
(but close) to the Closing Date showing the amount and types of insurance
coverage as of such date, (ii) promptly following receipt of any notice from any
insurer of cancellation of a material policy or material change in coverage from
that existing on the Closing Date, a copy of such notice (or, if no copy is
available, notice thereof), and (iii) promptly after such information has been
received in written form by Borrower or any of its Restricted Subsidiaries,
information as to any claim for an amount in excess of $25.0 million with
respect to any property and casualty insurance policy maintained by Borrower or
any of its Restricted Subsidiaries.

 

(c)                                  If any portion of any Mortgaged Real
Property is at any time is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then Borrower shall, or shall cause the applicable Credit Party to
(i) to the extent required pursuant to Flood Insurance Laws, maintain, or cause
to be maintained, with a financially sound and reputable insurer (determined at
the time such insurance is obtained), flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Insurance Laws and (ii) deliver to Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to
Administrative Agent.

 

(d)                                 In the event that the proceeds of any
insurance claim are paid after Collateral Agent has exercised its right to
foreclose after an Event of Default, such proceeds shall be paid to Collateral
Agent to satisfy any deficiency remaining after such foreclosure.  Collateral
Agent shall retain its interest in the policies required to be maintained
pursuant to this Section 9.02 during any redemption period.

 

115

--------------------------------------------------------------------------------


 

SECTION 9.03.                      Taxes.  Borrower and each of its Restricted
Subsidiaries shall timely file all material Tax Returns required to be filed by
it and pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and, in the case of Liens on the
Collateral, enforcement of such Lien.

 

SECTION 9.04.                      Financial Statements, Etc.  Borrower shall
deliver to Administrative Agent for distribution by Administrative Agent to the
Lenders (unless a Lender expressly declines in writing to accept):

 

(a)                                 Quarterly Financials.  As soon as available
and in any event within 45 days after the end of each of the first three
quarterly fiscal periods of each fiscal year beginning with the fiscal quarter
ending September 30, 2013, consolidated statements of operations, cash flows and
stockholders’ equity of Consolidated Companies for such period and for the
period from the beginning of the respective fiscal year to the end of such
period, and the related consolidated balance sheet of Consolidated Companies as
at the end of such period, setting forth in each case in comparative form the
corresponding consolidated statements of operations, cash flows and
stockholders’ equity for the corresponding period in the preceding fiscal year
to the extent such financial statements are available, accompanied by a
certificate of a Responsible Officer of Borrower, which certificate shall state
that said consolidated financial statements fairly present in all material
respects the consolidated financial condition, results of operations and cash
flows of Consolidated Companies in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments and except for the absence of footnotes);

 

(b)                                 Annual Financials.  As soon as available and
in any event within 90 days after the end of each fiscal year beginning with the
fiscal year ending December 31, 2013, consolidated statements of operations,
cash flows and stockholders’ equity of Consolidated Companies for such year and
the related consolidated balance sheet of Consolidated Companies as at the end
of such year, setting forth in each case in comparative form the corresponding
information as of the end of and for the preceding fiscal year to the extent
such financial statements are available, and, in the case of such consolidated
financial statements, accompanied by an opinion, without a going concern or
similar qualification or exception as to scope (other than any going concern or
similar qualification or exception related to the maturity or refinancing of
Indebtedness under the Credit Documents or Credit Agreement Refinancing Debt or
prospective compliance with the financial maintenance covenants), thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing which opinion shall state that said consolidated
financial statements fairly present in all material respects the consolidated
financial condition, results of operations and cash flows of Consolidated
Companies as at the end of, and for, such fiscal year in conformity with GAAP,
consistently applied (except as noted therein);

 

(c)                                  Auditor’s Certificates; Compliance
Certificate.  (i) Concurrently with the delivery of the financial statements
referred to in Section 9.04(b), a certificate (which certificate may be limited
or eliminated to the extent required by accounting rules or guidelines or to the
extent not available on commercially reasonable terms as determined in
consultation with the Administrative Agent) of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
relating to the Financial Maintenance Covenants, except as specified in such
certificate; and (ii) at the time it furnishes each set of financial statements
pursuant to Section 9.04(a) or Section 9.04(b), a certificate of a Responsible
Officer of Borrower in the form of Exhibit V hereto (I) to the effect that no
Default has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
that the Companies have taken and propose to take with respect thereto) and (II)
setting forth in reasonable detail the computations necessary to determine
whether Borrower and its Restricted Subsidiaries are in compliance with
Section 10.08 as of the end of the respective fiscal quarter or fiscal year;

 

(d)                                 Notice of Default.  Promptly after any
Responsible Officer of any Company knows that any Default has occurred, a notice
of such Default, breach or violation describing the same in reasonable detail
and a

 

116

--------------------------------------------------------------------------------


 

description of the action that the Companies have taken and propose to take with
respect thereto, a copy of which shall be promptly provided to the West Virginia
Lottery Commission;

 

(e)                                  Environmental Matters.  Written notice of
any claim, release of Hazardous Material, condition, circumstance, occurrence or
event arising under Environmental Law which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(f)                                   Annual Budgets.  Unless a Lender declines
to accept, beginning with the fiscal year of Borrower commencing on January 1,
2014, as soon as practicable and in any event within 10 days after the approval
thereof by the board of directors of Borrower (but not later than 90 days after
the beginning of each fiscal year of Borrower), a consolidated plan and
financial forecast for such fiscal year, including a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Consolidated Companies for such fiscal year and for each quarter of such fiscal
year, together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared using assumptions believed in good faith by
management of Borrower to be reasonable at the time made (it being recognized by
the Lenders that such plan and projections are not to be viewed as fact and that
actual results during the period or periods covered by such plan and projections
may differ from the forecasted results set forth therein by a material amount
and no Company makes any representation as to the ability of any Company to
achieve the results set forth in any such plan or projections);

 

(g)                                  Auditors’ Reports.  Promptly upon receipt
thereof, copies of all annual, interim or special reports issued to Borrower or
any Restricted Subsidiary by independent certified public accountants in
connection with each annual, interim or special audit of Borrower’s or such
Restricted Subsidiary’s books made by such accountants, including any management
letter commenting on Borrower’s or such Restricted Subsidiary’s internal
controls issued by such accountants to management in connection with their
annual audit; provided, however, that such reports shall only be made available
to Administrative Agent and to those Lenders who request such reports through
Administrative Agent;

 

(h)                                 Lien Matters; Casualty and Damage to
Collateral.

 

(i)                  Prompt written notice of (i) the incurrence of any Lien
(other than a Permitted Lien (but excluding Liens incurred pursuant to
Section 10.02(l))) on the Collateral or any part thereof, (ii) any Casualty
Event or other insured damage to any material portion of the Collateral or
(iii) the occurrence of any other event that in Borrower’s judgment is
reasonably likely to materially adversely affect the aggregate value of the
Collateral; and

 

(ii)               Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to
Section 9.04(b), a certificate of a Responsible Officer of Borrower setting
forth the information required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3(a),
3(b), 5, 6(a), 6(b), 6(c), 7, 8, 9(a), 9(b), 9(c) and 10 to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Initial Perfection Certificate or the date of the most
recent certificate delivered pursuant to this Section 9.04(h)(ii);

 

(i)                                     Notice of Material Adverse Effect. 
Written notice of the occurrence of any event or occurrence that has had or
would reasonably be expected to have a Material Adverse Effect;

 

(j)                                    Notice of Default under Master Lease. 
Written notice of (i) any amendment or modification of the Master Lease and
(ii) receipt of a written notice from the Landlord under the Master Lease of a
“Default” or “Event of Default” under and as defined in, the Master Lease or
notice of termination of the Master Lease;

 

(k)                                 ERISA Information.  Promptly after the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, would reasonably be expected to result in a Material
Adverse Effect, a written notice specifying the nature thereof, what action the
Companies or other ERISA Entity have taken,

 

117

--------------------------------------------------------------------------------


 

are taking or propose to take with respect thereto, and, when known, any action
taken or threatened by the IRS, Department of Labor, PBGC or Multiemployer Plan
sponsor with respect thereto; and

 

(l)                                     Miscellaneous.  Promptly, such financial
information, reports, documents and other information with respect to Borrower
or any of its Restricted Subsidiaries as Administrative Agent or the Required
Lenders may from time to time reasonably request

 

; provided that, notwithstanding the foregoing, nothing in this Section 9.04
shall require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents.  Notwithstanding anything contained herein, in every instance
Borrower shall be required to provide the compliance certificate required by
Section 9.04(c)(ii) to Administrative Agent in the form of an original paper
copy or a .pdf or facsimile copy of the original paper copy.

 

Concurrently with the delivery of financial statements pursuant to Sections
9.04(a) and 9.04(b) above, in the event that, in the aggregate, the Unrestricted
Subsidiaries account for greater than 5% of the Consolidated EBITDA of Borrower
and its Subsidiaries on a consolidated basis with respect to the Test Period
ended on the last day of the period covered by such financial statements,
Borrower shall provide revenues, net income, Consolidated EBITDA (including the
component parts thereof), Consolidated Net Indebtedness and cash and Cash
Equivalents on hand of Borrower and its Restricted Subsidiaries, on the one
hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
L/C Lenders and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided however, that to the extent
such Borrower Materials constitute information of the type subject to
Section 13.10, they shall be treated as set forth in Section 13.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

118

--------------------------------------------------------------------------------


 

SECTION 9.05.                      Maintaining Records; Access to Properties and
Inspections.  Borrower and its Restricted Subsidiaries shall keep proper books
of record and account in which entries true and correct in all material respects
and in material conformity with GAAP and all material Requirements of Law are
made.  Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming Laws, permit any representatives designated by Administrative Agent or
any Lender to visit and inspect the financial records and the property of
Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable).  Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 

SECTION 9.06.                      Use of Proceeds.  Borrower shall use the
proceeds of the Loans only for the purposes set forth in Section 8.11.

 

SECTION 9.07.                      Compliance with Environmental Law.  Borrower
and its Restricted Subsidiaries shall (a) comply with Environmental Law, and
will keep or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect; (b) in the event of any Hazardous
Material at, on, under or emanating from any Real Property which could result in
liability under or a violation of any Environmental Law, in each case which
would reasonably be expected to have a Material Adverse Effect, undertake,
and/or cause any of their respective tenants or occupants to undertake, at no
cost or expense to Administrative Agent, Collateral Agent or any Lender, any
action required pursuant to Environmental Law to mitigate and eliminate such
condition; provided, however, that no Company shall be required to comply with
any order or directive which is being contested in good faith and by proper
proceedings so long as it has maintained adequate reserves with respect to such
compliance to the extent required in accordance with GAAP; and (c) at the
written request of Administrative Agent, in its reasonable discretion, provide,
at no cost or expense to Administrative Agent, Collateral Agent or any Lender,
an environmental site assessment (including, without limitation, the results of
any soil or groundwater or other testing conducted at Administrative Agent’s
request) concerning any Real Property now or hereafter owned, leased or operated
by Borrower or any of its Restricted Subsidiaries, conducted by an environmental
consulting firm proposed by such Credit Party and approved by Administrative
Agent in its reasonable discretion indicating the presence or absence of
Hazardous Material and the potential cost of any required action in connection
with any Hazardous Material on, at, under or emanating from such Real Property;
provided, however, that such request may be made only if (i) there has occurred
and is continuing an Event of Default, or (ii) circumstances exist that
reasonably could be expected to form the basis of an Environmental Action
against Borrower or any Restricted Subsidiary or any Real Property of Borrower
or any of its Restricted Subsidiaries which would reasonably be expected to have
a Material Adverse Effect; if Borrower or any of its Restricted Subsidiaries
fails to provide the same within sixty (60) days after such request was made (or
in such longer period as may be approved by Administrative Agent, in its
reasonable discretion), Administrative Agent may but is under no obligation to
conduct the same, and Borrower or its Restricted Subsidiary shall grant and
hereby grants to Administrative Agent and its agents, advisors and consultants
access at reasonable times, and upon reasonable notice to Borrower, to such Real
Property and specifically grants Administrative Agent and its agents, advisors
and consultants an irrevocable non-exclusive license, subject to the rights of
tenants, to undertake such an assessment, all at no cost or expense to
Administrative Agent, Collateral Agent or any Lender.  Administrative Agent will
use its commercially reasonable efforts to obtain from the firm conducting any
such assessment usual and customary agreements to secure liability insurance and
to treat its work as confidential and shall promptly provide Borrower with all
documents relating to such assessment.

 

119

--------------------------------------------------------------------------------


 

SECTION 9.08.                      Pledge or Mortgage of Real Property and
Vessels.

 

(a)                                 Subject to compliance with applicable Gaming
Laws, if, after the Closing Date any Credit Party shall acquire any Property
(other than any Real Property, any Vessel or Replacement Vessel (other than
leasehold interests in any Vessel or Replacement Vessel) or any Property that is
subject to a Lien permitted under Section 10.02(i) or Section 10.02(k) to the
extent and for so long as the contract or other agreement in which such Lien is
granted validly prohibits the creation of Liens securing the Obligations on such
Property and to the extent such prohibition is not superseded by the applicable
provisions of the UCC), including, without limitation, pursuant to any Permitted
Acquisition, or as to which Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien and as to which the Security Documents
are intended to cover, such Credit Party shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such assets
or Pledged Collateral) promptly (i) execute and deliver to Collateral Agent such
amendments to the Security Documents or such other documents as Collateral Agent
deems necessary or advisable in order to grant to Collateral Agent, for the
benefit of the Secured Parties, security interests in such Property and
(ii) take all actions necessary or advisable to grant to Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
(except to the extent limited by applicable Requirements of Law (including,
without limitation, any Gaming Laws)), subject to no Liens other than Permitted
Liens, in each case, to the extent such actions are required by the Security
Agreement; provided, that notwithstanding the foregoing, the Credit Parties
shall not be required to take such actions with respect to (i) any leasehold
interest in any Vessel or Replacement Vessel (other than any such Vessel or
Replacement Vessel constituting Leased Property) entered into after the date
hereof that has a fair market value (including the reasonably anticipated fair
market value of the Gaming Facility or other improvements to be developed
thereon) of less than $250.0 million or a remaining term (including options to
extend) of less than 10 years or (ii) any leasehold interest in any Vessel or
Replacement Vessel (other than any such Vessel or Replacement Vessel
constituting Leased Property) acquired as part of a Permitted Acquisition or
other Acquisition permitted hereunder, in either case, if after the exercise of
commercially reasonable efforts by the Credit Parties (which shall not include
the payment of consideration other than reasonable attorneys’ fees and other
expenses incidental thereto), the landlord under such lease has not consented to
the granting of a such security interest.

 

(b)                                 If, after the Closing Date, any Credit Party
(x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, a fee or leasehold interest in Real Property located in the United
States which Real Property has a fair market value in excess of $25.0 million,
(y) develops a Gaming Facility on any fee or leasehold interest in Real Property
located in the United States which Real Property (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) has a fair market value in excess of $25.0 million,
determined on an as-developed basis, or (z) acquires a leasehold interest in any
Real Property that constitutes Leased Property, in each case, with respect to
which a Mortgage was not previously entered into in favor of Collateral Agent
(in each case (except with respect to Property described in clause (z) above),
other than to the extent such Real Property is subject to a Lien permitted under
Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long
as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Real Property),
such Credit Party shall promptly notify Collateral Agent and, if requested by
the Required Lenders or Collateral Agent (provided that no such request from
Collateral Agent or Required Lenders shall be necessary in the case of any
Leased Property), within ninety (90) days of such request (or in the case of
Leased Property, within fifteen (15) Business Days following the addition of
such Leased Property to the Master Lease) (in each case, or such longer period
that is reasonably acceptable to Administrative Agent), (i) take such actions
and execute such documents as Collateral Agent shall reasonably require to
confirm the Lien of an existing Mortgage, if applicable, or to create a new
Mortgage on such additional Real Property and (ii) cause to be delivered to
Collateral Agent, for the benefit of the Secured Parties, all documents and
instruments reasonably requested by Collateral Agent or as shall be necessary in
the opinion of counsel to Collateral Agent to create on behalf of the Secured
Parties a valid, perfected, mortgage Lien, subject only to Permitted Liens,
including the following:

 

(1)                                 a Mortgage in favor of Collateral Agent, for
the benefit of the Secured Parties, in form for recording in the recording
office of the jurisdiction where such Mortgaged Real Property is situated,
together with such other documentation as shall be required to create a valid
mortgage Lien under

 

120

--------------------------------------------------------------------------------


 

applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens; and

 

(2)                                 with respect to each Mortgage and each
Mortgaged Real Property, each of the items set forth in Sections 7.01(l) and
9.14(b) and, in each case to the extent reasonably requested by the Required
Lenders or Collateral Agent, each of the items set forth in Sections
9.14(a)(i)(2), 9.14(a)(i)(3) and 7.01(j) (provided that, with respect to Leased
Property, the items in Sections 9.14(a)(i)(2) and 9.14(a)(i)(3) (other than
fixture filings and title insurance policies) shall not be required prior to the
ninetieth (90th) day (or such later day as is acceptable to Administrative Agent
in its sole discretion) following the date such Property becomes Leased
Property);

 

provided, that notwithstanding the foregoing, except for any Property
constituting Leased Property, the Credit Parties shall not be required to grant
a Mortgage on (i) any leasehold interest in any Real Property entered into after
the date hereof that has a fair market value (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) of less than $250.0 million or a remaining term (including
options to extend) of less than 10 years or (ii) any leasehold interest in any
Real Property acquired as part of a Permitted Acquisition or other Acquisition
permitted hereunder, in either case, if after the exercise of commercially
reasonable efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(b) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(c)                                  If, after the Closing Date, any Credit
Party (x) acquires, including, without limitation, pursuant to any Permitted
Acquisition, a fee interest in any Vessel or a Replacement Vessel with a fair
market value in excess of $25.0 million located or otherwise maintained in the
United States and registered with the United States Coast Guard or (y) develops
a Gaming Facility with a fair market value in excess of $25.0 million,
determined on an as-developed basis, on any fee interest in a Vessel or a
Replacement Vessel located or otherwise maintained in the United States and
registered with the United States Coast Guard, in each case, with respect to
which a Ship Mortgage was not previously entered into in favor of Collateral
Agent (other than to the extent such other Vessel or Replacement Vessel is
subject to a Lien permitted under Section 10.02(i) or 10.02(k) securing
Indebtedness to the extent and for so long as the contract or other agreement in
which such Lien is granted validly prohibits the creation of Liens securing the
Obligations on such Vessel or Replacement Vessel), such Credit Party shall
promptly notify Collateral Agent and, if requested by the Required Lenders or
Collateral Agent, within ninety (90) days of such request (or such longer period
that is reasonably acceptable to Administrative Agent), (i) take such actions
and execute such documents as Collateral Agent shall reasonably require to
confirm the Lien of an existing Ship Mortgage, if applicable, or to create a new
Ship Mortgage on such other Vessel or Replacement Vessel and (ii) cause to be
delivered to Collateral Agent, for the benefit of the Secured Parties, all
documents and instruments reasonably requested by Collateral Agent or as shall
be necessary in the opinion of counsel to Collateral Agent to create on behalf
of the Secured Parties a legal, valid and enforceable first preferred ship
mortgage under Chapter 313 of Title 46 of the United States Code subject to
Permitted Liens, including the following:

 

(1)                                 a Ship Mortgage reasonably satisfactory to
Collateral Agent, granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
each such other Vessel or Replacement Vessel under Chapter 313 of Title 46 of
the United States Code subject to Permitted Liens, executed and delivered by a
duly authorized officer of the appropriate Credit Party, together with such
certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
other Vessel or Replacement Vessel; and

 

121

--------------------------------------------------------------------------------


 

(2)                                 with respect to each Ship Mortgage and each
such other Vessel or Replacement Vessel, in each case to the extent reasonably
requested by the Required Lenders or Collateral Agent, certificates of insurance
as required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(d)                                 Notwithstanding anything contained in
Sections 9.08(a), 9.08(b) and 9.08(c) to the contrary (except with respect to
Property constituting Leased Property, as to which this Section 9.08(d) shall
not apply), in each case, it is understood and agreed that no Lien(s),
Mortgage(s) and/or Ship Mortgage(s) in favor of Collateral Agent on any after
acquired Property of the applicable Credit Party shall be required to be granted
or delivered at such time as provided in such Sections (as applicable) as a
result of such Lien(s), Mortgage(s) and/or Ship Mortgage(s) being prohibited by
(i) the applicable Gaming Authorities or applicable Law; provided, however, that
Borrower has used its commercially reasonable efforts to obtain such approvals
or (ii) Contractual Obligation (except to the extent invalidated by the
applicable provisions of the UCC), provided, that such Contractual Obligation
(A) is in existence on the Closing Date or (B) except with respect to Mortgages,
Ship Mortgages and liens on leaseholds of Vessels or Replacement Vessels, in
each case, required pursuant to this Section 9.08, is not prohibited under
Section 10.10.

 

(e)                                  With respect to Lien(s), Mortgage(s) and/or
Ship Mortgage(s) relating to any Property acquired (or leased) by any Credit
Party after the Closing Date or any Property of any Additional Credit Party or
with respect to any Guarantee of any Additional Credit Party, in each case that
were not granted or delivered pursuant to Section 9.08(d) or to the second
paragraph in Section 9.11, as the case may be, at such time as Borrower
reasonably believes such prohibition no longer exists, Borrower shall (and with
respect to any items requiring approval from Gaming Authorities, Borrower shall
use commercially reasonable efforts to seek the approval from the applicable
Gaming Authorities for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee and, if such approval is so obtained), comply with Sections 9.08(a),
9.08(b) and/or 9.08(c) or with Section 9.11, as the case may be.

 

SECTION 9.09.                      Security Interests; Further Assurances.

 

(a)                                 Each Credit Party shall, promptly, upon the
reasonable request of Collateral Agent, and so long as such request (or
compliance with such request) does not violate any Gaming Law or, if necessary,
is approved by the Gaming Authority (which Borrower hereby agrees to use
commercially reasonable efforts to obtain), at Borrower’s expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
Collateral Agent reasonably necessary or desirable to create, protect or perfect
or for the continued validity, perfection and priority of the Liens on the
Collateral covered or purported to be covered thereby (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and any applicable Requirements of Law including, without limitation,
any Gaming Laws) subject to no Liens other than Permitted Liens; provided that,
notwithstanding anything to the contrary herein or in any other Credit Document,
in no event shall any Company be required to enter into control agreements with
respect to its deposit accounts, securities accounts or commodity accounts.  In
the case of the exercise by Collateral Agent or the Lenders or any other Secured
Party of any power, right, privilege or remedy pursuant to any Credit Document
following the occurrence and during the continuation of an Event of Default
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, Borrower and each of its Restricted
Subsidiaries shall use commercially reasonable efforts to execute and deliver
all applications, certifications, instruments and other documents and papers
that Collateral Agent or the Lenders may be so required to obtain.  If
Collateral Agent reasonably determines that it is required by applicable
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Credit Party constituting Collateral, Borrower shall provide to
Collateral Agent appraisals that satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of FIRREA.

 

122

--------------------------------------------------------------------------------


 

(b)                                 Without limiting the generality of
Section 9.09(a), it is the intent of the parties hereto that all Leased Property
be subject to a valid, enforceable and perfected Lien in favor of Collateral
Agent within the periods required hereunder (including Sections 9.08 and 9.14).
Administrative Agent, Collateral Agent and Borrower agree to cooperate in
causing the Leased Property to be subject to such Liens, and Borrower agrees to
execute such Security Documents and amendments or supplements thereto, and take
such other actions, as may be reasonably necessary, or reasonably requested by
Collateral Agent, to subject the Leased Property to a valid, enforceable and
perfected Lien in favor of Collateral Agent within such time periods.

 

SECTION 9.10.                      Master Lease.

 

(a)                                 Borrower will cause each sublease and each
use agreement entered into between Tenant and any other Credit Party with
respect to Real Property that is leased from Landlord pursuant to the Master
Lease to at all times during the term of the Master Lease to be subject and
subordinate to the Master Lease (and to all matters to which the Master Lease is
subject and subordinate).

 

(b)                                 Within twenty (20) Business Days after the
Closing Date, Administrative Agent shall have received a copy of the Master
Lease duly executed by the parties thereto and an Officer’s Certificate of
Borrower certifying that the Master Lease is in full force and effect as of such
date of delivery.

 

(c)                                  Borrower will (i) take all actions required
by the Master Lease (and such other actions as reasonably requested by
Administrative Agent) to cause Landlord to execute and notarize, and, promptly
upon receipt (and, in any event, within one (1) Business Day of receipt thereof
by Borrower or Tenant), Borrower shall deliver to Administrative Agent, in
respect of each Mortgage in respect of Real Property that is leased from
Landlord pursuant to the Master Lease, an acknowledgment pursuant to the Master
Lease in substantially the form of Exhibit U hereto (or such other form as is
agreed to by Administrative Agent in its sole discretion), duly executed and
notarized by the Landlord and (ii) designate this Agreement as a “Debt
Agreement” pursuant to the definition of the term “Debt Agreement” under the
Master Lease.

 

(d)                                 Within twenty (20) Business Days after the
Closing Date, Borrower shall have effected the Spin-Off.

 

SECTION 9.11.                      Additional Credit Parties.  Upon (i) any
Credit Party creating or acquiring any Subsidiary that is a Wholly Owned
Restricted Subsidiary (other than any Excluded Subsidiary) after the Closing
Date, (ii) any Wholly Owned Restricted Subsidiary of a Credit Party ceasing to
be an Excluded Subsidiary (including, without limitation, an Immaterial
Subsidiary being designated pursuant to Section 9.13 as an Excluded Immaterial
Subsidiary) or (iii) any Revocation that results in an Unrestricted Subsidiary
becoming a Wholly Owned Restricted Subsidiary (other than any Excluded
Subsidiary) of a Credit Party (such Wholly Owned Restricted Subsidiary
referenced in clause (i), (ii) or (iii) above, an “Additional Credit Party”),
such Credit Party shall, assuming and to the extent that it does not violate any
Gaming Law or assuming and to the extent it obtains the approval of the Gaming
Authority to the extent such approval is required by applicable Gaming Laws
(which Borrower hereby agrees to use commercially reasonable efforts to obtain),
(A) cause each such Wholly Owned Restricted Subsidiary to promptly (but in any
event within 45 days (or 95 days, in the event of any Discharge of any
Indebtedness in connection with the acquisition of any such Subsidiary) after
the later of such event described in clause (i), (ii) or (iii) above or receipt
of such approval (or such longer period of time as Administrative Agent may
agree to in its sole discretion), execute and deliver all such agreements,
guarantees, documents and certificates (including Joinder Agreements, any
amendments to the Credit Documents and a Perfection Certificate)) as
Administrative Agent may reasonably request in order to have such Wholly Owned
Restricted Subsidiary become a Guarantor and (B) promptly (I) execute and
deliver to Collateral Agent such amendments to or additional Security Documents
as Collateral Agent deems necessary or advisable in order to grant to Collateral
Agent for the benefit of the Secured Parties, a perfected security interest in
the Equity Interests of such new Wholly Owned Restricted Subsidiary which are
owned by any Credit Party and required to be pledged pursuant to the Security
Agreement, (II) deliver to Collateral Agent the certificates (if any)
representing such Equity Interests together with in the case of such Equity
Interests, undated stock powers endorsed in blank, (III) cause such new Wholly
Owned Restricted Subsidiary to take such actions necessary or advisable
(including executing and delivering a Joinder Agreement) to

 

123

--------------------------------------------------------------------------------


 

grant to Collateral Agent for the benefit of the Secured Parties, a perfected
security interest in the collateral described in (subject to any requirements
set forth in the Security Agreement with respect to limitations on grant of
security interests in certain types of assets or Pledged Collateral and
limitations or exclusions from the requirement to perfect Liens on such Pledged
Collateral and excluding acts with respect to perfection of security interests
and Liens not required under, or excluded from the requirements under, the
Security Agreement) the Security Agreement and all other Property (limited, in
the case of Foreign Subsidiaries, to 65% of the voting Equity Interests and 100%
of the non-voting Equity Interests of such Foreign Subsidiaries) of such Wholly
Owned Restricted Subsidiary in accordance with the provisions of Section 9.08
hereof with respect to such new Wholly Owned Restricted Subsidiary, or by law or
as may be reasonably requested by Collateral Agent, and (IV) deliver to
Collateral Agent all legal opinions reasonably requested relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the Closing Date with respect to such Guarantor; provided, however,
that Borrower shall use its commercially reasonable efforts to obtain such
approvals for any Mortgage(s), Ship Mortgage(s) and Lien(s) (including pledge of
the Equity Interests of such Subsidiary) to be granted by such Wholly Owned
Restricted Subsidiary and for the Guarantee of such Wholly Owned Restricted
Subsidiary as soon as reasonably practicable.  All of the foregoing actions
shall be at the sole cost and expense of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that (except with respect to Property constituting Leased
Property, as to which this paragraph shall not apply), no Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee of the applicable Additional Credit Party
shall be required to be granted or delivered at such time as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee being prohibited (i) by the applicable Gaming
Authorities, any other applicable Governmental Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC), provided, that such Contractual
Obligation (A) is in existence on the Closing Date or, in the case of a Person
who will become an Additional Credit Party, is in existence on the date of such
acquisition or (B) except with respect to Mortgages, Ship Mortgages and liens on
leaseholds of Vessels and Replacement Vessels, in each case, required pursuant
to this Section 9.11, is not prohibited by Section 10.10.

 

SECTION 9.12.                      Limitation on Designations of Unrestricted
Subsidiaries.

 

(a)                                 Borrower may, on or after the Closing Date,
designate any Subsidiary of Borrower (other than a Subsidiary of Borrower which
owns one or more Principal Assets) as an “Unrestricted Subsidiary” under this
Agreement (a “Designation”) only if:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation;

 

(ii)               Borrower would be permitted under this Agreement to make an
Investment at the time of Designation (assuming the effectiveness of such
Designation) in an amount (the “Designation Amount”) equal to the sum of (A) the
fair market value of the Equity Interest of such Subsidiary owned by Borrower
and/or any of the Restricted Subsidiaries on such date and (B) the aggregate
amount of Indebtedness of such Subsidiary owed to Borrower and the Restricted
Subsidiaries on such date;

 

(iii)            after giving effect to such Designation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iv)           such Subsidiary is not the Tenant under the Master Lease and does
not own, operate or manage any Principal Asset.

 

Upon any such Designation after the Closing Date, Borrower and its Restricted
Subsidiaries shall be deemed to have made an Investment in such Unrestricted
Subsidiary in an amount equal to the Designation Amount.

 

124

--------------------------------------------------------------------------------


 

(b)                                 Borrower may revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (a “Revocation”), whereupon such
Subsidiary shall then constitute a Restricted Subsidiary, if:

 

(i)                  no Default or Event of Default shall have occurred and be
continuing at the time and immediately after giving effect to such Revocation;

 

(ii)               after giving effect to such Revocation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iii)            all Liens and Indebtedness of such Unrestricted Subsidiary and
its Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.

 

(c)                                  All Designations and Revocations occurring
after the Closing Date must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer so executing such
certificate certifying compliance with the foregoing provisions of
Section 9.12(a) (in the case of any such Designations) and of
Section 9.12(b) (in the case of any such Revocations).

 

(d)                                 If Borrower designates a Guarantor as an
Unrestricted Subsidiary in accordance with this Section 9.12, the Obligations of
such Guarantor under the Credit Documents shall terminate and be of no further
force and effect and all Liens granted by such Guarantor under the applicable
Security Documents shall terminate and be released and be of no further force
and effect, and all Liens on the Equity Interests and debt obligations of such
Guarantor shall be terminated and released and of no further force and effect,
in each case, without any action required by Administrative Agent or Collateral
Agent.  At Borrower’s request, Administrative Agent and Collateral Agent will
execute and deliver any instrument evidencing such termination and Collateral
Agent shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).  Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.13.                      Limitation on Designation of Immaterial
Subsidiaries.

 

(a)                                 If for any reason the aggregate fair market
value of the assets of all the Immaterial Subsidiaries exceeds the Immaterial
Subsidiary Threshold Amount, then, promptly after the occurrence of such event
that causes the aggregate fair market value of all Immaterial Subsidiaries to
exceed the Immaterial Subsidiary Threshold Amount, Borrower shall designate (an
“Excluded Designation”) one or more Immaterial Subsidiaries as no longer
constituting Immaterial Subsidiaries for all purposes of this Agreement (an
“Excluded Immaterial Subsidiary”) as may be necessary to ensure that the
Immaterial Subsidiary Threshold is satisfied.  Borrower may redesignate (a
“Redesignation”) an Excluded Immaterial Subsidiary as constituting an Immaterial
Subsidiary for purposes of this Agreement so long as such redesignated Excluded
Immaterial Subsidiary is in compliance with the requirements of the definition
of Immaterial Subsidiary and such Redesignation does not cause or otherwise
result in the aggregate fair market value of the assets of all Immaterial
Subsidiaries (after giving effect to the Redesignation of the Excluded
Immaterial Subsidiary as an Immaterial Subsidiary) to exceed the Immaterial
Subsidiary Threshold Amount.  For purposes of this Section 9.13(a), fair market
value shall be determined as of the most recent Calculation Date.

 

(b)                                 Any such Excluded Designation or
Redesignation must be evidenced by an Officer’s Certificate of Borrower
delivered to Administrative Agent with the Responsible Officer executing such
certificate certifying compliance with the foregoing provisions of
Section 9.13(a).

 

(c)                                  If Borrower redesignates an Excluded
Immaterial Subsidiary as an Immaterial Subsidiary in accordance with this
Section 9.13, so long as no Default or Event of Default exists, the Obligations
of such Excluded Immaterial Subsidiary (as a Guarantor) under the Credit
Documents shall terminate and be of no further force and all Liens granted by
such Excluded Immaterial Subsidiary (as a Guarantor) under the applicable
Security

 

125

--------------------------------------------------------------------------------


 

Documents shall terminate and be released and be of no further force and effect,
in each case, without any action required by Administrative Agent or Collateral
Agent.  At Borrower’s request, Administrative Agent and Collateral Agent will
execute and deliver any instrument evidencing such termination and Collateral
Agent shall take all actions appropriate in order to effect the termination and
release of such Lien and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release).  Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.14.                      Post-Closing Matters.  Borrower will cause to
be delivered or performed, as applicable, each of the following:

 

(a)                                 Mortgage Matters.  On or before the date
that is 120 days after the Closing Date (or such later date as is permitted by
Administrative Agent in its sole discretion):

 

(i)                  Mortgaged Real Property.  Administrative Agent shall have
received with respect to each Mortgaged Real Property identified on Schedule
1.01(E): (1) a Mortgage reasonably satisfactory to Administrative Agent and in
form for recording in the recording office of each political subdivision where
each such Mortgaged Real Property is situated, which Mortgage shall, when
recorded, be effective to create in favor of Collateral Agent on behalf of the
Secured Parties a valid, enforceable and perfected first priority Lien (except
to the extent limited by applicable Requirements of Law (including, without
limitation, any Gaming Laws)) on such Mortgaged Real Property subordinate to no
Liens other than Permitted Liens, (2) with respect to each Mortgage, legal
opinions, each of which shall be addressed to Administrative Agent, Collateral
Agent and the Lenders, dated the effective date of such Mortgage and covering
such matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type and evidence that Borrower has taken all
actions required by Section 9.10(c)(i) with respect to such Mortgage and
(3) with respect to each Mortgaged Real Property and Mortgage, such fixture
filings, title insurance policies, insurance certificates, surveys, consents,
estoppels, Governmental Real Property Disclosure Requirements, certificates,
affidavits, instruments, returns and other documents delivered in connection
with the Existing Credit Agreement substantially in the form delivered
thereunder with such changes thereto as shall be necessary to reflect the
Transactions and all of the foregoing shall be reasonably satisfactory to
Administrative Agent in form and substance.

 

(ii)               Ship Mortgages.  Administrative Agent shall have received
with respect to each Mortgaged Vessel, if any, identified on Schedule 8.13(b):
(1) a Ship Mortgage granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
such Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Collateral Liens, executed and delivered by a duly
authorized officer of the appropriate Credit Party, in each case, together with
such certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
Mortgaged Vessel, (2) with respect to each Ship Mortgage, legal opinions, each
of which shall be addressed to Administrative Agent, Collateral Agent and the
Lenders, dated the effective date of such Ship Mortgage and covering such
matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type and (3)  certificates of insurance as
required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage, and all of the foregoing shall be reasonably satisfactory to
Administrative Agent.

 

(b)                                 Flood Area.  Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Real Property for
which a Mortgage is granted pursuant to Section 9.14(a)(i) on or before the date
the related Mortgage is delivered to Adminsitrative Agent (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Credit Party relating thereto).

 

(c)                                  Additional Post-Closing Deliverables. Each
of the documents and other agreements set forth on Schedule 9.14 shall be
delivered or performed, as applicable, within the respective time frames
specified therein.

 

126

--------------------------------------------------------------------------------


 

ARTICLE X.

 

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 10.01.               Indebtedness.  Borrower and its Restricted
Subsidiaries will not incur any Indebtedness, except:

 

(a)                                 Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(b)                                 Indebtedness outstanding on the Closing Date
and listed on Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                                  Indebtedness under any Swap Contracts
(including, without limitation, any Interest Rate Protection Agreements);
provided that such Swap Contracts are entered into for bona fide hedging
activities and not for speculative purposes;

 

(d)                                 intercompany Indebtedness of Borrower and
the Restricted Subsidiaries to Borrower or other Restricted Subsidiaries;

 

(e)                                  [Reserved]

 

(f)                                   Indebtedness in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds, completion guarantees and letters of credit provided by
Borrower or any of its Restricted Subsidiaries in the ordinary course of its
business (including to support Borrower’s or any of its Restricted Subsidiaries’
applications for Gaming Licenses or for the purposes referenced in this clause
(f));

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five (5) Business Days of
its incurrence;

 

(h)                                 Indebtedness (other than Indebtedness
referred to in Section 10.01(b)) in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof, in an aggregate
principal amount not to exceed at any time outstanding, $100.0 million;

 

(i)                                     Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(j)                                    guarantees by Borrower or Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred by Borrower or
any Restricted Subsidiary under this Section 10.01;

 

(k)                                 Indebtedness of a Person that becomes a
Subsidiary of Borrower or any of its Restricted Subsidiaries after the date
hereof in connection with a Permitted Acquisition or other Acquisition permitted
hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 

(l)                                     (i) Permitted Unsecured Indebtedness and
Permitted Second Lien Indebtedness, so long as (x) Borrower and its Restricted
Subsidiaries shall be in compliance with the Financial Maintenance Covenants on
a Pro Forma Basis as of the most recent Calculation Date and (y) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Permitted Refinancings of any Indebtedness incurred pursuant to

 

127

--------------------------------------------------------------------------------


 

clause (i) so long as (x) in the case of Permitted Refinancings of Permitted
Second Lien Indebtedness, such Permitted Refinancings qualify as either
Permitted Second Lien Indebtedness or Permitted Unsecured Indebtedness or (y) in
the case of Permitted Refinancings of Permitted Unsecured Indebtedness, such
Permitted Refinancings qualify as Permitted Unsecured Indebtedness;

 

(m)                             (i) Permitted First Lien Indebtedness, so long
as (w) the Consolidated Senior Secured Net Leverage Ratio shall not exceed 1.50
to 1.00 on a Pro Forma Basis as of the most recent Calculation Date,
(x) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date, (y) no Event of Default shall have occurred and be continuing
after giving effect thereto, and (z) in the reasonable judgment of Borrower, the
terms of such Indebtedness, when taken as a whole, are no more restrictive in
any material respect than the terms of this Agreement and (ii) Permitted
Refinancings of any Indebtedness incurred pursuant to clause (i) so long as such
Permitted Refinancings qualify as Permitted First Lien Indebtedness, Permitted
Second Lien Indebtedness or Permitted Unsecured Indebtedness;

 

(n)                                 unsecured Indebtedness of the kind described
in clause (d) of the definition of “Indebtedness” so long, in the case of any
such Indebtedness other than earn-out obligations, at the time of incurrence
thereof, (i) no Event of Default shall have occurred and be continuing after
giving effect thereto and (ii) Borrower and its Restricted Subsidiaries shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date;

 

(o)                                 Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

 

(p)                                 Indebtedness of Borrower under the Senior
Unsecured Notes, and Permitted Refinancings thereof;

 

(q)                                 unsecured Indebtedness of Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed $100.0
million outstanding at any time;

 

(r)                                    Indebtedness consisting of the financing
of insurance premiums in the ordinary course of business; and

 

(s)                                   Investments under Section 10.04(k),
10.04(l), 10.04(m) and 10.04(s) consisting of guarantees in an aggregate amount
not to exceed $500.0 million at any time;

 

(t)                                    (A)                              
Indebtedness of Borrower in respect of one or more series of senior unsecured
notes or loans, senior secured first lien or junior lien notes or loans or
subordinated notes or loans that may be secured by the Collateral on a pari
passu or junior basis with the Obligations, that are issued or made in lieu of
New Revolving Commitments and/or New Term Loan Commitments pursuant to an
indenture, a loan agreement or a note purchase agreement or otherwise (any such
Indebtedness, “Incremental Equivalent Debt”); provided that (i) the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to this Section 10.01(t) shall not, together with any Incremental Revolving
Commitments, New Term Loan Commitments (and, without duplication, New Term
Loans), Incremental Term A Loan Commitments (and, without
duplication, Incremental Term A Loans), and/or Incremental Term B Loan
Commitments (and, without duplication, Incremental Term B Loans) issued or
incurred on or prior to such date, exceed the Incremental Loan Amount (with the
Incremental Loan Amount to be determined as if any Incremental Equivalent Debt
is senior secured indebtedness even if such Incremental Equivalent Debt is
unsecured); (ii) no Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such incurrence or issuance;
provided that, with respect to any Incremental Equivalent Debt the proceeds of
which are used to fund a Permitted Acquisition or other Acquisition
substantially concurrently upon the receipt thereof, the absence of an Event of
Default shall not constitute a condition to the issuance or incurrence of such
Incremental Equivalent Debt; (iii) Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (provided that, for such purpose, (x) Consolidated Net
Indebtedness shall not take into account any cash or cash equivalents
constituting proceeds of any Incremental Commitments to be provided on such date
or any cash or cash equivalents of any Incremental Equivalent Debt to be issued
or incurred on such date that may otherwise reduce the amount of

 

128

--------------------------------------------------------------------------------


 

Consolidated Net Indebtedness and (y) in the case of any Incremental Revolving
Commitments and Incremental Equivalent Debt consisting of revolving credit
facilities, pro forma effect shall be given to any New Revolving Loans,
Revolving Loans under Incremental Revolving Commitments and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt to be incurred on such date
consisting of a revolving credit facility shall not otherwise be treated as
drawn); (iv) if such Incremental Equivalent Debt is (x) secured on a pari passu
basis with the Obligations, such Incremental Equivalent Debt shall have a
maturity date and Weighted Average Life to Maturity (without giving effect to
prepayments that reduce scheduled amortization) no shorter than any
then-existing Tranche of Term Loans or (y) secured on a second lien (or other
junior basis) or is unsecured, such Incremental Equivalent Debt shall satisfy
the definition of Permitted Junior Debt Conditions; (v) if such Incremental
Equivalent Debt is secured (x) on pari passu basis with the Obligations, the
holders of such Indebtedness (or their representative) and Administrative Agent
shall be party to the Pari Passu Intercreditor Agreement or (y) or second lien
(or other junior) basis to the Obligations, the holders of such Indebtedness (or
their representative) shall be party to the Second Lien Intercreditor Agreement
(as “Second Priority Debt Parties”) with the Administrative Agent; (vi) except
as set forth in clauses (i) — (v) of this paragraph (t), the terms (excluding
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions) of such Incremental Equivalent Debt are (as determined by Borrower
in good faith), taken as a whole, no more restrictive in any material respect
than the terms set forth in this Agreement; and (B) any Permitted Refinancing in
respect thereof that satisfies clause (A)(v) and (A)(vi) above;

 

(u)                                 Indebtedness used to finance, or incurred or
issued for the purpose of financing, Expansion Capital Expenditures or
Development Projects (including Permitted Refinancings thereof) in an aggregate
principal amount not to exceed $500.0 million at any time outstanding so long as
no Event of Default shall have occurred and be continuing after giving effect
thereto;

 

(v)                                 Indebtedness of Restricted Subsidiaries that
are Foreign Subsidiaries in an aggregate amount not to exceed $100.0 million at
any time outstanding, so long as such Indebtedness is not guaranteed by any
Credit Party; and

 

(w)                               Indebtedness in an aggregate amount not to
exceed $100.0 million at any time outstanding consisting of loans advanced by
GLPI or its Subsidiaries for the purpose of funding capital expenditures with
respect to gaming facilities and related assets, in each case, so long as (i) no
Event of Default shall have occurred and be continuing after giving effect
thereto and (ii) immediately after giving effect to such Indebtedness Borrower
shall be in compliance on a Pro Forma Basis with the Financial Maintenance
Covenants as of the most recent Calculation Date.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

SECTION 10.02.               Liens.  Neither Borrower nor any Restricted
Subsidiary shall create, incur, grant, assume or permit to exist, directly or
indirectly, any Lien on any Property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

 

(b)                                 Liens in respect of property of Borrower or
any Restricted Subsidiary imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, landlord’s and mechanics’ liens,
maritime liens and other similar Liens arising in the ordinary course of
business (i) for amounts not yet overdue for a period of sixty (60) days or
(ii) for amounts that are overdue for a period in excess of sixty (60) days that
are being contested in good faith by appropriate proceedings (inclusive of
amounts that remain unpaid as a result of bona fide disputes with contractors,
including

 

129

--------------------------------------------------------------------------------


 

where the amount unpaid is greater than the amount in dispute), so long as
adequate reserves have been established in accordance with GAAP;

 

(c)                                  Liens securing Indebtedness incurred
pursuant to Section 10.01(b) and listed on Schedule 10.02; provided, however,
that (i) such Liens do not encumber any Property of Borrower or any Restricted
Subsidiary other than (x) any such Property subject thereto on the Closing Date,
(y) after-acquired property that is affixed or incorporated into Property
covered by such Lien and (z) proceeds and products thereof, and (ii) the amount
of Indebtedness secured by such Liens does not increase, except as contemplated
by Section 10.01(b);

 

(d)                                 easements, rights-of-way, restrictions
(including zoning restrictions), covenants, encroachments, protrusions and other
similar charges or encumbrances, and minor title deficiencies on or with respect
to any Real Property, in each case whether now or hereafter in existence, not
(i) securing Indebtedness and (ii) individually or in the aggregate materially
interfering with the conduct of the business of Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(e)                                  Liens arising out of judgments or awards
not resulting in an Event of Default;

 

(f)                                   Liens (other than any Lien imposed by
ERISA) (i) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (ii) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts, rental
obligations (limited, in the case of rental obligations, to security deposits
and deposits to secure obligations for taxes, insurance, maintenance and similar
obligations), utility services, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money), (iii) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers or (iv) Liens on
deposits made to secure Borrower’s or any of its Subsidiaries’ Gaming License
applications or to secure the performance of surety or other bonds issued in
connection therewith; provided, however, that to the extent such Liens are not
imposed by Law, such Liens shall in no event encumber any Property other than
cash and Cash Equivalents or, in the case of clause (iii), proceeds of insurance
policies;

 

(g)                                  Leases with respect to the assets or
properties of any Credit Party or its respective Subsidiaries, in each case
entered into in the ordinary course of such Credit Party’s or Subsidiary’s
business so long as each of the Leases entered into after the date hereof with
respect to Real Property constituting Collateral are subordinate in all respects
to the Liens granted and evidenced by the Security Documents and do not,
individually or in the aggregate, (x) interfere in any material respect with the
ordinary conduct of the business of the Credit Parties and their respective
Subsidiaries, taken as a whole, or (y) materially impair the use (for its
intended purposes) or the value of the Properties of the Credit Parties and
their respective Subsidiaries, taken as a whole; provided that upon the request
of Borrower, the Collateral Agent shall enter into a customary subordination and
non-disturbance and attornment agreement in connection with any such Lease;

 

(h)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by Borrower or such Restricted Subsidiary in the ordinary course of
business;

 

(i)                                     Liens arising pursuant to Purchase Money
Obligations or Capital Lease Obligations (and refinancings or renewals thereof),
in each case, incurred pursuant to Section 10.01(h); provided, however, that
(i) the Indebtedness secured by any such Lien (including refinancings thereof)
does not exceed 100% of the cost of the property being acquired, constructed,
improved or leased at the time of the incurrence of such Indebtedness (plus, in
the case of refinancings, accrued interest on the Indebtedness refinanced and
fees and expenses relating thereto) and (ii) any such Liens attach only to the
property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that

 

130

--------------------------------------------------------------------------------


 

all Indebtedness to a single lender shall be considered to be a single Purchase
Money Obligation, whether drawn at one time or from time to time);

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by Borrower or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided, however, that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

 

(k)                                 Liens on assets of a Person existing at the
time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;

 

(l)                                     in addition to Liens otherwise permitted
by this Section 10.02, other Liens incurred with respect to any Indebtedness or
other obligations of Borrower or any of its Subsidiaries; provided, however,
that (x) the aggregate principal amount of such Indebtedness secured by such
Liens shall not exceed $50.0 million at any time outstanding, and (y) any such
Liens on Collateral shall be junior or otherwise subordinated in all respects to
any Liens in favor of Collateral Agent on any of the Collateral to the
reasonable satisfaction of Administrative Agent;

 

(m)                             (i) licenses of Intellectual Property to GLPI or
one of its Subsidiaries for use in connection with its ownership and operation
of the TRS Properties, and (ii) licenses of Intellectual Property granted by
Borrower or any Restricted Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(n)                                 Liens pursuant to the Credit Documents,
including, without limitation, Liens related to Cash Collateralizations;

 

(o)                                 Permitted Vessel Liens;

 

(p)                                 Liens arising under applicable Gaming Laws;
provided, however, that no such Lien constitutes a Lien securing repayment of
Indebtedness for borrowed money;

 

(q)                                 (i) Liens pursuant to the Master Lease and
similar leases entered into for the purpose of, or with respect to, operating or
managing gaming facilities and related assets, which Liens are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

 

(r)                                    Liens to secure Indebtedness incurred
pursuant to Section 10.01(v); provided that such Liens do not encumber any
Property of Borrower or any Restricted Subsidiary other than any Foreign
Subsidiary;

 

(s)                                   Prior Mortgage Liens with respect to the
applicable Mortgaged Real Property;

 

(t)                                    Liens on cash and Cash Equivalents
deposited to Discharge, redeem or defease Indebtedness that was permitted to so
be repaid;

 

(u)                                 Liens arising from precautionary UCC
financing statements filings regarding operating leases or consignment of goods
entered into in the ordinary course of business;

 

131

--------------------------------------------------------------------------------


 

(v)                                 Liens on the Collateral securing
(i) Permitted First Lien Indebtedness permitted under Section 10.01(m) or
Permitted First Priority Refinancing Debt and, in each case, subject to the Pari
Passu Intercreditor Agreement or (ii) Permitted Second Lien Indebtedness
permitted under Sections 10.01(l) or 10.01(m) or Permitted Second Priority
Refinancing Debt and, in each case, subject to the Second Lien Intercreditor
Agreement (as “Second Priority Liens”);

 

(w)                               Liens on the Collateral securing Incremental
Equivalent Debt, and Permitted Refinancings thereof, in each case, permitted
under 10.01(t) and subject to the Pari Passu Intercreditor Agreement or the
Second Lien Intercreditor Agreement (in the case of Liens intended to be
subordinated to the Liens securing the Obligations, as “Second Priority Liens”),
as and to the extent applicable;

 

(x)                                 Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement in respect of a Permitted Acquisition or
Investment (including any other Acquisition) not prohibited by this Agreement;

 

(y)                                 in the case of any non-Wholly Owned
Subsidiary or Joint Venture, any put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

(z)                                  Liens arising in connection with
transactions relating to the selling or discounting of accounts receivable in
the ordinary course of business;

 

(aa)                          licenses, leases or subleases granted to other
Persons not materially interfering with the conduct of the business of Borrower
and its Subsidiaries taken as a whole;

 

(bb)                          any interest or title of a lessor, sublessor,
licensee or licensor under any lease or license agreement permitted by this
Agreement;

 

(cc)                            Liens created by the applicable Transfer
Agreement;

 

(dd)                          Liens securing obligations of any Person in
respect of employee deferred compensation and benefit plans in connection with
“rabbi trusts” or other similar arrangements; and

 

(ee)                            Liens arising pursuant to Indebtedness incurred
pursuant to Section 10.01(u).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (k), (l), (r), (s), (t), (v) and (w) of this Section 10.02 by Borrower of
any of its Restricted Subsidiaries, Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by entering into or amending
appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.               Master Lease.  Neither Borrower nor Tenant will
terminate or allow or consent to the termination of the Master Lease or will
enter into any amendment, waiver or modification to the Master Lease if (i) such
amendment, waiver or modification could reasonably be expected to have a
Material Adverse Effect or (ii) after giving pro forma effect to such amendment,
waiver or modification, Borrower will not be in compliance with the provisions
of Section 10.08; provided that neither Borrower nor Tenant will allow any
amendment, waiver or modification of the Master Lease that (i) shortens the term
of the Master Lease to less than twenty (20) years (including extension or
renewal options) from the date of such amendment, waiver or modification,
(ii) tightens the financial covenants applicable to the tenant under the Master
Lease (other than technical amendments to the definitions of such financial
terms so long as such amendments do not materially affect the Tenant’s ability
to comply with such financial covenants), (iii) amends, waives or modifies
Articles XIV (Insurance Proceeds), XV (Condemnation), XVII (Leasehold
Mortgagees), XXII (Assignments) or XXXVI (Organized Sale Process) of the Master
Lease (including by amendment of the defined terms used therein) in a manner
adverse in any material respects to the interests of the Secured Parties or
(iv) amends, waives or modifies Article XI (Liens) of the Master Lease to the
extent adversely impacting the ability of the Secured Parties to obtain or
maintain a Lien on the

 

132

--------------------------------------------------------------------------------


 

Properties of Borrower or its Restricted Subsidiaries, in each case, without the
consent of the Required Lenders.  Tenant shall not transfer its rights or
obligations under the Master Lease to any Person other than to Borrower or a
Guarantor; provided, however, that no such transfer shall be permitted hereunder
unless expressly permitted under the Master Lease or consented to in writing by
Landlord.

 

SECTION 10.04.               Investments, Loans and Advances.  Neither Borrower
nor any Restricted Subsidiary will, directly or indirectly, make any Investment,
except for the following:

 

(a)                                 Investments outstanding on the Closing Date
and identified on Schedule 10.04 and any Investments received in respect thereof
without the payment of additional consideration (other than through the issuance
of or exchange of Qualified Capital Stock);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Borrower may enter into Swap Contracts to
the extent permitted by Section 10.01(c);

 

(d)                                 Investments (i) by Borrower in any
Restricted Subsidiary, (ii) by any Restricted Subsidiary in Borrower, (iii) by a
Restricted Subsidiary in another Restricted Subsidiary and (iv) by Borrower or
any Restricted Subsidiary in any other Company (provided that Investments
pursuant to this clause (iv) shall not exceed $50.0 million in the aggregate
outstanding at any time); provided that, in each case, any intercompany loan (it
being understood and agreed that intercompany receivables or advances made in
the ordinary course of business do not constitute loans) in excess of $10.0
million individually shall be evidenced by a promissory note and, to the extent
that the payee, holder or lender of such intercompany loan is a Credit Party,
such promissory note shall be pledged (and delivered) by such Credit Party to
Collateral Agent on behalf of the Secured Parties;

 

(e)                                  Borrower and its Restricted Subsidiaries
may sell or transfer assets to the extent permitted by Section 10.05;

 

(f)                                   Investments in securities of trade
creditors or customers received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such trade creditors or
customers or in settlement of delinquent or overdue accounts in the ordinary
course of business;

 

(g)                                  Investments made by Borrower or any
Restricted Subsidiary as a result of consideration received in connection with
an Asset Sale made in compliance with Section 10.05;

 

(h)                                 Investments consisting of moving,
entertainment and travel expenses, drawing accounts and similar expenditures
made to officers, directors and employees in the ordinary course of business not
to exceed $10.0 million in the aggregate at any time outstanding;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    extensions of trade credit (including to
gaming customers) in the ordinary course of business;

 

(k)                                 in addition to Investments otherwise
permitted by this Section 10.04, other Investments by Borrower or any of its
Restricted Subsidiaries; provided that the amount of such Investments to be made
pursuant to this Section 10.04(k), together with the Outstanding Investment
Amount as of such date, do not exceed the sum of (i) $500 million plus (ii) the
Aggregate Existing Investment Reductions as of such date and, provided further,
that (x) at the time of making such Investment and after giving effect thereto,
no Event of Default shall have occurred and be continuing, (y) immediately after
giving effect to such Investment Borrower shall be in compliance on a Pro Forma
Basis with the Financial Maintenance Covenants as of the most recent Calculation
Date and (z) Borrower shall designate each such Investment as having been made
pursuant to this Section 10.04(k) in the Compliance Certificate for the fiscal
quarter in which such Investment is made;

 

133

--------------------------------------------------------------------------------


 

(l)                                     in addition to Investments otherwise
permitted by this Section 10.04, Investments by Borrower or any of its
Restricted Subsidiaries; provided that (i) the amount of such Investments to be
made pursuant to this Section 10.04(l) do not exceed the Available Amount
determined at the time such Investment is made, (ii) immediately before and
after giving effect thereto, no Event of Default has occurred and is continuing
and (iii) immediately after giving effect thereto Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date;

 

(m)                             additional Investments so long as, at the time
such Investment is made and after giving effect thereto, (x) no Event of Default
has occurred and is continuing and (y) the Consolidated Senior Secured Net
Leverage Ratio is less than or equal to 1.50 to 1.00 on a Pro Forma Basis as of
the most recent Calculation Date;

 

(n)                                 payments with respect to any Qualified
Contingent Obligations, so long as, at the time such Qualified Contingent
Obligation was incurred or, if earlier, the agreement to incur such Qualified
Contingent Obligations was entered into, such Investment was permitted under
this Agreement;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged or consolidated with or
into Borrower or a Restricted Subsidiary, in each case in accordance with the
terms of this Agreement to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

(p)                                 Investments in the nature of pledges or
deposits with respect to leases or utilities provided to third parties in the
ordinary course of business;

 

(q)                                 Investments in Unrestricted Subsidiaries in
an amount not to exceed $50.0 million outstanding at any time.  For purposes of
this Section 10.04(q), the amount of such Investments outstanding shall be
deemed to equal the aggregate amount, in each case, valued at fair market value
at the time each such Investment was made, of such Investments minus (x) the
amounts received by Borrower and its Restricted Subsidiaries with respect to
such Investments (including with respect to contracts related to such
Investments and including principal, interest, dividends, distributions, sale
proceeds, payments under contracts relating to such Investments or other
amounts), and (y) reductions in the amount of such Investments as provided in
the definition of “Investment”;

 

(r)                                    the occurrence of a Reverse Trigger Event
under any applicable Transfer Agreement; and

 

(s)                                   so long as immediately before and after
giving effect thereto no Event of Default has occurred and is continuing and
after giving effect thereto Borrower will be in compliance on a Pro Forma Basis
with the Financial Maintenance Covenants as of the most recent Calculation Date,
Borrower and its Restricted Subsidiaries may make Investments in an aggregate
amount not in excess of an amount equal to $250.0 million minus the aggregate
amount of Restricted Payments made pursuant to Section 10.06(i)(i) and the
aggregate amount of Junior Prepayments made pursuant to Section 10.09(a)(i).

 

SECTION 10.05.               Mergers, Consolidations and Sales of Assets. 
Neither Borrower nor any Restricted Subsidiary will wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation
(other than solely to change the jurisdiction of organization or type of
organization (to the extent in compliance with the applicable provisions of the
Security Agreement)), or convey, sell, lease or sublease (as lessor or
sublessor), transfer or otherwise dispose of any substantial part of its
business, property or assets, except for:

 

(a)                                 Capital Expenditures by Borrower and the
Restricted Subsidiaries;

 

(b)                                 Sales or dispositions of used, worn out,
obsolete or surplus Property or Property no longer useful in the business of
Borrower by Borrower and the Restricted Subsidiaries in the ordinary course of
business and the abandonment or other sale of Intellectual Property that is, in
the reasonable judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of Borrower and its Restricted
Subsidiaries taken as a whole; and the termination or assignment of Contractual
Obligations (other than the Master Lease) to the extent such termination or
assignment does not have a Material Adverse Effect;

 

134

--------------------------------------------------------------------------------


 

(c)                                  Asset Sales by Borrower or any Restricted
Subsidiary; provided that (i) at the time of such Asset Sale, no Event of
Default then exists or would arise therefrom, (ii) Borrower or any of its
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in
each case, free and clear of all Liens at the time received other than Permitted
Liens) (it being understood that for the purposes of clause (c)(ii)(x), the
following shall be deemed to be cash:  (A) any liabilities (as shown on
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Restricted Subsidiary from such
transferee that are converted by such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within one
hundred and eighty (180) days following the closing of the applicable
disposition, (C) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause
(C) that is at that time outstanding, not in excess of $75.0 million, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

 

(d)                                 Liens permitted by
Section 10.02, Investments may be made to the extent permitted by Sections 10.04
and Restricted Payments may be made to the extent permitted by Section 10.06;

 

(e)                                  Borrower and the Restricted Subsidiaries
may dispose of cash and Cash Equivalents;

 

(f)                                   Borrower and the Restricted Subsidiaries
may lease (as lessor or sublessor) real or personal property to the extent
permitted under Section 10.02;

 

(g)                                  (i) licenses of Intellectual Property to
GLPI or any of its Subsidiaries for use in connection with the ownership and
operation of the TRS Properties and (ii) licenses and sublicenses by Borrower or
any of its Restricted Subsidiaries of software and Intellectual Property in the
ordinary course of business shall be permitted;

 

(h)                                 (A) Borrower or any Restricted Subsidiary
may transfer or lease property to or acquire or lease property from Borrower or
any Restricted Subsidiary; provided that the sum of (x) the aggregate fair
market value of all Property transferred by Borrower and Domestic Subsidiaries
of Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower
under this clause (A) plus (y) all lease payments made by Borrower and Domestic
Subsidiaries of Borrower that are Restricted Subsidiaries to Foreign
Subsidiaries of Borrower in respect of leasing of property by Borrower and
Domestic Subsidiaries of Borrower that are Restricted Subsidiaries from Foreign
Subsidiaries shall not exceed $25.0 million in any fiscal year of Borrower;
(B) any Restricted Subsidiary may merge or consolidate with or into Borrower (as
long as Borrower is the surviving Person) or any Guarantor (as long as the
surviving Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); (C) any Restricted Subsidiary may merge or
consolidate with or into any other Restricted Subsidiary (so long as, if either
Restricted Subsidiary is a Guarantor, the surviving Person is, or becomes
substantially concurrently with such merger or consolidation, a Guarantor); and
(D) any Restricted Subsidiary may be voluntarily liquidated, voluntarily wound
up or voluntarily dissolved (so long as any such liquidation or winding up does
not constitute or involve an Asset Sale to any Person other than to Borrower or
any other Restricted Subsidiary or any other owner of equity interests in such
Restricted Subsidiary unless such Asset Sale is otherwise permitted pursuant to
this Section 10.05); provided, however, that, in each case with respect to
clauses (A), (B) and (C) of this Section 10.05(h) (other than in the case of a
transfer to a Foreign Subsidiary permitted under clause (A) above), the Lien on
such property granted in favor of Collateral Agent under the Security Documents
shall be maintained in accordance with the provisions of this Agreement and the
applicable Security Documents;

 

(i)                                     voluntary terminations of Swap Contracts
and other assets or contracts in the ordinary course of business;

 

135

--------------------------------------------------------------------------------


 

(j)                                    conveyances, sales, leases, transfers or
other dispositions which do not constitute Asset Sales;

 

(k)                                 any taking by a Governmental Authority of
assets or property, or any part thereof, under the power of eminent domain or
condemnation;

 

(l)                                     Borrower and its Restricted Subsidiaries
may make sales, transfers or other dispositions of property subject to a
Casualty Event;

 

(m)                             Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions of Investments in Joint Ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(n)                                 Borrower and its Restricted Subsidiaries may
make sales, transfers or other dispositions pursuant to the Transaction
Agreements, including, without limitation, sales, transfers or other
dispositions of Equity Interests and other Property to Borrower or any of its
Subsidiaries or to GLPI or any of its Subsidiaries in connection with the
Spin-Off or the Conversion;

 

(o)                                 any transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility in connection with the occurrence
of a Trigger Event;

 

(p)                                 transfers, sales or dispositions of Real
Property and related assets to GLPI or its Subsidiaries (including, without
limitation, in connection with any Specified Sale Leaseback Transaction), to the
extent Borrower or its Restricted Subsidiaries will lease such real property and
related assets; provided that (i) at the time of such transfer, sale or
disposition, no Event of Default then exists or would arise therefrom,
(ii) Borrower or any of its Restricted Subsidiaries shall receive not less than
50% of such consideration in the form of cash or Cash Equivalents (free and
clear of all Liens at the time received other than Permitted Liens) (it being
understood that for the purposes of clause (p)(ii), the following shall be
deemed to be cash:  (A) any liabilities (as shown on Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
transfer, sale or disposition and for which all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing and
(B) any securities received by such Restricted Subsidiary from such transferee
that are converted by such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within one hundred and
eighty (180) days following the closing of the applicable disposition) and
(iii) the Net Available Proceeds therefrom shall be applied as specified in
Section 2.10(a)(iii); and

 

(q)                                 transfers or other dispositions of GLPI
Assets and GLPI Liabilities (in each case, as defined in the Separation and
Distribution Agreement) to GLPI or its Subsidiaries pursuant to the Separation
and Distribution Agreement (as in effect on the date hereof or as amended after
the date hereof in a manner not materially adverse to the interests of the
Lenders).

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis; provided that the Transactions and
any transactions related thereto, including, without limitation, the Spin-Off
and the Conversion, shall not constitute a transfer, sale, conveyance or other
disposition of all or substantially all of Borrower’s property or assets, on a
consolidated basis.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and

 

136

--------------------------------------------------------------------------------


 

such other instruments and releases as may be necessary and appropriate to
effect such release).  To the extent any such sale, transfer or other
disposition results in a Guarantor no longer constituting a Subsidiary of
Borrower, so long as no Event of Default exists, the Obligations of such
Guarantor and all obligations of such Guarantor under the Credit Documents shall
terminate and be of no further force and effect, and each of Administrative
Agent and Collateral Agent shall take such actions, at the sole expense of
Borrower, as are appropriate or requested by Borrower in connection with such
termination.

 

SECTION 10.06.               Restricted Payments.  Neither Borrower nor any of
its Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) Borrower or any
Restricted Subsidiary may make Restricted Payments to the extent permitted
pursuant to Section 2.09(b)(ii), (b) any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary, (c) any Restricted Subsidiary of
Borrower, if such Restricted Subsidiary is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or its respective
Restricted Subsidiary that owns such Equity Interest or interests in the Person
making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof), (d) Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.04 and Section 10.05,
(e) Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof, (f) Borrower may repurchase common stock or common stock options from
present or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower, (g) Borrower and its
Restricted Subsidiaries may (i) repurchase Equity Interests to the extent deemed
to occur upon exercise of stock options, warrants or rights in respect thereof
to the extent such Equity Interests represent a portion of the exercise price of
such options, warrants or rights in respect thereof and (ii) make payments in
respect of withholding or similar taxes payable or expected to be payable by any
present or former member of management, director, officer, employee, or
consultant of Borrower or any of its Subsidiaries or family members, spouses or
former spouses, heirs of, estates of or trusts formed by such Persons in
connection with the exercise of stock options or grant, vesting or delivery of
Equity Interests, (h) Borrower and its Restricted Subsidiaries may make
Restricted Payments to allow the payment of cash in lieu of the issuance of
fractional shares upon the exercise of options or, warrants or rights or upon
the conversion or exchange of or into Equity Interests, or payments or
distributions to dissenting stockholders pursuant to applicable law, (i) so long
as immediately before and after giving effect thereto no Event of Default has
occurred and is continuing and after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, Borrower and its Restricted Subsidiaries may
make Restricted Payments in an aggregate amount not to exceed (i) $250.0
million, minus the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(a)(i) and the aggregate amount of Investments made pursuant to
Section 10.04(s), plus (ii) the Available Amount, plus (iii) such additional
amount so long as the Consolidated Senior Secured Net Leverage Ratio is less
than or equal to 1.50 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date, (j) Borrower may make Restricted Payments pursuant to or in
connection with the Transactions, including, without limitation, the Spin-Off
and (k) to the extent constituting Restricted Payments, Borrower may make
payments to counterparties under Swap Contracts entered into in connection with
the issuance of convertible or exchangeable debt.

 

SECTION 10.07.               Transactions with Affiliates.  Neither Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Borrower or any Restricted Subsidiary)
unless such transaction is upon fair and reasonable terms no less favorable to
Borrower or such Restricted Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate;
provided, however, that notwithstanding the foregoing, Borrower and its
Restricted Subsidiaries (i) may enter into indemnification and employment
agreements and arrangements with directors, officers and employees, (ii) may
enter into the transactions described in Borrower’s SEC filings prior to the
Closing Date, (iii) may make Investments and Restricted Payments permitted
hereunder, (iv) may enter into the Transaction Agreements (in each case,
including any amendment, restatement, replacement or other

 

137

--------------------------------------------------------------------------------


 

modification thereof, so long as such amendment, restatement, replacement or
other modification is not adverse to the Lenders in any material respect) and
the transactions contemplated thereby, (v) may enter into the transactions
contemplated by each applicable Transfer Agreement (vi) may permit Unrestricted
Subsidiaries operating the Hollywood Casino Sioux City to use and operate such
Gaming Facility in the ordinary course of its business (which for the avoidance
of doubt, shall not require the payment of rent or other consideration to Tenant
for the use of such Gaming Facility) and (vii) may enter into transactions with
Unaffiliated Joint Ventures and Wholly Owned Subsidiaries of Unaffiliated Joint
Ventures, in each case, relating to the provision of management services,
overhead, sharing of customer lists and customer loyalty programs.

 

SECTION 10.08.               Financial Covenants.

 

(a)                                 Maximum Consolidated Total Net Leverage
Ratio.  Borrower shall not permit the Consolidated Total Net Leverage Ratio as
of the last day of any fiscal quarter of Borrower commencing with the first
complete fiscal quarter ending after the Closing Date to exceed 4.00 to 1.00.

 

(b)                                 Maximum Consolidated Senior Secured Net
Leverage Ratio.  Borrower shall not permit the Consolidated Senior Secured Net
Leverage Ratio as of the last day of any fiscal quarter of Borrower commencing
with (i) the first complete fiscal quarter ending after the Closing Date through
the fiscal quarter ending September 30, 2015 to exceed 2.50 to 1.00 and (ii) the
fiscal quarter ending December 31, 2015 and each fiscal quarter thereafter to
exceed 2.00 to 1.00.

 

(c)                                  Minimum Interest Coverage Ratio.  Borrower
shall not permit the Interest Coverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with the first complete fiscal quarter ending
after the Closing Date to be less than 2.50 to 1.00.

 

SECTION 10.09.               Certain Payments of Indebtedness. None of Borrower
or any of its Restricted Subsidiaries will, nor will they permit any Restricted
Subsidiary to voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or make any payment in
violation of any subordination terms or intercreditor agreement applicable to
any such Indebtedness (such payments, “Junior Prepayments”), except (a) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower may make Junior Prepayments in an aggregate amount
not to exceed (i) $250.0 million, minus the aggregate amount of Restricted
Payments made pursuant to Section 10.06(i)(i) and the aggregate amount of
Investments made pursuant to Section 10.04(s), plus (ii) the Available Amount,
plus (iii) any additional or other amount (regardless of whether the amounts
referenced in clause (i) or (ii) have been utilized) so long as the Consolidated
Senior Secured Net Leverage Ratio is less than or equal to 1.50 to 1.00 on a Pro
Forma Basis as of the most recent Calculation Date, (b) a Permitted Refinancing
of any such Indebtedness (including through exchange offers and similar
transactions), (c) the conversion of any such Indebtedness to Equity Interests
(or exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock),
(d) with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof, (e) exchanges of Indebtedness
issued in private placements and resold in reliance on Regulation S or Rule 144A
for Indebtedness having substantially equivalent terms pursuant to customary
exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to Borrower or its Restricted Subsidiaries will
be permitted and (i) prepayments, redemptions, purchases, defeasance or
satisfaction of Disqualified Capital Stock with the proceeds of any issuance of
Disqualified Capital Stock permitted to be issued hereunder or in exchange for
Disqualified Capital Stock or other Equity Interests permitted to be issued
hereunder.

 

SECTION 10.10.               Limitation on Certain Restrictions Affecting
Subsidiaries.  None of Borrower or any of its Restricted Subsidiaries shall,
directly or indirectly, create any consensual encumbrance or restriction on

 

138

--------------------------------------------------------------------------------


 

the ability of any Restricted Subsidiary (other than any Foreign Subsidiary or
Immaterial Subsidiary) of Borrower to (a) pay dividends or make any other
distributions on such Restricted Subsidiary’s Equity Interests or any other
interest or participation in its profits owned by Borrower or any of its
Restricted Subsidiaries, or pay any Indebtedness or any other obligation owed to
Borrower or any of its Restricted Subsidiaries, (b) make Investments in or to
Borrower or any of its Restricted Subsidiaries, (c) transfer any of its Property
to Borrower or any of its Restricted Subsidiaries or (d) in the case of any
Guarantor, guarantee the Obligations hereunder or, in the case of any Credit
Party, subject its portion of the Collateral to the Liens securing the
Obligations in favor of the Secured Parties, except that each of the following
shall be permitted: (i) any such encumbrances or restrictions existing under or
by reason of (x) applicable Law (including any Gaming Law and any regulations,
order or decrees of any Gaming Authority or other applicable Governmental
Authority) or (y) the Credit Documents, (ii) restrictions on the transfer of
Property, or the granting of Liens on Property, in each case, subject to
Permitted Liens, (iii) customary restrictions on subletting or assignment of any
lease or sublease governing a leasehold interest of any Company,
(iv) restrictions on the transfer of any Property, or the granting of Liens on
Property, subject to a contract with respect to an Asset Sale or other transfer,
sale, conveyance or disposition permitted under this Agreement, (v) restrictions
contained in the existing Indebtedness listed on Schedule 10.01 and Permitted
Refinancings thereof, provided, that the restrictive provisions in any such
Permitted Refinancing, taken as a whole, are not materially more restrictive
than the restrictive provisions in the Indebtedness being refinanced,
(vi) restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, Permitted Acquisitions or other Acquisitions not
prohibited hereunder after the Closing Date and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced and such restrictions are
limited to the Persons or assets being acquired and of the Subsidiaries of such
Persons and their assets, (vii) with respect to clauses (a), (b) and (c) above,
restrictions contained in any Permitted Unsecured Indebtedness and Permitted
Refinancings thereof, or any Permitted Second Lien Indebtedness and Permitted
Refinancings thereof, or any other Indebtedness permitted hereunder, in each
case, taken as a whole, to the extent not materially more restrictive than those
contained in this Agreement, (viii) with respect to clauses (a), (b) and
(c) above, restrictions contained in any Incremental Equivalent Debt and
Permitted Refinancings thereof, or any other Indebtedness permitted hereunder,
in each case, taken as a whole, to the extent not materially more restrictive
than those contained in this Agreement, (ix) customary restrictions in joint
venture arrangements or management contracts; provided, that such restrictions
are limited to the assets of such joint ventures and the Equity Interests of the
Persons party to such joint venture arrangements or the assignment of such
management contract, as applicable, (x) customary non-assignment provisions or
other customary restrictions arising under licenses, leases and other contracts
entered into in the ordinary course of business; provided, that such
restrictions are limited to the assets subject to such licenses, leases and
contracts and the Equity Interests of the Persons party to such licenses and
contracts, (xi) restrictions contained in Indebtedness of Foreign Subsidiaries
incurred pursuant to Section 10.01 and Permitted Refinancings thereof; provided
that such restrictions apply only to the Foreign Subsidiaries incurring such
Indebtedness and their Subsidiaries (and the assets thereof), (xii) restrictions
contained in Indebtedness used to finance, or incurred for the purpose of
financing, Expansion Capital Expenditures and/or Development Projects and
Permitted Refinancings thereof, provided, that such restrictions apply only to
the asset (or the Person owning such asset) being financed pursuant to such
Indebtedness, (xiii) restrictions contained in subordination provisions
applicable to intercompany debt owed by the Credit Parties; provided, that such
intercompany debt is subordinated to the Obligations on terms at least as
favorable to the Lenders as the subordination of such intercompany debt to any
other obligations, (xiv) restrictions contained in the documentation governing
the Senior Unsecured Notes on the Closing Date and Permitted Refinancings
thereof (so long as the restrictions in any such Permitted Refinancing, taken as
a whole, are no more restrictive in any material respect than those in the
Senior Unsecured Notes on the Closing Date) and (xv) limitations contained in
any Transaction Agreement on the assignment of such Transaction Agreement.

 

SECTION 10.11.               Limitation on Lines of Business.  Neither Borrower
nor any Restricted Subsidiary shall directly or indirectly engage to any
material extent (determined on a consolidated basis) in any line or lines of
business activity other than Permitted Business.

 

SECTION 10.12.               Limitation on Changes to Fiscal Year.  Neither
Borrower nor any Restricted Subsidiary shall change its fiscal year end to a
date other than December 31 of each year (provided that any Restricted
Subsidiary acquired or formed, or Person designated as an Unrestricted
Subsidiary, in each case, after the Closing Date may change its fiscal year to
match the fiscal year of Borrower).

 

139

--------------------------------------------------------------------------------


 

SECTION 10.13.               Sanctions.  No Credit Party and, Borrower shall use
commercially reasonable efforts to ensure that no broker or other agent of any
Credit Party acting in any capacity in connection with the Loans (excluding any
Secured Party or any Affiliate thereof), (i) shall conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person (to its knowledge, with respect to customers and
patrons of, and visitors to, any Gaming Facility) described in Section 8.27(b),
(ii) shall deal in, or otherwise engage in, any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or
(iii) shall engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.               Events of Default.  If one or more of the following
events (herein called “Events of Default”) shall occur and be continuing:

 

(a)                                 any representation or warranty made or
deemed made by or on behalf of Borrower or any other Credit Party pursuant to
any Credit Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty or statement of fact made or deemed
made by or on behalf of Borrower or any other Credit Party in any report,
certificate, financial statement or other instrument furnished pursuant to any
Credit Document, shall prove to have been false or misleading (i) in any
material respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of
(i) any principal of any Loan or the reimbursement with respect to any
Reimbursement Obligation when and as the same shall become due and payable
(whether at the stated maturity upon prepayment or repayment or by acceleration
thereof or otherwise) or (ii) any interest on any Loans when and as the same
shall become due and payable, and such default under this clause (ii) shall
continue unremedied for a period of three (3) Business Days;

 

(c)                                  default shall be made in the payment of any
fee or any other amount (other than an amount referred to in (b) above) due
under any Credit Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five (5) Business
Days;

 

(d)                                 default shall be made in the due observance
or performance by Borrower or any Restricted Subsidiary of any covenant,
condition or agreement contained in Section 9.01(a) (with respect to Borrower
only), 9.04(d), 9.06, 9.10(b), 9.10(d) or in Article X;

 

(e)                                  default shall be made in the due observance
or performance by Borrower or any of its Restricted Subsidiaries of any
covenant, condition or agreement contained in any Credit Document (other than
those specified in Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such
default has been waived, such default shall continue unremedied for a period of
thirty (30) days after written notice thereof from Administrative Agent to
Borrower;

 

(f)                                   Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(other than the Obligations), when and as the same shall become due and payable
(after giving effect to any applicable grace period), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness or any
event or condition occurs, if the effect of any failure or occurrence referred
to in this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice but giving effect to applicable grace periods) to cause, such
Indebtedness (other than Qualified Contingent Obligations) to become due, or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise) or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made
prior to its stated maturity; provided, however, that (x) clauses (i) and (ii)

 

140

--------------------------------------------------------------------------------


 

shall not apply to any offer to repurchase, prepay or redeem Indebtedness of a
Person acquired in an Acquisition permitted hereunder, to the extent such offer
is required as a result of, or in connection with, such Acquisition, (y) any
event or condition causing or permitting the holders of any Indebtedness to
cause such Indebtedness to be converted into Qualified Capital Stock (including
any such event or condition which, pursuant to its terms may, at the option of
Borrower, be satisfied in cash in lieu of conversion into Qualified Capital
Stock) shall not constitute an Event of Default pursuant to this paragraph
(f) and (z) it shall not constitute an Event of Default pursuant to this
paragraph (f) unless the aggregate amount of all such Indebtedness referred to
in clauses (i) and (ii) exceeds $75.0 million at any one time;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction in either case under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, in each
case seeking (i) relief in respect of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary); (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code or any other federal, state or foreign bankruptcy, insolvency, receivership
or similar law; (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in Section 11.01(g); (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) or for a substantial part of the property or assets of Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) in any
proceeding under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership, or similar law; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted
hereunder);

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $75.0 million (to the extent not
covered by third party insurance) shall be rendered against Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action (to the extent such action is not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of Borrower or
any of its Restricted Subsidiaries to enforce any such judgment;

 

(j)                                    an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect;

 

(k)                                 with respect to any material Collateral, any
security interest and Lien purported to be created by the applicable Security
Document shall cease to be in full force and effect, or shall cease to give
Collateral Agent, for the benefit of the Secured Parties, the first priority
Liens and rights, powers and privileges in each case purported to be created and
granted under such Security Document in favor of Collateral Agent, or shall be
asserted by any Credit Party or any Affiliate thereof not to be a valid,
perfected (except as otherwise provided in this Agreement or such Security
Document) security interest in or Lien on the Collateral covered thereby, in
each case, other than as a result of an act of the Administrative Agent, the
Collateral Agent or any other Secured Party;

 

(l)                                     any Guarantee shall cease to be in full
force and effect or any of the Guarantors or Affiliates thereof repudiates, or
attempts to repudiate, any of its obligations under any of the Guarantees
(except to the extent

 

141

--------------------------------------------------------------------------------


 

such Guarantee ceases to be in effect in connection with any transaction
permitted pursuant to Sections 9.12 or 10.05);

 

(m)                             any Credit Document or any material provisions
thereof shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void, or a proceeding shall be commenced by any
Credit Party seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
Credit Party shall repudiate or deny that it has any liability or obligation for
the payment of principal or interest purported to be created under any Credit
Document;

 

(n)                                 there shall have occurred a Change of
Control;

 

(o)                                 there shall have occurred a License
Revocation by any Gaming Authority in one or more jurisdictions in which
Borrower or any of its Restricted Subsidiaries owns or operates Gaming
Facilities, which License Revocation (in the aggregate with any other License
Revocations then in existence) relates to operations of Borrower and/or the
Restricted Subsidiaries that in the most recent Test Period accounted for ten
percent (10%) or more of the gross revenues of Borrower and its Restricted
Subsidiaries on a consolidated basis; provided, however, that such License
Revocation continues for at least thirty (30) consecutive days after the earlier
of (x) the date of cessation of the affected operations as a result of such
License Revocation and (y) the date that none of Borrower, nor any of its
Restricted Subsidiaries nor the Lenders receive the net cash flows generated by
any such operations;

 

(p)                                 after the effectiveness thereof, the Master
Lease shall terminate or otherwise cease to be effective, other than upon the
expiration or termination thereof with respect to any particular property or
properties pursuant to Sections 1.4, 8.2, 14.5, 15.5 or 33.4 of the Master Lease
or pursuant to an amendment, waiver or modification of the Master Lease not
prohibited by Section 10.03 of this Agreement, or an “Event of Default” (as
defined in the Master Lease) shall have occurred and is continuing under
Section 16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the Master Lease, or
the Landlord shall have given Tenant notice of termination of the Master Lease
following an “Event of Default” as defined in the Master Lease or the Landlord
has issued a “Termination Notice” pursuant to Section 17.1(d) of the Master
Lease; or

 

(q)                                 the provisions of any Pari Passu
Intercreditor Agreement or Second Lien Intercreditor Agreement shall, in whole
or in part, following such Pari Passu Intercreditor Agreement or Second Lien
Intercreditor Agreement being entered into, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against the Persons party
thereto, except in accordance with its terms;

 

then, and in every such event (other than an event described in
Section 11.01(g) or 11.01(h) with respect to Borrower), and at any time
thereafter during the continuance of such event, Administrative Agent, at the
request of the Required Lenders, shall, by notice to Borrower, take any or all
of the following actions, at the same or different times:  (i) terminate
forthwith the Commitments, (ii) declare the Loans and Reimbursement Obligations
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans and Reimbursement Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document (other than Swap Contracts and Cash Management
Agreements), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower, anything contained herein or in any other Credit
Document (other than Swap Contracts and Cash Management Agreements) to the
contrary notwithstanding; (iii) exercise any other right or remedy provided
under the Credit Documents or at law or in equity and (iv) direct Borrower to
pay (and Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 11.01(g) or
11.01(h) with respect to Borrower, to pay) to Collateral Agent at the Principal
Office such additional amounts of cash, to be held as security by Collateral
Agent for L/C Liabilities then outstanding, equal to the aggregate L/C
Liabilities then outstanding; and in any event described in Section 11.01(g) or
11.01(h) above with respect to Borrower, the Commitments shall automatically
terminate and the principal of the Loans and Reimbursement Obligations then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities and Obligations of Borrower accrued hereunder and
under any other Credit Document, shall automatically become due

 

142

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower, anything contained
herein or in any other Credit Document to the contrary notwithstanding.

 

Notwithstanding the foregoing, (i) Administrative Agent shall provide Landlord
with copies of notices issued by Administrative Agent or the Lenders of any
event or occurrence under the Credit Documents that enables or permits the
Lenders (or Administrative Agent) to accelerate the maturity of the Indebtedness
outstanding under the Credit Documents and (ii) in the event of a default by
Borrower or any of its Restricted Subsidiaries in the performance of any of
their respective obligations under any of the Credit Documents, including,
without limitation, any default in the payment of any sums payable under any
such agreement, then, in each and every such case, subject to applicable Gaming
Regulations (as defined in the Master Lease) and the terms of the Master Lease,
the Landlord shall have the right, but not the obligation, to cure or remedy the
default or defaults or cause the default or defaults to be cured or remedied (to
the extent susceptible to cure or remedy) prior to the end of any applicable
notice and cure periods set forth in such Credit Documents, and any such tender
of payment or performance by Landlord shall be accepted by Administrative Agent,
Collateral Agent and Lenders and shall constitute payment and/or performance by
the applicable Company for purposes of the Credit Documents.

 

SECTION 11.02.               Application of Proceeds.  The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                                 First, to the payment of all reasonable
costs and expenses, fees, commissions and taxes of such sale, collection or
other realization including compensation to Administrative Agent and Collateral
Agent and their respective agents and counsel, and all expenses, liabilities and
advances made or incurred by Administrative Agent or Collateral Agent in
connection therewith and all amounts for which Administrative Agent or
Collateral Agent, as applicable is entitled to indemnification pursuant to the
provisions of any Credit Document;

 

(b)                                 Second, to the payment of all other
reasonable costs and expenses of such sale, collection or other realization and
of any receiver of any part of the Collateral appointed pursuant to the
applicable Security Documents including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith;

 

(c)                                  Third, without duplication of amounts
applied pursuant to clauses (a) and (b) above, to the indefeasible payment in
full in cash, pro rata, of the Obligations;

 

(d)                                 Fourth, to the Administrative Agent for the
account of the L/C Lenders, to Cash Collateralize that portion of L/C
Liabilities comprised of the aggregate undrawn amount of Letters of Credit; and

 

(e)                                  Fifth, the balance, if any, to the Person
lawfully entitled thereto (including the applicable Credit Party or its
successors or assigns) or as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be. 
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of
Article XII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

143

--------------------------------------------------------------------------------


 

ARTICLE XII.

 

AGENTS

 

SECTION 12.01.               Appointment.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and the Collateral Agent hereunder and under the other Credit Documents
(including as “trustee” or “mortgage trustee” under the Ship Mortgages), and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent or the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto,
including, the execution and filing of a “Corporate Securities and Finance
Compliance Affidavit” with the Missouri Gaming Commission pursuant to 11 CSR
45-10.040 and other regulatory requirements of any Gaming Authority consistent
with the intents and purposes of this Agreement and the other Credit Documents. 
Bank of America is hereby appointed Auction Manager hereunder, and each Lender
hereby authorizes the Auction Manager to act as its agent in accordance with the
terms hereof and of the other Credit Documents; provided, that Borrower shall
have the right to select and appoint a replacement Auction Manager from time to
time by written notice to Administrative Agent, and any such replacement shall
also be so authorized to act in such capacity.  Each Lender agrees that the
Auction Manager shall have solely the obligations in its capacity as the Auction
Manager as are specifically described in this Agreement and shall be entitled to
the benefits of Article XII, as applicable.  Each of the Lenders hereby
irrevocably authorize each of the Agents (other than the Administrative Agent,
Collateral Agent and the Auction Manager) to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  The provisions of
this Article are solely for the benefit of the Agents and the Lenders, and
neither Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of the provisions of this Article XII, except to the extent
set forth in this Section 12.01, Section 12.06 and Section 12.07(b).  It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Each references in
this Article XII to the Collateral Agent shall include the Collateral Agent in
its capacity as “trustee” or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.               Rights as a Lender.  Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 12.03.               Exculpatory Provisions.  No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and each Agent’s duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, no Agent:

 

(a)                                 shall be subject to any fiduciary or other
implied duties with respect to any Credit Party, any Lender or any other Person,
regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Credit Documents), provided that no Agent
shall be required to take any action that, in its opinion or the opinion of its
counsel, may expose such Agent to liability or that is contrary to any Credit
Document or applicable law, including for the avoidance of doubt any action that
may

 

144

--------------------------------------------------------------------------------


 

be in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any of Borrower
or any of its respective Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible for, and shall not incur any
liability with respect to, determining whether any assignee or potential
assignee of the Loans or Commitments hereunder is a Competitor or a Disqualified
Lender.  The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.

 

SECTION 12.04.               Reliance by Agents.  Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  Each Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 12.05.               Delegation of Duties. Each Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub agents appointed by such
Agent.  Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent.  No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

145

--------------------------------------------------------------------------------


 

SECTION 12.06.               Resignation of Administrative Agent and Collateral
Agent.

 

(a)                                 The Administrative Agent and Collateral
Agent may at any time give notice of their resignation to the Lenders and
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the prior written consent of Borrower (unless an
Event of Default specified in Section 11.01(b) or 11.01(c) or an Event of
Default specified in Section 11.01(g) or 11.01(h) with respect to Borrower has
occurred and is continuing) to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and Collateral Agent gives notice of their
resignation (or such earlier day as shall be agreed by the Required Lenders and
Borrower (unless an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower has occurred and is continuing)) (the “Resignation Effective
Date”), then the retiring Administrative Agent and Collateral Agent may (but
shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent and Collateral Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent and Collateral Agent is a Defaulting Lender pursuant to clause (iii) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and Collateral Agent and, in consultation with
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent and Collateral Agent pursuant to this Section shall also
constitute its resignation as L/C Lender and Swingline Lender.  If Bank of
America resigns as an L/C Lender, it shall retain all the rights, powers,
privileges and duties of an L/C Lender hereunder with respect to all of its
Letters of Credit outstanding as of the effective date of its resignation as L/C
Lender and all L/C Liability with respect thereto, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Sections 2.03(e) and (f).  If any L/C Lender
resigns as

 

146

--------------------------------------------------------------------------------


 

Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.01(e)(iv).  Upon the
appointment by Borrower of a successor L/C Lender or Swingline Lender hereunder
(which successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Lender or Swingline Lender, as
applicable, (b) the retiring L/C Lender and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Lender shall issue letters of credit
in substitution for the Letters of Credit of the retiring L/C Lender, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Lender to effectively assume the obligations of
the retiring L/C Lender with respect to such Letters of Credit.

 

SECTION 12.07.               Nonreliance on Agents and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that in connection
with Borrower Loan Purchases, (i) Borrower may purchase or acquire Term Loans or
Revolving Loans hereunder from the Lenders from time to time, subject to the
restrictions set forth in the definition of Eligible Assignee and in
Section 13.05(d), (ii) Borrower currently may have, and later may come into
possession of, information regarding such Term Loans or Revolving Loans or the
Credit Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement.  Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.

 

SECTION 12.08.               Indemnification.  The Lenders agree to reimburse
and indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (x) resulting primarily from the gross
negligence, or willful misconduct of such Agent (as determined by a court of
competent jurisdiction in a final and non-appealable decision) or (y) relating
to or arising out of the Fee Letter.  If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent be insufficient or become
impaired, such Agent may call for additional indemnity

 

147

--------------------------------------------------------------------------------


 

and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.  The agreements in this Section 12.08 shall
survive the payment of all Obligations.

 

SECTION 12.09.               No Other Duties.  Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent,
Documentation Agent, Lead Arrangers or Bookrunners shall have any powers, duties
or responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, an L/C Lender, the Swingline Lender, the Auction Manager or a
Lender hereunder.

 

SECTION 12.10.               Holders.  Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes hereof unless and
until a written notice of the assignment, transfer or endorsement thereof, as
the case may be, shall have been filed with Administrative Agent.  Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
indorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

 

SECTION 12.11.               Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Liability shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Liabilities and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Secured Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Secured Parties and
their respective agents and counsel and all other amounts due the Secured
Parties under Sections 2.03, 2.05 and 13.03) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.               Collateral Matters.

 

(a)                                 Each Lender (and each other Secured Party by
accepting the benefits of the Collateral) authorizes and directs Collateral
Agent to enter into the Security Documents for the benefit of the Secured
Parties and to hold and enforce the Liens on the Collateral on behalf of the
Secured Parties.  Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted

 

148

--------------------------------------------------------------------------------


 

pursuant to the Security Documents.  The Lenders hereby authorize Collateral
Agent to take the actions set forth in Section 13.04(g).  Upon request by
Administrative Agent at any time, the Lenders will confirm in writing Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.12.

 

(b)                                 Collateral Agent shall have no obligation
whatsoever to the Lenders, the other Secured Parties or any other Person to
assure that the Collateral exists or is owned by any Credit Party or is cared
for, protected or insured or that the Liens granted to Collateral Agent pursuant
to the applicable Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Collateral Agent in Section 12.01
or in this Section 12.12 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral or any part thereof, or
any act, omission or event related thereto, Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given Collateral Agent’s
own interest in the Collateral or any part thereof as one of the Lenders and
that Collateral Agent shall have no duty or liability whatsoever to the Lenders
or the other Secured Parties, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 12.13.               Withholding Tax.  To the extent required by any
applicable Requirement of Law, an Agent may withhold from any payment to any
Lender, an amount equivalent to any applicable withholding tax.  Without
limiting or expanding the provisions of Section 5.06, each Lender shall, and
does hereby, indemnify the relevant Agent, and shall make payable in respect
thereof within thirty (30) calendar days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Security Document against any
amount due Administrative Agent under this Section 12.13.  The agreements in
this Section 12.13 shall survive the resignation and/or replacement of
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable hereunder.

 

SECTION 12.14.               Secured Cash Management Agreements and Swap
Contracts.  Except as otherwise expressly set forth herein or in any Security
Document, no Cash Management Bank or Swap Provider that obtains the benefits of
Section 11.02, Article VI or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. 
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Swap Provider, as the case may be.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.               Waiver.  No failure on the part of Administrative
Agent, Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any

 

149

--------------------------------------------------------------------------------


 

right, power or privilege under any Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 13.02.               Notices.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile or electronic mail).  All such
written notices shall be mailed certified or registered mail, faxed or delivered
to the applicable address, telecopy or facsimile number or (subject to
Section 13.02(b) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                  if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature
pages hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent; provided, however, that
the foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication.  Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  Change of Address, Etc.  Each Credit Party,
each Agent, each L/C Lender and the Swingline Lender may change its respective
address, facsimile number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile number, electronic
mail address or telephone number for notices and other communications hereunder
by notice to Borrower, Administrative Agent, each L/C Lender and the Swingline
Lender.

 

(d)                                 Reliance by Agents and Lenders.  Agents and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing and Letter of Credit Requests) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not

 

150

--------------------------------------------------------------------------------


 

preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify each Indemnitee from all Losses resulting
from the reliance by such Indemnitee on each notice purportedly given by or on
behalf of Borrower (except to the extent resulting from such Indemnitee’s own
gross negligence, bad faith or willful misconduct or material breach of any
Credit Document) and believed by such Indemnitee in good faith to be genuine. 
All telephonic notices to and other communications with Administrative Agent or
Collateral Agent may be recorded by Administrative Agent or Collateral Agent, as
the case may be, and each of the parties hereto hereby consents to such
recording.

 

(e)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively, the “Agent Parties”)
have any liability to Borrower, any other Credit Party, any Lender, any L/C
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of Borrower’s
or Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of any Credit Document by, such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to Borrower, any other Credit Party, any Lender, any L/C Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

SECTION 13.03.               Expenses, Indemnification, Etc.

 

(a)                                 The Credit Parties, jointly and severally,
agree to pay or reimburse:

 

(i)                  Agents for all of their reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents and any “ClearPar” costs and
expenses) in connection with (1) the negotiation, preparation, execution and
delivery of the Credit Documents and the extension and syndication of credit
(including the Loans and Commitments) hereunder and (2) the negotiation,
preparation, execution and delivery of any modification, supplement, amendment
or waiver of any of the terms of any Credit Document (whether or not consummated
or effective) requested by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the

 

151

--------------------------------------------------------------------------------


 

continuance of an Event of Default, the enforcement of any Credit Document,
(3) the enforcement of this Section 13.03 and (4) any documentary taxes; and

 

(iii)            Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                                 The Credit Parties, jointly and severally,
hereby agree to indemnify each Agent, each Lender and their respective
Affiliates, directors, trustees, officers, employees, representatives, advisors,
partners and agents (each, an “Indemnitee”) from, and hold each of them harmless
against, any and all Losses incurred by, imposed on or asserted against any of
them directly or indirectly arising out of or by reason of or relating to the
negotiation, execution, delivery, performance, administration or enforcement of
any Credit Document, any of the transactions contemplated by the Credit
Documents (including the Transactions), any breach by any Credit Party of any
representation, warranty, covenant or other agreement contained in any Credit
Document in connection with any of the Transactions, the use or proposed use of
any of the Loans or Letters of Credit, the issuance of or performance under any
Letter of Credit or, the use of any collateral security for the Obligations
(including the exercise by any Agent or Lender of the rights and remedies or any
power of attorney with respect thereto or any action or inaction in respect
thereof), including all amounts payable by any Lender pursuant to Section 12.08
, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, but
excluding (i) any such Losses relating to matters referred to in Sections 5.01
or 5.06 (which shall be the sole remedy in respect of matters referred to
therein), (ii) any such Losses arising from the gross negligence, bad faith or
willful misconduct or material breach of any Credit Documents by such Indemnitee
or its Related Indemnified Persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision) and (iii) any such Losses
relating to any dispute between and among Indemnitees that does not involve an
act or omission by any Company (other than any claims against Administrative
Agent, Collateral Agent, any other agent or bookrunner named on the cover
page hereto, Swingline Lender or any L/C Lender, in each case, acting in such
capacities or fulfilling such roles). For purposes of this Section 13.03(b), a
“Related Indemnified Person” of an Indemnitee means (1) any controlling person
or controlled affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled Affiliates and (3) the respective agents of such Indemnitee or any of
its controlling persons or controlled Affiliates, in the case of this clause
(3), acting at the instructions of such Indemnitee, controlling person or such
controlled Affiliate; provided that each reference to a controlled Affiliate or
controlling person in this sentence pertains to a controlled Affiliate or
controlling person involved in the performance of the Indemnitee’s obligations
under the facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall

 

152

--------------------------------------------------------------------------------


 

include, without limitation, any and all such Losses for which any Company could
be found liable, including any such Release or threatened Release that shall
occur during any period when any Agent or Lender shall be in possession of any
such site or facility following the exercise by such Agent or Lender, as the
case may be, of any of its rights and remedies hereunder or under any of the
Security Documents; provided, however, that the indemnity hereunder shall be
subject to the exclusions from indemnification set forth in the preceding
sentence.

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder).  No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

SECTION 13.04.               Amendments and Waiver.

 

(a)                                 Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be amended, modified, changed or
waived, unless such amendment, modification, change or waiver is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(or Administrative Agent with the consent of the Required Lenders); provided,
however, that no such amendment, modification, change or waiver shall (and any
such amendment, modification, change or waiver set forth below in clauses
(i) through (vi) of this Section 13.04(a) shall only require the approval of the
Agents and/or Lenders whose consent is required therefor pursuant to such
clauses):

 

(i)                  extend the date for any scheduled payment of principal on
any Loan or Note or extend the stated maturity of any Letter of Credit beyond
any R/C Maturity Date (unless such Letter of Credit is required to be cash
collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in any rate of interest or fees for purposes of this
clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction);

 

(ii)               release (x) all or substantially all of the Collateral
(except as provided in the Security Documents) under all the Security Documents
or (y) all or substantially all of the Guarantors from the Guarantees, without
the consent of each Lender;

 

153

--------------------------------------------------------------------------------


 

(iii)            amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders is required, without the
consent of each Lender or (z) any provision of any Credit Document that
expressly provides that the consent of the Required Tranche Lenders of a
particular Tranche or Required Revolving Lenders is required, without the
consent of the Required Tranche Lenders of each Tranche or the Required
Revolving Lenders, as the case may be (in each case, except for technical
amendments with respect to additional extensions of credit (including Extended
Term Loans or Extended Revolving Loans) pursuant to this Agreement which afford
the benefits or protections to such additional extensions of credit of the type
provided to the Term Loans and/or the Revolving Commitments and Revolving Loans,
as applicable);

 

(iv)           (x) reduce the percentage specified in the definition of Required
Lenders or Required Tranche Lenders or otherwise amend the definition of
Required Lenders or Required Tranche Lenders without the consent of each Lender
or (y) reduce the percentage specified in the definition of Required Revolving
Lenders or otherwise amend the definition of Required Revolving Lenders without
the consent of each Revolving Lender (provided that, (x) no such consent shall
be required for technical amendments with respect to additional extensions of
credit pursuant to this Agreement, and (y) with the consent of the Required
Lenders, additional extensions of credit (including Extended Term Loans and
Extended Revolving Loans) pursuant to this Agreement may be included in the
determination of the Required Lenders, Required Tranche Lenders and/or Required
Revolving Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Closing Date);

 

(v)              amend, modify, change or waive Section 4.02 or
Section 4.07(b) in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each Lender directly affected thereby
(except for technical amendments with respect to additional extensions of credit
(including Extended Term Loans or Extended Revolving Loans) pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable); or

 

(vi)           impose any greater restriction on the ability of any Lender under
a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche;

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments or a waiver of a mandatory prepayment shall not constitute an
increase of the Commitment of any Lender), (B) without the consent of each L/C
Lender, amend, modify, change or waive any provision of Section 2.03 or alter
such L/C Lender’s rights or obligations with respect to Letters of Credit,
(C) without the consent of the Swingline Lender, alter its rights or obligations
with respect to Swingline Loans, (D) without the consent of any applicable
Agent, amend, modify, change or waive any provision as same relates to the
rights or obligations of such Agent, (E) amend, modify, change or waive
Section 2.10(b) in a manner that by its terms adversely affects the rights in
respect of prepayments due to Lenders holding Loans of one Tranche differently
from the rights of Lenders holding Loans of any other Tranche without the prior
written consent of the Required Tranche Lenders of each adversely affected
Tranche (such consent being in lieu of the consent of the Required Lenders
required above in this Section 13.04(a)) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement (including
Extended Term Loans or Extended Revolving Loans) so that such additional
extensions may share in the application of prepayments (or commitment
reductions) with any Tranche of Term Loans or Revolving Loans, as applicable);
provided, however, the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Tranches, of any portion of
such prepayment which is still required to be made is not altered or (F) amend
or modify the definition of “Alternate Currency” or Section 1.05 without the
prior written consent of all the Revolving Lenders (such consent being in lieu
of the consent of

 

154

--------------------------------------------------------------------------------


 

the Required Lenders required above in this Section 13.04(a)).  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender, (y) the principal and accrued and
unpaid interest of such Defaulting Lender’s Loans shall not be reduced or
forgiven (other than as a result of any waiver of the applicability of any
post-default increase in interest rates), nor shall the date for any scheduled
payment of any such amounts be postponed, without the consent of such Defaulting
Lender (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in any rate of
interest or fees for purposes of this clause (y), notwithstanding the fact that
such amendment or modification actually results in such a reduction) and (z) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender
(other than in the case of a consent by the Administrative Agent to permit
Borrower and its Subsidiaries to purchase Revolving Commitments (and Revolving
Loans made pursuant thereto) of Defaulting Lenders in excess of the amount
permitted pursuant to Section 13.04(h)).

 

In addition, notwithstanding the foregoing, the Fee Letter may only be amended
or changed, or rights or privileges thereunder waived, only by the parties
thereto in accordance with the respective provisions thereof.

 

(b)                                 If, in connection with any proposed
amendment, modification, change or waiver of or to any of the provisions of this
Agreement, the consent of the Required Lenders (or in the case of a proposed
amendment, modification, change or waiver affecting a particular Class or
Tranche, the Lenders holding a majority of the Loans and Commitments with
respect to such Class or Tranche) is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either:

 

(A) replace each such non-consenting Lender or Lenders (or, at the option of
Borrower, if such non-consenting Lender’s consent is required with respect to a
particular Class or Tranche of Loans (or related Commitments), to replace only
the Classes or Tranches of Commitments and/or Loans of such non-consenting
Lender with respect to which such Lender’s individual consent is required (such
Classes or Tranches, the “Affected Classes”)) with one or more Replacement
Lenders, so long as, at the time of such replacement, each such Replacement
Lender consents to the proposed amendment, modification, change or waiver;
 provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement.  Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i),
(ii) and (iii) above, as applicable, the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the

 

155

--------------------------------------------------------------------------------


 

Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within three
(3) Business Days after Borrower’s request, execution of such Assignment
Agreement by the Replaced Lender shall not be required to effect such
assignment; or

 

(B) terminate such non-consenting Lender’s Commitment and/or repay Loans held by
such Lender (or, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans, the Commitment and Loans of
the Affected Class) and, if applicable, Cash Collateralize its applicable R/C
Percentage of the L/C Liability, in either case, upon three (3) Business Days’
(or such shorter period as is acceptable to Administrative Agent) prior written
notice to Administrative Agent at the Principal Office (which notice
Administrative Agent shall promptly transmit to each of the Lenders).  Any such
prepayment of the Loans or termination of the Commitments of such Lender shall
be made together with accrued and unpaid interest, fees and other amounts owing
to such Lender (including all amounts, if any, owing pursuant to Section 5.05)
(or if the applicable consent requires approval of all Lenders of a particular
Tranche but not all Lenders, then Borrower shall terminate all Commitments
and/or repay all Loans, in each case together with payment of all accrued and
unpaid interest, fees and other amounts owing to such Lender (including all
amounts, if any, owing pursuant to Section 5.05) under such Tranche), so long as
(i) in the case of the repayment of Revolving Loans of any Lender pursuant to
this Section 13.04(b)(B), (A) the Revolving Commitment of such Lender is
terminated concurrently with such repayment and (B) such Lender’s R/C Percentage
of all outstanding Letters of Credit is Cash Collateralized or backstopped by
Borrower in a manner reasonably satisfactory to Administrative Agent and the L/C
Lenders.  Immediately upon any repayment of Loans by Borrower pursuant to this
Section 13.04(b)(B), such Loans repaid or acquired pursuant hereto shall be
cancelled for all purposes and no longer outstanding (and may not be resold,
assigned or participated out by Borrower) for all purposes of this Agreement and
all other Credit Documents (provided, that such purchases and cancellations
shall not constitute prepayments or repayments of the Loans for any purpose
hereunder (except for purposes of Section 2.09(c))), including, but not limited
to (A) the making of, or the application of, any payments to the Lenders under
this Agreement or any other Credit Document, (B) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Credit Document, (C) the providing of any rights to Borrower as a
Lender under this Agreement or any other Credit Document, and (D) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document; provided, however, that, unless the
Commitments which are terminated and Loans which are repaid pursuant to this
clause (B) are immediately replaced in full at such time through the addition of
new Lenders or the increase of the Commitments and/or outstanding Loans of
existing Lenders (who in each case must consent thereto), then, in the case of
any action pursuant to this clause (B), the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto;

 

provided, that Borrower shall not have the right to replace a Lender, or
terminate the Commitments of or repay the Loans of a Lender under this
Section 13.04(b), solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to clauses
(A) through (F) of the second proviso to Section 13.04(a).

 

(c)                                  Administrative Agent and Borrower may
(without the consent of Lenders) amend any Credit Document to the extent (but
only to the extent) necessary to reflect the existence and terms of Incremental
Revolving Loans, Incremental Term Loans, Other Term Loans, Other Revolving
Loans, Extended Term Loans and Extended Revolving Loans.  Notwithstanding
anything to the contrary contained herein, such amendment shall become effective
without any further consent of any other party to such Credit Document.  In
addition, upon the effectiveness of any Refinancing Amendment, Administrative
Agent, Borrower and the Lenders providing the relevant Credit Agreement
Refinancing Indebtedness may amend this Agreement to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred

 

156

--------------------------------------------------------------------------------


 

pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Loan Commitments).  Administrative Agent
and Borrower may effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of
Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment.  Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, Administrative Agent and Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans (or any Tranche thereof in the
case of additional Term Loans) and the Revolving Loans (or any Tranche of
Revolving Commitments in the case of additional Revolving Loans or Revolving
Commitments) and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

(e)                                  Notwithstanding anything to the contrary
herein, (i) any Credit Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error
(including, without limitation, to revise the legal description of any Mortgaged
Real Property based on surveys), or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property or to make
modifications which are not materially adverse to the Lenders and are requested
or required by Gaming Authorities or Gaming Laws and (ii) any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrower and Administrative Agent (without
the consent of any Lender) to permit any changes requested or required by any
Governmental Authority that are not materially adverse to the Lenders (including
any changes relating to qualifications as a permitted holder of debt, licensing
or limits on Property that may be pledged as Collateral or available remedies). 
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall enter into the Pari Passu Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
First Priority Refinancing Debt, Permitted First Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness)  or Incremental Equivalent Debt (and Permitted Refinancings
thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))), and
(C) Collateral Agent shall enter into the Second Lien Intercreditor Agreement
upon the request of Borrower in connection with the incurrence of Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any
amendments and supplements thereto in connection with the incurrence of
additional Permitted Second Priority Refinancing Debt, Permitted Second Lien
Indebtedness (and Permitted Refinancings thereof that qualify as Permitted
Second Lien Indebtedness) or Incremental Equivalent Debt (and Permitted
Refinancings thereof that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))).

 

(f)                                   Notwithstanding anything to the contrary
herein, the applicable Credit Party or Parties and Administrative Agent and/or
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Credit Document) enter into any amendment or waiver
of any Credit Document, or enter into any

 

157

--------------------------------------------------------------------------------


 

new agreement or instrument, without the consent of any other Person, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law or to release any Collateral which is not required under the
Security Documents.

 

(g)                                  Notwithstanding anything to the contrary
herein, Administrative Agent and Collateral Agent shall (A) release any Lien
granted to or held by Administrative Agent or Collateral Agent upon any
Collateral (i) upon Payment in Full of the Obligations (other than
(x) obligations under any Swap Contracts as to which acceptable arrangements
have been made to the satisfaction of the relevant counterparties and (y) Cash
Management Agreements not yet due and payable), (ii) upon the sale, transfer or
other disposition of Collateral to the extent required pursuant to the last
paragraph in Section 10.05 (and Administrative Agent or Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Credit
Party upon its reasonable request without further inquiry) to any Person other
than a Credit Party, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders to the extent required by
Section 13.04(a)), (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guarantee pursuant to Section 6.08, (v) constituting Equity Interests in or
property of an Unrestricted Subsidiary, (vi) subject to Liens permitted under
Sections 10.02(i) or 10.02(k), in each case, to the extent the documents
governing such Liens do not permit such Collateral to secure the Obligations, or
(vii) as otherwise may be provided herein or in the relevant Security Documents,
and (B) consent to and enter into (and execute documents permitting the filing
and recording, where appropriate) the grant of easements and covenants and
subordination rights with respect to real property, conditions, restrictions and
declarations on customary terms, and subordination, non-disturbance and
attornment agreements on customary terms reasonably requested by Borrower with
respect to leases entered into by Borrower and its Restricted Subsidiaries, to
the extent requested by Borrower and not materially adverse to the interests of
the Lenders and, with respect to the Master Lease, to the extent requested by
the landlord under the Master Lease in substantially the form attached thereto.

 

(h)                                 If any Lender is a Defaulting Lender,
Borrower shall have the right to terminate such Defaulting Lender’s Revolving
Commitment and repay the Loans related thereto as provided below so long as
Borrower Cash Collateralizes or backstops such Defaulting Lender’s applicable
R/C Percentage of the L/C Liability to the reasonable satisfaction of the L/C
Issuer and the Administrative Agent; provided that such terminations of
Revolving Commitments shall not exceed 20% of the sum of (x) the initial
aggregate principal amount of the Revolving Commitments on the Closing Date plus
(y) the initial aggregate principal amount of all Incremental Revolving
Commitments incurred after the Closing Date and prior to such date of
determination; provided, further, that Borrower and its Subsidiaries may
terminate additional Revolving Commitments and repay the Loans related thereto
pursuant to this Section 13.04(h) with the consent of the Administrative Agent. 
At the time of any such termination and/or repayment, and as a condition
thereto, the Replaced Lender shall receive an amount equal to the sum of (A) the
principal of, and all accrued interest on, all outstanding Loans of such Lender
provided pursuant to such Revolving Commitments, (B) all Reimbursement
Obligations (expressed in Dollars in the amount of the Dollar Equivalent thereof
in the case of a Letter of Credit denominated in the Alternate Currency) owing
to such Lender, together with all then unpaid interest with respect thereto at
such time, in the event Revolving Loans or Revolving Commitments owing to such
Lender are being repaid and terminated or acquired, as the case may be, and
(C) all accrued, but theretofore unpaid, fees owing to the Lender pursuant to
Section 2.05 with respect to the Loans being so repaid, as the case may be and
all other obligations of Borrower owing to such Replaced Lender (other than
those relating to Loans or Commitments not being terminated or repaid) shall be
paid in full to such Defaulting Lender concurrently with such termination.  At
such time, unless the respective Lender continues to have outstanding Loans or
Commitments hereunder, such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 4.02, 5.01, 5.03, 5.05, 5.06
and 13.03), which shall survive as to such repaid Lender.  Immediately upon any
repayment of Loans by Borrower pursuant to this Section 13.04(h), such Loans
repaid pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of

 

158

--------------------------------------------------------------------------------


 

any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document.

 

SECTION 13.05.               Benefit of Agreement; Assignments; Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, no Credit Party may assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document (it being understood that a merger or consolidation not
prohibited by this Agreement shall not constitute an assignment or transfer)
without the prior written consent of all of the Lenders and provided, further,
that, although any Lender may transfer, assign or grant participations in its
rights hereunder, such Lender shall remain a “Lender” for all purposes hereunder
(and may not transfer or assign all or any portion of its Commitments, Loans or
related Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (w) to a
natural person, (x) to a Competitor (unless consented to by Borrower), (y) to a
Disqualified Lender (unless consented to by Borrower) or (z) under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be cash collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating.  In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto).  Subject to the last sentence of this paragraph (a), Borrower agrees
that each participant shall be entitled to the benefits of Sections 5.01, and
5.06 (subject to the obligations and limitations of such Sections, including
Section 5.06(b), (c) and (d) (it being understood that the documentation
required under Section 5.06(b), (c) and (d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 13.05.  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 4.07 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  A participant shall not be entitled to receive any greater
payment under Sections 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the entitlement to a greater payment results from any change in
applicable Laws after the date the participant became a participant.

 

159

--------------------------------------------------------------------------------


 

(b)                                 No Lender (or any Lender together with one
or more other Lenders) may assign all or any portion of its Commitments, Loans
and related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Loans and Obligations) hereunder,
except to one or more Eligible Assignees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee) with the consent of Administrative Agent
and in the case of an assignment of Revolving Loans or Revolving Commitments,
the consent of the Swingline Lender and each L/C Lender and, so long as no Event
of Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to
Borrower, 11.01(g) or 11.01(h), has occurred and is continuing, Borrower (each
such consent not to be unreasonably withheld or delayed); provided that
(x) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and Loans at the time owing to it, the aggregate
amount of the Commitments or Loans subject to such assignment shall not be less
than $1.0 million; (y) no such consent shall be necessary in the case of (i) an
assignment of Revolving Loans or Revolving Commitments by a Revolving Lender to
another Revolving Lender or of Term A Facility Loans by a Term A Facility Lender
to another Term A Facility Lender or an Affiliate of a Term A Facility Lender
and (ii) an assignment of Term B Facility Loans by a Lender to (A) its parent
company and/or any Affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) one or more other Lenders or any Affiliate
of any such other Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund that invests in loans and is managed or
advised by the same investment advisor of another fund which is a Lender (or by
an Affiliate of such investment advisor) shall be treated as an Affiliate that
is at least 50% owned by such other Lender or its parent company for the
purposes of this sub-clause (x)(ii)(B)), or (C) in the case of any Lender that
is a fund that invests in loans, any other fund that invests in loans and is
managed or advised by the same investment advisor of any Lender or by an
Affiliate of such investment advisor, and (y) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof. Notwithstanding the foregoing, so long as no Event of
Default pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower,
11.01(g) or 11.01(h), has occurred and is continuing, no assignment will be
permitted to any Lender that will result in such Lender holding, collectively
with its Affiliates (including any Person deemed to be an Affiliate for purposes
of sub-clause (x)(ii)(B) above), Loans and Commitments having an aggregate
principal amount of $100 million, or greater, without the prior written consent
of Borrower (such consent not to be unreasonably withheld, conditioned or
delayed); provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within ten (10) Business Days after a Responsible Officer has received
notice thereof.  Each assignee shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement; provided that (I) Administrative
Agent shall, unless it otherwise agrees in its sole discretion, receive at the
time of each such assignment, from the assigning or assignee Lender, the payment
of a non-refundable assignment fee of $3,500, (II) no such transfer or
assignment will be effective until recorded by Administrative Agent on the
Register pursuant to Section 2.08, and (III) such assignments may be made on a
pro rata basis among Commitments and/or Loans (and related Obligations).  To the
extent of any assignment permitted pursuant to this Section 13.05(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments and outstanding Loans (provided that such assignment
shall not release such Lender of any claims or liabilities that may exist
against such Lender at the time of such assignment).  At the time of each
assignment pursuant to this Section 13.05(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to Borrower and Administrative Agent the appropriate
Internal Revenue Service Forms (and, if applicable, a Foreign Lender
Certificate) as described in Section 5.06(b), 5.06(c) or 5.06(d), as
applicable.  To the extent that an assignment of all or any portion of a
Lender’s Commitments, Loans and related outstanding Obligations pursuant to
Section 2.11, Section 13.04(b)(B) or this Section 13.05(b) would, under the laws
in effect at the time of such assignment, result in increased costs under
Section 5.01, 5.03 or (subject to clause (c) in the definition of Excluded Taxes
as it relates to assignments pursuant to Section 2.11(a)) 5.06 from those being
charged by the respective assigning Lender prior to such assignment, then
Borrower shall not be obligated to pay such increased costs (although Borrower,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, after the date
of the respective assignment).

 

(c)                                  Nothing in this Agreement shall prevent or
prohibit any Lender from pledging or assigning a security interest in its rights
under this Agreement to secure obligations of such Lender, including any pledge
or

 

160

--------------------------------------------------------------------------------


 

assignment of a security interest to a Federal Reserve Bank or other central
banking authority.  No pledge pursuant to this Section 13.05(c) shall release
the transferor Lender from any of its obligations hereunder or permit the
pledgee to become a lender hereunder without otherwise complying with
Section 13.05(b).

 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 13.05 or any other provision of this Agreement,
Borrower and its Subsidiaries may, but shall not be required to, purchase
outstanding Term Loans pursuant to (x) the Auction Procedures established for
each such purchase in an auction managed by Auction Manager and (y) through open
market purchases, subject solely to the following conditions:

 

(i)                  (x) with respect to any Borrower Loan Purchase pursuant to
the Auction Procedures, at the time of the applicable Purchase Notice (as
defined in Exhibit O), no Event of Default has occurred and is continuing or
would result therefrom, and (y) with respect to any Borrower Loan Purchase
consummated through an open market purchase, at the time of the applicable
assignment, no Event of Default has occurred and is continuing or would result
therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to
Section 2.09, Section 2.10 or Article IV) for any purpose hereunder), including,
but not limited to (A) the making of, or the application of, any payments to the
Lenders under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and
(D) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Credit Document;

 

(iii)            with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)           open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15% of the sum of (A) the initial
aggregate principal amount of the Term Loans on the Closing Date plus (B) the
initial aggregate principal amount of all Incremental Term Loans incurred after
the Closing Date and prior to such date of determination; and

 

(v)              Borrower may not use the proceeds of any Revolving Loan to fund
the purchase of outstanding Loans pursuant to this Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                                  Within forty-five (45) days after the
effectiveness of any assignment with respect to which Borrower has consented to
pursuant to this Section 13.05, Borrower shall provide notice of such assignment
to the West Virginia Lottery Commission.

 

SECTION 13.06.               Survival.  The obligations of the Credit Parties
under Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each
Guarantor under Section 6.03, and the obligations of the Lenders under Sections
5.06 and 12.08, in each case shall survive the repayment of the Loans and the
other Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder.

 

161

--------------------------------------------------------------------------------


 

In addition, each representation and warranty made, or deemed to be made by a
notice of any extension of credit, herein or pursuant hereto shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the Notes and the making of any
extension of credit hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that Administrative Agent or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty.

 

SECTION 13.07.               Captions.  The table of contents and captions and
Section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

 

SECTION 13.08.               Counterparts; Interpretation; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Credit Documents, constitute the entire contract among the parties
thereto relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, other than the Fee Letter, which are not superseded and survive solely
as to the parties thereto (to the extent provided therein).  This Agreement
shall become effective when the Closing Date shall have occurred, and this
Agreement shall have been executed and delivered by the Credit Parties and when
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 13.09.               Governing Law; Submission to Jurisdiction; Waivers;
Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER
CREDIT DOCUMENT, AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH CREDIT
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR
IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF
THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR
THE TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR

 

162

--------------------------------------------------------------------------------


 

PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

SECTION 13.10.               Confidentiality.  Each Agent and each Lender agrees
to keep information obtained by it pursuant to the Credit Documents confidential
in accordance with such Agent’s or such Lender’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated hereby and not disclose any of such information other than (a) to
such Agent’s or such Lender’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or Affiliates who are advised
of the confidential nature thereof and instructed to keep such information
confidential or to any direct or indirect creditor or contractual counterparty
in swap agreements or such creditor’s or contractual counterparty’s professional
advisor (so long as such creditor, contractual counterparty or professional
advisor to such contractual counterparty agrees in writing to be bound by the
provision of this Section 13.10), (b) to the extent such information presently
is or hereafter becomes available to such Agent or such Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or such
Lender not known to such Agent or such Lender to be violating a confidentiality
obligation by such disclosure, (c) to the extent disclosure is required by any
Law, subpoena or judicial order or process (provided that notice of such
requirement or order shall be promptly furnished to Borrower unless such notice
is legally prohibited) or requested or required by bank, securities, insurance
or investment company regulations or auditors or any administrative body or
commission (including the Securities Valuation Office of the NAIC) to whose
jurisdiction such Agent or such Lender is subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such Agent
or such Lender; provided that prior notice thereof is furnished to Borrower,
(e) to pledgees under Section 13.05(c), assignees, participants, prospective
assignees or prospective participants, in each case who agree in writing to be
bound by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this clause
(e) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (e)), (f) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document or (g) with Borrower’s prior written consent.

 

163

--------------------------------------------------------------------------------


 

SECTION 13.11.               Independence of Representations, Warranties and
Covenants.  The representations, warranties and covenants contained herein shall
be independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.               Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13.               Gaming Laws.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, this Agreement and the other Credit
Documents are subject to the Gaming Laws and the laws involving the sale,
distribution and possession of alcoholic beverages and/or tobacco, as applicable
(the “Liquor Laws”).  Without limiting the foregoing, Administrative Agent, each
other Agent, each Lender and each participant acknowledges that (i) it is the
subject of being called forward by any Gaming Authority or any Governmental
Authority enforcing the Liquor Laws (the “Liquor Authority”), in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Agreement
and the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, Administrative Agent, each other
Agent, each Lender and each participant agrees to cooperate with each Gaming
Authority and each Liquor Authority (and, in each case, to be subject to
Section 2.11) in connection with the administration of their regulatory
jurisdiction over Borrower and the other Credit Parties, including, without
limitation, the provision of such documents or other information as may be
requested by any such Gaming Authorities and/or Liquor Authorities relating to
Administrative Agent, any other Agent, any of the Lenders or participants,
Borrower and its Subsidiaries or to the Credit Documents.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, to the extent any provision of this
Agreement or any other Credit Document excludes any assets from the scope of the
Pledged Collateral, or from any requirement to take any action to make effective
or perfect any security interest in favor of Collateral Agent or any other
Secured Party in the Pledged Collateral, the representations, warranties and
covenants made by Borrower or any Restricted Subsidiary in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of Collateral Agent or any other Secured Party
(including, without limitation, Article VIII of this Agreement) shall be deemed
not to apply to such assets.

 

SECTION 13.14.               USA Patriot Act.  Each Lender that is subject to
the Act (as hereinafter defined) to the extent required hereby, notifies
Borrower and the Guarantors that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower and the Guarantors, which information includes the name and address of
Borrower and the Guarantors and other information that will allow such Lender to
identify Borrower and the Guarantors in accordance with the Act, and Borrower
and the Guarantors agree to provide such information from time to time to any
Lender.

 

164

--------------------------------------------------------------------------------


 

SECTION 13.15.               Judgment Currency.

 

(a)                                 Borrower’s obligations hereunder and under
the other Credit Documents to make payments in Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by Administrative Agent, Collateral Agent, the
respective L/C Lender or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to Administrative Agent, Collateral
Agent, such L/C Lender or such Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Dollar
Equivalent thereof and, in the case of other currencies the rate of exchange (as
quoted by Administrative Agent or if Administrative Agent does not quote a rate
of exchange on such currency, by a known dealer in such currency designated by
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion and the date of actual
payment of the amount due by Borrower, Borrower covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For purposes of determining the Dollar
Equivalent or any other rate of exchange for this Section 13.15, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

 

SECTION 13.16.               Waiver of Claims.  Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 

SECTION 13.17.               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Borrower and each other Credit Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Documentation Agent, the
Bookrunners, the Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Borrower, each other Credit Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Bookrunners, the Lead Arrangers and the Lenders, on
the other hand, (B) each of Borrower and the other Credit Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Collateral Agent, the Documentation Agent, the
Bookrunners, the Lead Arrangers and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower, any other Credit Party or any of their respective Affiliates, or
any other Person (except as expressly set forth in an any engagement letters
between the Administrative Agent, the Collateral Agent, the Documentation Agent,
such Bookrunner, such

 

165

--------------------------------------------------------------------------------


 

Lead Arranger or such Lender and Borrower or such Credit Party or Affiliate
thereof) and (B) neither the Administrative Agent, the Collateral Agent, the
Documentation Agent, the Bookrunners, the Lead Arrangers nor any Lender has any
obligation to Borrower, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents or in
other written agreements between the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Bookrunners, the Lead Arrangers or any Lender on
one hand and Borrower, any other Credit Party or any of their respective
Affiliates on the other hand; and (iii) the Administrative Agent, the Collateral
Agent, the Bookrunners, the Documentation Agent, the Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, or conflict with, those of
Borrower, the other Credit Parties and their respective Affiliates, and neither
the Administrative Agent, the Collateral Agent, the Documentation Agent, the
Bookrunners, the Lead Arrangers, nor any Lender has any obligation to disclose
any of such interests to Borrower, any other Credit Party or any of their
respective Affiliates.  Each Credit Party agrees that nothing in the Credit
Documents will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Administrative Agent, the
Collateral Agent, the Documentation Agent, the Bookrunners, the Lead Arrangers
and the Lenders, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  To the fullest extent permitted by law, each of
Borrower and each other Credit Party hereby waives and releases any claims that
it may have against the Administrative Agent, the Collateral Agent, the
Documentation Agent, the Bookrunners, the Lead Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby (other than
any agency or fiduciary duty expressly set forth in an any engagement letter
referenced in clause (ii)(A)).

 

SECTION 13.18.               Lender Action.  Each Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Credit Party or any other obligor under any of the
Credit Documents or the Swap Contracts or (with respect to the exercise of
rights against the collateral) Cash Management Agreements (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Credit Party, without the prior
written consent of Administrative Agent.  The provisions of this Section 13.18
are for the sole benefit of the Agents and Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.

 

SECTION 13.19.               Interest Rate Limitation.  Notwithstanding anything
to the contrary contained in any Credit Document, the interest paid or agreed to
be paid under the Credit Documents (collectively, the “Charges”) shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.  Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply.  In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate.  If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made.  If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this

 

166

--------------------------------------------------------------------------------


 

Agreement and thereafter shall refund any excess to Borrower or as a court of
competent jurisdiction may otherwise order.

 

SECTION 13.20.               Payments Set Aside.  To the extent that any payment
by or on behalf of Borrower is made to any Agent, any L/C Lender or any Lender,
or any Agent, any L/C Lender or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

 [Signature Pages Follow]

 

167

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Vice President, Secretary and Treasurer

 

 

 

 

 

Address for Notices for Borrower and each Subsidiary Guarantor:

 

 

 

Penn National Gaming, Inc.
825 Berkshire Boulevard
Suite 200
Wyomissing, Pennsylvania  19610

Contact Person:  Robert S. Ippolito
Facsimile No.:  610-373-4966
Telephone No.:  610-378-8384
Email:  Robert S. Ippolito

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

DEL VEST, LLC

 

KANSAS PENN GAMING LLC

 

LVGV, LLC

 

MOUNTAIN VIEW THOROUGHBRED RACING

 

ASSOCIATION, LLC

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

PENN NJ OTW, LLC

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

PRINCE GEORGE’S RACING VENTURES, LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SOKC, LLC

 

ST. LOUIS GAM ING VENTURES, LLC

 

SWCA DEV, LLC

 

TEWKSBURY GAMING VENTURES, LLC

 

WESTERN PA GAMING VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

By :

Penn National Gaming, Inc.,
as Sole Member of each of the
foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Vice President, Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BEULAH PARK GAMING VENTURES, INC.

 

MARYLAND GAMING VENTURES, INC.

 

PNGI HOLDING COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Secretary and Treasurer

 

 

 

 

 

 

 

 

 

HJC/PDC HOLDINGS, LLC

 

 

 

 

 

 

By :

Beulah Park Gaming Ventures, Inc.,

 

 

 

as its Sole Member

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

BSLO, LLC

 

 

 

 

 

 

By :

Maryland Gaming Ventures, Inc.,

 

 

 

as its Sole Member

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CRAZY HORSES, INC.

 

CRC HOLDINGS, INC.

 

DEL VEST SUB CORP.

 

EBETUSA.COM, INC.

 

MTB TRANSPORTATION, INC.

 

NEVADA GAMING VENTURES, INC.

 

OHIO OPCO VENTURES, INC.

 

OHIO RACING COMPANY

 

RACEWAY PARK, INC.

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name: Robert S. Ippolito

 

 

Title: Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SPRINGFIELD GAMING AND REDEVELOPMENT, LLC

 

 

 

 

 

 

By :

Western Mass. Gaming Ventures, LLC,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

By :

Delvest, LLC,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

 

As its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CLEVELAND REAL ESTATE VENTURES, LLC

 

DAYTON REAL ESTATE VENTURES, LLC

 

FRGV, LLC

 

TOLEDO GAMING VENTURES, LLC

 

WESTERN MASS. GAMING VENTURES, LLC

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

 

 

 

 

 

By :

Delvest, LLC,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

 

As its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ALTON CASINO, LLC

 

BTN,LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HOLLYWOOD CASINOS, LLC

 

INDIANA GAMING COMPANY, LLC

 

PNGI CHARLES TOWN GAMING, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

 

 

HC AURORA, LLC

 

HWCC-TUNICA, LLC

 

 

 

 

 

 

By :

Hollywood Casinos, LLC,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

 

Title:

Secretary and Treasurer

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Henry C. Pennell

 

 

Name: Henry C. Pennell

 

 

Title: Vice President

 

 

 

 

 

Notices (other than Requests for Extensions of Credit):

 

 

 

Bank of America, N.A.

 

Gaming and Leisure Industries Group

 

Mail Code: TXI-492-14-11

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Attention: DeWayne Rosse

 

Telephone: 214-209-0529

 

Facsimile: 214-672-8623

 

Electronic Mail: dewayne.rossc@baml.com

 

 

 

Requests for Extensions of Credit:

 

 

 

Bank of America, N.A.

 

Mail Code: NC1-00 1-05-46

 

101 N. Tryon St

 

Charlotte, NC 28255-0001

 

Attention: Markel Richardson

 

Telephone: 980-386-0944

 

Facsimile: 704-719-8128

 

Electronic Mail: ramoMarkel.Richardson@BAML.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Henry C. Pennell

 

 

Name: Henry C. Pennell

 

 

Title: Vice President

 

 

 

 

 

 

 

Bank of America, N.A.

 

Gaming and Leisure Industries Group

 

Mail Code: TXI-492-14-11

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Attention: DeWayne Rosse

 

Telephone: 214-209-0529

 

Facsimile: 214-672-8623

 

Electronic Mail: dewayne.rossc@baml.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Bank of America, N.A.

 

Mail Code: PA6-580-02-30

 

1 Fleet Way

 

Scranton, PA 18507

 

Attention: Trade Operations

 

Telephone: 800-370-7519

 

Facsimile: 570-330-4 186

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an L/C Lender

 

 

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Bank of America, N.A.

 

Mail Code: PA6-580-02-30

 

1 Fleet Way

 

Scranton, PA 18507

 

Attention: Trade Operations

 

Telephone: 800-370-7519

 

Facsimile: 570-330-4 186

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Lender

 

 

 

 

 

 

By:

/s/ Jonathon Dinise

 

 

Name: Jonathon Dinise

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

333 S. Grand Ave, 12th Floor

 

Los Angeles, CA 90071

 

 

 

 

 

Contact Person: Donald Schubert

 

Facsimile No.: 213-253-7307

 

Telephone No.: 213-253-7309

 

Email: Donald.schubert@wellsfargo.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

 

Title: Managing Director

 

 

 

 

 

 

Address for Notices:

 

 

 

Bank of America, N.A.

 

Mail Code: NCI·00I ·05·46

 

101 N. Tryon St

 

Charlotte, NC 28255-0001

 

Attention: Markel Richardson

 

Telephone: 980-386-0944

 

Facsimile: 704-719-8128

 

Electronic Mail: ramoMarkel.Richardson@BAML.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name: Mohammad S. Hasan

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

500 Stanton Christian Road

 

Ops Building 2, 3rd Fl

 

Neward, DE 19713-2107

 

 

 

Contact Person: Brittany Duffy

 

Facsimile No.: 302-634-4733

 

Telephone No.: 302-634-8814

 

Email: Brittany.duffy@jpmorgan.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Alex Daw

 

 

Name: Alex Daw

 

 

Title: Director

 

 

 

 

 

 

Address for Notices:

 

 

 

RBS Americas HQ

 

600 Washington Boulevard

 

Stamford, CT 06901

 

 

 

Contact Person: Alex Daw

 

Telephone No.: (203) 897-3407

 

Email; alex.daw@rbs.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

 

 

 

By:

/s/ Richard Arendale

 

 

Name: Richard Arendale

 

 

Title: Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

201 N. Tyron Street, Suite 1700

 

Charlotte, NC 28202

 

 

 

 

 

Contact Person: Richard Arendale

 

Facsimile No.: 704-688-4555

 

Telephone No.: 704-808-4728

 

Email: Richard.arenale@53.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

By:

/s/ Jonathon Dinise

 

 

Name: Jonathon Dinise

 

 

Title: Assistant Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

333 S. Grand Ave, 12th Floor

 

Los Angeles, CA 90071

 

 

 

 

 

Contact Person: Donald Schubert

 

Facsimile No.: 213-253-7307

 

Telephone No.: 213-253-7309

 

Email: Donald.schubert@wellsfargo.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name: Jennifer Anderson

 

 

Title: Associate Director

 

 

 

 

 

 

Address for Notices:

 

 

 

67 Washington Blvd.

 

Stamford, CT 06901

 

 

 

Contact Person: Kun Jin

 

Facsimile No.: 203-719-3888

 

Telephone No.: 203-718-7813

 

Email: sh-obp@ubs.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

 

 

 

 

 

Address for Notices:

 

 

 

Goldman, Sachs & Co.

 

30 Hudson Street, 4th Floor

 

Jersey City, NJ 07302

 

 

 

Contact Person: Michelle Latzoni

 

Facsimile No.: 917-977-3966

 

Telephone No.: 212-934-3921

 

Email: gsd.link@gs.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Joseph A. Asciolla

 

 

Name: Joseph A. Asciolla

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ David Bowers

 

 

Name: David Bowers

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Credit Agricole CIB Building

 

130 1 Avenue of the Americas

 

NY, NY 10019-6022

 

 

 

Contact Person: David Bowers

 

Facsimile No.: (917) 849-5495

 

Telephone No.: (212) 261-7831

 

Email: dave.bowers@ca-cib.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS & TRADERS TRUST COMPANY, as Lender

 

 

 

 

 

 

By:

/s/ Paul Delmonte

 

 

Name: Paul Delmonte

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

M&T Bank

 

One Fountain Plaza

 

Buffalo, NY 14203

 

 

 

Contact Person: Michele Clark

 

Facsimile No.: 1.888.285.5880

 

Telephone No.: 716.848.7647

 

Email: participations@mtb.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

 

By:

/s/ J. Haynes Gentry III

 

 

Name: J. Haynes Gentry III

 

 

Title: Director

 

 

 

 

 

 

Address for Notices:

 

 

 

211 Perimeter Ctr Pkwy

 

Atlanta, GA 30346

 

 

 

Contact Person: Sheila Hamilton

 

Facsimile No.: 404-588-4402

 

Telephone No.: 770-352-5156

 

Email: Sheila.hami1ton@suntrust.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NOMURA CORPORATE FUNDING AMERICAS, LLC, as Lender

 

 

 

 

 

 

By:

/s/ James W. Merli

 

 

Name: James W. Merli

 

 

Title: Managing Director

 

 

 

 

 

 

Address for Notices:

 

 

 

309 w. 49th Street

 

New York, NY 10019

 

 

 

Contact Person: Sandy Tung

 

Facsimile No.: 1-646-587-1328

 

Telephone No.: 1-212-667-1078

 

Email: Sandy.Tung@.nomura.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK N.A., as Lender

 

By:

/s/ Chad T. Orrock

 

 

Name: Chad T. Orrock

 

 

Title: Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

U.S. Bank

 

2300 W Sahara, Suite 600

 

Las Vegas, NV 89102

 

 

 

Contact Person: Romney McDonald

 

Facsimile No.: 775-688-6597

 

Telephone No.: 775-688-6829

 

Email: romney.mcdonald@usbank.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ M. Bernadette Collins

 

 

Name: M. Bernadette Collins

 

 

Title: Senior Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

40 Danbury Road

 

Wilton, CT 06897

 

 

 

Contact Person: Darcy Adiletta

 

Telephone No.: 203-761-3829

 

Email: darcy.adiletta@td.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Comerica Bank, as Lender

 

 

 

 

 

 

 

By:

/s/ Adam Sheets

 

 

Name: Adam Sheets

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

2900 North Loop West

 

Brook Hollow II, 9th Floor

 

Houston, Texas 77092

 

 

 

Contact Person: Adam Sheets

 

Facsimile No.: 713-507-2889

 

Telephone No.: 713-507-1395

 

Email: Ajsheets@comerica.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Huntington National Bank, as Lender

 

 

 

 

 

By:

/s/ Jared Shaner

 

 

Name: Jared Shander

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Jared Shaner

 

41 South High St. HC0843

 

Columbus, OH 43215

 

 

 

Contact Person: Jared Shaner

 

Facsimile No.: 877-274-8593

 

Telephone No.: 614-480-4883

 

Email: jared.shaner@huntington.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIONAL PENN BANK, as Lender

 

 

 

 

 

 

 

By:

/s/ Mark A. Hornberger

 

 

Name: Mark A. Hornberger

 

 

Title: Vice President

 

 

 

 

 

 

 

Address for Notices:

 

 

 

1100 Berkshire Boulevard, Suite 210

 

Wyomissing, PA 19610

 

 

 

Contact Person: Mark A. Hornberger

 

Facsimile No.: 610-396-9547

 

Telephone No.: 610-685-9434

 

Email: Mark.Homberger@nationalpenn.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Peoples Bank, Biloxi, Mississippi, as Lender

 

 

 

 

 

 

 

By:

/s/ Chevis C. Swetman

 

 

Name: Chevis C. Swetman

 

 

Title: President

 

 

 

 

 

Address for Notices:

 

 

 

152 Lameuse Street

 

Biloxi, MS 39530

 

 

 

Contact Person: Chevis C. Swetman

 

Facsimile No.: (228) 435-8417

 

Telephone No.: (228) 435-8205

 

Email: cswetman@thepeoples.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

United Bank, Inc., as Lender

 

 

 

 

 

 

 

By:

/s/ Devin McCrerry

 

 

Name: Devin McCreery

 

 

Title: Market President

 

 

 

 

 

Address for Notices:

 

 

 

Address for Notices:

 

United Bank, Inc.

 

PO Box 1006

 

Charles Town, WV 25414

 

 

 

Contact Person: Tammy Taulton

 

Facsimi le No.: 304.725.3759

 

Telephone No.: 304.724.3934

 

Email: tammy.taulton@bankwithunited.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Metro Bank, as Lender

 

 

 

 

 

 

 

By:

/s/ Harry G. Hayman, III

 

 

Name: Harry G. Hayman, III

 

 

Title: Senior Vice President

 

 

 

 

 

Address for Notices:

 

 

 

Metro Bank

 

3801 Paxton Street

 

Harrisburg, P A 17111

 

 

 

Contact Person: J. Miles Kingston

 

Facsimile No.: (717) 909-0589

 

Telephone No.: (717) 412-6953

 

Email: JMiles.Kingston@mymetrobank.com

 

[Signature Page to PNGI Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment

 

Bank of America, N.A.

 

$

59,456,200

 

JPMorgan Chase Bank, N.A.

 

$

59,456,200

 

The Royal Bank of Scotland plc

 

$

40,006,850

 

Fifth Third Bank

 

$

50,359,050

 

Wells Fargo Bank, National Association

 

$

29,103,100

 

UBS Loan Finance LLC

 

$

29,103,100

 

Goldman Sachs Bank USA

 

$

25,455,300

 

Credit Agricole Corporate and Investment Bank

 

$

29,103,100

 

Manufacturers & Traders Trust Company

 

$

32,750,900

 

SunTrust Bank

 

$

29,103,100

 

Nomura Corporate Funding Americas, LLC

 

$

15,103,100

 

U.S. Bank N.A.

 

$

37,500,000

 

TD Bank, N.A.

 

$

20,000,000

 

Comerica Bank

 

$

5,000,000

 

The Huntington National Bank

 

$

12,500,000

 

National Penn Bank

 

$

7,500,000

 

The Peoples Bank, Biloxi, Mississippi

 

$

7,500,000

 

United Bank, Inc.

 

$

5,000,000

 

Metro Bank

 

$

6,000,000

 

Total Revolving Commitments:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

TERM A FACILITY COMMITMENTS

 

Lender

 

Term A Facility Commitment

 

Bank of America, N.A.

 

$

52,303,998

 

JPMorgan Chase Bank, N.A.

 

$

120,803,998

 

Fifth Third Bank

 

$

47,453,008

 

Wells Fargo Bank, National Association

 

$

26,777,000

 

UBS Loan Finance LLC

 

$

26,777,000

 

Goldman Sachs Bank USA

 

$

23,420,754

 

Credit Agricole Corporate and Investment Bank

 

$

26,776,999

 

Manufacturers & Traders Trust Company

 

$

30,133,244

 

SunTrust Bank

 

$

26,777,000

 

Nomura Corporate Funding Americas, LLC

 

$

12,776,999

 

U.S. Bank N.A.

 

$

37,500,000

 

TD Bank, N.A.

 

$

20,000,000

 

Comerica Bank

 

$

5,000,000

 

The Huntington National Bank

 

$

12,500,000

 

National Penn Bank

 

$

12,500,000

 

The Peoples Bank, Biloxi, Mississippi

 

$

7,500,000

 

United Bank, Inc.

 

$

5,000,000

 

Metro Bank

 

$

6,000,000

 

Total Term A Facility Commitments:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender

 

Term B Facility 
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

250,000,000

 

Total Term B Facility Commitments:

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX B

 

APPLICABLE FEE PERCENTAGE AND

APPLICABLE MARGIN FOR REVOLVING LOANS,
SWINGLINE LOANS AND TERM A FACILITY LOANS

 

 

 

 

Applicable Margin

 

 

 

Pricing

 

Consolidated Total Net 

 

Revolving Loans
and Swingline Loans

 

Term A Facility Loans

 

Applicable 
Fee

 

Level

 

Leverage Ratio

 

LIBOR

 

ABR

 

LIBOR

 

ABR

 

Percentage

 

Level I

 

Greater than 3.50 to 1.00

 

2.75

%

1.75

%

2.75

%

1.75

%

0.50

%

Level II

 

Less than or equal to 3.50 to 1.00 but greater than 3.0 to 1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

0.40

%

Level III

 

Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

0.35

%

Level IV

 

Less than or equal to 2.50 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

1.75

%

0.75

%

0.30

%

Level V

 

Less than or equal to 2.00 to 1.00

 

1.25

%

0.25

%

1.25

%

0.25

%

0.25

%

 

--------------------------------------------------------------------------------


 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE(1)

 

PRINCIPAL AMOUNT

 

March 31, 2014

 

$

6,250,000

 

June 30, 2014

 

$

6,250,000

 

September 30, 2014

 

$

6,250,000

 

December 31, 2014

 

$

6,250,000

 

March 31, 2015

 

$

6,250,000

 

June 30, 2015

 

$

6,250,000

 

September 30, 2015

 

$

6,250,000

 

December 31, 2015

 

$

6,250,000

 

March 31, 2016

 

$

9,375,000

 

June 30, 2016

 

$

9,375,000

 

September 30, 2016

 

$

9,375,000

 

December 31, 2016

 

$

9,375,000

 

March 31, 2017

 

$

12,500,000

 

June 30, 2017

 

$

12,500,000

 

September 30, 2017

 

$

12,500,000

 

December 31, 2017

 

$

12,500,000

 

March 31, 2018

 

$

12,500,000

 

June 30, 2018

 

$

12,500,000

 

September 30, 2018

 

$

12,500,000

 

The date that is the fifth anniversary of the Closing Date

 

$

325,000,000

 

 

--------------------------------------------------------------------------------

(1)  If such date is not a Business Day, then the date shall be the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such date shall be the next preceding Business Day.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING NOTE

 

THIS REVOLVING NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS REVOLVING NOTE AND THE LOANS EVIDENCED HEREBY MAY BE
TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON THE
REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON BEHALF
OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).

 

REVOLVING NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Tranche [    ] Revolving Loans (the “Applicable Tranche Revolving
Loans”) made by Lender to Borrower under the Credit Agreement, in lawful money
of the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each Applicable Tranche Revolving
Loan made by Lender to Borrower, at such office, in like money and funds, for
the period commencing on the date of such Applicable Tranche Revolving Loan
until, but excluding, the date on which such Applicable Tranche Revolving Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Applicable Tranche Revolving Loan made by Lender to Borrower
and each payment made on account of the principal thereof, shall be recorded by
Lender on its books and, prior to any transfer of this Revolving Note, endorsed
by Lender on the schedule attached hereto or any continuation thereof; provided,
however, that the failure of Lender to make any such recordation or endorsement
shall not affect the obligation of Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, dated as of October 30, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Borrower, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent and
as Collateral Agent, and the other parties party thereto, and evidences
Revolving Loans made by Lender

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

thereunder.  Terms used but not defined in this Revolving Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Revolving Note upon the occurrence of certain events, for
prepayments of the Applicable Tranche Revolving Loans and for the amendment or
waiver of certain provisions of the Credit Agreement, each upon the terms and
conditions specified therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Revolving
Note may not be assigned by Lender to any other Person.

 

This Revolving Note is issued pursuant to and entitled to the benefits of the
Credit Agreement and the other Credit Documents, and is secured and guaranteed
as provided in the Credit Agreement and the Security Documents.  Reference is
hereby made to the Credit Agreement and the other Credit Documents for a more
complete statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are to be repaid and a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Revolving Note in respect thereof.

 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS REVOLVING NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Revolving Note evidences Applicable Tranche Revolving Loans made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM A FACILITY NOTE

 

THIS TERM A FACILITY NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS TERM A FACILITY NOTE AND THE LOANS EVIDENCED HEREBY
MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON
THE REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON
BEHALF OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT
(AS DEFINED HEREIN).

 

TERM A FACILITY NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
the Term A Facility Loan made by Lender to Borrower under the Credit Agreement,
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of such Term A
Facility Loan, at such office, in like money and funds, for the period
commencing on the date of such Term A Facility Loan until, but excluding, the
date on which such Term A Facility Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of the Term A Facility Loan made by Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by Lender on
its books and, prior to any transfer of this Term A Facility Note, endorsed by
Lender on the schedule attached hereto or any continuation thereof; provided,
however, that the failure of Lender to make any such recordation or endorsement
shall not affect the obligation of Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

 

This Term A Facility Note is one of the Term A Facility Notes referred to in the
Credit Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A.,

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

as Administrative Agent and as Collateral Agent, and the other parties party
thereto, and evidences the Term A Facility Loan made by Lender thereunder. 
Terms used but not defined in this Term A Facility Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Term A Facility Note upon the occurrence of certain events, for
prepayments of the Term A Facility Loan and for the amendment or waiver of
certain provisions of the Credit Agreement, each upon the terms and conditions
specified therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Term A
Facility Note may not be assigned by Lender to any other Person.

 

This Term A Facility Note is issued pursuant to and entitled to the benefits of
the Credit Agreement and the other Credit Documents, and is secured and
guaranteed as provided in the Credit Agreement and the Security Documents. 
Reference is hereby made to the Credit Agreement and the other Credit Documents
for a more complete statement of the terms and conditions under which the Term A
Facility Loans evidenced hereby were made and are to be repaid and a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and guarantees, the terms and conditions upon
which the security interest and each guarantee was granted and the rights of the
holder of this Term A Facility Note in respect thereof.

 

THIS TERM A FACILITY NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS TERM A FACILITY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

 [Remainder of page intentionally left blank]

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2-3

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM A FACILITY LOAN

 

This Term A Facility Note evidences the Term A Facility Loan made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-2-4

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF TERM B FACILITY NOTE

 

THIS TERM B FACILITY NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS TERM B FACILITY NOTE AND THE LOANS EVIDENCED HEREBY
MAY BE TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON
THE REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON
BEHALF OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT
(AS DEFINED HEREIN).

 

TERM B FACILITY NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Term B Facility Loans made by Lender to Borrower under the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
Term B Facility Loan made by Lender to Borrower, at such office, in like money
and funds, for the period commencing on the date of such Term B Facility Loan
until, but excluding, the date on which such Term B Facility Loan shall be paid
in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Term B Facility Loan made by Lender to Borrower and each
payment made on account of the principal thereof, shall be recorded by Lender on
its books and, prior to any transfer of this Term B Facility Note, endorsed by
Lender on the schedule attached hereto or any continuation thereof; provided,
however, that the failure of Lender to make any such recordation or endorsement
shall not affect the obligation of Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

 

This Term B Facility Note is one of the Term B Facility Notes referred to in the
Credit Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent and as Collateral Agent, and the
other parties party thereto, and evidences Term B Facility Loans made by Lender
thereunder.  Terms used but not defined in this Term B Facility Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides, among other things, for the acceleration of the
maturity of this Term B Facility Note upon the occurrence of certain events, for
prepayments of Term B Facility Loans and for the amendment or waiver of certain
provisions of the Credit Agreement, each upon the terms and conditions specified
therein.

 

Except as permitted by Section 13.05 of the Credit Agreement, this Term B
Facility Note may not be assigned by Lender to any other Person.

 

This Term B Facility Note is issued pursuant to and entitled to the benefits of
the Credit Agreement and the other Credit Documents, and is secured and
guaranteed as provided in the Credit Agreement and the Security Documents. 
Reference is hereby made to the Credit Agreement and the other Credit Documents
for a more complete statement of the terms and conditions under which the Term B
Facility Loans evidenced hereby were made and are to be repaid and a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and guarantees, the terms and conditions upon
which the security interest and each guarantee was granted and the rights of the
holder of this Term B Facility Note in respect thereof.

 

THIS TERM B FACILITY NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS TERM B FACILITY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank]

 

Exhibit A-3-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3-3

--------------------------------------------------------------------------------


 

SCHEDULE OF TERM B FACILITY LOANS

 

This Term B Facility Note evidences the Term B Facility Loans made by Lender,
continued or converted under the within-described Credit Agreement to Borrower,
on the dates, in the principal amounts, of the Types, bearing interest at the
rates and having Interest Periods (if applicable) of the durations set forth
below, subject to the payments, continuations, conversions and prepayments of
principal set forth below:

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type
of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-3-4

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

FORM OF SWINGLINE NOTE

 

THIS SWINGLINE NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).  THIS SWINGLINE NOTE AND THE LOANS EVIDENCED HEREBY MAY BE
TRANSFERRED IN WHOLE OR IN PART ONLY BY REGISTRATION OF SUCH TRANSFER ON THE
REGISTER OF THE ADMINISTRATIVE AGENT MAINTAINED FOR SUCH PURPOSE BY OR ON BEHALF
OF THE UNDERSIGNED AS PROVIDED IN SECTION 2.08 OF THE CREDIT AGREEMENT (AS
DEFINED HEREIN).

 

SWINGLINE NOTE

 

$[         ]

[Date]

 

New York, New York

 

FOR VALUE RECEIVED, PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), hereby promises to pay to [          ] or its registered assigns
(“Lender”), for the account of Lender’s Applicable Lending Office provided for
by the Credit Agreement referred to below, at the Principal Office of
Administrative Agent, the principal sum of [            ] Dollars ($[        ]),
or such lesser amount as shall equal the aggregate unpaid principal amount of
all the Swingline Loans made by Lender to Borrower under the Credit Agreement,
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each Swingline
Loan made by Lender to Borrower, at such office, in like money and funds, for
the period commencing on the date of such Swingline Loan until, but excluding,
the date on which such Swingline Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.

 

The date, amount and interest rate of each Swingline Loan made by Lender to
Borrower and each payment made on account of the principal thereof, shall be
recorded by Lender on its books and, prior to any transfer of this Swingline
Note, endorsed by Lender on the schedule attached hereto or any continuation
thereof; provided, however, that the failure of Lender to make any such
recordation or endorsement shall not affect the obligation of Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder.

 

This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of October 30, 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Borrower,
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent

 

Exhibit A-4-1

--------------------------------------------------------------------------------


 

and as Collateral Agent, and the other parties party thereto, and evidences
Swingline Loans made by Lender thereunder.  Terms used but not defined in this
Swingline Note have the respective meanings assigned to them in the Credit
Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events, for prepayments of the
Swingline Loans and for the amendment or waiver of certain provisions of the
Credit Agreement, each  upon the terms and conditions specified therein.

 

Except as permitted by Sections 13.05 and 12.06 of the Credit Agreement, this
Swingline Note may not be assigned by Lender to any other Person.

 

This Swingline Note is issued pursuant to and entitled to the benefits of the
Credit Agreement and the other Credit Documents, and is secured and guaranteed
as provided in the Credit Agreement and the Security Documents.  Reference is
hereby made to the Credit Agreement and the other Credit Documents for a more
complete statement of the terms and conditions under which the Swingline Loans
evidenced hereby were made and are to be repaid and a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and guarantees, the terms and conditions upon which
the security interest and each guarantee was granted and the rights of the
holder of this Swingline Note in respect thereof.

 

THIS SWINGLINE NOTE AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS SWINGLINE NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

 [Remainder of page intentionally left blank]

 

Exhibit A-4-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-4-3

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Swingline Note evidences the Swingline Loans made by Lender under the
within-described Credit Agreement to Borrower, on the dates, in the principal
amounts and bearing interest at the rates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date
Made

 

Principal
Amount
of Loan

 

Interest
Rate

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Date:  [          ]

 

To:           Administrative Agent under the Credit Agreement, dated as of
October 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.

 

Ladies and Gentlemen:

 

The undersigned Borrower refers to the Credit Agreement (the terms defined
therein, being used herein as defined therein), hereby gives you
[irrevocable](1) notice pursuant to [Sections 2.01(e)](2), 2.02, [2.03(e)](3)
and 4.05 of the Credit Agreement that Borrower desires to make a borrowing (the
“Proposed Borrowing”) under the Credit Agreement, and in that connection sets
forth below the information relating to the Proposed Borrowing:

 

(A)                               Proposed Borrowing:

 

(i)                                     The Business Day of the Proposed
Borrowing is [         ];

 

(ii)                                  The aggregate amount of the Proposed
Borrowing is $[               ];

 

(iii)                               The Proposed Borrowing shall consist of:

 

--------------------------------------------------------------------------------

(1)                                 To be included unless notice is conditioned
on the occurrence of an acquisition, sale, incurrence of indebtedness or
issuance of equity interests.

 

(2)                                 To be included for borrowings of Swingline
Loans only.

 

(3)                                 To be included for borrowings in respect of
Letter of Credit reimbursement only.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

[a $[                    ](4) Revolving Loan, which shall initially be [an ABR
Loan][a LIBOR Loan]; [The amount of Revolving Loans that are requested to be
LIBOR Loans are requested to have the following Interest Period(s): [    ]],

 

[a $[                    ] Term [A][B] Facility Loan, which shall initially be
[an ABR Loan][a LIBOR Loan], [The amount of such Term [A][B] Loans that are
requested to be LIBOR Loans are requested to have the following Interest
Period(s): [     ]],

 

[a $[                    ] Swingline Loan, which shall be an ABR Loan]; and

 

(iv)                              The proceeds of the Proposed Borrowing are to
be deposited into the account or accounts described in the letter attached
hereto and in the respective amounts set forth therein.(5)

 

(B)                               Borrower hereby represents and warrants that
both immediately before and immediately after giving effect to the Proposed
Borrowing and the intended use thereof:

 

(i)                                     [Each of the representations and
warranties made by the Credit Parties in Article VIII of the Credit Agreement
and by each Credit Party in each other Credit Document to which it is a party is
true and correct in all material respects on and as of the date of the making of
such Proposed Borrowing with the same force and effect as if made on and as of
such date (it being understood and agreed that any such representation or
warranty which by its terms is made as of an earlier date is true and correct in
all material respects only as such earlier date, and that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct in all respects on the applicable
date);](6)

 

(ii)                                  [No Default or Event of Default shall have
occurred and be

 

--------------------------------------------------------------------------------

(4)                                 Borrowings of Revolving Loans shall be made
pro rata across all outstanding Tranches of Revolving Commitments.

 

(5)                                 Borrower to attach letter that describes the
account or accounts and wire instructions and the amounts to be deposited in
such account or accounts.

 

(6)                                 This clause shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
by Section 2.12 of the Credit Agreement and the applicable Incremental Joinder
Agreement.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

continuing; and](7)

 

(iii)                               The sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans, plus the aggregate outstanding L/C Liabilities does not exceed
the Total Revolving Commitments then in effect.

 

[(C)                           This Notice of Borrowing is conditioned upon
[          ].](8)

 

--------------------------------------------------------------------------------

(7)                                 This clause shall not apply to any
extensions of credit pursuant to an Incremental Term Loan to the extent provided
by Section 2.12 of the Credit Agreement and the applicable Incremental Joinder
Agreement.

 

(8)                                 Describe the applicable acquisition, sale,
incurrence of indebtedness or issuance of equity interests.

 

[Signature Page Follows]

 

Exhibit B-3

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

Date:  [          ]

 

To:  Administrative Agent under the Credit Agreement referred to below.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 30, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement;” capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement), among
Penn National Gaming, Inc. (“Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.

 

Borrower hereby gives notice pursuant to Sections 2.09(a) and 4.05 of the Credit
Agreement that it requests a continuation or conversion of a Loan outstanding
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such continuation or conversion is requested to be made:

 

(A)                               Date of [continuation] [conversion](9)

 

(B)                               Aggregate Amount of [LIBOR]
[ABR] Loans of
[identify applicable Tranche of Loans]
to be [continued] [converted]

 

(C)                               The [LIBOR] [ABR] Loans are to be [continued
as] [converted into] [ABR] [LIBOR] Loans.

 

(D)                               [The duration of the Interest Period for the
LIBOR Loans being continued is a [           ] period.](10)

 

--------------------------------------------------------------------------------

(9)                                 Must be a Business Day.

 

Exhibt C-1

--------------------------------------------------------------------------------


 

(E)                                [The duration of the Interest Period for such
LIBOR Loans being converted is a [           ] period.](11)

 

Borrower hereby certifies that no Event of Default has occurred and is
continuing, or would result from the [conversion] [continuation].

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(10)                          Applicable if this is a Continuation of the
Interest Period of outstanding LIBOR Loans.

 

(11)                          Applicable if this is a Conversion to a LIBOR
Loan.

 

Exhibt C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORMS OF U.S. TAX COMPLIANCE CERTIFICATE

 

[attached]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 30, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Penn National Gaming, Inc. (“Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent (“Administrative Agent”), Bank of America, N.A., as
Collateral Agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 20[  ]

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Reference is hereby made to the Credit Agreement, dated as of October 30, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Penn National Gaming, Inc. (“Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent (“Administrative Agent”), Bank of America, N.A., as
Collateral Agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 20[  ]

 

Exhibit D-3

--------------------------------------------------------------------------------


 

Reference is hereby made to the Credit Agreement, dated as of October 30, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Penn National Gaming, Inc. (“Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent (“Administrative Agent”), Bank of America, N.A., as
Collateral Agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit D-4

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                     , 20[  ]

 

Exhibit D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF FOREIGN LENDER CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of October 30, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Penn National Gaming, Inc. (“Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, the L/C
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent (“Administrative Agent”), Bank of America, N.A., as
Collateral Agent, and the other parties party thereto.

 

Pursuant to the provisions of Section 5.06(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:                       , 20[  ]

 

Exhibit E-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SOLVENCY CERTIFICATE

 

[                  ]. 2013

 

I, the undersigned, a Responsible Officer of Penn National Gaming, Inc., a
Pennsylvania corporation (“Borrower”), do hereby certify that:

 

1.                                      This Certificate is furnished to
Administrative Agent on behalf of the Lenders pursuant to Section 7.01(q) of the
Credit Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.                                      Solely in my capacity as
[                          ] of Borrower, I hereby certify that:

 

(a)                                 I am familiar with the financial condition
of Borrower and the Restricted Subsidiaries; and

 

(b)                                 For purposes of this Certificate, I am
familiar with and have considered information regarding the fair market value of
the assets of Borrower (on a consolidated basis with its Restricted
Subsidiaries) and the probable liabilities and obligations of Borrower (on a
consolidated basis with its Restricted Subsidiaries), contingent or otherwise,
to creditors, in each case after giving effect to the Transactions and the
extensions of credit to be provided thereunder, and I have made a reasonable
inquiry with respect to, and made reasonable estimate of, the contingent
liabilities of Borrower (on a consolidated basis with its Restricted
Subsidiaries).

 

3.                                      Based on and subject to the foregoing,
and after giving effect to Section 6.07 of the Credit Agreement, I hereby
certify that, immediately before and immediately after giving effect to the
consummation of the Transactions and the extensions of credit to be provided
thereunder as of the date hereof, it is my opinion that:

 

(a)                                 the fair value of the Property of Borrower
(on a consolidated basis with its Restricted Subsidiaries) is greater than the
total amount of its liabilities, including, without limitation, contingent
liabilities;

 

(b)                                 the present fair salable value of the assets
of Borrower (on a consolidated basis with its Restricted Subsidiaries) is not
less than the amount that will be required to pay the probable liability of
Borrower (on a consolidated basis with its Restricted Subsidiaries) on its debts
as they become absolute and matured;

 

Exhibit G-1

--------------------------------------------------------------------------------


 

(c)                                  Borrower (on a consolidated basis with its
Restricted Subsidiaries) does not intend to, and does not believe that it will,
incur debts and liabilities beyond its ability to pay as such debts and
liabilities mature;

 

(d)                                 Borrower (on a consolidated basis with its
Restricted Subsidiaries) is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which its Property would
constitute an unreasonably small capital; and

 

(e)                                  Borrower (on a consolidated basis with its
Restricted Subsidiaries) is able to pay its debts as they become due and
payable.

 

For purposes of the foregoing, the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

[Signature page follows]

 

Exhibit G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereto set my hand on the date first written above,
in my official (and not individual) capacity and without personal liability.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit G-3

--------------------------------------------------------------------------------


 

 

 

EXHIBIT H

 

FORM OF

 

SECURITY AGREEMENT

 

made by

 

PENN NATIONAL GAMING, INC.,

 

and

 

THE GUARANTORS PARTY HERETO,
as Pledgors,

 

in favor of

 


BANK OF AMERICA, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

Dated as of [          ], 20[    ]

 

 

 

 

Exhibit H-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

6

SECTION 1.1

Definitions

6

SECTION 1.2

Interpretation

16

SECTION 1.3

Resolution of Drafting Ambiguities

16

 

 

 

ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

16

SECTION 2.1

Grant of Security Interest

16

SECTION 2.2

Security Interest

18

SECTION 2.3

No Release

19

 

 

 

ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL

19

SECTION 3.1

Delivery of Certificated Pledged Securities

19

SECTION 3.2

Perfection of Uncertificated Pledged Securities

20

SECTION 3.3

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

20

SECTION 3.4

Other Actions

21

SECTION 3.5

Joinder of Additional Guarantors

22

SECTION 3.6

Use and Pledge of Pledged Collateral

22

 

 

 

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

22

SECTION 4.1

Defense of Claims; Transferability of Pledged Collateral

22

SECTION 4.2

Other Financing Statements

23

SECTION 4.3

Chief Executive Office; Change of Name; Jurisdiction of Organization

23

SECTION 4.4

Due Authorization and Issuance

23

SECTION 4.5

Benefit to Guarantors

23

 

 

 

ARTICLE V CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES

24

SECTION 5.1

Pledge of Additional Pledged Securities

24

SECTION 5.2

Voting Rights; Distributions; etc.

24

SECTION 5.3

Defaults, etc. Relating to Pledged Securities

26

SECTION 5.4

Certain Agreements of Pledgors As Issuers and Holders of Equity Interests

26

 

 

 

ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

26

SECTION 6.1

Grant of License

26

SECTION 6.2

Protection of Collateral Agent’s Security

27

SECTION 6.3

After-Acquired Property

27

SECTION 6.4

Litigation

28

 

Exhibit H-2

--------------------------------------------------------------------------------


 

ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES

28

SECTION 7.1

Maintenance of Records

28

SECTION 7.2

Legend

29

 

 

 

ARTICLE VIII REMEDIES

29

SECTION 8.1

Remedies

29

SECTION 8.2

Notice of Sale

31

SECTION 8.3

Waiver of Notice and Claims

31

SECTION 8.4

Certain Sales of Pledged Collateral

32

SECTION 8.5

No Waiver; Cumulative Remedies

33

SECTION 8.6

Certain Additional Actions Regarding Intellectual Property

33

SECTION 8.7

Special Gaming Requirements

33

 

 

 

ARTICLE IX APPLICATION OF PROCEEDS

35

 

 

 

ARTICLE X MISCELLANEOUS

35

SECTION 10.1

Concerning Collateral Agent

36

SECTION 10.2

Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact

36

SECTION 10.3

Representations, Warranties and Covenants

37

SECTION 10.4

Continuing Security Interest

37

SECTION 10.5

Termination; Release

38

SECTION 10.6

Modification in Writing

38

SECTION 10.7

Notices

38

SECTION 10.8

GOVERNING LAW

38

SECTION 10.9

SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

39

SECTION 10.10

Severability of Provisions

40

SECTION 10.11

Counterparts; Interpretation; Effectiveness

40

SECTION 10.12

Business Days

40

SECTION 10.13

No Credit for Payment of Taxes or Imposition

41

SECTION 10.14

No Claims Against Collateral Agent

41

SECTION 10.15

Obligations Absolute

41

SECTION 10.16

Application of Gaming Laws

42

SECTION 10.17

Missouri Gaming Law Specific Provisions

42

SECTION 10.18

Indiana Gaming Law Specific Provisions

43

SECTION 10.19

Iowa Gaming Law Specific Provisions

43

SECTION 10.20

Illinois Gaming Law Specific Provisions

45

SECTION 10.21

Ohio Gaming Law Specific Provisions

45

SECTION 10.22

Nevada Gaming Law Specific Provisions

46

SECTION 10.23

Texas Gaming Law Specific Provisions

48

 

SCHEDULE 1

Certificated Securities

EXHIBIT 1

Form of Issuers Acknowledgment

 

Exhibit H-3

--------------------------------------------------------------------------------


 

EXHIBIT 2

Form of Security Agreement Pledge Amendment

EXHIBIT 3

Form of Joinder Agreement

 

Exhibit H-4

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
[          ], 20[    ], made by PENN NATIONAL GAMING, INC., a Pennsylvania
corporation, having an office at 825 Berkshire Boulevard, Suite 200, Wyomissing,
Pennsylvania 19610 (“Borrower”), and THE SUBSIDIARIES OF BORROWER FROM TIME TO
TIME PARTY HERETO (collectively, the “Guarantors” and, together with Borrower,
the “Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A.,
having an office at 901 Main Street, 14th Floor, Dallas, Texas 75202-3714, in
its capacity as collateral agent pursuant to the Credit Agreement (as
hereinafter defined) (in such capacity and together with any successors in such
capacity, “Collateral Agent”).

 

R E C I T A L S:

 

A.                                    Borrower, the Guarantors from time to time
party thereto, the Lenders (as defined in the Credit Agreement) from time to
time party thereto, Bank of America, N.A., in its capacity as administrative
agent, Collateral Agent and the other agents, arrangers and financial
institutions party thereto have, in connection with the execution and delivery
of this Agreement, entered into that certain Credit Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

B.                                    The Guarantors have, or will have, as the
case may be, among other things, fully and unconditionally guaranteed the
obligations of Borrower under the Credit Agreement and of the other Credit
Parties under the Credit Swap Contracts and Secured Cash Management Agreements.

 

C.                                    Each Guarantor will receive substantial
benefits from the execution, delivery and performance of the obligations of
(i) Borrower under the Credit Agreement and the other Credit Documents and
(ii) the Credit Parties under the Credit Swap Contracts and Secured Cash
Management Agreements and is, therefore, willing to enter into this Agreement.

 

D.                                    Collateral Agent has been authorized and
directed to enter into this Agreement pursuant to the Credit Agreement.

 

E.                                     It is a condition precedent to (i) the
obligations of the Lenders to make Loans under the Credit Agreement, (ii) the
obligations of the L/C Lenders to issue Letters of Credit under the Credit
Agreement, (iii) the obligations of the applicable Swap Providers to provide
financial accommodations under the Credit Swap Contracts and (iv) the
obligations of the applicable Cash Management Banks to provide financial
accommodations under the Secured Cash Management Agreements that each Pledgor
execute and deliver the applicable Credit Documents, including this Agreement.

 

F.                                      This Agreement is made by each Pledgor
in favor of Collateral Agent for

 

Exhibit H-5

--------------------------------------------------------------------------------


 

he benefit of the Secured Parties to secure the payment and performance of all
of the Secured Obligations (as hereinafter defined).

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and Collateral Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.01                                 Definitions.

 

(a)                                 Unless otherwise defined herein or in the
Credit Agreement, terms used herein that are defined in the UCC (as hereinafter
defined) shall have the meanings assigned to them in the UCC, including the
following that are capitalized herein:

 

“Accounts”; “Bank”; “Chattel Paper”; “Certificated Security”; “Commercial Tort
Claim”; “Documents”; “Electronic Chattel Paper”; “Equipment”; “Fixtures”;
“Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of Credit”; “Money”;
“Payment Intangibles”; “Proceeds”; “Records”; “Securities Account”; “State”;
“Supporting Obligations”; and “Tangible Chattel Paper”.

 

(b)                                 Capitalized terms used but not otherwise
defined herein that are defined in the Credit Agreement shall have the meanings
given to them in the Credit Agreement

 

(c)                                  The following terms shall have the
following meanings:

 

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereof.

 

“Casino Rama Management Contract” shall mean the Interim Operating Agreement,
dated as of August 1, 2011, among Ontario Lottery and Gaming Corporation, Casino
Rama Services Inc., CRC Holdings, Inc., and CHC Casinos Canada Limited, as
renewed and extended.

 

“Charges” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s liens and other claims arising by operation of
law) against, all or any portion of the Pledged Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereof.

 

Exhibit H-6

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Contracts” shall mean, collectively, with respect to each Pledgor, all
contracts and agreements, including, without limitation, all sale, service,
performance, equipment or property lease contracts and agreements, to which such
Pledgor is a party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Copyright License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Copyright, including
without limitation, any of the foregoing referred to in Schedule 9(c) to the
applicable Perfection Certificate.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 9(c) to the applicable Perfection
Certificate), all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, all registrations,
recordings and applications in the United States Copyright Office, and (ii) the
right to obtain all renewals thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals
hereof.

 

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, all
“deposit accounts” as such term is defined in Article 9 of the UCC and shall
also include any sub-accounts relating to any of the foregoing deposit accounts.

 

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

 

“Excluded Property” shall mean, with respect to any Pledgor:

 

(i)                                     any fee-owned real property with a fair
market value of less than $25 million and any leasehold rights and interests in
real property (except to the extent any such property is, or such rights or
interests are, required to be subject to a Lien in favor of the Secured Parties
pursuant to Sections 9.08, 9.11 or 9.14 of the Credit Agreement);

 

(ii)                                  Letter-of-Credit rights, other than
Supporting Obligations, to the extent a security interest therein cannot be
perfected by the filing of a UCC financing statement;

 

Exhibit H-7

--------------------------------------------------------------------------------


 

(iii)                               motor vehicles and other assets subject to
certificates of title, in each case, to the extent a security interest therein
cannot be perfected by the filing of a UCC financing statement;

 

(iv)                              any Money, Deposit Accounts and other assets
specifically requiring perfection through control agreements, in each case, to
the extent a security interest therein cannot be perfected by the filing of a
UCC financing statement;

 

(v)                                 any permit, lease, license, contract or
other agreement to which such Pledgor is a party (or any assets, property,
rights or interests of a Pledgor subject thereto), including, without
limitation, (A) the Casino Rama Management Contract, (B) the Gaming Licenses
(including, without limitation (I) the West Virginia Racing License, (II) the
West Virginia Race Track Video Lottery License; (III) the West Virginia
Racetrack Table Games License; and (IV) any Gaming License issued by the
Missouri Gaming Commission, the Nevada Gaming Commission, the Indiana Gaming
Commission, the Ohio Casino Control Commission, the Ohio State Racing
Commission, the Ohio Lottery Commission or the State of Ohio to, and held by,
such Pledgor); (C) the Gaming License issued by the Iowa Racing and Gaming
Commission, any renewal rights with respect thereto and/or the ability to
operate or conduct gaming in the State of Iowa as provided by law; and (D) the
Skrmetta Lease, in each case, to the extent and for so long as the grant of a
security interest hereunder (a) is prohibited (x) by or is a violation of any
applicable law, rule or regulation (including, without limitation, any Gaming
Laws) or (y) except with respect to (A) assets, property, rights or interests
required to be subject to Mortgages or Ship Mortgages pursuant to Section 9.08,
9.11 or 9.14 of the Credit Agreement and (B) leaseholds of Vessels and
Replacement Vessels, by any agreement, instrument or other undertaking that is
not prohibited by Section 10.10 of the Credit Agreement to which such Pledgor is
a party or by which it or any of its property or assets is bound; (b) requires
consent, approval, license or authorization from any Governmental Authority
(including, without limitation, any Gaming Authority) unless such consent,
approval, license or authorization has been received and is in effect;
(c) except with respect to (A) assets, property, rights or interests required to
be subject to Mortgages or Ship Mortgages pursuant to Section 9.08, 9.11 or 9.14
of the Credit Agreement and (B) leaseholds of Vessels and Replacement Vessels,
requires the consent of any Person (other than Borrower or any of its Wholly
Owned Restricted Subsidiaries) unless such consent has been received and is in
effect (provided, that this clause (c) shall not apply to the extent that such
consent is required by an agreement, contract or other undertaking which is
prohibited by Section 10.10 of the Credit Agreement); or (d) shall constitute or
would result in (1) the abandonment, invalidation or unenforceability of any
right, title or interest of such Pledgor therein or (2) a breach or termination
pursuant to the terms of, or a default under, any such permit, lease, license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as the legal or contractual provisions referred
to above shall no longer be applicable or the condition causing such
abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall attach immediately to any portion of such permit, lease,
license, contract, property

 

Exhibit H-8

--------------------------------------------------------------------------------


 

rights or agreement that does not result in any of the consequences specified in
clauses (a) through (d) above;

 

(vi)                              except with respect to (A) assets, property,
rights or interests required to be subject to Mortgages or Ship Mortgages
pursuant to Section 9.08, 9.11 or 9.14 of the Credit Agreement and
(B) leaseholds of Vessels and Replacement Vessels, any lease, license or other
agreement or any property or rights of such Pledgor subject to a purchase money
security interest, capital lease obligation or similar arrangements, in each
case, to the extent permitted under the Credit Documents, if and for so long as
the agreement pursuant to which such Lien is granted (or the document providing
such capital lease or similar arrangements) prohibits, or requires the consent
of any Person (other than Borrower or any of its Wholly Owned Restricted
Subsidiaries) as a condition to, the creation of any other Lien with respect to
such lease, license, other agreement, property or rights unless such consent has
been received and is in effect;

 

(vii)                           any United States applications for trademarks
filed in the United States Patent and Trademark Office pursuant to 15 U.S.C. §
1051 Section 1(b) unless and until evidence of use of the trademark in
interstate commerce is submitted to the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(c) or Section 1(d);

 

(viii)                        any Equity Interests or any other right or
interest in any limited partnership, general partnership, limited liability
company or joint venture as to which such Pledgor is a partner, member or the
equivalent to the extent and for so long as prohibited by, or creating an
enforceable right of termination in favor of, any Person (other than Borrower or
any of its Wholly Owned Restricted Subsidiaries), under the terms of any
applicable Organizational Documents, joint venture agreement or shareholders’
agreement, without the consent of any Person (other than Borrower or any of its
Wholly Owned Restricted Subsidiaries), in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity;

 

(ix)                              the Equity Interests of any Foreign Subsidiary
in excess of 65% of the issued and outstanding Equity Interests of such Foreign
Subsidiary entitled to vote in the election of directors (or similar governing
body of such Foreign Subsidiary);

 

(x)                                 the Equity Interests of any Unrestricted
Subsidiary;

 

(xi)                              with respect to the Charles Town Facility (and
any other Gaming Facility operated by a Pledgor in West Virginia), (v) all
monies and other funds on account of purses, taxes and breeders funds
distributable from pari-mutual commissions as a result of wagering on live
racing, simulcast or export signals, (w) all monies and other funds on account
of pension contributions, host fees, association’s shares, all governmental
entities’ shares and simulcast transmission fees and transmission costs, (x) all
taxes owing to the West Virginia Lottery Commission from the operation of West
Virginia Lottery Table Games, (y) all monies payable to customers with respect
to outstanding winning tickets and (z) all

 

Exhibit H-9

--------------------------------------------------------------------------------


 

monies from video lottery due to the thoroughbred and greyhound development
funds, regular purse accounts, racing commission, employees’ pension funds and
all other recipients of video lottery monies;

 

(xii)                           if (and only to the extent that and for so long
as) the pledge or assignment thereof, or grant of a security interest therein,
would constitute a violation of any applicable Requirements of Law (including
any Gaming Law) or regulation, permit, order or decree of any Governmental
Authority (including any Gaming Authority), (1) all funds, revenues, monies or
other amounts derived from the operation of Gaming Facilities in the
Commonwealth of Pennsylvania and owing to any Governmental Authority on or with
respect to gaming revenues under the Pennsylvania Race Horse Development and
Gaming Act, any rules or regulations promulgated thereunder or any
successor statute, rule or regulation and (2) all accounts established for, or
for the benefit of, the Commonwealth of Pennsylvania into which monies, funds or
other  amounts from the operation of Gaming Facilities are paid in order to
satisfy obligations with respect to gaming revenue owing to the Commonwealth of
Pennsylvania under the Pennsylvania Race Horse Development and Gaming Act, any
rules or regulations promulgated thereunder or any successor statute,
rule or regulation;

 

(xiii)                        with respect to any such Pledgor’s Gaming
Facilities in the State of Iowa, if (and only to the extent that and for so long
as) the pledge or assignment thereof, or grant of a security interest therein,
would constitute a violation of any applicable Requirements of Law (including
any Gaming Law) or regulation, permit, order or decree of any Governmental
Authority (including any Gaming Authority), (A) all cash on hand (i.e. cage cash
and similar amounts that are not held in deposit accounts or other bank
accounts) of such Pledgor, (B) all withholding tax, fiduciary and other deposit
accounts of such Pledgor required to be maintained by applicable Gaming Law, but
only so long as the funds on deposit therein or credited thereto are not greater
than the amount required by applicable Gaming Law, and (C) any Gaming License
issued to such Pledgor for any Gaming Facility located in the State of Iowa;

 

(xiv)                       with respect to such Pledgor’s Gaming Facilities in
the State of Ohio, if (and only to the extent that) the pledge or assignment
thereof, or grant of a security interest therein, would constitute a violation
of any applicable Requirements of Law (including any Gaming Law) or regulation,
permit, order or decree of any Governmental Authority (including any Gaming
Authority), (A) all funds, monies or other amounts derived from or in
anticipation of the operation of Gaming Facilities in the State of Ohio that are
owed to the state, county, municipality, political subdivision or any other
governmental agency or instrumentality pursuant to applicable law, rule,
regulation or other authority, including, but not limited to, taxes, fees,
license payments and revenue sharing, (B) all funds, monies or other amounts
derived from the operation of Gaming Facilities in the State of Ohio that are
payable or owed to customers, including, but not limited to, customers with
winning wagers and (C) any Gaming License issued to such Pledgor for any Gaming
Facility Located in the State of Ohio;

 

Exhibit H-10

--------------------------------------------------------------------------------


 

(xv)                                                  with respect to any such
Pledgor’s Gaming Facilities in the State of Nevada, if (and only to the extent
that and for so long as) the pledge or assignment thereof, or grant of a
security interest therein, would constitute a violation of any applicable
Requirements of Law (including any Gaming Law) or regulation, permit, order or
decree of any Governmental Authority (including any Gaming Authority), (A) all
cash on hand (i.e. cage cash and similar amounts that are not held in deposit
accounts or other bank accounts) of such Pledgor, (B) all withholding tax,
fiduciary and other deposit accounts of such Pledgor required to be maintained
by applicable Gaming Law, but only so long as the funds on deposit therein or
credited thereto are not greater than the amount required by applicable Gaming
Law, and (C) any Gaming License issued to such Pledgor for any Gaming Facility
located in the State of Nevada;

 

(xvi)                                               any proceeds, property or
assets to the extent, and for so long as, the granting of a Lien on such
property or assets is not permitted under Gaming Laws of any applicable
jurisdiction, including as a result of  interpretations of such Gaming Laws by
the applicable Gaming Authorities in any applicable jurisdiction;

 

(xvii)                                            all monies and other funds
held on behalf of customers, including, without limitation, front money deposits
and safekeeping deposits held in any casino cage;

 

(xviii)                                         Cash Collateral provided by such
Pledgor pursuant to the Credit Agreement; and

 

(xix)                                               any other assets of such
Pledgor if, in the reasonable judgment of Borrower, and agreed to by the
Collateral Agent, the burden, cost or other consequences (including any adverse
tax consequences) of creating, perfecting or maintaining the pledge of, or
security interest in, such assets is excessive in view of the benefits to be
obtained by the Lenders therefrom under the Credit Documents;

 

provided, however, that, in any event, “Excluded Property” shall not include the
Certificated Securities set forth on Schedule 1 of this Agreement.

 

Notwithstanding anything to the contrary in the foregoing, neither the Master
Lease nor any rights of any Pledgor therein or in the Leased Property, shall
constitute Excluded Property.

 

Notwithstanding anything to the contrary in the foregoing, all Proceeds and
rights to Proceeds of all of the foregoing Excluded Property shall not
constitute Excluded Property except to the extent that such Proceeds or rights
to Proceeds independently constitute Excluded Property.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such

 

Exhibit H-11

--------------------------------------------------------------------------------


 

Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Gambling Device” shall have the meaning assigned to such term in Section 10.19.

 

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in Article 9 of the UCC.

 

“Guarantors” shall have the meaning assigned to such term in the preamble
hereof.

 

“Instruments” shall mean all “instruments”, as such term is defined in Article 9
of the UCC.

 

“Intellectual Property Collateral” shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, the
Trade Secrets, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes that are issued in favor of such Pledgor by another Company and each note
hereafter acquired by such Pledgor that is issued in favor of such Pledgor by
another Company and all certificates, instruments or agreements evidencing such
intercompany notes, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

 

“Investment Property” shall mean all “investment property”, as such term is
defined in Article 9 of the UCC.

 

“Issuer” shall mean any corporation, company, limited liability company, general
partnership, limited partnership, limited liability partnership or other entity
that is a Wholly-Owned Restricted Subsidiary of Borrower.

 

“Joinder Agreement” shall mean a joinder agreement substantially in the form
attached hereto as Exhibit 3.

 

Exhibit H-12

--------------------------------------------------------------------------------


 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Pledgor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 9(a) to the applicable
Perfection Certificate.

 

“Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 9(a) to the applicable Perfection
Certificate, (ii) all applications for letters patent of the United States or
any other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule 9(a) to the applicable Perfection Certificate, and (iii) all rights to
obtain any reissues or extensions of the foregoing.

 

“Permitted Liens” shall mean Liens permitted under the Credit Agreement.

 

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1.

 

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1.

 

“Pledged Nevada Gaming Interests” shall have the meaning assigned to such term
in Section 10.22(b).

 

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(a) all issued and outstanding Equity Interests owned by each Pledgor (other
than directors’ qualifying shares) in any Person, including, without limitation,
all issued and outstanding Equity Interests of each Person set forth on Schedule
5 to the applicable Perfection Certificate as being owned by such Pledgor (in
the case of the Initial Perfection Certificate, after giving effect to the
Transactions) and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such Person acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such Person or
under any limited liability company operating agreement or any partnership
agreement of each such Person, and the certificates, instruments and agreements
representing such Equity Interests, (b) all Equity Interests of any Person,
which Equity Interests are hereafter acquired by such Pledgor (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such Person acquired by such Pledgor
(including by issuance or distribution), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any limited liability company operating agreement or any partnership agreement
of any such Person, and the certificates, instruments and agreements
representing such Equity Interests, from time to time acquired by such Pledgor
in any manner, and (c) all Equity Interests issued in respect of the Equity
Interests referred to in clause (a) or (b) above in this definition upon any
consolidation or merger of any Person of such Equity Interests; provided,
however, that in no event shall “Pledged Securities” include any Excluded
Property.

 

“Pledgor” shall have the meaning assigned to such term in the preamble hereof.

 

“Receivables” shall mean (i) all Accounts, (ii) all Chattel Paper, (iii) all
Payment

 

Exhibit H-13

--------------------------------------------------------------------------------


 

Intangibles, (iv) all Instruments and (v) all other rights to payment, whether
or not earned by performance for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or services rendered or to be rendered,
including, without limitation all such rights constituting or evidenced by any
General Intangible, and all Supporting Obligations related to any of the
foregoing; provided, however, that Receivables shall not include any Investment
Property.

 

“Responsible Officer” shall mean, with respect to any Pledgor, the chief
executive officer, any senior or executive vice president, the chief financial
officer or the treasurer of such Pledgor.

 

“Sale Proceeds” means (i) the proceeds from the sale of Borrower or one or more
of the other Pledgors, as a going concern or from the sale of any Pledgor’s
business as a going concern, (ii) the proceeds from another sale or disposition
of any assets of the Pledgors that includes any gaming or racing license, permit
or approval or benefits from any gaming or racing license, permit or approval or
where the assets sold have the benefit of any gaming or racing license, permit
or approval or (iii) any other economic value (whether in the form of cash or
otherwise) received or distributed (whether pursuant to any bankruptcy or
insolvency proceeding, liquidation proceeding or otherwise) that is associated
with the gaming or racing licenses, permits or approvals.

 

“Secured Obligations” shall mean all obligations (whether or not constituting
future advances, obligatory or otherwise) of Borrower and any and all of the
Guarantors from time to time arising under or in respect of this Agreement, the
Credit Agreement and the other Credit Documents, the Credit Swap Contracts and
the Secured Cash Management Agreements (including, without limitation, the
obligations to pay principal, interest and all other charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of the obligations contained in this Agreement, the Credit
Agreement and the other Credit Documents, the Credit Swap Contracts or the
Secured Cash Management Agreements), in each case whether (i) direct or
indirect, joint or several, absolute or contingent, due or to become due whether
at stated maturity, by acceleration or otherwise, (ii) arising in the regular
course of business or otherwise and/or (iii) now existing or hereafter arising
(including, without limitation, interest and other obligations arising or
accruing after the commencement of any bankruptcy, insolvency, reorganization or
similar proceeding with respect to any Pledgor or any other Person, or which
would have arisen or accrued but for the commencement of such proceeding, even
if such obligation or the claim therefor is not enforceable or allowable in such
proceeding); provided, however, that with respect to any Guarantor, if in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or

 

Exhibit H-14

--------------------------------------------------------------------------------


 

other law affecting the rights of creditors generally, if the Secured
Obligations of such Guarantor would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its Secured Obligations, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Secured Party
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding; provided, further, that,
in no event shall “Secured Obligations” include Excluded Swap Obligations.

 

“Secured Parties” shall mean Collateral Agent, Administrative Agent, the
Lenders, any Swap Provider that is a party to a Credit Swap Contract and any
Cash Management Bank that is a party to a Secured Cash Management Agreement.

 

“Skrmetta Lease” shall mean the Ground Lease, dated as of October 19, 1993, by
and between Raphael Skrmetta, as landlord, and BTN, Inc. (successor-in-interest
to Mississippi I Gaming, L.P.), as tenant, as the same may be amended.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Pledgor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 9(b) to the
applicable Perfection Certificate.

 

“Trademarks” shall mean (i) all trademarks, trade names, organizational names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 9(b) to the applicable Perfection Certificate, and
(ii) the right to obtain all renewals thereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of mandatory
provisions of law, any or all of the perfection or priority of Collateral
Agent’s security interest in any item or portion of the Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect on the date hereof in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions relating to such provisions.

 

“United States” shall mean the United States of America.

 

Exhibit H-15

--------------------------------------------------------------------------------


 

“West Virginia Lottery Table Games” shall mean any game played with cards, dice
or any mechanical, electromechanical or electronic device or machine for money,
credit or any representative of value expressly authorized by rule of the West
Virginia Lottery Commission.

 

“West Virginia Race Track Table Games License” shall mean (a) the license
granted by the West Virginia Lottery Commission to PNGI Charles Town Gaming, LLC
and (b) any other license granted by the West Virginia Lottery Commission to a
Subsidiary of Borrower, in each case, that permits the operation of West
Virginia Lottery Table Games.

 

“West Virginia Race Track Video Lottery License” shall mean (a) the race track
video lottery license granted by the West Virginia Lottery Commission to PNGI
Charles Town Gaming, LLC and (b) any other the race track video lottery license
granted by the West Virginia Lottery Commission to a Subsidiary of Borrower.

 

“West Virginia Racing License” shall mean (a) the horse racing license granted
by the West Virginia Racing Commission to PNGI Charles Town Gaming, LLC and
(b) any other horse racing license granted by the West Virginia Racing
Commission to a Subsidiary of Borrower.

 

SECTION 1.02                                 Interpretation.  The rules of
construction set forth in Section 1.04 of the Credit Agreement shall be
applicable to this Agreement mutatis mutandis.

 

SECTION 1.03                                 Resolution of Drafting
Ambiguities.  Each party hereto acknowledges and agrees that it was represented
by counsel in connection with the execution and delivery hereof, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation hereof.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.01                                 Grant of Security Interest.

 

(a)                                 As collateral security for the payment and
performance in full of all the Secured Obligations, each Pledgor hereby pledges
and grants to Collateral Agent for the benefit of the Secured Parties, a lien on
and security interest in and to all of the right, title and interest of such
Pledgor in, to and under the following property, in each case wherever located
and whether now owned or existing or hereafter owned, arising or acquired from
time to time (collectively, the “Pledged Collateral”):

 

(i)                  all Accounts;

 

(ii)               all Equipment, Goods, Inventory and Fixtures;

 

(iii)            all Documents, Instruments and Chattel Paper;

 

Exhibit H-16

--------------------------------------------------------------------------------


 

 

(iv)           all Letters of Credit and Letter of Credit Rights;

 

(v)              all Pledged Securities;

 

(vi)           all Investment Property;

 

(vii)             the Commercial Tort Claims described in Schedule 8 to any
Perfection Certificate;

 

(viii)          all Intellectual Property Collateral;

 

(ix)           all General Intangibles;

 

(x)              all Deposit Accounts;

 

(xi)           all Money;

 

(xii)        all Supporting Obligations;

 

(xiii)     all Sale Proceeds;

 

(xiv)    all books and records relating to the items described in clauses
(i) through (xiii) above; and

 

(xv)       to the extent not covered by clauses (i) through (xiv) above of this
Section 2.1(a), all other personal property of such Pledgor, whether tangible or
intangible and all Proceeds and products of any of the foregoing and all
accessions to, substitutions of and replacements for, and rents, profits and
products of, each of the foregoing, and any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, the security interest created by this Agreement shall not attach to,
and the term “Pledged Collateral” shall not include, any Excluded Property;
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property; and provided, further, that Proceeds and the
right to Proceeds shall constitute Collateral hereunder except to the extent
that such Proceeds or right to Proceeds independently constitutes Excluded
Property hereunder.

 

For the avoidance of doubt and notwithstanding anything to the contrary in this
Agreement or any other Credit Document, the Pledgors shall not be required to,
and Collateral Agent is not authorized to and hereby agrees not to, (i) perfect
the security interests granted by this Agreement by any means other than by
(A) filings pursuant to the UCC in the office of the Secretary of State (or
similar central filing office) of the relevant State(s) and filings in the
applicable real estate records with respect to mortgages of real property
interests, (B) filings in the United States Patent and Trademark Office and the

 

Exhibit H-17

--------------------------------------------------------------------------------


 

United States Copyright Office, as applicable, with respect to Intellectual
Property Collateral and/or (C) except as provided in Sections 10.19 and 10.22,
delivery to Collateral Agent, to be held in its possession, of Pledged
Collateral consisting of certificated Pledged Securities, Chattel Paper or
Instruments to the extent expressly required herein, together with duly executed
instruments of transfer or assignment in blank; (ii) to enter into any deposit
account control agreement, securities account control agreement or any other
control agreement with respect to any deposit account, securities account or any
other Pledged Collateral that requires perfection by “control,”; (iii) establish
Collateral Agent’s “control” over any Electronic Chattel Paper; (iv) establish
the Agent’s “control” (within the meaning of Section 16 of the Uniform
Electronic Transactions Act as in effect in the applicable jurisdiction (the
“UETA”)) over any “transferable records” (as defined in UETA); (v) take any
action (other than the actions listed in clause (i)(A) and (i)(C) above) with
respect to any assets located outside of the United States; or (vi) perfect in
any assets subject to a certificate of title statute.

 

SECTION 2.02                                 Security Interest.

 

(a)                                 Each Pledgor hereby irrevocably authorizes
Collateral Agent at any time and from time to time to file in any filing office
and/or recording or registration office in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Collateral, including, without limitation,
(i) whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) any financing
or continuation statements or other documents without the signature of such
Pledgor where permitted by law and (iii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates.  Such financing
statements may describe the Pledged Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as Collateral Agent may determine is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Pledged Collateral granted to Collateral Agent herein,
including, without limitation, describing such property as “all assets whether
now owned or hereafter acquired” or “all personal property whether now owned or
hereafter acquired” or words of similar import.  Each Pledgor agrees to provide
all information described in clauses (i) through (iii) above in this
Section 2.2(a) to Collateral Agent promptly upon request.  Collateral Agent
shall provide reasonable notice to Borrower of all such financing statement
filings made by Collateral Agent on or about the Closing Date, and, upon
Borrower’s request, any subsequent filings or amendments, supplements or
terminations of existing filings, made from time to time thereafter.

 

(b)                                 Each Pledgor hereby further authorizes
Collateral Agent to file filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office), including
this Agreement, any trademark, patent or copyright security agreement in form
and substance reasonably satisfactory to Borrower and Collateral Agent, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting

 

Exhibit H-18

--------------------------------------------------------------------------------


 

the security interest granted by such Pledgor hereunder, without the signature
of such Pledgor, and naming such Pledgor, as debtor, and Collateral Agent, as
secured party.  Collateral Agent shall provide reasonable notice to Borrower of
all such filings made by Collateral Agent on or about the Closing Date, and,
upon Borrower’s request, any subsequent filings or amendments, supplements or
terminations of existing filings, made from time to time thereafter.

 

SECTION 2.03                                 No Release.  Nothing set forth in
this Agreement or any other Credit Document shall relieve any Pledgor from the
performance of any term, covenant, condition or agreement on such Pledgor’s part
to be performed or observed under or in respect of any of the Pledged Collateral
(except to the extent any Pledged Collateral consisting of a contract or
agreement has been assigned to the Collateral Agent or any Secured Party
following an exercise of remedies by the Collateral Agent) or from any liability
to any Person under or in respect of any of the Pledged Collateral or shall
impose any obligation on the Collateral Agent or any other Secured Party to
perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement, any Credit Swap Contract, Secured Cash Management Agreement or the
other Security Documents, or under or in respect of the Pledged Collateral or
made in connection herewith or therewith.  The obligations of each Pledgor
contained in this Section 2.3 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement and the other
Credit Documents.

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL

 

SECTION 3.01                                 Delivery of Certificated Pledged
Securities.  Each Pledgor represents and warrants, as of the date hereof, that
all certificates representing or evidencing the Pledged Securities in existence
on the date hereof are set forth on Schedule 1 hereof and have been delivered to
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that Collateral
Agent has a perfected first priority security interest therein, except to the
extent such delivery and perfection is prohibited by any applicable Requirements
of Law (including, without limitation, any Gaming Laws) and Sections 10.19 and
10.22.  Each Pledgor hereby agrees that all certificates or instruments
representing or evidencing Pledged Securities acquired by such Pledgor after the
date hereof shall promptly, but in any event within thirty (30) days (or such
longer period of time as Collateral Agent may agree in its sole discretion) upon
receipt thereof by such Pledgor (or, in the case of any such Pledged Securities,
within the time periods set forth in Section 9.11 of the Credit Agreement to the
extent such Section is applicable thereto), be delivered to Collateral Agent,
and shall be accompanied by such instruments of transfer or assignment duly
executed in blank, all in form and substance reasonably satisfactory to
Collateral Agent (it being understood and agreed that prior to such delivery,
during such period Pledgor acquires any such certificates or instruments such
Pledgor shall hold such certificates or instrument in trust for the benefit of
Collateral Agent), except to the extent such delivery and perfection is
prohibited by any

 

Exhibit H-19

--------------------------------------------------------------------------------


 

applicable Requirements of Law (including, without limitation, any Gaming Laws)
and Section 10.19 and 10.22.  Except as set forth in Section 10.19 and 10.22,
Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of Collateral Agent or any of its
nominees, or endorse for negotiation, any or all of the Pledged Securities,
without any indication that such Pledged Securities is subject to the security
interest hereunder.  Until the release of any Pledged Collateral as contemplated
by any of the Credit Documents (whether upon a sale, transfer or other
disposition or otherwise), Collateral Agent shall (or through one or more of its
agents shall), to the extent required by any Gaming Laws, retain possession of
all Pledged Securities delivered to it at a location designated to the
applicable Gaming Authority.

 

SECTION 3.02                                 Perfection of Uncertificated
Pledged Securities.  Each Pledgor represents and warrants, as of the date hereof
that Collateral Agent, upon the filing of UCC financing statements in the
applicable filing offices, shall have a perfected first priority security
interest for the benefit of the Secured Parties in all uncertificated Pledged
Securities pledged by it hereunder that are in existence on the date hereof, to
the extent such security interests can be perfected by filing such UCC financing
statements.  If any Pledged Securities now or hereafter acquired by any Pledgor
are uncertificated and are issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly, but in any event within thirty (30)
days (or such longer period of time as Collateral Agent may agree in its sole
discretion), notify Collateral Agent thereof.  Each Pledgor hereby agrees that
if any issuer of any Pledged Securities is organized in a jurisdiction that does
not permit the use of certificates to evidence equity ownership, or if any of
the Pledged Securities are at any time not evidenced by certificates of
ownership, then each applicable Pledgor shall, to the extent permitted by
applicable Requirements of Law (including, without limitation, any Gaming Laws)
and as required by Section 9.11 of the Credit Agreement, (a) use commercially
reasonable efforts to (i) if not previously executed and delivered by such
issuer, cause the issuer of such Pledged Securities to execute and deliver to
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 annexed hereto or such other form that is
reasonably satisfactory to Collateral Agent and (ii) cause such pledge to be
recorded on the equityholder register or the books of such issuer, (b) execute
any customary pledge forms or other documents necessary to complete the pledge
and (c) give Collateral Agent the right to transfer such Pledged Securities at
the times and to the extent permitted by this Agreement.

 

SECTION 3.03                                 Financing Statements and Other
Filings; Maintenance of Perfected Security Interest.

 

Each Pledgor agrees that, at the sole cost and expense of the Pledgors, (i) such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected, continuing security interest therein (subject
to any applicable provisions set forth in this Agreement with respect to
limitations on perfections of Liens on Pledged Collateral and to any applicable
Requirements of Law (including, without limitation, any Gaming Laws)), prior to
all Liens except for Permitted Liens, and (ii) at any time and from time to
time, upon the written request of Collateral Agent, such Pledgor shall promptly
and, to the extent necessary or appropriate, duly execute and deliver such
further financing statements, assignments, instruments and documents and take
such further action as Collateral Agent may reasonably request for the

 

Exhibit H-20

--------------------------------------------------------------------------------


 

purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including the filing of any financing or
continuation statement under the Uniform Commercial Code (or other similar laws)
in effect in any United States jurisdiction with respect to the security
interest created hereby, all in form reasonably satisfactory to Collateral Agent
and in such United States offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain a valid, enforceable, first priority
security interest in the Pledged Collateral as provided herein and to preserve
the other rights and interests granted to Collateral Agent hereunder, as against
third parties, with respect to the Pledged Collateral.

 

SECTION 3.4                     Other Actions.

 

(a)                                 Instruments and Tangible Chattel Paper. As
of the date hereof, each Pledgor hereby represents and warrants that (i) no
amount in excess of $20.0 million individually or $100.0 million in the
aggregate payable under or in connection with any of the Pledged Collateral is
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 7 to the Initial
Perfection Certificate and such Instrument or Chattel Paper that constitutes
Excluded Property, and (ii) each Instrument and each item of Tangible Chattel
Paper listed in Schedule 7 to the Initial Perfection Certificate (other than
such Instrument or Chattel Paper that constitutes Excluded Property) has been
properly endorsed, assigned and delivered to Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably acceptable to Collateral Agent.  If any amount then payable
under or in connection with any of the Pledged Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper (other than any Intercompany Notes or
any such Instrument or Chattel Paper that constitutes Excluded Property), and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper (other than any Intercompany Notes or any such Instrument
or Chattel Paper that constitutes Excluded Property) not previously delivered to
Collateral Agent exceeds $20.0 million individually or $100.0 million in the
aggregate, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly notify Collateral Agent and, upon request of Collateral Agent shall
promptly (but in any event within thirty (30) days (or such longer period of
time as Collateral Agent may agree in its sole discretion)) after acquiring such
Instrument or Tangible Chattel Paper, notify Collateral Agent thereof, and, upon
written request of Collateral Agent, shall endorse, assign and deliver the same
to Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Collateral Agent may from time to time specify;
provided, however, that so long as no Event of Default shall have occurred and
be continuing, Collateral Agent shall return any such Instrument or Tangible
Chattel Paper to such Pledgor from time to time promptly upon demand of such
Pledgor, to the extent necessary or advisable (in the reasonable judgment of
such Pledgor) for collection in the ordinary course of such Pledgor’s business.

 

(b)                                 Commercial Tort Claims.  As of the date
hereof, each Pledgor hereby represents and warrants that it holds no Commercial
Tort Claims other than those listed in Schedule 8 to the Initial Perfection
Certificate having a value in excess of $15.0 million.

 

Exhibit H-21

--------------------------------------------------------------------------------


 

SECTION 3.05                                 Joinder of Additional Guarantors. 
The Pledgors shall cause each Restricted Subsidiary of Borrower that, from time
to time, after the date hereof shall be required to pledge any assets to
Collateral Agent for the benefit of the Secured Parties pursuant to Section 9.11
of the Credit Agreement, to execute and deliver to Collateral Agent (i) a
Joinder Agreement substantially in the form of Exhibit 3 annexed hereto and
(ii) a Perfection Certificate, in each case, within the period of time provided
in Section 9.11 of the Credit Agreement for the delivery of the documents and
agreements referred to therein, and upon such execution and delivery, such
Restricted Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Guarantor and Pledgor herein, except to the extent not permitted pursuant to any
applicable Gaming Laws.  The execution and delivery of such Joinder Agreement
shall not require the consent of any existing Pledgor hereunder.  The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any Person as a Guarantor and a Pledgor as a
party to this Agreement.

 

SECTION 3.06                                 Use and Pledge of Pledged
Collateral.  Unless an Event of Default shall have occurred and be continuing,
Collateral Agent shall from time to time execute and deliver, upon written
request of any Pledgor and at the sole cost and expense of the Pledgors, any and
all instruments, certificates or other documents, in a form reasonably requested
by such Pledgor, necessary or appropriate in the reasonable judgment of such
Pledgor to enable such Pledgor to continue to exploit, license, use, enjoy and
protect the Pledged Collateral in accordance with the terms hereof and of the
Credit Agreement.  The Pledgors and Collateral Agent acknowledge that this
Agreement is intended to grant to Collateral Agent for the benefit of the
Secured Parties a security interest in and lien on all of the right, title and
interest of each Pledgor in the Pledged Collateral and shall not constitute or
create a present assignment of any of the Pledged Collateral.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows:

 

SECTION 4.01                                 Defense of Claims; Transferability
of Pledged Collateral.  Each Pledgor shall, at its own cost and expense, defend
title to the Pledged Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to Collateral Agent and the priority
thereof against any and all claims and demands of all Persons, at its own cost
and expense, at any time claiming any interest therein materially adverse to
Collateral Agent or any other Secured Party other than Permitted Liens and as
otherwise permitted by the Credit Documents.

 

SECTION 4.02                                 Other Financing Statements.  There
is no valid or effective financing statement (or similar statement or instrument
of registration under the law of any jurisdiction) covering or purporting to
cover any interest of any kind in the Pledged Collateral other than UCC
financing statements relating to Permitted Liens.  No Pledgor shall execute, or
authorize the filing in any public office of, any financing statement (or
similar statement or

 

Exhibit H-22

--------------------------------------------------------------------------------


 

instrument of registration under the law of any jurisdiction) or statements
relating to any Pledged Collateral, except UCC financing statements relating
solely to Permitted Liens.

 

SECTION 4.03                                 Chief Executive Office; Change of
Name; Jurisdiction of Organization.

 

(a)                                 As of the date hereof, (i) the exact legal
name, type of organization, jurisdiction of organization, and organizational
identification number (if any) of such Pledgor is indicated next to its name in
Schedule 1(a) of the Initial Perfection Certificate, and (ii) the chief
executive office of such Pledgor is indicated next to its name in Schedule 2 to
the Initial Perfection Certificate.

 

(b)                                 Borrower agrees to notify Collateral Agent
in writing of any change in any Pledgor’s (1) legal name, (2) chief executive
office location, (3) type of organization, (4) organizational identification
number (if any) or (5) jurisdiction of organization (in each case, including,
without limitation, by merging or consolidating with or into any other entity,
reorganizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction), in the case of clauses (1) — (4), within ten (10) days of
such change and in the case of clause (5) at least ten (10) days prior to such
change (in each case, or such other period as Collateral Agent shall agree) and
to provide Collateral Agent such other information in connection therewith as
Collateral Agent may reasonably request in writing.

 

(c)                                  Each Pledgor agrees to promptly take all
action reasonably requested by Collateral Agent to maintain the perfection and
priority of the security interest of Collateral Agent for the benefit of the
Secured Parties in the Pledged Collateral intended to be granted hereunder, in
each case to the extent required hereunder and/or pursuant to Section 9.09 of
the Credit Agreement (subject to any applicable provisions set forth in this
Agreement with respect to limitations on perfections of Liens on Pledged
Collateral).

 

(d)                                 If any Pledgor fails to provide information
to Collateral Agent about the changes referred to in this Section 4.3 on a
timely basis, Collateral Agent shall not be liable or responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Pledged Collateral, for which Collateral Agent needed to
have information relating to such changes.  Collateral Agent shall have no duty
to inquire about such changes if any Pledgor does not inform Collateral Agent of
such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

 

SECTION 4.4                                        Due Authorization and
Issuance.  All of the Pledged Securities existing on the date hereof have been
duly authorized and validly issued and (other than Pledged Securities consisting
of limited liability company interests or partnership interests, to the extent
they cannot be fully paid or non-assessable) are fully paid and non-assessable.

 

SECTION 4.5                                        Benefit to Guarantors.  Each
Guarantor will receive substantial benefit as a result of the execution,
delivery and performance of this Agreement and the Credit Agreement and other
documents evidencing the Secured Obligations.

 

Exhibit H-23

--------------------------------------------------------------------------------


 

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES

 

SECTION 5.01                                 Pledge of Additional Pledged
Securities.  Each Pledgor shall, upon obtaining any (a) Intercompany Notes
(other than Excluded Property) required, pursuant to Section 10.04(d) of the
Credit Agreement to be delivered to Collateral Agent, or (b) Pledged Securities
of any Person, accept the same in trust for the benefit of Collateral Agent and
promptly (but in any event within the time periods set forth in Section 9.11 of
the Credit Agreement), subject to Sections 10.19 and 10.22, deliver to
Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 annexed hereto (each, a “Pledge Amendment”),
and, subject to Sections 10.19 and 10.22, the certificates and other documents
required under Sections 3.1 and 3.2 in respect of such Pledged Securities and/or
Intercompany Notes, as applicable, and confirming the attachment of the Liens
hereby created on and in respect of such Pledged Securities and/or Intercompany
Notes, as applicable.  Each Pledgor hereby authorizes Collateral Agent to attach
each Pledge Amendment to this Agreement and agrees that all Pledged Securities
and/or Intercompany Notes, as applicable, listed on any Pledge Amendment
delivered to Collateral Agent shall for all purposes hereunder be considered
Pledged Collateral, except for Excluded Property.

 

SECTION 5.02                                 Voting Rights; Distributions; etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, and Collateral Agent has not issued the written
demand contemplated in clause (b) below:

 

(i)                  Each Pledgor shall be entitled to exercise any and all
voting and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose not inconsistent with the terms
or purposes hereof or the Credit Agreement, the other Credit Documents or any
other document evidencing the Secured Obligations; provided, however, that no
Pledgor shall in any event exercise such rights in any manner which would have a
Material Adverse Effect.

 

(ii)               Each Pledgor shall be entitled to receive and retain any and
all Distributions, to the extent and in any manner not prohibited by the Credit
Agreement; provided, however, that, subject to Sections 10.19 and 10.22, any and
all Distributions consisting of rights or interests in the form of securities
(other than Excluded Property) shall be forthwith delivered to the Collateral
Agent to hold as Pledged Collateral (to the extent required to be pledged
hereunder) and shall, if received by any Pledgor, be received in trust for the
benefit of the Collateral Agent, be segregated from the other property or funds
of such Pledgor and be promptly (but in any event with thirty (30) days after
receipt thereof) delivered to the Collateral Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement), accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to the Collateral Agent.

 

Exhibit H-24

--------------------------------------------------------------------------------


 

(iii)            Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, upon written request of any Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments and
other documents as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and/or other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii).

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default:

 

(i)                  Upon written demand by Collateral Agent, all rights of each
Pledgor to exercise the voting and other consensual rights it would otherwise be
entitled to exercise pursuant to Section 5.2(a)(i) shall immediately cease, and,
subject to Sections 10.19 and 10.22 and any applicable Requirement of Law
(including, without limitation, any Gaming Law), all such rights shall thereupon
become vested in Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

 

(ii)               Upon written demand by Collateral Agent, all rights of each
Pledgor to receive Distributions which it would otherwise be authorized to
receive and retain pursuant to Section 5.2(a)(ii) shall immediately cease, and,
subject to Sections 10.19 and 10.22 and any applicable Requirement of Law
(including, without limitation, any Gaming Law), all such rights shall thereupon
become vested in Collateral Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, each Pledgor shall, at its sole cost and
expense, from time to time execute and deliver to Collateral Agent appropriate
instruments as Collateral Agent may request in order to permit Collateral Agent
to exercise, subject to Sections 10.19 and 10.22 and any applicable Requirement
of Law (including, without limitation, any Gaming Law), the voting and other
rights which it may be entitled to exercise pursuant to Section 5.2(b)(i) and to
receive all Distributions which it may be entitled to receive under
Section 5.2(b)(ii).  Any and all Distributions paid over to or received by
Collateral Agent pursuant to the provisions of this Section 5.2(c) shall be
retained by Collateral Agent in an account to be established by Collateral Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Article IX. After all Events of Default have been cured
or waived, Collateral Agent shall promptly repay to each applicable Pledgor or
its designee (without interest) all Distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of
Section 5.2(b)(ii) that have not been applied in accordance with the provisions
of Article IX.

 

(d)                                 All Distributions which are received by any
Pledgor contrary to the provisions of Section 5.2(b)(ii) shall be received in
trust for the benefit of Collateral Agent, shall be segregated from other funds
of such Pledgor and shall promptly (but in any event, with five (5) Business
Days after receipt thereof) be paid over to Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 

Exhibit H-25

--------------------------------------------------------------------------------


 

SECTION 5.03                                 Defaults, etc. Relating to Pledged
Securities.  As of the date hereof, such Pledgor is not in material default in
the payment of any portion of any mandatory capital contribution, if any,
required to be made under any agreement to which such Pledgor is a party
relating to the Pledged Securities pledged by it, and such Pledgor is not as of
the date hereof in material violation of any other material provisions of any
such agreement to which such Pledgor is a party.  As of the date hereof, none of
the Pledged Securities pledged by such Pledgor is subject to any defense, offset
or counterclaim, nor, to the knowledge of such Pledgor, have any of the
foregoing been asserted or alleged in writing against such Pledgor by any Person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates and instruments representing such Pledged Securities
that have been delivered to Collateral Agent) which evidence any Pledged
Securities of such Pledgor, other than certificates and instruments with respect
to which such delivery is prohibited pursuant to any applicable Requirement of
Law (including, without limitation, any Gaming Law).

 

SECTION 5.04                                 Certain Agreements of Pledgors As
Issuers and Holders of Equity Interests.

 

(a)                                 In the case of each Pledgor that is an
issuer of Pledged Securities, such Pledgor agrees to be bound by the terms of
this Agreement relating to the Pledged Securities issued by it and will comply
with such terms insofar as such terms are applicable to it.

 

(b)                                 In the case of each Pledgor that is a
shareholder, partner or member in a corporation, partnership, limited liability
company or other entity, such Pledgor hereby consents to the extent required by
the applicable Organizational Document to the pledge by each other Pledgor,
pursuant to the terms hereof, of the Pledged Securities in such corporation,
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Securities to Collateral Agent or its nominee and to the substitution of
Collateral Agent or its nominee as a substituted shareholder, partner or member
in such corporation, partnership, limited liability company or other entity with
all the rights, powers and duties of a shareholder, general partner, a limited
partner or member, as the case may be.

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.01                                 Grant of License.  For the purpose
of enabling Collateral Agent to exercise rights and remedies under Article VIII
at such time as Collateral Agent shall be lawfully entitled to exercise, upon
the occurrence and during the continuance of an Event of Default, such rights
and remedies, and for no other purpose, each Pledgor hereby grants to Collateral
Agent, to the extent assignable, and to the extent not resulting in a breach,
violation or termination of any Intellectual Property Collateral an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired

 

Exhibit H-26

--------------------------------------------------------------------------------


 

by such Pledgor, wherever the same may be located, including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof;
provided that such use is consistent with the use of such Intellectual Property
Collateral employed by the Pledgors in the ordinary conduct of their business
and, with respect to Trademarks owned by a Pledgor and used by Collateral Agent
under this Section 6.1, such Pledgor shall have rights of quality control and
inspection that are reasonably necessary to maintain the validity and
enforceability of such Trademarks.

 

SECTION 6.02                                 Protection of Collateral Agent’s
Security.  On a continuing basis, each Pledgor shall, at its sole cost and
expense, (i) promptly following any Responsible Officer of such Pledgor
obtaining knowledge thereof, notify Collateral Agent of (A) any materially
adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright or (B) the institution of any proceeding
or any adverse determination in any federal, state or local court or
administrative body regarding such Pledgor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Pledged Collateral or Mortgaged Real Property, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, in each case, in a manner that
would, individually or in the aggregate, have a Material Adverse Effect,
(ii) upon any Responsible Officer of such Pledgor obtaining knowledge thereof,
promptly notify Collateral Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of the
Intellectual Property Collateral or any portion thereof material to the use and
operation of the Pledged Collateral or Mortgaged Real Property, the ability of
such Pledgor or Collateral Agent to dispose of the Intellectual Property
Collateral or any material portion thereof or the rights and remedies of
Collateral Agent in relation thereto including, without limitation, a levy or
threat of levy or any legal process against the Intellectual Property Collateral
or any portion thereof, in each case, in a manner that would, individually or in
the aggregate, have a Material Adverse Effect, (iii) not license the
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses, in each case, in a manner that
would, individually or in the aggregate, have a Material Adverse Effect, without
the consent of Collateral Agent, and (iv) until Collateral Agent exercises its
rights to make collection as permitted under this Agreement, diligently keep
adequate records respecting the Intellectual Property Collateral.

 

SECTION 6.03                                 After-Acquired Property.  If any
Pledgor shall, at any time before the Secured Obligations have been Paid in
Full, (i) obtain any rights to any additional Intellectual Property Collateral
or (ii) become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation or continuation-in-part of any Intellectual Property Collateral, or
any improvement on any Intellectual Property Collateral, the provisions hereof
shall automatically apply thereto and any such item enumerated in clause (i) or
(ii) above of this Section 6.3 with respect to such Pledgor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and shall be
subject to the Liens and security interests created by this Agreement without
further action by any party.  Upon the written request of the Collateral Agent,
such Pledgor shall, within thirty (30) days (or

 

Exhibit H-27

--------------------------------------------------------------------------------


 

such longer period of time as Collateral Agent may agree in its sole discretion)
following delivery of any Perfection Certificate pursuant to
Section 9.04(h)(ii) of the Credit Agreement, execute and deliver such documents
as are reasonably requested by Collateral Agent to evidence the attachment of
the Liens and security interests created by this Agreement to any rights
described in clauses (i) and (ii) of the immediately preceding sentence of this
Section 6.3.

 

SECTION 6.04                                 Litigation.  Unless there shall
occur and be continuing any Event of Default, and Collateral Agent has provided
written notice to Borrower thereof, each Pledgor shall have the right to
commence and prosecute in its own name, as the party in interest, for its own
benefit and at the sole cost and expense of the Pledgors, such applications for
protection of the Intellectual Property Collateral and suits, proceedings or
other actions to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value or other damage as are necessary to protect the
Intellectual Property Collateral or any part thereof.  Upon the occurrence and
during the continuance of any Event of Default and upon delivery of written
notice thereof from Collateral Agent to Borrower, each Pledgor’s right provided
in the immediately preceding sentence shall cease immediately.  Upon the
occurrence and during the continuance of any Event of Default, Collateral Agent
shall have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or, bring suit in the
name of any Pledgor, Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder.  In the event of
such suit, upon the occurrence and during the continuance of any Event of
Default, each Pledgor shall, at the reasonable request of Collateral Agent, do
any and all lawful acts and execute any and all documents reasonably requested
by Collateral Agent in aid of such enforcement, and the Pledgors shall promptly
reimburse and indemnify Collateral Agent, as the case may be, for all costs and
expenses incurred by Collateral Agent in the exercise of its rights under this
Section 6.4 in accordance with Section 13.03 of the Credit Agreement.  In the
event that Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of Collateral Agent, and upon the occurrence and during the continuance of any
Event of Default, to take all commercially reasonable actions necessary, whether
by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees to diligently maintain any suit, proceeding or other action
against any Person so infringing necessary to prevent such infringement.

 

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

SECTION 7.01                                 Maintenance of Records.  Each
Pledgor shall, at such Pledgor’s sole cost and expense, upon Collateral Agent’s
demand made at any time after the occurrence and during the continuance of any
Event of Default, deliver all tangible evidence of Receivables, including,
without limitation, all documents evidencing Receivables and any books and
records relating thereto to Collateral Agent or to its representatives (provided
that copies of such documents and books and records may be retained by such
Pledgor).  Upon the occurrence and during the continuance of any Event of
Default, Collateral Agent may transfer a full and

 

Exhibit H-28

--------------------------------------------------------------------------------


 

complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any Person that has acquired or is contemplating acquisition of an interest
in the Receivables or Collateral Agent’s security interest therein without the
consent of any Pledgor.

 

SECTION 7.02                                 Legend.  Upon the occurrence and
during the continuance of an Event of Default, each Pledgor shall, upon written
request of Collateral Agent, after the occurrence and during the continuance of
an Event of Default, legend, in form and manner reasonably satisfactory to
Collateral Agent, the Receivables and the other books, records and documents of
such Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to Collateral
Agent for the benefit of the Secured Parties and that Collateral Agent has a
security interest therein.

 

ARTICLE VIII

 

REMEDIES

 

SECTION 8.01                                 Remedies.  Upon the occurrence and
during the continuance of any Event of Default, Collateral Agent shall have the
right to exercise any and all rights afforded to a secured party on default with
respect to the Secured Obligations under the UCC or other applicable law or in
equity and without limiting the foregoing may:

 

(a)                                 Enter and occupy any premises owned or, to
the extent lawful and permitted, leased by any of the Pledgors where the Pledged
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Pledgor in respect of such occupation; provided that
Collateral Agent shall provide the applicable Pledgor with notice thereof prior
to or promptly after such occupancy;

 

(b)                                 Demand, sue for, collect or receive any
money or property at any time payable or receivable in respect of the Pledged
Collateral including, without limitation, instructing the obligor or obligors on
any agreement, instrument or other obligation constituting part of the Pledged
Collateral to make any payment required by the terms of such agreement,
instrument or other obligation directly to Collateral Agent, and in connection
with any of the foregoing, compromise, settle, extend the time for payment and
make other modifications with respect thereto; provided, however, that in the
event that any such payments are made directly to any Pledgor prior to receipt
by any such obligor of such instruction, such Pledgor shall segregate all
amounts received pursuant thereto in trust for the benefit of Collateral Agent
and shall promptly (but in no event later than five (5) Business Days after
receipt thereof) pay such amounts to Collateral Agent;

 

(c)                                  Subject to mandatory requirements of
applicable law and, if applicable, the notice requirements set forth in
Section 8.2, sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;

 

Exhibit H-29

--------------------------------------------------------------------------------


 

(d)                                 Take possession of the Pledged Collateral or
any part thereof, by directing any Pledgor in writing to assemble all or part of
such Pledged Collateral and make it available to Collateral Agent at a place and
time to be designated by Collateral Agent that is reasonably convenient to both
parties at such Pledgor’s own expense;

 

(e)                                  Withdraw all moneys, instruments,
securities and other property in any bank, financial securities, deposit or
other account of any Pledgor constituting Pledged Collateral for application to
the Secured Obligations as provided in Article IX hereof;

 

(f)                                   Retain and apply the Distributions to the
Secured Obligations as provided in Article IX;

 

(g)                                  Exercise any and all rights as beneficial
and legal owner of the Pledged Collateral, including, without limitation,
subject to Sections 10.19 and 10.22, perfecting assignment of and exercising any
and all voting, consensual and other rights and powers with respect to any
Pledged Collateral;

 

(h)                                 Subject to mandatory requirements of
applicable law and, if applicable, the notice requirements set forth in
Section 8.2, sell, assign or grant a license to use the Pledged Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of Collateral Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and at such price or prices and upon
such other terms as Collateral Agent may deem commercially reasonable. 
Collateral Agent or any other Secured Party or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of the Pledged
Collateral or any part thereof at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such Person as a
credit on account of the purchase price of the Pledged Collateral or any part
thereof payable by such Person at such sale.  Each purchaser, assignee, licensee
or recipient at any such sale shall acquire the property sold, assigned or
licensed absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives, to the fullest extent permitted by law, all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted. 
Collateral Agent shall not be obligated to make any sale of the Pledged
Collateral or any part thereof regardless of notice of sale having been given. 
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. 
Each Pledgor hereby waives, to the fullest extent permitted by law, any claims
against Collateral Agent arising by reason of the fact that the price at which
the Pledged Collateral or any part thereof may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree. 
Collateral Agent may sell any Pledged Collateral without giving any warranties
as to the Pledged Collateral and may specifically disclaim any warranties of
title, merchantability or the like; and

 

Exhibit H-30

--------------------------------------------------------------------------------


 

(i)                                     Subject to Ohio Revised Code Chapter
2735 (Receivership) and applicable Gaming Laws, Collateral Agent shall be
entitled forthwith as a matter of right, concurrently or independently of any
other right or remedy hereunder either before or after declaring the Secured
Obligations or any part thereof to be due and payable, to the appointment of a
receiver without giving notice to any party and without regard to the adequacy
or inadequacy of any security for the Secured Obligations or the solvency or
insolvency of any Person or entity then legally or equitably liable for the
Secured Obligations or any portion thereof.  The Pledgors hereby consent to the
appointment of such receiver.  Notwithstanding the appointment of any receiver,
Collateral Agent shall be entitled as pledgee to the possession and control of
any cash, deposits or instruments at the time held by or payable or deliverable
under the terms of this Agreement, the Credit Agreement or any other Credit
Document.

 

SECTION 8.02                                 Notice of Sale.  Each Pledgor
acknowledges and agrees that, to the extent notice of sale or other disposition
of the Pledged Collateral or any part thereof shall be required by law, ten
(10) days’ prior written notice to the applicable Pledgor of the time and place
of any public sale or of the time after which any private sale or other intended
disposition is to take place shall be commercially reasonable notification of
such matters.  No notification need be given to any Pledgor if it has signed,
after the occurrence of an Event of Default, a statement renouncing or modifying
any right to notification of sale or other intended disposition.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as Collateral Agent may fix and state in the notice
of such sale.

 

SECTION 8.03                                 Waiver of Notice and Claims.  Each
Pledgor hereby waives, following the occurrence and during the continuance of an
Event of Default, to the fullest extent permitted by applicable law, notice or
judicial hearing in connection with Collateral Agent’s taking possession or
Collateral Agent’s disposition of the Pledged Collateral or any part thereof,
including, without limitation, any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law, following the occurrence and during the
continuance of an Event of Default:  (a) all damages occasioned by such taking
of possession; (b) all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of Collateral Agent’s
rights hereunder; and (c) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. 
Collateral Agent shall not be liable for any incorrect or improper payment made
pursuant to Article VIII in the absence of Collateral Agent’s gross negligence,
bad faith or willful misconduct or a material breach by Collateral Agent of this
Agreement, in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction.  Subject to Sections 10.19 and 10.22, any sale
of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all Persons claiming or attempting to claim the
Pledged Collateral so sold, optioned or realized upon, or any part thereof,
from, through or under such Pledgor.

 

Exhibit H-31

--------------------------------------------------------------------------------


 

SECTION 8.04                                 Certain Sales of Pledged
Collateral.

 

(a)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in law, rules, regulations or orders of any
Governmental Authority, Collateral Agent may be compelled, with respect to any
sale of all or any part of the Pledged Collateral, to limit purchasers to those
who meet the requirements of such Governmental Authority.  Each Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, Collateral Agent
shall have no obligation to engage in public sales.

 

(b)                                 Each Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act, and applicable state
securities laws, Collateral Agent may be compelled, with respect to any sale of
all or any part of the Pledged Securities, to limit purchasers to Persons who
will agree, among other things, to acquire such Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to Collateral Agent than those obtainable through a
public sale without such restrictions (including, without limitation, a public
offering made pursuant to a registration statement under the Securities Act),
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

 

(c)                                  Notwithstanding the foregoing, each Pledgor
shall, upon the occurrence and during the continuance of any Event of Default,
at the reasonable request of Collateral Agent, for the benefit of Collateral
Agent, cause any registration, qualification under or compliance with any
federal or state securities law or laws to be effected with respect to all or
any part of the Pledged Securities as soon as practicable and at the sole cost
and expense of the Pledgors.  Each Pledgor will use its commercially reasonable
efforts to cause such registration to be effected (and be kept effective) and
will use its commercially reasonable efforts to cause such qualification and
compliance to be effected (and be kept effective) as may be so requested if it
would permit or facilitate the sale and distribution of such Pledged Securities
including, without limitation, registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority.  Each applicable Pledgor shall
use commercially reasonable efforts to cause Collateral Agent to be kept advised
in writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, shall furnish to Collateral Agent
such number of prospectuses, offering circulars or other documents incident
thereto as Collateral Agent from time to time may reasonably request and shall
indemnify and shall cause the issuer of the Pledged Securities to indemnify
Collateral Agent and all others participating in the distribution of such
Pledged Securities against all claims, losses, damages and liabilities caused by
any untrue statement (or alleged untrue

 

Exhibit H-32

--------------------------------------------------------------------------------


 

statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(d)                                 If Collateral Agent determines to exercise
its right to sell any or all of the Pledged Securities, upon written request,
the applicable Pledgor shall from time to time furnish to Collateral Agent all
such information as Collateral Agent may request in order to determine the
number of securities included in the Pledged Securities which may be sold by
Collateral Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

 

SECTION 8.05                                 No Waiver; Cumulative Remedies.

 

(a)                                 No failure or delay on the part of
Collateral Agent to exercise, and no course of dealing with respect to, any
right, power, privilege or remedy hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right, power, privilege or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power, privilege or remedy; nor shall Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties.  All rights and remedies herein provided are cumulative and are not
exclusive of any rights and remedies provided by law or otherwise available.

 

(b)                                 In the event that Collateral Agent shall
have instituted any proceeding to enforce any right, power, privilege or remedy
under this Agreement or any other Credit Document by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to Collateral Agent, then and in
every such case, the Pledgors, Collateral Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of Collateral Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

 

SECTION 8.06                                 Certain Additional Actions
Regarding Intellectual Property.  If any Event of Default shall have occurred
and be continuing, upon the written demand of Collateral Agent, each Pledgor
shall execute and deliver to Collateral Agent an assignment or assignments of
the registered Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.

 

SECTION 8.07                                 Special Gaming Requirements. 
Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent and each Secured Party hereby acknowledges
and agrees that, as long as any applicable Pledgor, any Issuer of Pledged
Securities or any other entity in which a Pledgor, directly or indirectly, holds
an ownership interest is licensed by any Gaming Authorities during the term of
this Agreement:

 

(a)                                 the pledge of the Pledged Securities by any
applicable Pledgor, and any restrictions on the transfer of and agreements not
to encumber the Pledged Securities or other

 

Exhibit H-33

--------------------------------------------------------------------------------


 

equity securities of such Pledgor, may require approval by the Gaming
Authorities in order to remain in full force and effect.  This Agreement may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the Borrower and the Collateral Agent (without the
consent of any other Secured Party or any other Person) to permit any changes
requested or required by Gaming Authorities or Gaming Laws that are not
materially adverse to the Secured Parties (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies).

 

(b)                                 the pledge of any Equity Interests or other
assets by any applicable Pledgor, and any restrictions on the transfer of and
agreements not to encumber such Equity Interests or other assets, may
(i) require approval by the Gaming Authorities in order to remain in full force
and effect, and this Agreement may be amended to include additional references
to such regulatory requirements pursuant to an agreement or agreements in
writing entered into by the Borrower and the Collateral Agent (without the
consent of any other Secured Party or any other Person), provided that such
amendment or amendments are requested or required by Gaming Authorities or
Gaming Laws and are not materially adverse to the Secured Parties (including any
changes relating to qualifications as a permitted holder of debt, licensing or
limits on Property that may be pledged as Collateral or available remedies) or
(ii) be prohibited by applicable Requirements of Law (including, without
limitation, any Gaming Laws), and this Agreement may be amended to expressly
exclude such Equity Interests and other assets from the Lien granted to the
Collateral Agent hereunder pursuant to an agreement or agreements entered into
by the Borrower and the Collateral Agent (without the consent of any other
Secured Party or any other Person), provided that such amendment or amendments
are requested or required by Gaming Authorities or Gaming Laws and are not
materially adverse to the Secured Parties (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies);

 

(c)                                  any foreclosure or transfer of the
possessory security interest in the Pledged Securities or any other Pledged
Collateral (except back to such Pledgor), and before any other resort to the
Pledged Securities or any other Pledged Collateral or other enforcement of the
security interests in the Pledged Securities or any other Pledged Collateral,
may require the prior approval of the Gaming Authorities and the licensing of
Collateral Agent, unless such licensing requirement is waived by the Gaming
Authorities upon application of Collateral Agent;

 

(d)                                 the exercise by Collateral Agent of any of
its remedies set forth in Article VIII with respect to any Pledged Securities or
any other Pledged Collateral, and of any of the voting and consensual rights
afforded Collateral Agent thereunder may require the prior approval of the
Gaming Authorities, including, without limitation, any separate prior approvals
required in connection with the sale, transfer or other disposition of the
Pledged Securities or any other Pledged Collateral; and

 

(e)                                  Collateral Agent may be required to
maintain the Pledged Securities or any other Pledged Collateral at all times at
a location required (to the extent so required) by the applicable Gaming
Authority, and shall make the Pledged Collateral (including, without limitation,
the certificate(s) or instrument(s) representing or evidencing the Pledged
Securities)

 

Exhibit H-34

--------------------------------------------------------------------------------


 

available for inspection by agents or employees of such Gaming Authority
promptly (or where required by a Gaming Law or Gaming Authority, immediately)
upon request of such Gaming Authority.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that its
exercise of its rights and remedies hereunder is subject, in all events, to all
applicable Gaming Laws and to the mandatory provisions of all federal, state and
local laws, rules and regulations relating to gaming at or from any of the
properties of any applicable Pledgor, any Issuer of Pledged Securities or any
other entity in which a Pledgor, directly or indirectly, holds an ownership
interest.

 

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, Collateral Agent expressly acknowledges and agrees that in no
event shall Collateral Agent’s exercise of its rights and remedies hereunder
result in Collateral Agent (or any other Person) obtaining an interest, directly
or indirectly, in any Gaming License, unless any necessary Gaming Approvals have
been obtained and are in effect and then, only in compliance with all applicable
Gaming Laws.  Without limiting any of the foregoing, Collateral Agent
acknowledges that any foreclosure, possession, sale, transfer or disposition of
certain gaming equipment and machinery or any other Pledged Collateral is
subject to compliance with applicable Gaming Laws which may be proscriptive or
require prior consent or approval by applicable Gaming Authorities to such
foreclosure, possession, sale, transfer or disposition.

 

ARTICLE IX

 

APPLICATION OF PROCEEDS

 

The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Pledged Collateral
pursuant to the exercise by Collateral Agent of its remedies as a secured
creditor as provided in Article VIII shall be applied, together with any other
sums then held by Collateral Agent pursuant to this Agreement, in the manner as
provided in Section 11.02 of the Credit Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

SECTION 10.01                          Concerning Collateral Agent.

 

(a)                                 Collateral Agent has been appointed as
collateral agent pursuant to the Credit Agreement.  The actions of Collateral
Agent hereunder are subject to the provisions of the Credit Agreement and this
Agreement.  Collateral Agent shall have the right hereunder to make demands, to
give notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including, without limitation, the release or
substitution of the Pledged Collateral), in accordance with this Agreement and
the Credit Agreement.  The rights, duties, privileges, immunities and
indemnities of the Collateral Agent under the Credit Agreement shall apply
hereto.  Collateral Agent may employ agents (or sub-agents) and/or
attorneys-in-fact in

 

Exhibit H-35

--------------------------------------------------------------------------------


 

connection herewith and shall not be responsible for the negligence or
misconduct of any agents (or sub-agents) and/or attorneys-in-fact selected by it
with reasonable care.  Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement and shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement.  After any retiring
Collateral Agent’s resignation, the provisions hereof shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was Collateral Agent.

 

(b)                                 Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which Collateral Agent, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that neither Collateral Agent nor any of the
Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Pledged Securities, whether or not Collateral Agent or
any other Secured Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Pledged Collateral.

 

(c)                                  Collateral Agent shall be entitled to rely
upon any written notice, statement, certificate, order or other document or any
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and, with respect to all
matters pertaining to this Agreement and its duties hereunder, upon advice of
legal counsel selected by it.

 

(d)                                 If any item of Pledged Collateral also
constitutes collateral granted to Collateral Agent under any other deed of
trust, mortgage, security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral, Collateral Agent, in its sole discretion,
shall select which provision or provisions shall control.

 

SECTION 10.02                          Collateral Agent May Perform; Collateral
Agent Appointed Attorney-in-Fact.  If any Pledgor shall fail to perform any
covenants contained in this Agreement after notice from Collateral Agent
(including, without limitation, such Pledgor’s covenants to (i) pay the premiums
in respect of all insurance policies required pursuant to Section 9.02 of the
Credit Agreement, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens
(other than Permitted Liens) or (v) pay or perform any obligations of such
Pledgor with respect to any Pledged Collateral) or if any representation or
warranty on the part of any Pledgor contained herein shall be breached and, in
each case, such failure or breach constitutes an Event of Default and such Event
of Default is continuing, Collateral Agent may reasonably (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which such Pledgor fails to pay or perform as and
when required hereby and which such Pledgor does not contest in accordance with,
and permitted pursuant to, the provisions of the Credit Agreement.  Any and all
reasonable amounts so expended by Collateral Agent shall be paid by the Pledgors
in accordance with the

 

Exhibit H-36

--------------------------------------------------------------------------------


 

provisions of Section 13.03 of the Credit Agreement.  Neither the provisions of
this Section 10.2 nor any action taken by Collateral Agent pursuant to the
provisions of this Section 10.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default.  Each Pledgor hereby appoints
Collateral Agent its attorney-in-fact (to the extent such action is permitted by
any applicable law), effective upon the occurrence of and during the continuance
of an Event of Default, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in
Collateral Agent’s reasonable discretion to take any action and to execute any
instrument consistent with the terms of the Credit Agreement, this Agreement and
the other Security Documents that Collateral Agent may reasonably deem necessary
or advisable to accomplish the purposes hereof in accordance with the terms
hereof (but Collateral Agent shall not be obligated to, and shall have no
liability to any Pledgor or any third party for failure to, take such action). 
The foregoing grant of authority is a power of attorney coupled with an
interest, and such appointment shall be irrevocable for the term hereof.  Each
Pledgor hereby ratifies all that such attorney shall lawfully do, or cause to be
done, in accordance with the Credit Documents, by virtue hereof.  The foregoing
power of attorney described in this Section 10.2 shall terminate when all of the
Secured Obligations are Paid in Full.

 

SECTION 10.3                                 Representations, Warranties and
Covenants.

 

Notwithstanding anything to the contrary in this Agreement or any other Credit
Document, (a) to the extent any provision of this Agreement or the Credit
Agreement or any other Credit Document or (except with respect to Leased
Property) any applicable Requirement of Law (including, without limitation, any
Gaming Law) excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to perfect any security interest in
favor of Collateral Agent or any other Secured Party in the Pledged Collateral,
the representations, warranties and covenants made by any relevant Pledgor in
this Agreement or any other Credit Document with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of Collateral Agent or any other Secured Party (including, without limitation,
Article IV of this Agreement, or Articles VIII or IX of the Credit Agreement)
shall be deemed not to apply to such excluded assets to the extent so excluded
or, to the extent relating to perfection, to the extent not required to be
perfected and (b) the representations, warranties and covenants made by any
relevant Pledgor in this Agreement or any other Credit Document with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article IV of this Agreement, or Articles VIII or IX of the
Credit Agreement) shall be deemed not to apply to Sale Proceeds unless such Sale
Proceeds would otherwise constitute Collateral without regard to the specific
inclusion of Sale Proceeds in the granting clauses hereof.

 

SECTION 10.4                                 Continuing Security Interest.  This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (i) be binding upon the Pledgors, their respective successors and
assigns and (ii) inure, together with the rights and remedies of Collateral
Agent hereunder, to the benefit of Collateral Agent and the other Secured
Parties and each of their respective successors, transferees and assigns.  No
other Persons (including, without limitation, any other creditor of any Pledgor)
shall have any interest herein or any right or benefit with respect hereto.

 

Exhibit H-37

--------------------------------------------------------------------------------


 

SECTION 10.5                                 Termination; Release. 
Notwithstanding anything to the contrary herein or in any other Credit Document,
upon the Secured Obligations being Paid in Full, this Agreement shall
terminate.  Upon termination of this Agreement, the Pledged Collateral shall be
automatically released from the Lien granted pursuant to this Agreement.  Upon
such release or any release of Pledged Collateral in accordance with the
provisions of the Credit Agreement (including Section 10.05 thereof or in
connection with a waiver of such Section 10.05 by the Required Lenders),
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to such Pledgors or their designee,
against receipt and without recourse to or warranty by Collateral Agent, such of
the Pledged Collateral to be released as may be in possession of Collateral
Agent and as shall not have been sold or otherwise applied pursuant to the terms
hereof, and, with respect to any other Pledged Collateral, proper documents and
instruments (including, without limitation, UCC termination statements or
releases, releases of any Intellectual Property grants,  mortgage terminations
and such other instruments and releases as may be necessary or reasonably
requested by a Pledgor to effect such release and, to the extent necessary or
reasonably requested by such Pledgor, shall authorize the delivery and/or filing
of any such documents or instruments) acknowledging the termination hereof or
the release of such Pledged Collateral, as the case may be.

 

SECTION 10.6                                 Modification in Writing.  No
amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Pledgor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
Credit Agreement and unless in writing and signed by Collateral Agent and, in
the case of any amendment or modification, the Pledgors; provided that, any
amendment or modification of the type described or referred to in
Section 8.7(a) or Section 8.7(b) may be entered into in a writing signed by
Collateral Agent and Borrower (without the consent of any other Secured Party or
other Person), provided that such amendment or modification is requested or
required by Gaming Authorities or Gaming Laws and is not materially adverse to
the Secured Parties (including any changes relating to qualifications as a
permitted holder of debt, licensing or limits on Property that may be pledged as
Collateral or available remedies).  Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by any Pledgor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Agreement
or any other document evidencing the Secured Obligations, no notice to or demand
on any Pledgor in any case shall entitle any Pledgor to any other or further
notice or demand in similar or other circumstances.

 

SECTION 10.7                                 Notices.  Unless otherwise provided
herein or in the Credit Agreement, any notice or other communication herein
required or permitted to be given shall be given in the manner and become
effective as set forth in the Credit Agreement, as to any Pledgor, addressed to
it at the address of Borrower set forth in the Credit Agreement and as to
Collateral Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party pursuant to the Credit Agreement.

 

SECTION 10.8                                 GOVERNING LAW.  THIS AGREEMENT AND
ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER
CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING

 

Exhibit H-38

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 10.9                                 SUBMISSION TO JURISDICTION; WAIVER
OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(A)                               SUBMISSION TO JURISDICTION.  EACH PLEDGOR
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL
AGENT, ANY SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(B)                               WAIVER OF VENUE.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(C)                               SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY

 

Exhibit H-39

--------------------------------------------------------------------------------


 

PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(D)                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.10                          Severability of Provisions.  Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Agreement.

 

SECTION 10.11                          Counterparts; Interpretation;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Credit Documents constitute the entire
contract among the parties thereto relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, other than the Fee Letter, which is not
superseded and survives solely as to the parties thereto (to the extent provided
therein).  This Agreement shall become effective when the Closing Date shall
have occurred, and this Agreement shall have been executed and delivered by the
Credit Parties and when Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 10.12                          Business Days.  In the event any time
period or any date provided in this Agreement ends or falls on a day other than
a Business Day, then such time period shall be deemed to end and such date shall
be deemed to fall on the next succeeding Business Day, and performance herein
may be made on such Business Day, with the same force and effect as if made on
such other day.

 

Exhibit H-40

--------------------------------------------------------------------------------


 

SECTION 10.13                          No Credit for Payment of Taxes or
Imposition.  No Pledgor shall be entitled to any credit against the principal,
premium, if any, or interest payable under the Credit Agreement, and no Pledgor
shall be entitled to any credit against any other sums which may become payable
under the terms thereof or hereof, by reason of the payment of any Tax on the
Pledged Collateral or any part thereof.

 

SECTION 10.14                          No Claims Against Collateral Agent. 
Nothing contained in this Agreement shall constitute any consent or request by
Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Liens
hereof.

 

SECTION 10.15                          Obligations Absolute.  All obligations of
each Pledgor hereunder shall be absolute and unconditional irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Pledgor;

 

(b)                                 any lack of validity or enforceability of
the Credit Agreement, any Swap Contract, any Cash Management Agreement, any
Letter of Credit or any other Credit Document, or any other agreement or
instrument relating thereto;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from the Credit
Agreement, any Swap Contract, any Letter of Credit or any other Credit Document,
or any other agreement or instrument relating thereto;

 

(d)                                 any pledge, exchange, release or
non-perfection of any other collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;

 

(e)                                  any exercise, non-exercise or waiver of any
right, remedy, power or privilege under or in respect hereof, the Credit
Agreement, any other Credit Document, any Swap Contract or any Cash Management
Agreement except as specifically set forth in a waiver granted pursuant to the
provisions of Section 10.6; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense available to, or a discharge of, any Pledgor
(other than payment or other satisfaction of the Secured Obligations).

 

Without limiting the foregoing, the provisions of Section 6.02 of the Credit
Agreement shall apply hereto, mutatis mutandis as if fully set forth herein.

 

Exhibit H-41

--------------------------------------------------------------------------------


 

SECTION 10.16                          Application of Gaming Laws. 
Notwithstanding anything to the contrary contained herein, the terms and
provisions of this Agreement, including, but not limited to all rights and
remedies of Collateral Agent and the other Secured Parties and powers of
attorney and appointment, are expressly subject to all Gaming Laws, which may
include, but not be limited to, the necessity for Collateral Agent and the other
Secured Parties to obtain the prior approval of the applicable Gaming
Authorities before taking any action hereunder and to be licensed by such Gaming
Authorities before exercising any rights and remedies hereunder.

 

SECTION 10.17                          Missouri Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Security Agreement or the other Credit Documents to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in the Borrower or any Subsidiary of the Borrower which
holds a license issued by the Missouri Gaming Commission shall occur unless at
least thirty (30) days’ prior written notice of such transfer or exercise is
provided to the Missouri Gaming Commission and (ii) the Collateral Agent shall
not foreclose, take possession or otherwise exercise ownership or possessory
rights of any slot machine (as defined in 11 CSR 45-10.055) located or to be
located in the State of Missouri unless the Collateral Agent (1) holds the
applicable valid license issued by the Missouri Gaming Commission or, in the
alternative, (2) uses a different mechanism that is in compliance with
applicable Missouri laws and is acceptable to the Missouri Gaming Commission
(which mechanism could include, subject to the Missouri Gaming Commission’s
approval, the sale, transfer or disposition by any Pledgor of such slot machine
to a Person which holds the applicable valid license issued by the Missouri
Gaming Commission, provided that such Person is acting on its own behalf and not
as an agent of any party not licensed by the Missouri Gaming Commission to own
or possess slot machines).  The Collateral Agent, for itself and the other
Secured Parties, hereby waives its statutory rights set forth in Section 8.1
hereof to the extent necessary to comply with and give effect to the Missouri
Gaming Commission requirements set forth in this Section 10.17.

 

(b)                                 Collateral Agent hereby acknowledges that
Missouri law does not presently allow, and the security interest granted in this
Security Agreement does not authorize, any pledge, hypothecation or transfers of
gaming licenses (or any interest therein) issued under the Missouri Riverboat
Gambling Act or any security interest attached to any such license.  The
Collateral Agent hereby further acknowledges that Missouri law does not
presently permit, and the security interest granted in this Security Agreement
does not authorize, the Collateral Agent to foreclose, take possession or
otherwise exercise ownership or possessory rights of any slot machine (as
defined in 11 CSR 45-10.055) located or to be located in the State of Missouri
without the Collateral Agent holding a valid license issued by the Missouri
Gaming Commission or, in the alternative, the creation of a different mechanism
that is in compliance with applicable Missouri laws and is acceptable to the
Missouri Gaming Commission (which mechanism could include, subject to the
Missouri Gaming Commission’s approval, the sale, transfer or disposition by any
Pledgor of such slot machine to a Person which holds a license issued by the
Missouri Gaming Commission provided that such Person is acting on its own behalf
and not as an agent of any party not licensed by the Missouri Gaming Commission
to own or possess slot machines).

 

Exhibit H-42

--------------------------------------------------------------------------------


 

SECTION 10.18                          Indiana Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Security Agreement or the other Credit Documents to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in any Pledgor or any Subsidiary of a Pledgor which holds
a license issued by the Indiana Gaming Commission shall occur unless prior
written application is made to the Indiana Gaming Commission seeking its
approval for the same and the Indiana Gaming Commission has granted such
approval, and (ii) Collateral Agent shall not foreclose, take possession or
otherwise exercise ownership or possessory rights of any gaming equipment (as
defined in Title 68, Article 1, Rule 1, Section 43 of the Indiana Administrative
Code (68 IAC 1-1-43)) located or to be located in the State of Indiana unless
Collateral Agent (1) holds the applicable valid license issued by the Indiana
Gaming Commission or, in the alternative or (2) uses a different mechanism that
is in compliance with applicable Indiana laws and is acceptable to the Indiana
Gaming Commission (which mechanism could include, subject to the Indiana Gaming
Commission’s approval, the sale, transfer or disposition by any Pledgor of such
gaming equipment to a Person which holds the applicable valid license issued by
the Indiana Gaming Commission; provided that such Person is acting on its own
behalf and not as an agent of any party not licensed by the Indiana Gaming
Commission to own or possess gaming equipment).  Collateral Agent, for itself
and the other Secured Parties, hereby waives its statutory rights set forth in
Article VIII to the extent necessary to comply with and give effect to the
Indiana Gaming Commission requirements set forth in this Section 10.18(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Indiana law does not presently allow, and the security interest granted in this
Security Agreement does not authorize, any pledge, lease, hypothecation or
borrowing or loaning of money against gaming licenses (or any interest therein)
issued under the Indiana Riverboat Gambling Act or any security interest
attached to any such license.  Collateral Agent hereby further acknowledges that
Indiana law does not presently permit, and the security interest granted in this
Security Agreement does not authorize, Collateral Agent to foreclose, take
possession or otherwise exercise ownership or possessory rights of any gaming
equipment (as defined in 68 IAC 1-1-43) located or to be located in Indiana
without Collateral Agent holding a valid license issued by the Indiana Gaming
Commission or, in the alternative, the creation of a different mechanism that is
in compliance with applicable Indiana laws and is acceptable to the Indiana
Gaming Commission (which mechanism could include, subject to the Indiana Gaming
Commission’s approval, the sale, transfer or disposition by any Pledgor of such
gaming equipment to a Person which holds a license issued by the Indiana Gaming
Commission provided that such Person is acting on its own behalf and not as an
agent of any party not licensed or otherwise permitted to lawfully possess
gaming equipment in a manner approved by the Indiana Gaming Commission to own or
possess gaming equipment).

 

SECTION 10.19                          Iowa Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Security Agreement or the other Credit Documents to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest in any gaming licenses (or any interest therein) of or in
any Pledgor or any Subsidiary of a Pledgor which holds a license issued by the
Iowa Racing and Gaming Commission shall occur, whether by sale, contract,
foreclosure or any

 

Exhibit H-43

--------------------------------------------------------------------------------


 

other means, unless prior written application is made to the Iowa Racing and
Gaming Commission seeking its approval for the same and the Iowa Racing and
Gaming Commission has granted such approval, and (ii) Collateral Agent shall not
foreclose, take possession or otherwise exercise ownership or possessory rights
of any gaming equipment, any gaming device or any gambling device as defined in
Iowa Code Section 725.9 (2013) (hereinafter collectively, “Gambling Device”)
located or to be located in the State of Iowa unless Collateral Agent (1) holds
the applicable valid license issued by the Iowa Racing and Gaming Commission or,
in the alternative or (2) uses a different mechanism that is in compliance with
applicable Iowa laws and is acceptable to the Iowa Racing and Gaming Commission
(which mechanism could include, subject to the Iowa Racing and Gaming
Commission’s approval, the sale, transfer or disposition by any Pledgor of such
Gambling Device to a Person which holds the applicable valid license issued by
the Iowa Racing and Gaming Commission; provided that such Person is acting on
its own behalf and not as an agent of any party not licensed by the Iowa Racing
and Gaming Commission to own or possess a Gambling Device).  Collateral Agent,
for itself and the other Secured Parties, hereby waives its statutory rights set
forth in Article VIII and all other provisions hereof to the extent necessary to
comply with and give effect to the Iowa Racing and Gaming Commission
requirements set forth in this Section 10.19(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Iowa law does not presently allow, and the security interest granted in this
Security Agreement does not authorize, any pledge, hypothecation or transfers of
gaming licenses (or any interest therein) issued under Iowa Code Chapter 99D or
99F or any security interest attached to any such license.  Collateral Agent
hereby further acknowledges that Iowa law does not presently permit, and the
security interest granted in this Security Agreement does not authorize,
Collateral Agent to foreclose, take possession or otherwise exercise ownership
or possessory rights of any Gambling Device located or to be located in Iowa
without Collateral Agent holding a valid license issued by the Iowa Racing and
Gaming Commission or, in the alternative, the creation of a different mechanism
that is in compliance with applicable Iowa laws and is acceptable to the Iowa
Racing and Gaming Commission (which mechanism could include, subject to the Iowa
Racing and Gaming Commission’s approval, the sale, transfer or disposition by
any Pledgor of such Gambling Device to a Person which holds a license issued by
the Iowa Racing and Gaming Commission provided that such Person is acting on its
own behalf and not as an agent of any party not licensed by the Iowa Racing and
Gaming Commission to own or possess a Gambling Device).

 

(c)                                  Any Pledgor licensed in the State of Iowa
is required to maintain records regarding beneficial ownership of a gaming
licensee and to notify the Iowa Racing and Gaming Commission as to the identity
of, and may be required to submit background information regarding, each owner,
partner or any other Person who has a beneficial interest, direct or indirect,
of more than five percent in the Pledgor.  The Iowa Racing and Gaming Commission
may also require that any Pledgor licensed in Iowa provide the Iowa Racing and
Gaming Commission with a list of Persons holding beneficial ownership interests
of less than five percent and the Iowa Racing and Gaming Commission may, at its
discretion, require any Person holding a beneficial interest in a gaming
licensee in Iowa to submit background information and require such Person to be
licensed.  For this purpose, “beneficial interest” includes all direct and
indirect forms of ownership or control, voting power or investment power held
through any contract,

 

Exhibit H-44

--------------------------------------------------------------------------------


 

lien, lease, partnership, stockholding, syndication, joint venture,
understanding, relationship, present or reversionary right, title or interest,
or otherwise.

 

SECTION 10.20                          Illinois Gaming Law Specific Provisions.

 

(a)                                 Notwithstanding anything contained in this
Security Agreement or the other Credit Documents to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in any Pledgor or any Subsidiary of a Pledgor which holds
a license issued by the Illinois Gaming Board shall occur unless prior written
application is made to the Illinois Gaming Board seeking its approval for the
same and the Illinois Gaming Board has granted such approval, and
(ii) Collateral Agent shall not foreclose, take possession or otherwise exercise
ownership or possessory rights of any gaming equipment or gaming devices located
or to be located in the State of Illinois unless Collateral Agent (1) holds the
applicable valid license issued by the Illinois Gaming Board or, in the
alternative or (2) uses a different mechanism that is in compliance with
applicable Illinois laws and is acceptable to the Illinois Gaming Board (which
mechanism could include, subject to the Illinois Gaming Board’s approval, the
sale, transfer or disposition by any Pledgor of such gaming equipment to a
Person which holds the applicable valid license issued by the Illinois Gaming
Board; provided that such Person is acting on its own behalf and not as an agent
of any party not licensed by the Illinois Gaming Board to own or possess gaming
equipment).  Collateral Agent, for itself and the other Secured Parties, hereby
waives its statutory rights set forth in Article VIII to the extent necessary to
comply with and give effect to the Illinois Gaming Board requirements set forth
in this Section 10.20(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Illinois law does not presently allow, and the security interest granted in this
Security Agreement does not authorize, any pledge, hypothecation or transfers of
gaming licenses (or any interest therein) issued under the Illinois Riverboat
Gambling Act or any security interest attached to any such license.  Collateral
Agent hereby further acknowledges that Illinois law does not presently permit,
and the security interest granted in this Security Agreement does not authorize,
Collateral Agent to foreclose, take possession or otherwise exercise ownership
or possessory rights of any gaming equipment or gaming devices located or to be
located in Illinois without Collateral Agent holding a valid license issued by
the Illinois Gaming Board or, in the alternative, the creation of a different
mechanism that is in compliance with applicable Illinois laws and is acceptable
to the Illinois Gaming Board (which mechanism could include, subject to the
Illinois Gaming Board’s approval, the sale, transfer or disposition by any
Pledgor of such gaming equipment to a Person which holds a license issued by the
Illinois Gaming Board provided that such Person is acting on its own behalf and
not as an agent of any party not licensed by the Illinois Gaming Board to own or
possess gaming equipment).

 

SECTION 10.21                          Ohio Gaming Law Specific Provisions

 

(a)                                 Notwithstanding anything contained in this
Security Agreement or the other Credit Documents to the contrary, (i) no
transfer in any way of an ownership interest, or exercise of a material right of
an ownership interest, in any Pledgor or any Subsidiary of a Pledgor which
holds, or will hold, a license or a permit issued by the Ohio Casino Control

 

Exhibit H-45

--------------------------------------------------------------------------------


 

Commission, the Ohio Lottery Commission or the Ohio State Racing Commission,
shall occur unless prior written application is made to the respective Ohio
Casino Control Commission, Ohio Lottery Commission or Ohio State Racing
Commission seeking its approval for the same and the respective Ohio Casino
Control Commission, Ohio Lottery Commission or the Ohio State Racing Commission
has granted such approval, and (ii) Collateral Agent shall not foreclose, take
possession or otherwise exercise ownership or possessory rights of any gaming
equipment or gaming devices located or to be located in the State of Ohio unless
Collateral Agent (1) holds the applicable valid license or permit issued by the
Ohio Casino Control Commission, the Ohio Lottery Commission or the Ohio State
Racing Commission or, in the alternative or (2) uses a different mechanism that
is in compliance with applicable Ohio laws and is acceptable to the Ohio Casino
Control Commission, the Ohio Lottery Commission or the Ohio State Racing
Commission (which mechanism could include, subject to the Ohio Casino Control
Commission, the Ohio Lottery Commission or the Ohio State Racing Commission’s
approval, the sale, transfer or disposition by any Pledgor of such gaming
equipment to a Person which holds the applicable valid license or permit issued
by the Ohio Casino Control Commission, the Ohio Lottery Commission, or the Ohio
State Racing Commission; provided that such Person is acting on its own behalf
and not as an agent of any party not licensed or permitted by the Ohio Casino
Control Commission, the Ohio Lottery Commission or the Ohio State Racing
Commission to own or possess gaming equipment). Collateral Agent, for itself and
the other Secured Parties, hereby waives its statutory rights set forth in
Article VIII to the extent necessary to comply with and give effect to the Ohio
Casino Control Commission, the Ohio Lottery Commission and the Ohio State Racing
Commission requirements set forth in this Section 10.21(a).

 

(b)                                 Collateral Agent hereby acknowledges that
Ohio law does not presently allow, and the security interest granted in this
Security Agreement does not authorize, any pledge, hypothecation or transfers of
gaming licenses or permits (or any interest therein) issued, or that will be
issued, under the Ohio Revised Code Chapters 3769, 3770, and 3772 or any
security interest attached to any such license or permit. Collateral Agent
hereby further acknowledges that Ohio law does not presently authorize, and the
security interest granted in this Security Agreement does not authorize,
Collateral Agent to foreclose, take possession or otherwise exercise ownership
or possessory rights of any gaming equipment or gaming devices located or to be
located in the State of Ohio without Collateral Agent holding a valid license or
permit issued by the Ohio Casino Control Commission, the Ohio Lottery Commission
or the Ohio State Racing Commission, or, in the alternative, the creation of a
different mechanism that is in compliance with applicable Ohio laws and is
acceptable to the Ohio Casino Control Commission, the Ohio Lottery Commission,
or the Ohio State Racing Commission (which mechanism could include, subject to
the Ohio Casino Control Commission, the Ohio Lottery Commission, or the Ohio
State Racing Commission’s approval, the sale transfer or disposition by any
Pledgor of such gaming equipment to a Person which holds a license or permit
issued by the Ohio Casino Control Commission, the Ohio Lottery Commission or the
Ohio State Racing Commission provided that such Person is acting on its own
behalf and not as an agent of any party not licensed by the Ohio Casino Control
Commission, the Ohio Lottery Commission, or the Ohio State Racing Commission to
own or possess gaming equipment).

 

SECTION 10.22                          Nevada Gaming Law Specific Provisions. 
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document:

 

Exhibit H-46

--------------------------------------------------------------------------------


 

(a)         Any amendment or other modification of this Agreement may require
the approval of the Nevada Gaming Authorities in order to be effective.

 

(b)         The Equity Interests of any Person that is subject to the
jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws (the “Pledged Nevada Gaming Interests”)
(i) shall not, nor shall they be deemed to, constitute Pledged Securities or
Pledged Collateral, and (ii) such Pledged Nevada Gaming Interests shall not, nor
shall they be deemed to be, pledged or granted as security for the Secured
Obligations, in the case of both clauses (i) and (ii), until such pledge or
grant has been approved by the Nevada Gaming Commission, and any lien on and
security interest in personal property gaming collateral located in the State of
Nevada granted to Collateral Agent by any Pledgor or on the Pledged Nevada
Gaming Interests, as approved by the Nevada Gaming Commission, may not be
enforced or foreclosed upon by Collateral Agent or any other Secured Party until
such enforcement or foreclosure has been approved by the Nevada Gaming
Commission.

 

(c)          If this Agreement and the pledge or grant of security interests in
the Pledged Nevada Gaming Interests, has been approved by the Nevada Gaming
Commission and the Pledged Nevada Gaming Interests, are or become certificated,
the physical location of each certificate evidencing one or more of the Pledged
Nevada Gaming Interests, must at all times remain within the territory of the
State of Nevada at a location disclosed to the Nevada State Gaming Control
Board.  No such certificate shall be delivered to the Administrative Agent,
Collateral Agent or its custodial agent until such approval has been obtained. 
Each certificate shall be made available for inspection by the Nevada State
Gaming Control Board agents or Nevada Gaming Commission agents immediately upon
request during normal business hours.  Neither the Collateral Agent nor any
agent thereof shall surrender possession of such certificates to any Person
other than the Pledgor pledging the same without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by applicable Nevada Gaming
Laws.

 

(d)         In the event that Collateral Agent or any Secured Party exercises
one or more of the remedies set forth in this Agreement with respect to the
Pledged Nevada Gaming Interests, including without limitation, foreclosure or
transfer of any interest in the Pledged Nevada Gaming Interests (except back to
the applicable Pledgor), the exercise of voting and consensual rights, and any
other resort to or enforcement of the security interest in such membership
interests, such action will require the separate and prior approval of the
applicable Nevada Gaming Authorities unless such licensing requirement is waived
by the applicable Nevada Gaming Authorities.

 

(e)          In the event that Collateral Agent or any Secured Party exercises
any of its remedies with respect to Pledged Collateral consisting of gaming
devices, cashless wagering systems, mobile gaming systems or interactive gaming
systems (as those terms are defined in the applicable Nevada Gaming Laws)
located in Nevada,

 

Exhibit H-47

--------------------------------------------------------------------------------


 

including the transfer, sale, distribution or other disposition of such Pledged
Collateral, such exercise may require the separate and prior approval of the
Nevada Gaming Authorities or the licensing of the Collateral Agent, Secured
Party or any transferee thereof.

 

SECTION 10.23                          Texas Gaming Law Specific Provisions.

 

(A)       NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECURITY AGREEMENT OR THE
OTHER CREDIT DOCUMENTS TO THE CONTRARY, (I) NO ACQUISITION OR TRANSFER IN ANY
WAY OF AN OWNERSHIP INTEREST, OR EXERCISE OF A MATERIAL RIGHT OF AN OWNERSHIP
INTEREST, IN ANY ENTITY THAT HOLDS AN OWNERSHIP INTEREST IN AN ASSOCIATION (AS
THAT TERM IS DEFINED BY VERNON’S TEXAS CIVIL STATUTES ART. 179E, § 1.03(2))
LICENSED BY THE TEXAS RACING COMMISSION SHALL OCCUR UNLESS PRIOR WRITTEN
APPLICATION IS MADE TO THE TEXAS RACING COMMISSION SEEKING ITS APPROVAL FOR THE
SAME AND THE TEXAS RACING COMMISSION HAS GRANTED SUCH APPROVAL, AND
(II) COLLATERAL AGENT SHALL NOT FORECLOSE, TAKE POSSESSION OR OTHERWISE EXERCISE
OWNERSHIP OR POSSESSORY RIGHTS OF ANY GAMBLING DEVICE, EQUIPMENT, OR
PARAPHERNALIA (AS THOSE TERMS ARE DEFINED BY TEXAS PENAL CODE § 47.01) LOCATED
OR TO BE LOCATED IN THE STATE OF TEXAS UNLESS SUCH FORECLOSURE, POSSESSION, OR
EXERCISE OF RIGHTS IS AUTHORIZED UNDER THE TEXAS RACING ACT, VERNON’S TEXAS
CIVIL STATUTES ART. 179E.  COLLATERAL AGENT, FOR ITSELF AND THE OTHER SECURED
PARTIES, HEREBY WAIVES ITS STATUTORY RIGHTS SET FORTH IN ARTICLE VIII TO THE
EXTENT NECESSARY TO COMPLY WITH AND GIVE EFFECT TO THE TEXAS RACING COMMISSION
REQUIREMENTS SET FORTH IN THIS SECTION 10.23(A).

 

(b)         Collateral Agent hereby acknowledges that Texas law does not
presently allow, and the security interest granted in this Security Agreement
does not authorize, any transfers of licenses (or any interest therein) issued
under the Texas Racing Act.  Collateral Agent hereby further acknowledges that
Texas law does not presently permit, and the security interest granted in this
Security Agreement does not authorize, Collateral Agent to foreclose, take
possession or otherwise exercise ownership or possessory rights of any gambling
device, equipment, or paraphernalia (as those terms are defined by Texas Penal
Code § 47.01) located or to be located in the State of Texas unless such
foreclosure, possession, or exercise of rights is authorized under the Texas
Racing Act, Vernon’s Texas Civil Statutes Art. 179e.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and Collateral Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

 

 

BORROWER AND PLEDGOR:

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

Exhibit H-43

--------------------------------------------------------------------------------


 

 

GUARANTORS AND PLEDGORS:

 

 

 

 

 

KANSAS PENN GAMING LLC

 

LVGV, LLC

 

PENN NJ OTW, LLC

 

PENN SANFORD, LLC

 

PENN TENANT, LLC

 

PRINCE GEORGE’S RACING VENTURES, LLC

 

SAN DIEGO GAMING VENTURES, LLC

 

SOKC, LLC

 

SWCA DEV, LLC

 

TEWKSBURY GAMING VENTURES, LLC

 

WESTERN PA GAMING VENTURES, LLC

 

ZIA PARK LLC

 

 

 

 

By :

Penn National Gaming, Inc.,

 

 

as Sole Member of each of the

 

 

foregoing entities

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

Exhibit H-44

--------------------------------------------------------------------------------


 

 

BEULAH PARK GAMING VENTURES, INC.

 

BSLO, LLC

 

BTN, LLC

 

CENTRAL OHIO GAMING VENTURES, LLC

 

CRAZY HORSES, INC.

 

CRC HOLDINGS, INC.

 

DELVEST SUB CORP.

 

DELVEST, LLC

 

EBETUSA.COM, INC.

 

HC AURORA, LLC

 

HC BANGOR, LLC

 

HC JOLIET, LLC

 

HJC/PDC HOLDINGS, LLC

 

HOLLYWOOD CASINOS, LLC

 

HWCC-TUNICA, LLC

 

MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC

 

MTB TRANSPORTATION, INC.

 

NEVADA GAMING VENTURES, INC.

 

OHIO OPCO VENTURES, INC.

 

OHIO RACING COMPANY

 

PENN NATIONAL HOLDINGS, LLC

 

PENN NATIONAL TURF CLUB, LLC

 

RACEWAY PARK, INC.

 

ST. LOUIS GAMING VENTURES, LLC

 

INDIANA GAMING COMPANY, LLC

 

THE MISSOURI GAMING COMPANY, LLC

 

WESTERN MASS. GAMING VENTURES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

Exhibit H-45

--------------------------------------------------------------------------------


 

 

SPRINGFIELD GAMING AND REDEVELOPMENT, LLC

 

 

 

 

 

 

By :

Western Mass. Gaming Ventures, LLC,

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

 

 

 

CLEVELAND REAL ESTATE VENTURES, LLC

 

DAYTON REAL ESTATE VENTURES, LLC

 

FRGV, LLC

 

TOLEDO GAMING VENTURES, LLC

 

YOUNGSTOWN REAL ESTATE VENTURES, LLC

 

 

 

 

 

By :

Delvest, LLC,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ALTON CASINO, LLC

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

By :

CRC Holdings, Inc.,

 

 

 

as Sole Member of each of the

 

 

 

foregoing entities

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Timothy J. Wilmott

 

 

Title:

President

 

Exhibit H-46

--------------------------------------------------------------------------------


 

 

PNGI HOLDING COMPANY, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

President

 

 

 

 

MARYLAND GAMING VENTURES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

President

 

Exhibit H-47

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-48

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CERTIFICATED SECURITIES

 

[attached]

 

Exhibit H-49

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ISSUERS’ ACKNOWLEDGMENT

 

The undersigned hereby (a) acknowledges receipt of a copy of that certain
Security Agreement, dated as of [              ], 20[    ] (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), made
by PENN NATIONAL GAMING, INC., a Pennsylvania corporation, and the GUARANTORS
from time to time party thereto in favor of BANK OF AMERICA, N.A., as collateral
agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”), and (b) to the extent permitted under applicable
Requirements of Law (including, without limitation, any Gaming Laws), (i) agrees
promptly to note on its books the security interests granted to Collateral Agent
and confirmed under the Security Agreement, (ii) agrees that it will comply with
instructions of Collateral Agent with respect to the applicable Pledged
Securities without further consent by the applicable Pledgor, (iii) agrees to
notify Collateral Agent upon obtaining knowledge of any interest in favor of any
Person in the applicable Pledged Securities that is adverse to the interest of
Collateral Agent therein and (iv) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Pledged Securities thereunder in the name of Collateral
Agent or its nominee or the exercise of voting rights by Collateral Agent or its
nominee.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-50

--------------------------------------------------------------------------------


 

 

[                                    ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit H-51

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

SECURITY AGREEMENT PLEDGE AMENDMENT

 

This Security Agreement Pledge Amendment, dated as of [          ], 20[    ], is
delivered pursuant to Section 5.1 of the Security Agreement, dated as of
[          ], 20[    ] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), made by PENN NATIONAL GAMING, INC., a
Pennsylvania corporation, the undersigned, and the GUARANTORS from time to time
party thereto in favor of BANK OF AMERICA, N.A. as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”).  The undersigned hereby agrees that this Security Agreement Pledge
Amendment may be attached to the Security Agreement and that the Pledged
Securities and/or Intercompany Notes listed on this Security Agreement Pledge
Amendment shall be deemed to be and shall become part of the Pledged Collateral
and shall secure all Secured Obligations, except to (i) the extent constituting
Excluded Property or (ii) to the extent not permitted under any applicable
Gaming Laws.

 

PLEDGED SECURITIES

 

ISSUER

 

CLASS
OF STOCK
OR
INTERESTS

 

PAR
VALUE

 

CERTIFICATE
NO(S). (IF
ANY)

 

NUMBER
OF SHARES
OR
INTERESTS

 

PERCENTAGE OF
ALL EQUITY
INTERESTS OF
ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERCOMPANY NOTES

 

ISSUER

 

PRINCIPAL
AMOUNT

 

DATE OF
ISSUANCE

 

INTEREST
RATE

 

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-52

--------------------------------------------------------------------------------


 

 

[                                  ],

 

as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit H-53

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

[FORM OF JOINDER AGREEMENT]

 

[Name of New Pledgor]

[Address of New Pledgor]

 

[              ], 20[    ]

 

Bank of America, N.A.,
as Collateral Agent

901 Main Street, 14th Floor

Dallas, Texas 75202-3714

 

Attention:  DeWayne Rosse

Ladies and Gentlemen:

 

Reference is made to the Security Agreement, dated as of [          ], 20[    ]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), made by PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”), and each of the GUARANTORS from time to time party thereto in
favor of BANK OF AMERICA, N.A., as collateral agent (in such capacity and
together with any successors in such capacity, the “Collateral Agent”).

 

This joinder agreement (“Joinder Agreement”) supplements the Security Agreement
and is delivered by the undersigned, [                            ], a
[                ] (the “New Pledgor”), pursuant to Section 3.5 of the Security
Agreement.  The New Pledgor hereby agrees to be bound as a Guarantor and as a
Pledgor by all of the terms, covenants and conditions set forth in the Security
Agreement to the same extent that it would have been bound if it had been a
signatory to the Security Agreement on the execution date of the Security
Agreement and without limiting the generality of the foregoing, hereby grants
and pledges to Collateral Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, and in favor of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder, except to the
extent not permitted pursuant to any applicable Gaming Law.  Notwithstanding
anything to the contrary in this Joinder Agreement or any other Credit Document,
the security interest created by this Joinder Agreement and the Security
Agreement shall not attach to, and the term “Pledged Collateral” shall not
include, any Excluded Property (other than Proceeds and the right to Proceeds of
Excluded Property to the extent such Proceeds or right to Proceeds independently
constitutes Excluded Property); provided, however,

 

Exhibit H-54

--------------------------------------------------------------------------------


 

that if any portion of  any property  ceases to constitute “Excluded Property”
then, immediately upon such cessation, the term “Pledged Collateral” shall also
include such portion of property and such security interest and lien in favor of
Collateral Agent created by this Agreement shall attach to such portion of
property.

 

The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement as of the date hereof.

 

Attached hereto are supplements to each of the applicable schedules to the
Perfection Certificate with respect to the New Pledgor.  Such supplements shall
be deemed to be part of the Security Agreement and the Perfection Certificate.

 

The New Pledgor hereby irrevocably authorizes Collateral Agent at any time and
from time to time to file in any filing office and/or recording or registration
office in any relevant jurisdiction any financing statements (including fixture
filings) and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Pledged
Collateral, including, without limitation, (i) whether such New Pledgor is an
organization, the type of organization and any organizational identification
number issued to such New Pledgor, (ii) any financing or continuation statements
or other documents without the signature of such New Pledgor where permitted by
law and (iii) in the case of a financing statement filed as a fixture filing or
covering Pledged Collateral constituting minerals or the like to be extracted or
timber to be cut, a sufficient description of the real property to which such
Pledged Collateral relates.  Such financing statements may describe the Pledged
Collateral in the same manner as described in the Security Agreement or may
contain an indication or description of collateral that describes such property
in any other manner as Collateral Agent may determine is necessary, advisable or
prudent to ensure the perfection of the security interest in the Pledged
Collateral granted to Collateral Agent herein, including, without limitation,
describing such property as “all assets whether now owned or hereafter acquired”
or “all personal property whether now owned or hereafter acquired” or words of
similar import.  The New Pledgor agrees to provide all information described in
clauses (i) through (iii) above in this paragraph to Collateral Agent promptly
upon request.  Collateral Agent shall provide reasonable notice to Borrower of
all such financing statement filings made by Collateral Agent on or about the
Closing Date, and, upon Borrower’s request, any subsequent filings or
amendments, supplements or terminations of existing filings, made from time to
time thereafter.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Exhibit H-55

--------------------------------------------------------------------------------


 

THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF
ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR
RELATING TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit H-56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[                                    ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Schedules to be attached]

 

Exhibit H-57

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS, dated as
of [·], 2013 (this “Security Instrument”), by [Penn Tenant, LLC, having an
address at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610, as
grantor (“Tenant”)][TO BE UPDATED FOR OTHER MORTGAGORS AS APPLICABLE], in favor
of [(a) (i) [Maine Trustee and Address] (“Maine Trustee”) as to the Maine
Property (as defined in Section 1 below), (ii) [Mississippi Trustee and Address]
(“Mississippi Trustee”) as to the Mississippi Property (as defined in Section 1
below), (iii) [Missouri Trustee and Address] (“Missouri Trustee”) as to the
Missouri Property (as defined in Section 1 below), (iv) [Nevada Trustee and
Address] (“Nevada Trustee”) as to the Nevada Property (as defined in Section 1
below), (v) [New Mexico Trustee and Address] (“New Mexico Trustee”) as to the
New Mexico Property (as defined in Section 1 below), and (vii) [West Virginia
Trustee and Address] (“West Virginia Trustee” and, together with Maine Trustee,
Mississippi Trustee, Missouri Trustee, Nevada Trustee and New Mexico Trustee,
the “Trustees”, or individually, with respect to the applicable real property,
each a “Trustee”) as to the West Virginia Property (as defined in Section 1
below and, together with the Maine Property, the Mississippi Property, the
Missouri Property, the Nevada Property, the New Mexico Property and West
Virginia Property, collectively, the “DOT Properties”), and, in the case of each
of clauses (i) through (vii) above, for the benefit of Bank of America, N.A., a
national banking association,  having an address at 901 Main Street, 14th Floor,
Dallas, TX 75202-3714 (in each case in its capacity as collateral agent for the
benefit of the Secured Parties, and together with its successors and assigns in
such capacity, “Collateral Agent”), and (b) Collateral Agent, for the benefit of
the Secured Parties, as to the Illinois Property, the Indiana Property, the Iowa
Property, the Ohio Property and the Pennsylvania Property (each as defined in
Section 1 below and, collectively, the “Mortgage Properties” and together with
the DOT Properties, the “Properties”).]  [TO BE SPLIT INTO SEPARATE DEED OF
TRUSTS AND MORTGAGES.]  Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, reference is made to that certain Credit Agreement (together with all
amendments, restatements, supplements and other modifications thereto, the
“Credit Agreement”), dated the date hereof, by and among Penn National
Gaming, Inc., a Pennsylvania corporation, as borrower (“Borrower”), Tenant and
the other subsidiaries of Borrower which are party thereto as guarantors, Bank
of America, N.A., as administrative agent, Collateral Agent, the lenders from
time to time party thereto (the “Lenders”) and the other agents and arrangers
party thereto and pursuant to which the Lenders have agreed to make certain
loans and issue

 

Exhibit I-1

--------------------------------------------------------------------------------


 

letters of credit (collectively, the “Loan”) in the maximum principal amount of
[$1,250,000,000] (the “Principal Amount”) as may be evidenced by the Notes
(together with all amendments, replacements and supplements, the “Note”) dated
the date hereof and finally due and payable on the Maturity Date, made by
Borrower, as maker or as provided in the Credit Agreement;

 

WHEREAS, Tenant is the tenant under the Master Lease, dated [   ], 2013, by and
between GLP Capital, L.P., a Pennsylvania limited partnership, as lessor
(“Landlord”) and Tenant, as lessee (the “Master Lease”), and the holder of the
leasehold estates created thereby in and to the Properties (the “Leasehold
Estates”), which Leasehold Estates form a portion of the Collateral described
below;[TO BE REVISED IF MORTGAGE IS BEING ENTERED INTO IN RESPECT OF A DIFFERENT
LEASEHOLD]

 

WHEREAS, Tenant is a wholly owned subsidiary of Borrower, is a direct or
indirect beneficiary of the Loan and will derive substantial benefits from the
making of the Loan and other accommodations of Lenders and the other Secured
Parties as set forth in the Credit Agreement and the other Financing Documents
and may receive advances therefrom, whether or not Tenant is a party to the
Credit Agreement or the other Financing Documents;

 

WHEREAS, the Loan shall constitute a single indebtedness payable in accordance
with the terms of the Credit Agreement and the other Credit Documents; and

 

WHEREAS, Tenant and Collateral Agent intend these Recitals to be a material part
of this Security Instrument.

 

SECURED INDEBTEDNESS

 

NOW, THEREFORE, in consideration of the Loan and the other financial
accommodations under the Financing Documents and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant hereby agrees as follows:

 

TO SECURE, the full and timely:

 

(i)                                     payment and performance of all
covenants, conditions, liabilities, and obligations of Borrower to the Secured
Parties contained in the Credit Agreement and each of the other Financing
Documents; and

 

(ii)                                  payment of the indebtedness evidenced by,
the Notes plus all interest and all other amounts payable thereunder; and

 

(iii)                               payment and performance of all covenants,
conditions, liabilities and obligations contained in this Security Instrument
and any extensions, renewals or modifications hereof; and

 

(iv)                              payment and performance of the Guaranteed
Obligations; and

 

(v)                                 without limiting the foregoing, payment of
all indebtedness, liabilities, costs, expenses, and amounts from time to time
incurred by Collateral Agent or the Secured Parties pursuant to the Notes, this
Security

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Instrument, the Credit Agreement or such other Financing Documents, even if the
aggregate amount of the monetary obligation outstanding at any one time exceeds
the face amount of the Loan (all of the foregoing indebtedness, monetary
liabilities and obligations set forth in clauses (i) through (iv) above and this
clause (v), collectively, the “Indebtedness”).

 

GRANTING CLAUSES

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Credit Agreement, this Security Instrument and the other Financing Documents
MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES, CONFIRMS,
CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS OVER (x) IN
TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT Properties
to each applicable Trustee and its successors or assigns, for the benefit and
use of Collateral Agent and its successors and assigns, for the benefit of the
Secured Parties, forever, and (y) the Mortgage Properties to Collateral Agent,
TO HAVE AND TO HOLD for the benefit of the Secured Parties, directly, all its
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

(i)                                     the Master Lease and the Leasehold
Estates; [NOTE — TO THE EXTENT MORTGAGE IS ENTERED INTO IN RESPECT OF FEE OWNED
PROPERTY, DESCRIPTION OF SUCH PROPERTY TO BE INSERTED AND APPROPRIATE CHANGES TO
BE MADE THROUGHOUT]

 

(ii)                                  all additional lands, estates and
development rights hereafter acquired by Tenant for use in connection with the
Properties and/or the Leasehold Estates and the development of the Properties
and/or the Leasehold Estates and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise, be expressly made
subject to the lien of this Security Instrument;

 

(iii)                               all of Tenant’s right, title and interest in
and to the buildings, foundations, structures, improvements and fixtures now or
hereafter located or erected on the Properties and/or the Leasehold Estates (the
“Improvements”);

 

(iv)                              all of Tenant’s right, title and interest in
and to (A) all streets, avenues, roads, alleys, passages, places, sidewalks,
strips and gores of land and ways, existing or proposed, public or private,
adjacent to the Properties, and all reversionary rights with respect to the
vacation of said streets, avenues, roads, alleys, passages, places, sidewalks
and ways in the land lying thereunder; (B) all air, light, lateral support,
development, drainage, oil, gas and mineral rights, options to purchase or
lease, waters, water courses and riparian rights now or hereafter pertaining to
or used in connection with the Leasehold Estate, the Properties and/or the

 

Exhibit I-3

--------------------------------------------------------------------------------


 

Improvements; (C) all and singular, the tenements, hereditaments, rights of way,
easements, appendages and appurtenances and property now or hereafter belonging
or in any way appertaining to the Leasehold Estate, the Properties and/or the
Improvements; and (D) all estate, right, title, claim or demand whatsoever,
either at law or in equity, in possession or expectancy, of, in and to the
Leasehold Estate, the Properties and/or the Improvements (collectively, the
“Appurtenances”);

 

(v)                                 all of Tenant’s right, title and interest in
and to the machinery, appliances, apparatus, equipment, fittings, fixtures,
furniture, materials, articles of personal property and goods of every kind and
nature whatsoever used in connection with the Leasehold Estate, the Properties
and/or the Improvements and all additions to and renewals and replacements
thereof, and all substitutions therefor, now or hereafter affixed to, attached
to, placed upon or located upon or in the Leasehold Estate, the Properties
and/or the Improvements, or any part thereof, and used in connection with the
use, ownership, management, maintenance, enjoyment or operation of the Leasehold
Estate, the Properties and/or the Improvements in any present or future
occupancy or use thereof and now owned or leased (to the extent permitted by the
applicable Lease) or hereafter owned or leased by Tenant, including, but without
limiting the generality of the foregoing, all heating, lighting, laundry,
cooking, incinerating, loading, unloading and power equipment, boilers, dynamos,
engines, pipes, pumps, tanks, motors, conduits, switchboards, plumbing, lifting,
cleaning, fire prevention, fire extinguishing, refrigerating, ventilating and
communications apparatus, air cooling and air conditioning apparatus, building
materials and equipment, elevators, escalators, carpeting, shades, draperies,
awnings, screens, doors and windows, blinds, furnishings (other than equipment
and personal property of tenants or guests of, the Leasehold Estate, the
Properties and/or the Improvements, or any part thereof) (collectively,
“Building Equipment”);

 

(vi)                              all of Tenant’s right, title and interest as
lessor, sublandlord or licensor, as the case may be, in, to and under all
leases, subleases, underlettings, concession agreements and licenses of the
Properties or any parts thereof now existing or hereafter entered into by
Tenant, including, without limitation, any cash and securities deposited
(individually, each a “Lease” and collectively, the “Leases”), the grant of such
cash and securities hereunder being expressly subject to the provisions of the
applicable Leases and all of Tenant’s right, title and interest, subject to the
provisions of Section 4, in the right to receive and collect the revenues,
income, rents, issues, profits, royalties and other benefits payable under any
of the Leases (collectively, “Rents”), and all revenues, income, rents, issues
and profits otherwise arising from the use or enjoyment of all or any portion of
the Properties;

 

Exhibit I-4

--------------------------------------------------------------------------------


 

(vii)                           all right, title and interest of Tenant in and
to all extensions, improvements, betterments, renewals, substitutes and
replacements of, and all additions and Appurtenances to, the Properties,
hereafter acquired by or released to Tenant or constructed, assembled or placed
by Tenant on the Properties, and all conversions of the security constituted
thereby; immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, to the
extent permitted by law, without any further mortgage, conveyance, assignment or
other act by Tenant, all such extensions, improvements, betterments, renewals,
substitutes and replacements shall become subject to the Lien of this Security
Instrument as fully and completely, and with the same effect, as though now
owned by Tenant and specifically described herein;

 

(viii)                        all of Tenant’s right, title and interest in, to
and under, to the extent the same may be encumbered or assigned by Tenant
pursuant to the terms thereof without occurrence of a breach or default
thereunder and to the extent permitted by applicable law, and without impairment
of the validity or enforceability thereof, (A) all plans and specifications for
the construction of the Improvements, including, without limitation,
installations of curbs, sidewalks, gutters, landscaping, utility connections and
all fixtures and equipment necessary for the construction, operation and
occupancy of the Improvements; and (B) all such other contracts and agreements
(other than the Leases) from time to time executed by Tenant relating to the
ownership, leasing, construction, maintenance, operation, occupancy or sale of
the Properties, together with all rights of Tenant to compel performance of the
terms of such contracts and agreements;

 

(ix)                              all right, title and interest of Tenant in and
to all other contracts and agreements in any way relating to, executed in
connection with, or used in, the development, construction, use, occupancy,
operation, maintenance, enjoyment, acquisition, management or ownership of the
Properties and/or Improvements or the sale of goods or services produced in or
relating to the Properties and/or Improvements (together with any and all
modifications, renewals, extensions and substitutions of the foregoing, the
“Property Agreements”), including all right, title and interest of Tenant in, to
and under (a) to the extent assignable, all construction contracts, architects’
agreements, engineers’ contracts, utility contracts, letters of credit, escrow
agreements, maintenance agreements, management, leasing and related agreements,
parking agreements, equipment leases, service contracts, operating leases,
catering and restaurant leases and agreements, agreements for the sale, lease or
exchange of goods or other property, agreements for the performance of services,
permits, variances, licenses, certificates and entitlements, (b) to the extent
assignable, applicable business licenses, variances, entitlements, certificates,
state health department licenses, liquor licenses, food service licenses,
licenses to conduct business, certificates of need and all other permits,
licenses and

 

Exhibit I-5

--------------------------------------------------------------------------------


 

rights obtained from any Governmental Authority or private Person, (c) all
rights of Tenant to receive monies due and to become due under or pursuant to
the Property Agreements, (d) all claims of Tenant for damages arising out of or
for breach of or default under the Property Agreements, (f) all rights of Tenant
to terminate, amend, supplement, modify or waive performance under the Property
Agreements, to compel performance and otherwise to exercise all remedies
thereunder, and, with respect to Property Agreements that are letters of credit,
to make any draws thereon, and (g) to the extent not included in the foregoing,
all cash and non-cash proceeds, products, offspring, rents, revenues, issues,
profits, royalties, income, benefits, additions, renewals, extensions,
substitutions, replacements and accessions of and to any and all of the
foregoing;

 

(x)                                 subject to the rights of Tenant hereunder or
under the Financing Documents, all insurance policies, unearned premiums
therefor and proceeds from such policies, including the right to receive and
apply the proceeds of any insurance, judgments or settlements made in lieu
thereof, covering any of the above property now or hereafter acquired by Tenant;

 

(xi)                              all right, title and interest of Tenant in and
to all goods, accounts, general intangibles, instruments, documents, accounts
receivable, chattel paper, investment property, securities accounts and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC, now owned or hereafter acquired by
Tenant and including all such property now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Properties
and/or the Improvements or that may be used in or relating to the planning,
development, financing or operation of the Properties and/or the Improvements,
including furniture, furnishings, equipment, machinery, money, insurance
proceeds, condemnation awards, accounts, contract rights, trademarks, goodwill,
chattel paper, documents, trade names, licenses and/or franchise agreements,
rights of Tenant under leases of Building Equipment or other personal property
or equipment, inventory, all refundable, returnable or reimbursable fees,
deposits or other funds or evidences of credit or indebtedness deposited by or
on behalf of Tenant with any governmental authorities, boards, corporations,
providers of utility services, public or private, including specifically, but
without limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs and all refunds, rebates or
credits in connection with a reduction in real estate taxes and assessments
against the Land and/or Improvements as a result of tax certiorari or any
applications or proceedings for reduction (the “Personalty”);

 

(xii)                           all of Tenant’s right, title and interest in and
to any awards, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter

 

Exhibit I-6

--------------------------------------------------------------------------------


 

to be made by any Governmental Authority pertaining to the Leasehold Estates,
the Properties, Improvements, Building Equipment or Personalty;

 

(xiii)                        all of Tenant’s rights to assume, reject and/or
terminate the Master Lease under or pursuant to Section 365 of the Bankruptcy
Code; and

 

(xiv)                       all of Tenant’s right, title and interest in all
proceeds, both cash and noncash, of the foregoing.

 

Notwithstanding the foregoing or anything to the contrary contained herein, to
the extent and so long as prohibited by applicable law, any Gaming License held
by or to which Tenant or one of its Subsidiaries is a party and any interest of
Tenant and its Subsidiaries in any Gaming License shall not constitute
Collateral; provided, that the proceeds of any such Gaming License shall
constitute part of the Collateral unless such proceeds independently constitute
Excluded Property (as defined in the Security Agreement).

 

UPON CONDITION that, until the occurrence of an Event of Default (as hereinafter
defined), Tenant shall be permitted to possess and use the Collateral in
accordance with and pursuant to the Master Lease, and to use the rents, issues,
profits, revenues and other income of the Collateral as provided in this
Security Instrument, the Master Lease, the Credit Agreement and the other
Financing Documents and, accordingly, from and after the occurrence of and
during the continuance of an Event of Default the license herein granted is
terminated.

 

Exhibit I-7

--------------------------------------------------------------------------------


 

ASSIGNMENT OF LEASES AND RENTS

 

NOW, THEREFORE, THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, as additional
security for the payment and performance in full of all the Indebtedness and
subject to the provisions of Section 4 hereof, absolutely, presently,
unconditionally and irrevocably pledges, grants, sells, conveys, delivers,
hypothecates, assigns, transfers and sets over to the applicable Trustee, for
the benefit of the Collateral Agent, with respect to the DOT Properties and to
the Collateral Agent with respect to the Mortgage Properties, in each case for
the benefit of the Secured Parties, all of the Tenant’s estate, right, title,
interest, claim and demand, as landlord, under any and all Leases including,
without limitation, the following (such assigned rights, the “Assignment of
Leases”):

 

(i)                                     the immediate and continuing right to
receive and collect Rents payable pursuant to the Leases by the subtenants
thereunder;

 

(ii)                                  all claims, rights, powers, privileges and
remedies of the Tenant, whether provided for in the Leases or arising by statute
or at law or in equity or otherwise, consequent on any failure on the part of
the subtenants under the Leases to perform or comply with any term of the
Leases, including damages or other amounts payable to the Tenant as a result of
such failure;

 

(iii)                               all rights to take all actions upon the
happening of a default under the Leases as shall be permitted by the Leases or
by law including, without limitation, the commencement, conduct and consummation
of proceedings at law or in equity; and

 

(iv)                              the full power and authority, in the name of
the Tenant or otherwise, to enforce, collect, receive and receipt for any and
all of the foregoing and to take all other actions whatsoever which the Tenant,
as landlord, is or may be entitled to take under the Leases.

 

1.                                      DEFINITIONS.  Wherever used in this
Security Instrument, the following terms, and the singular and plural thereof,
shall have the following meanings.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Appurtenances:  Shall have the meaning provided in the provision entitled
Granting Clause (iv).

 

Assignment of Leases:  Shall have the meaning provided in the provision entitled
Assignment of Leases and Rents.

 

Closing Date:  Shall mean the date of this Security Instrument.

 

Collateral:  Shall have the meaning provided in the recitals to the provision
entitled Granting Clause.

 

Collateral Agent:  Shall have the meaning provided in the Recitals.

 

Exhibit I-8

--------------------------------------------------------------------------------


 

Credit Agreement:  Shall have the meaning provided in the Recitals.

 

DOT Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Financing Documents:  Shall mean the Credit Documents, together with any Swap
Contract or Cash Management Agreement, to the extent that the obligations under
such Swap Contract or Cash Management Agreements constitute Guaranteed
Obligations.

 

Illinois Property:  Shall mean the land described in Exhibit A-I attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Improvements:  Shall have the meaning provided in Granting Clause (iii).

 

Indebtedness:  Shall have the meaning provided in the Recitals.

 

Indiana Property:  Shall mean the land described in Exhibit A-II attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Individual Property:  Shall mean, individually, the Illinois Property, the
Indiana Property, the Iowa Property, the Maine Property, the Mississippi
Property, the Missouri Property, the Nevada Property, the New Mexico Property,
the Ohio Property, the Pennsylvania Property and the West Virginia Property, as
applicable.

 

Iowa Property:  Shall mean the land described in Exhibit A-III attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Landlord:  Shall have the meaning provided in the Recitals.

 

Leasehold Estate:  Shall have the meaning provided in the Recitals.

 

Leases:  Shall have the meaning provided in Granting Clause (vi).

 

Licenses:  Shall mean all certifications, permits, licenses and approvals,
including without limitation, certificates of completion and occupancy permits
required of Tenant for the legal use, occupancy and operation of the Leasehold
Estate for retail and ancillary purposes.

 

Loan:  Shall have the meaning provided in the Recitals.

 

Maine Property:  Shall mean the land described in Exhibit A-IV attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Maine Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

Master Lease:  Shall have the meaning provided in the Recitals.

 

Exhibit I-9

--------------------------------------------------------------------------------


 

Maturity Date:  Shall mean     , 20

 

Mississippi Property:  Shall mean the land described in Exhibit A-V attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Mississippi Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Missouri Property:  Shall mean the land described in Exhibit A-VI attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Missouri Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Mortgage Properties:  Shall have the meaning provided in the Introductory
Paragraph.

 

Nevada Property:  Shall mean the land described in Exhibit A-VII attached hereto
and made a part hereof, including the Improvements situated thereon.

 

Nevada Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

New Mexico Property:  Shall mean the land described in Exhibit A-VIII attached
hereto and made a part hereof, including the Improvements situated thereon.

 

New Mexico Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

Ohio Property:  Shall mean the land described in b attached hereto and made a
part hereof, including the Improvements situated thereon.

 

Pennsylvania Property:  Shall mean the land described in Exhibit A-X attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Principal Amount:  Shall have the meaning provided in the Recitals.

 

Properties:  Shall have the meaning provided in the Introductory Paragraph.

 

Rents:  Shall have the meaning provided in Granting Clause (vi).

 

Tenant:  Shall have the meaning provided in the Introductory Paragraph.

 

Trustee:  Shall have the meaning provided in the Introductory Paragraph.

 

West Virginia Property:  Shall mean the land described in Exhibit A-XI attached
hereto and made a part hereof, including the Improvements situated thereon.

 

Exhibit I-10

--------------------------------------------------------------------------------


 

West Virginia Trustee:  Shall have the meaning provided in the Introductory
Paragraph.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Security Instrument shall refer to this Security Instrument as a
whole and not to any particular provision of this Security Instrument, and
section, schedule and exhibit references are to this Security Instrument unless
otherwise specified.  The words “includes” and “including” are not limiting and
mean “including without limitation.”  The word “or” is inclusive.

 

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding,” and the word “through” means “to and including.”

 

The word “Trustee” when used in this Security Instrument shall mean “the
applicable Trustee, for the benefit of the Collateral Agent, with respect to the
DOT Properties, for the benefit of the Secured Parties”.  The words “Trustee
and/or Collateral Agent” and words of similar import when used in this Security
Instrument shall refer to Trustee and/or Collateral Agent, as applicable.

 

References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto executed in writing by all
of the parties thereto and, if Collateral Agent’s consent was required for the
original of any such document, consented to by Collateral Agent.  All references
in this Security Instrument to the plural of any document described herein shall
mean all of such documents collectively.

 

References to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation.

 

The captions and headings of this Security Instrument are for convenience of
reference only and shall not affect the construction of this Security
Instrument.

 

2.                                      WARRANTY.  Tenant represents and
warrants to, and covenants and agrees with, Trustee and/or Collateral Agent as
follows:

 

(a)                                 Title.  Tenant owns good, marketable and
insurable leasehold title to the Properties and owns the Collateral free and
clear of any liens, claims or interest, except for the Permitted Liens
(including, without limitation, any lien arising from Landlord’s fee interest in
the Properties in existence on the date hereof).  This Security Instrument, upon
its due execution and proper recordation, is and will remain a valid and
enforceable (and, with respect to all personalty as to which security interests
are governed by the UCC, upon proper recordation and the filing of a financing
statement) perfected first Lien on and security interest on Tenant’s right,
title and interest in and to the Collateral subject to Permitted Liens
(including, without limitation, any lien on Landlord’s fee interest in the
Properties).

 

(b)                                 All Property.  The Collateral constitutes
all of the material real property, personal property, equipment and fixtures
currently (i) owned or leased by Tenant or (ii)

 

Exhibit I-11

--------------------------------------------------------------------------------


 

used and required in and for the full operation of the business located on the
Properties, other than any Gaming License or any items owned or leased by any
landlord, any tenants or any third party service providers or any Excluded
Property (as defined in the Security Agreement).

 

(c)                                  Enforceability of Security Instrument. 
This Security Instrument is the legal, valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

3.                                      COVENANTS.

 

(a)                                 Payment of Indebtedness.  Tenant shall
promptly pay when due the Indebtedness, all in lawful money of the United States
of America in accordance with the Financing Documents, and shall further perform
fully and in a timely manner all Indebtedness.  All sums payable by Tenant
hereunder shall be paid without demand, counterclaim (other than mandatory
counterclaims), offset, deduction (except as required by law) or defense. 
Tenant waives all rights now or hereafter conferred by statute or otherwise to
any such demand, counterclaim (other than mandatory counterclaims), setoff,
deduction or defense.

 

(b)                                 Performance and Observance of Covenants. 
Tenant will duly perform, observe and comply with all of its affirmative and
negative covenants, agreements and obligations to be performed, observed and
complied with by Tenant, and all of the other terms and conditions applicable to
Tenant, under the terms of the Credit Agreement, as if each such covenant,
agreement, obligation, term and condition were expressly set forth herein in
full.  Without limiting the generality of the foregoing, Tenant will maintain
the Collateral, pay Taxes and Other Taxes, obtain, pay and maintain insurance,
keep the Collateral free of Liens (other than Permitted Liens), pay the utility
charges for the Properties, perform alterations and repairs in respect of the
Properties, cause the Properties to comply with all Requirements of Law, restore
the Properties upon any casualty or Taking, and lease the Properties, as
permitted by the Credit Agreement, all in accordance with and subject to all of
the applicable terms and conditions of the Master Lease, this Security
Instrument, the Credit Agreement and the other Financing Documents.

 

(c)                                  Maintenance of Validity and Recording.

 

(i)                                     Tenant covenants that it will forthwith
after the execution and delivery of this Security Instrument and thereafter as
necessary from time to time cause this Security Instrument and the other
Financing Documents and any continuation statement or similar instrument
relating to any property subject thereto or to any property intended to be
encumbered, granted, conveyed, transferred and assigned by this Security
Instrument to be filed, registered and recorded in such manner and in such
places as may be required by law in order to publish notice of and fully to
protect the

 

Exhibit I-12

--------------------------------------------------------------------------------


 

validity thereof or the grant thereby of the property subject thereto and the
interest and rights of Trustee and/or Collateral Agent therein.  Tenant
covenants that it has paid or will pay or cause to be paid all taxes and fees
incident to such filing, registration and recording, and all expenses incident
to the preparation, execution and acknowledgment thereof, and of any instrument
of further assurance, and all federal or state stamp taxes or other charges
arising out of or in connection with the execution and delivery of such
instruments.

 

(ii)                                  Tenant shall maintain the validity,
perfection, priority and effectiveness of this Security Instrument and the other
Financing Documents.  Unless otherwise permitted in this Security Instrument or
the other Financing Documents, Tenant will not take any action, will not permit
action to be taken by others and will not omit to take any action, nor will
Tenant give any notice, approval or consent or exercise, waive or modify any
rights under or in respect of Permitted Liens, which action, omission, notice,
approval, consent or exercise, waiver or modification of rights would release
Tenant from, or reduce any of Tenant’s obligations or liabilities under, or
would result in the termination, surrender or assignment of, or the amendment or
modification of, any of the Financing Documents, or would impair the validity of
this Security Instrument or any of the other Financing Documents, or would have
a Material Adverse Effect, without Collateral Agent’s consent, and any attempt
to do any of the foregoing without such consent shall be of no force and effect.

 

(iii)                               Tenant, at its expense, will execute,
acknowledge and deliver all such instruments and take all such actions as
Collateral Agent from time to time reasonably may request or as may be
reasonably necessary or proper for the better assuring to Collateral Agent of
the Properties and rights now or hereafter subject to the Lien hereof or
intended so to be.

 

(d)                                 Transfers.  Tenant covenants and agrees
that, without Collateral Agent’s prior written consent, Tenant shall not
Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the other Credit Documents.

 

4.                                      LICENSE TO COLLECT RENTS.  To the
fullest extent permitted under applicable law, Trustee and/or Collateral Agent
and Tenant hereby confirm that for so long as no Event of Default shall have
occurred and is continuing, Trustee and/or Collateral Agent has granted to
Tenant a revocable license to (a) collect, receive, use and enjoy the Rents as
they become due and payable in accordance with the provisions of the Credit
Agreement and the provision hereof entitled Assignment of Leases, and
(b) otherwise deal with and enjoy the rights of lessor under the Leases;
provided that the existence of such right shall not operate to subordinate the
provision hereof entitled Assignment of Leases to any subsequent assignment, in
whole or in part by Tenant, and any such subsequent assignment shall be subject
to Trustee’s and/or Collateral Agent’s rights under this Security Instrument. 
Tenant further agrees to execute and deliver such assignments of Leases and
Rents as Collateral Agent may from time to time reasonably request in order to
better assure, transfer and confirm to Collateral Agent and/or Trustee the
rights

 

Exhibit I-13

--------------------------------------------------------------------------------


 

intended to be granted hereunder to Trustee and/or Collateral Agent with respect
thereto.  In accordance with the provisions of the provision hereof entitled
Assignment of Leases, upon the occurrence and during the continuance of an Event
of Default (1) Tenant agrees that Collateral Agent may, but shall not be
obligated to, assume the management of the Property, and collect the Rents,
applying the same upon the Indebtedness, and (2) Tenant hereby authorizes and
directs all tenants, purchasers or other Persons occupying, utilizing or
acquiring any interest in any part of the Property to pay all Rents to
Collateral Agent upon Trustee’s and/or Collateral Agent’s request.  Upon the
occurrence and during the continuance of an Event of Default, Trustee and/or
Collateral Agent shall have and hereby expressly reserves the right and
privilege (but assumes no obligation), to demand, collect, sue for, receive and
recover the Rents, or any part thereof, now existing or hereafter made, and
apply the same in accordance with this Security Instrument, the provision hereof
entitled Assignment of Leases, and applicable law.

 

5.                                      SECURITY AGREEMENT.  This Security
Instrument constitutes a security agreement on that portion of the Personalty
constituting personal property within the UCC and, to the extent required under
the UCC because portions of the Collateral may constitute fixtures, this
Security Instrument also constitutes a fixture filing under the Uniform
Commercial Code as in effect in each state in which a Property is located and is
to be filed in the office where a mortgage or deed of trust, as applicable, for
the Properties would be recorded.  In addition, Tenant hereby authorizes
Collateral Agent to file one or more financing statements to evidence more
effectively the security interest of Trustee and/or Collateral Agent in the
Personalty.  Collateral Agent also shall be entitled to proceed against all or
portions of the Property in accordance with the rights and remedies available
under the UCC.  Tenant is, for the purposes of this Security Instrument, deemed
to be the “Debtor”, and Collateral Agent is deemed to be the “Secured Party”, as
those terms are defined and used in the UCC.  Tenant agrees that the
Indebtedness of Tenant secured by this Security Instrument are further secured
by security interests in all of Tenant’s right, title and interest in and to the
Personalty.  In furtherance of the foregoing, in order to secure the
Indebtedness Tenant hereby grants to Collateral Agent a valid and effective
first priority security interest in all of Tenant’s right, title and interest in
and to the Personalty except for the Excluded Assets (as defined in the Security
Agreement), together with all replacements, additions, and proceeds.  In each
case, such security interest shall be first priority, subject to Permitted
Liens.  Except for Permitted Liens, Tenant agrees that, without the written
consent of Collateral Agent, no other security interest will be created under
the provisions of the UCC and no lease will be entered into with respect to any
Personalty now attached to or used or to be attached to or used in connection
with the Properties except as otherwise permitted hereunder or under the Credit
Documents.  Tenant agrees that all property of every nature and description
covered by the Lien and charge of this Security Instrument together with all
such property and interests covered by this Security Instrument are encumbered
as a unit, and upon the occurrence and during the continuance of an Event of
Default by Tenant, all of the Personalty, at Collateral Agent’s option, may be
foreclosed upon or sold in the same or different proceedings or at the same or
different time, subject to the provisions of applicable law.  The filing of any
financing statement relating to any such property or rights or interests shall
not be construed to diminish or alter any of Trustee’s and/or Collateral Agent’s
rights or priorities under this Security Instrument.  For purposes of filing
this Security Instrument as a Fixture Filing, the real estate to which the
fixtures are or are to become attached is the Tenant’s interest in the
Properties.  The record owner of such real estate or interest herein is
Landlord.  To the extent there are any inconsistencies between this Section 5
and the Security Agreement, the Security Agreement shall control.

 

Exhibit I-14

--------------------------------------------------------------------------------


 

6.                                      PROTECTION OF SECURITY.  If an Event of
Default occurs and is continuing, then Trustee and/or Collateral Agent, upon
reasonable notice to Tenant, may, but without obligation to do so and without
releasing Tenant from any obligation hereunder, make such appearances, disburse
such reasonable sums and take such action as Trustee and/or Collateral Agent
reasonably deems necessary or appropriate to protect Trustee’s and/or Collateral
Agent’s interest in the Collateral, including, but not limited to, disbursement
of reasonable attorneys’ fees, entry upon the Properties to make repairs or take
other action to protect the security hereof, and payment, purchase, contest or
compromise of any encumbrance, charge or lien which in the reasonable judgment
of Trustee and/or Collateral Agent appears to be prior or superior hereto.

 

7.                                      REMEDIES.  Subject to applicable law,
upon the occurrence and during the continuation of an Event of Default, Trustee
and/or Collateral Agent may take such actions against Tenant, subject to
Section 10 hereof, and/or against the Collateral or any portion thereof as
Trustee and/or Collateral Agent determines is necessary to protect and enforce
its rights hereunder, without notice or demand except as set forth below or as
required under applicable law.  Any such actions taken by Trustee and/or
Collateral Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Trustee and/or Collateral Agent may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Trustee and/or Collateral
Agent permitted by law, equity or contract or as set forth herein or in the
other Financing Documents.  Trustee’s and/or Collateral Agent’s determination of
appropriate action may be based on an appropriate real estate or other
consultant and/or counsel, and Trustee and/or Collateral Agent may rely
conclusively on such advice.  Solely upon the occurrence and during the
continuance of an Event of Default, such actions shall include all rights and
remedies available at law or in equity and shall also include, without
limitation, the following:

 

(a)                                 Acceleration.  Subject to any applicable
provisions of the Credit Agreement and the other Credit Documents, Collateral
Agent may declare all or any portion of the unpaid principal balance of the
Loan, together with all accrued and unpaid interest thereon, and all other
unpaid Indebtedness, to be immediately due and payable.

 

(b)                                 Entry.  Subject to the provisions and
restrictions of applicable law (including any Gaming Laws) and the Master Lease,
Trustee and/or Collateral Agent, personally, or by its agents or attorneys, at
Trustee’s and/or Collateral Agent’s election, may enter into and upon all or any
part of the Collateral (including, but not limited to, the Properties or the
Improvements and any part thereof), and may exclude Tenant, its agents and
servants therefrom (but such entry shall be subject to any non-disturbance
agreements then in effect); and Trustee and/or Collateral Agent, having and
holding the same, may use, operate, manage and control the Collateral or any
part thereof and conduct the business thereof, either personally or by its
superintendents, managers, agents, servants, attorneys or receiver.  Upon every
such entry, Trustee and/or Collateral Agent may, at the reasonable expense of
the Collateral and/or Tenant and subject to the provisions and restrictions of
applicable law (including any Gaming Laws) and the Master Lease, from time to
time, either by purchase, repair or construction, maintain and restore the
Collateral or any part thereof, and may insure and reinsure the same in such

 

Exhibit I-15

--------------------------------------------------------------------------------


 

amount and in such manner as may seem to them to be advisable.  Similarly, from
time to time, Trustee and/or Collateral Agent may, at the reasonable expense of
Tenant (which amounts may be disbursed by Collateral Agent from the Collateral
on behalf of Tenant), make all necessary or proper repairs, renewals,
replacements, alterations, additions, betterments and improvements to and on the
Collateral or any part thereof as it may deem reasonably advisable.  Subject to
the provisions and restrictions of applicable law (including any Gaming Laws)
and the Master Lease, Trustee and/or Collateral Agent or its designee shall also
have the right to manage and operate the Collateral or any part thereof and to
carry on the business thereof and exercise all rights and powers of Tenant with
respect thereto, either in the name of Tenant or otherwise, as may seem to them
to be advisable.  In confirmation of the grant made in Granting Clause
(vi) hereof, but subject to applicable laws (including any Gaming Laws) and the
Master Lease, in the case of the occurrence and continuation of an Event of
Default, Collateral Agent shall be entitled to collect and receive all Rents to
be applied in the order of priorities and amounts as shall be provided for in
Section 8 hereof.  Collateral Agent shall be liable to account only for Rents
and other proceeds actually received by Collateral Agent.  Collateral Agent,
shall be liable to account only for rents, issues and profits and other proceeds
actually received by Collateral Agent.

 

(c)                                  Foreclosure.  Subject to the Master Lease:

 

(i)                                     Trustee and/or Collateral Agent, with or
without entry, personally or by its agents or attorneys, insofar as applicable,
and in addition to any and every other remedy, may (i) sell to the extent
permitted by law and pursuant to the power of sale granted herein, all and
singular, the Collateral, and all estate, right, title and interest, claim and
demand of Tenant therein, and any applicable right of redemption thereof, at one
or more sales, as an entirety or in parcels, and at such times and places as
required or permitted by law and as are customary in the county in which the
Collateral is located and upon such terms as Collateral Agent may fix and
specify in the notice of sale to be given to Tenant (and on such other notice
published or otherwise given as provided by law), or as may be required by law;
(ii) institute proceedings for the complete or partial foreclosure of this
Security Instrument under the provisions of the laws of the jurisdiction or
jurisdictions in which the Collateral or any part thereof is located, or under
any other applicable provision of law; or (iii) take all steps to protect and
enforce the rights of Trustee and/or Collateral Agent, whether by action, suit
or proceeding in equity or at law (for the specific performance of any covenant,
condition or agreement contained in this Security Instrument, or in aid of the
execution of any power herein granted, or for any foreclosure hereunder, or for
the enforcement of any other appropriate legal or equitable remedy), or
otherwise, as Trustee and/or Collateral Agent being advised by counsel and its
financial advisor, shall deem most advisable to protect and enforce any of their
rights or duties hereunder.

 

Exhibit I-16

--------------------------------------------------------------------------------


 

(ii)                                  Trustee and/or Collateral Agent may
conduct any number of sales from time to time.  The power of sale, if any, shall
not be exhausted by any one or more such sales as to any part of the Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold.

 

(iii)                               Upon taking title to the Collateral (whether
by foreclosure, deed in lieu or otherwise) by Collateral Agent or any other
purchaser or assignee of the Collateral after an Event of Default, Tenant shall
assign and transfer all of its right, title and interest in and to the
Collateral to Collateral Agent.  Tenant hereby irrevocably appoints Collateral
Agent (or Trustee, if required by law) as its attorney-in-fact to execute all
documents and take all actions necessary to effectuate such assignment and
transfer, provided that such power may only be exercised by Collateral Agent
while an Event of Default exists and is continuing.

 

(d)                                 Specific Performance.  Trustee and/or
Collateral Agent, may institute an action, suit or proceeding at law or in
equity for the specific performance of any covenant, condition or agreement
contained herein, or in aid of the execution of any power granted hereunder or
for the enforcement of any other appropriate legal or equitable remedy.

 

(e)                                  Sale of Property.

 

(i)                                     Trustee and/or Collateral Agent may
postpone any sale of all or any part of the Collateral to be made under or by
virtue of this Section 7 by public announcement at the time and place of such
sale, or by publication, if required by law, and, from time to time, thereafter,
may further postpone such sale by public announcement made at the time of sale
fixed by the preceding postponement to the extent not prohibited by applicable
law.

 

(ii)                                  Upon the completion of any sale made by
Trustee and/or Collateral Agent under or by virtue of this Section 7, Trustee
and/or Collateral Agent shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient deed or deeds or other appropriate instruments,
conveying, assigning and transferring all its estate, right, title and interest
in and to the property and rights so sold.  Trustee and/or Collateral Agent is
hereby appointed the true and lawful irrevocable attorney-in-fact of Tenant in
its name and stead or in the name of Trustee and/or Collateral Agent to make all
necessary conveyances, assignments, transfers and deliveries of the property and
rights so sold, and, for that purpose, Trustee and/or Collateral Agent may
execute all necessary deeds and other instruments of assignment and transfer,
and may substitute one or more persons with like power, Tenant hereby ratifying
and confirming all that such attorney or attorneys or such substitute or
substitutes shall lawfully do by virtue hereof; provided, however, that such
power of attorney shall be effective only for so long as an Event of Default
shall exist and be continuing.  Tenant shall, nevertheless, if so requested in
writing by Trustee and/or

 

Exhibit I-17

--------------------------------------------------------------------------------


 

Collateral Agent, ratify and confirm any such sale or sales by executing and
delivering to Trustee and/or Collateral Agent or to such purchaser or purchasers
all such instruments as may be advisable, in the judgment of Trustee and/or
Collateral Agent, for such purposes and as may be designated in such request. 
Any such sale or sales made under or by virtue of this Section 7 shall operate
to divest all the estate, right, title, interest, claim and demand, whether at
law or in equity, of Tenant in and to the Collateral and rights so sold, and
shall be a perpetual bar, at law and in equity, against Tenant, its successors
and assigns and any Person claiming through or under Tenant and its successors
and assigns.

 

(iii)                               The receipt of Trustee and/or Collateral
Agent for the purchase money paid as a result of any such sale shall be a
sufficient discharge therefor to any purchaser of the property or rights, or any
part thereof, so sold.  No such purchaser, after paying such purchase money and
receiving such receipt, shall be bound to see to the application of such
purchase money upon or for any trust or purpose of this Security Instrument, or
shall be answerable, in any manner, for any loss, misapplication or
non-application of any such purchase money or any part thereof, nor shall any
such purchaser be bound to inquire as to the authorization, necessity,
expediency or regularity of such sale.

 

(iv)                              Upon any sale made under or by virtue of this
Section 7, to the extent not prohibited by applicable law, Trustee and/or
Collateral Agent may bid for and acquire the Collateral or any part thereof and,
in lieu of paying cash therefor, may make settlement for the purchase price by
crediting upon the Indebtedness secured by this Security Instrument the net
proceeds of sale, after deducting therefrom the expense of the sale and the
costs of the action and any other sums which Trustee and/or Collateral Agent is
authorized to deduct under this Security Instrument.  The person making such
sale shall accept such settlement without requiring the production of this
Security Instrument, and there shall be deemed credited to the Indebtedness
under this Security Instrument the net proceeds of such sale.  Trustee and/or
Collateral Agent, upon acquiring the Collateral or any part thereof, shall be
entitled to own, hold, lease, rent, operate, manage or sell the same in any
manner permitted by applicable laws.

 

(f)                                   Voluntary Appearance; Receivers.  Upon the
occurrence, and during the continuance of, any Event of Default, and immediately
upon commencement of (i) any action, suit or other legal proceeding by Trustee
and/or Collateral Agent to obtain judgment for the Indebtedness and any other
sums required to be paid pursuant to this Security Instrument, or (ii) any
action, suit or other legal proceeding by Trustee and/or Collateral Agent of any
other nature in aid of the enforcement of the Financing Documents or any of
them, Tenant will (a) enter its voluntary appearance in such action, suit or
proceeding, and (b) if required by Collateral Agent, consent to the appointment,
of one or more receivers of the Collateral and all of the Rents.  After the
occurrence of any Event of Default, or

 

Exhibit I-18

--------------------------------------------------------------------------------


 

upon the filing of a bill in equity or similar document to foreclose this
Security Instrument or to enforce the specific performance hereof or in aid
thereof, or upon the commencement of any other judicial proceeding to enforce
any right of Trustee and/or Collateral Agent, Trustee and/or Collateral Agent
shall be entitled, as a matter of right, if it shall so elect, without notice to
any other party and without regard to the adequacy of the security of the
Collateral, forthwith, either before or after declaring the principal of, and
interest on, the Loan and all other Indebtedness to be due and payable, to the
appointment of such a receiver or receivers.  Any receiver or receivers so
appointed shall have such powers as a court or courts shall confer, which may
include, without limitation, any or all of the powers which Trustee and/or
Collateral Agent is authorized to exercise by the provisions of this Section 7,
and shall have the right to incur such obligations and to issue such
certificates therefor as the court shall authorize.  Notwithstanding the
foregoing, Trustee and/or Collateral Agent as a matter of right may appoint or
secure the appointment of a receiver, trustee, liquidator or similar official of
the Collateral or any portion thereof, and Tenant hereby irrevocably consents
and agrees to such appointment, without notice to Tenant and without regard to
the value of the Collateral or adequacy of the security for the Indebtedness and
without regard to the solvency of the Tenant or any other Person liable for the
payment of the Indebtedness, and such receiver or other official shall have all
rights and powers permitted by applicable law and such other rights and powers
as the court making such appointment may confer, but the appointment of such
receiver or other official shall not impair or in any manner prejudice the
rights of Trustee and/or Collateral Agent to receive the Rents pursuant to this
Security Instrument or the provisions hereof entitled Assignment of Leases.

 

(g)                                  UCC Remedies.  Trustee and/or Collateral
Agent may exercise any or all of the remedies available to a secured party under
the UCC, specifically including, without limitation, the right to recover the
reasonable attorneys’ fees and disbursements and other expenses incurred by
Trustee and/or Collateral Agent in the enforcement of this Security Instrument
or in connection with Tenant’s redemption of the Improvements or Building
Equipment.  Trustee and/or Collateral Agent may exercise its rights under this
Security Instrument independently of any other collateral or guaranty that
Tenant may have granted or provided to the applicable Trustee and/or Collateral
Agent in order to secure payment and performance of the Indebtedness, and the
applicable Trustee and/or Collateral Agent shall be under no obligation or duty
to foreclose or levy upon any other collateral given by Tenant to secure any
Indebtedness or to proceed against any guarantor before enforcing its rights
under this Security Instrument.

 

(h)                                 Leases.  The applicable Trustee and/or
Collateral Agent may, at its option, before any proceeding for the foreclosure
(or partial foreclosure) or enforcement of this Security Instrument, treat any
Lease which is subordinate by its terms to the Lien of this Security Instrument
(and with respect to which a non-disturbance agreement exists and is in full
force and effect without any default on the part of the Tenant thereunder or
under the Lease relating thereto beyond the expiration of applicable notice and
cure periods), as either subordinate or superior to the Lien

 

Exhibit I-19

--------------------------------------------------------------------------------


 

of this Security Instrument; provided that each such Lease shall be subject and
subordinated to the Master Lease at least to the extent of this Security
Instrument as set forth in Section 14.

 

(i)                                     Other Rights.  Trustee and/or Collateral
Agent may pursue against Tenant any other rights and remedies of Trustee and/or
Collateral Agent permitted by law, equity or contract or as set forth herein or
in the other Financing Documents.

 

(j)                                    Retention of Possession.  Notwithstanding
the appointment of any receiver, liquidator or trustee of Tenant, or any of its
property, or of the Collateral or any part thereof, Trustee and/or Collateral
Agent, to the extent permitted by law, shall be entitled to retain possession
and control of all property now or hereafter granted to or held by Trustee
and/or Collateral Agent under this Security Instrument.

 

(k)                                 Suits by Trustee or Collateral Agent.  All
rights of action under this Security Instrument may be enforced by Trustee
and/or Collateral Agent without the production of this Security Instrument at
any trial or other proceeding relative thereto.  Any such suit or proceeding
instituted by Trustee and/or Collateral Agent shall be brought in the name of
Trustee, for the benefit of Collateral Agent, and/or Collateral Agent, in each
case for the benefit of the Secured Parties and any recovery of judgment shall
be subject to the rights of Collateral Agent for the benefit of the Secured
Parties.

 

(l)                                     Remedies Cumulative.  No remedy herein
conferred upon or reserved to Trustee and/or Collateral Agent shall exclude any
other remedy, and each such remedy shall be cumulative and in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity. 
No delay or omission of Trustee and/or Collateral Agent to exercise any right or
power accruing upon any Event of Default shall impair any such right or power,
or shall be construed to be a waiver of any such Event of Default or an
acquiescence therein.  Every power and remedy given to Trustee and/or Collateral
Agent by this Security Instrument or any other Financing Document may be
exercised from time to time and as often as Trustee and/or Collateral Agent as
each may deem expedient.  Nothing in this Security Instrument shall affect
Tenant’s obligations to pay the principal of, and interest on, the Loan in the
manner and at the time and place expressed in the Credit Agreement.

 

(m)                             WAIVER OF RIGHTS.  TENANT AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, IT WILL NOT AT ANY TIME, (1) INSIST UPON, PLEAD
OR CLAIM OR TAKE ANY BENEFIT OR ADVANTAGE OF ANY STAY, EXTENSION OR MORATORIUM
LAW, WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN FORCE, WHICH MAY AFFECT
THE COVENANTS AND TERMS OF PERFORMANCE OF THIS SECURITY INSTRUMENT, (2) CLAIM,
TAKE OR INSIST UPON ANY BENEFIT OR ADVANTAGE OF ANY LAW, NOW OR AT ANY TIME
HEREAFTER IN FORCE, PROVIDING FOR VALUATION OR APPRAISAL

 

Exhibit I-20

--------------------------------------------------------------------------------


 

OF THE PROPERTY, OR ANY PART THEREOF, PRIOR TO ANY SALE OR SALES THEREOF WHICH
MAY BE MADE PURSUANT TO ANY PROVISION HEREIN CONTAINED, OR PURSUANT TO THE
DECREE, JUDGMENT OR ORDER OF ANY COURT OF COMPETENT JURISDICTION OR (3) AFTER
ANY SUCH SALE OR SALES, CLAIM OR EXERCISE ANY RIGHT UNDER ANY STATUTE HERETOFORE
OR HEREAFTER ENACTED BY THE UNITED STATES OR ANY STATE OR OTHERWISE TO REDEEM
THE PROPERTY AND RIGHTS SOLD PURSUANT TO SUCH SALE OR SALES OR ANY
PART THEREOF.  TENANT HEREBY EXPRESSLY WAIVES ALL BENEFITS AND ADVANTAGES OF
SUCH LAWS, AND COVENANTS, TO THE FULLEST EXTENT PERMITTED BY LAW, NOT TO HINDER,
DELAY OR IMPEDE THE EXECUTION OF ANY POWER HEREIN GRANTED OR DELEGATED TO
TRUSTEE AND/OR COLLATERAL AGENT, BUT WILL SUFFER AND PERMIT THE EXECUTION OF
EVERY POWER AS THOUGH NO SUCH LAWS HAD BEEN MADE OR ENACTED.  TENANT FOR ITSELF
AND ALL WHO MAY CLAIM THROUGH OR UNDER IT, WAIVES, TO THE EXTENT IT LAWFULLY
MAY DO SO, ANY AND ALL HOMESTEAD RIGHTS AND, ANY AND ALL RIGHTS TO
REINSTATEMENT, ANY AND ALL RIGHT TO HAVE THE PROPERTY COMPRISING THE PROPERTY
MARSHALED UPON ANY FORECLOSURE OF THE LIEN HEREOF.

 

(n)                                 Joint and Several Grants of Property.  It is
intended that the grants of the security interests in the Leasehold Estates with
respect to each Individual Property contained herein shall each be construed and
treated as a separate, distinct grant for the purpose of securing the entire
Indebtedness secured hereunder in the same manner as though each of the
Individual Property was mortgaged and transferred to (i) the applicable Trustee
with respect to each of the DOT Properties, for the benefit of the Collateral
Agent, or (ii) Collateral Agent, with respect to the Mortgage Properties, in
each case for the benefit of the Secured Parties and in each case by a separate
and distinct mortgage or deed of trust (as applicable) and security agreement,
so that if it should at any time appear or be held that this Security Instrument
fails to transfer to Trustee and/or Collateral Agent the leasehold interest to
any of the Individual Property, or any part thereof, as against creditors of
Tenant, other than Trustee and/or Collateral Agent or otherwise, such failure
shall not operate to affect in any way the transfer of leasehold interest to any
other Individual Property or any part thereof; but nothing herein contained
shall be construed as requiring Trustee and/or Collateral Agent to resort to any
leasehold interest in any Individual Property for the satisfaction of the
Indebtedness hereby secured in preference or priority to any leasehold interest
in any other Individual Property or the remainder of the Collateral hereby
conveyed, but Trustee and/or Collateral Agent may seek satisfaction out of all
of the Collateral or any part thereof, in its absolute discretion.

 

Exhibit I-21

--------------------------------------------------------------------------------


 

8.                                      APPLICATION OF PROCEEDS.

 

(a)                                 Sale Proceeds.  The proceeds of any sale or
foreclosure of the Collateral or any portion thereof shall be applied in
accordance with Section 11.02 of the Credit Agreement unless otherwise required
by applicable law.

 

(b)                                 Other Proceeds.  All other proceeds or other
amounts collected by Trustee and/or Collateral Agent following an Event of
Default shall be applied in accordance with Section 11.02 of the Credit
Agreement unless otherwise required by applicable law.

 

9.                                      MISCELLANEOUS.

 

(a)                                 CERTAIN WAIVERS.  TO INDUCE THE SECURED
PARTIES TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY INSTRUMENT
AND THE OTHER FINANCING DOCUMENTS, AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED,
EACH OF COLLATERAL AGENT AND TENANT EXPRESSLY AND IRREVOCABLY HEREBY, IN
ADDITION TO AND NOT IN DEROGATION OF ALL OTHER WAIVERS CONTAINED IN THE OTHER
FINANCING DOCUMENTS, THIS SECURITY INSTRUMENT AND THE OTHER FINANCING DOCUMENTS,
WAIVE AND SHALL WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY, OR
COUNTERCLAIM ASSERTED BY ANY SECURED PARTY WHICH ACTION, PROCEEDING OR
COUNTERCLAIM ARISES OUT OF OR IS CONNECTED WITH THIS SECURITY INSTRUMENT OR ANY
OTHER CREDIT DOCUMENT.

 

(b)                                 Notices.  Any notice, election, request,
demand, report or statement which by any provision of this Security Instrument
is required or permitted to be given or served hereunder shall be in writing and
shall be given or served in the manner and to the Persons required by
Section 13.02 of the Credit Agreement.

 

(c)                                  No Oral Modification.  This Security
Instrument may not be waived, altered, amended, modified, changed, discharged or
terminated orally but only by a written agreement signed by the party against
which enforcement is sought.

 

(d)                                 Partial Invalidity.  In the event any one or
more of the provisions contained in this Security Instrument shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, but each shall be construed as if such invalid, illegal or unenforceable
provision had never been included hereunder.

 

(e)                                  Successors and Assigns.  All covenants of
Tenant contained in this Security Instrument are imposed solely and exclusively
for the benefit of Trustee, for the benefit of Collateral Agent, and/or
Collateral Agent, in each case including its successors and assigns and in each
case for the benefit of the Secured Parties, and

 

Exhibit I-22

--------------------------------------------------------------------------------


 

no other Person shall have standing to require compliance with such covenants or
be deemed, under any circumstances, to be a beneficiary of such covenants, any
or all of which may be freely waived in whole or in part by Trustee and/or
Collateral Agent at any time if in its sole discretion it deems it advisable to
do so.  All such covenants of Tenant shall run with the land and bind Tenant,
the successors and assigns of Tenant (and each of them) and all subsequent
owners, encumbrances and Tenants of the Property, and shall inure to the benefit
of Trustee, for the benefit of Collateral Agent, and/or Collateral Agent, in
each case including its successors and assigns and in each case for the benefit
of the Secured Parties.

 

(f)                                   GOVERNING LAW.

 

(i)                                     THE PROVISIONS OF THIS SECURITY
INSTRUMENT REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS
LOCATED.  ALL OTHER PROVISIONS OF THIS SECURITY INSTRUMENT, ANY CLAIM OR
CONTROVERSY ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE, AND THE RIGHTS AND OBLIGATIONS OF TENANT,
TRUSTEE AND COLLATERAL AGENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), TO THE EXTENT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY, AND FURTHER, NOTWITHSTANDING THE
FOREGOING, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE “PROPERTY”, THE
CREATION OF THE SECURITY INTEREST THEREIN SHALL BE GOVERNED BY THE
UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK FROM TIME TO TIME AND
THE PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION AND PRIORITY OF SUCH
SECURITY INTEREST SHALL BE GOVERNED IN ACCORDANCE WITH THE MANDATORY CHOICE OF
LAW RULES SET FORTH IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW
YORK FROM TIME TO TIME.

 

(ii)                                  EACH OF TENANT AND COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:  (I) SUBMITS FOR ITSELF AND THE PROPERTIES IN
ANY PROCEEDING RELATING TO THIS SECURITY INSTRUMENT, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO

 

Exhibit I-23

--------------------------------------------------------------------------------


 

THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF; (II) CONSENTS THAT
ANY SUCH PROCEEDING MAY BE BROUGHT IN ANY SUCH COURT; (III) AGREES THAT SERVICE
OF PROCESS IN ANY SUCH PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN THE CREDIT AGREEMENT OR AT SUCH
OTHER ADDRESS OF WHICH COLLATERAL AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO; AND (IV) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

 

(g)                                  No Waiver.  No failure by Trustee and/or
Collateral Agent to insist upon the strict performance of any term hereof or to
exercise any right, power or remedy consequent upon a breach thereof shall
constitute a waiver of any such term or right, power or remedy or of any such
breach.  No waiver of any breach shall affect or alter this Security Instrument,
which shall continue in full force and effect, or shall affect or alter the
rights of Trustee and/or Collateral Agent with respect to any other then
existing or subsequent breach.

 

(h)                                 Further Assurances.  Tenant, at its own
expense, will execute, acknowledge and deliver all such reasonable further
documents or instruments including, without limitation, (i) security agreements
on any Building Equipment included or to be included in the Collateral, and
(ii) such other documents as Collateral Agent from time to time may reasonably
request to better assure, transfer and confirm unto Collateral Agent the rights
now or hereafter intended to be granted to Trustee and/or Collateral Agent under
this Security Instrument or the other Financing Documents.  Tenant shall notify
Collateral Agent in writing no less than thirty (30) days prior to a change of
address.

 

(i)                                     Counterparts.  This Security Instrument
may be executed in one or more counterparts, each of which shall be deemed to be
an original, and all of which together shall constitute one and the same
instrument.

 

(j)                                    Merger, Conversion, Consolidation or
Succession to Business of Collateral Agent.  Any Person who becomes the
Collateral Agent pursuant to Section 12.06 of the Credit Agreement, shall be the
successor of Collateral Agent hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto except as
otherwise required by applicable law.

 

Exhibit I-24

--------------------------------------------------------------------------------


 

(k)                                 Multistate Real Estate Transaction.  Tenant
acknowledges that this Security Instrument is one of the Security Documents (for
purposes of this article, collectively the “Other Security Documents”) that
collectively secure the Indebtedness.  Tenant agrees that the lien of this
Security Instrument shall be absolute and unconditional and shall not in any
manner be affected or impaired by any acts or omissions whatsoever of Trustee
and/or Collateral Agent and, without limiting the generality of the foregoing,
the lien hereof shall not be impaired by any acceptance by Trustee and/or
Collateral Agent of any security for or guarantee upon any of the Indebtedness
or by any failure, neglect or omission on the part of Trustee and/or Collateral
Agent to realize upon or protect any of the Indebtedness or any collateral
security therefor including the Other Security Documents, except to the extent
otherwise provided by law.  The lien hereof shall not in any manner be impaired
or affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or any disposition of any of the Indebtedness or any of
the collateral security therefor, including the Other Security Documents or of
any guarantee therefor.  To the extent not prohibited by applicable law, Trustee
and/or Collateral Agent may, at its discretion, foreclose, exercise any power of
sale, or exercise any other remedy available to it under any or all of the Other
Security Documents without first exercising or enforcing any of its rights and
remedies hereunder, or may foreclose, exercise any power of sale, or exercise
any other right available under this Security Instrument without first
exercising or enforcing any of its rights or remedies under any or all of the
Other Security Documents.  To the extent not prohibited by applicable law, such
exercise of Trustee’s and/or Collateral Agent’s rights and remedies under any or
all of the Other Security documents shall not in any manner impair the
Indebtedness or the lien of this Security Instrument, and any exercise of the
rights or remedies of Trustee and/or Collateral Agent hereunder shall not impair
the lien of any of the Other Security Documents or any of Trustee’s and/or
Collateral Agent’s rights and remedies thereunder.  Tenant specifically consents
and agrees that Trustee and/or Collateral Agent may exercise its rights and
remedies hereunder and under the Other Security Documents separately or
concurrently and in any order that it may deem appropriate, except to the extent
otherwise provided by law.

 

10.                               SUBSTITUTE OR SUCCESSOR TRUSTEE.  Trustee may
resign by an instrument in writing addressed to Collateral Agent, or Trustee may
be removed at any time with or without cause by Collateral Agent.  In case of
death, resignation, removal or disqualification of Trustee or if for any reason
Collateral Agent shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Collateral Agent shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed and acknowledged by Collateral Agent and, if required by applicable law
to provide constructive notice, recorded in the county or counties where the
applicable Properties are located, and the authority hereby conferred shall
extend to the appointment of other successor and substitute trustees
successively until the indebtedness secured hereby has been paid in full or
until the Properties are sold hereunder.  Such appointment

 

Exhibit I-25

--------------------------------------------------------------------------------


 

and designation by Collateral Agent shall be full evidence of the right and
authority to make the same and of all facts therein recited.  If Collateral
Agent is a corporation or a nationally chartered bank and such appointment is
executed in its behalf by an officer of such corporation or nationally chartered
bank, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation.  Upon the making
of any such appointment and designation, all of the estate and title of Trustee
in the Collateral shall vest in the named successor or substitute trustee and he
shall thereupon succeed to and shall hold, possess and execute all the rights,
powers, privileges, immunities and duties herein conferred upon a Trustee
hereunder; but nevertheless, upon the written request of Collateral Agent or of
the successor or substitute trustee, Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor or substitute trustee all
of the estate and title in the Property of Trustee so ceasing to act, together
with all rights, powers, privileges, immunities and duties herein conferred upon
Trustee, and shall duly assign, transfer and deliver any of the properties and
monies held by said Trustee hereunder to said successor or substitute trustee. 
All references herein to Trustee shall be deemed to refer to Trustee (including
any successor or substitute appointed and designated as herein provided) from
time to time acting hereunder.  Tenant hereby ratifies and confirms any and all
acts which the herein named Trustee or its successor or successors, substitute
or substitutes, in this trust, shall do lawfully by virtue hereof.

 

11.                               LIABILITY OF TRUSTEE.  Trustee shall not be
liable for any error of judgment or act done by Trustee in good faith, or be
otherwise responsible or accountable under any circumstances whatsoever, except
for Trustee’s unlawful acts, gross negligence, bad faith or willful misconduct
or material breach of this Security Instrument.  Trustee shall have the right to
rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine.  All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, and shall be segregated from all other monies, and Trustee shall
be under no liability for interest on any monies received by him hereunder. 
Tenant will reimburse Trustee for, and indemnify and save Trustee harmless
against, any and all liability and expenses which may be incurred by Trustee in
the performance of its duties hereunder, except to the extent of any liabilities
or expenses incurred as a result of the Trustee’s unlawful acts gross
negligence, bad faith or willful misconduct or material breach of this Security
Instrument.  The Trustee shall not be required to join in the execution of any
amendment or modification of this Security Instrument.

 

12.                               COLLATERAL AGENT AND TRUSTEE.  Trustee accepts
the trusts hereby created and agrees to perform the duties herein required of
them upon the terms and conditions hereof.  The duties and obligations of
Trustee in respect of this Security Instrument shall be as set forth in this
Section 12.

 

(a)                                 Except upon the occurrence and during the
continuance of an Event of Default actually known to Collateral Agent:

 

(i)                                     Trustee shall undertake to perform such
duties and obligations and only such duties and obligations as are specifically
set forth in this Security Instrument or as otherwise directed by a letter of
direction from Collateral

 

Exhibit I-26

--------------------------------------------------------------------------------


 

Agent, and no implied covenants or obligations shall be read into this Security
Instrument or the other Financing Documents against such Trustee; and

 

(ii)                                  In the absence of unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon certificates or opinions
furnished to such Trustee and conforming to the requirements of this Security
Instrument and the other Financing Documents; but in the case of any such
certificates or opinions which by any provision hereof or thereof are
specifically required to be furnished to Collateral Agent, the Trustee shall be
under a duty to examine the same to determine whether or not they conform to the
requirements of this Security Instrument.

 

(iii)                               In case an Event of Default known to
Collateral Agent has occurred and is continuing, Trustee shall exercise the
rights and powers vested in such Trustee by this Security Instrument, with
reasonable care.

 

(iv)                              No provision of this Security Instrument shall
be construed to relieve Trustee from liability for its own unlawful acts, gross
negligence, bad faith or willful misconduct or material breach of this
agreement, except that:

 

(1)                                 This Section 12(a) hereof shall not be
construed to limit the effect of Section 12(b) hereof;

 

(2)                                 Such Trustee shall not be liable for any
error of judgment made in good faith by an officer of such Trustee, unless it
shall be proved that such Trustee or such officer were negligent in ascertaining
the pertinent facts; and

 

(3)                                 Such Trustee shall not be liable with
respect to any action taken or omitted to be taken in good faith in accordance
with the direction of Collateral Agent relating to the time, method and place of
conducting any proceeding for any remedy available to such Trustee, or
exercising any trust or power conferred upon such Trustee under this Security
Instrument.

 

(v)                                 Whether or not therein expressly so
provided, every provision of this Security Instrument relating to the conduct or
affecting the liability of or affording protection to Trustee shall be subject
to the provisions of this Section 12(a).

 

(vi)                              No provision of this Security Instrument shall
require Trustee to expend or risk their own funds or otherwise incur any
personal financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if such Trustee shall have
reasonable grounds for

 

Exhibit I-27

--------------------------------------------------------------------------------


 

believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to them.

 

(b)                                 At any time or times for the purpose of
meeting the Requirements of Law of any jurisdiction in which any part of a
Property may at the time be located, Collateral Agent shall have the power to
appoint and, upon the written request of Collateral Agent, Tenant shall for such
purpose join with Collateral Agent in the execution, delivery and performance of
all instruments and agreements reasonably necessary or proper to appoint, one or
more Persons reasonably approved by Collateral Agent to act as trustee pursuant
to this Security Instrument in such jurisdiction for such portion of the
Property located in such jurisdiction with such powers as are provided in the
instrument of appointment which shall expressly designate the Collateral
affected and the capacity of the appointee as a “Trustee” hereunder, and to vest
in such Person or Persons in the capacity aforesaid, any property, title, right
or power deemed necessary or desirable, subject to the other provisions of this
Section 12; provided, however, that no instrument or document shall be signed on
Tenant’s behalf or required of Tenant that expressly creates personal liability
on the part of Tenant or requires Tenant to expend any funds.  If Tenant does
not join in such appointment within fifteen (15) days after the receipt by it of
a request so to do, or in case an Event of Default has occurred and is
continuing, Collateral Agent alone shall make such appointment; provided,
however, that no instrument or document shall be signed on Tenant’s behalf or
required of Tenant that expressly creates personal liability on the part of
Tenant or requires Tenant to expend any funds.  Should any written instrument
from Tenant be reasonably required by Trustee so appointed for more fully
confirming to such Trustee such property, title, right or power, any and all
such instruments shall, on request, be executed, acknowledged and delivered by
Tenant; provided, however, that no instrument or document shall be signed on
Tenant’s behalf or required of Tenant that expressly creates personal liability
on the part of Tenant or requires Tenant to expend any funds.

 

(i)                                     Every Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the terms set
forth in Section 12(b)(ii) hereof.

 

(ii)                                  To the extent permitted by law, but to
such extent only, Trustee is appointed herein subject to the following terms,
namely:

 

(1)                                 Subject to the terms hereof and to the
extent permitted by law, all rights, powers, duties and obligations under this
Security Instrument granted to or imposed upon Collateral Agent and such Trustee
shall be exercised solely by Collateral Agent.

 

(2)                                 The rights, powers, duties and obligations
hereby conferred or imposed upon Collateral Agent and such Trustee in respect of
any Property covered by such appointment shall be exercised or performed by
Collateral Agent separately, or at the election of Collateral Agent by
Collateral Agent and such Trustee jointly,

 

Exhibit I-28

--------------------------------------------------------------------------------


 

except to the extent that (i) under any law of any jurisdiction in which any
particular act is to be performed by Collateral Agent and/or such Trustee,
Collateral Agent shall be incompetent or unqualified to perform such act or
(ii) Collateral Agent shall deem it inconvenient or undesirable to perform such
act, then in any such event such rights, powers, duties and obligations shall be
exercised and performed by such Trustee at the written direction of Collateral
Agent.

 

(3)                                 Collateral Agent at any time, by an
instrument in writing executed by it, may accept the resignation of or remove
Trustee.  Upon the written request of Collateral Agent, Tenant shall join with
Collateral Agent in the execution, delivery and performance of all instruments
and agreements reasonably necessary or proper to effectuate such resignation or
removal; provided that Tenant shall not be required to incur personal liability
or to expend any funds as a direct result thereof.  A successor to the Trustee
so resigned or removed may be appointed in the manner provided in this
Section 12.

 

(4)                                 Upon the resignation or removal of Trustee,
Collateral Agent shall have the power to appoint and, upon the written request
of Collateral Agent, Tenant shall, for such purpose, join with Collateral Agent
in the execution, delivery and performance of all instruments and agreements
reasonably necessary or proper to appoint one or more Persons reasonably
approved by Collateral Agent to act as successor Trustee together with
Collateral Agent of all or any part of the Property so designated, with such
power as provided for in this Section 12, and to vest in such Person or Persons
in the capacity aforesaid, any property, title, right or power deemed necessary
or desirable, subject to the other provisions of this Section 12; provided, that
Tenant shall not be required to enter into any instrument or agreement that
increases Tenant’s liabilities under this Security Instrument.  Tenant shall pay
all reasonable and customary costs and expenses associated with the appointment
of such successor Trustee.  If Tenant does not join in such appointment, within
fifteen (15) days after the receipt by it of a request so to do, or in case an
Event of Default has occurred and is continuing, Collateral Agent acting alone
shall make such appointment.  Should any written instrument from Tenant be
required by any successor Trustee so appointed for more fully confirming to such
trustee such property, title, right or power, any and all such instruments
shall, on request, be executed, acknowledged and delivered by Tenant; provided,
that Tenant shall not be required to enter into any instrument that increases
Tenant’s liabilities under this Security Instrument.

 

Exhibit I-29

--------------------------------------------------------------------------------


 

(5)                                 No Trustee hereunder shall be personally
liable by reason of any act or omission of Collateral Agent or any other trustee
hereunder and Collateral Agent shall not be personally liable by reason of any
act or omission of the Trustee; neither shall knowledge of Collateral Agent be
imputed to the Trustee nor shall knowledge of the Trustee be imputed to
Collateral Agent.

 

(6)                                 Any notice delivered to Collateral Agent
shall be deemed to have been sufficiently delivered without any delivery to the
Trustee.

 

(7)                                 Any obligation of Tenant to file or give
notices, reports or information to Collateral Agent hereunder shall be satisfied
by the delivery thereof to Collateral Agent.

 

(8)                                 Any successor to Trustee (herein, called a
“Successor Trustee”) shall execute, acknowledge and deliver to its predecessor
(herein called a “Predecessor Trustee”), Collateral Agent and Tenant, an
instrument accepting such appointment.  Thereupon, the Successor Trustee shall,
without any further act, deed or conveyance, become vested with the estates,
properties, rights, powers, duties and trusts of the Predecessor Trustee in the
trusts created by this Security Instrument, with the same effect as if
originally named as Trustee.  At the written request of Tenant, Collateral Agent
or the Successor Trustee, the Predecessor Trustee shall execute and deliver an
instrument, in recordable form, transferring to the Successor Trustee, upon the
trusts herein expressed, the Property and shall duly assign transfer, deliver
and pay over to the Successor Trustee, any property and money subject to the
Lien hereof held by it.  If any written instrument from Tenant or Collateral
Agent be required by the Successor Trustee for more fully and certainly vesting
in and confirming to the Successor Trustee such estates, properties, rights,
powers and trusts, then, at the request of the Successor Trustee, all such
instruments shall be made, executed, acknowledged and delivered by Tenant or
Collateral Agent to the Successor Trustee; provided, that Tenant shall not be
required to enter into any instrument that increases Tenant’s liabilities under
this Security Instrument.

 

At any time or times, (i) for the purpose of meeting the Requirements of Law of
any jurisdiction in which any part of the Collateral may at the time be located
or (ii) if Collateral Agent deems it to be necessary or desirable for the
protection of its interests, Collateral Agent shall have the power to appoint,
and upon written request of Collateral Agent, Tenant shall for such purpose join
with Collateral Agent in the execution, delivery and performance of all
instruments and agreements reasonably necessary or proper to appoint (provided,
however, that no such instruments or agreements shall be required of Tenant that
expressly creates personal liability on the part of Tenant), one or more Persons
approved by

 

Exhibit I-30

--------------------------------------------------------------------------------


 

Collateral Agent either to act as co-trustee, jointly with Collateral Agent, of
all or any part of the Collateral, or to act as separate trustee of any such
property, in either case with such powers as may be provided in the instrument
of appointment which shall expressly designate the property affected and the
capacity of the appointee as either a co-trustee or separate trustee, and to
vest in such person or persons in the capacity aforesaid, any property, title,
right or power deemed necessary or desirable, subject to the other provisions of
this Section 12.  If Tenant does not join in such appointment within fifteen
(15) days after the receipt by it of a request so to do, or in case an Event of
Default has occurred and is continuing, Collateral Agent alone shall make such
appointment.

 

(c)                                  Should any written instrument from Tenant
be required by any co-trustee or separate trustee so appointed for more fully
confirming to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, by request, be executed, acknowledged
and delivered by Tenant; provided, that Tenant shall not be required to enter
into any instrument that increases Tenant’s liabilities under this Security
Instrument.

 

(d)                                 Every co-trustee or separate trustee shall,
to the extent permitted by law, but to such extent only, be appointed subject to
the same terms as hereinabove set forth for such Trustee.

 

(e)                                  Tenant and Collateral Agent intend that the
relationship created under this Security Instrument be solely that of mortgagor
and mortgagee.  Nothing herein is intended to create a joint venture,
partnership, tenancy-in-common or joint tenancy relationship between Tenant and
Collateral Agent.

 

13.                               APPLICATION OF GAMING LAWS.  Notwithstanding
anything to the contrary contained herein, the terms and provisions of this
Security Instrument, including, but not limited to all rights and remedies of
the Collateral Agent and the other Secured Parties and powers of attorney and
appointment, are expressly subject to all Gaming Laws and the laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”),
which may include, but not be limited to, the necessity for the Collateral Agent
and the other Secured Parties to obtain the prior approval of the applicable
Gaming Authority before taking any action hereunder and to be licensed by such
Gaming Authority before exercising any rights and remedies hereunder.

 

14.                               MASTER LEASE.  Notwithstanding anything to the
contrary contained herein, the lien of this Security Instrument is subject and
subordinate to the Master Lease (and to all matters to which the Master Lease is
subject and subordinate) and the exercise of remedies hereunder that would
affect the Leasehold Estate shall be subject to the terms of the Master Lease.

 

15.                               LEASE COVENANTS

 

(a)                                 Tenant shall (i) pay or cause to be paid all
rents, additional rents and other sums required to be paid by Tenant as tenant
under and pursuant to the provisions of the Master Lease on or before the date
on which such rent or other charge is payable,

 

Exhibit I-31

--------------------------------------------------------------------------------


 

(ii) diligently perform and observe all of the terms, covenants and conditions
of the Master Lease, as tenant thereunder, to be performed and observed prior to
the expiration of any applicable grace period therein provided, (iii) promptly
notify Collateral Agent of the giving of any notice by Landlord under the Master
Lease to Tenant of any default by Tenant as tenant thereunder, and promptly
deliver to Collateral Agent a true copy of each such notice.

 

(b)                                 Tenant shall keep the Master Lease in full
force and effect and not allow the Master Lease to lapse or be terminated or any
rights to renew the Master lease to be forfeited or cancelled, and reasonably
cooperate with Administrative Agent in all respects to cure any such default in
accordance with the terms of the Credit Agreement.  Tenant hereby assigns to
Trustee and/or Collateral Agent, as further security for the payment and
performance of the Indebtedness and observance of the terms, covenants and
conditions of this Security Instrument, all of the rights, privileges and
prerogatives of Tenant, as tenant under the Master Lease including, without
limitation, the exercise of any renewal options thereunder, following the
occurrence and during the continuance of an Event of Default, to surrender the
Leasehold Estates or to terminate, cancel, modify, change, supplement, alter or
amend any of the Master Lease, and any such surrender of the Leasehold Estates
or termination, cancellation, modification, change, supplement, alteration or
amendment of the Master Lease not permitted pursuant to the terms of the Credit
Agreement shall be void and of no force or effect.

 

(c)                                  If at any time after the occurrence and
during the continuance of an Event of Default, Tenant shall default in the
performance or observance of any term, covenant or condition of the Master Lease
to be performed or observed by Tenant, as tenant thereunder, then, without
limiting the generality of the other provisions of this Security Instrument, and
without waiving or releasing Tenant from any of its Indebtedness, Trustee and/or
Collateral Agent shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Master Lease on the part
of Tenant, as tenant thereunder, to be performed or observed or to be promptly
performed or observed on behalf of Tenant, to the end that the rights of Tenant
in, to and under the Master Lease shall be kept unimpaired and free from
default.  If Trustee and/or Collateral Agent shall make any payment or perform
any act or take action in accordance with the preceding sentence, Trustee and/or
Collateral Agent will notify Tenant thereof.  In any such event, upon the
occurrence and during the continuance of an Event of Default and subject to the
rights of other tenants, subtenants and other occupants under the Leases,
Trustee and/or Collateral Agent and any Person designated by Trustee and/or
Collateral Agent shall have, and are hereby granted, the right to enter upon the
applicable Properties at any time and from time to time for the purpose of
taking any such action.  If Landlord shall deliver to Trustee and/or Collateral
Agent a copy of any notice of default sent by Landlord to Tenant, as tenant
under the Master Lease, such notice shall constitute full protection to Trustee
and/or Collateral Agent for any action taken or omitted to be taken by Trustee
and/or Collateral Agent, in good faith, and in reliance thereon.

 

Exhibit I-32

--------------------------------------------------------------------------------


 

(d)                                 In the event that Tenant shall be the owner
and holder of the fee title to any portion of the Properties while any portion
of the Indebtedness remains unpaid or unsatisfied, the lien of this Security
Instrument shall be spread to cover such Person’s fee title to such portion of
the Properties and such fee title shall be deemed to be included in the
Collateral.  Tenant agrees, at its sole cost and expense, including any
reasonable attorneys’ fees and disbursements incurred by Trustee and/or
Collateral Agent, to (i) execute or cause to be executed any and all documents
or instruments necessary to subject Tenant’s fee title to the Properties to the
lien of this Security Instrument; and (ii) provide, at Tenant’s expense, a title
insurance policy in form and substance satisfactory to Trustee and/or Collateral
Agent that shall insure that the lien of this Security Instrument is a first
lien on Tenant’s or such Person’s fee title to applicable portion of the
Properties.

 

(e)                                  In the event of the bankruptcy,
reorganization or insolvency of Tenant, any attempt by Tenant to surrender the
Leasehold Estates, or any portion thereof, under the Master Lease, or any
attempt under such circumstances by Tenant to terminate, cancel or acquiesce in
the rejection of the Master Lease without the consent of Collateral Agent shall
be null and void.  Tenant hereby expressly releases, assigns, relinquishes and
surrenders unto Trustee and/or Collateral Agent all of its right, power and
authority to terminate, cancel, acquiesce in the rejection of, modify, change,
supplement, alter or amend the Master Lease in any respect, either orally or in
writing, in the event of the bankruptcy, reorganization or insolvency of Tenant,
and any attempt on the part of Tenant to exercise any such right without the
consent of Collateral Agent shall be null and void.  Tenant hereby irrevocably
appoints Trustee and/or Collateral Agent as its true and lawful attorney-in-fact
which power of attorney shall be coupled with an interest, for the purpose of
exercising its rights pursuant to Section 365(h) of the Bankruptcy Code or any
successor to such Section (i) to obtain for the benefit of Tenant or Trustee
and/or Collateral Agent a right to possession or statutory term of years derived
from or incident to the Master Lease, or (ii) to treat the Master Lease as
terminated.

 

(f)                                   Notwithstanding the rejection of the
Master Lease by Landlord, as debtor in possession, or by a trustee for Landlord,
pursuant to Section 365 of the Bankruptcy Code, neither the lien of this
Security Instrument nor Trustee’s and/or Collateral Agent’s rights with respect
to the Master Lease shall be affected or impaired by reason thereof and this
Security Instrument shall extend automatically to all of Tenant’s rights and
remedies with respect to the Master Lease arising at any time under or pursuant
to Section 365 of the Bankruptcy Code.  In the event that Tenant shall remain in
possession of the Properties following a rejection of the Master Lease by
Landlord, as debtor in possession, or by a trustee for Landlord, Tenant agrees
that it shall not exercise any right of offset against the rent payable under
the Master Lease, pursuant to Section 365(h)(2) of the Bankruptcy Code, or
otherwise, without the prior consent of Collateral Agent thereto.

 

Exhibit I-33

--------------------------------------------------------------------------------


 

16.                               MISSOURI STATE SPECIFIC PROVISIONS

 

(a)                                 No Oral Agreements.  This notice is provided
pursuant to Section 432.045, R.S.Mo. as amended.  As used herein, “creditor”
means Secured Parties or any party extending credit to the Credit Parties in
connection with this transaction and “this writing” means this Security
Instrument, the Notes, the Credit Agreement and all other Financing Documents
executed and delivered in connection with the Notes and the Credit Agreement and
transactions contemplated hereunder and thereunder.  ORAL OR UNEXECUTED
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT YOU (TENANT) AND US (SECURED PARTIES) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

(b)                                 Force-Place Insurance.  The following notice
is given pursuant to Section 427.120 R.S.Mo., as amended.  Nothing contained in
such notice shall be deemed to limit or modify the terms of this Security
Instrument, the Notes, the Credit Agreement or any other Financing Documents. 
As used herein “you” or “your” shall mean Tenant and “we” or “us” means
Collateral Agent, the Secured Parties or any party extending credit to the
Credit Parties in connection with the transactions contemplated by the Credit
Agreement.  UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY
YOUR AND BORROWER’S AGREEMENTS WITH US, WE MAY PURCHASE INSURANCE AT YOUR
EXPENSE TO PROTECT OUR INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY, BUT
NEED NOT, PROTECT YOUR INTERESTS.  THE COVERAGE THAT WE PURCHASE MAY NOT PAY ANY
CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST YOU IN CONNECTION WITH THE
COLLATERAL.  YOU MAY LATER CANCEL ANY INSURANCE PURCHASED BY US, BUT ONLY AFTER
PROVIDING EVIDENCE THAT YOU HAVE OBTAINED INSURANCE WHICH SATISFIES THE
REQUIREMENTS SET FORTH IN YOUR AND BORROWER’S AGREEMENTS WITH US.  IF WE
PURCHASE INSURANCE FOR THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF
THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES
WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COST OF
THE INSURANCE MAY BE ADDED TO THE TOTAL OUTSTANDING BALANCE OF THE LOAN AND
CONSTITUTE INDEBTEDNESS.  THE COSTS OF THE

 

Exhibit I-34

--------------------------------------------------------------------------------


 

INSURANCE OBTAINED BY US MAY BE MORE THAN THE COSTS OF INSURANCE YOU MAY BE ABLE
TO OBTAIN ON YOUR OWN.

 

(c)                                  Future Advances.  The parties intend for
this Security Instrument to be governed by the provisions of Section 443.055 of
the Revised Statutes of Missouri with respect to future advances and the maximum
aggregate principal amount of all indebtedness that is, or under any contingency
may be secured as of the date of this Security Instrument or at any time
thereafter by this Security Instrument is [$1,250,000,000], plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the Collateral or the lien hereof, expenses
incurred by Collateral Agent by reason of any default by the Tenant under the
terms hereof, together with interest thereon, all of which amount shall be
secured hereby.  In the event any person legally entitled thereto shall at any
time deliver or cause to be delivered to Collateral Agent a notice pursuant to
subsections 6 or 8 of Section 443.055 of the Revised Statutes of Missouri
electing to terminate the operation of this Security Instrument as security for
future advances or future obligations made or incurred after the date of such
notice, then upon receipt of such notice Collateral Agent shall have no further
obligation under this Security Instrument or any other Credit Document or
otherwise to advance monies to or for the account of any of the Tenant. 
Moreover, any request by Tenant for an advance under any Credit Document or
otherwise shall constitute a certification that no such notice of termination
has been given.

 

17.                               WEST VIRGINIA STATE SPECIFIC PROVISIONS

 

(a)                                 Credit Line Deed of Trust.  This instrument
is a Credit Line Deed of Trust for the purposes of W. VA. Code Section 38-1-14,
and secures a maximum principal amount not to exceed [$1,250,000,000], and this
Security Instrument is also security for the payment of interest on such
principal sums, as described herein, and for taxes, insurance premiums and other
expenses or obligations incurred by the Secured Parties, Collateral Agent or
West Virginia Trustee pursuant to the provisions of this Security Instrument,
the Notes, the Credit Agreement and the other Financing Documents (the expenses
or obligations listed in clause (ii) above, collectively, “Future Advances”). 
This Security Instrument secures Future Advances, which are intended to be
obligatory unless Tenant is in default under this Security Agreement, the Notes
or the Credit Agreement.

 

(b)                                 Notices.  A copy of a notice of foreclosure
sale shall be served on the Tenant by certified mail, return receipt requested,
directed to the address specified in Section 13.02 of the Credit Agreement or
such other address given to the Collateral Agent in writing.  A notice shall be
deemed complete when such notice is mailed to the aforesaid address,
notwithstanding the fact that such mail may be returned as refused or
undeliverable.  A copy of such notice shall be served by certified mail, at
least twenty (20) days prior to the sale, upon any subordinate lien holder who
has previously notified the Collateral Agent by certified mail of the existence
of a

 

Exhibit I-35

--------------------------------------------------------------------------------


 

subordinate lien.  The address to which such notice to the Collateral Agent
shall be mailed is set forth in Section 13.02 of the Credit Agreement.  Further,
any notices to be given to the Collateral Agent pursuant to W. Va. Code
Section 38-1-14 shall be delivered to the address set forth in Section 13.02 of
the Credit Agreement for the Secured Parties.

 

(c)                                  Waiver of Service.  Tenant hereby waives
personal service of notice of any sale made hereunder, upon Tenant, its
devisees, agents, successors or assigns, and also waives the posting of notice
of sale at the courthouse.

 

(d)                                 Foreclosure and Sale.  Notwithstanding
anything to the contrary in Section 7 any foreclosure and sale of any or all
portions of the West Virginia Property shall be held in accordance with W. Va.
Code Sections 38-1-3, 4 and 5 and other applicable provisions of law.

 

(e)                                  Proceeds of Foreclosure Sale. 
Notwithstanding anything to the contrary in Section 8, the proceeds of
foreclosure sale by the West Virginia Trustee shall pay, first the costs and
expenses of executing this trust including the Collateral Agent’s, the Secured
Parties’ and the West Virginia Trustee’s legal fees and other expenses, but the
West Virginia Trustee shall be entitled to no commission; second, to the Secured
Parties and Collateral Agent all sums paid for taxes, insurance, repairs and all
other costs and expenses incurred or paid under the provisions of this Security
Instrument, together with interest thereon at the rate specified in the Credit
Agreement from the date of payment; third, to the Secured Parties the full
amount due and unpaid portion of the Indebtedness; and fourth, the balance, if
any, to the Tenant, its successors and assigns, upon delivery of and surrender
to the purchasers of possession of the West Virginia Property less the expense,
if any, of obtaining such possession.  If foreclosure proceedings are instituted
but not completed, the Secured Parties shall be reimbursed for all costs and
expenses incurred by the Secured Parties in commencing such proceedings.  Any
sale may be adjourned from time to time by oral proclamation by the West
Virginia Trustee.

 

(f)                                   Secured Parties, Pursuant to W. Va. Code
Section 39-1-2, at the time of the execution and delivery of this Security
Instrument, the Secured Parties of the obligations secured hereby and its
address are as set out in the Credit Agreement.

 

18.                               ILLINOIS STATE SPECIFIC PROVISIONS

 

(a)                                 Principles of Construction.  In the event of
any inconsistencies between the terms and conditions of this Section 18 and the
other terms and conditions of this Security Instrument, the terms and conditions
of this Section 18 shall control and be binding.

 

(b)                                 Maximum Principal Sum.  Notwithstanding
anything herein to the contrary, it is agreed that the maximum principal amount
of the Indebtedness secured by this

 

Exhibit I-36

--------------------------------------------------------------------------------


 

Security Instrument, including all advancements, at any one time shall not
exceed One Billion Two Hundred Fifty Million Dollars [($1,250,000,000)].

 

(c)                                  Illinois Mortgage Foreclosure Law.  It is
the intention of Tenant, Collateral Agent and other Secured Parties that the
enforcement of the terms and provisions of this Security Instrument shall be
accomplished in accordance with all of the provisions of the Illinois Mortgage
Foreclosure Law (735 ILCS 5/15-1101, et seq.), as amended from time to time (the
“IMFL”) and, with respect to thereto, Tenant agrees and covenants that:

 

(i)                                     Tenant, Collateral Agent and other
Secured Parties shall have the benefit of all of the provisions of the IMFL,
including all amendments thereto which may become effective from time to time
after the date hereof.  In the event any provision of the IMFL which is
specifically referred to herein may be repealed, Collateral Agent and other
Secured Parties shall have the benefit of such provision as most recently
existing prior to such repeal, as though the same were incorporated herein by
express reference, to the extent not prohibited by applicable law;

 

(ii)                                  Wherever provision is made in this
Security Instrument, the Notes, the Credit Agreement or the other Financing
Documents for insurance policies to bear mortgage clauses or other loss payable
clauses or endorsements in favor of Collateral Agent, or to confer authority
upon Collateral Agent to settle or participate in the settlement of losses under
policies of insurance or to hold and disburse or otherwise control use of
insurance proceeds, from and after the entry of judgment of foreclosure, all
such rights and powers of Collateral Agent shall continue in Collateral Agent as
judgment creditor or Collateral Agent until confirmation of sale;

 

(iii)                               Subject to, and to the maximum extent
allowed under, the IMFL, all advances, disbursements and expenditures made or
incurred by Collateral Agent before and during a foreclosure, and before and
after judgment of foreclosure, and at any time prior to sale, and, where
applicable, after sale, and during the pendency of any related proceedings, of
the type contemplated under Subsection b(5) of Section 15-1302 of the IMFL
(collectively “IMFL Protective Advances”), shall have the benefit of all
applicable provisions of the IMFL.  To the maximum extent allowed under the
IMFL, all IMFL Protective Advances shall be additional indebtedness secured by
this Security Instrument, and shall become immediately due and payable without
notice and with interest thereon from the date of the advance until paid at the
rate of interest payable after default under the terms of the Credit Agreement. 
To the maximum extent allowed under the IMFL, this Security Instrument shall be
a lien for all IMFL Protective Advances as to subsequent purchasers and judgment
creditors from the time this Security Instrument is recorded pursuant to
Subsection (b)(5) of Section 15-1302 of the IMFL.  The total amount outstanding
at any one time which is secured by this Security Instrument, excluding any
interest

 

Exhibit I-37

--------------------------------------------------------------------------------


 

and any amounts advanced by Collateral Agent in accordance with the terms of
this Security Instrument to (i) preserve or restore the Illinois Property,
(ii) preserve the lien of the Security Instrument or the priority thereof, or
(iii) enforce this Security Instrument, shall not exceed two hundred percent
(200%) of the sum of (i) the total face amount of the Loan, plus (ii) the total
interest which may hereafter accrue under the Loan on such face amount.  Tenant
covenants and agrees that the recording of this Security Instrument in the
Official Records of the County where the Illinois Property is located shall also
operate from the date of such recording as a financing statement filed as a
fixture filing in accordance with Section 9-502(c) of the UCC.  The addresses of
Tenant (debtor) and Collateral Agent (secured party) are as set forth in
Section 13.02 of the Credit Agreement;

 

(iv)                              In addition to any provision of this Security
Instrument authorizing the Collateral Agent to take or be placed in possession
of the Illinois Property, or for the appointment of a receiver, Collateral Agent
shall have the right, in accordance with, and subject to, Sections 15-1701 and
15-1702 of the IMFL, to be placed in possession of the Illinois Property or at
its request to have a receiver appointed, and such receiver, or the Secured
Parties, if and when placed in possession, shall have, in addition to any other
powers provided in this Security Instrument, all rights, powers, immunities, and
duties as provided for in Sections 15-1701, 15-1703 and 15-1704 of the IMFL;

 

(v)                                 Tenant acknowledges that (i) the Illinois
Property does not constitute agricultural real estate, as said term is defined
in Section 15-1201 of the IMFL or residential real estate as defined in
Section 15-1219 of the IMFL and (ii) the entire principal obligation secured
hereby constitutes a “loan secured by a mortgage on real estate” within the
purview of the operation of 815 ILCS 205/4(1)(l).  To the fullest extent
permitted by the IMFL and any other applicable law, pursuant to
Section 15-1601(b) of the IMFL, Tenant hereby waives any and all right of
redemption;

 

(vi)                              In addition to the prior grant of a security
interest set forth above, Tenant hereby grants to Collateral Agent a continuing
security interest in all chattels and articles of personal property described in
the GRANTING CLAUSES of this Security Instrument, including all existing and
future equipment, general intangibles, accounts, instruments, chattel paper,
documents, and other items so included therein, now owed or hereafter acquired
by Tenant or in which Tenant has or shall acquire an interest in any way
belonging, relating or pertaining to, or used in connection with, or located on,
the properties referenced in the GRANTING CLAUSES, or placed on any part
thereof, and in all accessories, parts and accessions attached to or used in
connection therewith and in cash and in non-cash proceeds thereof;

 

Exhibit I-38

--------------------------------------------------------------------------------


 

(vii)                           Without limiting the generality of the
foregoing, all expenses incurred by Collateral Agent to the extent reimbursable
under Sections 15-1510 and 15-1512 of the IMFL, whether incurred before or after
any decree or judgment of foreclosure, and whether or not enumerated in this
Security Instrument, shall be added to the Indebtedness;

 

(viii)                        During the existence of an Event of Default,
Collateral Agent shall, at its option and without notice or demand, be entitled
to enter upon the Illinois Property to take immediate possession of any personal
property belonging to Tenant.  Upon request, Tenant shall assemble and make such
personal property available to Collateral Agent at a place designated by
Collateral Agent which is reasonably convenient to both parties.  Collateral
Agent may sell all or any portion of such personal property at public or private
sale in accordance with the UCC or in accordance with the foreclosure sale
provisions under this Security Instrument.  Tenant agrees that a commercially
reasonable manner of disposition of such personal property upon the occurrence
of an Event of Default shall include, without limitation and at the option of
Collateral Agent, the sale of such personal property, in whole or in part,
concurrently with a foreclosure sale of the Property in accordance with the
provisions of this Security Instrument; and

 

(ix)                              Except to the extent contrary to law, Tenant
waives the benefit of all laws now existing or that hereafter may be enacted
providing for (i) any valuation or appraisement before sale of any portion of
the Illinois Property, (ii) any exemption, under and by virtue of any statute of
the State of Illinois or the United States, (iii) the benefit of all laws that
may be hereafter enacted in any way extending the time for the enforcement and
collection of the Indebtedness or creating or extending a period of redemption
from any sale made in collecting the Indebtedness, and (iv) any rights and
remedies which Tenant may have or be able to assert by reason of (a) the laws of
the State of Illinois pertaining to the rights and remedies of sureties, (b) any
statute of limitations as a bar to the enforcement of the lien of this Security
Instrument or to any action brought to enforce the Loan or other obligations, or
(c) any rights, legal or equitable, to require marshaling of assets or to
require foreclosure sales in a particular order.  If any law now or hereafter in
force referred to in this paragraph of which Tenant or Tenant’s successor or
successors might take advantage despite the provisions hereof, shall hereafter
be repealed or cease to be in force, such law shall not thereafter be deemed to
constitute any part of the contract herein contained or to preclude the
operation or application of the provisions of this paragraph.

 

Notwithstanding anything contained in this Security Instrument to the contrary,
if any provision in this Security Instrument shall be inconsistent with any
provision of the IMFL, the provisions of the IMFL shall take precedence over the
provisions of this Security Instrument with respect to such inconsistent
provision, but shall not invalidate or render unenforceable any other provision

 

Exhibit I-39

--------------------------------------------------------------------------------


 

of this Security Instrument that can be construed in a manner consistent with
the IMFL or in a manner otherwise not prohibited by the IMFL.

 

(d)                                 Use of Loan Proceeds.  Tenant covenants that
the proceeds of the loan evidenced by the Notes, the Credit Agreement and the
other Credit Documents and secured by this Security Instrument will be used for
business purposes as specified in 815 ILCS 205/4, as amended, and that the
principal obligation secured hereby constitutes a business loan which comes
within the purview of such Section.

 

(e)                                  Possession of the Property.  To the maximum
extent permitted by applicable law, Tenant hereby releases and waives any and
all rights to retain possession of the Illinois Property during the continuance
of an Event of Default and any and all rights of redemption from sale under any
order or decree of foreclosure, pursuant to rights therein granted, on behalf of
Tenant, all persons and entities interested in Tenant and each and every person
(except judgment creditors of Tenant) acquiring any interest in, or title to,
the Illinois Property subsequent to the date of this Security Instrument, and on
behalf of all other persons to the extent permitted by the provisions of 735
ILCS 5/15-1603, as amended.

 

(f)                                   Insurance Default.  In the event Tenant,
at any time, fails to provide Collateral Agent with evidence of the insurance
coverage as required by this Security Instrument or the other Credit Documents,
Collateral Agent may purchase the insurance coverage at Tenant’s expense to
protect Collateral Agent’s interests in the Illinois Property.  Pursuant to 815
ILCS 180/10, such insurance may, but need not, protect Tenant’s interests, and
Collateral Agent shall be under no obligation to so protect Tenant’s interests. 
The insurance coverage that Collateral Agent purchases on behalf of Tenant may
not pay any claim that Tenant makes or any claim that is made against Tenant in
connection with the Illinois Property.  Tenant may later cancel any insurance
coverage purchased by Collateral Agent, but only after providing Collateral
Agent with evidence that insurance coverage has been obtained as provided for in
this Security Instrument and the other Credit Documents.  In the event
Collateral Agent purchases all or any portion of the insurance coverage for the
Illinois Property or as otherwise required hereunder or in the other Credit
Documents, Tenant will be responsible for all costs and expenses of such
insurance coverage, including, but not limited to, interest and any other
charges imposed by Collateral Agent in connection with the purchase of the
insurance coverage, until the effective date of the cancellation or expiration
of the insurance coverage.  The costs and expenses of any insurance coverage
purchased by Collateral Agent shall be added to the Indebtedness secured
hereby.  Tenant acknowledges that the cost of the insurance coverage purchased
by Collateral Agent pursuant hereto may be more than the cost of insurance that
Tenant may be able to obtain on its own.

 

(g)                                  Stated Maturity Date.  The stated Maturity
Date of the Loan is [         ] as the same may be extended pursuant to the
Credit Agreement.

 

(h)                                 Interest.  The Indebtedness shall bear
interest as set forth in the Credit Agreement.

 

Exhibit I-40

--------------------------------------------------------------------------------


 

(i)                                     Revolving Credit.  This Security
Agreement is given to secure, inter alia, a revolving credit facility and
secures not only present indebtedness but also future advances, whether such
future advances are obligatory or are to be made at the option of the Secured
Parties, or otherwise as are to be made within twenty (20) years of the date
hereof.  The amount of indebtedness secured hereby may increase or decrease from
time to time, however the principal amount of such indebtedness shall not at any
time exceed the amount of [$1,250,000,000] plus interest thereon, and other
costs, amounts and disbursements as provided herein and in the other Financing
Documents.

 

19.                               INDIANA STATE SPECIFIC PROVISIONS

 

(a)                                 State Specific Provisions.  In the event of
any inconsistencies between the terms and provisions of this Section 19 and the
terms and provision of the other Sections and Articles of this Security
Instrument, the terms and provisions of this Section 19 shall govern and
control.

 

(b)                                 Definitions (State-Specific).  Terms used in
this Section 19 that are not otherwise defined are given the same meaning as set
forth in this Security Instrument.  The following terms and references (for
purposes of this Section 19 only) shall mean the following:

 

(i)                                     “Applicable State Law” means statutory
and case law in the State (as defined below), including, but not by way of
limitation, Mortgages, Ind. Code 32-29, Mortgage Foreclosure Actions, Ind. Code
32-30-10, Receiverships, Ind. Code 32-30-5, as each of such statutes may be
amended, modified and/or recodified from time to time.

 

(ii)                                  “County” means the County in the State in
which the Indiana Property is located.

 

(iii)                               “State” means the state in which the Indiana
Property is located.

 

(iv)                              “UCC” means the Uniform Commercial Code -
Secured Transactions, Ind. Code § 26-1-9.1 as amended, modified and/or
recodified from time to time; provided, however, if by reason of mandatory
provisions of law, the perfection, the effect of perfection or nonperfection,
and the priority of a security interests in any UCC collateral are governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to perfection,
effect of perfection or non-perfection, and the priority of the security
interests in any such UCC collateral.

 

(c)                                  Document Construed as a Mortgage.  This
Security Instrument shall be construed as a mortgage and therefore, Tenant
should be considered a “mortgagor” and Collateral Agent should be considered a
“mortgagee” and each such party shall

 

Exhibit I-41

--------------------------------------------------------------------------------


 

have all the rights and benefits of a mortgagor and mortgagee as conferred
herein and by Applicable State Law.

 

(d)                                 Granting Clause.  The portion of the
Granting Clauses that reads:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that Tenant, to secure the full and timely
payment and performance of the Indebtedness pursuant to and as provided in the
Credit Agreement, the Security Instrument and the other Financing Documents
MORTGAGES, WARRANTS, GRANTS, BARGAINS, SELLS, ALIENATES, RELEASES, CONFIRMS,
CONVEYS, PLEDGES, ASSIGNS, TRANSFERS A SECURITY INTEREST IN AND SETS OVER (x) IN
TRUST WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, the DOT Properties
to each applicable Trustee and its successors or assigns, for the benefit and
use of Collateral Agent and its successors and assigns, for the benefit of the
Secured Parties, forever, and (y) the Mortgaged Properties to Collateral Agent,
TO HAVE AND TO HOLD for the benefit of the Secured Parties, directly, all its
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

is hereby deleted and replaced with the following:

 

THIS SECURITY INSTRUMENT WITNESSETH:  that to secure the full and timely payment
and performance of the Indebtedness pursuant to and as provided in the Credit
Agreement, this Security Instrument and the other Financing Documents and for
and in consideration of the sum of Ten and no/100 dollars ($10), and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, subject to the terms and provisions hereof, Tenant, as mortgagor,
hereby MORTGAGES, WARRANTS, GRANTS, PLEDGES AND ASSIGNS, AND GRANTS A SECURITY
INTEREST, to Collateral Agent, as mortgagee, its successors and assigns, TO HAVE
AND TO HOLD for the benefit of the Secured Parties, directly, all of Tenant’s
estate, right, title and interest now owned or hereafter acquired in, to and
under any and all of the property (collectively, the “Collateral”) described in
the following Granting Clauses:

 

(e)                                  Maturity Date.  The Indebtedness hereby
secured, if not earlier accelerated, have a final maturity date of
                   , as the same may be extended pursuant to the Credit
Agreement.

 

(f)                                   Recitals.  The recitals set forth in this
Security Instrument are incorporated herein by reference and made a part of this
Security Instrument as if fully set forth herein and therein.

 

Exhibit I-42

--------------------------------------------------------------------------------


 

(g)                                  Future Advances.  Notwithstanding anything
contained in this Security Instrument or the Indebtedness to the contrary, this
Security Instrument shall secure:  (a) Indebtedness in the maximum principal
amount of [$1,250,000,000], exclusive of any items described in (b) below,
including any additional advances made from time to time after the date hereof
pursuant to the Indebtedness whether made as part of the obligations secured
hereby, made at the option of the Collateral Agent, made after a reduction to a
zero (0) or other balance, or made otherwise, (b) all other amounts payable by
Borrower or advanced by the Collateral Agent or other Secured Parties for the
account, or on behalf, of Borrower pursuant to the Credit Agreement or the other
Financing Documents, including amounts advanced with respect to the Indiana
Property for the payment of taxes, assessments, insurance premiums and other
costs and impositions incurred for the protection of the Indiana Property to the
same extent as if the future advances were made on the date of execution of this
Security Instrument; and (c) future modifications, extensions, and renewals of
any Indebtedness secured by this Security Instrument.  Pursuant to Ind. Code §
32-29-1-10, the lien of this Security Instrument with respect to any future
advances, modifications, extensions, and renewals referred to herein and made
from time to time shall have the same priority to which this Security Instrument
otherwise would be entitled as of the date this Security Instrument is executed
and recorded without regard to the fact that any such future advance,
modification, extension, or renewal may occur after this Security Instrument is
executed.  Notwithstanding anything to the contrary contained herein or in the
Credit Agreement, or the other Financing Documents, Tenant acknowledges and
agrees that the Collateral Agent and other Secured Parties are under no
obligation to make any additional advances following the initial advance
evidenced by the Notes or as otherwise provided for under the Credit Agreement
or the other Financing Documents.

 

(h)                                 Guaranteed Obligations.  The term
“Guaranteed Obligations”, as defined in the Credit Agreement, shall include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Borrower and/or to enforce the performance or collection of
all covenants, agreements, other obligations and liabilities of the Tenant under
this Security Instrument or any or all of the other Financing Documents to which
Tenant is a party; provided, however, such Guaranteed Obligations shall not
include any judgment(s) or final decree(s) rendered in another jurisdiction,
which judgment(s) or final decree(s) would be unenforceable by a State Court
pursuant to Ind. Code § 34-54-3-4.  The obtaining of any judgment by Collateral
Agent (other than a judgment foreclosing this Security Instrument) and any levy
of any execution under any such judgment upon the Indiana Property shall not
affect in any manner or to any extent the lien of this Security Instrument upon
the Indiana Property or any part thereof, or any liens, powers, rights and
remedies of Collateral Agent, but such liens, powers, rights and remedies shall
continue unimpaired as before until the judgment or levy is satisfied.

 

(i)                                     Rights and Remedies Under Applicable
State Law.  Notwithstanding anything in this Security Instrument, the Credit
Agreement and the other Financing

 

Exhibit I-43

--------------------------------------------------------------------------------


 

Documents to the contrary, this Security Instruments shall be entitled to all
rights and remedies that a mortgagee would have under Applicable State Law.  In
the event of any inconsistency between the provisions of this Security
Instrument and the provisions of Applicable State Law, the provisions of
Applicable State Law shall take precedence over the provisions of this Security
Instrument, but shall not invalidate or render unenforceable any other
provisions of this Security Instrument that can be construed in a manner
consistent with Applicable State Law.  Conversely, if any provision of this
Security Instrument shall grant to Collateral Agent any rights or remedies upon
the occurrence of an Event of Default under this Security Instrument which are
more limited than the rights or remedies that would otherwise be vested in the
Collateral Agent under Applicable State Law in the absence of said provision,
Collateral Agent shall be vested with the rights and remedies granted under
Applicable State Law.  Notwithstanding any provision in this Security Instrument
relating to a power of sale or other provision for sale of the Indiana Property
upon an Event of Default other than under a judicial proceeding, any sale of the
Indiana Property pursuant to this Security Instrument will be made through a
judicial proceeding, except as otherwise may be permitted under the UCC.

 

(j)                                    Unenforceable Remedies.  To the extent
Applicable State Law limits:  (a) the availability of the exercise of any of the
remedies set forth in this Security Instrument, including without limitation the
remedies involving a power of sale on the part of Collateral Agent and the right
of Collateral Agent to exercise self-help in connection with the enforcement of
the terms of this Security Instrument, or (b) the enforcement of waivers and
indemnities made by Tenant, such remedies, waivers, or indemnities shall be
exercisable or enforceable, any provisions in this Security Instrument to the
contrary notwithstanding, if, and to the extent, permitted by the laws in force
at the time of the exercise of such remedies or the enforcement of such waivers
or indemnities without regard to whether such remedies, waivers or indemnities
were enforceable at the time of the execution and delivery of this Security
Instrument.

 

(k)                                 Incorporation By Reference.  To the extent
necessary to interpret this Security Instrument, the provisions of the Credit
Agreement and the other Financing Documents are hereby incorporated by reference
into this Security Instrument with the same effect as if set forth herein.  In
the event that any such incorporated provisions of the Credit Agreement and the
other Financing Documents are inconsistent with the provisions hereof, the
provisions of the Credit Agreement and the other Credit Documents shall govern
and control to the extent of the inconsistency; provided, however, the
provisions of this Section 19 shall govern and control in all circumstances,
anything in this Security Instrument, the Credit Agreement and the other
Financing Documents to the contrary notwithstanding.  Notwithstanding anything
contained in Credit Agreement and the other Financing Documents to the contrary,
the creation, validity, perfection, priority and enforceability of the lien and
security interests created by this Security Instrument, all warranties of title
contained herein with respect to the Indiana Property and all provisions hereof
relating to the realization of the security

 

Exhibit I-44

--------------------------------------------------------------------------------


 

covered hereby with respect to the Indiana Property shall be governed by this
Security Instrument and Applicable State Law.

 

(l)                                     Fixture Filing.  Part of the Indiana
Property is or may become fixtures as such term is defined in Ind. Code §
26-1-9.1-102(a)(41).  It is intended that as to such fixtures, this Security
Instrument shall be effective as a continuously perfected financing statement
filed pursuant to Ind. Code § 26-1-9.1-515 as a fixture filing from the date of
the filing of this Security Instrument for record with the Recorder of the
County.  In order to satisfy Ind. Code § 26-1-9.1-502(a) and Ind. Code §
26-19.1-502(b), the information required to be set forth in a UCC financing
statement is set forth as follows:

 

Name of Debtor:                       
Mailing Address of Debtor:                 
Type of Organization:                     
Jurisdiction of Organization:                  
Organizational ID#:                  
Name of Secured Party:             

 

Mailing Address of Secured Party:                        

 

Description of the type (or items) of collateral covered:  That portion of the
Indiana Property that is or is to become “fixtures” as defined in Ind. Code §
26-1-9.1-102(a)(41).

 

Description of real estate to which the collateral is attached or upon which it
is or will be located:  See Exhibit A attached to this Security Instrument.

 

Record owner of the Indiana Property:                   

 

(m)                             Tenant’s Receipt of Fixture Filing.  Tenant
hereby acknowledges receipt of a copy of this Security Instrument in compliance
with Collateral Agent’s obligation to deliver a copy of the fixture filing to
Tenant pursuant to Section 9.1-502(f) of the UCC.

 

(n)                                 UCC Remedies.  Notwithstanding anything in
this Security Instrument to the contrary, if an Event of Default shall occur and
be continuing, Tenant further agrees, at Collateral Agent’s request, to assemble
the Collateral and make it available to Collateral Agent at a place designated
by Collateral Agent which is reasonably convenient to both Collateral Agent and
Tenant.  Any notice of sale, disposition or other intended action by Collateral
Agent with respect to the Collateral sent to Tenant in accordance with the
provisions of this Security Instrument at least ten (10) days prior to such
action, shall, except as otherwise provided by Applicable State Law, constitute
reasonable notice to Tenant.

 

(o)                                 No Waiver of Right to Seek Deficiency. 
Anything contained in Ind. Code § 32-29-7-5 to the contrary notwithstanding, no
waiver made by Tenant in this Security Instrument or in any of the other terms
and provisions of the Credit Agreement

 

Exhibit I-45

--------------------------------------------------------------------------------


 

and the other Financing Documents shall constitute the consideration for or be
deemed to be a waiver or release by Collateral Agent or any judgment holder of
the Indebtedness of the right to seek a deficiency judgment against the Tenant
or any other person or entity who may be personally liable for the Indebtedness,
which right to seek a deficiency judgment is hereby reserved, preserved and
retained by Collateral Agent for its own behalf and its successors and assigns.

 

(p)                                 Application of Proceeds of Foreclosure
Sale.  The proceeds of any foreclosure sale of the Indiana Property shall be
distributed and applied pursuant to this Security Instrument, the Credit
Agreement and the other Credit Documents, to the extent permitted by Applicable
State Law.

 

(q)                                 Consolidation of Actions Which Tenant is A
Party.  If Collateral Agent brings an action in the State to recover judgment
under the Credit Agreement or the other Financing Documents and during the
pendancy of such action brings a separate action in the State under this
Security Instrument, such actions shall be consolidated if and to the extent
required pursuant to Ind. Code § 32-30-10-10.

 

(r)                                    Business Purpose.  Tenant hereby
represents and agrees that the Indebtedness secured by this Security Instrument
is being obtained for business or commercial purposes, and the proceeds thereof
will not be used for personal, family, residential, household or agricultural
purposes.

 

(s)                                   Satisfaction or Release.  The lien and
security interest of this Security Instrument shall be released from the Indiana
Property as set forth in the Credit Agreement and the other Credit Documents,
and Collateral Agent, on the written request and at the expense of Tenant, will
execute and deliver such proper instruments of release and satisfaction in
recordable form as may reasonably be requested to evidence such release.  Any
such instrument, when duly executed by Collateral Agent and duly recorded by
Tenant in the place where this Security Instrument is recorded, shall
conclusively evidence the release of this Security Instrument; provided,
however, any of the terms and provisions of this Security Instrument that are
intended to survive, shall nevertheless survive, to the extent permitted by
Applicable State Law, the release or satisfaction of this Security Instrument
whether voluntarily granted by Collateral Agent, as a result of a judgment upon
judicial foreclosure of this Security Instrument or in the event a deed in lieu
of foreclosure is granted by Tenant to Collateral Agent.

 

(t)                                    UCC Remedies.  It is the intention of the
parties hereto that this Security Instrument shall constitute a security
agreement within the meaning of the UCC.  If an Event of Default shall occur
under this Security Instrument, then in addition to having any other right or
remedy available at law or in equity, Collateral Agent shall have the option
pursuant to the UCC of either (a) proceeding under the UCC and exercising such
rights and remedies as may be provided to a secured party by the UCC with
respect to all or any portion of the Indiana Property that is not real property
(including, without limitation, taking possession of and selling such Indiana
Property) or (b) treating such Indiana Property as real property and

 

Exhibit I-46

--------------------------------------------------------------------------------


 

proceeding with respect to both the real and personal property constituting the
Indiana Property in accordance with Collateral Agent’s rights, powers and
remedies under Applicable State Law with respect to the real property (in which
event the default provisions of the UCC shall not apply).

 

(u)                                 Security Interest — Rents.  Without limiting
the scope of this Security Instrument, the assignment of Leases and Rents set
forth in this Security Instrument is made pursuant to, and includes, but is not
limited to, all rights conferred by Ind. Code 32-21-4-2 and 32-29-1-11, and this
Security Instrument hereby creates, and Tenant hereby grants, a security
interest and lien to Collateral Agent in the Leases and Rents that will be
perfected upon the recording of this Security Instrument.

 

(v)                                 Receivers.  Tenant agrees that Collateral
Agent shall be entitled to the appointment of a receiver, without notice or
consent, as a matter of right in accordance with Ind. Code § 32-30-5-1(4)(C) in
any action by Collateral Agent seeking to enforce this Security Instrument,
including without limitation, by foreclosure and subject to the terms and
provisions of this Security Instrument, any such receiver, when duly appointed,
shall have all of the powers and duties of receivers pursuant to Applicable
State Law.

 

(w)                               After-Acquired Property.  If, after the date
of this Security Instrument, Tenant acquires any property located on and used in
connection with the Indiana Property and that by the terms of this Security
Instrument is required or intended to be encumbered by this Security Instrument,
such property shall become subject to the lien and security interest of this
Security Instrument immediately upon its acquisition by Tenant and without any
further mortgage, conveyance, assignment or transfer.  Nevertheless, upon
Collateral Agent’s request at any time, Tenant will execute, acknowledge and
deliver any additional instruments and assurances of title and will do or cause
to be done anything further that is reasonably necessary for carrying out the
intent of this Security Instrument.

 

(x)                                 No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Security
Instrument.  In the event an ambiguity or question of intent or interpretation
arises, this Security Instrument shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any advisors of the
Collateral Agent.

 

(y)                                 Purchase by Collateral Agent.  Upon any
foreclosure sale or sales of all or any portion of the Indiana Property under
this Security Instrument and Applicable State Law, Collateral Agent may bid for
and purchase the Indiana Property and shall be entitled to apply all or any part
of the Indebtedness secured hereby as a credit to the purchase price.

 

(z)                                  Refunds and Rebates.  The definition of
Indiana Property shall include all refunds and rebates with respect to any tax
or utility payments, regardless of the time period to which they relate.

 

Exhibit I-47

--------------------------------------------------------------------------------


 

(aa)                          Fraudulent Transfer Laws.  Anything contained in
this Security Instrument to the contrary notwithstanding, the obligations of
Tenant hereunder shall be limited to a maximum aggregate amount equal to the
greatest amount that would not render Tenant’s obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the Title
11 of the United States Code or any provisions of applicable Indiana law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of Tenant, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws.

 

(bb)                          No Use of Any Tradenames.  Tenant warrants that
Tenant does business under no other names with respect to the Indiana Property. 
Tenant shall immediately notify Collateral Agent in writing of any change in the
name of and the use of any tradenames by, Tenant and, upon request of Collateral
Agent, shall execute any additional financing statements and other certificates
required to reflect any change in name or tradenames and shall execute and file
any assumed name certificate required by applicable laws including, without
limitation, Ind. Code § 23-15-1-1.

 

(cc)                            Authorization Granted Collateral Agent. 
Pursuant to its signature hereunder, and in connection with Collateral Agent’s
filing initial financing statements, filings, amendments, continuations and
terminations in all such jurisdictions and with all such governmental
authorities as Collateral Agent deems desirable (in order to evidence the lien
and security interests granted Collateral Agent hereunder), Tenant hereby
acknowledges, agrees and confirms that Collateral Agent is a person entitled to
file a record, and that Tenant has authorized all such filings, within the
meaning of Section 9.1-509 of the UCC.

 

(dd)                          Hazard Insurance.  Anything contained in this
Security Instrument, the Credit Agreement or the other Financing Documents to
the contrary notwithstanding, Collateral Agent or its assignee or representative
may not require Tenant, as a condition of receiving or maintaining this Security
Instrument, to obtain hazard insurance coverage against risks to Improvements on
the Land in an amount exceeding the replacement value of the Improvements in
violation of Applicable State Law.

 

20.          MISSISSIPPI STATE SPECIFIC PROVISIONS

 

Sale of the Mississippi Property shall be advertised for three (3) consecutive
weeks preceding the sale in a newspaper published in the county where the
Mississippi Property is situated, or if none is so published, then in some
newspaper having a general circulation therein, and by posting a notice for the
same time at the courthouse of the same county.  The notice and advertisement
shall disclose the name of Tenant as the original debtor in this Security
Instrument.  Tenant waives the provisions of Section 89-1-55 of the Mississippi
Code of 1972, as amended, if any, as far as this section restricts the right of
Trustee to offer at sale more than 160 acres at a time, and Trustee may offer
the Mississippi Property as a whole, regardless of how it is described.  If the
Mississippi Property is situated in two (2) or more counties, or in two
(2) judicial districts of the same county, the Trustee shall have full power to
select in which county, or judicial district, the

 

Exhibit I-48

--------------------------------------------------------------------------------


 

sale of the Mississippi Property is to be made, newspaper advertisement
published and notice of sale posted, and the Trustee’s selection shall be
binding upon Tenant and Collateral Agent.  Should the Collateral Agent be a
corporation, limited liability company, partnership, unincorporated association,
or other entity, then any officer or representative thereof may declare Tenant
to be in default and request Trustee to sell the Mississippi Property.  Trustee
may sell all or any portion of the Mississippi Property, together or in lots or
parcels, and shall execute and deliver to the purchaser or purchasers of such
Mississippi Property good and sufficient deeds of conveyance of fee simple title
with covenants of general warranty made on behalf of Tenant.  In no event shall
Trustee be required to exhibit, present or display at any such sale any of the
personalty described herein to be sold at such sale.  Payment of the purchase
price to Trustee shall satisfy the obligation of the purchaser at such sale
therefor, and such purchaser shall not be responsible for the application
thereof.  The sale or sales by Trustee of less than the whole of the Mississippi
Property shall not exhaust the power of sale herein granted, and Trustee is
specifically empowered to make successive sale or sales under such power until
the whole of the Mississippi Property shall be sold, and if the proceeds of such
sale or sales of less than the whole of the Mississippi Property shall be less
than the aggregate of all amounts owed pursuant to the Notes, Credit Agreement
and all other Financing Documents, and the expenses thereof, this Security
Instrument and the lien, security interest and assignment hereof shall remain in
full force and effect as to the unsold portion of the Mississippi Property just
as though no sale or sales had been made; provided, however, that Tenant shall
never have any right to require the sale or sales of less than the whole of the
Mississippi Property, but Collateral Agent shall have the right, at its sole
election, to request Trustee to sell less than the whole of the Mississippi
Property.  If default is made hereunder, the holder of the Indebtedness secured
hereby or any part thereof on which the payment is delinquent shall have the
option to proceed with foreclosure in satisfaction of such items either through
judicial proceedings or by directing Trustee to proceed under power of sale,
conducting the sale as herein provided without declaring the entire amount of
the Indebtedness due, and if sale is made because of default of an installment,
or a part of an installment, such sale may be made subject to the unmatured part
of the Indebtedness; and it is agreed that such sale, if so made, shall not in
any manner affect the unmatured part of the Indebtedness, but as to such
unmatured part this Security Instrument shall remain in full force and effect as
though no sale had been made under the provisions of this paragraph.  Several
sales may be made hereunder without exhausting the right of any sale for any
unmatured part of the Indebtedness.  At any such sale (i) Tenant hereby agrees,
on its behalf and on behalf of its heirs, executors, administrators, successors,
personal representatives and assigns, that any and all recitals made in any deed
of conveyance given by Trustee with respect to the identity of Collateral Agent,
the occurrence or existence of any default, the acceleration of the maturity of
any of the Indebtedness, the request to sell, the notice of sale, the giving of
notice to all debtors legally entitled thereto, the time, place, terms, and
manners of sale, and receipt, distribution and application of the money realized
therefrom, or the due and proper appointment of a substitute Trustee, and,
without being limited by the foregoing, with respect to any other act or thing
having been duly done by Collateral Agent or by Trustee hereunder, shall be
taken by all courts of law and equity as prime facie evidence that the
statements or recitals state facts and are without further question to be so
accepted, and Tenant hereby ratifies and confirms every act that Trustee or any
substitute Trustee hereunder may lawfully do in the premises by virtue hereof,
and (ii) the purchase may disaffirm any easement granted, or rental, lease or
other contract made, in violation of any provision of this Security Instrument,
and take immediate possession of the

 

Exhibit I-49

--------------------------------------------------------------------------------


 

Mississippi Property free from, and despite the terms of, such grant of easement
and rental or lease contract, to the extent allowed by Mississippi law. 
Collateral Agent may bid and become the purchaser of all or any part of the
Mississippi Property at any Trustee’s or foreclosure sale hereunder, and the
amount of Collateral Agent’s successful bid may be credited against the
Indebtedness owed by Tenant.

 

21.          NEVADA STATE LAW PROVISIONS.  Notwithstanding anything herein or in
any of the Financing Documents to the contrary:.

 

(a)                                 THIS INSTRUMENT IS TO BE RECORDED AND
INDEXED IN THE REAL ESTATE RECORDS OF CLARK COUNTY, NEVADA, AND IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS IN THE REAL ESTATE RECORDS OF CLARK
COUNTY, NEVADA UNDER THE NAMES OF PENN TENANT, LLC, A [                  ] AS
“DEBTOR” AND BANK OF AMERICA, N.A. , AS “COLLATERAL AGENT”.  GRANTOR’S
ORGANIZATIONAL NUMBER IS [                        ] FILE NUMBER
[                      ].  INFORMATION CONCERNING THE SECURITY INTEREST MAY BE
OBTAINED FROM BANK OF AMERICA, N.A. AT THE ADDRESS SET FORTH ABOVE.

 

(b)                                 THIS SECURITY INSTRUMENT SECURES FUTURE
ADVANCES.  THE MAXIMUM AMOUNT OF PRINCIPAL TO BE SECURED HEREBY IS
[$1,250,000,000.00].  THIS INSTRUMENT IS TO BE GOVERNED BY THE PROVISIONS OF
NEVADA REVISED STATUTES (“NRS”) 106.300 THROUGH 106.400, INCLUSIVE.

 

(c)                                  This Security Instrument shall also
constitute a “fixture filing” for the purposes of the UCC against all of the
Property which is or is to become fixtures.  For such purposes, (i) the “debtor”
is Tenant and its address is the address given for it in the initial paragraph
of this Security Instrument; (ii) the “Secured Party” is Collateral Agent, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Security Instrument; (iii) the real estate to
which the fixtures are or are to become attached is Tenant’s interest in the
Properties and all easements and other beneficial interests described in herein;
and (d) the record owner of such real estate or interests therein is
[                              ].

 

(d)                                 To the extent not inconsistent with the
other provisions of this Security Instrument or the other Financing Documents,
the following covenants, Nos. 1; 2 (as set forth in the Credit Agreement); 3; 4
(the default rate, as defined in the Credit Agreement); 5; 6; 7 (as set forth in
the Credit Agreement); 8 and 9 of NRS § 107.030 are hereby adopted and made a
part of this Security Instrument.

 

(e)                                  This Security Instrument is subject to the
provisions of the Uniform Assignment of Rents Act, NRS Chapter 107A, and the
Uniform Power of Attorney Act, NRS 162A.200, et. seq.

 

Exhibit I-50

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Exhibit I-51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Security Instrument has been duly executed by Tenant on
the date first hereinabove written.

 

 

TENANT:

 

 

 

 

[                                              ],

 

a [                                     ]

 

 

 

 

 

 

 

By:

 

 

 

Name: [                                 ]

 

 

Title: [                                   ]

 

Exhibit I-52

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

[                                              ],

 

a [                                     ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TRUSTEE:

 

 

 

[                                              ], a [                          ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit I-53

--------------------------------------------------------------------------------


 

Multi-State LLC (by Individual) Execution and Acknowledgment:

 

County of                           

 

State of                         :

 

On [        ]     , 201[ ], before me, the undersigned officer, personally
appeared                                               , who acknowledged
himself / herself to me (or proved to me on the basis of satisfactory evidence)
to be the                                        of the limited liability
company (hereinafter, the “LLC”); and that as such
                                      , being duly authorized to do so pursuant
to its bylaws or operating agreement, executed, subscribed and acknowledged the
foregoing instrument for the purposes therein contained, by signing the name of
the LLC by himself / herself in his / her authorized capacity as such
                                       as his / her free and voluntary act and
deed and the free and voluntary act and deed of said LLC.  Witness my hand and
official seal.

 

If this instrument was executed in NY or CA and affects real property outside NY
or CA, the following is the prescribed NY and CA statutory form of
acknowledgment and is supplemental to the foregoing acknowledgment, OR if this
instrument was executed in NY or CA and affects real property in NY or CA, the
following is the prescribed NY and CA statutory form of acknowledgment and
supersedes the foregoing acknowledgment, OR if this instrument was executed
outside NY or CA and affects real property inside NY or CA, the following is the
prescribed NY and CA statutory form of acknowledgment and is supplemental to the
foregoing acknowledgment:

 

On [        ]       , 201[ ], before me, the undersigned, a Notary Public in and
for said State, personally appeared
                                                                            ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he / she / they executed the same in his / her /
their capacity(ies), and that by his / her / their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.  Witness my hand and official
seal.

 

 

 

 

 

Notary Public

 

 

 

Exhibit I-54

--------------------------------------------------------------------------------


 

[ADD STATE SPECIFIC COVER PAGES]

 

After recording return to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attention:  Corrie Peach

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

from

 

[PENN TENANT LLC, as Tenant,]

 

having an address
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

 

to

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of [        ], 2013

 

[PROPERTY ADDRESS]

 

 

Exhibit I-55

--------------------------------------------------------------------------------


 

 

 

Space Above Line Reserved For Recorder’s Use

 

Title of Document:

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

 

Date of Document:

[                                    ], 2013

 

 

Grantor:

[PENN TENANT LLC], a [                                    ]

 

 

Grantor’s Address:

825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610

Grantee:

BANK OF AMERICA, N.A., as Collateral Agent

Grantee’s Address:

901 Main Street, 14th Floor, Dallas, TX 75202-3714

 

 

Legal Description:

See attached page [      ] labeled Schedule 1.

 

 

Reference(s) to Book(s) and Page(s):

Not Applicable

 

This cover page is attached solely for the purpose of complying with the
requirements stated in §§ 59.310.2; 59.313.2 RSMo.

 

THIS INSTRUMENT WAS PREPARED BY AND

AFTER RECORDING SHOULD BE RETURNED TO:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attention:  Corrie Peach

 

 

(MO Cover Page)

 

Exhibit I-56

--------------------------------------------------------------------------------


 

This Instrument prepared by, and record and return to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attention:  Corrie Peach

(212) 906-1200

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT,
FIXTURE FILING, AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

from

 

[PENN TENANT LLC, as Tenant,]

 

having an address
825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610
to

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of [                        ], 2013

 

[PROPERTY ADDRESS]
Legal Description:  See attached page [      ] labeled Schedule 1

 

 

(IA Cover Page)

 

Exhibit I-57

--------------------------------------------------------------------------------


 

[This space reserved for Recorder’s Use]

 

Prepared by :

Return to:

Baker, Donelson, Bearman, Caldwell and Berkowitz, P.C.

Latham & Watkins LLP

Attn: William S. Mendenhall

885 Third Avenue

4268 I 55 North

New York, New York 10022-4834

Meadowbrook Office Park

Attention: Corrie Peach

Jackson, Mississippi 39211

212-906-1200

(601) 351-2400

 

MS Bar #2869

 

 

INDEXING
INSTRUCTIONS:                                                                                                                                                                                    ,
                                         County, Mississippi.

 

[LEASEHOLD] MORTGAGE, DEED OF TRUST,
SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING,
AND ASSIGNMENT OF LEASES, RENTS AND SECURITY DEPOSITS

 

Grantor (Tenant)

 

[Penn Tenant, LLC]

 

825 Berkshire Blvd., Suite 200

 

Wyomissing, Pennsylvania  19610

 

Phone:                                                

 

 

 

Mississippi Trustee

 

 

 

 

 

Phone:                                                

 

Secured Party (Collateral Agent)

 

Bank of America, N.A.

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Phone:                                                

 

 

This instrument secures a line of credit for commercial purposes.

 

(MS Cover Page)

 

Exhibit I-58

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

1

SECURED INDEBTEDNESS

2

GRANTING CLAUSES

3

ASSIGNMENT OF LEASES AND RENTS

8

1.

DEFINITIONS

8

2.

WARRANTY

11

3.

COVENANTS

12

4.

LICENSE TO COLLECT RENTS

13

5.

SECURITY AGREEMENT

14

6.

PROTECTION OF SECURITY

14

7.

REMEDIES

15

8.

APPLICATION OF PROCEEDS

22

9.

MISCELLANEOUS

22

10.

SUBSTITUTE OR SUCCESSOR TRUSTEE

25

11.

LIABILITY OF TRUSTEE

26

12.

COLLATERAL AGENT AND TRUSTEE

26

13.

APPLICATION OF GAMING LAWS

31

14.

MASTER LEASE

31

15.

LEASE COVENANTS

31

16.

MISSOURI STATE SPECIFIC PROVISIONS

34

17.

WEST VIRGINIA STATE SPECIFIC PROVISIONS

35

18.

ILLINOIS STATE SPECIFIC PROVISIONS

36

19.

INDIANA STATE SPECIFIC PROVISIONS

41

20.

MISSISSIPPI STATE SPECIFIC PROVISIONS

48

21.

NEVADA STATE LAW PROVISIONS

50

 

Schedule I

Real Property Addresses

Exhibit A

Real Property

Exhibit A-I

Illinois Property

Exhibit A-II

Indiana Property

Exhibit A-III

Iowa Property

Exhibit A-IV

Maine Property

Exhibit A-V

Mississippi Property

Exhibit A-VI

Missouri Property

Exhibit A-VII

Nevada Property

Exhibit A-VIII

New Mexico Property

Exhibit A-IX

Ohio Property

Exhibit A-X

Pennsylvania Property

Exhibit A-XI

West Virginia Property

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SHIP MORTGAGE

 

For National Vessel Documentation Center Use

 

[vessel name] ([official number])

 

FIRST PREFERRED SHIP MORTGAGE

 

[shipowner] to

 

Bank of America, N.A.

 

as Ship Mortgage Trustee

 

FIRST PREFERRED SHIP MORTGAGE (as amended or supplemented from time to time,
this “Mortgage”) dated as of [date], made by

 

[shipowner], a [state] corporation having an address at [address] (the “Owner”),
to

 

BANK OF AMERICA, N.A., a national banking association having an address at
[address], not in its individual capacity, but solely as ship mortgage trustee
(together with its successors and assigns, in such capacity, the “Mortgagee”) on
behalf of the Lenders party to the Credit Agreement (as defined below).

 

Statement required by 46 USC § 31321 (b)(3)

 

The MAXIMUM AMOUNT of the direct or contingent obligations that is or may become
secured by this Mortgage is the principal sum of ONE BILLION TWO HUNDRED FIFTY
MILLION DOLLARS ($1,250,000,000.00), excluding interest, expenses and fees. The
discharge amount is the same as the maximum amount.

 

Recitals

 

A.                                          The Owner is the sole owner of the
whole (100%) of the [casino vessel] [vessel name], Official Number [official
number] (as further described in

 

Exhibit J-1

--------------------------------------------------------------------------------


 

the granting clause below, the “Vessel”), documented in the name of the Owner
under the laws of the United States.

 

B.                                          The Owner is [a wholly owned
subsidiary of] Penn National Gaming, Inc., a Pennsylvania corporation (the
“Borrower”). The Borrower has entered into a credit agreement dated as of
October 30, 2013 with the Mortgagee, the Lenders and others (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Lenders have made certain extensions of credit
in the aggregate principal amount of $1,250,000,000.00, and the Owner has agreed
to guaranty the Guaranteed Obligations pursuant to the terms of the Credit
Agreement. Capitalized terms used but not defined in this Mortgage are defined
in the Credit Agreement.

 

C.                                          Pursuant to Article XII of the
Credit Agreement, each of the Lenders has appointed the Mortgagee as ship
mortgage trustee to act on its behalf under this Mortgage.

 

D.                                          A Copy of the form of the Credit
Agreement (without its exhibits and schedules, except Exhibits A-1 through A-4,
being the forms of the Notes) as in effect on the date hereof, is attached
hereto as Mortgage Exhibit “A”, and incorporated herein by reference. In the
event of a conflict between the terms of this Mortgage and the Credit Agreement,
the terms of the Credit Agreement shall control.

 

IN ORDER TO SECURE the full and timely payment of the Guaranteed Obligations
(including the principal of and interest on the Loans) according to their terms
pursuant to the Credit Agreement, and the full and timely payment of all other
sums that may hereinafter be secured by this Mortgage in accordance with the
terms hereof, and to secure the full and timely performance and observance of
and compliance with all the agreements, covenants, terms and conditions of the
Credit Agreement, all other Credit Documents and this Mortgage (all of the
foregoing being referred to herein as the “Secured Obligations”), the Owner has
duly authorized the execution and delivery of this first preferred ship mortgage
under and pursuant to Chapter 313 of Title 46 of the United States Code, as at
any time amended (“Chapter 313”) and the other applicable laws and regulations
of the United States of America.

 

NOW THEREFORE in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, and
to secure the full and timely payment and performance of the Secured
Obligations, the Owner does hereby mortgage, grant, pledge, assign and convey
the whole (100%) of the Vessel unto the Mortgagee and its successors and
assigns, together with (i) all of her masts, boilers, cables, bowsprits, sails,
rigging, anchors, chains, fittings, radar,

 

Exhibit J-2

--------------------------------------------------------------------------------


 

sonar, navigational devices and supplies, engines, machinery, tackle, apparel,
boats, rigging, outfit, furniture, furnishings, appliances, tools, spare and
replacement parts, pumps, equipment, gaming fixtures and related equipment and
supplies, artwork, and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired, whether on board or not, and
all additions, accessories, improvements and replacements hereafter made in or
to the Vessel, or any part thereof, or in or to any of the appurtenances
aforesaid, (ii) leased equipment, to the extent deemed part of the Vessel, and
(iii) all earnings, freight, sub-freights, charter hires and sub-charter hires
of the Vessel.  All of the foregoing set forth in subclauses (i), (ii) and
(iii) of this paragraph shall be included in the term “Vessel”;

 

TO HAVE AND TO HOLD the same unto the Mortgagee, and its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the full and
timely payment and performance of the Secured Obligations;

 

PROVIDED and the conditions of these presents are such, that upon payment and
performance in full of the Secured Obligations and the termination of all
commitments under the Credit Agreement and the other Credit Documents, subject
to and in accordance with the Credit Agreement, then this Mortgage and the
estate and rights hereby granted shall cease and be void, otherwise to remain in
full force and effect.

 

THE OWNER HEREBY AGREES with the Mortgagee and its permitted successors and
assigns that the Vessel shall be held subject to the further covenants,
conditions, terms and uses hereinafter set forth.

 

Article I

Representations, Warranties and Covenants of the Owner

 

The Owner represents and warrants to, and covenants and agrees with, the
Mortgagee as follows:

 

Section 1.01                      The Owner was duly organized and is now
validly existing as a corporation under the laws of the State of [state], United
States of America, and shall so remain during the life of this Mortgage. The
Owner is now, and shall so remain until this Mortgage is discharged, a citizen
of the United States duly qualified to own and operate the Vessel under a
certificate of documentation with such endorsements as may be appropriate for
the service in which the Vessel is engaged from time to time. The Owner is duly
authorized to mortgage the Vessel, and all corporate action necessary and

 

Exhibit J-3

--------------------------------------------------------------------------------


 

required by law for the execution and delivery of this Mortgage has been duly
and effectively taken.

 

Section 1.02                      The Owner’s obligations pursuant to the Credit
Agreement are and will be the legal, valid and binding obligations of the Owner,
enforceable in accordance with their terms.

 

Section 1.03                      The Owner lawfully owns and is lawfully
possessed of the whole of the Vessel. The Vessel is free of any commitment for
charter or sale or use by any governmental authority, except as consented to in
writing by the Mortgagee. The Owner will warrant and defend its title to the
Vessel and to every part thereof as described herein, for the benefit of the
Mortgagee and its successors and assigns and against the claims and demands of
all persons whomsoever.

 

Section 1.04                      The Vessel is free from any lien, charge,
security interest or encumbrance whatsoever, except for Liens expressly
permitted by Section 10.02 of the Credit Agreement (the “Permitted Liens”).

 

Section 1.05                      The Owner will comply with the provisions of
Title 46 United States Code, Chapter 313, and the regulations in 46 CFR Part 67,
as at any time amended, in order to establish and maintain this Mortgage as a
first preferred ship mortgage thereunder on the Vessel and on all renewals,
improvements and replacements made in or to the same, except to the extent that
the failure to comply therewith could not have a material adverse effect on the
lien granted pursuant hereto or the rights and remedies of the Secured Parties
hereunder.

 

Section 1.06                      The Owner will fully and timely pay the
Secured Obligations evidenced as aforesaid and interest thereon pursuant to the
terms of the Credit Agreement, and the Owner will fully and timely observe,
perform and comply with each and every one of the agreements, covenants, terms
and conditions herein and in the Credit Agreement and other Credit Documents,
express or implied, on its part to be observed, performed or complied with.

 

Section 1.07                      The Owner shall insure the Vessel and maintain
at all times throughout the term of this Mortgage and at Owner’s sole expense,
the policies of insurance required to be maintained by the Owner pursuant to the
terms of the Credit Agreement. The insurance required hereby shall be in such
amounts, against such risks, in such form and with such insurers as responsible
companies engaged in similar businesses and owning similar assets would
maintain. In no event shall Mortgagee be responsible for the

 

Exhibit J-4

--------------------------------------------------------------------------------


 

payment of premiums to any insurer or any agent thereof, or the compliance with
warranties, conditions or representations in the policies. The insurance
maintained by Owner shall be primary without any right of contribution from
insurance which may be maintained by Mortgagee. The Owner shall furnish to the
Mortgagee a certificate or other evidence satisfactory to Mortgagee that such
insurance coverage is in effect, but the Mortgagee shall be under no duty to
ascertain the existence or adequacy of such insurance.

 

Section 1.08                      The Owner will not cause or permit the Vessel
to be operated in any manner contrary to applicable law, will not abandon the
Vessel, will not engage in any unlawful trade or violate any law that will
expose the Vessel to penalty, forfeiture or seizure, and will not take, tolerate
or permit any action which might adversely affect the documentation of the
Vessel under the laws of the United States of America unless such action is the
result of a change in such laws or in Coast Guard policy.

 

Section 1.09                      Neither the Owner, the Master of the Vessel,
any charterer nor any other person has or shall have the right, power or
authority to continue, create, incur or permit to be placed or imposed upon the
Vessel, her freights, profits or hire, any liens whatsoever, other than
Permitted Liens.

 

Section 1.10                      A certified copy of this Mortgage shall be
carried with the ship’s documents on board the Vessel, and shall, in compliance
with the provisions of Title 46 USC § 31324, be exhibited, on demand, to any
person having business with the Vessel, or to any representative of the
Mortgagee. A notice reading as follows, printed in clear bold type and
substantially filling an 8 1/2” x 11” page, shall be framed beneath glass and
displayed prominently in the office of the Vessel:

 

NOTICE OF FIRST PREFERRED SHIP MORTGAGE

 

This vessel is owned by [shipowner]. and is subject to a First Preferred Ship
Mortgage in favor of Bank of America, N.A. as mortgage trustee pursuant to the
laws of the United States of America. The Mortgage prohibits the owner, the
master of the vessel, any charterer or any other person from creating, incurring
or permitting to be placed upon the vessel any other lien whatsoever except for
certain limited “Permitted Liens” which are defined in Section 1.04 of the
Mortgage. A copy of the Mortgage is available on board and will be produced upon
demand for inspection by any person having business with this vessel.

 

The Mortgagee and its counsel are hereby jointly and severally authorized and
directed to jointly certify, on behalf of the Owner and the Mortgagee, a true
copy of this Mortgage, duly endorsed by the National Vessel Documentation Center
to show

 

Exhibit J-5

--------------------------------------------------------------------------------


 

its filing and recording data, to be carried on board the Vessel in compliance
with this section and 46 USC § 31324.

 

Section 1.11                      Except for Permitted Liens, the Owner will not
create or suffer to be continued any security interest, lien, encumbrance or
charge on the Vessel or any income therefrom and in due course and, subject to
any rights granted to Owner under the Credit Agreement to contest such security
interests, liens, encumbrances or charges, and at Owner’s expense, promptly
after the same becomes due and payable will pay or cause to be discharged or
make adequate provision for the payment or discharge of all claims or demands
which, if not paid or discharged, might result in the creation of such a
security interest, lien, encumbrance or charge, and the Owner will cause the
Vessel to be released or discharged therefrom.

 

Section 1.12                      If a notice of claim of lien, libel, complaint
or similar process of maritime arrest shall be filed against the Vessel, or if
the Vessel shall be attached, levied upon or taken into custody, or detained by
any proceedings in any court or tribunal or by any government or other
authority, the Owner shall promptly thereafter cause the Vessel to be released
and any lien thereon, other than the Permitted Liens, to be discharged, subject
to any rights granted to the Owner under the Credit Agreement to contest the
same. The Owner shall forthwith notify the Mortgagee by facsimile or email,
confirmed by letter, at the place specified in Section 3.02 below of any such
action against the Vessel and the response of the Owner thereto. The Owner will
provide the Mortgagee with all information and copies of documents relating to
such action as requested.

 

Section 1.13                      The Owner will at all times and without cost
or expense to the Mortgagee maintain and preserve the Vessel in seaworthy
condition and in good running order and repair, and in any event in at least as
good condition, running order and repair as the Vessel is in at the date of this
Mortgage, fair wear and tear excepted.

 

Section 1.14                      The Vessel shall, and the Owner covenants that
it will, at all times comply in all material respects with all applicable laws,
treaties and conventions of the United States of America, and applicable state
laws, and the rules and regulations issued thereunder.

 

Section 1.15                      The Owner will at all times comply in all
material respects with the applicable requirements of the United States Coast
Guard. To the extent that it is possible to do so under applicable law and Coast
Guard policy, the Owner will keep the Vessel duly documented under the laws of
the United

 

Exhibit J-6

--------------------------------------------------------------------------------


 

States. The Owner shall not transfer or change the flag or registry of the
Vessel without first receiving written approval thereof from the Mortgagee.

 

Section 1.16                      The Mortgagee shall have the right at all
times on reasonable notice, to inspect the Vessel to ascertain her condition and
to satisfy itself that the Vessel is being properly maintained as required by
this Mortgage (provided that such inspections do not interfere with the normal
commercial operation of the Vessel), and the Owner shall cause to be made all
such repairs, without expense to the Mortgagee, as such inspection may show to
be required to maintain the Vessel in compliance with this Mortgage.

 

Section 1.17                      Upon request by the Mortgagee, the Owner shall
provide the Mortgagee with copies of all documents and contracts relating to the
Vessel, whether on board or ashore.

 

Section 1.18                      The Owner will pay and discharge, or cause to
be paid and discharged, when due and payable from time to time, all taxes,
assessments, governmental charges, fines and penalties lawfully imposed on the
Vessel, subject to any rights granted to the Owner under the Credit Agreement to
contest the same.

 

Section 1.19                      Except as permitted under the Credit
Agreement, the Owner shall not (a) sell, mortgage, deliver or lease the Vessel,
nor charter the Vessel, nor in any manner transfer or agree to sell, mortgage,
lease, charter, deliver or otherwise transfer, to any person, any interest or
control in the Vessel, nor (b) merge or consolidate with any other person, firm
or corporation, or dissolve. Sections 1.09 and 1.10 hereof, and this
Section 1.19, shall be included in any charter party with respect to the Vessel.

 

Section 1.20                      In the event that this Mortgage, the Credit
Agreement, or any other Credit Document or any document provided for therein, or
any provisions hereof or thereof, shall be deemed invalidated in whole or in
part by reason of any present or future law or any decision of any court of
competent jurisdiction, or if the documents at any time held by the Mortgagee be
deemed for any reason insufficient to carry out the true intent and spirit of
this Mortgage, the Credit Agreement, or any other Credit Document, then, from
time to time, the Owner will execute, on its own behalf, such other and further
assurances and documents as may be reasonably required more effectually to
subject the Vessel to the full and timely payment and performance of the Secured
Obligations, as in the Credit Agreement or any other Credit Document and as
herein provided, and to the

 

Exhibit J-7

--------------------------------------------------------------------------------


 

full and timely performance of the terms and provisions of the Credit Agreement,
this Mortgage and any other Credit Document.

 

Section 1.21                      The Owner will reimburse the Mortgagee
promptly, with interest at a rate equal to the Default Rate (as defined in the
Credit Agreement), for all expenses which the Mortgagee may from time to time
incur in providing such protection in respect of insurance, discharge of liens,
taxes, dues, assessments, governmental charges, fines and penalties lawfully
imposed, repairs, attorneys’ fees and other matters as the Owner is obligated
herein to provide, but fails to provide. Such obligation of the Owner to
reimburse the Mortgagee shall be an additional indebtedness due from it, secured
by this Mortgage, and shall be payable by it on demand. The Mortgagee, though
privileged so to do, shall be under no obligation to the Owner or any other
person to make any such expenditures, nor shall the making thereof relieve the
Owner of any default in that respect.

 

Section 1.22                      In the event that the Vessel suffers a
Casualty Event (as defined in the Credit Agreement) which shall include a total
loss or a constructive total loss (whether actual or agreed), or a compromised
or arranged total loss, or is abandoned, or is requisitioned for title,
appropriated, confiscated, seized, or forfeited (any such occurrence being an
“Event of Loss”) then the Owner shall repay that portion of the Secured
Obligations as required by and in accordance with the Credit Agreement, or any
other Credit Document, subject to the terms thereof.

 

Section 1.23                      The Owner shall immediately notify the
Mortgagee of any casualty or damage to the Vessel in an amount equal to or in
excess of $500,000.

 

Section 1.24                      Unless it shall have first received the
written permission of the Mortgagee, the Owner will not operate or permit the
Vessel to be operated outside of the territorial waters of the United States.

 

Article II

Events of Default and Remedies

 

Section 2.01                      In case any one or more of the following
events, each herein termed an “Event of Default”, shall occur:

 

a.                                                  an Event of Default as
defined in the Credit Agreement shall occur; or

 

b.                                                  the Vessel shall be
abandoned by the Owner;

 

Exhibit J-8

--------------------------------------------------------------------------------


 

THEN upon the occurrence and during the continuance of any such Event of Default
Mortgagee shall have the right to:

 

(1)  exercise all of the rights and remedies in foreclosure and otherwise given
to preferred mortgagees by the provisions of the laws of the United States of
America;

 

(2)  bring suit against the Owner to recover the debt, interest, or any other
obligation due hereunder or under the Credit Agreement or the other Credit
Documents;

 

(3)  take the Vessel, wherever the same may be, without legal process and
without being responsible for loss or damage, and the Owner or other person in
possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of the Vessel and the Mortgagee may hold, lay up, lease,
charter, operate or otherwise use the Vessel for such time and upon such terms
as it may deem to be for its best advantage, as permitted by the laws of the
United States (including, without limitation, 46 CFR § 221.19), accounting only
for the net profits, if any, arising from such use of the Vessel and charging
upon all receipts from the use of the Vessel or from any sale thereof or from
the exercise of any of the powers conferred by Subsection (4) next following,
all costs, expenses, charges or losses by reason of such use; and if at any time
the Mortgagee shall take the Vessel pursuant hereto, the Mortgagee shall have
the right to dock the Vessel for a reasonable time at any dock, pier or other
facility of the Owner without charge, or to dock same at any other place at the
cost and expense of the Owner;

 

(4)  without being responsible for loss or damage, sell the Vessel at any place
at such time as the Mortgagee may specify and in such manner as it deems
advisable, free from any claim by the Owner in admiralty, in equity, at law or
by statute, in the case of a public sale after first giving notice of the time
and place of sale with a general description of the property in the following
manner:

 

(a)  By publishing such notice for five (5) consecutive business days in some
newspaper of general circulation published in New York City, or in the
alternative, in Lloyd’s List, published in London; or in TradeWinds, or in the
Internet edition of any such newspaper;

 

(b)  by publication of a similar notice for five (5) consecutive business days
in a newspaper of general circulation or its Internet edition, if any, published
or available at or nearest the place of sale; and

 

Exhibit J-9

--------------------------------------------------------------------------------


 

(c)  by sending the text of the notice by registered mail, facsimile, overnight
courier service, or by hand delivery to the Owner not later than the day of
first publication; and

 

(5)  demand, collect, receive, compromise and sue for, in the name of the Owner
or otherwise, all freight, hire, earnings, issues, revenues, income and profits
of the Vessel, all amounts due from underwriters under any insurance thereon as
payments of losses or as return premiums, or otherwise, all salvage awards and
recoveries, all recoveries in general average or otherwise and all other sums
due or to become due in respect of the Vessel, or in respect of any insurance
thereon, from any person whomsoever, and make, give and execute in the name of
the Owner acquittances, receipts, releases or other discharges for the same, and
to endorse and accept in the name of the Owner all checks, notes, drafts,
warrants, agreements and other instruments in writing with respect to the
foregoing, and the Owner does hereby irrevocably appoint the Mortgagee and its
agents, successors, and assigns the attorneys-in-fact of the Owner, upon the
happening and continuance of an Event of Default, to do all such things.

 

(a)  In the event that the Vessel shall be offered for private sale pursuant to
the exercise of the rights and remedies granted pursuant to this Article II, no
publication of notice shall be required, but the Mortgagee shall send a notice
of sale to the Owner at least ten (10) days prior to the date fixed for entering
into the contract of sale. The Mortgagee may, without notice or publication,
adjourn any public or private sale or cause such sale to be adjourned from time
to time by announcement at the time and place fixed for sale or for entering
into a contract of sale, and such sale or contract of sale may, without further
notice, be made at the time and place to which the sale or contract of sale was
so adjourned. The Mortgagee shall not be obligated to complete the sale of the
Vessel if it shall determine not to do so, regardless of whether or not a notice
of sale may have been published or given. Any private sale may be conducted
without bringing the Vessel to the place designated for such sale, and in such
manner as the Mortgagee may deem appropriate. The Owner agrees that any sale
made in accordance with this Section shall be deemed to have been made in a
commercially reasonable manner.

 

(b)  The Owner hereby appoints the Mortgagee or its agent as the
attorney-in-fact of the Owner with full power and authority to execute and
deliver to any purchaser aforesaid a good conveyance of the title to the Vessel
sold at private sale following an Event of Default.

 

Section 2.02                      The Owner covenants and agrees that in
addition to any and all other rights, powers and remedies elsewhere in this
Mortgage granted to and conferred upon the Mortgagee, the Mortgagee in any suit
to enforce any

 

Exhibit J-10

--------------------------------------------------------------------------------


 

of its rights, powers or remedies, if an Event of Default shall have occurred
and shall not have been cured, shall be entitled as a matter of right and not as
a matter of discretion (a) to the appointment of a receiver or receivers of the
Vessel, and any receiver so appointed shall have full rights and powers to use
and operate the Vessel or such other powers as the Court appointing such
receiver may prescribe, including but not limited to the power to pay off the
crew of the Vessel and repatriate the crew, if need be, and (b) to a decree
ordering and directing the sale and disposal of the Vessel, and the Mortgagee
may become the purchaser at any such sale and shall have the right to credit on
the purchase price any and all sums of money due under the Credit Agreement and
all other Credit Documents, or otherwise hereunder.

 

Section 2.03                      In the event that the Vessel shall be arrested
or detained by a marshal or other officer of any court of law, equity or
admiralty jurisdiction or by any government authority and shall not be released
from arrest or detention, within twenty-one (21) days from the date of arrest or
detention, the Owner does hereby authorize and empower the Mortgagee, in the
name of the Owner, or its successors or assigns, to apply for and receive
possession of and to take possession of the Vessel with all the rights and
powers that the Owner, or its successors or assigns, might have or exercise in
any such event; and this power of attorney shall be irrevocable and may be
exercised not only by the Mortgagee but also by an appointee or appointees, with
full power of substitution, to the same extent as if the said appointee or
appointees had been named as one of the attorneys by express designation.

 

Section 2.04                      The Owner authorizes and empowers the
Mortgagee or its appointees or any of them to appear in the name of the Owner,
its successors or assigns, in any court where a suit is pending against the
Vessel because of or on account of any alleged lien against the Vessel from
which the Vessel has not been released and to take such proceedings as to them
or any of them may seem proper towards the defense of such suit and the
discharge of such lien, and all expenditures made or incurred by them or any of
them for the purpose of such defense or discharge shall be a debt due from the
Owner, its successors and assigns, to the Mortgagee, and shall be secured by the
lien of this Mortgage in like manner and extent as if the amount and description
thereof were written herein.

 

a.                                                  Each and every power and
remedy herein specifically given to the Mortgagee or otherwise in this Mortgage
shall be cumulative and shall be in

 

Exhibit J-11

--------------------------------------------------------------------------------


 

addition to every other power and remedy herein specifically given or now or
hereafter existing at law, in equity, in admiralty or by statute, and each and
every power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy.

 

b.                                                  No delay or omission by the
Mortgagee in the exercise of any right or power or in the pursuance of any
remedy accruing upon any Event of Default as above defined shall impair any such
right, power or remedy or be construed to be a waiver of such Event of Default
or to be an acquiescence therein; nor shall the acceptance by the Mortgagee of
any security or of any payment after an Event of Default be construed to be a
waiver of any right to take advantage of any future Event of Default or of any
past Event of Default not completely cured thereby.

 

c.                                                   To the fullest extent that
it may lawfully do so, the Owner agrees that it will not at any time assert,
claim, plead, or take advantage of any law relating to appraisement, valuation,
stay, extension, moratorium or redemption if as a consequence thereof the
enforcement of this Mortgage would be prevented, delayed or hindered, and the
Owner hereby waives the benefit of all such laws.

 

Section 2.05                      In case the Mortgagee shall have proceeded to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Mortgagee, then and in
every such case the Owner and the Mortgagee shall be restored to their former
positions and rights hereunder with respect to the property subject to this
Mortgage, and all rights, remedies and powers of the Mortgagee shall continue as
if no such proceedings had been taken.

 

Section 2.06                      The net proceeds of any judicial or other
sale, and any lease, charter, management, operation or other use of the Vessel
by the Mortgagee, of any claim for damages, of any judgment, and any insurance
received by the Mortgagee (except to the extent paid to the Owner or applied in
payment of repairs or otherwise for Owner’s benefit) shall be applied by the
Mortgagee in accordance with the Credit Agreement. The Mortgagee shall be
entitled to collect any deficiency from the Owner. The Owner shall be entitled
to any surplus, subject to setoff in favor of the Mortgagee or any Lender for
any other indebtedness of the Owner under the Credit Documents.

 

Exhibit J-12

--------------------------------------------------------------------------------


 

Section 2.07                      Any right, power or authority granted to the
Mortgagee in this Mortgage may be exercised by the Mortgagee or such agent as
the Mortgagee shall appoint.

 

Section 2.08                      Until an Event of Default shall occur, the
Owner shall be permitted to retain actual possession and use of the Vessel.
Except as otherwise expressly permitted in the Credit Agreement, Owner shall not
permit or dispose of free from the lien of this Mortgage any masts, boilers,
cables, bowsprits, sails, rigging, anchors, chains, fittings, radar, sonar,
navigational devices and supplies, engines, machinery, tackle, apparel, boats,
rigging, outfit, furniture, furnishings, appliances, tools, spare and
replacement parts, pumps, equipment, gaming fixtures and related equipment and
supplies, artwork and other appurtenances unless the same are no longer useful
or necessary in the operation of the Vessel, and first or simultaneously
replacing the same by new items of equal or better suitability and value to the
Owner, which shall forthwith become subject to the lien of this Mortgage as a
first preferred mortgage thereon.

 

Section 2.09                      If at any time from and after an Event of
Default and prior to the actual sale of the Vessel by the Mortgagee or prior to
any enforcement or foreclosure proceedings the Owner offers completely to cure
all Events of Default, with interest at the rate applicable to the Obligations
at the time (including default, penalty or other interest applicable at such
time), and to pay all expenses, advances and damages to the Mortgagee consequent
on such Events of Default, then the Mortgagee may, but shall not be obligated
to, accept such offer and payment and restore the Owner to its former position,
but such action, if taken, shall not affect any subsequent Event of Default or
impair any rights consequent thereon.

 

Article III

Other Provisions

 

Section 3.01                      Subject to compliance with the terms of the
Credit Agreement, the Mortgagee has the right to assign this Mortgage to any
person or entity without the Owner’s consent. The Owner may not assign this
Mortgage to any person or entity without the express written consent of the
Mortgagee. All of the covenants, stipulations and agreements of the Owner in
this Mortgage shall bind the Owner and its permitted successors and assigns and
shall inure to the benefit of the Mortgagee and its successors and assigns. In
the event of an assignment of this Mortgage by the Mortgagee, the term
“Mortgagee”, as used herein, shall be deemed to refer to such assignee.

 

Exhibit J-13

--------------------------------------------------------------------------------


 

Section 3.02                      All notices, statements, reports and other
communications hereunder shall be given in accordance with Section 13.02 of the
Credit Agreement, with notices to the Owner being sent in care of the Borrower,
and notices to the Mortgagee being sent in care of the Administrative Agent.

 

Section 3.03                      No amendment or waiver of any provision of
this Mortgage shall be effective unless the same shall be in writing and signed
by the Owner and the Mortgagee, and such amendment or waiver shall be effective
only in the specific instance and for the specific purpose for which given.

 

Section 3.04                      [state-specific provision recognizing that
certain remedial provisions of the mortgage are subject to gaming laws, etc.]

 

Section 3.05                      Unless an Event of Default shall have occurred
and is continuing, the Owner shall be permitted to retain actual possession and
use of the Vessel. Upon the payment and performance in full of the Secured
Obligations and the termination of all commitments under the Credit Agreement
and the other Credit Documents, subject to and in accordance with the Credit
Agreement, the Mortgagee agrees, at the expense of the Owner, to promptly submit
for filing and recording a release of this Mortgage with the United States Coast
Guard National Vessel Documentation Center.

 

Section 3.06                      This Mortgage shall be governed by and
construed in accordance with the federal maritime laws and the general maritime
law of the United States of America, and (but only to the limited extent of
matters not within the scope of the foregoing) by the laws of the State of New
York without regard to conflicts of law principles that would permit or require
the application of the laws of another jurisdiction. Nothing herein shall be
construed to prevent or limit in any way the enforcement of this Mortgage in a
jurisdiction other than the United States of America, subject to the laws
(including conflicts of law principles) there in force.

 

IN WITNESS WHEREOF the Owner has executed this First Preferred Ship Mortgage as
of the day and year first above written.

 

Exhibit J-14

--------------------------------------------------------------------------------


 

 

[shipowner]

 

 

 

 

 

By

 

 

 

 

 

[name]

 

 

 

[title]

 

STATE OF NEW YORK

COUNTY OF NEW YORK

 

On [date], before me personally appeared [name], to me known, who being by me
duly sworn, did depose and say that his business address is [address]; that he
is the [title] of [shipowner], the [Corporation] described in and which executed
the foregoing instrument; and that he signed his name to the foregoing
instrument by authority of [the Board of Directors of the Corporation.]

 

 

 

 

Notary Public

 

Exhibit J-15

--------------------------------------------------------------------------------


 

Copy of the form of the Credit Agreement, excluding its
exhibits and schedules except Exhibits A-1 through A-4,
the form of the Notes (ref Recital D)

 

Mortgage Exhibit “A”

 

Exhibit J-16

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item [1][2] below ([the] [each, an] “Assignor”) and [the]
[each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).  [It
is understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.]  Capitalized terms used herein
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  The Standard
Terms and Conditions for Assignment and Assumption Agreement set forth in Annex
1 hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the][each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represents the amount and percentage interest identified below of
all of the [respective] Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit and Swingline Loans) ([the] [each, an]
“Assigned Interest”).  [Each] [Such] sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment,
without representation or warranty by [the][any] Assignor.

 

[1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

](12)

 

--------------------------------------------------------------------------------

(12)        If the form is used for a single Assignor and Assignee, items 1 and
2 should list the Assignor and the Assignee, respectively.  In the case of an
assignment to funds managed by the same or related investment managers, or an
assignment by multiple Assignors, the Assignors and the Assignee(s) should be
listed in the table under bracketed item 2 below.

 

Exhibit K-1

--------------------------------------------------------------------------------


 

[1][3].

Credit Agreement:

Credit Agreement, dated as of October 30, 2013, among Penn National Gaming, Inc.
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent and
as Collateral Agent, and the other parties party thereto.

 

[2.]

Assigned Interest:(13)

 

Assignor

 

Assignee

 

Tranche
Assigned(14)

 

Aggregate Amount of
Commitment/Loans
under Relevant
Tranche for all
Lenders

 

Amount of
Commitment/Loans
under Relevant
Tranche
Assigned

 

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

 

[Name of Assignor]

 

[Name of Assignee]

 

 

 

 

 

 

 

 

[4.]

Assigned Interest:(15)

 

--------------------------------------------------------------------------------

(13)        Insert this chart if this Form of Assignment and Assumption
Agreement is being used for assignments to funds managed by the same or related
investment managers or for an assignment by multiple Assignors. Insert
additional rows as needed.

 

(14)        For complex multi-tranche assignments a separate chart for each
tranche should be used for ease of reference.

 

(15)        Insert this chart if this Form of Assignment and Assumption
Agreement is being used by a single Assignor for an assignment to a single
Assignee.

 

Exhibit K-2

--------------------------------------------------------------------------------


 

Tranche Assigned

 

Aggregate Amount of
Commitment/Loans under Relevant
Tranche for all
Lenders

 

Amount of
Commitment/Loans under
Relevant Tranche Assigned

 

[Insert Relevant Tranche]

 

$

 

 

$

 

 

[Insert Relevant Tranche]

 

$

 

 

$

 

 

 

Effective Date                               , 20      .

 

 

 

 

 

Assignor[s] Information

 

Assignee[s] Information

 

 

 

 

 

 

Payment Instructions:

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Reference:

 

 

 

 

 

 

Notice Instructions:

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

Reference:

 

 

Exhibit K-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR](16)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE:

 

[NAME OF ASSIGNEE](17)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(16)        Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.

 

(17)        Add additional signature blocks, as needed, if this Form of
Assignment and Assumption Agreement is being used by funds managed by the same
or related investment managers.

 

Exhibit K-4

--------------------------------------------------------------------------------


 

 

[Consented to and](18) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to and Accepted:

 

 

 

 

 

[                                        ],

 

as Swingline Lender

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[                                        ],

 

as L/C Lender

 

 

 

By:

 

 

Name:

 

Title:](19)

 

 

 

 

 

[Consented to and Accepted:

 

 

--------------------------------------------------------------------------------

(18)        Insert only if required under Section 13.05(b) of the Credit
Agreement.

 

(19)        Insert only if required under Section 13.05(b) of the Credit
Agreement.

 

Exhibit K-5

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:] (20)

 

 

--------------------------------------------------------------------------------

(20)        Insert only if required under Section 13.05(b) of the Credit
Agreement.

 

Exhibit K-6

--------------------------------------------------------------------------------


 

ANNEX I

 

PENN NATIONAL GAMING, INC.

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The] [Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the] [its]
Assigned Interest, (ii) [the] [its] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
delivered pursuant thereto (other than this Assignment) or any collateral
thereunder, (iii) the financial condition of Borrower, any Guarantor, any of
their respective Subsidiaries or affiliates or any other person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any Guarantor, any of their respective Subsidiaries or affiliates or
any other person of any of their respective obligations under any Credit
Document.

 

1.2.                            Assignee.  [The] [Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is an Eligible Assignee (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment adviser of such fund or by an Affiliate of such investment
advisor as a single Eligible Assignee), (iii) it is [a Revolving Lender](21) [a
Term A Facility Lender or an Affiliate of a Term A Facility Lender](22) [(I) the
parent company and/or

 

--------------------------------------------------------------------------------

(21)        Use for assignments of Revolving Commitments, unless such
representation is not required by the Credit Agreement.

 

(22)        Use for assignments of Term A Facility Loans, unless such
representation is not required by the Credit Agreement.

 

Exhibit K-7

--------------------------------------------------------------------------------


 

an Affiliate of the applicable Assignor which is at least 50% owned by such
Assignor or its parent company, (II) a Lender (other than the applicable
Assignor) or an Affiliate of another Lender which is at least 50% owned by such
other Lender or its parent company (provided, that any fund that invests in
loans and is managed or advised by the same investment advisor of another fund
which is a Lender (or by an Affiliate of such investment advisor) shall be
treated as an Affiliate that is at least 50% owned by such other Lender or its
parent company for the purposes of this sub-clause 1.2(a)(iii)(II)), or (III) if
the applicable Assignor is a fund that invests in loans, another fund that
invests in loans and is managed or advised by the same investment advisor of any
Lender or by an Affiliate of such investment advisor],(23) (iv) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of [the] [its] Assigned Interest, shall have the obligations
of a Lender thereunder, (v) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 9.04 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and to purchase [the] [its] Assigned Interest on the
basis of which it has made such analysis and decision, (vi) if it is organized
under the laws of a jurisdiction outside the United States, it has attached to
this Assignment is any tax documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by it,
(vii) it is not [a “Competitor” or a “Disqualified Lender”, each as defined in
Section 1.01 of the Credit Agreement](24), and [(viii) such assignment does not
result in such Assignee holding, collectively with its Affiliates, Loans and
Commitments having an aggregate principal amount of $100 million, or
greater](25); (b) agrees that it will, independently and without reliance upon
the Administrative Agent, [the][each] Assignor, or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (c) appoints and authorizes each of the Administrative
Agent, the Lead Arrangers, the Bookrunners, the Auction Manager, [the Senior
Managing Agent,] [the Co-Syndication Agents,] [the Documentation Agent] and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent, the Lead
Arrangers, the Bookrunners, the Auction Manager, [the Senior Managing Agent,]
[the Co-Syndication Agents,] [the Documentation Agent] or the Collateral Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(23)        Use of assignments of Term B Facility Loans, unless such
representation is not required by the Credit Agreement.

 

(24)        Use for all assignments, unless such representation is not required
by the Credit Agreement.

 

(25)        Use for all assignments, unless such representation is not required
by the Credit Agreement.

 

Exhibit K-8

--------------------------------------------------------------------------------


 

2.                                      Payment.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees,
commissions and other amounts) to [the][each] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the] [each] Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                      Effect of Assignment.  Upon the delivery
of a fully executed original hereof to the Administrative Agent, as of the
Effective Date, (i) [the] [each] Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment, have the rights and
obligations of a Lender thereunder and under the other Credit Documents and
(ii) [the] [each] Assignor shall, to the extent provided in this Assignment,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Credit Documents.

 

4.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
the Assignment.

 

5.                                      THIS ASSIGNMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS ASSIGNMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

*                                        
*                                         *

 

Exhibit K-9

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF LETTER OF CREDIT REQUEST

 

Bank of America, N.A.,

Date:

as Administrative Agent

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Attention: DeWayne Rosse

 

 

 

                                      , as L/C Lender(26)

 

[Address]

 

Attention:

 

 

 

 

Ladies and Gentlemen:

 

The undersigned, Penn National Gaming, Inc., a Pennsylvania corporation
(“Borrower”), refers to the Credit Agreement, dated as of October 30, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Borrower, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent and as Collateral Agent, and the other parties
party thereto.  For purposes of this Letter of Credit Request, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings provided in the Credit Agreement.

 

The undersigned hereby requests that
                                        (27), as L/C Lender, issue a [standby]
[commercial] Letter of Credit at the request of Borrower for the account of
                    (28) on                        , 20      (29) (the “Date of
Issuance”) in the aggregate Stated Amount of               (30).  The requested
Letter of Credit shall be denominated in [Dollars] [the Alternate Currency].

 

--------------------------------------------------------------------------------

(26)        Insert name of L/C Lender.

 

(27)        Insert name of L/C Lender.

 

(28)        Insert name of Borrower or its Subsidiary the Letter of Credit is
being issued on behalf of.

 

(29)        Insert proposed issuance date (date must not be beyond the five
Business Days prior to the latest R/C Maturity Date in effect).

 

Exhibit L-1

--------------------------------------------------------------------------------


 

The beneficiary of the requested Letter of Credit will be
                        (31) and the Letter of Credit will have a stated
expiration date of                           (32).  The Letter of Credit will
support                                     (33).

 

The undersigned hereby certifies on behalf of Borrower and not in his individual
capacity that both immediately before and immediately after giving effect to the
issuance of the requested Letter of Credit:

 

(a)                                 each of the representations and warranties
made by the Credit Parties in Article VIII of the Credit Agreement and by each
Credit Party in each other Credit Document to which it is a party is true and
correct in all material respects on and as of the Date of Issuance with the same
force and effect as if made on and as of such date (it being understood and
agreed that any such representation or warranty which by its terms is made as of
an earlier date is true and correct in all material respects only as such
earlier date, and that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on the applicable date);

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing;

 

(c)                                  the sum of the aggregate amount of the
outstanding Revolving Loans, plus the aggregate amount of the outstanding
Swingline Loans plus the aggregate outstanding L/C Liabilities does not exceed
the Total Revolving Commitments then in effect; and

 

(d)                                 the aggregate amount of all L/C Liabilities
does not exceed the L/C Sublimit.

 

Copies of documentation describing the proposed terms (including automatic
extension terms, if such terms are requested by Borrower), conditions and format
of the requested Letter of Credit, as well as all documentation which
Administrative Agent and/or L/C Lender has reasonably requested with respect to
the supported transaction, are attached hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(30)        Insert Stated Amount of Letter of Credit.

 

(31)        Insert name and address of beneficiary.

 

(32)        Insert the last date upon which drafts may be presented which may
not be later than the dates referred to in Section 2.03(a)(v) of the Credit
Agreement.

 

(33)        Insert brief description of obligations to be supported by the
Letter of Credit.

 

Exhibit L-2

--------------------------------------------------------------------------------


 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit L-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of [               ], [     ], made by
[                 ], (the “Additional Credit Party”), in favor of Bank of
America, N.A., as administrative agent (in such capacity, “Administrative
Agent”) for the several banks and other financial institutions (“Lenders”) from
time to time party to the Credit Agreement, dated as of October 30, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement;” capitalized terms not defined herein have the same
meanings given to them in the Credit Agreement), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto,  Administrative Agent, Bank of America,
N.A., as Collateral Agent, and the other parties party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties to this Joinder Agreement wish to add the Additional Credit
Party as a Credit Party under the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises herein contained, the parties
hereto hereby agree as follows:

 

1.                                                              The undersigned
Additional Credit Party hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement and acknowledges and agrees to:

 

(a)                                 join the Credit Agreement as a “Guarantor”,
as indicated with its signature below;

 

(b)                                 be bound by all covenants, agreements and
acknowledgments attributable to a Guarantor in the Credit Agreement; and

 

(c)                                  perform all obligations and duties required
of it by the Credit Agreement as a Guarantor.

 

2.                                                              Without limiting
the foregoing, the Additional Credit Party, jointly and severally with Borrower
and each other Guarantor, hereby guarantees as primary obligor and not as surety
to each Secured Party and its successors and assigns, as provided in the
Guarantee, prompt payment and performance in full when due (whether at stated
maturity, by acceleration, demand or otherwise) of the Guaranteed Obligations
strictly in accordance with the terms thereof.

 

Exhibit M-1

--------------------------------------------------------------------------------


 

3.                                                              The undersigned
hereby represents and warrants that the representations and warranties with
respect to it contained in Article VIII of the Credit Agreement and in each of
the other Credit Documents to which such signatory is a party, by virtue of this
Joinder Agreement or otherwise, are true and correct in all material respects
(and in all respects with respect to any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language) on
the date hereof as if made on and as of the date hereof.

 

4.                                                              The address and
jurisdiction of [organization] [incorporation] of the Additional Credit Party is
set forth below its name on the signature pages hereto.

 

5.                                                              This Joinder
Agreement and any amendments, waivers, consents or supplements hereto may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.

 

6.                                                              THIS JOINDER
AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO
THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

Exhibit M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth below.

 

Dated: [          ]

 

 

 

 

[                  ],

 

as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

Jurisdiction of [Organization]
[Incorporation]:

 

Exhibit M-3

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit M-4

--------------------------------------------------------------------------------


 

EXHIBIT N

 

PERFECTION CERTIFICATE

 

[                   ], 2013

 

Reference is made to that Credit Agreement, dated as of October 30, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among (i) Penn National Gaming, Inc., a
Pennsylvania corporation (the “Borrower”), (ii) the Guarantors from time to time
party thereto, (iii) the Lenders from time to time party thereto, (iv) the L/C
Lenders from time to time party thereto, (v) Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC, Fifth Third Bank, Wells Fargo
Securities, LLC, UBS Securities LLC, Credit Agricole Corporate and Investment
Bank, Goldman Sachs Bank USA, Manufacturers & Traders Trust Company, Nomura
Securities International, Inc., RBS Securities Inc. and SunTrust Robinson
Humphrey, Inc., as Lead Arrangers, (vi) Bank of America, N.A. as Administrative
Agent, and (vii) Bank of America, N.A. as Collateral Agent (in such capacity,
the “Collateral Agent”).  Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement.

 

As used in this Perfection Certificate, “Company” shall mean each of the
following:  Borrower and each Restricted Subsidiary of Borrower that is a Credit
Party or is otherwise required as of the date hereof to become a Credit Party
pursuant to the terms of the Credit Agreement (after giving effect to the
Transactions, including, without limitation, the Spin-Off).  In this Perfection
Certificate, unless the context clearly requires otherwise, any reference in
this Perfection Certificate to a Schedule is to a Schedule to this Perfection
Certificate and constituting a part of this Perfection Certificate.

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement) of
the Borrower, hereby certifies, represents and warrants to the Collateral Agent
and each other Secured Party on behalf of the Borrower and each other Company as
follows, in each case as of the date hereof, after giving effect to the
Transactions, including, without limitation, the Spin-Off:

 

1.                                      Names.

 

(a)                                 Schedule 1(a) sets forth (i) the exact legal
name of each Company as such name appears in its Organizational Document,
(ii) the type of organization of each Company, (iii) the jurisdiction of
organization of each Company and (iv) the organizational identification number,
if any, issued with respect to each Company.

 

(b)                                 Schedule 1(b) sets forth a list of all other
names (including, without limitation, other corporate or organizational names or
trade names or similar appellations) used by each Company, or any other business
or organization to which each Company became the successor by merger (other than
any merger with a Person that was a Credit Party prior to the consummation of
such merger), consolidation (other than any consolidation with a Person that was
a Credit Party prior to the consummation of such consolidation), acquisition
(other than (i) any acquisition from another Credit Party and (ii) any
acquisition involving amounts that are not material to the Companies taken as a
whole), change in form, nature or jurisdiction of organization or otherwise, now
or at any time during the past five years.

 

(c)                                  Except as set forth in Schedule 1(b), no
Company has changed its identity, organizational (i.e., corporate, partnership,
or limited liability company) structure or jurisdiction of organization in any
way during the past five years, including mergers (other than any merger with a
Person that was a Credit Party prior to the consummation of such merger),
consolidations (other than any consolidation with a Person that was a Credit
Party prior to the consummation of such consolidation) and acquisitions (other
than (i) any acquisition from a Person that was a Credit Party prior to the
consummation of such acquisition and (ii) any acquisition involving amounts

 

Exhibit N-1

--------------------------------------------------------------------------------


 

that are not material to the Companies taken as a whole), as well as any change
in the form or nature of organization.  If any such change has occurred, include
in Schedule 1(b) a brief statement of such change and the name of each acquiree
or constituent party to such merger, consolidation or acquisition at the time of
consummation of such merger, consolidation or acquisition.

 

2.                                      Current Locations.

 

Schedule 2 sets forth the following:

 

(i)                                     the chief executive office (and, if
different, the mailing address) of each Company;

 

(ii)                                  all locations where each Company maintains
any books, records or documents relating to any of the Collateral; and

 

(iii)                               all the other places of business of each
Company.

 

3.                                      Prior Locations.

 

(a)                                 Schedule 3(a) sets forth all the information
required by Section 2(i) (other than mailing address), 2(ii) or 2(iii) above
with respect to each location or place of business previously maintained by each
Company at any time during the past five years not previously identified in
Section 2(i), 2(ii) and 2(iii) with respect to such Company.

 

(b)                                 Schedule 3(b) sets forth all the information
required by Section 2(ii) or 2(iii) above with respect to each other location at
which, or other Person with which, any of the Collateral consisting of inventory
or equipment with a value in excess of $50.0 million has been previously held at
any time during the past five years.

 

4.                                      Reserved.

 

5.                                      Stock Ownership and Other Equity
Interests.

 

Schedule 5 sets forth a true and correct list of the following:

 

(i)            all the issued and outstanding Equity Interests owned by each
Company in any Person (other than directors’ qualifying shares) (collectively,
the “Owned Equity Interests”);

 

(ii)           the name of each issuer of such Equity Interests;

 

(iii)          the type of each such Owned Equity Interests (e.g., corporation,
partnership (general, limited or limited liability), limited liability company
or other entity);

 

(iv)          the number of each certificate(s), if any, representing or
evidencing each such Owned Equity Interests;

 

(v)           the par values (if any) of each such Owned Equity Interests;

 

(vi)          the number and class (if any) of each such Owned Equity Interests;
and

 

(vii)         the total ownership percentage in such Issuer such Owned Equity
Interests represent.

 

Exhibit N-2

--------------------------------------------------------------------------------


 

6.                                      Real Property Locations.

 

(a)                                 Schedule 6(a) sets forth, with respect to
each Real Property owned by each Company, (i) the exact name of the Person that
owns such Real Property, (ii) in the case of any Mortgaged Real Property, if
different from the name identified pursuant to clause (i) above, the exact name
of the current owner of record of such Mortgaged Real Property reflected in the
records of the filing, registration or recording office for such Mortgaged Real
Property identified pursuant to the following clause, (iii) in the case of any
Mortgaged Real Property, the filing, registration or recording office in which a
Mortgage with respect to such Mortgaged Real Property must be filed, registered
or recorded in order for the Collateral Agent to obtain a perfected security
interest therein and (iv) the address (or, if there is not an address, a
description of the location) of such Real Property.

 

(b)                                 Schedule 6(b) sets forth, with respect to
each Real Property leased by each Company, (i) the exact name of the Person that
is the lessee and the lessor under the lease for such Mortgaged Real Property,
(ii) in the case of any Mortgaged Real Property, if a memorandum of said lease
is of record in the records of the filing, registration or recording office for
such Mortgaged Real Property identified pursuant to the following clause, if
different from the name identified pursuant to clause (i) above, the exact name
of the current lessee of record of such Mortgaged Real Property reflected in the
records of the filing, registration or recording office for such Mortgaged Real
Property identified pursuant to the following clause, (iii)  in the case of any
Mortgaged Real Property, the filing, registration or recording office in which a
Mortgage with respect to the lessee’s interest in such Mortgaged Real Property
must be filed, registered or recorded in order for the Collateral Agent to
obtain a perfected security interest therein, and (iv) the address (or, if there
is not an address, a description of the location) of such Real Property.

 

(c)                                  Schedule 6(c) sets forth any leases,
subleases, licenses or other use or occupancy arrangements of any Company as
landlord, tenant, subtenant, owner, lessor, sublessor or grantor with respect to
any Real Property not otherwise described on Schedule 6(a) or (b).

 

7.                                      Instruments, Chattel Paper, Etc.

 

Schedule 7 sets forth a true and correct list of all Instruments (other than
checks to be deposited in the ordinary course of business), transferable
records, Electronic Chattel Paper, Tangible Chattel Paper, and Intercompany
Notes held by each Company evidencing an amount in excess of $20.0 million
individually. Capitalized terms used in this paragraph 7 shall have the meanings
given to them in the Security Agreement.

 

8.                                      Commercial Tort Claims.

 

Schedule 8 sets forth a true and correct list of each Commercial Tort Claim (as
defined in the Security Agreement) held by each Company the value of which,
either individually or when taken together with any other related Commercial
Tort Claims, exceeds $15.0 million.

 

9.                                      Intellectual Property.

 

(a)                                 Schedule 9(a) sets forth all of each
Company’s issued and applied for Patents (as defined in the Security Agreement)
and material Patent Licenses (as defined in the Security Agreement), including
the name of the registered owner, the registration number and the issue date of
such Patent owned by such Company.

 

Exhibit N-3

--------------------------------------------------------------------------------


 

(b)                                 Schedule 9(b) sets forth all of each
Company’s registered and applied for Trademarks (as defined in the Security
Agreement) and material Trademark Licenses (as defined in the Security
Agreement), including the name of the registered owner, the registration number
and the registration date of such Trademark owned by such Company.

 

(c)                                  Schedule 9(c) sets forth all of each
Company’s registered Copyrights (as defined in the Security Agreement) and
material Copyright Licenses as defined in the Security Agreement) (excluding
licenses for commercially available software), including the name of the
registered owner, the registration number and the registration date of such
Copyright or Copyright license owned by such Company.

 

10.                               Vessels.

 

Schedule 10 sets forth, with respect to each vessel, barge or riverboat owned,
leased, used or occupied by each Company, (i) the registered or documented owner
of such vessel, barge or riverboat, (ii) the name of such vessel, barge or
riverboat, (iii) if the vessel, barge or riverboat is documented under the laws
of the United States, the official number of such vessel, barge or riverboat,
the trade endorsements on its current Certificate of Documentation, and the name
of the entity responsible for inspecting the vessel, barge or riverboat,
(iv) the location where such vessel, barge or riverboat is docked or stored and
(v) in the case of any vessel, barge or riverboat required, pursuant to the
Credit Agreement, to be subject to a preferred ship mortgage or other security
interest, the filing, registration or recording office in which such preferred
ship mortgage or other security interest with respect to such vessel, barge or
riverboat must be filed, registered or recorded in order for the Collateral
Agent to obtain a preferred mortgage lien or perfected security interest
therein.

 

11.                               Immaterial Subsidiaries.

 

Schedule 11 sets forth a true and complete list of all the Immaterial
Subsidiaries as of the date hereof.

 

12.                               Unrestricted Subsidiaries.

 

Schedule 12 sets forth a true and complete list of all the Unrestricted
Subsidiaries as of the date hereof.

 

[Signature Page Follows]

 

Exhibit N-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Perfection Certificate as of
the date first written above.

 

Penn National Gaming, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit N-5

--------------------------------------------------------------------------------


 

SCHEDULE 1(a)

 

Legal Names, Etc.

 

Company Legal Name

 

Type of Organization

 

Jurisdiction
of Organization

 

Organizational
Identification
Number 
(If Any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-6

--------------------------------------------------------------------------------


 

SCHEDULE 1(b)

 

Other Organizational Names

 

Company

 

Other Names Used 
During Past Five Years

 

Action (by merger,
consolidation, significant
acquisition, change in form,
nature or jurisdiction of
organization)

 

Date of Action

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Locations of Offices and Collateral

 

Legal Name of Company

 

Chief Executive Office/
Location of Operating
Facility

 

Locations of Books, Records
or Documents Relating to
Collateral

 

Other Places of
Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-8

--------------------------------------------------------------------------------


 

SCHEDULE 3(a)

 

Previously Maintained Locations, Etc.

 

Company

 

Previously
Maintained
Chief Executive Office

 

Previous Locations of
Books, Records
or Documents 
relating to Collateral

 

Previously
Maintained
Other Place(s) 
of Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-9

--------------------------------------------------------------------------------


 

SCHEDULE 3(b)

 

Inventory and Equipment Previously Located

 

Company

 

Address(es) Where Inventory and Equipment 
was Previously Located

 

 

 

 

 

 

 

 

 

 

Exhibit N-10

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Stock Ownership and Other Equity Interests

 

[Name of entity]

 

Name of Issuing
Entity

 

Cert. No.

 

Type
of Interest

 

Par
Value/Share

 

Authorized
Shares

 

Shares
Issued

 

Ownership
(%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-11

--------------------------------------------------------------------------------


 

SCHEDULE 6(a)

 

Owned Real Property

 

[   ]

 

Exhibit N-12

--------------------------------------------------------------------------------


 

SCHEDULE 6(b)

 

Leased Real Property

 

[   ]

 

Exhibit N-13

--------------------------------------------------------------------------------


 

SCHEDULE 6(c)

 

Licensed and Used Real Property

 

Exhibit N-14

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Instruments, Chattel Paper, Etc.

 

Description

 

Original Principal
Amount

 

Date of Issuance

 

Interest Rate

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-15

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Commercial Tort Claims

 

[   ]

 

Exhibit N-16

--------------------------------------------------------------------------------


 

SCHEDULE 9(a)

 

Patents and Patent Licenses

 

[   ]

 

Exhibit N-17

--------------------------------------------------------------------------------


 

SCHEDULE 9(b)

 

Trademarks and Trademarks Licenses

 

TRADEMARKS:

 

OWNER

 

MARK

 

REGISTRATION
NUMBER

 

REGISTRATION DATE

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications

 

OWNER

 

MARK

 

SERIAL
NUMBER

 

APPLICATION
DATE

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK LICENSES:

 

[   ]

 

OWNER

 

MARK

 

REGISTRATION
NUMBER

 

REGISTRATION
DATE

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOMAIN NAMES:

 

[   ]

 

Exhibit N-18

--------------------------------------------------------------------------------


 

SCHEDULE 9(c)

 

Copyrights and Copyright Licenses

 

OWNER

 

TITLE

 

REGISTRATION
NUMBER

 

REGISTRATION DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-19

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Vessels, Barges and Riverboats

 

OWNER

 

LESSEE

 

NAME

 

OFFICIAL
NUMBER
(IF ANY)

 

LOCATION WHERE
DOCKED OR
STORED

 

FILING/REGISTRATION.
RECORDING OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit N-20

--------------------------------------------------------------------------------


 

Schedule 11

 

Immaterial Subsidiaries

 

Exhibit N-21

--------------------------------------------------------------------------------


 

Schedule 12

 

Unrestricted Subsidiaries

 

Exhibit N-22

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF AUCTION PROCEDURES

 

This Outline is intended to summarize certain basic terms of the Auction
Procedures pursuant to and in accordance with the terms and conditions of
Section 13.05(d) of the Credit Agreement, dated as of October 30, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Penn National Gaming, Inc. (“Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto,  Bank of America, N.A., as Administrative Agent and as Collateral
Agent, and the other parties party thereto.  It is not intended to be a
definitive list of all of the terms and conditions of an auction pursuant to
13.05(d) of the Credit Agreement (an “Auction”) and all such terms and
conditions shall be set forth in the applicable Auction Procedures set for each
Auction (the “Offer Documents”).  Administrative Agent, the Auction Manager, any
other Agent or any of their respective Affiliates may tender Return Bids and be
a participating Lender on the same terms and conditions set forth in this
Outline and the applicable Offer Document, and such participation shall not be
deemed a recommendation to any Lender to submit a Return Bid or to take part in
this or any other offer.  Capitalized terms used but not defined in this Outline
shall have the meanings assigned to them in the Credit Agreement.

 

1.             Summary.  Borrower or any of its Subsidiaries (such Person,
“Purchaser”) may conduct one or more Auctions in order to purchase outstanding
Term Loans in accordance with the terms of Section 13.05(d) of the Credit
Agreement and this Outline, which Auctions shall be conducted pursuant to the
procedures described herein.

 

No Auction may be commenced if any other Auction has been previously commenced
and not yet completed, terminated or expired.  Two separate Auctions may not be
commenced on the same day.

 

2.             Notice Procedures.  In connection with each Auction, Borrower (on
behalf of Purchaser) will notify the Auction Manager (for distribution to all
Lenders) prior to 1:00 p.m. New York time on the date on which Purchaser
proposes to commence such Auction of the Term Loans that will be the subject of
the Auction pursuant to a notice in substantially the form of Annex A hereto (a
“Purchase Notice”).  Each Purchase Notice shall specify (i) the Tranche and
maximum principal face amount of Term Loans Purchaser is willing to purchase in
the Auction (the “Auction Amount”), which shall be no less than $5,000,000 in
the aggregate amount or an integral multiple of $500,000 in excess of thereof;
(ii) the range of discounts to par (the “Discount Range”), expressed as a range
of prices per $1,000 (in increments of $5), at which Purchaser would be willing
to purchase such Term Loans in the Auction; and (iii) the date on which the
Auction will conclude, on which date Return Bids (defined below) will be due by
1:00 p.m. New York time, as such date and time may be extended (such time, the
“Expiration Time”) for a period not exceeding five (5) Business Days upon notice
by Borrower (on behalf of Purchaser) to the Auction Manager not less than 24
hours before the original Expiration Time; provided, however, that only one
extension per Auction shall be permitted.  An Auction shall be regarded as a
“Failed Auction” in the event that either (x) Purchaser withdraws such Auction
in accordance with the terms hereof or (y) the Expiration Time occurs with no
Return Bids having been received.  In the event of a Failed Auction, Borrower
shall not be permitted to deliver a new Purchase Notice (on behalf of itself or
any of its Subsidiaries) prior to the date occurring three (3) Business Days
after such withdrawal or Expiration Time, as the case may be.

 

Exhibit O-1

--------------------------------------------------------------------------------


 

3.             Reply Procedures.  In connection with any Auction, each Lender
holding Term Loans of the Tranche identified in the Purchase Notice wishing to
participate in such Auction shall, prior to the Expiration Time, provide the
Auction Manager with a notice of participation which shall be in substantially
the form of Annex B hereto (the “Return Bid”) and which shall specify (i) a
discount to par that must be expressed as a price per $1,000 (in increments of
$5) of Term Loans of such Tranche (the “Reply Price”) (which, for the avoidance
of doubt, shall be the discount to par applicable to the outstanding principal
amount of such Term Loans) within the Discount Range and (ii) the principal
amount of Term Loans of such Tranche, in an amount not less than $1,000,000 (or
such lesser amount as shall constitute the aggregate amount of the Term Loans of
such Tranche of the assigning Lender), that such Lender is willing to offer for
sale at its Reply Price (the “Reply Amount”).  Lenders may only submit one
Return Bid per Auction but each Return Bid may contain up to three component
bids, each of which may result in a separate Qualifying Bid (as defined below)
and each of which will not be contingent on any other component bid submitted by
such Lender resulting in a Qualifying Bid.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, the Borrower Assignment Agreement in the form included in the Offer
Document.  Purchaser will not have any obligation to purchase any Term Loans at
a price that is outside of the applicable Discount Range, nor will any Return
Bids (including any component bids specified therein) submitted at a price that
is outside such applicable Discount Range be considered in any calculation of
the Applicable Threshold Price.  Any Lender that does not submit a Return Bid
will be deemed to have declined to participate in such Auction.

 

4.             Acceptance Procedures.  Based on the Reply Prices and Reply
Amounts received by the Auction Manager, the Auction Manager, in consultation
with Purchaser, will calculate the lowest Reply Price (the “Applicable Threshold
Price”), expressed as a price per $1,000 for Term Loans of such Tranche, within
the Discount Range received in the Auction that will allow Purchaser to complete
the Auction by purchasing the full Auction Amount (or such lesser amount of Term
Loans for which Purchaser has received Return Bids within the Discount Range). 
No Return Bid (or, if applicable, any component bid thereof) will be accepted
which specifies a Reply Price outside of the applicable Discount Range.  Subject
to Section 5 below, Purchaser shall purchase Term Loans from each Lender whose
Return Bid contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”).  All principal amounts of Term Loans
included in Return Bids received at a Reply Price that is equal to or lower than
the Applicable Threshold Price will be purchased at the Applicable Threshold
Price, subject to proration as described below.

 

5.             Proration Procedures.  All Term Loans offered in Return Bids (or,
if applicable, any component bid thereof) constituting Qualifying Bids at or
lower than the Applicable Threshold Price will be purchased at the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction at or
lower than the Applicable Threshold Price would exceed the Auction Amount, then
Purchaser shall purchase the Term Loans for which the Qualifying Bids submitted
were at or lower than the Applicable Threshold Price ratably based on the
respective principal amounts offered and in an aggregate amount up to the
Auction Amount.  No Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.

 

6.             Notification Procedures.  The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet site (including an IntraLinks or such other electronic
workspace reasonably acceptable to Borrower (on behalf of Purchaser)) in
accordance with the Auction Manager’s standard dissemination practices promptly
after the Return Bids were due.  The Auction Manager will insert the amount of
Term Loans to be assigned and

 

Exhibit O-2

--------------------------------------------------------------------------------


 

the applicable settlement date onto each applicable Borrower Assignment
Agreement received in connection with a Qualifying Bid.  Upon request of the
submitting Lender, the Auction Manager will promptly return any Borrower
Assignment Agreement received in connection with a Return Bid that is not a
Qualifying Bid.

 

7.             Additional Procedures.  Once initiated by a Purchase Notice,
Borrower may withdraw an Auction on behalf of Purchaser only in the event that,
as of such time, no Return Bid has been received by the applicable Auction
Manager.  Furthermore, in connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a Lender. 
However, an Auction may become void if the conditions to the purchase of Term
Loans by Purchaser required by the terms and conditions of Section 13.05(d) of
the Credit Agreement are not met.  The purchase price for the Term Loans
purchased by Purchaser at an Auction shall be paid directly by Purchaser, in
each case directly to the respective assigning Lender on a settlement date as
determined by the Auction Manager in consultation with Purchaser (which shall be
no later than five (5) Business Days after the date Return Bids are due).

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with Purchaser, and their determination will be final
and binding.  The Auction Manager’s interpretation of the terms and conditions
of the Offer Document, in consultation with Purchaser, will be final and
binding.

 

This Exhibit O shall not require Borrower or any of its Subsidiaries to initiate
any Auction.

 

Exhibit O-3

--------------------------------------------------------------------------------


 

ANNEX A TO EXHIBIT O

 

FORM OF PURCHASE NOTICE

 

Date:  [                          ]

 

To:           Auction Manager under the Credit Agreement, dated as of
October 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Penn National
Gaming, Inc. (“Borrower”), the Guarantors from time to time party thereto, the
Lenders from time to time party thereto,  Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto. Capitalized terms used but not defined herein have the meanings given
to such terms in the Credit Agreement.

 

Ladies and Gentlemen:

 

Borrower hereby gives notice to the Lenders that it (or a Subsidiary thereof;
the Borrower or such Subsidiary, “Purchaser”) desires to conduct the following
auction of Term Loans pursuant to Section 13.05(d) of the Credit Agreement (the
“Auction”):

 

Auction Amount:  $[                          ] of Term [  ] Facility Loans
(“Applicable Tranche Term Loans”)

 

Discount Range:  Purchase price of not less than $[                ] nor greater
than $[                ] per $1,000 principal amount of Applicable Tranche Term
Loans.  Such purchase price is for the principal of the outstanding Applicable
Tranche Term Loans and excludes accrued but unpaid interest with respect thereto
prior to the applicable settlement date.  Interest on such Applicable Tranche
Term Loans accrued through the applicable settlement date shall be paid to the
Lender that has assigned such Applicable Tranche Term Loans to Purchaser on the
next Interest Payment Date.

 

Borrower acknowledges that this Purchase Notice may not be withdrawn other than
in accordance with the Auction Procedures.  The Auction shall be consummated in
accordance with the Auction Procedures with each return bid due by
[          ] p.m. (New York time) on [          ].

 

 

Very truly yours,

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit O-4

--------------------------------------------------------------------------------


 

ANNEX B TO EXHIBIT O

 

FORM OF RETURN BID

 

Date:  [                          ]

 

To:  The Auction Manager under the Credit Agreement, dated as of October 30,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Penn National Gaming, Inc.
(“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto,  Bank of America, N.A., as Administrative Agent and
as Collateral Agent, and the other parties party thereto. Capitalized terms used
but not defined herein have the meanings given to such terms in the Credit
Agreement or, if not defined therein, as defined in the Purchase Notice to which
this Return Bid relates.

 

Ladies and Gentlemen:

 

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid:(34)

 

 

 

Reply Price
(price per $1,000)

 

Reply Amount

Applicable Tranche Term Loans

 

US$

 

US$

Applicable Tranche Term Loans

 

US$

 

US$

Applicable Tranche Term Loans

 

US$

 

US$

 

The undersigned Lender acknowledges that interest on such Applicable Tranche
Term Loans accrued through the applicable settlement date shall be paid to the
Lender that has assigned such Applicable Tranche Term Loans to Purchaser on the
next Interest Payment Date.

 

The purchase price of any Applicable Tranche Term Loans that are assigned
pursuant to a Borrower Assignment Agreement is requested to be disbursed to the
undersigned Lender’s account as follows:

 

Bank:

[                                              ]

Account Name:

[                                              ]

Acct#:

[                                              ]

ABA#:

[                                              ]

 

--------------------------------------------------------------------------------

(34)                          Lender may submit up to three component bids but
need not submit more than one.  The sum of Lender’s bid(s) may not exceed the
aggregate principal face amount of Applicable Tranche Term Loans held by it.

 

Exhibit O-5

--------------------------------------------------------------------------------


 

The undersigned Lender acknowledges that the submission of this Return Bid along
with an executed Borrower Assignment Agreement, to be held in escrow by the
Auction Manager, obligates such Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable, and that this Return Bid is irrevocable.

 

 

 

Very truly yours,

 

 

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit O-6

--------------------------------------------------------------------------------


 

ANNEX C TO EXHIBIT O

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in Item 1 below (the “Assignor”) and the Assignee identified in Item
2 below (the “Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) or, if not defined therein, as defined in the
Purchase Notice to which this Assignment relates.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Auction Manager as contemplated in the Auction Procedures, the interest in and
to all of the Assignor’s rights and obligations under the Credit Agreement and
any other documents or instruments delivered pursuant thereto that represents
the amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the Applicable Tranche Term Loans (the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

(35)

 

 

 

3.

Borrower:

PENN NATIONAL GAMING, INC.

 

 

 

4.

Administrative Agent:

BANK OF AMERICA, N.A.

 

 

 

5.

Credit Agreement:

Credit Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time), among Penn
National Gaming, Inc., the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.

 

 

 

6.

Assignor’s Interest in respect of Applicable Tranche Term Loans under the Credit
Agreement:

 

--------------------------------------------------------------------------------

(35)         Insert applicable Purchaser.

 

Exhibit O-7

--------------------------------------------------------------------------------


 

Facility

 

Aggregate Principal Face Amount of 
Applicable Tranche Term Loans of Assignor

Applicable Tranche Term Loans

 

$       

 

7.             Assigned Interest:

 

List below the Applicable Tranche Term Loans to be assigned by Assignor to
Assignee subject to the terms and conditions of the Auction, including, without
limitation, the pro rata reduction procedures set forth in the Auction
Procedures.

 

Reply Price with
respect to
Applicable Tranche
Term Loans being
tendered to
Assignee (price per
$1,000 principal
amount)(36)

 

Reply Amount
(principal face
amount of
Applicable Tranche
Term Loans to be
Assigned to
Assignee at relevant
Reply Price)
(subject to pro rata
reduction)(37)

 

Applicable
Threshold Price
with respect to
Applicable Tranche
Term Loans
Assigned (price per
$1,000 principal
amount)(38)

 

Pro Rated
Principal Face
Amount of
Applicable
Tranche Term
Loans Assigned(39)

 

Percentage
Assigned of
Applicable
Tranche
Term
Loans(40)

 

$

 

 

$

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

$

 

 

$

 

 

 

%

 

--------------------------------------------------------------------------------

(36)                         To be completed by Assignor.

 

(37)                          To be completed by Assignor.  The sum of Lender’s
Reply Amount(s) may not exceed the aggregate principal face amount of Applicable
Tranche Term Loans held by it.

 

(38)                          To be completed by the Auction Manager.

 

(39)                          To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.

 

(40)                          To be completed by the Auction Manager to at least
9 decimals as a percentage of the Applicable Tranche Term Loans of all Lenders
thereunder.

 

Exhibit O-8

--------------------------------------------------------------------------------


 

Effective Date:                           , 20     [TO BE INSERTED BY AUCTION
MANAGER AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

8.             Notice Instructions:

 

ASSIGNOR:

ASSIGNEE:

 

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

with a copy to (which shall not constitute notice):

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telecopier:

 

Attention:

 

 

 

 

Telecopier:

 

 

 

 

9.             The Assignor acknowledges and agrees that (i) tenders of the
Applicable Tranche Term Loans will constitute a binding agreement between the
Assignor and the Assignee in accordance with the terms and conditions of the
Auction Procedures and the Credit Agreement; (ii) validly tendered Applicable
Tranche Term Loans will be deemed to have been accepted by the Assignee to the
extent such Applicable Tranche Term Loans are part of a Qualifying Bid upon
notification by the Auction Manager to the Assignor that such Applicable Tranche
Term Loans are part of a Qualifying Bid (subject to applicable proration in
accordance with the terms and conditions of the Auction Procedures); and
(iii) it does not have any withdrawal rights with respect to any tender of its
Applicable Tranche Term Loans.

 

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Applicable Tranche Term Loans to be assigned by the
Assignor to the Assignee, the Assignor hereby irrevocably constitutes and
appoints the Auction Manager as the true and lawful agent and attorney-in-fact
of the Assignor with respect to such Applicable Tranche Term Loans, with full
powers of substitution and revocation (such power of attorney being deemed to be
an irrevocable power coupled with an interest) to complete or fill-in the blanks
in this Assignment and deliver the completed Assignment to the Assignee and the
Assignor.

 

[Signature page follows]

 

Exhibit O-9

--------------------------------------------------------------------------------


 

The Assignor acknowledges and agrees that tenders of its Applicable Tranche Term
Loans pursuant to the Auction Procedures constitute the Assignor’s acceptance of
the terms and conditions (including the proration procedures) contained in the
Auction Procedures, the Credit Agreement and this Assignment.

 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted:

 

 

 

[                                          ]

 

as Auction Manager

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit O-10

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is, and on the applicable Effective Date will be,
free and clear of any lien, encumbrance or other adverse claim; (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (iv) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own decision to enter
into this Assignment and to sell and assign the Assigned Interest on the basis
of which it has made such decision, (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of Borrower, any other Credit Party, their respective
Subsidiaries or affiliates or any other person obligated in respect of any
Credit Document or (iv) the performance or observance by Borrower, any other
Credit Party, their respective Subsidiaries or any other person of any of their
respective obligations under any Credit Document, (c) it has read and agrees to
all of the terms and conditions (including the pro ration procedures) of the
Auction Procedures set forth in the Offer Documents described in the Auction
Procedures and (d) acknowledges that (i) Assignee currently may have, and later
may come into possession of, information regarding the Applicable Tranche Term
Loans or the Credit Parties that is not known to it and that may be material to
a decision to enter into this Assignment (“Assignee Excluded Information”),
(ii) it has independently and without reliance on any other party made its own
analysis and determined to enter into this Assignment and to consummate the
transactions contemplated hereby notwithstanding its lack of knowledge of the
Assignee Excluded Information, (iii) the Assignee shall have no liability to it,
and Assignor hereby, to the extent permitted by law, waives and releases any
claims it may have against Assignee under applicable laws or otherwise, with
respect to the nondisclosure of the Assignee Excluded Information; provided that
the Assignee Excluded Information shall not and does not affect the truth or
accuracy of the representations or warranties set forth below in Section 1.2 of
this Standard Terms and Conditions and (iv) the Assignee Excluded Information
may not be available to the Administrative Agent, the Auction Manager or the
other Lenders.  The Assignor will, upon request, execute and deliver any
additional documents deemed by the Administrative Agent, the Auction Manager or
the Assignee to be reasonably necessary or desirable to complete the sale,
assignment and transfer of the Assigned Interest.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and

 

Exhibit O-11

--------------------------------------------------------------------------------


 

to consummate the transactions contemplated hereby, and (ii) it has transmitted
same day funds to the Assignor on the Effective Date; (b) acknowledges that
Assignor (i) currently may have, and later may come into possession of,
information regarding the Credit Documents or the Credit Parties that is not
known to it and that may be material to a decision to enter into this Assignment
(“Assignor Excluded Information”), (ii) it has independently and without
reliance on any other party made its own analysis and determined to enter into
this Assignment and to consummate the transactions contemplated thereby
notwithstanding its lack of knowledge of the Assignor Excluded Information and
(iii) Assignor shall have no liability to it, and Assignee hereby, to the extent
permitted by law, waives and releases any claims it may have against such
Assignor under applicable laws or otherwise, with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of Assignor as set forth in Section 1.1 of this
Standard Terms and Condition; (c) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents; (d) agrees that, effective as of the Effective Date,
all of the Term Loans assigned to the Assignee pursuant to this Assignment shall
immediately and automatically be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by the
Assignee) for all purposes under the Credit Agreement and all of the other
Credit Documents and (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender until such time as the Loans assigned
to it hereunder are automatically cancelled on the Effective Date.

 

1.3                               No Violation of Laws.  Each of the Assignor
and Assignee acknowledges that it has not violated any applicable laws relating
to this Assignment or the transactions contemplated herein.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments of interest in respect of
the Assigned Interest (excluding payments of principal) to the Assignor for
amounts which have accrued to but excluding the Effective Date.  No interest
shall accrue with respect to the Assigned Interest from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy (or email) shall be effective as delivery of a manually executed
counterpart of this Assignment.  This Assignment and any claims, controversies,
disputes, or causes of action (whether arising under contract law, tort law or
otherwise) based upon or relating to this Assignment, shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the laws of another
jurisdiction.

 

Exhibit O-12

--------------------------------------------------------------------------------


 

EXHIBIT P

 

FORM OF OPEN MARKET ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Open Market Assignment and Assumption Agreement (this “Assignment”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in Item 1 below (the “Assignor”) and the
Assignee identified in Item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Tranches of Term Loans identified
below (the “Assigned Interest”).  Such sale and assignment is without recourse
to the Assignor and, except as expressly provided in this Assignment and the
Credit Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

(41)

 

 

 

3.

Borrower:

PENN NATIONAL GAMING, INC.

 

 

 

4.

Administrative Agent:

BANK OF AMERICA, N.A.

 

 

 

5.

Credit Agreement:

Credit Agreement, dated as of October 30, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time), among Penn
National Gaming, Inc., the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.

 

 

 

6.

Assigned Interest:

 

 

--------------------------------------------------------------------------------

(41)                    Insert name of Borrower of applicable Subsidiary.

 

Exhibit P-1

--------------------------------------------------------------------------------


 

Tranche of Term
Loans Assigned

 

Aggregate Amount of Term Loans under
Relevant Tranche for all Lenders

 

Amount of Term Loans under Relevant
Tranche Assigned

 

 

$

 

$

 

Effective Date:                           , 20  

 

8.                                      Notice Instructions:

 

ASSIGNOR:

ASSIGNEE:

 

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Telecopier:

 

 

Telecopier:

 

 

 

 

with a copy to (which shall not constitute notice):

with a copy to (which shall not constitute notice):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

 

Telecopier:

 

Attention:

 

 

 

 

Telecopier:

 

 

 

 

[Signature page follows]

 

Exhibit P-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit P-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR OPEN MARKET ASSIGNMENT AND ASSUMPTION
AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is, and on the Effective Date will be, free and clear
of any lien, encumbrance or other adverse claim; (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; and (iv) it
has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own decision to enter into
this Assignment and to sell and assign the Assigned Interest on the basis of
which it has made such decision, (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
any Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Credit
Document or any other instrument or document delivered pursuant thereto (other
than this Assignment) or any collateral thereunder, (iii) the financial
condition of Borrower, any other Credit Party, any of their respective
Subsidiaries or affiliates or any other person obligated in respect of any
Credit Document or (iv) the performance or observance by Borrower, any other
Credit Party, any of their respective Subsidiaries or any other person of any of
their respective obligations under any Credit Document, and (c) acknowledges
that (i) Assignee currently may have, and later may come into possession of,
information regarding the Assigned Interest or the Credit Parties that is not
known to it and that may be material to a decision to enter into this Assignment
(“Assignee Excluded Information”), (ii) it has independently and without
reliance on any other party made its own analysis and determined to enter into
this Assignment and to consummate the transactions contemplated hereby
notwithstanding its lack of knowledge of the Assignee Excluded Information,
(iii) the Assignee shall have no liability to it, and Assignor hereby, to the
extent permitted by law, waives and releases any claims it may have against
Assignee under applicable laws or otherwise, with respect to the nondisclosure
of the Assignee Excluded Information; provided that the Assignee Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties set forth below in Section 1.2 of this Standard
Terms and Conditions and (iv) the Assignee Excluded Information may not be
available to the Administrative Agent or the other Lenders.  The Assignor will,
upon request, execute and deliver any additional documents deemed by the
Administrative Agent or the Assignee to be reasonably necessary or desirable to
complete the sale, assignment and transfer of the Assigned Interest.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (ii) it has transmitted same day funds to
the Assignor on the Effective Date; (b) acknowledges that Assignor (i) currently

 

Exhibit P-4

--------------------------------------------------------------------------------


 

may have, and later may come into possession of, information regarding the
Credit Documents or the Credit Parties that is not known to it and that may be
material to a decision to enter into this Assignment (“Assignor Excluded
Information”), (ii) it has independently and without reliance on any other party
made its own analysis and determined to enter into this Assignment and to
consummate the transactions contemplated thereby notwithstanding its lack of
knowledge of the Assignor Excluded Information and (iii) Assignor shall have no
liability to it, and Assignee hereby, to the extent permitted by law, waives and
releases any claims it may have against such Assignor under applicable laws or
otherwise, with respect to the nondisclosure of the Assignor Excluded
Information; provided that the Assignor Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Assignor as set forth in Section 1.1 of this Standard Terms and Condition;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents; (d) agrees that, effective as of the Effective Date, all of the Term
Loans assigned to the Assignee pursuant to this Assignment shall immediately and
automatically be cancelled for all purposes and no longer outstanding (and may
not be resold, assigned or participated out by the Assignee) for all purposes
under the Credit Agreement and all of the other Credit Documents and (e) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender until such time as the Loans assigned to it hereunder are automatically
cancelled on the Effective Date.

 

1.3                               No Violation of Laws.  Each of the Assignor
and Assignee acknowledges that it has not violated any applicable laws relating
to this Assignment or the transactions contemplated herein.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments of interest in respect of
the Assigned Interest (excluding payments of principal) to the Assignor for
amounts which have accrued to but excluding the Effective Date.  No interest
shall accrue with respect to the Assigned Interest from and after the Effective
Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy (or email) shall be effective as delivery of a manually executed
counterpart of this Assignment.  This Assignment and any claims, controversies,
disputes, or causes of action (whether arising under contract law, tort law or
otherwise) based upon or relating to this Assignment, shall be governed by, and
construed in accordance with, the law of the State of New York without giving
effect to any choice of law principles that would apply the laws of another
jurisdiction.

 

Exhibit P-5

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF TERM LOAN EXTENSION AMENDMENT

 

This form is intended to summarize certain basic terms of a Term Loan Extension
Amendment pursuant to and in accordance with the terms and conditions of
Section 2.13 of the Credit Agreement.  The following provisions may be modified
or deleted and additional provisions added as may be necessary or advisable, in
the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of Section 2.13 of the Credit Agreement.

 

TERM LOAN EXTENSION AMENDMENT, dated as of                           , 20[  ]
(this “Agreement”), by and among the Lenders party hereto (each, an “Extending
Lender” and, collectively, the “Extending Lenders”), PENN NATIONAL GAMING, INC.,
a Pennsylvania corporation (“Borrower”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 30, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto,  Administrative Agent, Bank of America, N.A., as Collateral Agent, and
the other parties party thereto; capitalized terms used but not defined herein
have the meanings given to such terms in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request that all or a portion of the Term Loans of any Tranche be modified
to constitute another Tranche of Term Loans in order to extend the final
maturity date thereof, in each case, by, among other things, entering into one
or more Extension Amendments with Lenders of the applicable Term Loans.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Extending Lender hereby agrees to modify the Term Loans set forth on
Schedule A annexed hereto into Extended Term Loans, on the terms and subject to
the conditions set forth below:(42)

 

1.                                      Term Loans Extended.  Upon the
effectiveness hereof, the Term [   ](43) Facility Loans of each Extending
Lender, in the aggregate principal amount specified on Schedule A hereto, shall
be

 

--------------------------------------------------------------------------------

(42)                         Insert items as applicable, with respect to the
Extended Term Loans, with such modifications as may be agreed to by the parties
hereto to the extent consistent with the Credit Agreement.

 

(43)                          Insert Tranche letter of Term Loans being
extended.

 

Exhibit Q-1

--------------------------------------------------------------------------------


 

modified into Term [         ](44) Facility Loans (the “Extended Term Loans”). 
Except as set forth below or in the Credit Agreement, the Extended Term Loans
shall have all of the same terms as the Term Loans from which they were
modified.

 

2.                                      Maturity Date.  The Extended Term Loans
shall mature on [          ], 20[  ].

 

3.                                      Interest Rates.  The Applicable Margin
with respect to the Extended Term Loans shall be (A) [     ]% per annum, in the
case of ABR Loans, and (B) [     ]% per annum, in the case of LIBOR Loans.(45)

 

4.                                      Amortization.  [The amortization
schedule set forth on Annex C of the Credit Agreement is hereby replaced in its
entirety with the amortization schedule set forth on Schedule B hereto, which
reflects](46) [The amortization schedule set forth in Section 3.01(b) is hereby
amended as set forth on Schedule B hereto, which amendment reflects](47)(i) the
amortization schedule (including the principal amounts payable pursuant thereto)
of the Extended Term Loans and (ii) ratable adjustments to the existing
amortization schedule (including the principal amounts payable pursuant thereto)
of the Term Loans of the Existing Term Loan Tranche to reflect the amount of the
Extended Term Loans (it being understood, for the avoidance of doubt, that such
adjustments shall not reduce the amount of any previously scheduled amortization
payment payable to any Lender with respect to Term Loans of the Existing Term
Loan Tranche which are not extended pursuant hereto).  In any event, the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Tranche.

 

[5.                                  Financial Covenants.  The covenants set
forth in Section 10.08 are hereby modified as set forth on Schedule C hereto;
provided that such modifications shall become effective only after the Final
Maturity Date in effect immediately prior to giving effect to this
Agreement](48)

 

[6.                                  Other Fees.  Borrower agrees to pay each
Extending Lender a fee equal to [   ]% of the aggregate principal amount of such
Lender’s Term Loans being extended hereby on [                        ,
20[    ]].](49)

 

7.                                      Credit Agreement.  The Credit Agreement
shall be deemed amended to reflect (x) the terms set forth in Sections 1 through
[5] of this Agreement and (y) the additional amendments set forth on

 

--------------------------------------------------------------------------------

(44)                          Insert Tranche letter of Extended Term Loans.

 

(45)                          Insert pricing grid if applicable.

 

(46)                          Use for extension of Term A Facility Loans.

 

(47)                          Use for extension of Term B Facility Loans.

 

(48)                          Insert modifications to financial covenants, if
any.

 

(49)                          Insert fees to be paid to Extending Lenders, if
any.

 

Exhibit Q-2

--------------------------------------------------------------------------------


 

Schedule D hereto(50).    Except as set forth in this Agreement (including the
Schedules hereto), the Extended Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Credit Documents.

 

8.                                     Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer, to the best of his or her
knowledge, and Borrower hereby certify that:

 

(i)                                     Both before and after giving effect to
this Agreement, the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement and by each Credit Party in each other
Credit Document to which it is a party are true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) as of such earlier date).

 

(ii)                                  Both before and after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing.

 

9.                                      Borrower Covenants.  By its execution of
this Agreement and as a condition to the effectiveness hereof, Borrower hereby
covenants that Borrower shall deliver or cause to be delivered the following
documents: [                      ], together with all other documents
reasonably requested by Administrative Agent in connection with this Agreement.

 

10.                               Recordation of the Extended Term Loans.  Upon
execution and delivery hereof, Administrative Agent will revise the Register to
reflect the modification of Term Loans into Extended Term Loans as provided
herein.

 

11.                               Amendment, Modification and Waiver.  Subject
to future amendments and other modifications to the Credit Agreement made
pursuant to the terms thereof, this Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

--------------------------------------------------------------------------------

(50)                          To include such amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of Administrative Agent and Borrower, to give effect
to the terms and provisions of the Extended Term Loans).

 

Exhibit Q-3

--------------------------------------------------------------------------------


 

13.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or email) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 

Exhibit Q-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Term Loan Extension Amendment as of the date
set forth above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit Q-5

--------------------------------------------------------------------------------


 

 

[NAME OF EXTENDING LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Amount of Term [   ] Facility Loans

 

 

Held:

$             

 

 

 

 

 

Amount of Term [   ] Facility Loans

 

 

Requested to be Extended:

$             

 

Exhibit Q-6

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

Exhibit Q-7

--------------------------------------------------------------------------------


 

SCHEDULE A
TO TERM LOAN EXTENSION AMENDMENT

 

Name of Extending Lender

 

Principal Amount 
Extended

[                                    ]

 

$

        

[                                    ]

 

$

        

 

Total:

$

        

 

Exhibit Q-8

--------------------------------------------------------------------------------


 

SCHEDULE B
TO TERM LOAN EXTENSION AMENDMENT

 

Amortization Schedule

 

Exhibit Q-9

--------------------------------------------------------------------------------


 

SCHEDULE C
TO TERM LOAN EXTENSION AMENDMENT

 

Financial Covenant Modifications

 

Exhibit Q-10

--------------------------------------------------------------------------------


 

SCHEDULE D
TO TERM LOAN EXTENSION AMENDMENT

 

Additional Amendments to Credit Agreement

 

Exhibit Q-11

--------------------------------------------------------------------------------


 

EXHIBIT R

 

FORM OF REVOLVING EXTENSION AMENDMENT

 

This form is intended to summarize certain basic terms of a Revolving Loan
Extension Amendment pursuant to and in accordance with the terms and conditions
of Section 2.13 of the Credit Agreement.  The following provisions may be
modified or deleted and additional provisions added as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement.

 

REVOLVING EXTENSION AMENDMENT, dated as of                           , 20[  ]
(this “Agreement”), by and among the Lenders party hereto (each, an “Extending
Lender” and, collectively, the “Extending Lenders”), PENN NATIONAL GAMING, INC.,
a Pennsylvania corporation (“Borrower”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of October
30, 2013 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Borrower, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, 
Administrative Agent, Bank of America, N.A., as Collateral Agent, and the other
parties party thereto; capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request that all or a portion of the Revolving Commitments of any Tranche be
modified to constitute another Tranche of Revolving Commitments in order to
extend the termination date thereof, in each case, by, among other things,
entering into one or more Extension Amendments with Lenders of the applicable
Revolving Commitments.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Extending Lender hereby agrees to modify the Revolving Commitments and
related Revolving Loans set forth on Schedule A annexed hereto into Extended
Revolving

 

Exhibit R-1

--------------------------------------------------------------------------------


 

Commitments and Extended Revolving Loans, respectively, in each case, on the
terms and subject to the conditions set forth below:(51)

 

1.                                      Revolving Commitments and Revolving
Loans Extended.  Upon the effectiveness hereof,  [   ](52) Revolving Commitments
and Tranche [   ] Revolving Loans of each Extending Lender, in the amounts
specified on Schedule A hereto, shall be modified into Tranche [   ](53)
Revolving Commitments (the “Extended Revolving Commitments”) and Tranche [   ]
Revolving Loans (the “Extended Revolving Loans”), respectively.  Except as set
forth below or in the Credit Agreement, the Extended Revolving Commitments and
Extended Revolving Loans shall have all of the same terms as the Revolving
Commitments and Revolving Loans, as applicable, from which they were modified.

 

2.                                      Termination Date/Maturity Date.  The
Extended Revolving Commitments and the Extended Revolving Loans shall mature, in
each case, on [          ], 20[  ].

 

3.                                      Interest Rates.  The Applicable Margin
with respect to the Extended Revolving Loans shall be (A) [     ]% per annum, in
the case of ABR Loans, and (B) [     ]% per annum, in the case of LIBOR
Loans.(54)

 

[4.                                  Financial Covenants.  The covenants set
forth in Section 10.08 are hereby modified as set forth on Schedule B hereto;
provided that such modifications shall become effective only after the Final
Maturity Date in effect immediately prior to giving effect to this
Agreement](55)

 

5.                                      Applicable Fee Percentage.  The
Applicable Fee Percentage with respect to the Extended Revolving Commitments
shall be [     ]% per annum.(56)

 

--------------------------------------------------------------------------------

(51)                          Insert items as applicable, with respect to the
Extended Revolving Commitments, with such modifications as may be agreed to by
the parties hereto to the extent consistent with the Credit Agreement.

 

(52)                          Insert Tranche letter of Revolving Commitments
being extended.

 

(53)                          Insert Tranche letter of Extended Revolving
Commitments.

 

(54)                          Insert pricing grid if applicable.

 

(55)                          Insert modifications to financial covenants, if
any.

 

(56)                          Insert grid if applicable.

 

Exhibit R-2

--------------------------------------------------------------------------------


 

[6.                                  Other Fees.  Borrower agrees to pay each
Extending Lender a fee equal to [   ]% of the aggregate amount of such Lender’s
Revolving Commitments being extended hereby on [                        ,
20[    ].]

 

7.                                      Credit Agreement.  The Credit Agreement
shall be deemed amended to reflect (x) the terms set forth in Sections 1 through
[5] of this Agreement and (y) the additional amendments set forth on Schedule C
hereto(57).  Except as set forth in this Agreement (including the Schedules
hereto), the Extended Revolving Commitments and Extended Revolving Loans shall
otherwise be subject to the provisions of the Credit Agreement and the other
Credit Documents.

 

8.                                      Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer, to the best of his or her
knowledge, and Borrower hereby certify that:

 

(i)                                     Both before and after giving effect to
this Agreement, the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement and by each Credit Party in each other
Credit Document to which it is a party are true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects (and in all respects with respect to any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language) as of such earlier date)..

 

(ii)                                  Both before and after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing.

 

9.                                      Borrower Covenants.  By its execution of
this Agreement and as a condition to the effectiveness hereof, Borrower hereby
covenants that Borrower shall deliver or cause to be

 

--------------------------------------------------------------------------------

(57)                          To include such amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of Section 2.13 of the Credit Agreement (including,
without limitation, (A) amendments to Section 2.04(b)(iii) and Section
2.09(b)(i) of the Credit Agreement to permit reductions of Tranches of Revolving
Commitments (and prepayments of the related Revolving Loans) with an R/C
Maturity Date prior to the R/C Maturity Date applicable to the Extended
Revolving Commitments without a concurrent reduction of the Extended Revolving
Commitments and (B) such other technical amendments as may be necessary or
advisable, in the reasonable opinion of Administrative Agent and Borrower, to
give effect to the terms and provisions of the Extended Revolving Commitments).

 

Exhibit R-3

--------------------------------------------------------------------------------


 

delivered the following documents: [                      ], together with all
other documents reasonably requested by Administrative Agent in connection with
this Agreement.

 

 

10.                               Recordation of the Extended Revolving
Commitments and the Extended Revolving Loans.  Upon execution and delivery
hereof, Administrative Agent will revise the Register to reflect the
modification of Revolving Commitments and Revolving Loans into Extended
Revolving Commitments and Extended Revolving Loans as provided herein.

 

11.                               Amendment, Modification and Waiver.  Subject
to future amendments and other modifications to the Credit Agreement made
pursuant to the terms thereof, this Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

13.                               GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or email) shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Signature Page Follows]

 

Exhibit R-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Revolving Extension Amendment as of the date
set forth above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit R-5

--------------------------------------------------------------------------------


 

 

[NAME OF EXTENDING LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

 

 

 

 

Amount of Tranche [  ]

 

 

 

Revolving Commitments Held:

$               

 

 

Revolving Loans Held:$

 

 

 

 

 

 

 

Amount of Tranche [   ]

 

 

 

Revolving Commitments

 

 

 

Requested to be Extended:

$               

 

 

 

 

 

 

Revolving Loans

 

 

 

Requested to be Extended:

$                

 

Exhibit R-6

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[[                                  ],

 

as L/C Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](58)

 

 

 

 

 

[[                                  ],

 

as Swingline Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](59)

 

--------------------------------------------------------------------------------

(58)                          Include if the L/C Lender’s consent is required
pursuant to Section 2.13(d) of the Credit Agreement.

 

(59)                          Include if the Swingline Lender’s consent is
required pursuant to Section 2.13(d) of the Credit Agreement.

 

Exhibit R-7

--------------------------------------------------------------------------------


 

SCHEDULE A
TO REVOLVING EXTENSION AMENDMENT

 

Name of
Extending Lender

 

 

Revolving Commitments
Extended

 

 

Revolving
Loans Extended(60)

 

[                               ]

 

 

$

                        

 

 

$

                        

 

[                               ]

 

 

$

                        

 

 

$

                        

 

 

 

Total:

$

                        

 

Total:

$

                        

 

 

--------------------------------------------------------------------------------

(60)                          To be in same proportion as Revolving Commitments
extended.

 

Exhibit R-8

--------------------------------------------------------------------------------


 

SCHEDULE B
TO TERM LOAN EXTENSION AMENDMENT

 

Financial Covenant Modifications

 

Exhibit R-9

--------------------------------------------------------------------------------


 

SCHEDULE C
TO TERM LOAN EXTENSION AMENDMENT

 

Additional Amendments to Credit Agreement

 

Exhibit R-10

--------------------------------------------------------------------------------


 

EXHIBIT S

 

FORM OF

 

PARI PASSU INTERCREDITOR AGREEMENT

 

dated as of

 

[               ], 20[   ]

 

Among

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent for the Credit Agreement Secured
Parties,

 

[                                       ],
as the Initial Other Authorized Representative,

 

[                                       ],
as the Initial Other Collateral Agent,

 

and

 

each additional Authorized Representative and Collateral Agent from time to time
party hereto

 

Exhibit S-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

SECTION 1.01

Construction; Certain Defined Terms

4

 

 

 

ARTICLE II

 

 

 

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

 

 

 

SECTION 2.01

Priority of Claims

13

SECTION 2.02

Actions with Respect to Shared Collateral, Restricted Assets or Sale Proceeds;
Prohibition on Contesting Liens

15

SECTION 2.03

No Interference; Payment Over; Exculpatory Provisions

16

SECTION 2.04

Automatic Release of Liens

17

SECTION 2.05

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

17

SECTION 2.06

Reinstatement

18

SECTION 2.07

Insurance

18

SECTION 2.08

Refinancings

18

SECTION 2.09

Possessory Collateral Agent as Gratuitous Bailee for Perfection

19

SECTION 2.10

Amendments to First Lien Security Documents

20

 

 

 

ARTICLE III

 

 

 

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

 

 

 

ARTICLE IV

 

 

 

 

THE APPLICABLE COLLATERAL AGENT

 

 

 

 

SECTION 4.01

Authority

20

ARTICLE 4.02

Powers of Attorney

21

 

 

 

ARTICLE V

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 5.01

Notices

22

SECTION 5.02

Waivers; Amendment; Joinder Agreements

23

SECTION 5.03

Parties in Interest

24

 

Exhibit S-2

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.04

Survival of Agreement

24

SECTION 5.05

Counterparts

24

SECTION 5.06

Severability

24

SECTION 5.07

Governing Law

24

SECTION 5.08

Submission to Jurisdiction; Waivers

24

SECTION 5.09

WAIVER OF JURY TRIAL

25

SECTION 5.10

Headings

25

SECTION 5.11

Conflicts

25

SECTION 5.12

Provisions Solely to Define Relative Rights

25

SECTION 5.13

Integration

25

SECTION 5.14

Other First Lien Obligations

26

SECTION 5.15

Agent Capacities

27

 

Exhibit S-3

--------------------------------------------------------------------------------


 

PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of
[                  ], 20[  ], among BANK OF AMERICA, N.A., as administrative
agent and collateral agent for the Credit Agreement Secured Parties (as defined
below) (in such capacity and together with its successors in such capacity, the
“Administrative Agent”), [                                                  ],
as Authorized Representative for the Initial Other First Lien Secured Parties
(in such capacity and together with its successors in such capacity, the
“Initial Other Authorized Representative”), [                                 ],
as collateral agent for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Collateral Agent”) and each additional Authorized Representative and Collateral
Agent from time to time party hereto for the Other First Lien Secured Parties of
the Series with respect to which it is acting in such capacity.

 

Reference is made to (i) the Credit Agreement, dated as of October 30, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among PENN NATIONAL GAMING, INC., a Pennsylvania
corporation (the “Borrower”), each Subsidiary of the Borrower party thereto from
time to time, the Lenders party thereto from time to time, the Administrative
Agent and the other parties named therein and (ii) the Security Agreement, dated
as of October 30, 2013 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Security Agreement”), among the Borrower, each
Subsidiary of the Borrower party thereto from time to time and the
Administrative Agent.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Other Authorized Representative (for
itself and on behalf of the Initial Other First Lien Secured Parties), the
Initial Other Collateral Agent (for itself and on behalf of the Initial Other
First Lien Secured Parties) and each additional Authorized Representative and
Collateral Agent (for itself and on behalf of the Other First Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01                                           Construction; Certain
Defined Terms.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the

 

Exhibit S-4

--------------------------------------------------------------------------------


 

same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vi) the term “or” is not exclusive.

 

(b)                                 Without limiting the provisions of
Section 2.03, it is the intention of the First Lien Secured Parties of each
Series that the holders of First Lien Obligations of such Series (and not the
First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have a
valid and perfected security interest in any of the Collateral securing any
other Series of First Lien Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
First Lien Obligations) on a basis ranking prior to the security interest of
such Series of First Lien Obligations but junior to the security interest of any
other Series of First Lien Obligations or (ii) the existence of any Collateral
for any other Series of First Lien Obligations that is not Shared Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any real
property subject to a mortgage which applies to all First Lien Obligations shall
not be deemed to be an Impairment of any Series of First Lien Obligations.  In
the event of any Impairment with respect to any Series of First Lien
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of First Lien Obligations, and the rights of the holders of such
Series of First Lien Obligations (including, without limitation, the right to
receive distributions in respect of such Series of First Lien Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First Lien Obligations subject to such Impairment. 
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

 

(c)                                  As used in this Agreement, the following
terms have the meanings specified below:

 

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

 

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

 

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

 

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

Exhibit S-5

--------------------------------------------------------------------------------


 

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided, in each case, that if there
shall occur one or more Non-Controlling Authorized Representative Enforcement
Dates, the Applicable Authorized Representative shall be the Authorized
Representative that is the Major Non-Controlling Authorized Representative in
respect of the most recent Non-Controlling Authorized Representative Enforcement
Date.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the
Collateral Agent for the Series of First Lien Obligations represented by the
Major Non-Controlling Authorized Representative; provided, in each case, that if
there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative, and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Person named as Authorized
Representative for such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now
constituted or hereafter amended.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign bankruptcy, insolvency, receivership or similar law for the relief of
debtors.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations, the Initial Other Collateral Agent, and (iii) in the case of any
other Series of Other First Lien Obligations or Other First

 

Exhibit S-6

--------------------------------------------------------------------------------


 

Lien Secured Parties that become subject to this Agreement after the date
hereof, the Person named as Collateral Agent for such Series in the applicable
Joinder Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlling Secured Parties” means (i) at any time when the Administrative
Agent is the Applicable Collateral Agent, the Credit Agreement Secured Parties
and (ii) at any other time, the Series of First Lien Secured Parties whose
Authorized Representative is the Applicable Authorized Representative.

 

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

“Credit Agreement Collateral Documents” means the Security Agreement, the other
“Security Documents” (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Administrative Agent for the purpose of
securing any Credit Agreement Obligations.

 

“Credit Agreement Obligations” means all amounts owing to any lender, or agent
under any Credit Document or any affiliate thereof, pursuant to the terms of any
Credit Document, including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the Credit Agreement, whether or not such interest or fees are allowed claims
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts and including, without
limitation, the “Secured Obligations” as defined in the Security Agreement;
provided that Credit Agreement Obligations shall include obligations under Swap
Contracts or Cash Management Agreements secured under the Credit Agreement
Collateral Documents.

 

“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Credit Agreement.

 

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the other “Credit Documents” (as defined in the Credit Agreement).

 

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

 

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by, and
no longer required to be secured by, Shared Collateral.  The term “Discharged”
shall have a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such

 

Exhibit S-7

--------------------------------------------------------------------------------


 

Credit Agreement Obligations with additional First Lien Obligations secured by
Shared Collateral under an Other First Lien Document which has been designated
in writing by the Administrative Agent (under the Credit Agreement so
Refinanced) or the Borrower to each Other First Lien Collateral Agent and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

 

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

 

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Agreement Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

 

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

 

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Grantors” means the Borrower and each Subsidiary of the Borrower which has
granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations.

 

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

 

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

 

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

“Initial Other First Lien Agreement” means [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

 

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Security Agreement and any security documents and
other operative agreements evidencing or governing the indebtedness and other
obligations thereunder, and the liens securing such indebtedness

 

Exhibit S-8

--------------------------------------------------------------------------------


 

and other obligations, including any agreement entered into for the purpose of
securing the Initial Other First Lien Obligations.

 

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Documents.

 

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

 

“Initial Other Security Agreement” means the [Security Agreement dated as of
           among the Initial Other Authorized Representative and
[              ], and each other [              ] agreement entered into in
favor of the [              ] for the purpose of securing any Initial Other
First Lien Obligations][described the security agreement, collateral agreement
or other document pursuant to which the Initial Other First Lien Obligations are
secured.].

 

“Insolvency or Liquidation Proceeding” means:

 

(i)                                     any case commenced by or against the
Borrower or any other Grantor under any Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of the Borrower or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Borrower or any other
Grantor or any similar case or proceeding relative to the Borrower or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

(ii)                                  any liquidation, dissolution, marshalling
of assets or liabilities or other winding up of or relating to the Borrower or
any other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(iii)                               any other proceeding of any type or nature
in which substantially all claims of creditors of the Borrower or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

 

“Joinder Agreement” means the document substantially in the form of Exhibit A to
this Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $100,000,000 that constitutes the
largest outstanding principal amount (including contingent reimbursement
agreements in respect of letters of credit) of any then outstanding Series of
First Lien Obligations; provided, however, that if there are two outstanding
Series of Other First Lien

 

Exhibit S-9

--------------------------------------------------------------------------------


 

Obligations which have an equal outstanding principal amount, the Series of
Other First Lien Obligations with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this definition
and if such Series of other First Lien Obligations have the same existing
principal amount, the Major Non-Controlling Authorized Representative shall be
determined by vote of the holders of such Series of Other First Lien Obligations
constituting a majority of the amount of such Series of Other First Lien
Obligations.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 150 days
(throughout which 150-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an “Event of Default” (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an “Event of Default” (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Other First Lien Document; provided that the
Non-Controlling Authorized Representative Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (A) at any time the
Applicable Authorized Representative has commenced and is diligently pursuing
any enforcement action with respect to Shared Collateral or (B) at any time the
Grantor that has granted a security interest in Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

 

“Other First Lien Agreement” means any indenture, including the Initial Other
First Lien Agreement and/or credit agreement (excluding the Credit Agreement) or
other agreement, document or instrument, pursuant to which any Grantor has or
will incur Other First Lien Obligations; provided that, in each case, the
indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

 

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Administrative Agent.

 

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the Initial Other First Lien Obligations or any Series of

 

Exhibit S-10

--------------------------------------------------------------------------------


 

Additional Senior Class Debt; provided that, in each case, the indebtedness
thereunder (other than the Initial Other First Lien Obligations) has been
designated as Other First Lien Obligations pursuant to Section 5.14 hereto.

 

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien Secured Party) pursuant to
the terms of any Other First Lien Agreement (including the Initial Other First
Lien Agreement), including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the respective Other First Lien Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, obligations under Swap Contracts or Cash
Management Agreements to the extent secured under Other First Lien Security
Documents with any Other First Lien Secured Party or affiliate thereof (or a
person that was an Other First Lien Secured Party or affiliate thereof at the
time the applicable Other First Lien Obligations were entered into),
reimbursement obligations in respect of letters of credit issued and subject to
Other First Lien Documents whether drawn or undrawn and guarantees of the
foregoing amounts and including, without limitation, the “Obligations” as
defined in the Other First Lien Security Documents; provided that the aggregate
principal amount of Other First Lien Obligations in excess of the amount of
indebtedness permitted to be secured on a pari passu basis with the Credit
Agreement Obligations pursuant to the Credit Agreement and any fees, interest
and expenses related to such excess amount pursuant to the applicable Other
First Lien Agreement (such excess amount together with the related fees,
interest and expenses, the “Excess Other First Lien Obligations”) shall not
constitute Other First Lien Obligations or First Lien Obligations for purposes
of this Agreement.

 

“Other First Lien Secured Party” means the holders of any Other First Lien
Obligations and any Authorized Representative and Collateral Agent with respect
thereto and shall include the Initial Other First Lien Secured Parties.

 

“Other First Lien Security Documents” means any security agreement, mortgage,
pledge or any other document now existing or entered into after the date hereof
that creates Liens on any assets or properties of any Grantor to secure the
Other First Lien Obligations.

 

“Permitted Credit Agreement Pari Passu Indebtedness” means any Indebtedness
referenced in clause (B) of Section 13.04(e) of the Credit Agreement.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of any Collateral Agent under
the terms of the First Lien Security Documents.  All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

 

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

 

Exhibit S-11

--------------------------------------------------------------------------------


 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Responsible Officer” shall mean the chief executive officer of Borrower, the
president of Borrower (if not the chief executive officer), any senior or
executive vice president of Borrower, or the chief financial officer or
treasurer of Borrower.

 

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Company or any other Grantor to the extent the same
constitute “Excluded Assets” under (and as defined in) any First Lien Security
Documents or are similarly carved out from the granting clause or the collateral
thereunder.

 

“Sale Proceeds” means (i) the proceeds from the sale of the Company or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

 

“Secured Credit Document” means (i) the Credit Agreement and the “Credit
Documents” (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) the Other First Lien Documents.

 

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

 

“Senior Facilities” means the Credit Agreement and any indenture, credit
agreement or other governing agreement with respect to any Additional Senior
Class Debt.

 

“Series” means (i) with respect to the First Lien Secured Parties, each of
(A) the Credit Agreement Secured Parties (in their capacities as such), (B) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(C) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and
(ii) with respect to any First Lien Obligations, each of (A) the Credit
Agreement Obligations, (B) the Initial Other First Lien Obligations and (C) the
Other First Lien Obligations incurred pursuant to any Other First Lien Document,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Authorized Representative (in its capacity as such for such Other First
Lien Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid
security interest or Lien at such time; provided that collateral

 

Exhibit S-12

--------------------------------------------------------------------------------


 

consisting of cash and cash equivalents pledged to secure Credit Agreement
Obligations consisting of reimbursement obligations in respect of letters of
credit or otherwise held by the Administrative Agent pursuant to Section 2.03 of
the Credit Agreement (or any equivalent successor provision) or pledged to
secure similar obligations in any other First Lien Documents shall be applied as
specified in the Credit Agreement or other applicable First Lien Document and
will not constitute Shared Collateral.  If more than two Series of First Lien
Obligations are outstanding at any time and the holders of less than all
Series of First Lien Obligations hold a valid security interest or Lien in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of First Lien Obligations that hold a valid security interest
or Lien in such Collateral at such time and shall not constitute Shared
Collateral for any Series which does not have a valid security interest or Lien
in such Collateral at such time.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate option, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect the Borrower or any of its subsidiaries against
fluctuations in interest rates, currency exchange rates, commodity prices, or
similar risks.

 

ARTICLE II

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.01                                           Priority of Claims.

 

(a)                                 Anything contained herein or in any of the
Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.01(b)), if an Event of Default has occurred and is continuing, and the
Applicable Collateral Agent is taking action to enforce rights in respect of any
Shared Collateral, Restricted Assets or Sale Proceeds or any distribution is
made in respect of any Shared Collateral, Restricted Assets or Sale Proceeds in
any Bankruptcy Case of any Grantor or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral, Restricted Assets or Sale Proceeds the
proceeds of any sale, collection or other liquidation of any such Shared
Collateral, Restricted Assets or Sale Proceeds by any First Lien Secured Party
or received by the Applicable Collateral Agent or any First Lien Secured Party
pursuant to any such intercreditor agreement with respect to such Shared
Collateral, Restricted Assets or Sale Proceeds and proceeds of any such
distribution (subject, in the case of any such distribution, to the sentence
immediately following) to which the First Lien Obligations are entitled under
any intercreditor

 

Exhibit S-13

--------------------------------------------------------------------------------


 

agreement (other than this Agreement) (all proceeds of any sale, collection or
other liquidation of any Shared Collateral and all proceeds of any such
distribution being collectively referred to as “Proceeds”), shall be applied by
such Applicable Collateral Agent in the following order:

 

(i)                                     FIRST, to the payment of all reasonable
costs and expenses incurred by each Collateral Agent (in its capacity as such)
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Secured Credit Documents or any of the First Lien
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, and any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Secured Credit Documents;

 

(ii)                                  SECOND, subject to Section 1.01(b), to the
extent Proceeds remain after the application pursuant to preceding clause (i),
to the payment in full of the First Lien Obligations of each Series secured by
such Shared Collateral (the amounts so applied to be distributed among the First
Lien Secured Parties pro rata in accordance with the respective principal
amounts of such First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

 

(iii)                               THIRD, any balance of such Proceeds
remaining after the application pursuant to preceding clauses (i) and (ii), to
the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

If, despite the provisions of this Section 2.01(a), any First Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Secured Party shall hold
such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

 

(b)                                 Notwithstanding the foregoing, with respect
to any Shared Collateral for which a third party (other than a First Lien
Secured Party) has a lien or security interest that is junior in priority to the
security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.

 

(c)                                  It is acknowledged that the First Lien
Obligations of any Series may, subject to the limitations set forth in the then
extant Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, Refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth in Section 2.01(a) or the provisions of this Agreement defining the
relative rights of the First Lien Secured Parties of any Series.

 

(d)                                 Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing any
Series of First Lien Obligations granted on the Shared Collateral and
notwithstanding any provision of the Uniform Commercial Code of any
jurisdiction, or any other applicable law or the Secured Credit Documents or any
defect or deficiencies in the Liens securing the First Lien Obligations of any
Series or any other circumstance whatsoever (but, in each case, subject to
Section 1.01(b)), (i) each First Lien Secured Party hereby agrees that the Liens
securing each Series of

 

Exhibit S-14

--------------------------------------------------------------------------------


 

First Lien Obligations on any Shared Collateral shall be of equal priority and
(ii) the benefits and proceeds of the Shared Collateral shall be shared among
the First Lien Secured Parties as provided herein, regardless of the date, time,
method, manner or order of grant, attachment or perfection of any Liens securing
any Series of First Lien Obligations, granted on the Shared Collateral.

 

SECTION 2.02                                           Actions with Respect to
Shared Collateral, Restricted Assets or Sale Proceeds; Prohibition on Contesting
Liens.

 

(a)                                 With respect to any Shared Collateral,
Restricted Assets or Sale Proceeds, notwithstanding Section 2.01, only the
Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral, Restricted Assets or Sale Proceeds (including with respect to
any intercreditor agreement with respect to any Shared Collateral, Restricted
Assets or Sale Proceeds).  At any time when the Administrative Agent is the
Applicable Collateral Agent, no Other First Lien Secured Party shall or shall
instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, Shared Collateral, Restricted Assets
or Sale Proceeds (including with respect to any intercreditor agreement with
respect to Shared Collateral, Restricted Assets or Sale Proceeds), whether under
any Other First Lien Security Document, applicable law or otherwise, it being
agreed that only the Administrative Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any remedies with respect to such Shared Collateral at such time.

 

(b)                                 With respect to any Shared Collateral at any
time when any Other First Lien Collateral Agent is the Applicable Collateral
Agent, (i) such Other First Lien Collateral Agent shall act only on the
instructions of the Applicable Authorized Representative, (ii) such Other First
Lien Collateral Agent shall not follow any instructions with respect to such
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral, Restricted Assets or Sale Proceeds) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

 

(c)                                  Notwithstanding the equal priority of the
Liens securing each Series of First Lien Obligations, the Applicable Collateral
Agent (acting on the instructions of the Applicable Authorized Representative)
may deal with the Shared Collateral, Restricted Assets or Sale Proceeds as if
such Applicable Collateral Agent had a senior and exclusive Lien on such Shared
Collateral, Restricted Assets or Sale Proceeds.  No Non-Controlling Authorized
Representative or Non-Controlling Secured Party will contest, protest or object
to any foreclosure proceeding or action brought by the Applicable Collateral

 

Exhibit S-15

--------------------------------------------------------------------------------


 

Agent, the Applicable Authorized Representative or the Controlling Secured Party
or any other exercise by the Applicable Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party of any rights and
remedies relating to the Shared Collateral or to cause the Applicable Collateral
Agent to do so.  The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral, Restricted Assets or Sale Proceeds.

 

(d)                                 Without limiting the provisions of
Section 4.02, each Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each First
Lien Security Document with respect to Shared Collateral, Restricted Assets or
Sale Proceeds and to execute releases in connection therewith.

 

SECTION 2.03                                           No Interference; Payment
Over; Exculpatory Provisions.

 

(a)                                 Except, in each case, with respect to any
Excess Other First Lien Obligations or any Security Document or Lien securing
the Excess Other First Lien Obligations, to the extent of such Excess Other
First Lien Obligations, each First Lien Secured Party agrees that (i) it will
not challenge or question or support any other Person in challenging or
questioning, in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement (including in any
Insolvency or Liquidation Proceeding); provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any First Lien Secured
Party from challenging or questioning the validity or enforceability of any
First Lien Obligations constituting unmatured interest or the validity of any
Lien relating thereto pursuant to Section 502(b)(2) of the Bankruptcy Code;
(ii) it will not take or cause to be taken any action the purpose or intent of
which is, or could reasonably be expected, to interfere, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
the Applicable Collateral Agent or any other First Lien Secured Party to
exercise any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Applicable Collateral Agent or any other First Lien Secured
Party of any right, remedy or power with respect to any Shared Collateral,
(iv) it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Applicable Collateral Agent
or any other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to any
Shared Collateral, (v) it will not seek, and hereby waives any right, to have
any Shared Collateral or any part thereof marshaled upon any foreclosure or
other disposition of such Collateral and (vi) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Applicable Collateral Agent or any other First Lien Secured Party to enforce
this Agreement.

 

(b)                                 Each First Lien Secured Party hereby agrees
that if it shall obtain possession of any Shared Collateral or shall realize any
proceeds or payment in respect of any such Shared Collateral, pursuant to any
First Lien Security Document or by the exercise of any rights available to it
under applicable law or in any Insolvency or Liquidation Proceeding or through
any other exercise of remedies (including pursuant to any intercreditor
agreement), at any time prior to the Discharge of each of the First Lien
Obligations, then it shall hold such Shared Collateral, proceeds or payment in
trust for the other First

 

Exhibit S-16

--------------------------------------------------------------------------------


 

Lien Secured Parties having a security interest in such Shared Collateral and
promptly transfer any such Shared Collateral, proceeds or payment, as the case
may be, to the Applicable Collateral Agent for such Shared Collateral, to be
distributed by such Applicable Collateral Agent in accordance with the
provisions of Section 2.01(a) hereof.

 

(c)                                  None of the Applicable Collateral Agent,
any Applicable Authorized Representative or any other First Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Applicable
Collateral Agent, such Applicable Authorized Representative or other First Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement

 

SECTION 2.04                                           Automatic Release of
Liens.

 

(a)                                 If, at any time any Shared Collateral is
transferred to a third party or otherwise disposed of, in each case, in
connection with any enforcement of Liens on the Shared Collateral by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

 

(b)                                 Each Collateral Agent and each Authorized
Representative agrees to execute and deliver (at the sole cost and expense of
the Grantors) all such authorizations and other instruments as shall reasonably
be requested by the Applicable Collateral Agent to evidence and confirm any
release of Shared Collateral (or any guaranty) provided for in this Section.

 

SECTION 2.05                                           Certain Agreements with
Respect to Bankruptcy or Insolvency Proceedings.

 

(a)                                 This Agreement shall continue in full force
and effect notwithstanding the commencement of any Insolvency or Liquidation
Proceeding by or against Borrower or any other Grantor or any of their
subsidiaries.

 

(b)                                 If any Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each First Lien Secured Party (other than any Controlling
Secured Party or any Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Applicable
Authorized Representative, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-

 

Exhibit S-17

--------------------------------------------------------------------------------


 

Controlling Secured Party will confirm the priorities with respect to such
Shared Collateral as set forth herein), in each case so long as (A) the First
Lien Secured Parties of each Series retain the benefit of their Liens on all
such Shared Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding, with the same priority
vis-à-vis all the other First Lien Secured Parties (other than any Liens of the
First Lien Secured Parties constituting DIP Financing Liens) as existed prior to
the commencement of the Bankruptcy Case, (B) the First Lien Secured Parties of
each Series are granted Liens on any additional collateral pledged to any First
Lien Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
First Lien Secured Parties as set forth in this Agreement (other than any Liens
of the First Priority Secured Parties constituting DIP Financing Liens), (C) if
any amount of such DIP Financing or cash collateral is applied to repay any of
the First Lien Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First Lien Secured Parties are
granted adequate protection with respect to the First Lien Obligations subject
hereto, including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01(a) of this Agreement; provided that the
First Lien Secured Parties of each Series shall have a right to object to
(x) the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the First Lien Secured Parties of such Series or its
Authorized Representative that shall not constitute Shared Collateral and
(y) any aspect of a DIP Financing relating to any provision or content of a plan
of reorganization or any similar dispositive restructuring plan other than to
the extent such provision or content provides for payment of the DIP Financing
in full; and provided further that the First Lien Secured Parties receiving
adequate protection shall not object to any other First Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First Lien Secured Parties in connection with a DIP Financing or use of
cash collateral; and provided further that the First Lien Secured Parties
receiving adequate protection shall not object to any other First Lien Secured
Party receiving adequate protection comparable to any adequate protection
granted to such First Lien Secured Parties in connection with a DIP Financing or
use of cash collateral.

 

SECTION 2.06                                           Reinstatement.  In the
event that any of the First Lien Obligations shall be paid in full and such
payment or any part thereof shall subsequently, for whatever reason (including
an order or judgment for disgorgement of a preference under Title 11 of the
Bankruptcy Code, or any similar law, or the settlement of any claim in respect
thereof), be required to be returned or repaid, the terms and conditions of this
Article II shall be fully applicable thereto until all such First Lien
Obligations shall again have been paid in full in cash.

 

SECTION 2.07                                           Insurance.  As between
the First Lien Secured Parties, the Applicable Collateral Agent (acting at the
direction of the Applicable Authorized Representative), shall have the right
(but no obligation) to adjust or settle any insurance policy or claim covering
or constituting Shared Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Shared Collateral solely to the extent the Applicable Collateral Agent or
holders of the Series of First Lien Obligations represented by the Applicable
Collateral Agent possess such right in the First Lien Documents.

 

SECTION 2.08                                           Refinancings.  The First
Lien Obligations of any Series may be Refinanced, in whole or in part, in each
case, without notice to, or the consent (except to the extent a consent is
otherwise required to permit the Refinancing transaction under any Secured
Credit Document) of any First Lien Secured Party of any other Series, all
without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such

 

Exhibit S-18

--------------------------------------------------------------------------------


 

Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.

 

SECTION 2.09                                           Possessory Collateral
Agent as Gratuitous Bailee for Perfection.

 

(a)                                 The Possessory Collateral shall be delivered
to the Administrative Agent and the Administrative Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Administrative
Agent is not the Applicable Collateral Agent, the Administrative Agent shall, at
the request of the Applicable Collateral Agent, promptly deliver all Possessory
Collateral to the Applicable Collateral Agent together with any necessary
endorsements (or otherwise allow the Applicable Collateral Agent to obtain
control of such Possessory Collateral).  The Borrower shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify each Collateral Agent for loss or damage suffered by such Collateral
Agent as a result of such transfer except for loss or damage suffered by such
Collateral Agent as a result of its own willful misconduct or gross negligence.

 

(b)                                 Each Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral, from time to time in its
possession, as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(c)                                  The duties or responsibilities of each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other First Lien Secured Party for purposes of perfecting
the Lien held by such First Lien Secured Parties therein.

 

(d)                                 No Collateral Agent shall have any
obligation whatsoever to any First Lien Secured Party to ensure that the
Possessory Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 2.09. The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Possessory Collateral
constituting Shared Collateral or any other Shared Collateral in its possession
or control as gratuitous bailee in accordance with this Section 2.09 and
delivering the Possessory Collateral constituting Shared Collateral as provided
herein.

 

(e)                                  None of the Collateral Agents or any of the
First Lien Secured Parties shall have by reason of the Secured Credit Documents,
this Agreement or any other document a fiduciary relationship with respect to
the other Collateral Agents or any other First Lien Secured Party, and each
Collateral Agent and each First Lien Secured Party hereby waives and releases
the other Collateral Agents and First Lien Secured Parties from all claims and
liabilities arising pursuant to any Collateral Agent’s role under this
Section 2.09 as gratuitous bailee with respect to the Possessory Collateral
constituting Shared Collateral or any other Shared Collateral in its possession
or control.

 

Exhibit S-19

--------------------------------------------------------------------------------


 

SECTION 2.10                                           Amendments to First Lien
Security Documents.

 

(a)                                 Without the prior written consent of the
Administrative Agent, each Other First Lien Collateral Agent agrees that no
Other First Lien Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Other First Lien Security Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

 

(b)                                 Without the prior written consent of each
Other First Lien Collateral Agent, the Administrative Agent agrees that no
Credit Agreement Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

 

(c)                                  In determining whether an amendment to any
First Lien Security Document is permitted by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower stating
that such amendment is permitted by this Section 2.10.

 

ARTICLE III

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower.  Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

ARTICLE IV

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 4.01                                              Authority.

 

(a)                                 Notwithstanding any other provision of this
Agreement, nothing herein shall be construed to impose any fiduciary or other
duty on any Applicable Collateral Agent to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct any Applicable

 

Exhibit S-20

--------------------------------------------------------------------------------


 

Collateral Agent, except that each Applicable Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

 

In furtherance of the foregoing, each Non-Controlling Secured Party acknowledges
and agrees that the Applicable Collateral Agent shall be entitled, for the
benefit of the First Lien Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties.  Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation.  Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Borrower or any of its Subsidiaries, as
debtor-in-possession.  Notwithstanding any other provision of this Agreement,
the Applicable Collateral Agent shall not (i) accept any Shared Collateral in
full or partial satisfaction of any First Lien Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral or
(ii) “credit-bid” for or purchase (other than for cash) Shared Collateral at any
public, private or judicial foreclosure upon such Shared Collateral, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

 

ARTICLE 4.02             Powers of Attorney.

 

Each Non-Controlling Authorized Representative and Collateral Agent that is not
the Applicable Collateral Agent, for itself and on behalf of the First Lien
Secured Parties of the Series for whom it is acting, hereby irrevocably appoints
the Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of such Non-Controlling Authorized
Representative, Collateral Agent or First Lien Secured

 

Exhibit S-21

--------------------------------------------------------------------------------


 

Party, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purpose of
this Agreement, including the exercise of any and all remedies under each First
Lien Security Document with respect to Shared Collateral and the execution of
releases in connection therewith.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.01                                           Notices.  All notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)                                 if to the Administrative Agent, to it at:

 


[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(b)                                 if to the Initial Other Collateral Agent, to
it at:

 


[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(c)                                  if to the Initial Other Authorized
Representative, to it at:

 


[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

Exhibit S-22

--------------------------------------------------------------------------------


 

(d)                                 if to the Borrower or any Grantor, to the
Borrower at:

 

[address]
Attention: 
Telephone: 
Telecopier: 
Electronic Mail:

 

(e)                                  if to any other Authorized Representative
or Collateral Agent, to it at the address set forth in the applicable Joinder
Agreement.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01. 
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

SECTION 5.02                                           Waivers; Amendment;
Joinder Agreements.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be terminated, waived, amended or modified (other than pursuant to
any Joinder Agreement) except pursuant to an agreement or agreements in writing
entered into by each Authorized Representative and each Collateral Agent (other
than any Authorized Representative and Collateral Agent with respect to any
Discharged Series of First Lien Obligations) (and with respect to any such
termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Borrower’s consent or
which increases the obligations or reduces the rights of the Borrower or any
other Grantor, with the consent of the Borrower).

 

(c)                                  Notwithstanding the foregoing, without the
consent of any First Lien Secured Party, any Authorized Representative may
become a party hereto by execution and delivery of a Joinder Agreement in
accordance with Section 5.14 of this Agreement and upon such execution and
delivery, such Authorized Representative and the Other First Lien Secured
Parties and Other First Lien Obligations

 

Exhibit S-23

--------------------------------------------------------------------------------


 

of the Series for which such Authorized Representative is acting shall be
subject to the terms hereof and the terms of the Other First Lien Security
Documents applicable thereto.

 

(d)                                 Notwithstanding the foregoing, without the
consent of any other Authorized Representative or First Lien Secured Party, the
Collateral Agents may effect amendments and modifications to this Agreement to
the extent necessary or advisable to reflect any incurrence of any Other First
Lien Obligations in compliance with the Credit Agreement and the other Secured
Credit Documents.

 

SECTION 5.03                                           Parties in Interest. 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, as well as the other First
Lien Secured Parties, all of whom are intended to be bound by, and to be third
party beneficiaries of, this Agreement.

 

SECTION 5.04                                           Survival of Agreement. 
All covenants, agreements, representations and warranties made by any party in
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

SECTION 5.05                                           Counterparts.  This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 5.06                                           Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 5.07                                           Governing Law.  This
Agreement shall be construed in accordance with and governed by the laws of the
State of New York.

 

SECTION 5.08                                           Submission to
Jurisdiction; Waivers.  Each Collateral Agent and each Authorized
Representative, on behalf of itself and the First Lien Secured Parties of the
Series for whom it is acting, irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the First Lien
Security Documents, or for recognition and enforcement of any judgment in
respect thereof, to the general jurisdiction of the state and federal courts
located in New York County and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

Exhibit S-24

--------------------------------------------------------------------------------


 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Authorized Representative) at the address referred to in
Section 5.01;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any First Lien Secured Party) to effect
service of process in any other manner permitted by law or shall limit the right
of any party hereto (or any First Lien Secured Party) to sue in any other
jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 5.08 any special, exemplary, punitive
or consequential damages.

 

SECTION 5.09                                           WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 5.09.

 

SECTION 5.10                                           Headings.  Article,
Section and Annex headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

SECTION 5.11                                           Conflicts.  In the event
of any conflict or inconsistency between the provisions of this Agreement and
the provisions of any of the other Secured Credit Documents or First Lien
Security Documents, the provisions of this Agreement shall control.

 

SECTION 5.12                                           Provisions Solely to
Define Relative Rights.  The provisions of this Agreement are and are intended
solely for the purpose of defining the relative rights of the First Lien Secured
Parties in relation to one another.  None of the Borrower, any other Grantor or
any other creditor thereof shall have any rights or obligations hereunder,
except as expressly provided in this Agreement and none of the Borrower or any
other Grantor may rely on the terms hereof (other than Sections 2.04, 2.05,
2.08, 2.09 and Article V).  Nothing in this Agreement is intended to or shall
impair the obligations of any Grantor, which are absolute and unconditional, to
pay the First Lien Obligations as and when the same shall become due and payable
in accordance with their terms.

 

SECTION 5.13                                           Integration.  This
Agreement together with the other Secured Credit Documents and the First Lien
Security Documents represents the entire agreement of each of the Grantors and
the First Lien Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by any Grantor, the Administrative Agent, any or any other First Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First Lien Security
Documents.

 

Exhibit S-25

--------------------------------------------------------------------------------


 

SECTION 5.14                                           Other First Lien
Obligations.

 

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement or the Other First Lien Documents, the Borrower may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations; provided, that, so long as the Discharge of Credit
Agreement Obligations has not occurred, such indebtedness qualifies as Permitted
Credit Agreement Pari Passu Indebtedness (such indebtedness referred to as
“Additional Senior Class Debt”).  Any such Additional Senior Class Debt may be
secured by a Lien on a ratable basis, in each case under and pursuant to the
Other First Lien Documents, if and subject to the condition that the Collateral
Agent and Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior
Class Debt Representative,” respectively), acting on behalf of the holders of
such Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior
Class Debt Parties”), becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iii) of the immediately succeeding
paragraph.

 

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

 

(i)                                     such Additional Senior Class Debt
Representative and such Additional Senior Class Debt Collateral Agent shall have
executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Collateral Agent and
such Additional Senior Class Debt Representative) pursuant to which such
Additional Senior Class Debt Representative becomes an Authorized Representative
hereunder, and such Additional Senior Class Debt Collateral Agent becomes a
Collateral Agent hereunder, and the Additional Senior Class Debt in respect of
which such Additional Senior Class Debt Representative is the Authorized
Representative and the related Additional Senior Class Debt Parties become
subject hereto and bound hereby;

 

(ii)                                  the Borrower shall have (x) if requested
by the Collateral Agents, delivered to each Collateral Agent true and complete
copies of each of the Other First Lien Documents relating to such Additional
Senior Class Debt, certified as being true and correct by a Responsible Officer
of the Borrower and (y) identified in a certificate of an authorized officer the
obligations to be designated as Other First Lien Obligations and the initial
aggregate principal amount or face amount thereof; and

 

(iii)                               the Other First-Lien Documents, as
applicable, relating to such Additional Senior Class Debt shall provide that
each Additional Senior Class Debt Party with respect to such Additional Senior
Class Debt will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Additional Senior Class Debt.

 

For the avoidance of doubt, in the event any Additional Senior Class Debt is
incurred under a then-existing Senior Facility (and the Additional Senior
Class Debt Representative and Additional Senior Class Debt Collateral Agent with
respect to such Senior Facility is already party to this Agreement as an
Authorized Representative), then such Additional Senior Class Debt
Representative and Additional Senior Class Debt Collateral Agent, as applicable,
does not need to execute any of the Joinder Agreements referred to above and the
certificate and documents referred to in Section 5.14(ii) above are not required
to be delivered.

 

Exhibit S-26

--------------------------------------------------------------------------------


 

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Senior Debt Collateral Agent in
accordance with this Section 5.14, each other Authorized Representative and
Collateral Agent shall acknowledge such execution and delivery thereof, subject
to the terms of this Section 5.14.  Each Collateral Agent and each Authorized
Representative agrees to enter into an instrument substantially in the form of
Exhibit A hereto upon the request of the Borrower in connection with the
incurrence of any Additional Senior Class Debt; provided, however, that the
failure of any Collateral Agent, Authorized Representative to so acknowledge or
return shall not affect the status of such debt as Additional First Lien Debt if
the other requirements of this Section 5.14 are satisfied.

 

SECTION 5.15                                           Agent Capacities.  Except
as expressly provided herein, Bank of America, N.A. is acting in the capacity of
administrative agent and collateral agent solely for the Credit Agreement
Secured Parties.  Except as expressly provided herein, the Initial Other
Authorized Representative and the Initial Other Collateral Agent is acting in
the capacity of a collateral agent and authorized representative solely for the
Initial Other Secured Parties.

 

[Remainder of this page intentionally left blank]

 

Exhibit S-27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                                ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                                  ],

 

as Initial Other Authorized Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit S-28

--------------------------------------------------------------------------------


 

CONSENT OF GRANTORS

 

Dated:      

 

Reference is made to the Pari Passu Intercreditor Agreement, dated as of
[              ], between BANK OF AMERICA, N.A., as Administrative Agent,
[                  ], as Initial Other Authorized Representative and
[                    ], as Initial Other Collateral Agent, as the same may be
amended, restated, supplemented, waived, or otherwise modified from time to time
(the “Intercreditor Agreement”).  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

Each Grantor has read the foregoing Intercreditor Agreement and consents
thereto.  Each Grantor agrees that it will not, and will cause each of its
Subsidiaries that are Grantors to not, take any action that would be contrary to
the express provisions of the foregoing Intercreditor Agreement, agrees to abide
by the requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no First Lien
Secured Party shall have any liability to any Grantor for acting in accordance
with the provisions of the foregoing Intercreditor Agreement.  Each Grantor
confirms that the foregoing Intercreditor Agreement is for the sole benefit of
the First Lien Secured Parties and their respective successors and assigns, and
that no Grantor is an intended beneficiary or third party beneficiary thereof
except to the extent otherwise expressly provided therein.

 

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Borrower and the other Grantors shall not have any right to consent to or
approve any amendment, modification or waiver of any provision of the
Intercreditor Agreement except as set forth therein or to the extent their
rights or obligations are adversely affected (in which case the Borrower shall
have the right to consent to or approve any such amendment, modification or
waiver).

 

Without limitation to the foregoing, each Grantor agrees to take, and to cause
each other of its Subsidiaries that are Grantors to take, such further action
and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Applicable Collateral Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

 

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof. 
Notices delivered to the Grantors pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

Exhibit S-29

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit S-30

--------------------------------------------------------------------------------


 

Exhibit A

to Intercreditor Agreement

 

[FORM OF] JOINDER NO. [       ] dated as of [              ], 20[   ] (the
“Joinder Agreement”) to the PARI PASSU INTERCREDITOR AGREEMENT dated as of
[         ], [  ], (the “Intercreditor Agreement”), among BANK OF AMERICA, N.A.,
as Administrative Agent, [                  ], as Initial Other Authorized
Representative and [                    ], as Initial Other Collateral Agent,
and the additional Authorized Representatives and additional Collateral Agents
from time to time a party thereto.(61)

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Borrower to incur Other First Lien Obligations and to secure such Additional
Senior Class Debt with the liens and security interests created by the Other
First Lien Security Documents, the Additional Senior Class Debt Representative
in respect of such Additional Senior Class Debt is required to become an
Authorized Representative, and the Additional Senior Class Debt Collateral Agent
is required to become a Collateral Agent, and such Additional Senior Class Debt
and the Additional Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Intercreditor Agreement.  Section 5.14 of
the Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the Intercreditor Agreement, pursuant to the execution
and delivery by the Additional Senior Class Debt Representative and the
Additional Senior Class Debt Collateral Agent of an instrument in the form of
this Joinder and the satisfaction of the other conditions set forth in
Section 5.14 of the Intercreditor Agreement.  The undersigned Additional Senior
Class Debt Representative (the “New Representative”) and Additional Senior
Class Debt Collateral Agent (the “New Collateral Agent”) are executing this
Joinder Agreement in accordance with the requirements of the Intercreditor
Agreement and the First Lien Security Documents.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.                            In accordance with Section 5.14 of the
Intercreditor Agreement, the New Representative and the New Collateral Agent by
their signatures below become an Authorized Representative and a Collateral
Agent, respectively, under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the
Intercreditor Agreement with the same force and effect as if the New
Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the Intercreditor Agreement applicable to them as Authorized
Representative and Collateral Agent, respectively, and to the Additional Senior
Class Debt Parties that they represent as Other First Lien Secured Parties. 
Each reference to an “Authorized Representative” in the Intercreditor Agreement
shall be

 

--------------------------------------------------------------------------------

(1)                                 In the event of the Refinancing of the
Credit Agreement Obligations, this Joinder will be revised to reflect joinder by
a new Credit Agreement Collateral Agent

 

Exhibit S-31

--------------------------------------------------------------------------------


 

deemed to include the New Representative, and each reference to a “Collateral
Agent” in the Intercreditor Agreement shall be deemed to include the New
Collateral Agent.  The Intercreditor Agreement is hereby incorporated herein by
reference.

 

SECTION 2.                            Each of the New Representative and New
Collateral Agent represent and warrant to each Collateral Agent, each Authorized
Representative and the other First Lien Secured Parties, individually, that
(a) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent] [trustee], (b) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (c) the Other First Lien Documents
relating to such Additional Senior Class Debt provide that, upon the New
Representative’s and the New Collateral Agent’s entry into this Joinder
Agreement, the Additional Senior Class Debt Parties in respect of such
Additional Senior Class Debt will be subject to and bound by the provisions of
the Intercreditor Agreement as Other First Lien Secured Parties.

 

SECTION 3.                            This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent shall have received a counterpart of
this Joinder Agreement that bears the signatures of the New Representative and
the New Collateral Agent.  Delivery of an executed signature page to this
Joinder Agreement by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

SECTION 6.                            In case any one or more of the provisions
contained in this Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, no party hereto shall be required to comply with
such provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Exhibit S-32

--------------------------------------------------------------------------------


 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.01 of the Intercreditor
Agreement.  All communications and notices hereunder to the New Representative
and the New Collateral Agent shall be given to them at their respective
addresses set forth below their signatures hereto.

 

[Signature Page Follows]

 

Exhibit S-33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

 

Telecopy:

 

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

 

[          ] for the holders of [                        ],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

attention of:

 

 

Telecopy:

 

 

Exhibit S-34

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                  ],

 

as Initial Other Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                  ],

 

as Initial Other Authorized Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS],

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit S-35

--------------------------------------------------------------------------------


 

EXHIBIT T

 

FORM OF

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

among

 

PENN NATIONAL GAMING, INC.,

 

the other Grantors party hereto,

 

BANK OF AMERICA, N.A.
as Senior Representative for the Credit Agreement Secured Parties,

 

[            ]
as the Initial Second Priority Representative

 

and

 

each additional Representative from time to time party hereto

 

dated as of [           ], 20[  ]

 

Exhibit T-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Certain Defined Terms

5

SECTION 1.02.

Terms Generally

13

 

 

 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01.

Subordination

14

SECTION 2.02.

No Payment Subordination; Nature of Senior Lender Claims

14

SECTION 2.03.

Prohibition on Contesting Liens

15

SECTION 2.04.

No New Liens

15

SECTION 2.05.

Perfection of Liens

15

SECTION 2.06.

Certain Cash Collateral

16

 

 

 

ARTICLE III

 

Enforcement

 

SECTION 3.01.

Exercise of Remedies

16

SECTION 3.02.

Cooperation

18

SECTION 3.03.

Actions upon Breach

18

 

 

 

ARTICLE IV

 

Payments

 

SECTION 4.01.

Application of Proceeds

19

SECTION 4.02.

Payments Over

19

 

 

 

ARTICLE V

 

Other Agreements

 

SECTION 5.01.

Releases

19

SECTION 5.02.

Insurance and Condemnation Awards

21

SECTION 5.03.

Amendments to Second Priority Collateral Documents

22

SECTION 5.04.

Rights as Unsecured Creditors

23

SECTION 5.05.

Gratuitous Bailee for Perfection

23

 

Exhibit T-2

--------------------------------------------------------------------------------


 

SECTION 5.06.

When Discharge of Senior Obligations is Deemed Not to Have Occurred

24

SECTION 5.07.

Purchase Right

25

 

 

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

SECTION 6.01.

Financing Issues

26

SECTION 6.02.

Relief from the Automatic Stay

27

SECTION 6.03.

Adequate Protection

27

SECTION 6.04.

Preference Issues

28

SECTION 6.05.

Separate Grants of Security and Separate Classifications

28

SECTION 6.06.

No Waivers of Rights of Senior Secured Parties

29

SECTION 6.07.

Application

29

SECTION 6.08.

Other Matters

29

SECTION 6.09.

506(c) Claims

29

SECTION 6.10.

Reorganization Securities

29

 

 

 

ARTICLE VII

 

Reliance; etc.

 

SECTION 7.01.

Reliance

30

SECTION 7.02.

No Warranties or Liability

30

SECTION 7.03.

Obligations Unconditional

31

 

 

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.

Conflicts

31

SECTION 8.02.

Continuing Nature of this Agreement; Severability

31

SECTION 8.03.

Amendments; Waivers

32

SECTION 8.04.

Information Concerning the Financial Condition of the Company and the
Subsidiaries

32

SECTION 8.05.

Subrogation

33

SECTION 8.06.

Application of Payments

33

SECTION 8.07.

Release of Grantors

33

SECTION 8.08.

Dealings with Grantors

33

SECTION 8.09.

Additional Debt Facilities

33

SECTION 8.10.

Consent to Jurisdiction; Waivers

35

SECTION 8.11.

Notices

35

SECTION 8.12.

Further Assurances

36

SECTION 8.13.

GOVERNING LAW; WAIVER OF JURY TRIAL

36

SECTION 8.14.

Binding on Successors and Assigns

36

 

Exhibit T-3

--------------------------------------------------------------------------------


 

SECTION 8.15.

Section Titles

36

SECTION 8.16.

Counterparts

36

SECTION 8.17.

Authorization

36

SECTION 8.18.

No Third Party Beneficiaries; Successors and Assigns

36

SECTION 8.19.

Effectiveness

36

SECTION 8.20.

Administrative Agent and Representative

37

SECTION 8.21.

Relative Rights

37

SECTION 8.22.

Survival of Agreement

37

 

Exhibit T-4

--------------------------------------------------------------------------------


 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[  ] (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among PENN NATIONAL GAMING, INC., a
Pennsylvania corporation (the “Company”), the other Grantors (as defined below)
party hereto, BANK OF AMERICA, N.A. (“BA”), as administrative agent and
collateral agent for the Credit Agreement Secured Parties (in such capacity,
together with its successors, in such capacity the “Administrative Agent”),
[insert name and capacity], as Representative for the Initial Second Priority
Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Second Priority Representative (for
itself and on behalf of the Initial Second Priority Debt Parties) and each
additional Senior Representative (for itself and on behalf of the Additional
Senior Debt Parties under the applicable Additional Senior Debt Facility) and
each additional Second Priority Representative (for itself and on behalf of the
Second Priority Debt Parties under the applicable Second Priority Debt Facility)
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Certain Defined Terms. 
Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Credit Agreement or, if defined in the New York UCC, the meanings
specified therein.  As used in this Agreement, the following terms have the
meanings specified below:

 

“Additional Debt” means any Additional Second Priority Debt and any Additional
Senior Debt.

 

“Additional Debt Parties” means any Additional Second Priority Debt Parties and
any Additional Senior Debt Parties.

 

“Additional Second Priority Debt” means any Indebtedness that is incurred,
issued or guaranteed by the Company and/or any other Grantor (other than
Indebtedness constituting Initial Second Lien Priority Debt), which Indebtedness
and guarantees are secured by the Second Priority Collateral (or any portion
thereof) for which the applicable Additional Second Priority Debt Documents
provide that such Indebtedness and guarantees are to be secured by such Second
Priority Collateral on a subordinate basis to the liens on such Second Priority
Collateral securing Senior Debt Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each then extant Senior Debt Document and Second Priority Debt Document and
(ii) unless already a party with respect to that Series of Additional Second
Priority Debt, the Representative for the holders of such Indebtedness shall
have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof.  Additional Second Priority Debt
shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.  The

 

Exhibit T-5

--------------------------------------------------------------------------------


 

requirements of clause (i) of Section 8.09(iv) shall be tested only as of
(x) the date of execution of such Joinder Agreement, if pursuant to a commitment
entered into at the time of such Joinder Agreement and (y) with respect to any
later commitment or amendment to those terms to permit such Indebtedness, as of
the date of such commitment and/or amendment.

 

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the loan agreements, the
promissory notes, indentures or other operative agreements evidencing or
governing such Indebtedness and the Second Priority Collateral Documents for
such series, issue or class of Additional Second Priority Debt.

 

“Additional Second Priority Debt Facility” means each indenture, loan agreement
or other governing agreement with respect to any Additional Second Priority
Debt.

 

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligation (including guarantee obligations) to pay principal,
interest (including interest that accrues after the commencement of a Bankruptcy
Case, regardless of whether such interest is an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys costs, indemnities and other amounts payable
by a Grantor under any Additional Second Priority Debt Document.

 

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Company or
any other Grantor under any related Additional Second Priority Debt Documents.

 

“Additional Senior Debt” means any Indebtedness that is incurred, issued or
guaranteed by the Company and/or any Guarantor (other than Indebtedness
constituting Credit Agreement Obligations) which Indebtedness and Guarantees are
secured by the Senior Collateral (or a portion thereof) on a pari passu basis
(but without regard to control of remedies) with the Liens securing the Credit
Agreement Obligations or on a senior basis to the Liens securing the Second
Priority Debt; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each Senior Debt Document and
Second Priority Debt Document and (ii) unless already a party with respect to
that Series of Additional Senior Debt, the Representative for the holders of
such Indebtedness shall have become party to (A) this Agreement pursuant to, and
by satisfying the conditions set forth in, Section 8.09 hereof and (B) the Pari
Passu Intercreditor Agreement pursuant to, and by satisfying the conditions set
forth in, Section 5.14 thereof; provided further that, if such Indebtedness will
be the initial Additional Senior Debt incurred by the Company after the date
hereof, then the Guarantors, the Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement.  Additional Senior Debt shall include any Registered Equivalent Notes
and Guarantees thereof by the Guarantors issued in exchange therefor.

 

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements or other operative agreements evidencing or governing such
Indebtedness, and the Senior Collateral Documents for such series, issue or
class of Additional Senior Debt.

 

Exhibit T-6

--------------------------------------------------------------------------------


 

“Additional Senior Debt Facility” means each indenture, credit agreement or
other governing agreement with respect to any Additional Senior Debt.

 

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, (i) all principal of, and interest (including,
without limitation, any interest which accrues after the commencement of any
Bankruptcy Case, whether or not allowed or allowable as a claim in any such
proceeding) payable with respect to, such Additional Senior Debt, (ii) all other
amounts payable to the related Additional Senior Debt Parties under the related
Additional Senior Debt Documents and (iii) any renewals or extensions of the
foregoing.

 

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any Guarantor under any
related Additional Senior Debt Documents.

 

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include any successor administrative agent
as provided in Article XII of the Credit Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“BA” has the meaning assigned to such term in the introductory paragraph of this
Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar United States federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency, receivership or similar law for the relief of
debtors.

 

“Collateral” means the Senior Collateral and the Second Priority Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Company” means Penn National Gaming, Inc., a Pennsylvania corporation.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
provided, that for purposes of Section 5.05 hereof “control” shall have the
meaning set forth in the New York UCC for the applicable Collateral. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement” means that certain Credit Agreement, dated as of October 30,
2013, among the Company, each Subsidiary of the Company party thereto from time
to time as a guarantor, the

 

Exhibit T-7

--------------------------------------------------------------------------------


 

lenders from time to time party thereto, BA, as administrative agent and
collateral agent, and the other financial institutions party thereto, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

 

“Credit Agreement Loan Documents” means the Credit Agreement and the other
“Credit Documents” as defined in the Credit Agreement.

 

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

 

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative with respect to the Second Priority Debt Parties holding
the largest outstanding principal amount of any then-outstanding Second Priority
Debt; provided, however, that, if there are two or more outstanding class of
Second Priority Debt that have an equal outstanding principal amount, the class
of Second Priority Debt with the earlier maturity date shall be considered to
have the larger outstanding principal amount of purposes of this definition
(and, if all of such classes have the same final maturity date, the holders of
such Second Priority Debt shall determine the Designated Second Priority
Representative by vote of the holders of a majority of such Second Priority
Debt, and, in each case, such Designated Second Priority Representative shall be
designated in a notice to the Designated Senior Representative and the Company
hereunder, as the “Designated Second Priority Representative” for purposes
hereof.

 

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Applicable Authorized
Representative (as defined in the Pari Passu Intercreditor Agreement) at such
time.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Second Priority Debt Obligations
thereunder, as the case may be, are no longer secured by, and no longer required
to be secured by, Shared Collateral pursuant to the terms of the documentation
governing such Debt Facility.  The term “Discharged” shall have a corresponding
meaning.

 

“Discharge of Senior Obligations” means the Discharge of all Senior Obligations
with respect to Shared Collateral; provided that the Discharge of Senior
Obligations shall not be deemed to have occurred in connection with a
Refinancing of any Senior Obligations of any Series with a Senior Facility
secured by Shared Collateral under one or more Senior Debt Documents which has
been designated in writing by the Senior Representative with respect to such
Senior Facility to the Designated Senior Representative (if the Designated
Senior Representative is not such Senior Representative) and the Designated
Second Priority Representative, as a Senior Facility for purposes of this
Agreement.

 

Exhibit T-8

--------------------------------------------------------------------------------


 

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations.

 

“Guarantors” means the “Guarantors” as defined in the Credit Agreement and any
other Subsidiaries of the Company that are guarantors of Senior Obligations.

 

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Documents” means that certain [[Indenture] [Credit
Agreement] dated as of [          ], 20[  ], among the Company, [the Guarantors
identified therein,] [     ], as [trustee] [administrative agent], and [     ],
as [paying agent, registrar and transfer agent]] and any notes, security
documents and other operative agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Second Priority Debt Obligations.

 

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

 

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

 

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(i)                                     any case commenced by or against the
Company or any other Grantor under any Bankruptcy Law, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of the Company or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Company or any other
Grantor or any similar case or proceeding relative to the Company or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

(ii)                                  any liquidation, dissolution, marshalling
of assets or liabilities or other winding up of or relating to the Company or
any other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(iii)                               any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intercreditor Agreement” has the meaning assigned to such term in
Section 5.03(a).

 

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex I or Annex II hereof, as applicable, required to be delivered by a
Representative to the Designated Senior Representative and the Designated Second
Priority Representative (if any) pursuant to Section 8.09 hereof in order to
include an additional Debt Facility hereunder and to become the Representative
hereunder for the Senior Secured Parties or Second Priority Secured Parties, as
the case may be, under such Debt Facility.

 

Exhibit T-9

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset and (ii) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Pari Passu Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

 

“Purchase Date” has the meaning assigned to such term in Section 5.07.

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

 

“Restricted Assets” means all licenses, permits, franchises, approvals or other
authorizations from any Governmental Authority from time to time granted to or
otherwise held by the Company or any other Grantor to the extent the same
constitute “Excluded Assets” under (and as defined

 

Exhibit T-10

--------------------------------------------------------------------------------


 

in) any Senior Priority Debt Documents and any Second Priority Debt Documents or
are similarly carved out from the granting clause or the collateral thereunder.

 

“Sale Proceeds” means (i) the proceeds from the sale of the Company or one or
more of the Grantors as a going concern or from the sale of the Restricted
Assets as a going concern, (ii) the proceeds from another sale or disposition of
(x) any assets of the Grantors that include any Restricted Assets or (y) any
assets of the Grantors that benefit from any Restricted Assets or (iii) any
other economic value (whether in the form of cash or otherwise) received or
distributed that is associated with the Restricted Assets.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Company or any other Grantor
with respect to which a Lien is granted, required to be granted or purported to
be granted pursuant to a Second Priority Collateral Document as security for any
Second Priority Debt Obligation.

 

“Second Priority Collateral Documents” means the Initial Second Priority
Collateral Documents and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by the Company or any
Grantor for purposes of providing collateral security for any Second Priority
Debt Obligation.

 

“Second Priority Debt” means the Initial Second Priority Debt and any Additional
Second Priority Debt.  Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor.

 

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and any Additional Second Priority Debt Documents.

 

“Second Priority Debt Facility” means each indenture, credit agreement or other
governing agreement with respect to any Second Priority Debt.

 

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and the Additional Second Priority Debt Obligations.

 

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and Additional Second Priority Debt Parties.

 

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Facility covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Additional Second Priority Debt
Facility and the Additional Second Priority Debt Parties thereunder the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Second Priority Debt Facility that is named as the
Representative in respect of such Additional Second Priority Debt Facility in
the applicable Joinder Agreement.

 

Exhibit T-11

--------------------------------------------------------------------------------


 

“Second Priority Standstill Period” has the meaning assigned to such term in
Section 3.01(a).

 

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

 

“Security Agreement” means that certain Security Agreement, dated as of
October 30, 2013, among the Company, the other Grantors party thereto and the
Administrative Agent, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

 

“Senior Collateral” means any “Collateral” as defined in any Credit Agreement
Loan Document or any other Senior Debt Document or any other assets of the
Company or any other Grantor with respect to which a Lien is granted, required
to be granted or purported to be granted pursuant to a Senior Collateral
Document as security for any Senior Obligations.

 

“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement, the Pari Passu
Intercreditor Agreement (upon and after the initial execution and delivery
thereof by the initial parties thereto) and each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any other Grantor for purposes of providing collateral
security for any Senior Obligation.

 

“Senior Debt Documents” means (i) the Credit Agreement Loan Documents and
(ii) any Additional Senior Debt Documents.

 

“Senior Facilities” means the Credit Agreement and any Additional Senior Debt
Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the Credit Agreement Obligations and any Additional
Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Administrative Agent
and (ii) in the case of any Additional Senior Debt Facility and the Additional
Senior Debt Parties thereunder (including with respect to any Additional Senior
Debt Facility initially covered hereby on the date of this Agreement) the
trustee, administrative agent, collateral agent, security agent or similar agent
under such Additional Senior Debt Facility that is named as the Representative
in respect of such Additional Senior Debt Facility in the applicable Joinder
Agreement.

 

“Senior Secured Parties” means the Credit Agreement Secured Parties and any
Additional Senior Debt Parties.

 

“Series” means (i) with respect to any Senior Obligations, each of (A) the
Credit Agreement Obligations and (B) the Additional Senior Debt Obligation
incurred pursuant to any Additional Senior Debt Document, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Senior
Representative (in its capacity as such) and (ii) with respect to any

 

Exhibit T-12

--------------------------------------------------------------------------------


 

Second Priority Debt Obligations (A) the Initial Second Priority Debt
Obligations and (B) the Additional Second Priority Debt Obligation incurred
pursuant to any Additional Senior Debt Document, which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Senior Representative (in
its capacity as such).

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility and the holders of Second
Priority Debt Obligations under at least one Second Priority Debt Facility (or
their Representatives) hold a security interest or Lien at such time (or, in the
case of the Senior Facilities, are deemed pursuant to Article II to hold a
security interest).  If, at any time, any portion of the Senior Collateral under
one or more Senior Facilities does not constitute Second Priority Collateral
under one or more Second Priority Debt Facilities, then such portion of such
Senior Collateral shall constitute Shared Collateral only with respect to the
Second Priority Debt Facilities for which it constitutes Second Priority
Collateral and shall not constitute Shared Collateral for any Second Priority
Debt Facility which does not have a security interest or Lien in such Collateral
at such time.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

 

SECTION 1.02.                                   Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
other document, statute or regulation herein shall be construed as referring to
such agreement, instrument, other document, statute or regulation as from time
to time amended, supplemented or otherwise modified, (ii) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

Exhibit T-13

--------------------------------------------------------------------------------


 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01.                                   Subordination. 
(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or of grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to any Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby agrees that, unless and until
the Discharge of Senior Obligations: (i) any Lien on the Shared Collateral
securing any Senior Obligations now or hereafter held by or on behalf of any
Senior Representative or any other Senior Secured Party or other agent or
trustee therefor or other Person, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Shared Collateral
securing any Second Priority Debt Obligations and (ii) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations.  All
Liens on the Shared Collateral securing any Senior Obligations shall be and
remain senior in all respects and prior to all Liens on the Shared Collateral
securing any Second Priority Debt Obligations for all purposes whether or not
such Liens securing any Senior Obligations are subordinated to any Lien securing
any other obligation of the Company, any other Grantor or any other Person or
otherwise subordinated, voided, avoided, invalidated or lapsed.

 

SECTION 2.02.                                   No Payment Subordination; Nature
of Senior Lender Claims  (a)  Except as otherwise set forth herein, the
subordination of Liens securing Second Priority Debt Obligations to Liens
securing Senior Obligations set forth in Section 2.01 affects only the relative
priority of those Liens and does not subordinate the Second Priority Debt
Obligations in right of payment to the Senior Obligations; provided that, for
the avoidance of doubt, all payments and other amounts as to which Section 4.01
applies shall be subject to Section 4.01.  Except as otherwise set forth herein,
nothing in this Agreement will affect the entitlement of the Second Priority
Debt Parties to receive and retain required payments of interest, principal, and
other amounts in respect of Second Priority Debt Obligations unless the receipt
is expressly prohibited by, or results from the Second Priority Debt Parties’
breach of, this Agreement.

 

(b)  Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges that
(i) a portion of the Senior Obligations is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, (ii) the terms of the Senior
Debt Documents, the Pari Passu Intercreditor Agreement and the Senior
Obligations may be amended, supplemented or otherwise modified and (iii) the
aggregate amount of the Senior Obligations may be increased, in each case,
without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof.  The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt

 

Exhibit T-14

--------------------------------------------------------------------------------


 

Obligations, or any portion thereof.  As between the Company and the other
Grantors and the Second Priority Debt Parties, the foregoing provisions will not
limit or otherwise affect the obligations of the Company and the Grantors
contained in any Second Priority Debt Document with respect to the incurrence of
additional Senior Obligations.  Refinancings of Senior Obligations may be
effectuated in accordance with this Agreement and any such Refinancing into
Indebtedness that constitutes Senior Obligations shall have the benefit of this
Agreement, whether such indebtedness constitutes Credit Agreement Obligations or
Additional Senior Debt Obligations.

 

SECTION 2.03.                                   Prohibition on Contesting Liens 
Each of the Second Priority Representatives, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of any Senior Representative or any of the other Senior Secured Parties
or other agent or trustee therefor in any Senior Collateral, and the Senior
Representative, for itself and on behalf of each Senior Secured Party under its
Senior Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any Second
Priority Representative or any of the Second Priority Debt Parties in the Second
Priority Collateral.  Notwithstanding the foregoing, (a) no provision in this
Agreement shall be construed to prevent or impair the rights of any Senior
Representative to enforce this Agreement (including the priority of the Liens
securing the Senior Obligations as provided in Section 2.01 and Section 3.01) or
any of the Senior Debt Documents or the Pari Passu Intercreditor Agreement, and
(b) no provision in this Agreement shall be construed to prevent or impair the
rights of any Second Priority Representative to enforce this Agreement.

 

SECTION 2.04.                                   No New Liens.  The parties
hereto agree that, so long as the Discharge of Senior Obligations has not
occurred, (a) none of the Grantors shall grant or permit any additional Liens on
any asset or property of any Grantor to secure any Second Priority Debt
Obligation unless it has granted, or concurrently therewith grants, a Lien on
such asset or property of such Grantor to secure the Senior Obligations; and
(b) if any Second Priority Representative or any Second Priority Debt Party
shall hold any Lien on any assets or property of any Grantor securing any Second
Priority Obligations that are not also subject to the first-priority Liens
securing all Senior Obligations under the Senior Collateral Documents, such
Second Priority Representative or Second Priority Debt Party (i) shall notify
the Designated Senior Representative promptly upon becoming aware thereof and,
unless such Grantor shall promptly grant a similar Lien on such assets or
property to each Senior Representative as security for the Senior Obligations,
shall assign such Lien to each Senior Representative as security for all Senior
Obligations for the benefit of the Senior Secured Parties (but may retain a
junior lien on such assets or property subject to the terms hereof), (ii) until
such assignment or such grant of a similar Lien to each Senior Representative,
shall be deemed to hold and have held such Lien for the benefit of each Senior
Representative and the other Senior Secured Parties as security for the Senior
Obligations and (iii) agrees that any amounts received or distributed to such
Second Priority Representative or such Second Priority Debt Party, as the case
may be, pursuant to or as a result of any Lien granted in contravention of this
Agreement shall be subject to Section 4.02.

 

SECTION 2.05.                                   Perfection of Liens.  Except for
the limited agreements of the Senior Representatives pursuant to Section 5.05
hereof, none of the Senior Representatives or the Senior Secured Parties shall
be responsible for perfecting and maintaining the perfection of Liens with
respect to the

 

Exhibit T-15

--------------------------------------------------------------------------------


 

Shared Collateral for the benefit of the Second Priority Representatives or the
Second Priority Debt Parties.  The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the Senior Secured
Parties and the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

 

SECTION 2.06.                                   Certain Cash Collateral. 
Notwithstanding anything in this Agreement or any other Senior Debt Documents or
Second Priority Debt Documents to the contrary, collateral consisting of cash
and cash equivalents pledged to secure Credit Agreement Obligations consisting
of reimbursement obligations in respect of Letters of Credit or otherwise held
by the Administrative Agent pursuant to Section 2.03 of the Credit Agreement (or
any equivalent successor provision) or pledged to secure similar obligations in
any other Senior Debt Documents shall be applied as specified in the Credit
Agreement or other applicable Senior Debt Document and will not constitute
Shared Collateral.

 

ARTICLE III

 

Enforcement

 

SECTION 3.01.                                   Exercise of Remedies.

 

(a)                                 So long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
(i) neither any Second Priority Representative nor any Second Priority Debt
Party will (x) exercise or seek to exercise any rights or remedies (including
setoff) with respect to any Shared Collateral in respect of any Second Priority
Debt Obligations or any Restricted Assets, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral or
Restricted Assets by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral or Restricted Assets under the Senior Debt Documents or otherwise in
respect of the Senior Collateral, or (z) object to the forbearance by the Senior
Secured Parties from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Shared
Collateral in respect of Senior Obligations or Restricted Assets and (ii) so
long as a Discharge of Senior Obligations has not occurred, the Senior
Representatives and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition or
restrictions with respect to the Shared Collateral and Restricted Assets without
any consultation with or the consent of any Second Priority Representative or
any Second Priority Debt Party; provided, however, that the Second Priority
Representative or any Second Priority Debt Party may exercise any or all such
rights after the passage of a period of 180 days from the date of delivery of a
notice in writing to each Senior Representative of any Second Priority
Representative’s or Second Priority Debt Party’s intention to exercise its right
to take such actions which notice shall specify that an “Event of Default” as
defined in

 

Exhibit T-16

--------------------------------------------------------------------------------


 

the applicable Second Priority Debt Documents has occurred and as a result of
such “Event of Default”, the principal and interest under such Second Priority
Debt Documents have become due and payable (the “Second Priority Standstill
Period”) unless a Senior Representative has commenced and is diligently pursuing
remedies with respect to any material portion of the Shared Collateral (or
attempted to commence such exercise of remedies and is stayed by applicable
Insolvency and Liquidation Proceedings); provided, further, that (A)  the Second
Priority Standstill Period shall not commence unless an Event of Default (under
and as defined in the applicable Second Priority Debt Documents) has occurred
and all outstanding principal under a series of Second Priority Debt has become
due and payable, (B) in any Insolvency or Liquidation Proceeding commenced by or
against the Company or any other Grantor, any Second Priority Representative may
file a proof of claim or statement of interest, subject to Section 6.10(b), vote
on a plan of reorganization (including a vote to accept or reject a plan of
partial or complete liquidation, reorganization, arrangement, composition or
extension), and make other filings, arguments, and motions with respect to the
Second Priority Debt Obligations and the Shared Collateral under its Second
Priority Debt Facility, in each case in accordance with the terms of this
Agreement, (C) any Second Priority Representative may take any action (not
adverse to the prior Liens on the Shared Collateral securing the Senior
Obligations) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral, (D) any Second Priority Representative and the Second Priority
Secured Parties may exercise their rights and remedies as unsecured creditors,
as provided in Section 5.04, and (E) any Second Priority Representative may
exercise the rights and remedies provided for in Section 6.03.  In exercising
rights and remedies with respect to the Senior Collateral, the Senior
Representatives and the Senior Secured Parties may enforce the provisions of the
Senior Debt Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion.

 

(b)                                 So long as the Discharge of Senior
Obligations has not occurred, each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will not, in the context of its role as secured
creditor, take or receive any Shared Collateral or any Proceeds of Shared
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Shared Collateral in respect of Second Priority Debt
Obligations.  Without limiting the generality of the foregoing, unless and until
the Discharge of Senior Obligations has occurred, except as expressly provided
in the proviso in clause (ii) of Section 3.01(a), the sole right of the Second
Priority Representatives and the Second Priority Debt Parties with respect to
the Shared Collateral is to hold a Lien on the Shared Collateral in respect of
Second Priority Debt Obligations pursuant to the Second Priority Debt Documents
for the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Senior Obligations has
occurred.

 

(c)                                  Except as and when specifically permitted
under Section 3.01(a), each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that neither such Second Priority Representative nor any such
Second Priority Debt Party will take any action that, notwithstanding the
expiration of the Second Priority Standstill Period, would hinder any exercise
of remedies undertaken by any Senior Representative or any Senior Secured Party
with respect to the Shared Collateral under the Senior Debt Documents, including
any sale, lease, exchange, transfer or other disposition of the Shared
Collateral, whether by foreclosure or otherwise, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives any and all rights it or
any such Second Priority Debt Party may have as a junior lien creditor or
otherwise to object to the manner in which the Senior Representatives or the
Senior Secured Parties seek to enforce or collect the Senior Obligations or the
Liens granted on any of the Senior Collateral, regardless of whether any action
or failure to act by or on behalf of any Senior Representative or any other
Senior Secured Party is adverse to the interests of the

 

Exhibit T-17

--------------------------------------------------------------------------------


 

Second Priority Debt Parties.

 

(d)                                 Each Second Priority Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Second Priority Debt Document shall be deemed to restrict in any way the
rights and remedies of the Senior Representatives or the Senior Secured Parties
with respect to the Senior Collateral as set forth in this Agreement.

 

(e)                                  Until the Discharge of Senior Obligations,
the Designated Senior Representative shall have the exclusive right to exercise
any right or remedy with respect to the Shared Collateral and shall have the
exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto; provided, however, that the Second Priority Representatives and the
Second Priority Debt Parties may exercise any of their rights or remedies with
respect to the Shared Collateral to the extent permitted by provisos to
Section 3.01(a).  Following the Discharge of Senior Obligations, the Designated
Second Priority Representative shall have the exclusive right to exercise any
right or remedy with respect to the Collateral, and the Designated Second
Priority Representative shall have the exclusive right to direct the time,
method and place of exercising or conducting any proceeding for the exercise of
any right or remedy available to the Second Priority Debt Parties with respect
to the Collateral, or of exercising or directing the exercise of any trust or
power conferred on the Second Priority Representatives, or for the taking of any
other action authorized by the Second Priority Collateral Documents; provided,
however, that nothing in this Section shall impair the right of any Second
Priority Representative or other agent or trustee acting on behalf of the Second
Priority Debt Parties to take such actions with respect to the Collateral after
the Discharge of Senior Obligations as may be otherwise required or authorized
pursuant to any intercreditor agreement governing the Second Priority Debt
Parties or the Second Priority Debt Obligations.

 

SECTION 3.02.                                   Cooperation.  Subject to the
proviso in clause (ii) of Section 3.01(a), each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Senior Representatives upon the request
of the Designated Senior Representative) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Shared Collateral under any of the Second Priority
Debt Documents or otherwise in respect of the Second Priority Debt Obligations.

 

SECTION 3.03.                                   Actions upon Breach.  Should any
Second Priority Representative or any Second Priority Debt Party, contrary to
this Agreement, in any way take, attempt to take or threaten to take any action
with respect to the Shared Collateral (including any attempt to realize upon or
enforce any remedy with respect to this Agreement) or fail to take any action
required by this Agreement, this Agreement shall create a rebuttable presumption
and admission by such Second Priority Debt Party that any Senior Representative
or other Senior Secured Party (in its or their own name or in the name of the
Company or any other Grantor) may obtain relief against such Second Priority
Representative or such Second Priority Debt Party by injunction, specific
performance or other appropriate equitable relief.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Facility, hereby (a) agrees that the Senior Secured Parties’
damages from the actions of the Second Party Representatives or any Second
Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Company, any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages and (b) irrevocably waives any defense based on the adequacy
of a remedy at law and any other defense that

 

Exhibit T-18

--------------------------------------------------------------------------------


 

might be asserted to bar the remedy of specific performance in any action that
may be brought by any Senior Representative or any other Senior Secured Party.

 

ARTICLE IV

 

Payments

 

SECTION 4.01.                                   Application of Proceeds.  After
an event of default under any Senior Debt Document has occurred and until such
event of default is cured or waived, so long as the Discharge of Senior
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the Shared Collateral or Proceeds thereof, Restricted Assets or Proceeds thereof
or Sale Proceeds received in connection with the sale or other disposition of,
or collection on, such Shared Collateral upon the exercise of remedies with
respect to Shared Collateral shall be applied by the Designated Senior
Representative to the Senior Obligations in such order as specified in the
relevant Senior Debt Documents (and the Pari Passu Intercreditor Agreement)
until the Discharge of Senior Obligations has occurred.  Upon the Discharge of
Senior Obligations, each applicable Senior Representative shall deliver promptly
to the Designated Second Priority Representative any Shared Collateral or
Proceeds, Restricted Assets or Proceeds thereof or Sale Proceeds held by it in
the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that no amount of any Sale Proceeds will in any event be allocated to any
Restricted Assets, and no Second Priority Representative, Second Priority
Collateral Agent or other Second Priority Debt Party will, in any forum
(including in any Insolvency or Liquidation Proceeding), assert that any amount
of any Sale Proceeds should be allocated to any Restricted Assets.

 

SECTION 4.02.                                   Payments Over.  Unless and until
the Discharge of Senior Obligations has occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against the Company or any
other Grantor, any Shared Collateral or Proceeds thereof, Restricted Assets or
Proceeds thereof or Sale Proceeds received by any Second Priority Representative
or any Second Priority Debt Party in connection with the exercise of any right
or remedy (including setoff) relating to the Shared Collateral or Proceeds
thereof, the Restricted Assets or any Proceeds thereof or Sale Proceeds in
contravention of this Agreement shall be segregated and held in trust for the
benefit of and forthwith paid over to the Designated Senior Representative for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.  The Designated Senior Representative is hereby authorized to make any
such endorsements as agent for each of the Second Priority Representatives or
any such Second Priority Debt Party.  This authorization is coupled with an
interest and is irrevocable.

 

ARTICLE V

 

Other Agreements

 

SECTION 5.01.                                   Releases.

 

(a)                                 Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that: (1) if in connection with any exercise of
any Senior Representative’s rights or remedies in respect of the Shared
Collateral, in each case

 

Exhibit T-19

--------------------------------------------------------------------------------


 

prior to the Discharge of Senior Obligations, such Senior Representative, for
itself or on behalf of any of the Senior Secured  Parties, releases any of its
Liens on any part of the Shared Collateral or such Senior Representative, for
itself or on behalf of any of the Senior Secured Parties releases any Grantor
from its obligations under its guaranty of the Senior Obligations, then the
Liens, if any, of each Second Priority Representative, for itself or for the
benefit of the Second Priority Debt Parties, on such Shared Collateral, and the
obligations of such Grantor under its guaranty of the Second Priority Debt
Obligations, shall be automatically, unconditionally and simultaneously
released, (2) if in connection with any exercise of any Senior Representative’s
remedies, in each case prior to the Discharge of Senior Obligations, the equity
interests of any Person are foreclosed upon or otherwise disposed of and such
Senior Representative releases its Lien on the property or assets of such
Person, then the Liens of each Second Priority Representative with respect to
the property or assets of such Person will be automatically released to the same
extent as the Liens of such Senior Representative and (3) in the event of a
sale, transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any Subsidiary of
the Company) other than a release granted upon or following the Discharge of
Senior Obligations, the Liens granted to the Second Priority Representatives and
the Second Priority Debt Parties upon such Shared Collateral to secure Second
Priority Debt Obligations shall terminate and be released and any Grantor
released from its obligations under its guaranty of Senior Obligations released
by a Senior Representative shall be released under its guaranty of Second
Priority Debt Obligations, automatically and without any further action,
concurrently with the termination and release of all Liens granted upon such
Shared Collateral to secure Senior Obligations or the release of such Grantor
under its guaranty of Senor Obligations, as applicable; provided that, in the
case of any such sale, transfer or other disposition of Shared Collateral (other
than any sale, transfer or other disposition in connection with the enforcement
or exercise of any rights or remedies with respect to the Shared Collateral),
the Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties shall not be so released if such sale, transfer or other
disposition is not expressly permitted under the terms of any Second Priority
Debt Document and, in the case of the release of any Grantor from its guaranty
of Second Priority Debt Obligations (other than any release in connection with a
sale, transfer or other disposition in connection with the enforcement or
exercise of any rights or remedies with respect to equity interests in any
Grantor which equity interests constitute Shared Collateral), such guaranty
shall not be so released if such release is not expressly permitted under the
applicable Second Priority Debt Documents.  Each Second Priority Representative,
for itself or on behalf of any Second Priority Debt Parties represented by it,
shall promptly execute and deliver to the Senior Representatives and such
Grantor such termination statements, releases and other documents as any Senior
Representative or such Grantor may request to effectively confirm the foregoing
releases referred to in clauses (1), (2) and (3) of the first sentence of this
clause (a). Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under its Second Priority Debt Facility, to release
the Liens on the Second Priority Collateral as set forth in the relevant Second
Priority Debt Documents.

 

(b)                                 Unless and until the Discharge of Senior
Obligations has occurred, eachSecond Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby irrevocably constitutes and appoints the Designated Senior
Representative and any officer or agent of the Designated Senior Representative,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Second
Priority Representative or such Second Priority Debt Party or in the Designated
Senior Representative’s own name, from time to time in the Designated Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the

 

Exhibit T-20

--------------------------------------------------------------------------------


 

purposes of Section 5.01(a), including any termination statements, endorsements
or other instruments of transfer or release.

 

(c)                                  Unless and until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby consents to the application, whether prior to or after an event
of default under any Senior Debt Document of proceeds of Shared Collateral to
the repayment of Senior Obligations pursuant to the Senior Debt Documents,
provided that nothing in this Section 5.01(c) shall be construed to prevent or
impair the rights of the Second Priority Representatives or the Second Priority
Debt Parties to receive proceeds in connection with the Second Priority Debt
Obligations not otherwise in contravention of this Agreement.

 

(d)                                 Notwithstanding anything to the contrary in
any Second Priority Collateral Document, in the event the terms of a Senior
Collateral Document and a Second Priority Collateral Document each require any
Grantor (i) to make payment in respect of any item of Shared Collateral to,
(ii) to deliver or afford control over any item of Shared Collateral to, or
deposit any item of Shared Collateral with, (iii) to register ownership of any
item of Shared Collateral in the name of or make an assignment of ownership of
any Shared Collateral or the rights thereunder to, (iv) cause any securities
intermediary, commodity intermediary or other Person acting in a similar
capacity to agree to comply, in respect of any item of Shared Collateral, with
instructions or orders from, or to treat, in respect of any item of Shared
Collateral, as the entitlement holder, (v) hold any item of Shared Collateral in
trust for (to the extent such item of Shared Collateral cannot be held in trust
for multiple parties under applicable law), (vi) obtain the agreement of a
bailee or other third party to hold any item of Shared Collateral for the
benefit of or subject to the control of or, in respect of any item of Shared
Collateral, to follow the instructions of or (vii) obtain the agreement of a
landlord with respect to access to leased premises where any item of Shared
Collateral is located or waivers or subordination of rights with respect to any
item of Shared Collateral in favor of, in any case, both the Designated Senior
Representative and any Second Priority Representative or Second Priority Debt
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Second Priority Collateral
Document as it relates to such Shared Collateral by taking any of the actions
set forth above only with respect to, or in favor of, the Designated Senior
Representative.

 

SECTION 5.02.                                   Insurance and Condemnation
Awards.  Unless and until the Discharge of Senior Obligations has occurred, the
Senior Representatives shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.  Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, but subject in all respects to
the right of the Grantors under the Senior Debt Documents, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents and the Pari Passu
Intercreditor Agreement, (ii) second, after the occurrence of the Discharge of
Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct.  Unless and until the Discharge of Senior Obligations has
occurred, if any Second Priority Representative or any Second Priority Debt
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award in contravention of this

 

Exhibit T-21

--------------------------------------------------------------------------------


 

Agreement, it shall pay such proceeds over to the Designated Senior
Representative in accordance with the terms of Section 4.02.

 

SECTION 5.03.                                   Amendments to Second Priority
Collateral Documents.

 

(a)                                 Unless and until the Discharge of Senior
Obligations has occurred, without the prior written consent of the Senior
Representatives, no Second Priority Debt Document may be amended, restated,
supplemented or otherwise modified, or entered into, and no Indebtedness under
the Second Priority Debt Documents may be Refinanced, to the extent such
amendment, restatement, supplement or modification or Refinancing, or the terms
of such new Second Priority Debt Document, would contravene the provisions of
this Agreement.  Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that each Second Priority Collateral Document under its Second Priority
Debt Facility shall include the following language (or language to similar
effect reasonably approved by the Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of America, N.A., as administrative agent or
collateral agent, pursuant to or in connection with the Credit Agreement dated
as of October 30, 2013 (as amended, restated, supplemented or otherwise modified
from time to time), among Penn National Gaming, Inc., a Pennsylvania
corporation, the guarantors party thereto, the lenders from time to time party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and the other parties thereto, and (ii) the exercise of any right or remedy by
the [Second Priority Representative] hereunder is subject to the limitations and
provisions of the Second Lien Intercreditor Agreement dated as of
[               ], 20[  ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among Bank of
America, N.A., Penn National Gaming, Inc.,  [                                ]
and the other parties party thereto.  In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this [Agreement], the
terms of the Intercreditor Agreement shall govern.”

 

(b)                                 In the event that each applicable Senior
Representative and/or the Senior Secured Parties enter into any amendment,
waiver or consent in respect of any of the Senior Collateral Documents for the
purpose of adding to or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Collateral Document or changing in
any manner the rights of the Senior Representatives, the Senior Secured Parties,
the Company or any other Grantor thereunder (including the release of any Liens
in Senior Collateral) in a manner that is applicable to all Senior Facilities,
then such amendment, waiver or consent shall apply automatically to any
comparable provision of each comparable Second Priority Collateral Document upon
delivery of the notice required by this clause (b) without the consent of any
Second Priority Representative or any Second Priority Debt Party and without any
action by any Second Priority Representative, the Company or any other Grantor;
provided, however, that (i) no such amendment, waiver or consent shall have the
effect of removing assets subject to the Lien of any Second Priority Collateral
Document (or releasing any Grantor from its guarantee of the applicable Second
Priority Obligations), except to the extent that a release of such Lien (or
guarantee, as applicable) is permitted by Section 5.01, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of (x) the
Second Priority Secured Parties disproportionately in regard to the Senior
Secured Parties shall not apply to the affected Second Priority Security
Documents without the consent of

 

Exhibit T-22

--------------------------------------------------------------------------------


 

the applicable Second Priority Representative or (y) any Second Priority
Representative to a greater extent than any other Senior Priority Representative
shall not apply such other Second Priority Representative without the consent of
such Second Priority Representative (in the case of (x) and (y), without regard
to the fact that the Senior Secured Parties have a senior Lien on the
Collateral) and (iii) written notice of such amendment, waiver or consent shall
be given to each Second Priority Representative within ten (10) Business Days
after the effectiveness of such amendment, waiver or consent.

 

SECTION 5.04.                                   Rights as Unsecured Creditors. 
Notwithstanding anything to the contrary in this Agreement, the Second Priority
Representatives and the Second Priority Debt Parties may exercise rights and
remedies as unsecured creditors against the Company and any other Grantor in
accordance with the terms of the Second Priority Debt Documents and applicable
law so long as such rights and remedies do not violate any express provision of
this Agreement.  Nothing in this Agreement shall prohibit the receipt by any
Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral.  In the event any Second Priority Representative
or any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement. 
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

 

SECTION 5.05.                                   Gratuitous Bailee for
Perfection.

 

(a)                                 Each Senior Representative acknowledges and
agrees that if it shall at any time hold a Lien securing any Senior Obligations
on any Shared Collateral that can be perfected by the possession or control of
such Shared Collateral or of any account in which such Shared Collateral is
held, and if such Shared Collateral or any such account is in fact in the
possession or under the control of such Senior Representative, or of agents or
bailees of such Person (such Shared Collateral being referred to herein as the
“Pledged or Controlled Collateral”), or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, the applicable Senior
Representative shall also hold such Pledged or Controlled Collateral, or take
such actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee for the relevant
Second Priority Representatives, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

 

(b)                                 Except as otherwise specifically provided
herein, until the Discharge of Senior Obligations has occurred, the Senior
Representatives and the Senior Secured Parties shall be entitled to deal with
the Pledged or Controlled Collateral in accordance with the terms of the Senior
Debt Documents as if the Liens under the Second Priority Collateral Documents
did not exist.  The rights of the Second Priority Representatives and the Second
Priority Debt Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

 

Exhibit T-23

--------------------------------------------------------------------------------


 

(c)                                  The Senior Representatives and the Senior
Secured Parties shall have no obligation whatsoever to the Second Priority
Representatives or any Second Priority Debt Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05.  The
duties or responsibilities of the Senior Representatives under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

 

(d)                                 The Senior Representatives shall not have by
reason of the Second Priority Collateral Documents or this Agreement, or any
other document, a fiduciary relationship in respect of any Second Priority
Representative or any Second Priority Debt Party, and each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives and releases the Senior
Representatives from all claims and liabilities arising pursuant to the Senior
Representatives’ roles under this Section 5.05 as sub-agents and gratuitous
bailees with respect to the Shared Collateral.

 

(e)                                  Upon the Discharge of Senior Obligations,
each applicable Senior Representative shall, at the Grantors’ sole cost and
expense, without recourse, representation or warranty (i) deliver to the
Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements (such
endorsements shall be without recourse, representation or warranty) and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (ii) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct.  The Company and the other Grantors
shall take such further action as is reasonably required to effectuate the
transfer contemplated hereby to the extent required under the Second Priority
Collateral Documents.  The Senior Representatives have no obligations to follow
instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

 

(f)                                   None of the Senior Representatives nor any
of the other Senior Secured Parties shall be required to marshal any present or
future collateral security for any obligations of the Company or any other
Grantor  to any Senior Representative or any Senior Secured Party under the
Senior Debt Documents or any assurance of payment in respect thereof, or to
resort to such collateral security or other assurances of payment in any
particular order, and all of their rights in respect of such collateral security
or any assurance of payment in respect thereof shall be cumulative and in
addition to all other rights, however existing or arising.

 

SECTION 5.06.                                   When Discharge of Senior
Obligations is Deemed Not to Have Occurred.  If, at any time substantially
concurrently with or after the Discharge of Senior Obligations has occurred, the
Company or any Subsidiary incurs any Senior Obligations (other than in respect
of the payment of indemnities surviving the Discharge of Senior Obligations),
then such Discharge of Senior Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement,

 

Exhibit T-24

--------------------------------------------------------------------------------


 

including for purposes of the Lien priorities and rights in respect of Shared
Collateral set forth herein and the agent, representative or trustee for the
holders of such Senior Obligations shall be the Senior Representative for all
purposes of this Agreement.  Upon receipt of notice of such incurrence
(including the identity of the new Senior Representative), each Second Priority
Representative (including the Designated Second Priority Representative) shall
promptly (a) enter into such documents and agreements (at the expense of the
Company), including amendments or supplements to this Agreement, as the Company
or such new Senior Representative shall reasonably request in writing in order
to provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, in each case, that are consistent with the terms of this
Agreement, (b) deliver to such Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Second Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to approve or receive insurance proceeds as a loss payee
or additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new Senior
Representative is entitled to approve any awards granted in such proceeding.

 

SECTION 5.07.                                   Purchase Right.  Without
prejudice to the enforcement of the Senior Secured Parties’ remedies, the Senior
Secured Parties agree that following the earliest to occur of: (a) a payment
default under (i) the Senior Facility represented by the Designated Senior
Representative that has not been cured or waived by the Credit Agreement Secured
Parties or the Additional Senior Debt Parties, as applicable, within sixty (60)
days of the occurrence thereof, (b) acceleration of (i) the Senior Facility
represented by the Designated Senior Representative in accordance with the terms
of such Senior Facility or (c) the commencement of an Insolvency or Liquidation
Proceeding that constitutes an event of default under any Senior Debt Document
(each, a “Purchase Event”), within thirty (30) days after the first date on
which the Second Priority Debt Parties receive written notification that a
Purchase Event has occurred, one or more of the Second Priority Debt Parties may
request, and the Senior Secured Parties hereby offer the Second Priority Debt
Parties the option, to purchase all, but not less than all, of the aggregate
amount of outstanding Senior Obligations outstanding at the time of purchase at
par, plus any premium that would be applicable upon prepayment of the Senior
Obligations and accrued and unpaid interest and fees, without warranty or
representation or recourse (except for, in the case of the Credit Agreement
Obligations, representations and warranties required to be made by assigning
lenders pursuant to the Assignment Agreement (as such term is defined in the
Credit Agreement)).  Written notice of the initial Purchase Event shall be given
to the Second Priority Representatives by the Designated Senior Representative
promptly following the Designated Senior Representative having obtained actual
knowledge thereof.  Any Second Priority Debt Parties electing to purchase such
Senior Obligations pursuant to this Section 5.07 shall exercise such right by
delivering irrevocable written notice within such thirty (30)-day period, which
notice shall set forth the date on which such Purchase Event shall occur (the
“Purchase Date”) and shall irrevocably obligate such Second Priority Debt
Parties to make such purchase not later than such Purchase Date (which shall be
no later than fifteen (15) Business Days of the date such Second Priority Debt
Parties execute such election).  If such right is exercised, the parties shall
endeavor to close promptly thereafter but in any event within fifteen (15)
Business Days of the written notice to the Designated Senior Representative
pursuant to which such right is exercised.  All Second Priority Debt Parties
shall have the opportunity to exercise such purchase right, on a ratable basis
according to the amount of Second Priority Obligations held by such Second
Priority Debt Parties which make such election, and if some Second Priority Debt
Parties elect to make such purchase on less than a ratable

 

Exhibit T-25

--------------------------------------------------------------------------------


 

basis, other Second Priority Debt Parties may purchase such excess in a
proportionate manner among such other Second Priority Debt Parties; provided
that no Senior Obligations may be purchased unless all Senior Obligations are
purchased.  If one or more of the Second Priority Debt Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Senior Representatives and the applicable Second
Priority Debt Representatives.  If none of the Second Priority Debt Parties
exercise such right, the Senior Secured Parties shall have no further
obligations pursuant to this Section 5.07 and may take any further actions in
their sole discretion in accordance with the Senior Debt Documents and this
Agreement.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

SECTION 6.01.                                   Financing Issues.  Unless and
until the Discharge of Senior Obligations has occurred, if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding and
any Senior Representative or any Senior Secured Party shall desire to consent
(or not object) to the sale, use or lease of cash or other collateral or to
consent (or not object) to the Company’s or any other Grantor’s obtaining
financing under Section 363 or Section 364 of Title 11 of the United States Code
or any similar provision of any other Bankruptcy Law (“DIP Financing”), then, 
unless (a) the Designated Senior Representative shall then oppose or object to
such DIP Financing, or (b) there are any Senior Obligations (other than Senior
Obligations that are rolled into such DIP Financing) with respect to which the
Liens securing such Senior Obligations are not subordinated to or pari passu
with such DIP Financing, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that it will raise no (a) objection to and will not otherwise
contest such sale, use or lease of such cash or other collateral or such DIP
Financing and, except to the extent permitted by the proviso in clause (ii) of
Section 3.01(a) and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement and (y) any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representatives, (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
made by the Designated Senior Representaive, (c) objection to (and will not
otherwise contest) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior
Collateral, (d) except as otherwise set forth in Section 5.04 hereof, objection
to (and will not otherwise contest) any other motion filed by the Senior
Representative in any such Insolvency or Liquidation Proceeding that is
otherwise consistent with the terms hereof or (e) objection to (and will not
otherwise contest or oppose) any order relating to a sale or other disposition
of assets of any Grantor (including pursuant to Section 363 of the Bankruptcy
Code) for which the Designated Senior Representative has consented that
provides, to the extent such sale or other disposition is to be free and clear
of Liens, that (i) the Liens securing the Senior Obligations and the Second
Priority Debt Obligations will attach to the proceeds of the sale on the same
basis of priority as the Liens on the Shared Collateral securing the Senior
Obligations rank to the Liens on the Shared Collateral securing the Second
Priority Debt Obligations pursuant to this Agreement or (ii) the net proceeds of
such sale will be applied to the payment of Senior Obligations.  Each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that (x) it will be deemed
to have consented under Section 363 of the Bankruptcy Code (and otherwise) to
any sale or other disposition of the Shared Collateral supported

 

Exhibit T-26

--------------------------------------------------------------------------------


 

by the Designated Senior Representative under Section 363 of the Bankruptcy Code
and (y) notice received two (2) Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such financing
shall be adequate notice; provided that the foregoing provisions of this
Section 6.01 shall not prevent any Second Priority Representative or any other
Second Priority Secured Party from objecting to any provision in any DIP
Financing that compels the Company or any other Grantor to seek confirmation of,
or results in a default under the DIP Financing or payment of additional fees or
interest or shortening or acceleration of maturity  if the Company or any other
Grantor fails to obtain confirmation of, a particular plan of reorganization or
other plan of similar effect under any Bankruptcy Law (provided the DIP
Financing may require any plan of reorganization or other plan of similar effect
to provide for repayment of such DIP Financing).

 

Notwithstanding any other provision hereof to the contrary, each Second Priority
Representative and each Second Priority Collateral Agent, for itself and on
behalf of the Second Priority Debt Parties represented by it, agrees that
(A) without the consent of the Senior Secured Parties, none of such Second
Priority Representative or such Second Priority Collateral Agent, the Second
Priority Debt Parties represented by it or any agent or the trustee on behalf of
any of them shall, for any purpose during any Insolvency or Liquidation
Proceeding or otherwise, support, endorse, propose or submit, whether directly
or indirectly, any valuation of any of the Grantors or their respective assets
that allocates or ascribes any value whatsoever to any of the Restricted Assets
and (B) without the consent of the First Lien Secured Parties, none of such
Second Priority Representative or such Second Priority Collateral Agent, the
Second Priority Debt Parties represented by it or any agent or trustee on behalf
of any of them shall for any purpose during any Insolvency or Liquidation
Proceeding or otherwise challenge, dispute or object, whether directly or
indirectly, to any valuation of any of the Grantors or their respective assets,
or otherwise take any position with respect to such valuation, that is proposed,
supported or otherwise arises in any Insolvency or Liquidation Proceeding, on
grounds that such valuation does not allocate or ascribe adequate or appropriate
value to any of the Restricted Assets.

 

SECTION 6.02.                                   Relief from the Automatic Stay. 
Until the Discharge of Senior Obligations has occurred, each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Designated Senior Representative.

 

SECTION 6.03.                                   Adequate Protection.  Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that none of them
shall object, contest or support any other Person objecting to or contesting
(a) any request by any Senior Representative or any Senior Secured Parties for
adequate protection, (b) any objection by any Senior Representative or any
Senior Secured Parties to any motion, relief, action or proceeding based on any
Senior Representative’s or Senior Secured Party’s claiming a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under
Section 506(b) or 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law.  Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing or use of cash collateral under Section 363 or 364 of
Title 11 of the United States Code or any similar provision of any other
Bankruptcy Law, then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, may seek or request adequate protection in the form of a replacement
Lien on such additional collateral, which Lien is

 

Exhibit T-27

--------------------------------------------------------------------------------


 

subordinated to the Liens securing all Senior Obligations and such DIP Financing
(and all obligations relating thereto) on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to the Liens
securing Senior Obligations under this Agreement and (ii) in the event any
Second Priority Representatives, for themselves and on behalf of the Second
Priority Debt Parties under their Second Priority Debt Facilities, seek or
request adequate protection and such adequate protection is granted in the form
of additional collateral, then such Second Priority Representatives, for
themselves and on behalf of each Second Priority Debt Party under their Second
Priority Debt Facilities, agree that each Senior Representative shall also be
granted a senior Lien on such additional collateral as security for the Senior
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Debt Obligations shall be subordinated
to the Liens on such collateral securing the Senior Obligations and any such DIP
Financing (and all obligations relating thereto) and any other Liens granted to
the Senior Secured Parties as adequate protection on the same basis as the other
Liens securing the Second Priority Debt Obligations are so subordinated to such
Liens securing Senior Obligations under this Agreement.

 

SECTION 6.04.                                   Preference Issues.  If any
Senior Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to disgorge, turn over or otherwise pay any amount to the estate of
the Company or any other Grantor (or any trustee, receiver or similar Person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Secured Parties shall be entitled to the benefits of this Agreement
until a Discharge of Senior Obligations with respect to all such recovered
amounts.  If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

 

SECTION 6.05.                                   Separate Grants of Security and
Separate Classifications.  Each Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges and agrees that (a) the grants of Liens pursuant to the
Senior Collateral Documents and the Second Priority Collateral Documents
constitute separate and distinct grants of Liens and (b) because of, among other
things, their differing rights in the Shared Collateral, the Second Priority
Debt Obligations are fundamentally different from the Senior Obligations and
must be separately classified in any plan of reorganization proposed or adopted
in an Insolvency or Liquidation Proceeding.  To further effectuate the intent of
the parties as provided in the immediately preceding sentence, if it is held
that any claims of the Senior Secured Parties and the Second Priority Debt
Parties in respect of the Shared Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Shared
Collateral (with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Debt Parties), the Senior Secured Parties shall be
entitled to receive, in addition to amounts

 

Exhibit T-28

--------------------------------------------------------------------------------


 

distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest (whether or not
allowed or allowable) before any distribution is made in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Designated
Senior Representative amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties).  Nothing in the foregoing is intended to be construed to require
that all Senior Obligations constitute a single class in any Insolvency or
Liquidation Proceeding and it is acknowledged and agreed that the Senior
Obligations may constitute multiple classes, each of which classes shall be
separate and distinct from, and senior to, the Second Priority Debt Obligations
with respect to any Shared Collateral.

 

SECTION 6.06.                                   No Waivers of Rights of Senior
Secured Parties.  Nothing contained herein shall, except as expressly provided
herein, prohibit or in any way limit any Senior Representative or any other
Senior Secured Party from objecting in any Insolvency or Liquidation Proceeding
or otherwise to any action taken by any Second Priority Debt Party, including
the seeking by any Second Priority Debt Party of adequate protection or the
asserting by any Second Priority Debt Party of any of its rights and remedies
under the Second Priority Debt Documents or otherwise.

 

SECTION 6.07.                                   Application.  This Agreement,
which the parties hereto expressly acknowledge is a “subordination agreement”
under Section 510(a) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law, shall be effective before, during and
after the commencement of any Insolvency or Liquidation Proceeding.  The
relative rights as to the Shared Collateral and proceeds thereof shall continue
after the commencement of any Insolvency or Liquidation Proceeding on the same
basis as prior to the date of the petition therefor, subject to any court order
approving the financing of, or use of cash collateral by, any Grantor.  All
references herein to any Grantor shall include such Grantor as a
debtor-in-possession and any receiver or trustee for such Grantor.

 

SECTION 6.08.                                   Other Matters.  To the extent
that any Second Priority Representative or any Second Priority Debt Party has or
acquires rights under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law with respect to
any of the Shared Collateral, such Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, agrees not to assert any such rights without the prior written consent
of each Senior Representative, provided that if requested by any Senior
Representative, such Second Priority Representative shall timely exercise such
rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

 

SECTION 6.09.                                   506(c) Claims.  Unless and until
the Discharge of Senior Obligations has occurred, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, agrees that it will not assert or enforce any
claim under Section 506(c) of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

 

SECTION 6.10.                                   Reorganization Securities.  If,
in any Insolvency or Liquidation Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second

 

Exhibit T-29

--------------------------------------------------------------------------------


 

Priority Debt Obligations are secured by Liens upon the same assets or property,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

ARTICLE VII

 

Reliance; etc.

 

SECTION 7.01.                                   Reliance.  The consent by the
Senior Secured Parties to the execution and delivery of the Second Priority Debt
Documents to which the Senior Secured Parties have consented and all loans and
other extensions of credit made or deemed made on and after the date hereof by
the Senior Secured Parties to the Company or any Subsidiary shall be deemed to
have been given and made in reliance upon this Agreement.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that it and such Second Priority
Debt Parties have, independently and without reliance on any Senior
Representative or other Senior Secured Party, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into the Second Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decision in taking or not taking any action under the Second Priority Debt
Documents or this Agreement.

 

SECTION 7.02.                                   No Warranties or Liability. 
Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, acknowledges and
agrees that neither any Senior Representative nor any other Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Senior Debt Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon.  The Senior
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Senior Debt Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate (the
foregoing shall not be construed to waive any rights of the Company under the
applicable Senior Debt Documents), and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement.  Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with.  Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in

 

Exhibit T-30

--------------------------------------------------------------------------------


 

connection therewith, (b) any Grantor’s title to or right to transfer any of the
Shared Collateral or (c) any other matter except as expressly set forth in this
Agreement.

 

SECTION 7.03.                                   Obligations Unconditional.  All
rights, interests, agreements and obligations of the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives and the Second
Priority Debt Parties hereunder shall remain in full force and effect
irrespective of:

 

(a)                                 any lack of validity or enforceability of
any Senior Debt Document or any Second Priority Debt Document;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other terms of, all or any of the Senior Obligations or
Second Priority Debt Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of the Credit Agreement or any other Senior
Debt Document or of the terms of any Second Priority Debt Document;

 

(c)                                  any exchange of any security interest in
any Shared Collateral or any other collateral or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the Senior Obligations or Second Priority Debt Obligations or any
guarantee thereof;

 

(d)                                 the commencement of any Insolvency or
Liquidation Proceeding in respect of the Company or any other Grantor; or

 

(e)                                  any other circumstances that otherwise
might constitute a defense available to, or a discharge of, (i) the Company or
any other Grantor in respect of the Senior Obligations or (ii) any Second
Priority Representative or Second Priority Debt Party in respect of this
Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.                                   Conflicts.  Subject to
Section 8.21, in the event of any conflict between the provisions of this
Agreement and the provisions of any Senior Debt Document or any Second Priority
Debt Document, the provisions of this Agreement shall govern.  Notwithstanding
the foregoing, the relative rights and obligations of the Senior Representatives
and the Senior Secured Parties (as amongst themselves) with respect to any
Senior Collateral shall be governed by the terms of the Pari Passu Intercreditor
Agreement and in the event of any conflict between the Pari Passu Intercreditor
Agreement and this Agreement, with respect to the Senior Representatives and the
Senior Secured Parties (as amongst themselves), the provisions of the Pari Passu
Intercreditor Agreement shall control.

 

SECTION 8.02.                                   Continuing Nature of this
Agreement; Severability.  Subject to Section 6.04, this Agreement shall continue
to be effective (a) among the Senior Secured Parties and the Second Priority
Secured Parties unless and until the Discharge of Senior Obligations shall have
occurred and (b) and, after a Discharge of Senior Obligations, among the Second
Priority Secured Parties unless and until such time at which there is only one
class or series of Second Priority Debt.  This is a continuing agreement of Lien
subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary

 

Exhibit T-31

--------------------------------------------------------------------------------


 

constituting Senior Obligations in reliance hereon.  The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  The parties hereto shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions. All references to the Company or any other
Grantor shall include the Company or such Grantor as debtor and debtor in
possession and any receiver, trustee or similar person for the Company or any
other Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

SECTION 8.03.                                   Amendments; Waivers.

 

(a)                                 No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the parties hereto are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 This Agreement may be amended in writing
signed by each Representative (in each case, acting in accordance with the
documents governing the applicable Debt Facility); provided that any such
amendment, supplement or waiver which by the terms of this Agreement requires
the Company’s consent or which increases the obligations or reduces the rights
of the Company or any Grantor, shall require the consent of the Company.  Any
such amendment, supplement or waiver shall be in writing and shall be binding
upon the Senior Secured Parties and the Second Priority Debt Parties and their
respective successors and assigns.

 

(c)                                  Notwithstanding the foregoing, without the
consent of any Secured Party, any Representative may become a party hereto by
execution and delivery of a Joinder Agreement in accordance with Section 8.09 of
this Agreement and upon such execution and delivery, such Representative and the
Secured Parties and Senior Obligations or Second Priority Debt Obligations of
the Debt Facility for which such Representative is acting shall be subject to
the terms hereof.

 

SECTION 8.04.                                   Information Concerning the
Financial Condition of the Company and the Subsidiaries.  The Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Secured Parties shall each be responsible for keeping
themselves informed of (a) the financial condition of the Company and the
Subsidiaries and all endorsers or guarantors of the Senior Obligations or the
Second Priority Debt Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Senior Obligations or the Second Priority Debt
Obligations.  The Senior Representatives, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall have no
duty to advise any other party hereunder of information known to it or them
regarding such condition or any such circumstances or otherwise.  In the event
that any Senior Representative, any Senior Secured Party, any Second Priority
Representative or any Second Priority Debt Party, in its sole discretion,
undertakes at any time or from time to time to

 

Exhibit T-32

--------------------------------------------------------------------------------


 

provide any such information to any other party, it shall be under no obligation
to (i) make, and the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

 

SECTION 8.05.                                   Subrogation.  Each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, hereby waives any rights of subrogation
it may acquire as a result of any payment hereunder until the Discharge of
Senior Obligations has occurred.

 

SECTION 8.06.                                   Application of Payments.  Except
as otherwise provided herein, all payments received by the Senior Secured
Parties may be applied, reversed and reapplied, in whole or in part, to such
part of the Senior Obligations as the Senior Secured Parties, in their sole
discretion, deem appropriate, consistent with the terms of the Senior Debt
Documents and the Pari Passu Intercreditor Agreement.  Except as otherwise
provided herein, each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, assents
to any such extension or postponement of the time of payment of the Senior
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

 

SECTION 8.07.                                   Release of Grantors.  In the
event any Subsidiary that is a Grantor hereunder is released from its Secured
Obligations under the Collateral Documents, such Subsidiary shall automatically
cease to be a Grantor hereunder and have no further rights or obligations
hereunder.  The rights and obligations of each continuing Grantor hereunder
shall remain in full force and effect notwithstanding the subtraction of any
Grantor.

 

SECTION 8.08.                                   Dealings with Grantors.  Upon
any application or demand by the Company or any other Grantor to any
Representative to take or permit any action under any of the provisions of this
Agreement, the Company or such other Grantor, as appropriate, shall furnish to
such Representative a certificate of an appropriate officer of the Company or
such other Grantor ( an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or any applicable Collateral
Document, as the case may be, relating to the proposed action have been complied
with, except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

 

SECTION 8.09.                                   Additional Debt Facilities.

 

(a)                                 To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Additional Second Priority Debt and one or more series or classes of
Additional Senior Debt.  Any such additional class or series of Additional
Second Priority Debt may be secured by a second priority, subordinated Lien on
Shared Collateral, in each case under and pursuant to the relevant Second
Priority Collateral Documents for such

 

Exhibit T-33

--------------------------------------------------------------------------------


 

Additional Second Priority Debt, if and subject to the condition that the
Representative of any such Additional Second Priority Debt (each, an “Additional
Second Priority Debt Representative”), acting on behalf of the holders of such
Additional Second Priority Debt, becomes a party to this Agreement by satisfying
conditions (i) through (iii), as applicable, of subsection (b) below.  Any such
Additional Senior Debt may be secured by a senior Lien on Shared Collateral, in
each case under and pursuant to the Senior Collateral Documents, if and subject
to the condition that the Representative of any such Senior Debt (each, an
“Additional Senior Debt Representative”; and the Additional Senior Debt
Representatives and the Additional Second Priority Debt Representatives,
collectively, the “Additional Debt Representatives”), acting on behalf of the
holders of such Senior Debt, becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) through (iii), as applicable, of subsection
(b) below.

 

(b)                                 In order for a Additional Debt
Representative to become a party to this Agreement:

 

(i)                  such Additional Debt Representative shall have executed and
delivered a Joinder Agreement substantially in the form of Annex I (if such
Representative is an Additional Second Priority Debt Representative) or Annex II
(if such Representative is an Additional Senior Debt Representative) (with such
changes as may be reasonably approved by the Designated Senior Representative
and such Additional Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Additional Debt in respect of which such
Additional Debt Representative is the Representative and the related Additional
Debt Parties become subject hereto and bound hereby;

 

(ii)               the Company shall have delivered to the Designated Senior
Representative and the Designated Second Priority Representative an Officer’s
Certificate designating such Additional Debt as a Senior Facility or Second
Priority Debt Facility hereunder, certifying that the incurrence of such
Indebtedness and its designation as such hereunder is permitted by each Senior
Debt Document and Second Priority Debt Document and that the conditions set
forth in this Section 8.09 are satisfied with respect to such Additional Debt
and, if requested true and complete copies of each of the Second Priority Debt
Documents or Senior Debt Documents, as applicable, relating to such Additional
Debt, certified as being true and correct by appropriate officer of the Company;
and

 

(iii)            the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Additional Debt shall provide that each Additional
Second Priority Debt Party or Additional Senior Debt Party, as applicable, with
respect to such Additional Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Debt.

 

(c)                                  For the avoidance of doubt, in the event
any Additional Senior Debt or Additional Second Priority Debt is incurred under
a then-existing Senior Facility or Second Priority Facility, as applicable (and
the Representative with respect to such Senior Facility or Second Priority
Facility, as applicable, is already party to this Agreement as a Senior
Representative or Second Priority Representative, as applicable), then such
Representative does not need to execute any of the Joinder Agreements referred
to above and the certificate and documents referred to in
Section 8.09(b)(ii) above are not required to be delivered.

 

Exhibit T-34

--------------------------------------------------------------------------------


 

SECTION 8.10.                                   Consent to Jurisdiction;
Waivers.  Each Representative, on behalf of itself and the Secured Parties of
the Debt Facility for which it is acting, irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person (or its Representative) at the address referred to in Section 8.11;

 

(d)                                 agrees that nothing herein shall affect the
right of any other party hereto (or any Secured Party) to effect service of
process in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.10 any special, exemplary, punitive
or consequential damages.

 

SECTION 8.11.                                   Notices.  All notices, requests,
demands and other communications provided for or permitted hereunder shall be in
writing and shall be sent:

 

(a)                                 if to the Company or any Grantor, to the
Company, at: [·], Attention of [·], telecopy [·], email [·];

 

(b)                                 if to the Initial Second Priority
Representative to it at: [·] Attention of [·], telecopy [·], email [·];

 

(c)                                  if to the Administrative Agent, to it at:
[·] Attention of [·], telecopy [·], email [·];

 

(d)                                 if to any other Representative, to it at the
address specified by it in the Joinder Agreement delivered by it pursuant to
Section 8.09.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed).  For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.  As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

Exhibit T-35

--------------------------------------------------------------------------------


 

SECTION 8.12.                                   Further Assurances.  Each Senior
Representative, on behalf of itself and each Senior Secured Party under the
Senior Debt Facility for which it is acting, each Second Party Representative,
on behalf of itself, and each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

 

SECTION 8.13.                                   GOVERNING LAW; WAIVER OF JURY
TRIAL.

 

(A)                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

(B)                               EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 8.14.                                   Binding on Successors and
Assigns.  This Agreement shall be binding upon the Senior Representatives, the
Senior Secured Parties, the Second Priority Representatives, the Second Priority
Debt Parties, the Company, the other Grantors party hereto and their respective
successors and assigns.

 

SECTION 8.15.                                   Section Titles.  The section
titles contained in this Agreement are and shall be without substantive meaning
or content of any kind whatsoever and are not a part of this Agreement.

 

SECTION 8.16.                                   Counterparts.  This Agreement
may be executed in one or more counterparts, including by means of facsimile,
pdf or other electronic method each of which shall be an original and all of
which shall together constitute one and the same document.  Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 8.17.                                   Authorization.  By its
signature, each Person executing this Agreement on behalf of a party hereto
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.  The Administrative Agent represents and warrants
that this Agreement is binding upon the Credit Agreement Secured Parties.  The
Initial Second Priority Representative represents and warrants that this
Agreement is binding upon the Initial Second Priority Debt Parties.

 

SECTION 8.18.                                   No Third Party Beneficiaries;
Successors and Assigns.  The lien priorities set forth in this Agreement and the
rights and benefits hereunder in respect of such lien priorities shall inure
solely to the benefit of the Senior Representatives, the Senior Secured Parties,
the Second Priority Representatives and the Second Priority Debt Parties, and
their respective permitted successors and assigns, and no other Person
(including the Grantors, or any trustee, receiver, debtor-in-possession or
bankruptcy estate in a bankruptcy or like proceeding) shall have or be entitled
to assert such rights.

 

SECTION 8.19.                                   Effectiveness.  This Agreement
shall become effective when executed and delivered by the parties hereto.

 

Exhibit T-36

--------------------------------------------------------------------------------


 

SECTION 8.20.                                   Administrative Agent and
Representative.  It is understood and agreed that (a) the Administrative Agent
is entering into this Agreement in its capacity as administrative agent and
collateral agent under the Credit Agreement and the provisions of Article XII of
the Credit Agreement applicable to the Agents (as defined therein) thereunder
shall also apply to the Administrative Agent hereunder and (b) [             ]
is entering into this Agreement in its capacity as [Trustee] [administrative
agent] under [indenture] [credit agreement] and the provisions of Article [  ]
of such [indenture] [credit agreement]  applicable to the [Trustee]
[administrative agent] thereunder shall also apply to the [Trustee] 
[administrative agent] hereunder.

 

SECTION 8.21.                                   Relative Rights. 
Notwithstanding anything in this Agreement to the contrary (except to the extent
contemplated by Section 5.01(a), 5.01(d) or 5.03(b)), nothing in this Agreement
is intended to or will (a) amend, waive or otherwise modify the provisions of
the Credit Agreement, any other Senior Debt Document or any Second Priority Debt
Documents, or permit the Company or any Grantor to take any action, or fail to
take any action, to the extent such action or failure would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Documents, (b) change the relative
priorities of the or the Liens granted under the Senior Collateral Documents on
the Shared Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Shared Collateral as among such Senior Secured Parties or
(d) obligate the Company or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document.

 

SECTION 8.22.                                   Survival of Agreement.  All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement.

 

Exhibit T-37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[          ],

 

as Initial Second Priority Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit T-38

--------------------------------------------------------------------------------


 

Acknowledged by:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit T-39

--------------------------------------------------------------------------------


 

ANNEX I

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [ ] dated as of [      ] (this
“Supplement”), 20[  ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), certain
subsidiaries of the Company (each a “Grantor”), Bank of America, N.A., as
administrative agent and collateral agent for the Credit Agreement Secured
Parties, [          ], as the Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Second Lien Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur Additional Second Priority Debt (and guarantees thereof) and to
secure such Additional Second Priority Debt (and guarantees thereof) with Second
Priority Liens, in each case under and pursuant to the applicable Additional
Second Priority Debt Documents and Additional Second Priority Collateral
Documents, the Additional Second Priority Debt Representative in respect of such
Additional Second Priority Debt is required to become a Representative under,
and such Additional Second Priority Debt and the Additional Second Priority Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement.  Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Additional Second Priority Debt
Representative may become a Representative under, and such Additional Second
Priority Debt and such Additional Second Priority Debt Parties may become
subject to and bound by, the Second Lien Intercreditor Agreement, pursuant to
the execution and delivery by such Additional Second Priority Debt
Representative of an instrument in the form of this Supplement and the
satisfaction of the other conditions set forth in Section 8.09 of the Second
Lien Intercreditor Agreement.  The undersigned Additional Second Priority Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the applicable Additional Senior Debt
Documents and the Additional Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Additional Second Priority Debt and
Additional Second Priority Debt Parties become subject to and bound by, the
Second Lien Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such other Additional Second
Priority Debt Parties, hereby agrees to all the terms and provisions of the
Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the Additional Second Priority Debt Parties that it
represents as Second Priority Debt Parties.  Each reference to a
“Representative” or “Second Priority Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative.  The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Supplement, in its capacity as [agent]
[trustee], (b) this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in

 

Exhibit T-40

--------------------------------------------------------------------------------


 

accordance with its terms and (c) the Second Priority Debt Documents relating to
such Additional Second Priority Debt provide that, upon the New Representative’s
entry into this Agreement, the Additional Second Priority Debt Parties in
respect of such Additional Second Priority Debt will be subject to and bound by,
and entitled to the benefits of,  the provisions of the Second Lien
Intercreditor Agreement as Second Priority Debt Parties.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Representative.  Delivery of an executed
signature page to this Supplement by facsimile transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement. 
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

Exhibit T-41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [               ] for the holders of [                                  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

[                                 ],

 

as Designated Senior Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit T-42

--------------------------------------------------------------------------------


 

Acknowledged by:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit T-43

--------------------------------------------------------------------------------


 

ANNEX II

 

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [  ] dated as of [            ], 20[  ]
(this “Supplement”) to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[         ], 20[  ] (the “Second Lien Intercreditor Agreement”), among Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), certain
subsidiaries of the Company (each a “Grantor”), Bank of America, N.A., as
administrative agent and collateral agent for the Credit Agreement Secured
Parties, [          ], as the Initial Second Priority Representative, and the
additional Representatives from time to time a party thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Second Lien Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur Additional Senior Debt (and guarantees thereof) after the date
of the Second Lien Intercreditor Agreement and to secure such Additional Senior
Debt (and guarantees thereof) with a Senior Lien, in each case under and
pursuant to the applicable Senior Debt Documents and the Senior Collateral
Documents, the Additional Senior Debt Representative in respect of such
Additional Senior Debt is required to become a Representative under, and such
Additional Senior Debt and the Additional Senior Debt Parties in respect thereof
are required to become subject to and bound by, the Second Lien Intercreditor
Agreement.  Section 8.09 of the Second Lien Intercreditor Agreement provides
that such Additional Senior Debt Representative may become a Representative
under, and such Additional Senior Debt and such Additional Senior Debt Parties
may become subject to and bound by, the Second Lien Intercreditor Agreement,
pursuant to the execution and delivery by the Additional Senior Debt
Representative of an instrument in the form of this Supplement and the
satisfaction of the other conditions set forth in Section 8.09 of the Second
Lien Intercreditor Agreement.  The undersigned Additional Senior Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the applicable Senior Debt Documents and the
Second Priority Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1.  In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Additional Senior Debt and Additional
Senior Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such other Additional Senior Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Senior Representative and to the
Additional Senior Debt Parties that it represents as Senior Debt Parties.  Each
reference to a “Representative” or “Senior Representative” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Representative.  The
Second Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (a) it has full power
and authority to enter into this Supplement, in its capacity as [agent]
[trustee], (b) this Supplement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms and (c) the Senior Debt Documents
relating to such Additional Senior Debt provide that, upon the New
Representative’s entry into this Agreement, the Additional Senior Debt Parties
in respect of such Additional Senior Debt will be subject to and bound by, and
entitled to the benefits of, the provisions of the Second Lien Intercreditor
Agreement as Senior Secured Parties.

 

Exhibit T-44

--------------------------------------------------------------------------------


 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Representative.  Delivery of an executed
signature page to this Supplement by facsimile transmission shall be effective
as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement. 
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

[Remainder of page intentionally left blank; signature pages follow.]

 

Exhibit T-45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE],

 

as [               ] for the holders of [                                  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

attention of:

 

 

 

 

 

Telecopy:

 

 

 

 

[                                 ],

 

as Designated Senior Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit T-46

--------------------------------------------------------------------------------


 

Acknowledged by:

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit T-47

--------------------------------------------------------------------------------


 

EXHIBIT U

FORM OF

 

LANDLORD ACKNOWLEDGEMENT OF PERMITTED LEASEHOLD MORTGAGES

 

GLP Capital, L.P.

825 Berkshire Blvd., Suite 400

Wyomissing, PA 19610

 

[             ], [       ]

Bank of America, N.A.,

as Collateral Agent

Mail Code: TX1-492-14-11

901 Main Street, 14th Floor

Dallas, TX 75202-3714

Attention: DeWayne Rosse

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Master Lease (the “Master Lease”),
dated as of [                             ], 2013, by and between GLP Capital,
L.P. (together with its permitted successors and assigns, “Landlord”, “we” or
“us”) and Penn Tenant, LLC (together with its permitted successors and assigns,
“Tenant”) and (ii) that certain Notice of Permitted Leasehold Mortgages, dated
as of [                              ] (the “Notice”), and delivered to us by
Bank of America, N.A., as Collateral Agent (“Collateral Agent”).  Pursuant to
Section 17.1(b)(ii) of the Master Lease, we (on behalf of ourselves and our
successors and assigns) hereby (i) acknowledge receipt of the Notice,
(ii) confirm that the Notice constitutes the written agreement required by
Section 17.1(a) and the notice required by Section 17.1(b)(i)(1) of the Master
Lease with respect to the status of Collateral Agent, as leasehold mortgagee
(the “Designated Permitted Leasehold Mortgagee”), as a Permitted Leasehold
Mortgagee (as defined in the Master Lease) and (iii) confirm that the Designated
Permitted Leasehold Mortgagee is a Permitted Leasehold Mortgagee (as defined in
the Master Lease).

 

(Remainder of Page Intentionally Left Blank)

 

Exhibit U-1

--------------------------------------------------------------------------------


 

 

Landlord:

 

 

 

GLP Capital, L.P., a Pennsylvania limited partnership

 

 

 

 

By: Gaming and Leisure Properties, Inc. as its general partner

 

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

STATE OF

)

 

 

 

)

ss.:

 

COUNTY OF

)

 

 

 

On the         day of                        , 20     before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                          ,
the                                               of GLP Capital, L.P., a
Pennsylvania limited partnership, on behalf of the limited partnership.  He/she
is personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed above and acknowledged to me that
he executed the same in his capacity, and that by his signature on the
instrument, the limited partnership upon behalf of which the individual acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

Exhibit U-2

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

                           ,             

 

The undersigned, a Responsible Officer of Penn National Gaming, Inc., a
Pennsylvania corporation (“Borrower”), hereby certifies in such capacity (and
not in any individual capacity) to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.                                      This Compliance Certificate is delivered
to you pursuant to Section 9.04(c) of the Credit Agreement, dated as of
October 30, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Borrower, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent and Collateral Agent, and the
other parties party thereto.  Capitalized terms used herein and not defined
herein shall have the meanings assigned thereto in the Credit Agreement.(1)

 

2.                                      I have reviewed, or caused to be
reviewed under by supervision, the consolidated financial statements of the
Consolidated Companies dated as of                              and for the
                                period[s] then ended [and such consolidated
financial statements fairly present in all material respects the consolidated
financial condition, results of operations and cash flows of Consolidated
Companies in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end audit adjustments and except for
the absence of footnotes)](2).

 

3.                                      As of the date hereof no Default has
occurred and is continuing [except,                    ] (3).

 

4.                                      Set forth in Sections I, II and III of
Schedule 1 (and the annexes referred to therein) to this Compliance Certificate
are computations necessary to determine whether Borrower and its Restricted
Subsidiaries are in compliance with the financial covenants contained in
Section 10.08 of the Credit Agreement as of the end of the fiscal [quarter]
[year] ended                                .

 

--------------------------------------------------------------------------------

(1)                                 In the event of any conflict between the
terms of this Compliance Certificate and the Credit Agreement, the Credit
Agreement shall control, and any Schedule or Annex attached to this executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of this
executed Compliance Certificate.

 

(2)                                 To be included for Compliance Certificated
delivered in connection with quarterly financial statements delivered pursuant
to Section 9.04(a).

 

(3)                                 If a Default has occurred and is continuing,
describe the Default and the actions that the Companies have taken and propose
to take with respect thereto.

 

Exhibit V-1

--------------------------------------------------------------------------------


 

[5.                             The amounts set forth in Line IV.B of Schedule 1
to this Compliance Certificate are hereby designated as New Investment
Returns.](4)

 

[6.                             The amount of outstanding Indebtedness set forth
in Line (c)(i) of Annex I to Schedule 1 to this Compliance Certificate was
incurred after the Closing Date, and the proceeds of such Indebtedness are
pending application, and are required or intended to be used to fund
[(i) Expansion Capital Expenditures of Borrower or any Restricted Subsidiary,
(ii) a Development Project or (iii) interest, fees or related charges with
respect to such Indebtedness].

 

The amount set forth in Line (c)(ii) of Annex I to Schedule 1 to this Compliance
Certificate has been spent after the Closing Date (whether funded with the
proceeds of Indebtedness, cash flow or otherwise) to fund, [(i) Expansion
Capital Expenditures of Borrower or any Restricted Subsidiary, (ii) a
Development Project or (iii) interest, fees or related charges with respect to
such Indebtedness].](5)

 

[7.                             The savings, operating expense reductions and
synergies set forth in Schedule 2 to this Compliance Certificate are reasonably
expected to be realized within twelve (12) months of the taking of such
specified actions and are factually supportable in the good faith judgment of
Borrower.](6)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(4)                                 If New Investment Returns were received
during the fiscal quarter, include brief description of the related investment
and amounts received.

 

(5)                                 Include as applicable if Development
Expenses are being deducted from Consolidated Net Indebtedness, subject to the
limitations provided in the definition of “Development Expenses” in the Credit
Agreement.

 

(6)                                 If cost savings, operating expense
reductions and synergies are included in Line (d) of Annex III of Schedule 1 to
this Compliance Certificate, include reasonable detail thereof as Schedule 2 to
this Compliance Certificate.

 

Exhibit V-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit V-3

--------------------------------------------------------------------------------


 

Schedule 1

to

Compliance Certificate

 

For the Fiscal Quarter / Fiscal Year ended
                                            (“Statement Date”)

($ in 000’s)

 

The “Applicable Test Period” is the four fiscal quarter period ending on the
Statement Date.

 

I.

 

Section 10.08(a) — Maximum Consolidated Total Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) as of the Statement Date:

 

$                   

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$                   

C.

 

Consolidated Total Net Leverage Ratio (Line I.A ÷ Line I.B):

 

        to 1.00

 

 

 

 

 

 

 

Maximum permitted: 4.00 to 1.00

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

II.

 

Section 10.08(b) — Maximum Consolidated Senior Secured Net Leverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated Net Indebtedness (see Annex I) of Borrower and its Restricted
Subsidiaries that is secured by Liens on property or assets of Borrower or its
Restricted Subsidiaries as of the Statement Date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement):

 

$                   

B.

 

Consolidated EBITDA (see Annex III) for the Applicable Test Period:

 

$                   

C.

 

Consolidated Senior Secured Net Leverage Ratio (Line II.A ¸ Line II.B):

 

        to 1.00

 

 

 

 

 

 

 

Maximum permitted: For the first complete fiscal quarter ending after the
Closing Date through the fiscal quarter ending September 30, 2015, 2.50 to 1.00;
and for each fiscal quarter thereafter, 2.00 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

III.

 

Section 10.08(c) — Minimum Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

 

Consolidated EBITDA (see Annex III) for the Applicable Test

 

 

 

Exhibit V-4

--------------------------------------------------------------------------------


 

 

 

Period:

 

 

 

 

 

 

$                   

B.

 

Consolidated Cash Interest Expense (see Annex IV) for the Applicable Test
Period:

 

$                   

C.

 

Interest Coverage Ratio (Line III.A ¸ Line III.B):

 

        to 1.00

 

 

 

 

 

 

 

Minimum required: 2.50 to 1.00.

 

 

 

 

In compliance:

 

[Yes][No]

 

 

 

 

 

IV.

 

New Investment Returns

 

 

 

 

 

 

 

A.

 

Prior “New Investment Returns” (Line IV.C of Schedule 1 to most recently
delivered Compliance Certificate):

 

$                   

B.

 

Aggregate of all amounts received during the fiscal quarter ended on the
Statement Date by Borrower and its Restricted Subsidiaries with respect to
Investments made pursuant to Section 10.04(k) of the Credit Agreement on or
after the Closing Date(7) that Borrower hereby designates as “New Investment
Returns”:

 

$                   

C.

 

Current total “New Investment Returns” (Line IV.A + Line IV.B):

 

$                   

 

 

 

 

 

V.

 

Outstanding Investment Amount

 

 

 

 

 

 

 

A.

 

Aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) of the Credit Agreement on or after the Closing Date, in each
case, valued at fair market value at the time each such Investment was made:

 

$                   

B.

 

New Investment Returns received on or prior to the Statement Date (Line IV.C):

 

$                   

C.

 

All Existing Investment Reductions(8) received on or prior to the Statement Date
(but only to the extent that on the date any such Existing Investment Reduction
was received, such Existing Investment Reduction was not larger than the
Outstanding Investment Amount as of such date (without giving effect to such

 

 

 

--------------------------------------------------------------------------------

(7)                                 Including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts.

 

(8)                                 Which amount equals all amounts received by
Borrower and its Restricted Subsidiaries in respect of Investments listed on
Schedule 1.01(B) to the Credit Agreement to the extent such amounts constitute a
return of invested capital thereby reducing the amount of such Investment on the
balance sheet of Borrower or Restricted Subsidiary, as applicable (and, for the
avoidance of doubt, not amounts constituting income or returns on invested
capital).

 

Exhibit V-5

--------------------------------------------------------------------------------


 

 

 

Existing Investment Reduction)):

 

$                   

D.

 

Reductions in the amount of such Investments as of the Statement Date as
provided in the definition of “Investment.”:

 

$                   

E.

 

Current “Outstanding Investment Amount” (Line V.A - Line V.B — Line V.C — Line
V.D):

 

$                   

 

Exhibit V-6

--------------------------------------------------------------------------------


 

Annex I

Consolidated Net Indebtedness as of the Statement Date

 

(a)

 

The aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on the
Statement Date, in an amount that would be reflected on a balance sheet on such
date prepared on a consolidated basis in accordance with GAAP, consisting of
(a) Indebtedness for borrowed money, (b) obligations in respect of Capital
Leases, (c) purchase money Indebtedness, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding (i) trade accounts payable and accrued obligations incurred in the
ordinary course of business, (ii) the financing of insurance premiums, (iii) any
such obligations payable solely through the issuance of Equity Interests and
(iv) any earn-out obligation until such obligation appears in the liabilities
section of the balance sheet of such Person in accordance with GAAP (excluding
disclosure on the notes and footnotes thereto))(9), (e) Indebtedness evidenced
by promissory notes and similar instruments and (f) Contingent Obligations in
respect of any of the foregoing (to be included only to the extent set forth in
the footnote hereto) (10):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(b)

 

Unrestricted Cash(11) as of the Statement Date:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

--------------------------------------------------------------------------------

(9)                             Any earn-out obligation that appears in the
liabilities section of the balance sheet of such Person shall be excluded to the
extent (x) such Person is indemnified for the payment thereof or (y) amounts to
be applied to the payment therefor are in escrow.

(10)                      If and when any Contingent Obligation is demanded for
payment from Borrower or any of its Restricted Subsidiaries, then the amount of
such Contingent Obligation shall be included.

(11)                      Which amount equals means the aggregate amount of
unrestricted cash and cash equivalents (in each case free and clear of all
Liens, other than Permitted Liens that (i) do not restrict the application of
such cash and cash equivalents to the repayment of the Obligations or
(ii) secure the Obligations) of Borrower and its Restricted Subsidiaries as at
the Statement Date not to exceed the greater of (x) $300.0 million and (y) the
product of $15.0 million and the number of Gaming Facilities operated by
Borrower and its Restricted Subsidiaries on such date of determination and which
are owned by Borrower or its Restricted Subsidiaries or with respect to which
Borrower or its Restricted Subsidiaries are required to provide working capital
for the operation thereof.

 

Exhibit V-7

--------------------------------------------------------------------------------


 

(c)

 

Development Expenses (without duplication):

 

 

 

 

 

 

 

(i)

 

Outstanding Indebtedness incurred after the Closing Date, the proceeds of which
are pending application and are required or intended to be used to fund
(i) Expansion Capital Expenditures of Borrower or any Restricted Subsidiary,
(ii) a Development Project or (iii) interest, fees or related charges with
respect to such Indebtedness:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Amounts spent after the Closing Date (whether funded with the proceeds of
Indebtedness, cash flow or otherwise) to fund (i) Expansion Capital Expenditures
of Borrower or any Restricted Subsidiary, (ii) a Development Project or
(iii) interest, fees or related charges with respect to such Indebtedness:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Amounts under (c)(i) and (c)(ii) that consist of Unrestricted Cash that was
deducted from Consolidated Net Indebtedness pursuant to Line (b) above, if any:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Netted Development Expenses as of the Statement Date (lesser of (c)(i) +
(c)(ii) and $500.0 million) — (c)(iii):

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Net Indebtedness:(12) Sum of (a) — (b) — (c)(iv), as adjusted
pursuant to footnote 12 hereto =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(12)                      Consolidated Net Indebtedness shall not include
(A) Indebtedness in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder or (B) any obligations
of Borrower or its Restricted Subsidiaries in respect of Disqualified Capital
Stock.  The amount of Consolidated Net Indebtedness, in the case of Indebtedness
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, shall be
reduced by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA was reduced (including through the calculation of
Consolidated Net Income) (A) in respect of such non-controlling interest in such
Restricted Subsidiary owned by a Person other than Borrower or any of its
Restricted Subsidiaries or (B) pursuant to clause (F) of the definition of
Consolidated EBITDA (provided that in the case of this clause (B), such
Indebtedness is not guaranteed by any Credit Party).  The amount of Consolidated
Net Indebtedness, in the case of Indebtedness of a Subsidiary of Borrower that
is not a Guarantor and which Indebtedness is not guaranteed by any Credit Party,
shall be reduced by an amount directly proportional to the amount by which
Consolidated EBITDA was reduced due to the undistributed earnings of such
Subsidiary being excluded from Consolidated Net Income pursuant to clause (d) of
the definition thereof.

 

Exhibit V-8

--------------------------------------------------------------------------------


 

Annex II

Consolidated Net Income for the Applicable Test Period

 

(a)

 

Aggregate of the net income of Borrower and its Restricted Subsidiaries for such
Test Period, on a consolidated basis, determined in accordance with GAAP:(13)

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and to the extent deducted in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any loss (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale or (ii) any disposition of any securities by
such Person or any of its Restricted Subsidiaries:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Any extraordinary loss (together with any related provision for taxes thereon):

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Any goodwill or other asset impairment charges or other asset write-offs or
write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Any non-cash charges or expenses related to the repurchase of stock options to
the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Any loss due to the cumulative effect of a change in accounting principles:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

Any expenses or reserves for liabilities to the extent that Borrower or any of
its Restricted Subsidiaries is entitled to indemnification therefor under
binding agreements:

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Losses, to the extent covered by insurance and actually reimbursed, or, so long
as Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the

 

 

 

--------------------------------------------------------------------------------

(13)                      The net income (or loss) of a Restricted Subsidiary
that is not a Wholly Owned Subsidiary shall be included in an amount
proportional to Borrower’s economic ownership interest therein.

 

Exhibit V-9

--------------------------------------------------------------------------------


 

 

 

applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence, expenses with respect to liability or
casualty events or business interruption:

 

$[      ,      ,      ]

 

 

 

 

 

(viii)

 

Losses resulting solely from fluctuations in currency values and the related tax
effects shall be excluded, and charges relating to Accounting Standards
Codification Nos. 815 and 820:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum of (without duplication, and to the extent included in calculating Line
(a) above):

 

 

 

 

 

 

 

(i)

 

Any gain (together with any related provision for taxes thereon) realized in
connection with (i) any asset sale or (ii) any disposition of any securities by
such Person or any of its Restricted Subsidiaries:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Any extraordinary gain (together with any related provision for taxes thereon):

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

The net income of any Person that (i) is not a Restricted Subsidiary, (ii) is
accounted for by the equity method of accounting, (iii) is an Unrestricted
Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted Subsidiary)
with respect to which a Trigger Event has occurred following the occurrence and
during the continuance of such Trigger Event:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

The undistributed earnings of any Subsidiary of Borrower that is not a Guarantor
to the extent that, on the date of determination the payment of cash dividends
or similar cash distributions by such Subsidiary (or loans or advances by such
subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been waived:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Any gain due to the cumulative effect of a change in accounting principles:

 

$[      ,      ,      ]

 

 

 

 

 

(vi)

 

Gains resulting solely from fluctuations in currency values and the related tax
effects shall be excluded, and charges relating to Accounting Standards
Codification Nos. 815 and 820:

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

Exhibit V-10

--------------------------------------------------------------------------------


 

(d)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary thereof in respect of the Applicable Test Period by the Persons
referred to in Line (c)(iii) above (or to the extent converted into cash):

 

$[      ,      ,      ]

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

The amount of dividends or distributions or other payments (including management
fees) that are actually paid or are payable in cash to Borrower or a Restricted
Subsidiary (not subject to a restriction described in Line (c)(iv) above)
thereof in respect of the Applicable Test Period by Subsidiaries referred to in
Line (c)(iv) above (or to the extent converted into cash):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

The amount of any liabilities added back pursuant to Line (b)(vi) above during a
prior period for which it has been determined during the Applicable Test Period
that Borrower or any of its Restricted Subsidiaries is not actually indemnified
(to the extent such liabilities would otherwise reduce Consolidated Net Income
without giving effect to Line (b)(vi) above):

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(g)

 

The amount of any losses added back during a prior period pursuant to Line
(b)(vii) above that were not so reimbursed within 365 days:

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Net Income:  (a) + sum of (b)(i) through (b)(viii) — sum of
(c)(i) through (c)(vi) + (d) + (e) – (f) – (g) =

 

$[      ,      ,      ]

 

Exhibit V-11

--------------------------------------------------------------------------------


 

Annex III

Consolidated EBITDA for the Applicable Test Period

 

(a)

 

Consolidated Net Income for the Applicable Test Period (see Annex II):

 

$[      ,      ,      ]

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

The sum of (without duplication, and in each case to the extent deducted in
calculating Consolidated Net Income):

 

 

 

 

 

 

 

(i)

 

Provisions for taxes based on income or profits or capital gains, plus franchise
or similar taxes, of Borrower and its Restricted Subsidiaries for the Applicable
Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

 

(ii)

 

Consolidated Interest Expense (net of interest income (other than interest
income in respect of notes receivable and similar items)) of Borrower and its
Restricted Subsidiaries for the Applicable Test Period, whether paid or accrued
and whether or not capitalized (see Annex IV, Part I):

 

$[      ,      ,      ]

 

 

 

 

 

 

(iii)

 

Any cost, charge, fee or expense (including discounts and commissions and
including fees and charges incurred in respect of letters of credit or bankers
acceptance financings) (or any amortization of any of the foregoing) associated
with any issuance (or proposed issuance) of debt, or equity or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification of any debt instrument:

 

$[      ,      ,      ]

 

 

 

 

 

 

(iv)

 

Depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior Test Period) and any other non-cash charges or expenses, including
any write off or write downs, reducing Consolidated Net Income (excluding
(x) any amortization of a prepaid cash expense that was paid in a prior Test
Period and (y) any non-cash charges and expenses that result in an accrual of a
reserve for cash charges in any future Test Period that Borrower elects not to
add back in the Applicable Test Period; provided that Borrower shall treat
similar types of charges and expenses on a consistent basis from year to year
(it being understood that reserves may be charged in the Applicable Test Period
or when paid, as reasonably determined by Borrower)) of Borrower and its
Restricted Subsidiaries for the Applicable Test Period:(14)

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(14)                      If any such non-cash charges or expenses represent an
accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA.

...(continued)

 

Exhibit V-12

--------------------------------------------------------------------------------


 

(v)

 

Any Pre-Opening Expenses:

 

$[      ,      ,      ]

 

 

 

 

 

 

(vi)

 

The amount of any restructuring charges or reserve (including those relating to
severance, relocation costs and one-time compensation charges), costs incurred
in connection with any non-recurring strategic initiatives, other business
optimization expenses (including incentive costs and expenses relating to
business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business)):

 

$[      ,      ,      ]

 

 

 

 

 

 

(vii)

 

Any charges, fees and expenses (or any amortization thereof) (including, without
limitation, all legal, accounting, advisory or other transaction-related fees,
charges, costs and expenses and any bonuses or success fee payments related to
the Transactions) related to the Transactions, any Permitted Acquisition or
Investment (including any other Acquisition) or disposition (or any such
proposed acquisition, Investment or disposition) (including amortization or
write offs of debt issuance or deferred financing costs, premiums and prepayment
penalties), in each case, whether or not successful:

 

$[      ,      ,      ]

 

 

 

 

 

 

(viii)

 

Any losses resulting from mark to market accounting of Swap Contracts or other
derivative instruments:

 

$[      ,      ,      ]

 

 

 

 

 

 

minus

 

 

 

 

(c)

 

The sum of (without duplication, and in each case to the extent included in
calculating Consolidated Net Income):

 

$[      ,      ,      ]

 

 

 

 

 

 

(i)

 

Non-cash items increasing Consolidated Net Income for the Applicable Test
Period, other than the accrual of revenue in the ordinary course of business,
and other than any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges for any prior Test Period subsequent to
the issue date which was not added back to Consolidated EBITDA when accrued:

 

$[      ,      ,      ]

 

 

 

 

 

 

(ii)

 

The amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments:

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

...(continued)

Consolidated EBITDA to the extent Borrower elected to previously add back such
amounts to Consolidated EBITDA.

 

Exhibit V-13

--------------------------------------------------------------------------------


 

(iii)

 

Any unusual or non-recurring items of income or gain to the extent increasing
Consolidated Net Income for the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(d)

 

The amount of cost savings, operating expense reductions and synergies projected
by Borrower in good faith to be realized as a result of specified actions taken
or with respect to which steps have been initiated (in the good faith
determination of Borrower) during the Applicable Test Period (or with respect to
(x) the Transactions, are reasonably expected to be initiated within twelve (12)
months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the Applicable Test Period), net of the amount of actual benefits
realized during the Applicable Test Period from such actions:(15)(16)

 

$[      ,      ,      ]

 

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(e)

 

To the extent not included in Consolidated Net Income or, if otherwise excluded
from Consolidated EBITDA due to the operation of Line (c)(iii) above, the amount
of insurance proceeds received during the Applicable Test Period or after the
Applicable Test Period and on or prior to the date the calculation is made with
respect to the Applicable Test

 

 

 

 

--------------------------------------------------------------------------------

(15)                      Provided, that, (i) such actions shall be taken within
(A) in the case of any such cost savings, operating expense reductions and
synergies in connection with the Transactions, twelve (12) months after the
Closing Date and (B) in all other cases, within twelve (12) months after the
consummation of such Specified Transaction, restructuring or implementation of
an initiative that is expected to result in such cost savings, expense
reductions or synergies, (ii) no cost savings, operating expense reductions and
synergies shall be added pursuant to this Line (d) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for the Applicable Test Period, and
(iii) projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this Line (d) to the extent more
than twelve (12) months have elapsed after the specified action taken in order
to realize such projected cost savings, operating expense reductions and
synergies.

 

(16)                        The aggregate amount of additions made to
Consolidated EBITDA for the Applicable Test Period pursuant to this Line (d) and
Section 1.06(c) of the Credit Agreement shall not (i) exceed 15.0% of
Consolidated EBITDA for the Applicable Test Period (after giving effect to this
Line (d) and Section 1.06(c) of the Credit Agreement) or (ii) be duplicative of
one another.

 

Exhibit V-14

--------------------------------------------------------------------------------


 

 

 

Period, attributable to any property which has been closed or had operations
curtailed for the Applicable Test Period:(17)

 

$[      ,      ,      ]

 

 

 

 

 

 

plus

 

(without duplication)

 

 

 

 

 

 

 

(f)

 

Cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
the Applicable Test Period to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to Line
(c) above for any previous Test Period and not added back:

 

$[      ,      ,      ]

 

 

 

 

 

 

Consolidated EBITDA:(18)(19)(20) (a) + sum of (b)(i) through (b)(viii) – sum of
(c)(i) through (c)(iii) + (d) + (e) + (f) =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(17)                      Such amount of insurance proceeds shall only be
included pursuant to this Line (e) to the extent of the amount of insurance
proceeds plus Consolidated EBITDA attributable to such property for the
Applicable Test Period (without giving effect to this Line (e)) does not exceed
Consolidated EBITDA attributable to such property during the most recently
completed four fiscal quarters for which financial results are available that
such property was fully operational (or if such property has not been fully
operational for four consecutive fiscal quarters for which financial results are
available prior to such closure or curtailment, the Consolidated EBITDA
attributable to such property during the Test Period prior to such closure or
curtailment (for which financial results are available) annualized over four
fiscal quarters).

 

(18)                      Consolidated EBITDA shall be adjusted pursuant to
clauses (A) through (F) of the definition thereof in the Credit Agreement.

 

(19)                      For purposes of determining Consolidated EBITDA for
any Test Period that includes any period occurring prior to the Closing Date,
Consolidated EBITDA for each fiscal quarter ending after June 30, 2013 shall be
calculated on a Pro Forma Basis giving effect to the Transactions, including
giving effect to the Master Lease as if it had been in effect during such period
and cost savings relating to the Transactions in accordance with Line (d) (all
as reasonably determined by a Responsible Officer of Borrower).

 

(20)                        Consolidated EBITDA shall be deemed to be $117.5
million for the fiscal quarter ended on September 30, 2012; $89.3 million for
the fiscal quarter ended on December 31, 2012; $111.6 million for the fiscal
quarter ended on March 31, 2013; and $101.1 million for the fiscal quarter ended
on June 30, 2013, it being understood that each of such amounts include $1.6
million of cost savings in connection with the Transactions, and such amounts,
to the extent included in the Applicable Test Period, shall reduce the amount
that may be added back pursuant to Line (d) in connection with the Transactions
in the Applicable Test Period.

 

Exhibit V-15

--------------------------------------------------------------------------------


 

Annex IV

Consolidated Cash Interest Expense for the Applicable Test Period

 

I.  Consolidated Interest Expense

 

(a)

 

Interest expense of Borrower and its Restricted Subsidiaries for the Applicable
Test Period as determined on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

plus

 

 

 

 

 

 

 

 

 

(b)

 

To the extent deducted in arriving at Consolidated Net Income for the Applicable
Test Period and without duplication, the sum of:

 

$[      ,      ,      ]

 

 

 

 

 

 

(i)

 

The interest portion of payments on Capital Leases:

 

$[      ,      ,      ]

 

 

 

 

 

 

(ii)

 

Amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs:

 

$[      ,      ,      ]

 

 

 

 

 

 

(iii)

 

Arrangement, commitment or upfront fees, original issue discount, redemption or
prepayment premiums:

 

$[      ,      ,      ]

 

 

 

 

 

 

(iv)

 

Commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing:

 

$[      ,      ,      ]

 

 

 

 

 

 

(v)

 

Interest with respect to Indebtedness that has been Discharged:

 

$[      ,      ,      ]

 

 

 

 

 

 

(vi)

 

The accretion or accrual of discounted liabilities during such period:

 

$[      ,      ,      ]

 

 

 

 

 

 

(vii)

 

Interest expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments:

 

$[      ,      ,      ]

 

 

 

 

 

 

(viii)

 

Payments made under Swap Contracts relating to interest rates with respect to
the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

 

(ix)

 

Any costs associated with breakage in respect of hedging agreements for interest
rates:

 

$[      ,      ,      ]

 

 

 

 

 

 

(x)

 

All interest expense consisting of liquidated damages for failure to timely
comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

 

(xi)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[      ,      ,      ]

 

Exhibit V-16

--------------------------------------------------------------------------------


 

(xii)

 

Annual or quarterly agency fees paid to Administrative Agent:

 

$[      ,      ,      ]

 

 

 

 

 

 

(xiii)

 

Costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[      ,      ,      ]

 

 

 

 

 

 

Consolidated Interest Expense:  (a) + sum of (b)(i) through (b)(xiii)  =

 

$[      ,      ,      ]

 

II.  Consolidated Cash Interest Expense

 

(a)

 

Consolidated Interest Expense (See Part I of this Annex IV) paid in cash with
respect to the Applicable Test Period, of Borrower and its Restricted
Subsidiaries for the Applicable Test Period as determined on a consolidated
basis in accordance with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(b)

 

Cash interest income (other than cash interest income in respect of notes
receivable and similar items) of Borrower and its Restricted Subsidiaries for
the Applicable Test Period as determined on a consolidated basis in accordance
with GAAP:

 

$[      ,      ,      ]

 

 

 

 

 

minus

 

 

 

 

 

 

 

 

 

(c)

 

The sum (without duplication) of the following with respect to the Applicable
Test Period, in each case that are deemed to be included in Consolidated
Interest Expense and paid in cash with respect to the Applicable Test Period:

 

 

 

 

 

 

 

(i)

 

Payments received under Swap Contracts relating to interest rates with respect
to the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(ii)

 

Arrangement, commitment or upfront fees and similar financing fees, original
issue discount, and redemption or prepayment premiums payable during or with
respect to the Applicable Test Period:

 

$[      ,      ,      ]

 

 

 

 

 

(iii)

 

Interest payable during or with respect to the Applicable Test Period with
respect to Indebtedness that has been Discharged:

 

$[      ,      ,      ]

 

 

 

 

 

(iv)

 

Any cash costs associated with breakage or termination in respect of hedging
agreements for interest rates payable during the Applicable Test Period and
costs and fees associated with obtaining Swap Contracts and fees payable
thereunder:

 

$[      ,      ,      ]

 

 

 

 

 

(v)

 

Fees and expenses associated with the consummation of the Transactions:

 

$[      ,      ,      ]

 

Exhibit V-17

--------------------------------------------------------------------------------


 

(vi)

 

Interest expense in respect of Indebtedness that is excluded from Consolidated
Net Indebtedness by reason of clause (ii), (iii) or (iv) of the proviso to the
definition thereof in the Credit Agreement, to the extent of such exclusion:

 

$[      ,      ,      ]

 

 

 

 

 

(vii)

 

Interest expense in respect of Indebtedness not in excess of $500.0 million at
any one time outstanding, which constitutes Development Expenses, or the
proceeds of which were applied to fund Development Expenses (but only for so
long as such Indebtedness or such funded expenses, as the case may be,
constitute Development Expenses):

 

$[      ,      ,      ]

 

 

 

 

 

Consolidated Cash Interest Expense:(21) (a) — (b) — sum of (c)(i) through
(c)(vii) =

 

$[      ,      ,      ]

 

--------------------------------------------------------------------------------

(21)                      For purposes of determining Consolidated Cash Interest
Expense for any Test Period that includes any period ending prior to the first
anniversary of the Closing Date, Consolidated Cash Interest Expense shall be an
amount equal to actual Consolidated Cash Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

Exhibit V-18

--------------------------------------------------------------------------------


 

[Schedule 2

to

Compliance Certificate]

 

[To describe cost savings, operating expense reductions and synergies in
reasonable detail if applicable]

 

Exhibit V-19

--------------------------------------------------------------------------------